Exhibit 10.2




Contract No. 051555-0001-0000

AMENDMENT TO RAYONIER INVESTMENT AND SAVINGS PLAN FOR SALARIED EMPLOYEES (“the
Plan”)
WHEREAS, Rayonier Inc. (the “Employer”) maintains the Rayonier Investment and
Savings Plan for Salaried Employees (the “Plan”) for its employees;
WHEREAS, Rayonier Inc. has decided that it is in its best interest to amend the
Plan;
WHEREAS, Section 14.01(b) of the Plan authorizes the Employer to amend the
selections under the Rayonier Investment and Savings Plan for Salaried Employees
Adoption Agreement.
NOW THEREFORE BE IT RESOLVED, that the Rayonier Investment and Savings Plan for
Salaried Employees Adoption Agreement is amended as follows. The amendment of
the Plan is effective as of 9-8-2015.
1.   The Adoption Agreement is amended to read:
 
1.5
RELATED EMPLOYERS: Is the Employer part of a group of Related Employers (as
defined in Section 1.120 of the Plan)?
 
 
þ
Yes
 
 
¨
No
 
 
If yes, Related Employers may be listed below. A Related Employer must complete
a Participating Employer Adoption Page for Employees of that Related Employer to
participate in this Plan. The failure to cover the Employees of a Related
Employer may result in a violation of the minimum coverage rules under Code
§410(b), (See Section 2.02(c) of the Plan.)
 
 
Raydient Inc.
 
 
[Note: This A A §1-5 is for informational purposes. The failure to identify all
Mated Employers wider this AA §1-5 will not jeopardize the qualified status of
the Plan.]
2.   The Participating Employer Page has been modified to change the
Participating Employer name TerraPointe Services Inc. to Raydient Inc. The
modified Participating Employer Page(s) are attached to this Amendment.








@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

        
Contract No. 051555-0001-0000        Amendment Number 1



PARTICIPATING EMPLOYER ADOPTION PAGE
þ   Check this selection and complete this page if a Participating Employer
(other than the Employer that signs the Signature Page above) will participate
under this Plan as a Participating Employer. [Note: See Section 16 of the Plan
for rules relating to the adaption of the Plan by a Participating Employer. If
there is more than one Participating Employer, each one should execute a
separate Participating Employer Adaption Page. Any reference to the
“Employer” to this Adoption Agreement is also a reference to the Participating
Employer, unless otherwise noted.]
PARTICIPATING EMPLOYER INFORMATION:
 
Name: Raydient Inc.   
 
Address: 225 Water Street, Suite 1400   
 
City, State, Zip Code: Jacksonville, FL 32202   
EMPLOYER IDENTIFICATION NUMBER (EIN): 06-1158895   
FORM OF BUSINESS: C-Corporation   
EFFECTIVE DATE: The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
¨
New plan. The Participating Employer is adopting this Plan as a new Plan
effective __, [Note: Date can be no earlier than the first day of the Plan Year
in which the Plan is adopted.]
þ
Restated plan. The Participating Employer is adopting this Plan as a restatement
of a prior plan.
 
(a)
Name of plan(s) being restated: Rayonier Investment and Savings. Plan for
Salaried Employees
 
(b)
This restatement is effective
4-1-2015                                                         [Note: Data can
be no earlier than January 1, 2007.]
 
(c)
The original effective date of the plan(s) being restated is: 3-1-1994   
¨
Cessation of participation. The Participating Employer is ceasing its
participation, in the Plan effective as of:    
ALLOCATION OF CONTRIBUTIONS. Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employee Adoption Page).
To override this default provision, check below.
¨
Check this box if contributions made by the Participating Employer signing the
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in the allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer, [Note: Use of this section may require additional testing. See Section
16.04 of the Plan.]
MODIFICATIONS TO ADOPTION AGREEMENT. The selections in the Adoption Agreement
(including any special effective dates Identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify (the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
¨
(a)
Special Effective Dates. Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled “Special Effective Dates for Participating Employer” and identify the
special effective dates as they apply to the Participating Employer.
¨
(b)
Modification of Adoption Agreement elections, Section(s) ____ of the Agreement
are being modified for this Participating Employer. The modified provisions are
effective. [Note: Attach a description of the modifications to this
Participating Employer Adoption Page.]
SIGNATURE. By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page 1 of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer, By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.
Raydient Inc.
(Name of Participating Employer)
Shelby Pyatt VP, HR
(Name of authorized representative) (Title)
/s/ Shelby Pyatt 10/19/15
(Signature) (Date)




@Copyright 2014 Massachusetts Mutual Life Insurance Company
2


NAI-1500866506v2

--------------------------------------------------------------------------------

        
Contract No. 051555-0001-0000        Amendment Number 1





EMPLOYER SIGNATURE PAGE
PURPOSE OP EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
¨
(a)
The adoption of a new plan, effective ____ [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]
¨
(b)
The restatement of an existing plan, in order to comply with, the requirements
of PPA, pursuant to Rev. Proc. 2011-49.
 
 
(1)
Effective date of restatement: ___. [Note: Date can be no earlier than January
1, 2007, Section 14.01(f)(2) of Plan provides for retroactive effective dates
for all PPA provisions, Thus, a current effective date may be used under this
subsection (1) without jeopardizing reliance.]
 
 
(2)
Name of plan(s) being restated:   
 
 
(3)
The original effective date of the plan(s) being restated:    
þ
(c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or (the updated pages of the Adoption Agreement may be
substituted for (the original pages in the Adoption Agreement All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.
 
 
(1)
Effective Date(s) of amendment/restatement: 9-8-2015   
 
 
(2)
Name of plan being amended/restated: Rayonier Investment and Savings Plan for
Salaried Employees   
 
 
(3)
The original effective date of the plan being amended/restated: 3-1-1994   
 
 
(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended: 1-5 and the Participating Employer Adoption Page to change the Employer
name of Related and Participating Employer TerraPointe Services Inc. to Raydient
Inc.   
VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change in
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
 
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company   
 
Address: 1295 State Street Springfield, MA 01111-0001   
 
Telephone number: (800) 309-3539   
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN. A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing (this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.
Rayonier Inc.
(Name of Employer)
Shelby Pyatt VP, HR
(Name of authorized representative) (Title)
/s/ Shelby Pyatt 10/19/15
(Signature) (Date)






@Copyright 2014 Massachusetts Mutual Life Insurance Company
3


NAI-1500866506v2

--------------------------------------------------------------------------------

        
Contract No. 051655-0001-0000        



Massachusetts Mutual Life Insurance Company
VOLUME SUBMITTER PROFIT SHARING/401(k) PLAN
ADOPTION AGREEMENT
By executing this Volume Submitter Profit Sharing/401 (k) Plan Adoption
Agreement (the “Agreement”), the undersigned Employer agrees to establish or
continue a Profit Sharing/40 l(k) Plan. The Profit Sharing/40 l(k) Plan adopted
by the Employer consists of the Defined Contribution Volume Submitter Plan and
Trust Basic Plan Document #04 (the “BPD”) and the elections made under this
Agreement (collectively referred to as the “Plan”). An Employer may jointly
co-sponsor the Plan by signing a Participating Employer Adoption Page, which is
attached to this Agreement. This Plan is effective as of the Effective Date
identified on the Signature Page of this Agreement.
In completing the provisions of this Adoption Agreement, unless designated
otherwise, selections under the Deferral column apply to all Salary Deferrals
(including Roth Deferrals and Catch-Up Contributions) and After-Tax Employee
Contributions. In addition, selections under the Deferral column apply to any
Safe Harbor Contributions, unless designated otherwise under AA §6C, and also
apply to any QNECs and/or QMACs made under the Plan, unless designated otherwise
under AA §6D. The selections under the Match column apply to Matching
Contributions under AA §6B and selections under the ER column apply to Employer
Contributions under AA §6.


SECTION 1
EMPLOYER INFORMATION



The information contained in this Section 1 is informational only. The
information set forth in this Section 1 may be modified without amending this
Agreement. Any changes to this Section 1 may be accomplished by substituting a
new Section 1 with the updated information. The information contained in this
Section 1 is not required for qualification purposes and any changes to the
provisions under this Section 1 will not affect the Employer’s reliance on the
IRS Favorable Letter.
1-1
EMPLOYER INFORMATION:
 
Name: Rayonier Inc.
 
Address:
 
 
 
225 Water Street, Suite 1400
Jacksonville, FL 32202
 
Telephone: (904) 357-9100      Fax:    
1-2
EMPLOYER IDENTIFICATION NUMBER (EIN): 132607329   
1-3
FORM OF BUSINESS:
 
þ
C-Corporation
¨
S-Corporation
 
¨
Partnership / Limited Liability Partnership
¨
Limited Liability Company
 
¨
Sole Proprietor
¨
Tax-Exempt Entity
 
¨
Other:   
 
 
 
[Note: Any entity entered under “Other” must be a legal entity recognized under
federal income tax laws.]
1-4
EMPLOYER’S TAX YEAR END: The Employer’s tax year ends December 31   
1-5
RELATED EMPLOYERS: Is the Employer part of a group of Related Employers (as
defined in Section 1.120 of the Plan)?
 
þ
Yes
 
¨
No
 
If yes, Related Employers may be listed below. A Related Employer must complete
a Participating Employer Adoption Page for Employees of that Related Employer to
participate in this Plan. The failure to cover the Employees of a Related
Employer may result in a violation of the minimum coverage rules under Code
§410(b). (See Section 2.02(c) of the Plan.)
 
TerraPointe Services Inc.
 
[Note: This AA §1-5 is for informational purposes. The failure to identify all
Related Employers under this AA §1-5 will not jeopardize the qualified status of
the Plan.  ]




@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




SECTION 2
PLAN INFORMATION
 
 
2-1
PLAN NAME: Rayonier Investment and Savings Plan for Salaried Employees
2-2
PLAN NUMBER: 100
2-3
TYPE OF PLAN:
¨ Profit Sharing (PS) Plan only
þ PS and 401(k) Plan
¨ PS and Safe Harbor 401 (k) Plan
2-4
PLAN YEAR:
 
þ
(a)
Calendar year.
 
¨
(b)
The 12-consecutive month period ending on ____________________________each year.
 
¨
(c)
The Plan has a Short Plan Year running from _____ to_____.
2-5
FROZEN PLAN: Check this AA §2-5 if the Plan is a frozen Plan to which no
contributions will be made.
 
¨
This Plan is a frozen Plan effective _________. (See Section 3.02(a)(7) of the
Plan.)
 
[Note: As a frozen Plan, the Employer will not make any contributions with
respect to Plan Compensation earned after such date and no Participant will be
permitted to make any contributions to the Plan after such date. In addition, no
Employee will become a Participant after the date the Plan is frozen.]
2-6
MULTIPLE EMPLOYER PLAN: Is this Plan a Multiple Employer Plan as defined in
Section 1.82 of the Plan? (See Section 16.07 of the Plan for special rules
applicable to Multiple Employer Plans.)
 
¨
Yes
þ
No
2-7
PLAN ADMINISTRATOR:
 
þ
(a)
The Employer identified in AA §1 -1.
 
¨
(b)
Name:   
 
 
 
Address:   
 
 
 
Telephone:    
 
 
 
[Note:  This AA §2-7 may be used to designate an individual who is acting as
Plan Administrator under ERISA §3(16). To the extent an individual is named in
this AA §2- 7 does not take on all responsibilities of Plan Administrator, the
Employer will retain those responsibilities as Plan Administrator. See Section
1.96 of the Plan.]




@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
2
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




SECTION 3
ELIGIBLE EMPLOYEES



3-1
ELIGIBLE EMPLOYEES: In addition to the Employees identified in Section 2.02 of
the Plan, the following Employees are excluded from participation under the Plan
with respect to the contribution source(s) identified in this AA §3-1. See
Sections 2.02(e) and (f) of the Plan for rules regarding the effect on Plan
participation if an Employee changes between an eligible and ineligible class of
employment.
 
Deferral
Match
ER
 
 
 
¨
¨
¨
(a)
No exclusions
 
þ
þ
þ
(b)
Collectively Bargained Employees
 
þ
þ
þ
(c)
Non-resident aliens who receive no compensation from the Employer which
constitutes U.S. source income
 
þ
þ
þ
(d)
Leased Employees
 
þ
þ
þ
(e)
Employees paid on an hourly basis
 
¨
¨
¨
(f)
Employees paid on a salaried basis
 
¨
¨
¨
(g)
Commissioned Employees
 
¨
¨
¨
(h)
Highly Compensated Employees
 
¨
¨
¨
(i)
Key Employees
 
¨
¨
¨
(j)
Non-Key Employees who are Highly Compensated
 
þ
þ
þ
(k)
Other: any employee classified as an intern or contingent worker
 
[Note: A class of Employees excluded under the Plan must be defined in such a
way that it precludes Employer discretion and may not provide for an exclusion
designed to cover only Nonhighly Compensated Employees with the lowest amount of
compensation and/or the shortest periods of service who may represent the
minimum number of Nonhighly Compensated Employees necessary to satisfy the
coverage requirements under Code §410(b). See Section 2.02(b)(6) of the Plan for
special rules that apply to service-based exclusions (e.g., part-time
Employees). Also see Section 2.02(b) of the Plan for rules regarding the
automatic exclusion/inclusion of other Employees.]
3-2
EMPLOYEES OF AN EMPLOYER ACQUIRED AS PART OF A CODE §410(b)(6)(C) TRANSACTION.
An Employee acquired as part of a Code §410(b)(6)(C) transaction will become an
Eligible Employee as of the date of the transaction (unless otherwise excluded
under AA §3-1 or this AA §3-2). (See Section 2.02(d) of the Plan.)
 
Employees of the following Employers acquired as part of a Code §410(b)(6)(C)
transaction are not eligible to participate under the Plan.
 
¨
(a)
Employees of an Employer acquired as part of a Code §410(b)(6)(C) transaction
will not become an Eligible Employee until after the expiration of the
transition period described in Code §410(b)(6)(C)(iii) (i.e., the period
beginning on the date of the transaction and ending on the last day of the first
Plan Year beginning after the date of the transaction). (See Section 2.02(d) of
the Plan.)
 
¨
(b)
All Employees of any Employer acquired as part of a Code §410(b)(6)(C)
transaction are excluded.
 
¨
(c)
The following acquired Employees are excluded/included under the Plan:
 
 
 
[Note: This subsection may be used to provide for the inclusion or exclusion of
Employees with respect to specific Employers at a time other than provided under
this AA §3-2. ]
 
¨
(d)
Describe any special rules that apply for purposes of applying the rules under
this AA §3-2:
 
 
 
[Note: If this AA §3-2 is not completed, Employees acquired under a Code
§410(b)(6)(C) transaction are eligible to participate under the Plan as of the
date of the transaction. However, see Section 2.02(c) of the Plan for rules
regarding the coverage of Employees of a Related Employer and AA §4-5 for rules
regarding the crediting of service with a Predecessor Employer. Any special
rules are subject to the minimum coverage requirements under Code §410(b) and
the nondiscrimination rules under Code §401 (a)(4).]



SECTION 4
MINIMUM AGE AND SERVICE REQUIREMENTS



4-1
ELIGIBILITY REQUIREMENTS – MINIMUM AGE AND SERVICE: An Eligible Employee (as
defined in AA §3-1) who satisfies the minimum age and service conditions under
this AA §4-1 will be eligible to participate under the Plan as of his/her Entry
Date (as defined in AA §4-2 below).


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
3
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
(a)
Service Requirement. An Eligible Employee must complete the following minimum
service requirements to participate in the Plan. If a different minimum service
requirement applies for the same contribution type for different groups of
Employees or for different contribution formulas, such differences may be
described below.
 
Deferral
Match
ER
 
 
 
þ
þ
þ
(1)
There is no minimum service requirement for participation in the Plan.
 
¨
¨
¨
(2)
One Year of Service (as defined in Section 2.03(a)(l) of the Plan and AA §4-3).
 
¨
¨
¨
(3)
The completion of at least [cannot exceed 1,000] Hours of Service during the
first __[cannot exceed 12] months of employment or the completion of a Year of
Service (as defined in AA §4-3), if earlier.
 
 
 
 
 
¨
(i)
An Employee who completes the required Hours of Service satisfies eligibility at
the end of the designated period, regardless if the Employee actually works for
the entire period.
 
 
 
 
 
¨
(ii)
An Employee who completes the required Hours of Service must also be employed
continuously during the designated period of employment. See Section 2.03(a)(2)
of the Plan for rules regarding the application of this subsection (ii).
 
¨
¨
¨
(4)
The completion of ___ [cannot exceed 1,000] Hours of Service during an
Eligibility Computation Period. [An Employee satisfies the service requirement
immediately upon completion of the designated Hours of Service rather than at
the end of the Eligibility Computation Period.]
 
¨
¨
¨
(5)
Full-time Employees are eligible to participate as set forth in subsection (i).
Employees who are “part-time” Employees must complete a Year of Service (as
defined in AA §4-3). For this purpose, a full-time Employee is any Employee not
defined in subsection (ii).
 
 
 
 
 
(i)
Full-time Employees must complete the following minimum service requirements to
participate in the Plan:
 
 
 
 
 
 
¨
(A)
There is no minimum service requirement for participation in the
 
 
 
 
 
 
¨
(B)
The completion of at least[cannot exceed 1,000] Hours of Service during the
first ___[cannot exceed 12] months of employment or the completion of a Year of
Service (as defined in AA §4-3), if earlier.
 
 
 
 
 
 
¨
(C)
Under the Elapsed Time method as defined in AA §4-3 below.
 
 
 
 
 
 
¨
(D)
Describe: ____
 
 
 
 
 
 
 
 
[Note: Any conditions provided under (D) must satisfy the requirements of Code
§410(a).]
 
 
 
 
 
(ii)
Part-time Employees must complete a Year of Service (as defined in AA §4-3). For
this purpose, a part-time Employee is any Employee (including a temporary or
seasonal Employee) whose normal work schedule is less than:
 
 
 
 
 
 
¨
(A)
_____ hours per week.
 
 
 
 
 
 
¨
(B)
_____ hours per month.
 
 
 
 
 
 
¨
(C)
_____ hours per year.
 
N/A
¨
¨
(6)
Two (2) Years of Service. [Full and immediate vesting must be chosen under AA
§8-2.]
 
¨
¨
¨
(7)
Under the Elapsed Time method as defined in AA §4-3 below.
 
 
 
 
(8)
Describe eligibility conditions:    
 
 
 
 
 
[Note: Any conditions on eligibility must satisfy the requirements of Code
§410(a). An eligibility condition under this AA §4-1 may not cause an Employee
to enter the Plan later than the first Entry Date following the completion of a
Year of Service (as defined in AA §4-3). Also see Section 2.02(b)(5) and (6) for
rules regarding the exclusion of certain “short-service” Employees and disguised
service conditions.]


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
4
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
(b)
Minimum Age Requirement. An Eligible Employee (as defined in AA §3-1) must have
attained the following age with respect to the contribution source(s) identified
in this AA §4-1 (b).
 
Deferral
Match
ER
 
 
 
þ
þ
þ
(1)
There is no minimum age for Plan eligibility.
 
¨
¨
¨
(2)
Age 21.
 
¨
¨
¨
(3)
Age 20 ½.
 
¨
¨
¨
(4)
Age ____ (not later than age 21).
¨
(c)
Special eligibility rules. The following special eligibility rules apply with
respect to the Plan:    
 
 
[Note: This subsection (c) may be used to apply the eligibility conditions
selected under this AA §4-1 separately with respect to different Employee groups
or different contribution formulas under the Plan. Any special eligibility rules
must satisfy the requirements of Code §410(a).]
4-2
ENTRY DATE: An Eligible Employee (as defined in AA §3-1) who satisfies the
minimum age and service requirements in AA §4-1 shall be eligible to participate
in the Plan as of his/her Entry Date. For this purpose, the Entry Date is the
following date with respect to the contribution source(s) identified under this
AA §4-2.
 
Deferral
Match
ER
 
 
 
þ
þ
þ
(a)
Immediate. The date the minimum age and service requirements are satisfied (or
date of hire, if no minimum age and service requirements apply).
 
¨
¨
¨
(b)
Semi-annual. The first day of the 1 st and 7th month of the Plan Year.
 
¨
¨
¨
(c)
Quarterly. The first day of the 1st, 4th, 7th and 10th month of the Plan Year.
 
¨
¨
¨
(d)
Monthly. The first day of each calendar month.
 
¨
¨
¨
(e)
Payroll period. The first day of the payroll period.
 
¨
¨
¨
(f)
The first day of the Plan Year. [See Section 2.03 (b) (2) of the Plan for
special rules that apply.]
 
An Eligible Employee’s Entry Date (as defined above) is determined based on when
the Employee satisfies the minimum age and service requirements in AA §4-1. For
this purpose, an Employee’s Entry Date is the Entry Date:
 
Deferral
Match
ER
 
 
 
¨
¨
¨
(g)
next following satisfaction of the minimum age and service requirements.
 
¨
¨
¨
(h)
coinciding with or next following satisfaction of the minimum age and service
requirements.
 
N/A
¨
¨
(i)
nearest the satisfaction of the minimum age and service requirements.
 
N/A
¨
¨
(j)
preceding the satisfaction of the minimum age and service requirements.
 
This section may be used to describe any special rules for determining Entry
Dates under the Plan. For example, if different Entry Date provisions apply for
the same contribution sources with respect to different groups of Employees,
such different Entry Date provisions may be described below.
 
Deferral
Match
ER
 
 
 
¨
¨
¨
(k)
Describe any special rules that apply with respect to the Entry Dates under this
AA §4-2:    
 
[Note: Any special rules must satisfy the requirements of Code §410(a) and may
not cause an Employee to enter the Plan later than the first Entry Date
following the completion of a Year of Service (as defined in AA §4-3).]
4-3
DEFAULT ELIGIBILITY RULES. In applying the minimum age and service requirements
under AA §4-1 above, the following default rules apply with respect to all
contribution sources under the Plan:
 
l
Year of Service. An Employee earns a Year of Service for eligibility purposes
upon completing 1,000 Hours of Service during an Eligibility Computation Period.
Hours of Service are calculated based on actual hours worked during the
Eligibility Computation Period. (See Section 1.71 of the Plan for the definition
of Hours of Service.)
 
l
Eligibility Computation Period. If one Year of Service is required for
eligibility, the Plan will determine subsequent Eligibility Computation Periods
on the basis of Plan Years. (See Section 2.03(a)(3)(i) of the Plan.) If more
than one Year of Service is required for eligibility, the Plan will determine
subsequent Eligibility Computation Periods on the basis of Anniversary Years.
However, if the Employee fails to earn a Year of Service in the first or second
Eligibility Computation Period, the Plan will determine subsequent Eligibility
Computation Periods on the basis of Plan Years beginning in the first or second
Eligibility Computation Period, as applicable. (See Section 2.03(a)(3)(ii) of
the Plan.)


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
5
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
l
Break in Service Rules. The Nonvested Participant Break in Service rule and the
One-Year Break in Service rule do NOT apply. (See Section 2.07 of the Plan.)
 
To override the default eligibility rules, complete the applicable sections of
this AA §4-3. If this AA §4-3 is not completed for a particular contribution
source, the default eligibility rules apply.  
 
Deferral
Match
ER
 
 
 
¨
¨
¨
(a)
Year of Service. Instead of 1,000 Hours of Service, an Employee earns a Year of
Service upon the completion of [must be less than 1,000] Hours of Service during
an Eligibility Computation Period.
 
þ
þ
þ
(b)
Eligibility Computation Period (ECP).  The Plan will use Anniversary Years for
all Eligibility Computation Periods. (See Section 2.03(a)(3) of the Plan.)
 
¨


¨


¨


(c)
Elapsed Time method. Eligibility service will be determined under the Elapsed
Time method. An Eligible Employee (as defined in AA §3-1) must complete a period
of service to participate in the Plan. (See Section 2.03(a)(6) of the Plan.)
 
¨


¨


¨


 
[Note: Under the Elapsed Time method, service will be measured from the
Employee’s employment commencement date (or reemployment commencement date, if
applicable) without regard to the Eligibility Computation Period designated in
Section 2.03(a)(3) of the Plan. The period of service may not exceed 12 months
for eligibility for Salary Deferrals or After-Tax Employee Contributions. If a
period greater than 12 months is entered and the Salary Deferral column is
checked, the period of service will be deemed to be a 12-month period. If a
period greater than 12 months applies to Matching Contributions or Employer
Contributions, 100% vesting must be selected under AA §8 for those
contributions.  ]
 
¨


¨


¨


(d)
Equivalency Method. For purposes of determining an Employee’s Hours of Service
for eligibility, the Plan will use the Equivalency Method (as defined in Section
2.03(a)(5) of the Plan). The Equivalency Method will apply to:
 
 
 
 
 
¨
(1)
All Employees.
 
 
 
 
 
¨
(2)
Only Employees for whom the Employer does not maintain hourly records. For
Employees for whom the Employer maintains hourly records, eligibility will be
determined based on actual hours worked.
 
 
 
 
 
Hours of Service for eligibility will be determined under the following
Equivalency Method.
 
 
 
 
 
¨
(3)
Monthly. 190 Hours of Service for each month worked.
 
 
 
 
 
¨


(4)
Weekly. 45 Hours of Service for each week worked.
 
 
 
 
 
¨


(5)
Daily. 10 Hours of Service for each day worked.
 
 
 
 
 
¨


(6)
Semi-monthly.  95 Hours of Service for each semi-monthly period worked.
 
N/A
¨


¨


(e)
Nonvested Participant Break in Service rule applies. Service earned prior to a
Nonvested Participant Break in Service will be disregarded in applying the
eligibility rules. (See Section 2.07 (b) of the Plan.)
 
¨


¨


¨


 
¨
The Nonvested Participant Break in Service rule applies to all Employees,
including Employees who have not terminated employment.
 
 
 
 
(f)
One-Year Break in Service rule applies. The One-Year Break in Service rule (as
defined in Section 2.07(d) of the Plan) applies to temporarily disregard an
Employee’s service earned prior to a one-year Break in Service. (See Section
2.07(d) of the Plan if the One-Year Break in Service rule applies to Salary
Deferrals.)
 
 
 
 
 
¨
The One-Year Break in Service rule applies to all Employees, including Employees
who have not terminated employment.
 
¨
¨
¨
(g)
Special eligibility provisions.   ______________________________________
 
 
 
 
 
[Note: Any conditions provided under this AA §4-3 must satisfy the requirements
of Code §410(a) and may not cause an Employee to enter the Plan later than the
first Entry Date following the completion of a Year of Service (as defined in
this AA §4-3).]
4-4
EFFECTIVE DATE OF MINIMUM AGE AND SERVICE REQUIREMENTS.  The minimum age and/or
service requirements under AA §4-1 apply to all Employees under the Plan. An
Employee will participate with respect to all contribution sources under the
Plan as of his/her Entry Date, taking into account all service with the
Employer, including service earned prior to the Effective Date.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
6
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
To allow Employees hired on a specified date to enter the Plan without regard to
the minimum age and/or service conditions, complete this AA §4-4.
 
 
 
 
 
 
 
Deferral
Match
ER
 
 
 
¨
¨
¨
An Eligible Employee who is employed by the Employer on the following date will
become eligible to enter the Plan without regard to minimum age and/or service
requirements (as designated below):
 
 
 
 
¨
(a)
the Effective Date of this Plan (as designated in the Employer Signature Page).
 
 
 
 
¨
(b)
the date the Plan is executed by the Employer (as indicated on the Employer
Signature Page).
 
 
 
 
¨
(c)
__________ [insert date]
 
 
 
 
An Eligible Employee who is employed on the designated date will become eligible
to participate in the Plan without regard to the minimum age and service
requirements under AA §4-1. If both minimum age and service conditions are not
waived, select (d) or (e) to designate which condition is waived under this AA
§4-4.
 
 
 
 
¨
(d)
This AA §4-4 only applies to the minimum service condition.
 
 
 
 
¨
(e)
This AA §4-4 only applies to the minimum age condition.
 
 
 
 
The provisions of this AA §4-4 apply to all Eligible Employees employed on the
designated date unless designated otherwise under subsection (f) or (g) below.
 
 
 
 
¨
(f)
The provisions of this AA §4-4 apply to the following group of Employees
employed on the designated date:   
 
 
 
 
¨
(g)
Describe special rules:   
 
 
 
 
[Note: An Employee who is employed as of the date described in this AA §4-4 will
be eligible to enter the Plan as of such date unless a different Entry Date is
designated under subsection (g). The provisions of this AA §4-4 may not violate
the minimum age or service rules under Code §410 or violate the
nondiscrimination requirements under Code §401 (a) (4).]
4-5
SERVICE WITH PREDECESSOR EMPLOYER.  If the Employer is maintaining the Plan of a
Predecessor Employer, service with such Predecessor Employer is automatically
counted for eligibility, vesting and for purposes of applying any allocation
conditions under AA §6-5 and AA §6B-7.
 
In addition, this AA §4-5 may be used to identify any Predecessor Employers for
whom service will be counted for purposes of determining eligibility, vesting
and allocation conditions under this Plan. (See Sections 2.06, 3.09(c) and 7.08
of the Plan.) If this AA §4-5 is not completed, no service with a Predecessor
Employer will be counted except as otherwise required under this AA §4-5.
 
¨
(a)
Identify Predecessor Employer(s):
 
 
 
¨
(1)
The Plan will count service with all Employers which have been acquired as part
of a transaction under Code §410(b)(6)(C).
 
 
 
¨
(2)
The Plan will count service with the following Predecessor Employers:
 
 
 
 
 
Name of Predecessor Employer
Eligibility
Vesting
Allocation Conditions
 
 
 
¨
(1)
   
¨
¨
¨
 
¨
(b)
Describe any special provisions applicable to Predecessor Employer service:   
 
 
 
[Note: Any special provisions may not violate the nondiscrimination requirements
under Code §401(a)(4).]



SECTION 5
COMPENSATION DEFINITIONS



5-1
TOTAL COMPENSATION.  Total Compensation is based on the definition set forth
under this AA §5-1. See Section 1.141 of the Plan for a specific definition of
the various types of Total Compensation.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
7
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
þ
(a)
W-2 Wages
 
¨
(b)
Code §415 Compensation
 
¨
(c)
Wages under Code §3401 (a)
 
[For purposes of determining Total Compensation, the definition includes
Elective Deferrals as defined in Section 1.46 of the Plan, pre-tax contributions
to a Code §125 cafeteria plan or a Code §457 plan, and qualified transportation
fringes under Code §132(f)(4).]
5-2
POST-SEVERANCE COMPENSATION.  Total Compensation includes post-severance
compensation, to the extent provided in Section 1.141 (b) of the Plan.
 
þ
(a)
Exclusion of post-severance compensation from Total Compensation.  The following
amounts paid after a Participant’s severance of employment are excluded from
Total Compensation:
 
 
¨
(1)
Unused leave payments.  Payment for unused accrued bona fide sick, vacation, or
other leave, but only if the Employee would have been able to use the leave if
employment had continued.
 
 
þ
(2)
Deferred compensation.  Payments received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment and only to the extent that the payment is includible in the
Employee’s gross income.
 
 
[Note: Plan Compensation (as defined in Section 1.97 of the Plan) includes any
post-severance compensation amounts that are includible in Total Compensation.
The Employer may elect to exclude all compensation paid after severance of
employment or may elect to exclude specific types of post-severance compensation
from Plan Compensation under AA §5-3.]
 
¨
(b)
Continuation payments for disabled Participants.  Unless designated otherwise
under this subsection, Total Compensation does not include continuation payments
for disabled Participants.
 
 
 
¨
Payments to disabled Participants.  Total Compensation shall include
post-severance compensation paid to a Participant who is permanently and totally
disabled, as provided in Section 1.141(c)(2) of the Plan. For this purpose,
disability continuation payments will be included for:
 
 
 
 
¨
(1)
Nonhighly Compensated Employees only.
 
 
 
 
¨
(2)
All Participants who are permanently and totally disabled for a fixed or
determinable period.
5-3
PLAN COMPENSATION: Plan Compensation is Total Compensation (as defined in AA
§5-1 above) with the following exclusions described below.
 
Deferral
Match
ER
 
 
 
¨
¨
¨
(a)
No exclusions.
 
N/A
¨
¨
(b)
Elective Deferrals (as defined in Section 1.46 of the Plan), pre-tax
contributions to a cafeteria plan or a Code §457 plan, and qualified
transportation fringes under Code §132(f)(4) are excluded.
 
þ
þ
þ
(c)
All fringe benefits (cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits are
excluded.
 
¨
¨
¨
(d)
Compensation above $ is excluded. (See Section 1.97 of the Plan.)
 
þ
þ
¨
(e)
Amounts received as a bonus are excluded.
 
¨
¨
¨
(f)
Amounts received as commissions are excluded.
 
þ
þ
þ
(g)
Overtime payments are excluded.
 
¨
¨
¨
(h)
Amounts received for services performed for a non-signatory Related Employer are
excluded. (See Section 2.02(c) of the Plan.)
 
¨
¨
¨
(i)
“Deemed §125 compensation” as defined in Section 1.141(d) of the Plan.
 
¨
¨
¨
(j)
Amounts received after termination of employment are excluded. (See Section
1.141 (b) of the Plan.)
 
þ
þ
þ
(k)
Differential Pay (as defined in Section 1.141 (e) of the Plan).
 
þ
þ
þ
(l)
Describe adjustments to Plan Compensation: All short term disability or
disability salary continuation payments; foreign service allowance; bonuses for
Employer contribution sources except the Enhanced Retirement Contributions.
Sign-on and achievement bonuses are excluded for calculation of Enhanced
Retirement Contributions.   


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
8
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




[Note: Any exclusions selected under this AA §5-3 that do not meet the safe
harbor exclusions under Treas. Reg. §1.414(s)-l, as described in Section 1.97
(a) of the Plan may cause the definition of Plan Compensation to fail to satisfy
a safe harbor definition of compensation under Code §414(s). Failure to use a
definition of Plan Compensation that satisfies the nondiscrimination
requirements under Code §414(s) will cause the Plan to fail to qualify for any
contribution safe harbors, such as the permitted disparity allocation or Safe
Harbor 401 (k) Plan safe harbors. Any adjustments to Plan Compensation under
this AA §5-3 must be definitely determinable and preclude Employer discretion.
See AA §6C-4 for the definition of Plan Compensation as it applies to Safe
Harbor Contributions.]
5 -4
PERIOD FOR DETERMINING COMPENSATION.
 
(a)
Compensation Period.  Plan Compensation will be determined on the basis of the
following period(s) for the contribution sources identified in this AA §5-4. [If
a period other than Plan Year applies for any contribution source, any reference
to the P33lan Year as it refers to Plan Compensation for that contribution
source will be deemed to be a reference to the period designated under this AA
§5-4.]
 
Deferral
Match
ER
 
 
 
þ
þ
þ
(1)
The Plan Year.
 
¨
¨
¨
(2)
The calendar year ending in the Plan Year.
 
¨
¨
¨
(3)
The Employer’s fiscal tax year ending in the Plan Year.
 
¨
¨
¨
(4)
The 12-month period ending on which ends during the Plan Year.
 
 
 
 
 
 
 
(b)
Compensation while a Participant.  Unless provided otherwise under this
subsection (b), in determining Plan Compensation, only compensation earned while
an individual is a Participant under the Plan with respect to a particular
contribution source will be taken into account.
 
 
To count compensation for the entire Plan Year for a particular contribution
source, including compensation earned while an individual is not a Participant
with respect to such contribution source, check below. (See Section 1.97 of the
Plan.)
 
Deferral
Match
ER
 
 
 
¨
¨
¨
 
All compensation earned during the Plan Year will be taken into account,
including compensation earned while an individual is not a Participant.
 
(c)
Few weeks rule.  The few weeks rule (as described in Section 5.03(c)(7)(ii) of
the Plan) will not apply unless designated otherwise under this subsection (c).
 
 
¨
Amounts earned but not paid during a Limitation Year solely because of the
timing of pay periods and pay dates shall be included in Total Compensation for
the Limitation Year, provided the amounts are paid during the first few weeks of
the next Limitation Year, the amounts are included on a uniform and consistent
basis with respect to all similarly situated Employees, and no amounts are
included in more than one Limitation Year.



SECTION 6
EMPLOYER CONTRIBUTIONS
 
   
 
6-1
EMPLOYER CONTRIBUTIONS.  Is the Employer authorized to make Employer
Contributions under the Plan (other than Safe Harbor Employer Contributions or
QNECs)?
 
 
þ
Yes
 
 
¨
No [If No, skip to Section 6A.]
 
 
[Note: See AA §6C below for rules regarding Safe Harbor Employer Contributions
and AA §6D-3 for rules regarding Qualified Nonelective Contributions (QNECs).]
 
6-2
EMPLOYER CONTRIBUTION FORMULA.  For the period designated in AA §6-4 below, the
Employer will make the following Employer Contributions on behalf of
Participants who satisfy the allocation conditions designated in AA §6-5 below.
Any Employer Contribution authorized under this AA §6-2 will be allocated in
accordance with the allocation formula selected under AA §6-3.
 
 
þ
(a)
Discretionary contribution.  The Employer will determine in its sole discretion
how much, if any, it will make as an Employer Contribution.
 
 
¨
(b)
Fixed contribution.
 
 
 
 
¨
(1)
_____% of each Participant’s Plan Compensation.
 
 
 
 
¨
(2)
$_____ for each Participant.
 
 
 
 
¨
(3)
The Employer Contribution will be determined in accordance with any Collective
Bargaining Agreement(s) addressing retirement benefits of Collectively Bargained
Employees under the Plan.
 
 
¨
(c)
Service-based contribution.  The Employer will make the following contribution:
 


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
9
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
¨
(1)
Discretionary.  A discretionary contribution determined as a uniform percentage
of Plan Compensation or a uniform dollar amount for each period of service
designated below.
 
 
 
 
¨
(2)
Fixed percentage.   ____% of Plan Compensation paid for each period of service
designated below.
 
 
 
 
¨
(3)
Fixed dollar.  $ _____for each period of service designated below.
 
 
 
 
The service-based contribution will be based on the following periods of
service:
 
 
 
 
¨
(4)
Each Hour of Service
 
 
 
 
¨


(5)
Each week of employment
 
 
 
 
¨


(6)
Describe period:   
 
 
 
 
The service-based contribution is subject to the following rules.
 
 
 
 
¨
(7)
Describe any special provisions that apply to service-based contribution:   
 
 
 
 
[Note: Any period described in subsection (6) must apply uniformly to all
Participants and cannot exceed a 12-month period. Any special provisions under
subsection (7) must satisfy the nondiscrimination requirements under Code §401
(a)(4) and the regulations thereunder.]
 
 
¨
(d)
Year of Service contribution.  The Employer will make an Employer Contribution
based on Years of Service with the Employer.
 
 
 
 
Years of Service
Contribution %
 
 
 
 
¨
(1)
For Years of Service between ___ and ___
_____%
 
 
 
 
¨
(2)
For Years of Service between ___ and ___
_____%
 
 
 
 
¨
(3)
For Years of Service between ___ and ___
_____%
 
 
 
 
¨
(4)
For Years of Service ___ and above
_____%
 
 
 
 
For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
 
 
 
 
[Note: Any alternative definition of a Year of Service must meet the
requirements of a Year of Service as defined in Section 2.03 of the Plan.]
 
 
¨
(e)
Prevailing Wage Formula.  The Employer will make a contribution for each
Participant’s Prevailing Wage Service based on the hourly contribution rate for
the Participant’s employment classification. (See Section 3.02(a)(5) of the
Plan.)
 
 
 
¨
(1)
Amount of contribution.  The Employer will make an Employer Contribution based
on the hourly contribution rate for the Participant’s employment classification.
The Prevailing Wage Contribution will be determined as follows:
 
 
 
 
 
¨
(i)
The Employer Contribution will be determined based on the required contribution
rates for the employment classifications under the applicable federal, state or
municipal prevailing wage laws. For any Employee performing Prevailing Wage
Service, the Employer may make the required contribution for such service
without designating the exact amount of such contribution.
 
 
 
 
 
¨
(ii)
The Employer will make the Prevailing Wage Contribution based on the hourly
contribution rates as set forth in the Addendum attached to this Adoption
Agreement. However, if the required contribution under the applicable federal,
state or municipal prevailing wage law provides for a greater contribution than
set forth in the Addendum, the Employer may make the greater contribution as a
Prevailing Wage Contribution.
 
 
 
¨
(2)
Offset of other contributions.  The contributions under the Prevailing Wage
Formula will offset the following contributions under this Plan. (See Section
3.02(a)(5) of the Plan.)
 
 
 
 
 
¨
(i)
Employer Contributions (other than Safe Harbor Employer Contributions)
 
 
 
 
 
¨
(ii)
Safe Harbor Employer Contributions.
 
 
 
 
 
¨
(iii)
Qualified Nonelective Contributions (QNECs)
 
 
 
 
 
¨
(iv)
Matching Contributions (other than Safe Harbor Matching Contributions)
 
 
 
 
 
¨
(v)
Safe Harbor Matching Contributions.
 
 
 
 
 
¨
(vi)
Qualified Matching Contributions (QMACs)
 
 
 
 
 
[Note: If subsection (ii) or (v) is checked, the Prevailing Wage contribution
must satisfy the requirements for a Safe Harbor Contribution.]
 
 
 
¨
(3)
Modification of default rules.  Section 3.02(a)(5) of the Plan contains default
rules for administering the Prevailing Wage Formula. Complete this subsection
(3) to modify the default provisions.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
10
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
¨
(i)
Application to Highly Compensated Employees.  Instead of applying only to
Nonhighly Compensated Employees, the Prevailing Wage Formula applies to all
eligible Participants, including Highly Compensated Employees.
 
 
 
 
 
¨
(ii)
Minimum age and service conditions.  Instead of no minimum age or service
condition, Prevailing Wage contributions are subject to a one Year of Service
(as defined in AA§4-3) and age 21 minimum age and service requirement with
semi-annual Entry Dates.
 
 
 
 
 
¨
(iii)
Allocation conditions. Instead of no allocation conditions, the Prevailing Wage
contributions are subject to a 1,000 Hours of Service and last day employment
allocation condition, as set forth under Section 3.09 of the Plan.
 
 
 
 
 
¨
(iv)
Vesting.  Instead of 100% immediate vesting, Prevailing Wage contributions will
vest under the following vesting schedule (as defined in Section 7.02 of the
Plan):
 
 
 
 
 
 
 
¨
(A)
6-year graded vesting schedule
 
 
 
 
 
 
 
¨
(B)
3-year cliff vesting schedule
 
 
 
 
 
¨
(v)
Describe:    
 
 
 
 
 
[Note: Overriding the default provisions under this subsection (3) may restrict
the ability of the Employer to take full credit for Prevailing Wage
Contributions for purposes of satisfying its obligations under applicable
federal, state or municipal prevailing wage laws. Any modifications must satisfy
the nondiscrimination requirements under Code §401 (a) (4) and should be
consistent with the applicable federal, state or municipal prevailing wage laws.
See Section 3.02(a)(5) of the Plan.]
 
þ
(f)
Describe special rules for determining contributions under Plan: An Employer
Retirement contribution may be made to Eligible Employees hired prior to January
1, 2006. An Enhanced Retirement contribution may be made to Eligible Employees
hired on or after January 1, 2006.
 
 
 
[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code §401 (a)
(4) and the regulations thereunder.]
6-3
ALLOCATION FORMULA.
 
¨
(a)
Pro rata allocation.  The discretionary Employer Contribution under AA §6-2 will
be allocated:
 
 
 
¨
(1)
as a uniform percentage of Plan Compensation.
 
 
 
¨
(2)
as a uniform dollar amount.
 
¨
(b)
Fixed contribution.  The fixed Employer Contribution under AA §6-2 will be
allocated in accordance with the selections made under AA §6-2.
 
¨
(c)
Permitted disparity allocation.  The discretionary Employer Contribution under
AA §6-2 will be allocated under the two-step method (as defined in Section
3.02(a)(l)(ii)(A) of the Plan), using the Taxable Wage Base (as defined in
Section 1.136 of the Plan) as the Integration Level. However, for any Plan Year
in which the Plan is Top Heavy, the four-step method (as defined in Section
3.02(a)(l)(ii)(B) of the Plan) applies, unless provided otherwise under
subsection (2) below.
 
 
 
To modify these default rules, complete the appropriate provision(s) below.
 
 
 
¨
(1)
Integration Level.  Instead of the Taxable Wage Base, the Integration Level is:
 
 
 
 
 
¨
(i)
% of the Taxable Wage Base, increased (but not above the Taxable Wage Base) to
the next higher:
 
 
 
 
 
 
 
¨
(A)
 N/A
¨
(B)
$1
 
 
 
 
 
 
 
¨
(C)
$100
¨
(D)
$1,000
 
 
 
 
 
¨
(ii)
$____ (not to exceed the Taxable Wage Base)
 
 
 
 
 
¨
(iii)
20% of the Taxable Wage Base
 
 
 
 
 
[Note: See Section 3.02(a)(l)(ii) of the Plan for rules regarding the Maximum
Disparity Rate that may be used where an Integration Level other than the
Taxable Wage Base is selected.]
 
 
 
¨
(2)
Four-step method.
 
 
 
 
 
¨
(i)
Instead of applying only when the Plan is Top Heavy, the four-step method will
always be used.
 
 
 
 
 
¨
(ii)
The four-step method will never be used, even if the Plan is Top Heavy.
 
 
 
 
 
¨
(iii)
In applying step one and step two under the four-step method, instead of using
Total Compensation, the Plan will use Plan Compensation. (See Section
3.02(a)(l)(ii)(B) of the Plan.)
 
 
 
¨
(3)
Describe special rules for applying permitted disparity allocation formula:
 
 
 
 
 
[Note: Any special rules must satisfy the nondiscrimination requirements of Code
§401 (a) (4) and the regulations thereunder.]


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
11
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
¨
(d)
Uniform points allocation.  The discretionary Employer Contribution designated
in AA §6-2 will be allocated to each Participant in the ratio that each
Participant’s total points bears to the total points of all Participants. A
Participant will receive the following points:
 
 
 
¨
(1)
__ point(s) for each __ year(s) of age (attained as of the end of the Plan
Year).
 
 
 
¨
(2)
__ point(s) for each $ __ (not to exceed $200) of Plan Compensation.
 
 
 
¨
(3)
__ point(s) for each __ Year(s) of Service. For this purpose, Years of Service
are determined:
 
 
 
 
¨
(i)
In the same manner as determined for eligibility.
 
 
 
 
¨
(ii)
In the same manner as determined for vesting.
 
 
 
 
¨
(iii)
Points will not be provided with respect to Years of Service in excess of ____.
 
¨
(e)
Employee group allocation.  The Employer may make a separate Employer
Contribution to the Participants in the following allocation groups. The
Employer must notify the Trustee in writing of the amount of the contribution to
be allocated to each allocation group.
 
 
 
¨
(1)
A separate discretionary Employer Contribution may be made to each Participant
of the Employer (i.e., each Participant is in his/her own allocation group).
 
 
 
¨
(2)
A separate discretionary or fixed Employer Contribution may be made to the
following allocation groups. If no fixed amount is designated for a particular
allocation group, the contribution made for such allocation group will be
allocated as a uniform percentage of Plan Compensation or as a uniform dollar
amount to all Participants within that allocation group.
 
 
 
¨


(3)
[Note: The allocation groups designated above must be clearly defined in a
manner that will not violate the definite allocation formula requirement of
Treas. Reg. §1.401-l(b)(l)(ii). See Section 3.02(a)(l)(iv)(B)(V) of the Plan for
restrictions that apply with respect to “short-service “ Employees. In the case
of self-employed individuals (i.e., sole proprietorships or partnerships), the
requirements of 1.401(k)-l(a)(6) continue to apply, and the allocation method
should not be such that a cash or deferred election is created for a
self-employed individual as a result of application of the allocation method.]
 
 
 
 
 
Special rules.  The following special rules apply to the Employee group
allocation formula.
 
 
 
 
 
¨
(i)
Family Members.  In determining the separate groups under (2) above, each Family
Member (as defined in Section 1.65 of the Plan) of a Five Percent Owner is
always in a separate allocation group. If there are more than one Family
Members, each Family Member will be in a separate allocation group.
 
 
 
 
 
¨
(ii)
Benefiting Participants who do not receive Minimum Gateway Contribution.  In
determining the separate groups under (2) above, Benefiting Participants who do
not receive a Minimum Gateway Contribution are always in a separate allocation
group. If there are more than one Benefiting Participants who do not receive a
Minimum Gateway Contribution, each will be in a separate allocation group. (See
Section 3.02(a)(l)(iv)(B)(III) of the Plan.)
 
 
 
 
 
¨
(iii)
More than one Employee group.  Unless designated otherwise under this subsection
(iii), if a Participant is in more than one allocation group described in (2)
above during the Plan Year, the Participant will receive an Employer
Contribution based on the Participant’s status on the last day of the Plan Year.
(See Section 3.02(a)(l)(iv)(A) of the Plan.)
 
 
 
 
 
 
 
¨
(A)
Determined separately for each Employee group. If a Participant is in more than
one allocation group during the Plan Year, the Participant’s share of the
Employer Contribution will be based on the Participant’s status for the part of
the year the Participant is in each allocation group.
 
 
 
 
 
 
 
¨
(B)
Describe:    
 
 
 
 
 
 
 
 
 
[Note: Any language under this subsection (B) must be definitely determinable
and may not violate the nondiscrimination requirements under Code §401(a)(4).]
 
¨
(f)
Age-based allocation.  The discretionary Employer Contribution designated in AA
§6-2 will be allocated under the age-based allocation formula so that each
Participant receives a pro rata allocation based on adjusted Plan Compensation.
For this purpose, a Participant’s adjusted Plan Compensation is determined by
multiplying the Participant’s Plan Compensation by an Actuarial Factor (as
described in Section 1.04 of the Plan).
 
 
 
A Participant’s Actuarial Factor is determined based on a specified interest
rate and mortality table. Unless designated otherwise under (1) or (2) below,
the Plan will use an applicable interest rate of 8.5% and a UP-1984 mortality
table.
 
 
 
¨
(1)
Applicable interest rate.  Instead of 8.5%, the Plan will use an interest rate
of _____ % (must be between 7.5% and 8.5%) in determining a Participant’s
Actuarial Factor.
 
 
 
¨
(2)
Applicable mortality table.  Instead of the UP-1984 mortality table, the Plan
will use the following mortality table in determining a Participant’s Actuarial
Factor:    
 
 
 
¨
(3)
Describe special rules applicable to age-based
allocation:__________________________________


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
12
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
[Note: See Exhibit A of the Plan for sample Actuarial Factors based on an 8.5%
applicable interest rate and the UP-1984 mortality table. If an interest rate or
mortality table other than 8.5% or UP-1984 is selected, appropriate Actuarial
Factors must be calculated. Any alternative interest or mortality factors must
meet the requirements for standard interest and mortality assumptions as defined
in Treas. Reg. §1.401(a)(4)-12. Any special rules described under subsection (3)
may not violate the nondiscrimination requirements under Code §401(a)(4).]
 
¨
(g)
Service-based allocation formula. The service-based Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the service-based allocation formula in AA §6-2.
 
¨
(h)
Year of Service allocation formula.  The Year of Service Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the Year of Service allocation formula in AA §6-2.
 
¨
(i)
Prevailing Wage allocation formula.  The Prevailing Wage Employer Contribution
selected in AA §6-2 will be allocated in accordance with the selections made
under the Prevailing Wage allocation formula in AA §6-2. The Employer may attach
an Addendum to the Adoption Agreement setting forth the hourly contribution rate
for the employment classifications eligible for Prevailing Wage contributions.
 
þ
(j)
Describe special rules for determining allocation formula:  The Employer
Retirement contribution will be up to one-half percent of an Eligible Employee’s
Compensation. The Enhanced Retirement contribution will equal 3% of an Eligible
Employee’s compensation.
 
 
 
[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondiscrimination requirements of Code §401 (a)
(4) and the regulations thereunder.]
6-4
SPECIAL RULES.  No special rules apply with respect to Employer Contributions
under the Plan, except to the extent designated under this AA §6-4. Unless
designated otherwise, in determining the amount of the Employer Contributions to
be allocated under this AA §6, the Employer Contribution will be based on Plan
Compensation earned during the Plan Year. (See Section 3.02(c) of the Plan.)
 
þ
(a)
Period for determining Employer Contributions. Instead of the Plan Year,
Employer Contributions will be determined based on Plan Compensation earned
during the following period: [The Plan Year must be used if the permitted
disparity allocation method is selected under AA §6-3 above.]
 
 
 
¨
(1)
Plan Year quarter
 
 
 
¨
(2)
calendar month
 
 
 
¨
(3)
payroll period
 
 
 
þ
(4)
Other: The period for determining Employer Retirement contributions is the
payroll period. The period for determining Enhanced Retirement contributions is
the Plan Year.
 
 
 
[Note:  Although Employer Contributions are determined on the basis of Plan
Compensation earned during the period designated under this subsection, this
does not require the Employer to actually make contributions or allocate
contributions on the basis of such period. Employer Contributions may be
contributed and allocated to Participants at any time within the contribution
period permitted under Treas. Reg. §1.415(c)-l(b)(6)(B), regardless of the
period selected under this subsection. Any alternative period designated under
subsection (4) may not exceed a 12-month period and will apply uniformly to all
Participants.]
 
¨
(b)
Limit on Employer Contributions.  The Employer Contribution elected in AA §6-2
may not exceed:
 
 
 
¨
(1)
____% of Plan Compensation
 
 
 
¨
(2)
$ _____
 
 
 
¨
(3)
Describe:
 
 
 
 
 
[Note:  Any limitations under this subsection (3) must satisfy the
nondiscrimination requirements of Code §401 (a)(4) and the regulations
thereunder.]
 
¨
(c)
Offset of Employer Contribution.
 
 
 
¨
(1)
A Participant’s allocation of Employer Contributions under AA §6-2 of this Plan
is reduced by contributions under ____ [insert name of plan(s)]. (See Section
3.02(d)(2) of the Plan.)
 
 
 
¨
(2)
In applying the offset under this subsection, the following rules apply:    
 
 
 
[Note:  Any language regarding the offset of benefits must satisfy the
nondiscrimination requirements under Code §401 (a)(4) and the regulations
thereunder.]
 
¨
(d)
Special rules:
 
 
 
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
6-5
ALLOCATION CONDITIONS. A Participant must satisfy any allocation conditions
designated under this AA §6-5 to receive an allocation of Employer Contributions
under the Plan.
 
[Note: Any allocation conditions set forth under this AA §6-5 do not apply to
Prevailing Wage Contributions under AA §6-2, Safe Harbor Employer Contributions
under AA §6C, or QNECs under AA §6D, unless provided otherwise under those
specific sections. See AA §4-5 for treatment of service with Predecessor
Employers for purposes of applying the allocation conditions under this AA
§6-5.]
 
¨
(a)
No allocation conditions apply with respect to Employer Contributions under the
Plan.
 
¨
(b)
Safe harbor allocation condition.  An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than:


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
13
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
¨
(1)
___ (not to exceed 500) Hours of Service during the Plan Year.
 
 
 
 
 
¨
(i)
Hours of Service are determined using actual Hours of Service.
 
 
 
 
 
¨
(ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):
 
 
 
 
 
 
 
¨
(A)
Monthly
¨
(B)
Weekly
 
 
 
 
 
 
 
¨
(C)
Daily
¨
(D)
Semi-monthly
 
 
 
¨
(2)
___ (not more than 91) consecutive days of employment with the Employer during
the Plan Year.
 
 
 
[Note:  Under this safe harbor allocation condition, an Employee will satisfy
the allocation conditions if the Employee completes the designated Hours of
Service or period of employment, even if the Employee is not employed on the
last day of the Plan Year. See Section 3.09 of the Plan for rules regarding the
application of this allocation condition to the minimum coverage test.]
 
¨
(c)
Employment condition.  An Employee must be employed with the Employer on the
last day of the Plan Year.
 
¨
(d)
Minimum service condition.  An Employee must be credited with at least:
 
 
 
¨
(1)
___ (not to exceed 1,000) Hours of Service during the Plan Year.
 
 
 
 
 
¨
(i)
Hours of Service are determined using actual Hours of Service.
 
 
 
 
 
¨
(ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):
 
 
 
 
 
 
 
¨
(A)
Monthly
¨
(B)
Weekly
 
 
 
 
 
 
 
¨
(C)
Daily
¨
(D)
Semi-monthly
 
 
 
¨
(2)
___ (not more than 182) consecutive days of employment with the Employer during
the Plan Year.
 
¨
(e)
Application to a specified period.  The allocation conditions selected under
this AA §6-5 apply on the basis of the Plan Year. Alternatively, if an
employment or minimum service condition applies under this AA §6-5, the Employer
may elect under this subsection to apply the allocation conditions on a periodic
basis as set forth below. (See Section 3.09(a) of the Plan for a description of
the rules for applying the allocation conditions on a periodic basis.)
 
 
 
¨
(1)
Period for applying allocation conditions.  Instead of the Plan Year, the
allocation conditions set forth under subsection (2) below apply with respect to
the following periods:
 
 
 
 
 
¨
(i)
Plan Year quarter
 
 
 
 
 
¨
(ii)
calendar month
 
 
 
 
 
¨
(iii)
payroll period
 
 
 
 
 
¨
(iv)
Other:    
 
 
 
¨
(2)
Application to allocation conditions.  If this subsection is checked to apply
allocation conditions on the basis of specified periods, to the extent an
employment or minimum service allocation condition applies under this AA §6-5,
such allocation condition will apply based on the period selected under
subsection (1) above, unless designated otherwise below:
 
 
 
 
 
¨
(i)
Only the employment condition will be based on the period selected in subsection
(1) above.
 
 
 
 
 
¨
(ii)
Only the minimum service condition will be based on the period selected in
subsection (1) above.
 
 
 
 
 
¨
(iii)
Describe any special rules:
 
 
 
 
 
 
[Note:  Any special rules under subsection (iii) must satisfy the
nondiscrimination requirements of Code §401 (a) (4).]
 
¨
(f)
Exceptions.
 
 
 
¨
(1)
The above allocation condition(s) will not apply if the Employee:
 
 
 
 
 
¨
(i)
dies during the Plan Year.
 
 
 
 
 
¨
(ii)
terminates employment due to becoming Disabled.
 
 
 
 
 
¨
(iii)
terminates employment after attaining Normal Retirement Age.
 
 
 
 
 
¨
(iv)
terminates employment after attaining Early Retirement Age.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
14
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
¨
(v)
is on an authorized leave of absence from the Employer.
 
 
 
¨
(2)
The exceptions selected under subsection (1) will apply even if an Employee has
not terminated employment at the time of the selected event(s).
 
 
 
¨
(3)
The exceptions selected under subsection (1) do not apply to:
 
 
 
 
 
¨
(i)
an employment condition designated under this AA §6-5.
 
 
 
 
 
¨
(ii)
a minimum service condition designated under this AA §6-5.
 
þ
(g)
Describe any special rules governing the allocation conditions under the Plan:
No allocation conditions apply with respect to the Employer Retirement
contributions. To receive the Enhanced Retirement contribution, the employee
must be employed on the last day of the Plan Year.
 
 
 
[Note:  Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]



SECTION 6A
SALARY DEFFERALS
   
6A-1
SALARY DEFERRALS. Are Employees permitted to make Salary Deferrals under the
Plan? 0
 
þ
Yes
 
¨
No [If “No” is checked, skip to Section 6B.]
6A-2
MAXIMUM LIMIT ON SALARY DEFERRALS. Unless designated otherwise under this AA
§6A-2, a Participant may defer any amount up to the Elective Deferral Dollar
Limit and the Code §415 Limitation (as set forth in Sections 5.02 and 5.03 of
the Plan).
 
þ
(a)
Salary Deferral Limit. A Participant may not defer an amount in excess of:
 
 
 
þ
(1)
  100  % of Plan Compensation
 
 
 
¨
(2)
$_______________.
 
 
 
[Note: If both (1) and (2) are checked, the deferral limit is the lesser of the
amounts selected.]
 
 
 
Any limit described in subsection (1) or (2) above applies with respect to the
following period:
 
 
 
¨
(3)
Plan Year.
 
 
 
þ
(4)
the portion of the Plan Year during which the individual is eligible to
participate.
 
 
 
¨
(5)
each separate payroll period during which the individual is eligible to
participate.
 
¨
(b)
Different limit for Highly Compensated Employees and Nonhighly Compensated
Employees. The Salary Deferral Limit described above applies only to Employees
who are Highly Compensated Employees as of the first day of the Plan Year. For
Nonhighly Compensated Employees, the following limit applies:
 
 
 
¨
(1)
No limit (other than the Elective Deferral Dollar Limit and the Code §415
Limitation).
 
 
 
¨
(2)
Nonhighly Compensated Employee limit.
 
 
 
 
 
¨
(i)
  100  % of Plan Compensation
 
 
 
 
 
¨
(ii)
$_______________.
 
 
 
 
 
during the following period:
 
 
 
 
 
¨
(iii)
Plan Year.
 
 
 
 
 
¨
(iv)
the portion of the Plan Year during which the individual is eligible to
participate.
 
 
 
 
 
¨
(v)
each separate payroll period during which the individual is eligible to
participate.
 
 
 
 
 
[Note:  Any percentage or dollar limit imposed on Nonhighly Compensated
Employees under (i) and/or (ii) above may not be lower than the percentage or
dollar limit imposed on Highly Compensated Employees under (a) above. If both
(i) and (ii) are checked, the deferral limit is the lesser of the amounts
selected.]


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
15
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
¨
(c)
Special limit for bonus payments. If bonus payments are not excluded from the
definition of Plan Compensation under AA §5-3, Employees may defer any amounts
out of bonus payments, subject to the Elective Deferral Dollar Limit and the
Code §415 Limitation (as defined in Sections 5.02 and 5.03 of the Plan) and any
other limit on Salary Deferrals under this AA 6A-2. The Employer may use this
section to impose special limits on bonus payments or may impose special limits
on bonus payments under the Salary Deferral Election. (See Section 3.03 (a) of
the Plan.)
 
 
 
¨
A Participant may defer up to ___% (not to exceed 100%) of any bonus payment
(subject to the Elective Deferral Dollar Limit and the Code §415 Limitation)
without regard to any other limits described under this AA §6A-2.
 
 
 
 
[Note: If this (c) is checked, bonus payments may not be excluded from Plan
Compensation in the Deferral column under AA §5-3.]
 
þ
(d)
Describe any other limits that apply with respect to Salary Deferrals under the
Plan: Deferred Salary contributions, when combined with After-Tax contributions
made by a Participant may not exceed 100% of the Participant’s Compensation for
the Plan Year.
 
 
 
[Note: Any limits provided under this AA §6A-2 must satisfy the
nondiscrimination requirements under Code §401(a)(4).]
6A-3
MINIMUM DEFERRAL RATE.  Unless designated otherwise under this AA §6A-3, no
minimum deferral requirement applies under the Plan. Alternatively, a
Participant must defer at least the following amount in order to make Salary
Deferrals under the Plan.
 
þ
(a)
  1  % of Plan Compensation for a payroll period.
 
¨
(b)
$______ for a payroll period.
 
¨
(c)
Describe. _____
 
[Note:  If more than one limit applies under this AA §6A-3, the minimum deferral
rate is the lesser of the amounts designated under this AA §6A-3. Any minimum
deferral rates provided under this AA §6A-3 must comply with the
nondiscrimination requirements under Code §401 (a)(4).]
6A-4
CATCH-UP CONTRIBUTIONS.  Catch-Up Contributions are permitted under the Plan,
unless designated otherwise under this AA §6A-4.
 
¨
 
Catch-Up Contributions are not permitted under the Plan.
6A-5
ROTH DEFERRALS.  Roth Deferrals (as defined in Section 3.03(e) of the Plan) are
not permitted under the Plan, unless designated otherwise under this AA §6A-5.
 
¨
(a)
Availability of Roth Deferrals.  Roth Deferrals are permitted under the Plan.
[Note: If Roth Deferrals are effective as of a date later than the Effective
Date of the Plan, designate such special Effective Date in AA §6A-9 below. Roth
Deferrals may not be made prior to January 1, 2006.]
 
¨
(b)
Distribution of Roth Deferrals.  Unless designated otherwise under this
subsection, to the extent a Participant takes a distribution or withdrawal from
his/her Salary Deferral Account(s), the Participant may designate the extent to
which such distribution is taken from the Pre-Tax Deferral Account or from the
Roth Deferral Account. (See Section 8.11(b)(2) of the Plan for default
distribution rules if a Participant fails to designate the appropriate Account
for corrective distributions from the Plan.)
 
 
 
Alternatively, the Employer may designate the order of distributions for the
distribution types listed below:
 
 
 
¨
(1)
Distributions and withdrawals.
 
 
 
 
 
¨
(i)
Any distribution will be taken on a pro rata basis from the Participant’s
Pre-Tax Deferral Account and Roth Deferral Account.
 
 
 
 
 
¨
(ii)
Any distribution will be taken first from the Participant’s Roth Deferral
Account and then from the Participant’s Pre-Tax Deferral Account.
 
 
 
 
 
¨
(iii)
Any distribution will be taken first from the Participant’s Pre-Tax Deferral
Account and then from the Participant’s Roth Deferral Account.
 
 
 
¨
(2)
Distribution of Excess Deferrals.
 
 
 
 
 
¨
(i)
Distribution of Excess Deferrals will be made from Roth and Pre-Tax Deferral
Accounts in the same proportion that deferrals were allocated to such Accounts
for the calendar year.
 
 
 
 
 
¨
(ii)
Distribution of Excess Deferrals will be made first from the Roth Deferral
Account and then from the Pre-Tax Deferral Account.
 
 
 
 
 
¨
(iii)
Distribution of Excess Deferrals will be made first from the Pre-Tax Deferral
Account and then from the Roth Deferral Account.
 
 
 
¨
(3)
Distribution of Salary Deferrals to Highly Compensated Employees to correct ADP
or ACP Test failure.
 
 
 
 
 
¨
(i)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made from Roth and Pre-Tax Deferral Accounts in the same proportion that
deferrals were allocated to such Accounts for the Plan Year.
 
 
 
 
 
¨
(ii)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made first from the Roth Deferral Account and then from the Pre-Tax Deferral
Account.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
16
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
¨
(iii)
Distribution of Excess Contributions (or Excess Aggregate Contributions) will be
made first from the Pre-Tax Deferral Account and then from the Roth Deferral
Account.
 
¨
(c)
In-Plan Roth Conversions (pre-2013 provisions).  Unless elected under this
subsection, the Plan does not permit a Participant to make an In-Plan Roth
Conversion under the Plan. To override this provision to allow Participants to
make an In-Plan Roth Conversion, this subsection must be completed.
 
 
 
¨
(1)
Effective date.  Effective __________ [not earlier than 9/27/2010 or later than
12/31/2012], a Participant may elect to convert all or any portion of his/her
non-Roth vested Account Balance to an In-Plan Roth Conversion Account.
 
 
 
 
 
[Note: The Plan must provide for Roth Deferrals under AA §6A-5 as of the
effective date designated in this subsection (1). The provisions under this
subsection do not address the provisions under the American Taxpayer Relief Act
of 2012 (ATRA). To apply the rules under ATRA for In-Plan Roth Conversions made
on or after January 1, 2013, see Appendix B of the Plan and Interim Amendment
#1.]
 
 
 
¨
(2)
Additional in-service distribution options for In-Plan Roth Conversions.  For a
Participant to convert his/her contributions to Roth contributions, the
Participant must be eligible to take a distribution from the Plan. This
subsection (2) may be used to add the in-service distribution options under the
Plan applicable only to In-Plan Roth Conversions.
 
 
 
 
 
¨
(i)
In-service distribution events:  In addition to any in-service distribution
options described in AA §10, the following in-service distribution options apply
for In-Plan Roth Conversions: [Check the appropriate boxes.]
 
 
 
 
 
 
 
¨
(A)
Attainment of age 59½ for all contribution sources
 
 
 
 
 
 
 
¨
(B)
Attainment of age 59½ for Salary Deferrals (including QNECs, QMACs and Safe
Harbor Contributions, if applicable)
 
 
 
 
 
 
 
¨
(C)
Attainment of age ___ for contribution sources other than Salary Deferrals (and
QNECs, QMACs and Safe Harbor Contributions, if applicable).
 
 
 
 
 
 
 
¨
(D)
Completion of ____ (cannot be less than 60) months of participation in the Plan.
(Not applicable to Salary Deferrals, QNECs, QMACs or Safe Harbor Contributions,
as applicable.)
 
 
 
 
 
 
 
¨
(E)
The amounts being withdrawn have been held in Plan for at least two years. (Not
applicable to Salary Deferrals, QNECs, QMACs or Safe Harbor Contributions, as
applicable.)
 
 
 
 
 
 
 
¨
(F)
Other distribution event:   
 
 
 
 
 
 
 
[Note:  For Salary Deferrals (including any QNECs, QMACs or Safe Harbor
Contributions), a Participant must be at least age 59½ to take an in-service
distribution. For Employer Contributions and Matching Contributions, the Plan
may authorize an in-service distribution upon a stated event, including the
attainment of any age. Any selection in subsection (F) must be definitely
determinable and not subject to Employer discretion. ]
 
 
 
 
 
¨
(ii)
In-service distribution option available only to accomplish In-Plan Roth
Conversion.  If this subsection (ii) is checked, the in-service distribution
options described in subsection (i) will be permitted only to accomplish an
In-Plan Roth Conversion.
 
 
 
 
 
 
 
[Note:  An in-service distribution may be limited solely to accomplish a Roth
conversion only if the Plan does not already authorize an in-service
distribution. Thus, this subsection (ii) will not apply to the extent an
in-service distribution is already authorized under the Plan.]
 
 
 
¨
(3)
Contribution sources.  An Employee may only elect to make an In-Plan Roth
Conversion from the following sources: [Check all contribution sources available
under the Plan from which an In-Plan Roth Conversion is available.]
 
 
 
 
 
¨
(i)
All available sources under the Plan
 
 
 
 
 
¨
(ii)
Pre-tax Salary Deferrals
 
 
 
 
 
¨
(iii)
Employer Contributions
 
 
 
 
 
¨
(iv)
Matching Contributions
 
 
 
 
 
¨
(v)
Safe Harbor Contributions
 
 
 
 
 
¨
(vi)
QNECs and QMACs
 
 
 
 
 
¨
(vii)
After-Tax Contributions
 
 
 
 
 
¨
(viii)
Rollover Contributions
 
 
 
 
 
¨
(ix)
Describe:    
 
 
 
 
 
 
 
[Note:  Any selection in subsection (ix) must be definitely determinable and not
subject to Employer discretion.]


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
17
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
¨
(4)
Limits applicable to In-Plan Roth Conversions.  The following limits apply in
determining the amounts that are eligible for an In-Plan Roth Conversion.
 
 
 
 
 
¨
(i)
Check this box if Roth conversions may only be made from contribution sources
that are fully vested (i.e., 100% vested).
 
 
 
 
 
 
 
[Note: If an In-Plan Roth Conversion is permitted from partially-vested sources,
special rules apply for determining the vested percentage of such amounts after
conversion. See Section 7.09 of the Plan.]
 
 
 
 
 
¨
(ii)
A Participant may not make an In-Plan Roth Conversion of less than $_____ (may
not exceed $1,000).
 
 
 
 
 
¨
(iii)
A Participant may not make an In-Plan Roth Conversion of any outstanding loan
amount.
 
 
 
 
 
 
 
[Note: If this subsection (iii) is not checked, a Participant may convert
amounts that are attributable to an outstanding loan, to the extent the loan
relates to a contribution source that is eligible for conversion under
subsection (3) above.]
 
 
 
 
 
¨
(iv)
Describe:    
 
 
 
 
 
 
 
[Note: Any selection in subsection (iv) must be definitely determinable and not
subject to Employer discretion.]
 
 
 
 
¨
(5)
Amounts available to pay federal and state taxes generated from an In-Plan Roth
Conversion.
 
 
 
 
 
¨
(i)
In-service distribution. If the Plan does not otherwise permit an in-service
distribution at the time of the In-Plan Roth Conversion and this subsection (i)
is checked, a Participant may elect to take an in-service distribution solely to
pay taxes generated from the In-Plan Roth Conversion.
 
 
 
 
 
¨
(ii)
Participant loan. Generally, a Participant may request a loan from the Plan to
the extent permitted under Section 13 of the Plan and Appendix B of this
Adoption Agreement. However, to the extent a Participant loan is not otherwise
allowed and this subsection (ii) is selected, a Participant may receive a
Participant loan solely to pay taxes generated from an In-Plan Roth Conversion.
 
 
 
 
 
 
 
[Note: If this subsection (ii) is selected and Participant loans are not
otherwise authorized under the Plan, any Participant loan made pursuant to this
subsection (ii) will be made in accordance with the default loan policy
described in Section 13 of the Plan.]
 
 
 
 
¨
(6)
Distribution from In-Plan Roth Conversion Account.  Distributions from the
In-Plan Roth Conversion account will be permitted as follows:
 
 
 
 
 
¨
(i)
In-service distributions will not be permitted from an In-Plan Roth Conversion
account until the earliest date a distribution would otherwise be permitted for
any contribution source eligible for conversion, without regard to the
conversion distribution.
 
 
 
 
 
¨
(ii)
An in-service distribution may be made from the In-Plan Roth Conversion account
at any time.
 
 
 
 
 
¨
(iii)
A separate In-Plan Roth Conversion account will be maintained for converted
amounts attributable to Rollover Contributions and/or After-Tax Contributions.
An in-service distribution may be made at any time from this separate account.
 
 
 
 
 
¨
(iv)
Describe distribution options:    
 
 
 
 
 
 
[Note: This subsection (6) may not be used to eliminate an in-service
distribution option that was otherwise available at the time of the In-Plan Roth
Conversion. Thus, for example, if a Participant is permitted to make an In-Plan
Roth Conversion of After-Tax Contributions or Rollover contributions, and such
contributions are eligible for immediate distribution at the time of the In-Plan
Roth Conversion, those amounts must continue to be available for distribution
after the In-Plan Roth Conversion. Subsection (iii) permits the protection of
the immediate distribution option for Rollover and After-Tax Contributions while
still delaying the distribution of other contribution sources. If subsection
(iii) is checked, subsection (i) or (iv) should also be checked to describe
distribution options for other contribution sources. To the extent a selection
in this subsection (6) results in an improper elimination of a distribution
right, the provisions of this subsection (6) will not apply.]
 
¨
(d)
Describe any special rules that apply to Roth Deferrals under the Plan:    
 
 
 
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401 (a) (4).]
6A-6
ADP TESTING.  The ADP Test will be performed using the Current Year Testing
Method, unless designated otherwise under this AA §6A-6. (See Section 6.01 (a)
of the Plan.)
 
¨
(a)
Prior Year Testing Method.  Instead of the Current Year Testing Method, the Plan
will use the Prior Year Testing Method in running the ADP Test.
[Note: If the Plan is a Safe Harbor 401 (k) Plan (as designated in AA §6C
below), the Plan must use the Current Year Testing Method. Thus, for any year
the Plan is a Safe Harbor 401(k) Plan, the Current Year Testing Method applies,
regardless of any selection under this subsection.]


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
18
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
¨
(b)
Application of Current Year Testing Method.  The Current Year Testing Method has
applied since the ___ Plan Year. [If the Plan has switched from the Prior Year
Testing Method to the Current Year Testing Method, this subsection may be
checked to designate the first Plan Year for which the Current Year Testing
Method applies.]
 
¨
(c)
Special rule for first Plan Year.  If this is a new 401(k) Plan, the testing
method selected in this AA §6A-6 applies for purposes of applying the ADP Test
for the first Plan Year of the Plan, unless designated otherwise under this
subsection. If the Prior Year Testing Method applies, the ADP of the Nonhighly
Compensated Group for the first Plan Year is deemed to be 3%. (See Section 6.01
(a)(3) of the Plan.)
 
 
 
¨
(1)
Instead of the Prior Year Testing Method, the Plan will use the Current Year
Testing Method for the first Plan Year for which the 401(k) Plan is effective.
 
 
 
¨
(2)
Instead of the Current Year Testing Method, the Plan will use the Prior Year
Testing Method for the first Plan Year for which the 401(k) Plan is effective.
6A-7
CHANGE OR REVOCATION OF DEFERRAL ELECTION: In addition to the Participant’s
Entry Date under the Plan, a Participant’s election to change or resume a
deferral election will be effective as set forth under the Salary Reduction
Agreement or other written procedures adopted by the Plan Administrator.
Alternatively, the Employer may designate under this AA §6A-7 specific dates as
of which a Participant may change or resume a deferral election. (See Section
3.03(b) of the Plan.)
 
¨
(a)
The first day of each calendar quarter
 
¨
(b)
The first day of each Plan Year
 
¨
(c)
The first day of each calendar month
 
þ
(d)
The beginning of each payroll period
 
¨
(e)
Other:    
 
 
[Note: A Participant must be permitted to change or revoke a deferral election
at least once per year. Unless designated otherwise, a Participant may revoke a
deferral election (on a prospective basis) at any time.]
6A-8
AUTOMATIC CONTRIBUTION ARRANGEMENT.  No automatic contribution provisions apply
under Section 3.03(c) of the Plan, unless provided otherwise under this AA
§6A-8.
 
þ
(a)
Automatic deferral election.  Upon becoming eligible to make Salary Deferrals
under the Plan (pursuant to AA §3 and AA §4), a Participant will be deemed to
have entered into a Salary Deferral Election for each payroll period, unless the
Participant completes a Salary Deferral Election (subject to the limitations
under AA §6A-2 and AA §6A-3) in accordance with procedures adopted by the Plan
Administrator.
 
 
 
þ
(1)
Effective date of Automatic Contribution Arrangement.  The automatic deferral
provisions under this AA §6A-8 are effective as of:
 
 
 
 
 
þ
(i)
The Effective Date of this Plan as set forth under the Employer Signature Page.
 
 
 
 
 
¨
(ii)
_________________ [insert date]
 
 
 
 
 
¨
(iii)
As set forth under a prior Plan document. [Note: If this subsection (iii) is
checked, the automatic deferral provisions under this AA §6A-8 will apply as of
the original Effective Date of the automatic contribution arrangement. Unless
provided otherwise under this AA §6A-8, an Employee who is automatically
enrolled under a prior Plan document will continue to be automatically enrolled
under the current Plan document.]
 
 
 
þ
(2)
Automatic Contribution Arrangement.  Check this subsection (2) if the Plan is
designated as an Automatic Contribution Arrangement, as described under Section
3.03(c) of the Plan. [Note: Unless an election is made under this AA §6A-8 that
is inconsistent with the requirements of an Eligible Automatic Contribution
Arrangement (EACA), the Automatic Contribution Arrangement will qualify as an
EACA, as described in Section 3.03(c)(1) of the Plan.]
 
 
 
 
 
þ
(i)
Automatic deferral percentage.
 
 
 
 
 
 
 
þ
(A)
   6   % of Plan Compensation
 
 
 
 
 
 
 
¨
(B)
$_____
 
 
 
 
 
¨
(ii)
Automatic increase.  If elected under this subsection (ii), the automatic
deferral amount will increase each Plan Year by the following amount. (See
Section 3.03(c) of the Plan.)
 
 
 
 
 
 
 
¨
(A)
____% of Plan Compensation
 
 
 
 
 
 
 
¨
(B)
$_____
 
 
 
 
 
 
 
¨
(C)
Describe:    
 
 
 
 
 
 
 
Any automatic increase elected under this subsection (ii) will not cause the
automatic deferral amount to exceed:
 
 
 
 
 
 
 
¨
(D)
____% of Plan Compensation
 
 
 
 
 
 
 
¨
(E)
$_____


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
19
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
 
 
¨
(F)
Describe:    
 
 
 
¨
(3)
Qualified Automatic Contribution Arrangement (QACA).  Check this subsection if
the Plan is designated as a QACA under Section 6.04(b) of the Plan. [Note: If
this subsection (3) is checked, a QACA Safe Harbor Contribution must also be
selected under AA §6C-2.]
 
 
 
 
 
¨
(i)
Automatic deferral percentage.  ____% [must be at least 3% and no more than 10%]
of Plan Compensation.
 
 
 
 
 
¨
(ii)
Automatic increase.  If elected under this subsection (ii), the automatic
deferral amount will increase each Plan Year by the following amount:
 
 
 
 
 
 
 
¨
(A)
____% of Plan Compensation
but not in excess of
 
 
 
 
 
 
 
¨
(B)
____% [not less than 6% or more than 10%] of Plan Compensation
 
 
 
 
 
 
 
[Note: If the percentage under subsection (i) is less than 6% of Plan
Compensation, an automatic deferral of at least 1% must apply under subsection
(A). If no percentage is entered under subsection (B), any automatic increase
selected under subsection (ii) will not exceed 10% of Plan Compensation.]
 
 
 
þ


(4)
Application of automatic deferral provisions.  The automatic deferral election
under subsection (2) or (3), as applicable, will apply to new Participants and
existing Participants as set forth under this subsection (4).
 
 
 
 
 
þ
(i)
New Participants.  The automatic deferral provisions apply to all eligible
Participants who do not enter into a Salary Deferral Election (including an
election not to defer) and who:
 
 
 
 
 
 
 
¨
(A)
become Participants on or after the effective date of the automatic deferral
provisions.
 
 
 
 
 
 
 
þ
(B)
are hired on or after the effective date of the automatic deferral provisions.
 
 
 
 
 
þ
(ii)
Current Participants.  The automatic deferral provisions apply to all other
eligible Participants as follows:
 
 
 
 
 
 
 
¨
(A)
Automatic deferral provisions apply to all current Participants who have not
entered into a Salary Deferral Election (including an election not to defer
under the Plan).
 
 
 
 
 
 
 
¨
(B)
Automatic deferral provisions apply to all current Participants who have not
entered into a Salary Deferral Election that is at least equal to the automatic
deferral amount under subsection (2)(i) or (3)(i), as applicable. Current
Participants who have made a Salary Deferral Election that is less than the
automatic deferral amount or who have not made a Salary Deferral Election will
automatically be increased to the automatic deferral amount unless the
Participant enters into a new Salary Deferral election on or after the effective
date of the automatic deferral provisions.
 
 
 
 
 
 
 
þ
(C)
 Automatic deferral provisions do not apply to current Participants. Only new
Participants described in subsection (i) are subject to the automatic deferral
provisions. [Note: This subsection (C) may not be selected if the Plan is a QACA
under subsection (3). Also see Section 3.03(c)(2)(i) of the Plan for the
application of this subsection under an EACA.]
 
 
 
 
 
 
 
¨
(D)
Describe:    
 
 
 
 
 
 
 
 
 
[Note: Any special provisions under subsection (D) must comply with the
nondiscrimination requirements under Code §401(a)(4).]
 
 
 
 
 
þ
(iii)
Treatment of automatic deferrals.  Any Salary Deferrals made pursuant to an
automatic deferral election will be treated as Pre-Tax Salary Deferrals, unless
designated otherwise under this subsection (iii).
 
 
 
 
 
 
 
¨
Any Salary Deferrals made pursuant to an automatic deferral election will be
treated as Roth Deferrals. [This subsection (iii) may only be checked if Roth
Deferrals are permitted under AA §6A-5.]
 
 
 
 
 
[Note: Any Salary Deferral Election (including an election not to defer under
the Plan) made after the effective date of the automatic deferral provisions
will override such automatic deferral provisions. See Section 6.04(b)(1)(iii) of
the Plan for the application of this provision to rehired Employees.]
 
 
 
¨
(5)
Application of automatic increase.  Unless designated otherwise under this
subsection (5), if an automatic increase is selected under subsection (2)(ii) or
(3)(ii) above, the automatic increase will take effect as of the first day of
the second Plan Year following the Plan Year in which the automatic deferral
election first becomes effective with respect to a Participant. (See Section
3.03(c)(2)(iii) of the Plan.)
 
 
 
 
 
¨
(i)
First Plan Year.  Instead of applying as of the second Plan Year, the automatic
increase described in subsection (2)(ii) or (3)(ii), as applicable, takes effect
as of the appropriate date (as designated under subsection (iii) below) within
the first Plan Year following the date automatic contributions begin.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
20
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
¨
(ii)
Designated Plan Year.  Instead of applying as of the second Plan Year, the
automatic increase described in subsection (2)(ii) or (3)(ii), as applicable,
takes effect as of the appropriate date (as designated under subsection (iii)
below) within the _____ Plan Year following the Plan Year in which the automatic
deferral election first becomes effective with respect to a Participant.
[Note: If this subsection (ii) is checked and the Plan is intended to qualify
for the QACA safe harbor, the Plan must satisfy the minimum deferral
requirements. See Section 6.04(b)(1)(i) of the Plan for special rules that apply
if this subsection (ii) is checked for a QACA plan. Also see Rev. Rul. 2009-30.]
 
 
 
 
 
¨
(iii)
Effective date.  The automatic increase described under subsection (2)(ii) or
(3)(ii), as applicable, is generally effective as of the first day of the Plan
Year. If this subsection (iii) is checked, instead of becoming effective on the
first day of the Plan Year, the automatic increase will be effective on:
 
 
 
 
 
 
¨
(A)
The anniversary of the Participant’s date of hire.
 
 
 
 
 
 
¨
(B)
The anniversary of the Participant’s first automatic deferral contribution.
 
 
 
 
 
 
¨
(C)
The first day of each calendar year.
 
 
 
 
 
 
¨
(D)
Other date:    
 
 
 
 
 
 
 
[Note: If this subsection (iii) is checked and the Plan is intended to qualify
for the QACA safe harbor, the Plan must satisfy the minimum deferral
requirements. See Section 6.04(b)(1)(i) of the Plan for special rules that apply
if this subsection (iii) is checked for a QACA plan. Also see Rev. Rul.
2009-30.]
 
 
 
 
 
¨
(iv)
Special rules:    
[Note: Any special rules under this subsection (iv) must satisfy the rules
applicable to automatic increases under Treas. Reg. §1.401(k)-3, if applicable,
and must satisfy the nondiscrimination requirements under Code §401 (a) (4).]
 
 
 
¨
(6)
Treatment of terminated Employees.  Unless designated otherwise under subsection
(i) below, a Participant’s affirmative election to defer (or to not defer) will
cease upon termination of employment. In addition, unless designated otherwise
under subsection (ii) below, in applying the automatic deferral provisions under
the Plan, a rehired Participant is treated as a new Employee if the Participant
is precluded from making automatic deferrals to the Plan for a full Plan Year.
 
 
 
 
 
¨
(i)
Terminated Employees.  If this subsection (i) is selected, a terminated
Participant’s affirmative election to defer (or to not defer) will not cease
upon termination of employment. Thus, a Participant who entered into an election
to defer (or to not defer) prior to termination of employment will not be
subject to the automatic deferral provisions upon rehire. (See Section
3.03(c)(2)(i) of the Plan.)
 
 
 
 
 
¨
(ii)


Rehired Employees.  If this provision applies, a Participant who is precluded
from making automatic deferrals to the Plan for a full Plan Year will not be
treated as a new Employee for purposes of applying the automatic deferral
provisions under the Plan. Thus, a rehired Participant’s minimum deferral
percentage will continue to be calculated based on the date the individual first
began making automatic deferrals under the Plan. (See Section 6.04(b)(1)(iii) of
the Plan.)
 
þ
(b)
Permissible Withdrawals under Automatic Contribution Arrangement.
 
 
 
þ
(1)
Permissible withdrawals allowed.  If the Plan satisfies the requirements for an
EACA (as set forth in Section 3.03(c)(2) of the Plan) or a QACA (as set forth in
Section 6.04(b) of the Plan), the permissible withdrawal provisions under
Section 3.03(c)(3) of the Plan apply. Thus, a Participant who receives an
automatic deferral may withdraw such contributions (and earnings attributable
thereto) within the time period set forth under Section 3.03(c)(3) of the Plan,
without regard to the in-service distribution provisions selected under AA
§10-1.
 
 
 
¨
(2)
No permissible withdrawals.  Although the Plan contains an automatic deferral
election that is designed to satisfy the requirements of an EACA or QACA, the
permissible withdrawal provisions under this subsection (b) are not available.
 
 
 
þ
(3)
Time period for electing a permissible withdrawal. Instead of a 90-day election
period, a Participant must request a permissible withdrawal no later than
  45   [may not be less than 30 or more than 90] days after the date the Plan
Compensation from which such Salary Deferrals are withheld would otherwise have
been included in gross income.
 
¨
(c)
Other automatic deferral provisions:    
 
 
 
[Note: Any language added under this subsection must comply with the
nondiscrimination requirements under Code §401 (a)(4) and the regulations
thereunder.]
6A-9
SPECIAL DEFERRAL EFFECTIVE DATES. Unless designated otherwise under this AA
§6A-9, a Participant is eligible to make Salary Deferrals under the Plan as of
the Effective Date of the Plan (as designated in the Employer Signature Page).
However, in no case may a Participant begin making Salary Deferrals prior to the
later of the date the Employee becomes a Participant, the date the Participant
executes a Salary Reduction Agreement or the date the Plan is adopted or
effective. (See Section 3.03 (a) of the Plan.)
To designate a later Effective Date for Salary Deferrals or Roth Deferrals,
complete this AA §6A-9.
 
¨
(a)
Salary Deferrals.  A Participant is eligible to make Salary Deferrals under the
Plan as of:
 
 
 
¨
(1)
the date the Plan is executed by the Employer (as indicated on the Employer
Signature Page).


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
21
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
¨
(2)
________ (insert date).
 
¨
(b)
Roth Deferrals.  The Roth Deferral provisions under AA §6A-5 are effective as of
____. [If Roth Deferrals are permitted under AA §6A-5 above, Roth Deferrals are
effective as of the Effective Date applicable to Salary Deferrals under this AA
§6A-9, unless a later date is designated under this subsection. ]
6A-10
SIMPLE 401(k) PLAN PROVISIONS.  The SIMPLE 401(k) provisions under Section 6.05
of the Plan do not apply unless specifically elected under this AA §6A-10.
 
¨
(a)
By checking this box the Employer elects to have the SIMPLE 401(k) provisions
described in Section 6.05 of the Plan apply.
 
 
 
¨
(1)
Employer will make Matching Contribution under Section 6.05(b)(3) of the Plan.
 
 
 
¨
(2)
Employer will make Employer Contribution under Section 6.05(b)(4) of the Plan.
 
¨
(b)
Other SIMPLE 401 (k) provisions:    
 
 
[Note: This AA §6A-10 may only be checked if the Plan uses a calendar-year Plan
Year and the Employer is an Eligible Employer as defined in Section 6.05 (a)(l)
of the Plan. All contributions under the SIMPLE 401 (k) Plan are 100% vested at
all times. If this AA §6A-10 is selected, no contributions may be authorized
under AA §6 and AA §6B- §6D. Any special rules under subsection (b) must satisfy
the nondiscrimination requirements under Code §401(a)(4).]



SECTION 6B
MATCHING CONTRIBUTIONS



6B-1
MATCHING CONTRIBUTIONS.  Is the Employer authorized to make Matching
Contributions under the Plan?
 
þ
Yes.  [Check this box if Matching Contributions may be made under the Plan,
including Matching Contributions that satisfy the ACP safe harbor (i.e.,
Matching Contributions that are made in addition to the Safe Harbor
Contributions required to satisfy the ADP safe harbor under AA §6C-2(a)).]
 
¨
No.  [Check this box if there are no Matching Contributions or the only Matching
Contributions are Safe Harbor Matching Contributions that satisfy the ADP safe
harbor under AA §6C-2(a). If “No” is checked, skip to Section 6C.]
6B-2
MATCHING CONTRIBUTION FORMULA: For the period designated in AA §6B-5 below, the
Employer will make the following Matching Contribution on behalf of Participants
who satisfy the allocation conditions under AA §6B-7 below. [See AA §6B-3 for
the definition of Eligible Contributions for purposes of the Matching
Contributions under the Plan. If the Plan provides for After-Tax Employee
Contributions, also see AA §6D-2 to determine the application of the Matching
Contribution formulas to After-Tax Employee Contributions.]
 
þ
(a)
Discretionary match.  The Employer will determine in its sole discretion how
much, if any, it will make as a Matching Contribution. Such amount can be
determined either as a uniform percentage of deferrals or as a flat dollar
amount for each Participant.
 
þ
(b)
Fixed match.  The Employer will make a Matching Contribution for each
Participant equal to:
 
 
 
þ
(1)
60 % of Eligible Contributions made for each period designated in AA §6B-5
below.
 
 
 
¨
(2)
$_____ for each period designated in AA §6B-5 below.
 
 
 
¨
(3)
____% of Eligible Contributions made for each period designated in AA §6B-5
below. However, to receive the Matching Contribution for a given period, a
Participant must contribute Eligible Contributions equal to at least ____% of
Plan Compensation for such period.
 
 
 
¨
(4)
$_____ for each period designated in AA §6B-5 below. However, to receive the
Matching Contribution for a given period, a Participant must contribute Eligible
Contributions equal to at least ____% of Plan Compensation for such period.
 
¨
(c)
Tiered match.  The Employer will make a Matching Contribution to all
Participants based on the following tiers of Eligible Contributions.
 
 
 
¨
(1)
Tiers as percentage of Plan Compensation.
 
 
 
 
 
Eligible Contributions
Fixed Match %
Discretionary Match
 
 
 
 
 
¨ (i) Up to ____% of Plan Compensation
______%
¨
 
 
 
 
 
¨ (ii) From ____% up to ____% of Plan Compensation
______%
¨
 
 
 
 
 
¨ (iii) From ____% up to ____% of Plan Compensation
______%
¨
 
 
 
 
 
¨ (iv) From ____% up to ____% of Plan Compensation
______%
¨
 
 
 
¨
(2)
Tiers as dollar amounts.
 
 


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
22
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
Eligible Contributions
Fixed Match
Discretionary Match
 
 
 
 
 
¨ (i) Up to $_____
______%
¨
 
 
 
 
 
¨ (ii) From $_____ up to $____
______%
¨
 
 
 
 
 
¨ (iii) From $_____ up to $____
______%
¨
 
 
 
 
 
¨ (iv) Above $_____
______%
¨
 
 
 
[Note: If the Plan is designed to satisfy the ACP safe harbor with respect to
the Matching Contributions, the rate of Matching Contribution may not increase
as the rate of Eligible Contributions increases.]
 
¨
(d)
Year of Service match.  The Employer will make a Matching Contribution as a
uniform percentage of Eligible Contributions to all Participants based on Years
of Service with the Employer.
 
 
 
 
 
Years of Service
Matching %
 
 
 
 
 
 
¨  (1) From ____ up to ____ Years of Service
______%
 
 
 
 
 
 
¨  (2) From ____ up to ____ Years of Service
______%
 
 
 
 
 
 
¨  (3) From ____ up to ____ Years of Service
______%
 
 
 
 
 
 
¨  (4) Years of Service equal to and above ___
______%
 
 
 
 
For this purpose, a Year of Service is each Plan Year during which an Employee
completes at least 1,000 Hours of Service. Alternatively, a Year of Service is:
   
[Note: Each separate rate of Matching Contribution must satisfy the
nondiscrimination requirements under Treas. Reg. §1.401(a)(4)-4 as a separate
benefit, right or feature. Any alternative definition of a Year of Service must
meet the requirements of a Year of Service as defined in Section 2.03 of the
Plan.]
 
¨
(e)
Different Employee groups.  The Employer may make a different Matching
Contribution to the Employee groups designated under subsection (1) below. The
Matching Contribution will be allocated separately to each designated Employee
group in accordance with the formula designated under subsection (2).
 
 
 
(1)
Designated Employee groups.
 
 
 
(2)
Matching Contribution formulas.
 
 
 
 
¨
(i)
Discretionary Matching Contribution.  The Employer may make a different
discretionary Matching Contribution for each Employee group designated under
subsection (1).
 
 
 
 
¨
(ii)
Different Matching Contribution formula.  The following Matching Contribution
will apply for each Employee group designated under subsection (1).
[Note: Each separate rate of Matching Contribution must satisfy the
nondiscrimination requirements under Treas. Reg. §1.401(a)(4)-4 as a separate
benefit, right or feature.]
 
¨
(f)
Describe special rules for determining allocation formula:    
 
 
 
[Note: Any special rules must be described in a manner that precludes Employer
discretion and must satisfy the nondis crimination requirements of Code §401 (a)
(4) and the regulations thereunder.]
6B-3
CONTRIBUTIONS ELIGIBLE FOR MATCHING CONTRIBUTIONS (“ELIGIBLE
CONTRIBUTIONS”).  Unless designated otherwise under this AA §6B-3, all Salary
Deferrals, including any Roth Deferrals and Catch-Up Contributions are eligible
for the Matching Contributions designated under AA §6B-2.
 
¨
(a)
Matching Contributions.  Only the following contribution sources are eligible
for a Matching Contribution under AA §6B-2:
 
 
 
¨
(1)
Pre-tax Salary Deferrals
 
 
 
¨
(2)
Roth Deferrals
 
 
 
¨
(3)
Catch-Up Contributions
[Note: Any amounts excluded under this subsection do not apply to Safe Harbor
Matching Contributions under AA §6C-2. See AA §6D-2 to determine eligibility of
After-Tax Employee Contributions for Matching Contributions.]
 
¨
(b)
Application of Matching Contributions to elective deferrals made under another
plan maintained by the Employer.  If this subsection is checked, the Matching
Contributions described in AA §6B-2 will apply to elective deferrals made under
another plan maintained by the Employer.
 
 
 
¨
(1)
The Matching Contribution designated in AA §6B-2 above will apply to elective
deferrals under the following plan maintained by the Employer:    


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
23
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
¨
(2)
The following special rules apply in determining the amount of Matching
Contributions under this Plan with respect to elective deferrals under the plan
described in subsection (1):    
[Note: This subsection may be used to describe special provisions applicable to
Matching Contributions provided with respect to elective deferrals under another
plan maintained by the Employer, including another qualified plan, Code §403 (b)
plan or Code §45 7(b) plan.]
 
þ
(c)
Special rules.  The following special rules apply for purposes of determining
the Matching Contribution under this AA §6B-3: A Participant who receives a
non-hardship withdrawal of After-tax or Company Matching contributions is
suspended from receiving Company Matching contributions for three months
following the date of withdrawal.
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401 (a) (4) and the regulations thereunder. If contribution sources are
limited for only certain Matching Contributions, those limitations may be
described under this subsection.]
6B-4
LIMITS ON MATCHING CONTRIBUTIONS.  In applying the Matching Contribution
formula(s) selected under AA §6B-2 above, all Eligible Contributions are
eligible for Matching Contributions, unless elected otherwise under this AA
§6B-4. [See AA §6D-2for any limits that apply with respect to After-Tax Employee
Contributions.]
 
¨
(a)
ACP safe harbor match.  The Matching Contribution formula(s) selected in AA
§6B-2 are designed to satisfy the ACP Safe Harbor as described in Section
6.04(i) of the Plan. Therefore, any Matching Contribution selected in AA §6B-2
will only apply with respect to Eligible Contributions that do not exceed 6% of
Plan Compensation and to the extent any Matching Contribution formula is
discretionary, the total amount of discretionary Matching Contributions will not
exceed 4% of Plan Compensation for the Plan Year.
 
 
 
[Note: If this subsection is checked, no allocation conditions should be
selected under AA §6B-7. If allocation conditions are selected under AA §6B-7,
the Matching Contributions under this AA §6B-2 may not qualify for the ACP safe
harbor. See Section 6.04(i) of the Plan.]
 
þ
(b)
Limit on the amount of Eligible Contributions.  The Matching Contribution
formula(s) selected in AA §6B-2 above apply only to Eligible Contributions that
do not exceed:
 
 
 
þ
(1)
   6   % of Plan Compensation
 
 
 
¨
(2)
$_____________.
 
 
 
¨
(3)
A discretionary amount determined by the Employer.
 
 
 
[Note: If both (1) and (2) are selected, the limit under this subsection is the
lesser of the percentage selected in subsection (1) or the dollar amount
selected in subsection (2).]
 
¨
(c)
Limit on Matching Contributions.  The total Matching Contribution provided under
the formula(s) selected in AA §6B-2 above will not exceed:
 
 
 
þ
(1)
   100   % of Plan Compensation
 
 
 
¨


(2)
$_____________.
 
þ
(d)
Application of limits.  The limits identified under this AA §6B-4 do not apply
to the following Matching Contribution formula(s):
 
 
 
þ
(1)
Any limit on the amount of Eligible Contributions does not apply to:
¨
(2)
Any limit on Matching Contributions does not apply to:
 
 
 
 
 
þ  (i) Discretionary match
 
 
¨  (i) Discretionary match
 
 
 
 
 
¨  (ii) Fixed match
 
 
¨  (ii) Fixed match
 
 
 
 
 
¨  (iii) Tiered match
 
 
¨  (iii) Tiered match
 
 
 
 
 
¨  (iv) Year of Service match
 
 
¨  (iv) Year of Service match
 
 
 
 
 
¨  (v) Employee group match
 
 
¨  (v) Employee group match
 
¨
(e)
Special limits applicable to Matching Contributions:    
 
[Note: Any special provisions under this subsection must comply with the
nondiscrimination requirements under Code §401(a)(4).]
6B-5
PERIOD FOR DETERMINING MATCHING CONTRIBUTIONS.  The Matching Contribution
formula(s) selected in AA §6B-2 above (including any limitations on such amounts
under AA §6B-4) are based on Eligible Contributions and Plan Compensation for
the Plan Year. To apply a different period for determining the Matching
Contributions and limits under AA §6B-2 and AA §6B-3, complete this AA §6B-5.
 
¨
(a)
payroll period
 
¨
(b)
Plan Year quarter
 
¨
(c)
calendar month
 
þ
(d)
Other: The Matching Contribution formula for the Fixed Match is calculated on a
payroll period basis. The Discretionary Matching Contribution is calculated
based on Eligible Contributions and Plan Compensation for the Plan Year.   


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
24
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
[Note: Although Matching Contributions (and any limits on those Matching
Contributions) will be determined on the basis of the period designated under
this AA §6B-5, this does not require the Employer to actually make contributions
or allocate contributions on the basis of such period. Matching Contributions
may be contributed and allocated to Participants at any time within the
contribution period permitted under Treas. Reg. §1.415-6, regardless of the
period selected under this AA §6B-5. Any alternative period designated under
this AA §6B-5 may not exceed a 12-month period and will apply uniformly to all
Participants.]
 
 
 
[Note: In determining the amount of Matching Contributions for a particular
period, if the Employer actually makes Matching Contributions to the Plan on a
more frequent basis than the period selected in this AA §6B-5, a Participant
will be entitled to a true-up contribution to the extent he/she does not receive
a Matching Contribution based on the Eligible Contributions and/or Plan
Compensation for the entire period selected in this AA §6B-5. If a period other
than the Plan Year is selected under this AA §6B-5, the Employer may make an
additional discretionary Matching Contribution equal to the true-up contribution
that would otherwise be required if Plan Year was selected under this AA §6B-5.
See Section 3.04(c) of the Plan.]
6B-6
ACP TESTING.  The ACP Test will be performed using the Current Year Testing
Method, unless designated otherwise under this AA §6B-6. (See Section 6.02(a) of
the Plan.)
 
¨
(a)
Prior Year Testing Method.  Instead of the Current Year Testing Method, the Plan
will use the Prior Year Testing Method in running the ACP Test.
 
 
 
[Note: If the Plan is intended to be a Safe Harbor 401 (k) Plan (as designated
in AA §6C below), the Plan must use the Current Year Testing Method. Thus, for
any year the Plan is a Safe Harbor 401 (k) Plan, the Current Year Testing Method
applies, regardless of any selection under this subsection.]
 
¨
(b)
Application of Current Year Testing Method.  The Current Year Testing Method has
applied since the ___ Plan Year. [If the Plan has switched from the Prior Year
Testing Method to the Current Year Testing Method, this subsection may be
checked to designate the first Plan Year for which the Current Year Testing
Method applies.]
 
¨
(c)
Special rule for first Plan Year.  If this is a new 401(m) Plan, the testing
method selected in this AA §6B-6 applies for purposes of applying the ACP Test
for the first Plan Year of the Plan, unless designated otherwise under this
subsection. If the Prior Year Testing Method applies, the ACP of the Nonhighly
Compensated Employee Group for the first Plan Year is deemed to be 3%. (See
Section 6.02(a)(3) of the Plan.)
 
 
 
¨
(1)
Instead of the Prior Year Testing Method, the Plan will use the Current Year
Testing Method for the first Plan Year for which the 401(m) Plan is effective.
 
 
 
¨
(2)
Instead of the Current Year Testing Method, the Plan will use the Prior Year
Testing Method for the first Plan Year for which the 401(m) Plan is effective.
6B-7
ALLOCATION CONDITIONS.  A Participant must satisfy any allocation conditions
designated under this AA §6B-7 to receive an allocation of Matching
Contributions under the Plan.
 
[Note: Any allocation conditions set forth under this AA §6B-7 do not apply to
Safe Harbor Matching Contributions under AA §6C or QMACs under AA §6D, unless
provided otherwise under those specific sections. See AA §4-5 for treatment of
service with Predecessor Employers for purposes of applying the allocation
conditions under this AA §6B-7.]
 
þ
(a)
No allocation conditions apply with respect to Matching Contributions under the
Plan.
 
¨
(b)
Safe harbor allocation condition.  An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than:
 
 
 
¨
(1)
________ Hours of Service(not to exceed 500) during the Plan Year.
 
 
 
 
¨
(i)
Hours of Service are determined using actual Hours of Service.
 
 
 
 
 
(ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):
 
 
 
 
 
 
¨
(A)
Monthly
¨
(B)
Weekly
 
 
 
 
 
 
¨
(C)
Daily
¨ 
(D)
Semi-monthly
 
 
 
¨
(2)
________ (not more than 91) consecutive days of employment with the Employer
during the Plan Year.
 
 
 
[Note: Under this safe harbor allocation condition, an Employee will satisfy the
allocation conditions if the Employee completes the designated Hours of Service
or period of employment, even if the Employee is not employed on the last day of
the Plan Year. See Section 3.09 of the Plan for rules regarding the application
of this allocation condition to the minimum coverage test.]
 
¨
(c)
Employment condition.  An Employee must be employed with the Employer on the
last day of the Plan Year.
 
 
(d)
Minimum service condition.  An Employee must be credited with at least:
 
 
 
¨
(1)
________ Hours of Service (not to exceed 1,000) during the Plan Year.
 
 
 
 
¨
(i)
Hours of Service are determined using actual Hours of Service.
 
 
 
 
 
(ii)
Hours of Service are determined using the following Equivalency Method (as
defined under AA §4-3):
 
 
 
 
 
 
¨
(A)
Monthly
¨
(B)
Weekly


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
25
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
 
¨
(C)
Daily
¨ 
(D)
Semi-monthly
 
 
 
¨
(2)
________ (not more than 182) consecutive days of employment with the Employer
during the Plan Year.
 
¨
(e)
Application to a specified period.  The allocation conditions selected under
this AA §6B-7 apply on the basis of the Plan Year. Alternatively, if an
employment or minimum service condition applies under this AA §6B-7, the
Employer may elect under this subsection to apply the allocation conditions on a
periodic basis as set forth below. (See Section 3.09(a) of the Plan for a
description of the rules for applying the allocation conditions on a periodic
basis.)
 
 
 
¨
(1)
Period for applying allocation conditions.  Instead of the Plan Year, the
allocation conditions set forth under subsection (2) below apply with respect to
the following periods:
 
 
 
 
 
¨
(i)
Plan Year quarter
 
 
 
 
 
¨
(ii)
calendar month
 
 
 
 
 
¨
(iii)
payroll period
 
 
 
 
 
¨
(iv)
Other:   
 
 
 
¨
(2)
Application to allocation conditions.  To the extent an employment or minimum
service allocation condition applies under this AA §6B-7, such allocation
condition will apply based on the period selected under subsection (1) above,
unless designated otherwise below:
 
 
 
 
 
¨
(i)
Only the employment condition will be based on the period selected in subsection
(1) above.
 
 
 
 
 
¨
(ii)
Only the minimum service condition will be based on the period selected in
subsection (1) above.
 
 
 
 
 
¨
(iii)
 Describe any special rules:   
 
 
 
 
 
 
 
[Note: Any special rules under subsection (iii) must satisfy the
nondiscrimination requirements of Code §401 (a) (4).]
 
¨
(f)
Exceptions.
 
 
¨
(1)
The above allocation condition(s) will not apply if the Employee:
 
 
 
 
 
¨
(i)
dies during the Plan Year.
 
 
 
 
 
¨
(ii)
terminates employment as a result of becoming Disabled.
 
 
 
 
 
¨
(iii)
terminates employment after attaining Normal Retirement Age.
 
 
 
 
 
¨
(iv)
terminates employment after attaining Early Retirement Age.
 
 
 
 
 
¨
(v)
is on an authorized leave of absence from the Employer.
 
 
¨
(2)
The exceptions selected under subsection (1) will apply even if an Employee has
not terminated employment at the time of the selected event(s).
 
 
¨
(3)
The exceptions selected under subsection (1) do not apply to:
 
 
 
 
¨
(i)
an employment condition designated under this AA §6B-7.
 
 
 
 
¨
(ii)
a minimum service condition designated under this AA §6B-7.
 
 
 
 
¨
(v)
the following Matching Contributions:
 
 
 
 
 
¨
(A)
Discretionary match
 
 
 
 
 
¨
(B)
Fixed match
 
 
 
 
 
¨
(C)
Tiered match
 
 
 
 
 
¨
(D)
Year of Service match
 
 
 
 
 
¨
(E)
Employee group match
 
¨
(g)
Describe any special rules governing the allocation conditions under the Plan:
 
 
 
[Note: Any special rules must satisfy the nondiscrimination requirements under
Code §401(a)(4).]
 
 
 
 
 
 
 
 




@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
26
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




SECTION 6C
SAFE HARBOR 401 (k) CONTRIBUTIONS
6C-1
SAFE HARBOR 401 (k) PLAN.  Is the Plan intended to be a Safe Harbor 401 (k)
Plan?
 
¨
Yes
 
 
 
 
 
 
þ
No
No [If “No “ is checked, skip to Section 6D.]
6C-2
SAFE HARBOR CONTRIBUTIONS.  To qualify as a Safe Harbor 401 (k) Plan, the
Employer must make a Safe Harbor/QACA Safe Harbor Matching Contribution or Safe
Harbor/QACA Safe Harbor Employer Contribution. The Safe Harbor Contribution
elected under this AA §6C-2 will be in addition to any Employer Contribution or
Matching Contribution elected in AA §6 or AA §6B above.
 
¨
(a)
Safe Harbor/QACA Safe Harbor Matching Contribution.
 
 
 
¨
(1)
Safe Harbor Matching Contribution formula.
 
 
 
 
 
¨
(i)
Basic match: 100% of Salary Deferrals up to the first 3% of Plan Compensation,
plus 50% of Salary Deferrals up to the next 2% of Plan Compensation.
 
 
 
 
 
¨
(ii)
Enhanced match: ___% of Salary Deferrals up to _______% of Plan Compensation.
 
 
 
 
 
¨
(iii)
Tiered match: ____% of Salary Deferrals up to the first _______% of Plan
Compensation.
 
 
 
 
 
 
 
¨
(A)
plus ____% of Salary Deferrals up to the next ______% of Plan Compensation.
 
 
 
 
 
 
 
¨
(B)
plus ____% of Salary Deferrals up to the next _______% of Plan Compensation.
 
 
 
 
 
 
 
[Note: The enhanced match under subsection (ii) and the tiered match under
subsection (iii) must provide a matching contribution that is at least
equivalent at all deferral levels to the basic match described in subsection
(i). If the enhanced match or tiered match applies to Salary Deferrals in excess
of 6% of Plan Compensation or if the tiered match provides for a greater level
of match at higher levels of Salary Deferrals, the Matching Contribution will be
subject to ACP Testing. See Section 6.04(i)(2) of the Plan.]
 
 
 
¨
(2)
QACA Safe Harbor Matching Contribution formula.  [Note: Also must select AA
§6A-8.]
 
 
 
 
 
¨
(i)
Basic match: 100% of Salary Deferrals up to the first 1% of Plan Compensation,
plus 50% of Salary Deferrals up to the next 5% of Plan Compensation.
 
 
 
 
 
¨
(ii)
Enhanced match: _______% of Salary Deferrals up to _______% of Plan
Compensation.
 
 
 
 
 
¨
(iii)
Tiered match: _______% of Salary Deferrals up to the first _______% of Plan
Compensation,
 
 
 
 
 
 
 
¨
(A)
plus _______% of Salary Deferrals up to the next _______% of Plan Compensation,
 
 
 
 
 
 
 
¨
(B)
plus _______% of Salary Deferrals up to the next _______% of Plan Compensation.
 
 
 
 
 
 
 
[Note: The enhanced match under subsection (ii) and the tiered match under
subsection (iii) must provide a matching contribution that is at least
equivalent at all deferral levels to the basic match described in subsection
(i). If the enhanced match or tiered match applies to Salary Deferrals in excess
of 6% of Plan Compensation or if the tiered match provides for a greater level
of match at higher levels of Salary Deferrals, the Matching Contribution will be
subject to ACP Testing. See Section 6.04(i)(2) of the Plan.]
 
 
 
¨
(3)
Period for determining Safe Harbor Matching Contributions.  Instead of the Plan
Year, the Safe Harbor/QACA Safe Harbor Matching Contribution formula selected in
(1) or (2) above is based on Salary Deferrals for the following period:
 
 
 
 
 
¨
(i)
payroll period
 
 
 
 
 
¨
(ii)
Plan Year quarter
 
 
 
 
 
¨
(iii)
calendar month
 
 
 
 
 
¨
(iv)
Other:   


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
27
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
[Note: In determining the amount of Safe Harbor/QACA Safe Harbor Matching
Contributions for a particular period, if the Employer actually makes Safe
Harbor/QACA Safe Harbor Matching Contributions to the Plan on a more frequent
basis than the period selected in this subsection (3), a Participant will be
entitled to a “true-up “ contribution to the extent he/she does not receive a
Safe Harbor/QACA Safe Harbor Matching Contribution based on the Salary Deferrals
and/or Plan Compensation for the entire period selected in subsection (3). Thus,
for example, if Plan Year applies under this subsection (3), additional Safe
Harbor/QACA Safe Harbor Matching Contributions may be required if the Safe
Harbor/QACA Safe Harbor Matching Contributions are made on a more frequent basis
than annually. If true-up contributions will not be made for any Participant
under the Plan, payroll period should be selected under subsection (i).  ]
 
¨
(b)
Safe Harbor/QACA Safe Harbor Employer Contribution: % (not less than 3%) of Plan
Compensation.
 
 
 
[Note: If the Plan is designated as a QACA under AA §6A-8, the Safe Harbor/QACA
Safe Harbor Employer Contribution will be a QACA Safe Harbor Contribution. If
the Plan is not designated as a QACA under AA §6A-8, the Safe Harbor/QACA Safe
Harbor Employer Contribution will be a regular Safe Harbor Employer
Contribution.]
 
 
 
¨
(1)
Supplemental Safe Harbor notice.  Check this selection if the Employer will make
the Safe Harbor/QACA Safe Harbor Employer Contribution pursuant to a
supplemental notice, as described in Section 6.04(a)(4)(iii) of the Plan.
 
 
 
 
 
[Note: If this subsection (I) is checked, the Safe Harbor/QACA Safe Harbor
Employer Contribution described above will be required for a Plan Year only if
the Employer provides a supplemental notice (as described in Section 6.04(a) (4)
(iii) of the Plan). If the Employer properly provides the Safe Harbor notice but
does not provide a supplemental notice, the Employer need not provide the Safe
Harbor/QACA Safe Harbor Employer Contribution described above. In such a case,
the Plan will not qualify as a Safe Harbor 401 (k) Plan for that Plan Year and
will be subject to ADP/ACP testing, as applicable. See Section 6.04(a)(4)(iii)
of the Plan for rules that apply in subsequent Plan Years.]
 
 
 
¨
(2)
Other plan.  Check this subsection (2) if the Safe Harbor/QACA Safe Harbor
Employer Contribution will be made under another plan maintained by the Employer
and identify the plan:
 
¨
(c)
Special rules: The following special rules apply for purposes of applying the
Safe Harbor provisions under the Plan:
 
 
 
[Note: Any special rules must satisfy the nondis crimination requirements of
Code §401(a)(4).]
6C-3
ELIGIBILITY FOR SAFE HARBOR CONTRIBUTION.  The Safe Harbor Contribution selected
in AA §6C-2 above will be allocated to all Participants who are eligible to make
Salary Deferrals under the Plan, unless designated otherwise under this AA
§6C-3.
 
¨
(a)
Availability of Safe Harbor Contributions.  Instead of being allocated to all
eligible Participants, the Safe Harbor Contribution selected in AA §6C-2 will be
allocated only to:
 
 
 
¨
(1)
Nonhighly Compensated Participants
 
 
 
¨
(2)
Nonhighly Compensated Participants and any Highly Compensated Non-Key Employees
 
¨
(b)
Eligible Employees.  Unless designated otherwise under this subsection, any
Excluded Employees will be determined under the Deferral column under AA §3-1.
If this subsection is checked, the following Employees will be excluded for
purposes of receiving the Safe Harbor Contribution. [Note: The exclusion of
Employees under this subsection may require additional nondiscrimination
testing. See Section 6.04 (c) of Plan.]
 
 
 
¨
(1)
Same exclusions as designated for Matching Contributions under AA §3-1.
 
 
 
¨
(2)
Same exclusions as designated for Employer Contributions under AA §3-1.
 
 
 
¨
(3)
The following Employees are Excluded Employees for purposes of receiving the
Safe Harbor Contribution:
 
 
 
 
 
¨
(i)
Collectively Bargained Employees
 
 
 
 
 
¨
(ii)
Non-resident aliens who receive no compensation from the Employer which
constitutes U.S. source income
 
 
 
 
 
¨
(iii)
Leased Employees
 
 
 
 
 
¨
(iv)
Describe:   
 
 
 
 
 
[Note: If subsection (iv) is completed to designate a class of Excluded
Employees, such Employee class must be defined in such away that it precludes
Employer discretion and may not be based on time or service (e.g., part-time
Employees) and may not provide for an exclusion designed to cover only Nonhighly
Compensated Employees with the lowest amount of compensation and/or the shortest
periods of service which may represent the minimum number of Nonhighly
Compensated Employees necessary to satisfy the coverage requirements under Code
§410(b).]
 
¨
(c)
Minimum age and service conditions. Unless designated otherwise under this
subsection, the minimum age and service conditions applicable to Salary
Deferrals under AA §4 will apply for purposes of any Safe Harbor Contributions
selected under AA §6C-2. If this subsection is checked, the following minimum
age and service conditions apply for Safe Harbor Contributions. [Note: The
addition of minimum age or service conditions under this subsection may require
additional nondiscrimination testing. See Section 6.04(d) of the Plan.]
 
 
 
¨
(1)
Minimum service requirement.
 
 
 
 
 
¨
(i)
No minimum service conditions apply.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
28
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
¨
(ii)
The minimum service conditions applicable to Matching Contributions (as selected
in AA §4).
 
 
 
 
 
¨
(iii)
The minimum service conditions applicable to Employer Contributions (as selected
in AA §4).
 
 
 
 
 
¨
(iv)
One Year of Service using shifting Eligibility Computation Period. (See Section
2.03(a)(3)(i) of the Plan.)
 
 
 
 
 
¨
(v)
The completion of at least ____ [cannot exceed 1,000] Hours of Service during
the first months of employment or the completion of a Year of Service (as
defined in AA §4-3), if earlier.
 
 
 
 
 
¨
(vi)
Describe:   
 
 
 
 
 
[Note: For purposes of determining eligibility for Safe Harbor Contributions, an
Employee may not be required to complete more than one Year of Service.]
 
 
 
¨
(2)
Minimum age requirement.
 
 
 
 
 
¨
(i)
No minimum age requirement.
 
 
 
 
 
¨
(ii)
Age 21
 
 
 
 
 
¨
(iii)
Age ___ (not later than age 21)
 
 
 
¨
(3)
Entry Date.
 
 
 
 
 
¨
(i)
Immediate
¨
(ii)
Semi-annual
 
 
 
 
 
¨
(iii)
Quarterly
¨
(iv)
Monthly
 
¨
(d)
Describe eligibility conditions:   
 
 
[Note: Any additional eligibility conditions must satisfy the requirements of
Code §410(a) and may not violate the nondiscrimination requirements of Code
§401(a)(4).]
6C-4
DEFINITION OF PLAN COMPENSATION.  Unless designated otherwise under this AA
§6C-4, Plan Compensation is the same definition as selected under the Deferral
column of AA §5-3 and AA §5-4. [See Note below for special rules applicable to
definition of Plan Compensation.]
 
¨
(a)
Modification of Plan Compensation.  Instead of using the definition of Plan
Compensation used for Salary Deferrals under AA §5-3, the following exclusions
apply for Safe Harbor Contributions:
 
 
 
¨
(1)
No exclusions.
 
 
 
¨
(2)
All fringe benefits, expense reimbursements, deferred compensation, moving
expenses, and welfare benefits are excluded.
 
 
 
¨
(3)
Amounts received as a bonus are excluded.
 
 
 
¨
(4)
Amounts received as commissions are excluded.
 
 
 
¨
(5)
Overtime payments are excluded.
 
 
 
¨
(6)
Describe adjustments to Plan Compensation:
 
 
 
 
 
[Note: Any exclusions selected under subsections (3) - (6) may cause the
definition of Plan Compensation to fail to satisfy a safe harbor definition of
compensation under Code §414(s). Any modification under subsection (6) must be
definitely determinable and preclude Employer discretion.  ]
 
¨
(b)
Exclusions applicable only to Highly Compensated Employees.  If this subsection
is checked, any non-safe harbor adjustments selected under AA §5-3 or under this
AA §6C-4, to the extent the adjustments apply to Safe Harbor Contributions, will
apply only to Highly Compensated Employees. [Note: If this subsection is
checked, the definition of Plan Compensation that applies for purposes of
determining the amount of Safe Harbor Contributions under the Plan will be
deemed to satisfy a safe harbor definition of compensation under Code §414(s).
See Section 1.137 of the Plan for a description of non-safe harbor compensation
adjustments.]
 
¨
(c)
Compensation while a Participant.  Instead of using the period of compensation
designated under AA §5-4 for Salary Deferrals, the following Plan Compensation
will be taken into account for Safe Harbor Contributions:
 
 
 
¨
(1)
Only Plan Compensation earned while the Employee is eligible to receive a Safe
Harbor Contribution.
 
 
 
 
(2)
Plan Compensation for the entire Plan Year, including compensation earned while
an individual is not eligible to receive the Safe Harbor Contribution.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
29
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
[Note: In order to qualify as a Safe Harbor 401 (k) Plan, the Plan must use a
definition of Plan Compensation that satisfies a nondiscriminatory definition
under Code §414(s). If the definition of Plan Compensation used for determining
Safe Harbor Contributions under the Plan does not satisfy a nondiscriminatory
definition under Code §414(s) for a given Plan Year, the Employer will be deemed
to have elected to use Total Compensation for purposes of determining the Safe
Harbor/QACA Safe Harbor Contribution for such Plan Year. See Section 1.97 (a) of
the Plan.]
6C-5
OFFSET OF ADDITIONAL EMPLOYER CONTRIBUTIONS.  Any additional Employer
Contributions under AA §6 will be allocated to all eligible Participants in
addition to the Safe Harbor Employer Contribution, unless selected otherwise
under this AA§6C-5.
 
¨
Check this AA §6C-5 to provide that the Safe Harbor Employer Contribution
offsets any additional Employer Contributions designated under AA §6. For this
purpose, if the permitted disparity allocation method is selected under AA §6-3,
this offset applies only to the second step of the two-step permitted disparity
formula or the fourth step of the four-step permitted disparity formula. (See
Section 3.02(d)(l) of the Plan.)
6C-6
DELAYED EFFECTIVE DATE.  The Safe Harbor provisions under this AA §6C are
effective as of the Effective Date of the Plan, as designated in the Employer
Signature Page. To provide for a delayed effective date for the Safe Harbor
provisions, check this AA §6C-6.
 
¨
The Safe Harbor provisions under this AA §6C are effective beginning _____.
Prior to this delayed effective date, the provisions of this AA §6C do not
apply. Thus, prior to the delayed effective date, the Employer is not obligated
to make a Safe Harbor Contribution and the Plan is subject to ADP and ACP
Testing, to the extent applicable.



SECTION 6D
SPECIAL CONTRIBUTIONS
6D-1
SPECIAL CONTRIBUTIONS.  The following Special Contributions may be made under
the Plan:
 
¨
(a)
No Special Contributions are permitted. [Skip to Section 7.]
 
þ
(b)
After-Tax Employee Contributions
 
¨
(c)
Qualified Nonelective Contributions (QNECs)
 
¨
(d)
Qualified Matching Contributions (QMACs)
 
[Note: Regardless of any elections under this AA §6D-1, the Employer may make
additional QNECs or QMACs to the Plan on behalf of the Nonhighly Compensated
Employees and use such amounts to correct an ADP or ACP Test violation. See
Sections 6.01(b)(3) and 6.02(b)(3) of the Plan for special rules regarding the
allocation of QNECs/QMACs under the Plan.]
6D-2
AFTER-TAX EMPLOYEE CONTRIBUTIONS.  If After-Tax Employee Contributions are
authorized under AA §6D-1, a Participant may contribute any amount as After-Tax
Employee Contributions up to the Code §415 Limitation (as defined in Section
5.03 of the Plan), except as limited under this AA §6D-2.
 
þ
(a)
Limits on After-Tax Employee Contributions.  If this subsection is checked, the
following limits apply to After-Tax Employee Contributions:
 
 
 
þ
(1)
Maximum limit.  A Participant may make After-Tax Employee Contributions up to
 
 
 
 
 
þ
(i)
100% of Plan Compensation
 
 
 
 
 
¨
(ii)
$____________.
 
 
 
 
 
for the following period:
 
 
 
 
 
¨
(iii)
the entire Plan Year.
 
 
 
 
 
þ
(iv)
the portion of the Plan Year during which the Employee is eligible to
participate.
 
 
 
 
 
¨
(v)
each separate payroll period during which the Employee is eligible to
participate.
 
 
 
þ
(2)
Minimum limit.  The amount of After-Tax Employee Contributions a Participant may
make for any payroll period may not be less than:
 
 
 
 
 
þ
(i)
1   % of Plan Compensation.
 
 
 
 
 
¨
(ii)
$______________.
 
þ
(b)
Eligibility for Matching Contributions.  Unless designated otherwise under this
subsection, After-Tax Employee Contributions will not be eligible for Matching
Contributions under the Plan.
 
 
 
þ
(1)
After-Tax Employee Contributions are eligible for the following Matching
Contributions under the Plan:
 
 
 
 
 
þ
(i)
All Matching Contributions elected under AA §6B and AA §6C.
 
 
 
 
 
¨
(ii)
All Matching Contributions elected under AA §6B (other than Safe Harbor/QACA
Safe Harbor Matching Contributions elected under AA §6C-2).


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
30
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
 
 
¨
(iii)
Only Safe Harbor/QACA Safe Harbor Matching Contributions under AA §6C-2.
 
 
 
 
 
¨
(iv)
All Matching Contributions designated under AA §6B-2 and/or AA §6C-2, except for
the following Matching Contributions:
 
 
 
þ
(2)
The Matching Contribution formula only applies to After-Tax Employee
Contributions that do not exceed
 
 
 
 
 
þ
(i)
6      % of Plan Compensation.
 
 
 
 
 
¨
(ii)
$________.
 
 
 
 
 
¨
(iii)
A discretionary amount determined by the Employer.
 
þ
(c)
Change or revocation of After-Tax Employee Contributions. In addition to the
Participant’s Entry Date under the Plan, a Participant’s election to change or
resume After-Tax Employee Contributions will be effective as of the dates
designated under the After-Tax Employee Contribution election form or other
written procedures adopted by the Plan Administrator. Alternatively, the
Employer may designate under this subsection specific dates as of which a
Participant may change or resume After-Tax Employee Contributions. (See Section
3.06 of the Plan.)
 
 
 
¨
(1)
The first day of each calendar quarter
 
 
 
¨
(2)
The first day of each Plan Year
 
 
 
¨
(3)
The first day of each calendar month
 
 
 
þ
(4)
The beginning of each payroll period
 
 
 
¨
(5)
Other:   
 
 
 
[Note: A Participant must be permitted to change or revoke an After-Tax Employee
Contribution election at least once per year. Unless designated otherwise under
subsection (5), a Participant may revoke an election to make After-Tax Employee
Contributions (on a prospective basis) at any time.]
 
¨
(d)
ACP Testing Method.  The same ACP Testing Method will apply to After-Tax
Employee Contributions as applies to Matching Contributions, as designated under
AA §6B-6. If no method is selected under AA §6B-6, the Current Year Testing
Method will apply, unless designated otherwise under this subsection.
 
 
 
¨
Instead of the Current Year Testing Method, if no testing method is selected
under AA §6B-6, the Plan will use the Prior Year Testing Method in running the
ACP Test.
 
 
 
[Note: If the Plan is a Safe Harbor 401 (k) Plan (as designated in AA §6C), the
Plan must use the Current Year Testing Method.]
 
þ
(e)
Other limits:  After-Tax contributions, when combined with Deferred Salary
contributions made by a Participant may not exceed 100% of the Participant’s
Compensation for the Plan Year.   
 
 
 
[Any other limits must comply with the nondiscrimination requirements under Code
§401(a)(4).]
6D-3
QUALIFIED NONELECTIVE CONTRIBUTIONS (QNECs).  If QNECs are authorized under AA
§6D-1, the Employer may make a discretionary QNEC to the Plan as a uniform
percentage of Plan Compensation, a uniform dollar amount, or as a Targeted QNEC.
(See Section 3.02(a)(6)(ii)(B) of the Plan for the description of a Targeted
QNEC.) The Employer also may elect under this AA §6D-3 to make a fixed QNEC to
the Plan. If the Employer decides to make a discretionary QNEC, the Employer
must designate the contribution as a QNEC prior to making such contribution to
the Plan. (See Section 6.01 (a)(4) of the Plan for a description of the amount
of QNEC that may be used in the ADP Test and/or ACP Test.)
 
Unless provided otherwise under this AA §6D-3, any QNEC authorized under AA
§6D-1 will be allocated to Nonhighly Compensated Employees who are eligible to
make Salary Deferrals, without regard to the allocation conditions selected in
AA §6-5. Any contribution designated as a QNEC will automatically be subject to
the requirements for QNECs (as described in Section 3.02(a)(6) of the Plan).
QNECs will be eligible for in-service distribution under the same conditions as
elected for Salary Deferrals under AA §10 (other than hardship distributions),
unless designated otherwise under AA §10.
 
To modify these default allocation provisions, complete the applicable
provisions under this AA §6D-3.
 
¨
(a)
All Participants.  Any QNEC made pursuant to this AA §6D-3 will be allocated to
all Participants who are eligible to defer, including Highly Compensated
Employees.
 
¨
(b)
Fixed QNEC.
 
 
 
¨
(1)
The Employer will make a QNEC each Plan Year equal to _______% of Plan
Compensation.
 
 
 
¨
(2)
The Employer will make a QNEC each Plan Year equal to $________.
 
 
 
 
[Note: A flat dollar QNEC may only be used in the ADP Test to the extent the
QNEC does not violate the Targeted QNEC requirements as set forth in Section
3.02(a)(6)(ii)(B) of the Plan.]
 
¨
(c)
Allocation conditions.  Any QNEC made pursuant to this AA §6D-3 will be
allocated only to Participants who have satisfied the following allocation
conditions:
 
 
 
¨
(1)
Safe harbor allocation condition.  An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than 500 Hours of
Service. (See Section 3.09 of the Plan.)


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
31
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
 
¨
(2)
Employment condition.  An Employee must be employed with the Employer on the
last day of the Plan Year.
 
 
 
¨
(3)
Minimum service condition.  An Employee must be credited with at least 1,000 HOS
during the Plan Year.
 
 
 
¨
(4)
Describe:                                                                                                                                                      
 
¨
(d)
Eligibility for QNECs.  In determining eligibility for QNECs, only those
Participants who are eligible for the following contributions will share in the
allocation of QNECs (subject to the selections in this AA §6D-3):
 
 
 
¨
(1)
Employer Contributions
 
 
 
¨
(2)
Matching Contributions
 
 
 
¨
(3)
Describe:____________________________________________________________________________
 
¨
(e)
Special rules:
 
 
 
[Note: Any special provisions under this AA §6D-3 must satisfy the nondis
crimination requirements of Code §401(a)(4) and the regulations thereunder.]
6D-4
QUALIFIED MATCHING CONTRIBUTIONS (QMACs): If QMACs are authorized under AA
§6D-1, the Employer may make a discretionary QMAC as a uniform percentage of
Plan Compensation. If the Employer decides to make a discretionary QMAC, the
Employer must designate the contribution as a QMAC prior to making such
contribution to the Plan. Unless provided otherwise under this AA §6D-4, any
QMAC authorized under AA §6D-1 will be allocated only to Nonhighly Compensated
Employees, without regard to the allocation conditions selected in AA §6B-7. Any
discretionary Matching Contribution designated as a QMAC will automatically be
subject to the requirements for QMACs (as described in Section 3.04(d) of the
Plan). QMACs will be eligible for in-service distribution under the same
conditions as elected for Salary Deferrals under AA §10 (other than hardship
distributions). (See Section 6.02(a)(l) of the Plan for a description of the
amount of QMAC that may be used in the ADP Test and/or ACP Test.)
 
To modify these default allocation provisions, complete the applicable provision
under this AA §6D-4.
 
¨
(a)
Eligibility for QMAC.  The discretionary QMAC will be allocated to all
Participants (instead of only to Nonhighly Compensated Employees).
 
¨
(b)
Designated QMACs.  The Employer may designate under this subsection to treat
specific Matching Contributions under AA §6B-2 as QMACs. [Any Matching
Contributions designated as QMACs will automatically be subject to the
requirements for QMACs (as described in Section 3.04(d) of the Plan),
notwithstanding any contrary selections in this Adoption Agreement.]
 
 
 
¨
(1)
All Matching Contributions are designated as QMACs.
 
 
 
¨
(2)
The following Matching Contributions described in AA §6B-2 are designated as
QMACs:                          .
 
 
 
¨
(3)
Any discretionary QMAC made pursuant to this AA §6D-4 will be allocated as a
Targeted QMAC, as described in Section 3.04(d)(2) of the Plan.
 
¨
(c)
Allocation conditions.  Any QMAC made pursuant to this AA §6D-4 will be
allocated only to Participants who have satisfied the following allocation
conditions:
 
 
 
¨
(1)
Safe harbor allocation condition. An Employee must be employed by the Employer
on the last day of the Plan Year OR must complete more than 500 Hours of
Service. (See Section 3.09 of the Plan.)
 
 
 
¨
(2)
Employment condition. An Employee must be employed with the Employer on the last
day of the Plan Year.
 
 
 
¨
(3)
Minimum service condition. An Employee must be credited with at least 1,000 HOS
during the Plan Year.
 
 
 
¨
(4)
Describe:   
 
¨
(d)
Special rules:   
 
[Note: Any special provisions under this AA §6D-4 must satisfy the
nondiscrimination requirements of Code §401(a)(4) and the regulations
thereunder.]




@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
32
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




SECTION 7
RETIREMENT AGES
7-l
NORMAL RETIREMENT AGE:  Normal Retirement Age under the Plan is:
 
þ 
(a)
Age 65    (not to exceed 65).
 
¨ 
(b)
The later of age       (not to exceed 65) or the       (not to exceed 5th)
anniversary of the Employee’s participation commencement date (as defined in
Section 1.89 of the Plan).
 
¨ 
(c)
(may not be later than the later of age 65 or the 5th anniversary of the
Employee’s participation commencement date).
 
[Note: Effective May 22, 2007, for Plans initially adopted on or after May 22,
2007, and effective for the first Plan Year beginning on or after July 1, 2008,
for Plans initially adopted prior to May 22, 2007, if the Plan contains any
assets transferred from a Money Purchase Plan (or any other pension plan
described in Treas. Reg. §1.401-1(a)(2)(i)), the Normal Retirement Age selected
in this AA §7-1 must be reasonably representative of the typical retirement age
for the industry in which the Plan Participants work. An NRA under age 55 is
presumed not to satisfy this requirement while a Normal Retirement Age of at
least age 62 is deemed to be reasonable. See Section 1.89 of the Plan.]
7-2
EARLY RETIREMENT AGE:  Unless designated otherwise under this AA §7-2, there is
no Early Retirement Age under the Plan.
 
¨ 
(a)
A Participant reaches Early Retirement Age is he/she is still employed after
attainment of each of the following:
 
 
¨ 
(1)
Attainment of age ____
 
 
¨ 
(2)
The ____ anniversary of the date the Employee commenced participation in the
Plan, and/or
 
 
¨ 
(3)
The completion of ____ Years of Service, determined as follows:
 
 
 
¨ (i) Same as for eligibility
 
 
 
¨ (ii) Same as for vesting
 
¨ 
(b)
Describe:
                                                                                                                                                   
 
 
[Note: Any special rules under this subsection must preclude Employer discretion
and must satisfy the nondiscrimination requirements of Code §401(a)(4) and the
regulations thereunder.]



SECTION 8
VESTING AND FORFEITURES
8-l
CONTRIBUTIONS SUBJECT TO VESTING:  Does the Plan provide for Employer
Contributions under AA §6, Matching Contributions under AA §6B, or QACA Safe
Harbor Contributions under AA §6C that are subject to vesting?
 
þ 
Yes
 
¨ 
No [If “No” is checked, skip to Section 9.]
 
[Note: “Yes” should be checked under this AA §8-1 if the Plan provides for
Employer Contributions and/or Matching Contributions that are subject to a
vesting schedule, even if such contributions are always 100% vested under AA
§8-2. “No” should be checked if the only contributions under the Plan are Salary
Deferrals, Safe Harbor Contributions (other than QACA Safe Harbor
Contributions), QNECs, QMACs and/or After-Tax Employee Contributions. If the
Plan holds Employer Contributions and/or Matching Contributions that are subject
to vesting but the Plan no longer provides for such contributions, see Sections
7.04(e) and 7.13(e) of the Plan for default rules for applying the vesting and
forfeiture rules to such contributions.]
8-2
VESTING SCHEDULE.  The vesting schedule under the Plan is as follows for both
Employer Contributions and Matching Contributions, to the extent authorized
under AA §6 and AA §6B. See Section 7.02 of the Plan for a description of the
various vesting schedules under this AA §8-2. [Note:  Any Prevailing Wage
Contributions under AA §6-2, any Safe Harbor Contributions under AA §6C and any
QNECs or QMACs under AA §6D are always 100% vested, regardless of any contrary
selections in this AA §8-2 (unless provided otherwise under AA §6-2 for
Prevailing Wage Contributions or under this AA §8-2 for any QACA Safe Harbor
Contributions).]
 
þ (a)
Vesting schedule for Employer Contributions and Matching Contributions:
 
 
ER
Match
 
 
 
¨
¨
(1) Full and immediate vesting.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
33
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
¨
¨
(2) 3-year cliff vesting schedule
 
 
¨
¨
(3) 6-year graded vesting schedule
 
 
þ
þ
(4) 5-year graded vesting schedule
 
 
¨
¨
(5) Modified vesting schedule
 
 
 
 
     % after 1 Year of Service
 
 
 
 
     % after 2 Years of Service
 
 
 
 
     % after 3 Years of Service
 
 
 
 
     % after 4 Years of Service
 
 
 
 
     % after 5 Years of Service
 
 
 
 
100% after 6 Years of Service
 
[Note: If a modified vesting schedule is selected under this subsection (a), the
vested percentage for every Year of Service must satisfy the vesting
requirements under the 6-year graded vesting schedule, unless 100% vesting
occurs after no more than 3 Years of Service.]
 
¨ (b)
Special vesting schedule for QACA Safe Harbor Contributions.  Unless designated
otherwise under this subsection, any QACA Safe Harbor Contributions will be 100%
vested. However, if this subsection is checked, the following vesting schedule
applies for QACA Safe Harbor Contributions. [Note:  This subsection may be
checked only if a QACA Safe Harbor Contribution is selected under AA §6C-2.]
Instead of being 100% vested, QACA Safe Harbor Contributions are subject to the
following vesting schedule:
 
 
¨
(i)
2-year cliff vesting
 
 
¨
(ii)
1-year cliff vesting
 
 
¨
(iii)
Graduated vesting
 
 
 
     % after 1 Year of Service
 
 
 
100% after 2 Years of Service
 
þ (c)
Special provisions applicable to vesting schedule:  The 5 year graded schedule
under the Employer column at 8-2(a) applies to the Enhanced Retirement
contributions. The Employer Retirement contributions are at all times 100%
vested. A Participant who experiences a Change in Control as that term is
defined in the Retirement Plan for Salaried Employees of Rayonier Inc. shall
become 100% vested.   
[Note:  Any special provisions must satisfy the nondiscrimination requirements
under Code §401(a)(4) and must satisfy the vesting requirements under Code
§411.]
8-3
VESTING SERVICE.  In applying the vesting schedules under this AA §8, all
service with the Employer counts for vesting purposes, unless designated
otherwise under this AA §8-3.
 
¨ 
(a)
Service before the original Effective Date of this Plan (or a Predecessor Plan)
is excluded.
 
¨ 
(b)
Service completed before the Employee’s       (not to exceed 18th) birthday is
excluded.
 
[Note:  See Section 7.08 of the Plan and AA §4-5 for rules regarding the
crediting of service with Predecessor Employers for purposes of vesting under
the Plan.]
8-4
VESTING UPON DEATH, DISABILITY OR EARLY RETIREMENT AGE.  An Employee's vesting
percentage increases to 100% if, while employed with the Employer, the Employee:
 
þ 
(a)
dies
 
þ 
(b)
becomes Disabled
 
¨ 
(c)
reaches Early Retirement Age
 
¨ 
(d)
Not applicable. No increase in vesting applies.
8-5
DEFAULT VESTING RULES.  In applying the vesting requirements under this AA §8,
the following default rules apply. [Note:  No election should be made under this
AA §8-5 if all contributions are 100% vested. ER and Match columns also apply to
any Safe Harbor QACA Contributions to the extent a vesting schedule applies
under AA §8-2(b).]
 
Year of Service.  An Employee earns a Year of Service for vesting purposes upon
completing 1,000 Hours of Service during a Vesting Computation Period. Hours of
Service are calculated based on actual hours worked during the Vesting
Computation Period. (See Section 1.71 of the Plan for the definition of Hours of
Service.)


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
34
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
Vesting Computation Period.  The Vesting Computation Period is the Plan Year.
 
Break in Service Rules.  The Nonvested Participant Break in Service rule and
One-Year Break in Service rules do NOT apply. (See Section 7.09 of the Plan.)
 
To override the default vesting rules, complete the applicable sections of this
AA §8-5. If this AA §8-5 is not completed, the default vesting rules apply.
 
ER
Match
 
 
 
¨
¨
(a)
Year of Service.  Instead of 1,000 Hours of Service, an Employee earns a Year of
Service upon the completion of       Hours of Service during a Vesting
Computation Period.
 
¨
¨
(b)
Vesting Computation Period (VCP).  Instead of the Plan Year, the Vesting
Computation Period is:
 
 
 
 
¨ (1)
The 12-month period beginning with the anniversary of the Employee's date of
hire and, for subsequent Vesting Computation Periods, the 12-month period
beginning with the anniversary of the Employee's date of hire.
 
 
 
 
¨ (2)
Describe:    
 
 
 
 
[Note: Any Vesting Computation Period described in (2) must be a 12-consecutive
month period and must apply uniformly to all Participants.]
 
þ
þ
(c)
Elapsed Time Method.  Instead of determining vesting service based on actual
Hours of Service, vesting service will be determined under the Elapsed Time
Method. If this subsection is checked, service will be measured from the
Employee's employment commencement date (or reemployment commencement date, if
applicable) without regard to the Vesting Computation Period designated in
Section 7.06 of the Plan. (See Section 7.05(b) of the Plan.)
 
¨
¨
(d)
Equivalency Method.  For purposes of determining an Employee's Hours of Service
for vesting, the Plan will use the Equivalency Method (as defined in Section
7.03(a)(2) of the Plan). The Equivalency Method will apply to:
 
 
 
 
¨ (1)
All Employees.
 
 
 
 
¨ (2)
Only to Employees for whom the Employer does not maintain hourly records. For
Employees for whom the Employer maintains hourly records, vesting will be
determined based on actual hours worked.
 
 
 
 
Hours of Service for vesting will be determined under the following Equivalency
Method.
 
 
 
 
¨ (3)
Monthly.  190 Hours of Service for each month worked.
 
 
 
 
¨ (4)
Weekly.  45 Hours of Service for each week worked.
 
 
 
 
¨ (5)
Daily.  10 Hours of Service for each day worked.
 
 
 
 
¨ (6)
Semi-monthly.  95 Hours of Service for each semi-monthly period.
 
þ
þ
(e)
Nonvested Participant Break in Service rule applies.  Service earned prior to a
Nonvested Participant Break in Service will be disregarded in applying the
vesting rules. (See Section 7.09(c) of the Plan.)
 
 
 
 
¨ 
The Nonvested Participant Break in Service rule applies to all Employees,
including Employees who have not terminated employment.
 
¨
¨
(f)
One-Year Break in Service rule applies.  The One-Year Break in Service rule (as
defined in Section 7.09(b) of the Plan) applies to temporarily disregard an
Employee's service earned prior to a one-year Break in Service.
 
 
 
 
¨ 
The One-Year Break in Service rule applies to all Employees, including Employees
who have not terminated employment.
 
¨
¨
(g)
Special rules:    
 
 
 
 
[Note:  Any special rules must satisfy the nondiscrimination requirements of
Code §401(a)(4) and the regulations thereunder.]
8-6
ALLOCATION OF FORFEITURES.  The Employer may decide in its discretion how to
treat forfeitures under the Plan. Alternatively, the Employer may designate
under this AA §8-6 how forfeitures occurring during a Plan Year will be treated.
(See Section 7.13 of the Plan.) [Note:  ER and Match columns also apply to any
Safe Harbor QACA Contributions to the extent a vesting schedule applies under AA
§8-2(b).]
 
ER
Match
 
 
 
¨
¨
(a)
N/A. All contributions are 100% vested. [Do not complete the rest of this AA
§8-6.]


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
35
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
¨
¨
(b)
Reallocated as additional Employer Contributions or as additional Matching
Contributions.
 
þ
þ
(c)
Used to reduce Employer and/or Matching Contributions.
For purposes of subsection (b) or (c), forfeitures will be applied:
 
þ
þ
(d)
for the Plan Year in which the forfeiture occurs.
 
¨
¨
(e)
for the Plan Year following the Plan Year in which the forfeitures occur.
Prior to applying forfeitures under subsection (b) or (c):
 
þ
þ
(f)
Forfeitures may be used to pay Plan expenses. (See Section 7.13(d) of the Plan.)
 
¨
¨
(g)
Forfeitures may not be used to pay Plan expenses.
In determining the amount of forfeitures to be allocated under subsection (b),
the same allocation conditions apply as for the source for which the forfeiture
is being allocated under AA §6-5 or AA §6B-7, unless designated otherwise below.
 
¨
¨
(h)
Forfeitures are not subject to any allocation conditions.
 
¨
¨
(i)
Forfeitures are subject to a last day of employment allocation condition.
 
¨
¨
(j)
Forfeitures are subject to a       Hours of Service minimum service requirement.
In determining the treatment of forfeitures under this AA §8-6, the following
special rules apply:
 
¨
¨
(k)
Describe:    
 
 
 
 
[Note:  Any language added under this subsection (k) may not result in a
discriminatory allocation of forfeitures in violation of the requirements of
Code §401(a)(4).]
8-7
SPECIAL RULES REGARDING CASH-OUT DISTRIBUTIONS.
 
(a)
Additional allocations.  If a terminated Participant receives a complete
distribution of his/her vested Account Balance while still entitled to an
additional allocation, the Cash-Out Distribution forfeiture provisions do not
apply until the Participant receives a distribution of the additional amounts to
be allocated. (See Section 7.12(a)(1) of the Plan.)
 
 
To modify the default Cash-Out Distribution forfeiture rules, complete this AA
§8-7(a).
 
 
þ
The Cash-Out Distribution forfeiture provisions will apply if a terminated
Participant takes a complete distribution, regardless of any additional
allocations during the Plan Year.
 
(b)
Timing of forfeitures.  A Participant who receives a Cash-Out Distribution (as
defined in Section 7.12(a) of the Plan) is treated as having an immediate
forfeiture of his/her nonvested Account Balance.
 
 
To modify the forfeiture timing rules to delay the occurrence of a forfeiture
upon a Cash-Out Distribution, complete this AA §8-7(b).
 
 
¨
A forfeiture will occur upon the completion of       [cannot exceed 5]
consecutive Breaks in Service (as defined in Section 7.90(a) of the Plan).



SECTION 9
DISTRIBUTION PROVISIONS - TERMINATION OF EMPLOYMENT
9-1
AVAILABLE FORMS OF DISTRIBUTION.
 
Lump sum distribution.  A Participant may take a distribution of his/her entire
vested Account Balance in a single lump sum upon termination of employment. The
Plan Administrator may, in its discretion, permit Participants to take
distributions of less than their entire vested Account Balance provided, if the
Plan Administrator permits multiple distributions, all Participants are allowed
to take multiple distributions upon termination of employment. In addition, the
Plan Administrator may permit a Participant to take partial distributions or
installment distributions solely to the extent necessary to satisfy the required
minimum distribution rules under Section 8 of the Plan.
 
Additional distribution options.  To provide for additional distribution
options, check the applicable distribution forms under this AA §9-1.
 
þ
(a)
Installment distributions.  A Participant may take a distribution over a
specified period not to exceed the life or life expectancy of the Participant
(and a designated beneficiary).


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
36
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
¨
(b)
Annuity distributions.  A Participant may elect to have the Plan Administrator
use the Participant’s vested Account Balance to purchase an annuity as described
in Section 8.02 of the Plan. [This annuity distribution option is in addition to
any QJSA distribution required under AA §9-2.]
 
¨
(c)
Describe distribution options:   
 
 
[Note: Any additional distribution options may not be subject to the discretion
of the Employer or Plan Administrator.]
9-2
QUALIFIED JOINT AND SURVIVOR ANNUITY RULES.  This Plan is not subject to the
Qualified Joint and Survivor Annuity rules, except to the extent required under
Section 9.01 of the Plan (e.g., if the Plan is a Transferee Plan). Upon
termination of employment, a Participant may receive a distribution from the
Plan, in accordance with the provisions of AA §9-3, in any form allowed under AA
§9-1. (If any portion of this Plan is subject to the Qualified Joint and
Survivor Annuity rules, the QJSA and QPSA provisions will automatically apply to
such portion of the Plan.)
 
To override this default provision, complete the applicable sections of this AA
§9-2.
 
¨
(a)
Qualified Joint and Survivor Annuity rules.  Check this subsection to apply the
Qualified Joint and Survivor Annuity rules to the entire Plan. If this
subsection is checked, all distributions from the Plan must satisfy the QJSA
requirements under Section 9 of the Plan, with the following modifications:
 
 
¨
(1)
No modifications.
 
 
¨
(2)
Modified QJSA benefit.  Instead of a 50% survivor benefit, the Spouse’s survivor
benefit is:
 
 
 
 
¨
(i)
100%
¨
(ii)
75%
¨
(iii)
66-2/3%
 
¨
(b)
Modified QPSA benefit.  Instead of a 50% QPSA benefit, the QPSA benefit is 100%
of the Participant’s vested Account Balance.
9-3
TIMING OF DISTRIBUTIONS UPON TERMINATION OF EMPLOYMENT.
 
(a)
Distribution of vested Account Balances exceeding $5,000.  A Participant who
terminates employment with a vested Account Balance exceeding $5,000 may receive
a distribution of his/her vested Account Balance in any form permitted under AA
§9-1 within a reasonable period following:
 
 
þ
(1)
the date the Participant terminates employment.
 
 
¨
(2)
the last day of the Plan Year during which the Participant terminates
employment.
 
 
¨
(3)
the first Valuation Date following the Participant’s termination of employment.
 
 
¨
(4)
the completion of Breaks in Service.
 
 
¨
(5)
the end of the calendar quarter following the date the Participant terminates
employment.
 
 
¨
(6)
attainment of Normal Retirement Age, death or becoming Disabled.
 
 
¨
(7)
Describe:.   
 
 
 
 
[Note: Any distribution event under this subsection (a) will apply uniformly to
all Participants under the Plan and may not be subject to the discretion of the
Employer or Plan Administrator. See AA §11-7 for special rules that may apply to
distributions of Qualifying Employer Securities and/or Qualifying Employer Real
Property.]
 
(b)
Distribution of vested Account Balances not exceeding $5,000.  A Participant who
terminates employment with a vested Account Balance that does not exceed $5,000
may receive a lump sum distribution of his/her vested Account Balance within a
reasonable period following:
 
 
þ
(1)
the date the Participant terminates employment.
 
 
¨
(2)
the last day of the Plan Year during which the Participant terminates
employment.
 
 
¨
(3)
the first Valuation Date following the Participant’s termination of employment.
 
 
¨
(4)
the end of the calendar quarter following the date the Participant terminates
employment.
 
 
¨
(5)
Describe:
 
 
 
 
[Note: Any distribution event under this subsection (b) will apply uniformly to
all Participants under the Plan and may not be subject to the discretion of the
Employer or Plan Administrator. See AA §11-7 for special rules that may apply to
distributions of Qualifying Employer Securities and/or Qualifying Employer Real
Property.]
9-4
DISTRIBUTION UPON DISABILITY.  Unless designated otherwise under this AA §9-4, a
Participant who terminates employment on account of becoming Disabled may
receive a distribution of his/her vested Account Balance in the same manner as a
regular distribution upon termination.
 
(a)
Termination of Disabled Employee.
 
 
¨
(1)
Immediate distribution.  Distribution will be made as soon as reasonable
following the date the Participant terminates on account of becoming Disabled.


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
37
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
¨
(2)
Following year.  Distribution will be made as soon as reasonable following the
last day of the Plan Year during which the Participant terminates on account of
becoming Disabled.
 
 
¨
(3)
Describe:   
 
 
 
 
[Note: Any distribution event described in subsection (3) will apply uniformly
to all Participants under the Plan and may not be subject to the discretion of
the Employer or Plan Administrator.]
 
(b)
Definition of Disabled.  A Participant is treated as Disabled if such
Participant satisfies the conditions in Section 1.38 of the Plan.
 
 
To override this default definition, check below to select an alternative
definition of Disabled to be used under the Plan.
 
 
¨
(1)
The definition of Disabled is the same as defined in the Employer’s Disability
Insurance Plan.
 
 
¨
(2)
The definition of Disabled is the same as defined under Section 223(d) of the
Social Security Act for purposes of determining eligibility for Social Security
benefits.
 
 
þ
(3)
Alternative definition of Disabled: A Participant shall be considered Disabled
only if he is eligible to receive a benefit under the Employer’s long term
disability plan.   
 
 
 
 
[Note: Any alternative definition described above will apply uniformly to all
Participants under the Plan. In addition, any alternative definition of Disabled
may not discriminate in favor of Highly Compensated Employees.]
9-5
DETERMINATION OF BENEFICIARY.
 
(a)
Default beneficiaries. Unless elected otherwise under this subsection (a), the
default beneficiaries described under Section 8.08(c) of the Plan are the
Participant’s surviving Spouse, the Participant’s surviving children, and the
Participant’s estate.
 
 
¨
If this subsection (a) is checked, the default beneficiaries under Section
8.08(c) of the Plan are modified as follows:
 
 
 
   
 
(b)
One-year marriage rule.  For purposes of determining whether an individual is
considered the surviving Spouse of the Participant, the determination is based
on the marital status as of the date of the Participant’s death, unless
designated otherwise under this subsection (b).
 
 
¨
If this subsection (b) is checked, in order to be considered the surviving
Spouse, the Participant and surviving Spouse must have been married for the
entire one-year period ending on the date of the Participant’s death. If the
Participant and surviving Spouse are not married for at least one year as of the
date of the Participant’s death, the Spouse will not be treated as the surviving
Spouse for purposes of applying the distribution provisions of the Plan. (See
Section 9.04(c)(2) of the Plan.)
 
(c)
Divorce of Spouse.  Unless elected otherwise under this subsection (c), if a
Participant designates his/her Spouse as Beneficiary and subsequent to such
Beneficiary designation, the Participant and Spouse are divorced, the
designation of the Spouse as Beneficiary under the Plan is automatically
rescinded as set forth under Section 8.08(c)(6) of the Plan.
 
 
¨
If this subsection (c) is checked, a Beneficiary designation will not be
rescinded upon divorce of the Participant and Spouse.
 
 
[Note: Section 8.08(c)(6) of the Plan and this subsection (c) will be subject to
the provisions of a Beneficiary designation entered into by the Participant.
Thus, if a Beneficiary designation specifically overrides the election under
this subsection (c), the provisions of the Beneficiary designation will control.
See Section 8.08(c)(6) of the Plan.]
9-6
SPECIAL RULES.
 
(a)
Availability of Involuntary Cash-Out Distributions.  A Participant who
terminates employment with a vested Account Balance of $5,000 or less will
receive an Involuntary Cash-Out Distribution, subject to the Automatic Rollover
provisions under Section 8.06 of the Plan.
 
 
Alternatively, an Involuntary Cash-Out Distribution will be made to the
following terminated Participants:
 
 
¨
(1)
No Involuntary Cash-Out Distributions.  The Plan does not provide for
Involuntary Cash-Out Distributions. A terminated Participant must consent to any
distribution from the Plan. (See Section 14.03(b) of the Plan for special rules
upon Plan termination.)
 
 
þ
(2)
Lower Involuntary Cash-Out Distribution threshold.  A terminated Participant
will receive an Involuntary Cash-Out Distribution only if the Participant’s
vested Account Balance is less than or equal to:
 
 
 
 
þ
(i)
$1,000
 
 
 
 
¨
(ii)
$___________(must be less than $5,000)
 
(b)
Application of Automatic Rollover rules.  The Automatic Rollover rules described
in Section 8.06 of the Plan do not apply to any Involuntary Cash-Out
Distribution below $1,000 (to the extent available under the Plan).
 
 
To override this default provision, check this subsection (b).
 
 
¨
The Automatic Rollover provisions under Section 8.06 of the Plan apply to all
Involuntary Cash-Out Distributions (including those below $1,000).


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
38
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
(c)
Treatment of Rollover Contributions.  Unless elected otherwise under this
subsection (c), Rollover Contributions will be excluded in determining whether a
Participant’s vested Account Balance exceeds the Involuntary Cash-Out threshold
for purposes of applying the distribution rules under this AA §9 and Section
8.04(a) of the Plan. To include Rollover Contributions for purposes of applying
the Plan’s distribution rules, check below.
 
 
þ
In determining whether a Participant’s vested Account Balance exceeds the
Involuntary Cash-Out threshold, Rollover Contributions will be included.
 
 
[Note: This subsection (c) should be checked if a lower Involuntary Cash-Out
Distribution is selected in subsection (a)(2) above in order to avoid the
Automatic Rollover provisions described in Section 8.06 of the Plan. Failure to
check this subsection (c) could cause the Plan to be subject to the Automatic
Rollover provisions if a Participant receives a distribution attributable to
Rollover Contributions that exceeds $1,000.]
 
(d)
Distribution upon attainment of stated age.  The Participant consent
requirements under Section 8.04 of the Plan apply for distributions occurring
prior to attainment of the Participant’s Required Beginning Date.
 
 
To allow for involuntary distribution upon attainment of Normal Retirement Age
(or age 62, if later), check below.
 
 
¨
Subject to the spousal consent requirements under Section 9.04 of the Plan, a
distribution from the Plan may be made to a terminated Participant without the
Participant’s consent, regardless of the value of such Participant’s vested
Account Balance, upon attainment of Normal Retirement Age (or age 62, if later).
 
(e)
In-kind distributions.  Section 8.02(b) of the Plan allows the Plan
Administrator to authorize an in-kind distribution of property, including
Employer Securities, to the extent the Plan holds such property.
 
 
To modify this default rule, check below.
 
 
¨
A Participant may not receive an in-kind distribution in the form of property or
securities, even if the Plan holds such property on behalf of any Participant.



 
SECTION 10
IN-SERVICE DISTRIBUTIONS AND REQUIRED MINIMUM DISTRIBUTIONS
10-1.
AVAILABILITY OF IN-SERVICE DISTRIBUTIONS.  A Participant may withdraw all or any
portion of his/her vested Account Balance, to the extent designated, upon the
occurrence of any of the event(s) selected under this AA §10-1. If more than one
option is selected for a particular contribution source under this AA §10-1, a
Participant may take an in-service distribution upon the occurrence of any of
the selected events, unless designated otherwise under this AA §10-1.
 
Deferral
Match
ER
 
 
 
¨
¨
¨
(a)
No in-service distributions are permitted
 
þ
¨
¨
(b)
Attainment of age 59½.
 
¨
þ
¨
(c)
Attainment of age 70 1/2 _.
 
þ
¨
¨
(d)
Hardship that satisfies the safe harbor rules under Section 8.10(e)(l) of the
Plan. [Note: Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]
 
¨
¨
¨
(e)
A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan.
[Note:  Not applicable to QNECs, QMACs, or Safe Harbor Contributions.]
 
¨
¨
¨
(f)
Attainment of Normal Retirement Age.
 
¨
¨
¨
(g)
Attainment of Early Retirement Age.
 
N/A
þ
¨
(h)
The Participant has participated in the Plan for at least 60__  
(cannot be less than 60) months.
 
N/A
þ
¨
(i)
The amounts being withdrawn have been held in the Trust for at least two years.
 
¨
¨
¨
(j)
Upon a Participant becoming Disabled (as defined in AA §9-4(b)).
 
¨
NA
NA
(k)
As a Qualified Reservist Distribution as defined under Section 8.10(d)of the
Plan.
 
¨
¨
þ
(l)
Describe: Employer Retirement contributions may be withdrawn at attainment of
age 59 1/2. Enhanced Retirement Contributions maybe withdrawn at attainment of
age 70 1/2.        


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
39
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
[Note:  Any distribution event described in this AA §10-1 may not discriminate
in favor of Highly Compensated Employees. No in-service distribution of Salary
Deferrals is permitted prior to age 59½, except for Hardship, Disability or as a
Qualified Reservist Distribution. If Normal Retirement Age or Early Retirement
Age is earlier than age 59½, such age is deemed to be age 59½ for purposes of
determining eligibility to distribute Salary Deferrals. If this Plan has
accepted a transfer of assets from a pension plan (e.g., a Money Purchase Plan),
no in-service distribution from amounts attributable to such transferred assets
is permitted prior to age 62, except for Disability. See AA §11-7 for special
rules that may apply to distributions of Qualifying Employer Securities and/or
Qualifying Employer Real Property.]
10-2
APPLICATION TO OTHER CONTRIBUTION SOURCES.  If the Plan allows for Rollover
Contributions under AA §C-2 or After-Tax Employee Contributions under AA §6D,
unless elected otherwise under this AA §10-2, a Participant may take an
in-service distribution from his/her Rollover Account and After-Tax Employee
Contribution Account at any time. If the Plan provides for Safe Harbor
Contributions under AA §6C, unless elected otherwise under this AA §10-2, a
Participant may take an in-service distribution from his/her Safe Harbor
Contribution Account at the same time as elected for Salary Deferrals under AA
§10-1.
Alternatively, if this AA §10-2 is completed, the following in-service
distribution provisions apply for Rollover Contributrions, After-Tax Employee
Contributions, and/or Safe Harbor Contributions:
 
Rollover
After-Tax
SH
 
 
 
¨
¨
¨
(a)
No in-service distributions are permitted.
 
¨
¨
¨
(b)
Attainment of age 59½.
 
¨
¨
¨
(c)
Attainment of age _____.
 
¨
¨
N/A
(d)
Hardship that satisfies the safe harbor rules under Section 8.10(e)(l) of the
Plan.
 
¨
¨
N/A
(e)
A non-safe harbor Hardship described in Section 8.10(e)(2) of the Plan.
 
¨
¨
¨
(f)
Attainment of Normal Retirement Age.
 
¨
¨
¨
(g)
Attainment of Early Retirement Age.
 
¨
¨
¨
(h)
Upon a Participant becoming Disabled (as defined in AA §9-4).
 
¨
¨
¨
(i)
Describe: _________________
 
[Note: Any distribution event described in this AA §10-2 may not discriminate in
favor of Highly Compensated Employees. No in-service distribution of Safe
Harbor/QACA Safe Harbor Contributions is permitted prior to age 59½, except upon
Participant’s Disability.]
10-3
SPECIAL DISTRIBUTION RULES.  No special distribution rules apply, unless
specifically provided under this AA §10-3.
 
¨ (a)
In-service distributions will only be permitted if the Participant is 100%
vested in the source from which the withdrawal is taken.
 
¨ (b)
A Participant may take no more than ____ in-service distribution(s) in a Plan
Year.
 
¨ (c)
A Participant may not take an in-service distribution of less than $____.
 
¨ (d)
A Participant may not take an in-service distribution of more than $____.
 
¨ (e)
Unless elected otherwise under this subsection, the hardship distribution
provisions of the Plan are not expanded to cover primary beneficiaries as set
forth in Section 8.10(e)(5) of the Plan. If this subsection is checked, the
hardship provisions of the Plan will apply with respect to individuals named as
primary beneficiaries under the Plan.
 
¨ (f)
In determining whether a Participant has an immediate and heavy financial need
for purposes of applying the non-safe harbor Hardship provisions under Section
8.10(e)(2) of the Plan, the following modifications are made to the permissible
events listed under Section 8.10(e)(l)(i) of the Plan: _   
[Note:  This subsection may only be used to the extent a non-safe harbor
Hardship distribution is authorized under AA §10-1 or AA §10-2.]
 
þ (g)
Other distribution rules: Withdrawals of Company Match contributions permitted
only after the Participant has withdrawn all available After-Tax and Rollover
contributions. A Participant may not make more than one non-hardship withdrawal
in a six month period from After-tax, Company Match and Rollover
contributions.   
[Note:  Any other distribution rules described in this subsection may not
discriminate in favor of Highly Compensated Employees. This subsection may be
used to apply the limitations under this AA §10-3 only to specific in-service
distribution options (e.g., hardship distributions).]
10-4
REQUIRED MINIMUM DISTRIBUTIONS.
 
(a)
Required Beginning Date – non-5% owners.  In applying the required minimum
distribution rules under Section 8.12 of the Plan, the Required Beginning Date
for non-5% owners is the later of attainment of age 70 1/2 or termination of
employment. To override this default provision, check this subsection (a).


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
40
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
¨   The Required Beginning Date for a non-5% owner is the date the Employee
attains age 70 1/2, even if the Employee is still employed with the Employer.
 
(b)
Required distributions after death.  If a Participant dies before distributions
begin and there is a Designated Beneficiary, the Participant or Beneficiary may
elect on an individual basis whether the 5-year rule (as described in Section
8.12(f)(l) of the Plan) or the life expectancy method described under Sections
8.12(b) and (d) of the Plan apply. See Section 8.12(f)(2) of the Plan for rules
regarding the timing of an election authorized under this AA §10-4.
Alternatively, if selected under this subsection (b), any death distributions to
a Designated Beneficiary will be made only under the 5-year rule.
¨   The 5-year rule under Section 8.12(f)(l) of the Plan applies (instead of the
life expectancy method). Thus, the entire death benefit must be distributed by
the end of the fifth year following the year of the Participant’s death. Death
distributions to a Designated Beneficiary may not be made under the life
expectancy method.
 
(c)
Waiver of Required Minimum Distribution for 2009.  For purposes of applying the
Required Minimum Distribution rules for the 2009 Distribution Calendar Year, as
described in Section 8.12(f)(4) of the Plan, a Participant (including an
Alternate Payee or beneficiary of a deceased Participant) who is eligible to
receive a Required Minimum Distribution for the 2009 Distribution Calendar Year
may elect whether or not to receive the 2009 Required Minimum Distribution (or
any portion of such distribution). If a Participant does not specifically elect
to leave the 2009 Required Minimum Distribution in the Plan, such distribution
will be made for the 2009 Distribution Calendar Year as set forth in Section
8.12 of the Plan.
 
 
þ (1) No Required Minimum Distribution for 2009.  If this box is checked, 2009
Required Minimum Distributions will not be made to Participants who are
otherwise required to receive a Required Minimum Distribution for the 2009
Distribution Calendar Year under Section 8.12 of the Plan, unless the
Participant elects to receive such distribution.
 
 
¨ (2) Describe any special rules applicable to 2009 Required Minimum
Distributions:     



 
SECTION 11
MISCELLANEOUS PROVISIONS
 
11-1
PLAN VALUATION. The Plan is valued annually, as of the last day of the Plan
Year.
 
 
þ (a)
Additional valuation dates. In addition, the Plan will be valued on the
following dates:
 
 
Deferral
Match
ER
 
 
 
 
þ
þ
þ
(1)
Daily.  The Plan is valued at the end of each business day during which the New
York Stock Exchange is open.
 
 
¨
¨
¨
(2)
Monthly.  The Plan is valued at the end of each month of the Plan Year.
 
 
¨
¨
¨
(3)
Quarterly.  The Plan is valued at the end of each Plan Year quarter.
 
 
¨
¨
¨
(4)
Describe:  ________________.
 
 
[Note: The Employer may elect operationally to perform interim valuations,
provided such valuations do not result in discrimination in favor of Highly
Compensated Employees.]
 
 
¨ (b)


Special rules.  The following special rules apply in determining the amount of
income or loss allocated to Participants’ Accounts:    
[Note:  This subsection may be used to describe special rules for different
investment options, such as Qualifying Employer Securities and Qualifying
Employer Real Property or other specific investment options. Any special rules
may not violate the nondiscrimination rules under Code §401(a)(4).]
 
11 -2
DEFINITION OF HIGHLY COMPENSATED EMPLOYEE.  In determining which Employees are
Highly Compensated (as defined in Section 1.69 of the Plan), the Top-Paid Group
Test does not apply, unless designated otherwise under this AA §11-2.
 
 
¨ (a)
The Top-Paid Group Test applies.
 
 
¨ (b)
The Calendar Year Election applies. [This subsection may be chosen only if the
Plan Year is not the calendar year. If this subsection is not selected, the
determination of Highly Compensated Employees is based on the Plan Year. See
Section 1.69(d) of the Plan.]
 
11 -3
SPECIAL RULES FOR APPLYING THE CODE §415 LIMITATION.  The provisions under
Section 5.03 of the Plan apply for purposes of determining the Code §415
Limitation.
Complete this AA §11-3 to override the default provisions that apply in
determining the Code §415 Limitation under Section 5.03 of the Plan.
 
 
¨ (a)
Limitation Year.  Instead of the Plan Year, the Limitation Year is the 12-month
period ending    .
[Note:  If the Plan has a short Plan Year for the first year of establishment,
the Limitation Year is deemed to be the 12-month period ending on the last day
of the short Plan Year.]
 
 
¨ (b)
Imputed compensation.  For purposes of applying the Code §415 Limitation, Total
Compensation includes imputed compensation for a Nonhighly Compensated
Participant who terminates employment on account of becoming Disabled. (See
Section 5.03(c)(7)(iii) of the Plan.)


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
41
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
¨ (c)
Special rules:    
[Note:  Any special rules under this subsection must be consistent with the
requirements of Code §415 and the regulations thereunder and must comply with
the nondiscrimination requirements under Code §401(a)(4).]
 
11-4
SPECIAL RULES FOR TOP-HEAVY PLANS.  No special rules apply with respect to
Top-Heavy Plans, unless designated otherwise under this AA §11-4.
 
 
¨ (a)
Top Heavy contribution.  If this subsection is checked, any Top Heavy minimum
contribution required under Section 4 of the Plan will be allocated to all
Participants, including Key Employees. [If this subsection is not checked, any
Top Heavy minimum contribution will be allocated only to Non-Key Employees.]
 
 
¨ (b)
Vesting rules applicable to Top Heavy Plans.  Generally, if a Top Heavy minimum
contribution is made for a Plan Year, such contribution will be subject to the
vesting schedule selected in AA §8-2 applicable to Employer Contributions. If no
Employer Contributions are made to the Plan, any Top Heavy minimum contribution
will be subject to a 6-year graded vesting schedule.
Alternatively, if elected under this subsection, the following vesting schedule
will apply to any Top Heavy minimum contributions under the Plan. (See Section
4.04(h) of the Plan.)
 
 
 
¨ (1)
Full and immediate vesting.
 
 
 
¨ (2)
3-year cliff vesting schedule
 
 
 
¨ (3)
Describe:    
[Note:  Any vesting schedule under subsection (3) must be a permissible vesting
schedule, as described in Section 7.02 of the Plan.]
 
11-5
SPECIAL RULES FOR MORE THAN ONE PLAN.
 
 
(a)
Top Heavy minimum contribution – Defined Contribution Plan.  If the Employer
maintains this Plan and one or more Defined Contribution Plans, any Top Heavy
minimum contribution will be provided under this Plan, provided the Top Heavy
minimum contribution is not otherwise provided under the other Defined
Contribution Plans. (See Section 4.04(f)(l) of the Plan.)
To provide the Top Heavy minimum contribution under another Defined Contribution
Plan, complete this subsection (a).
 
 
 
¨ (1)
The Top Heavy minimum contribution will be provided in the following Defined
Contribution Plan maintained by the Employer:    
 
 
 
¨ (2)
Describe the Top Heavy minimum contribution that will be provided under the
other Defined Contribution Plan: 
   
 
 
 
¨ (3)
Describe Employees who will receive the Top Heavy minimum contribution under the
other Defined Contribution Plan:    
 
 
(b)
Top Heavy minimum contribution – Defined Benefit Plan.  If the Employer
maintains this Plan and one or more Defined Benefit Plans, any Top Heavy minimum
contribution will be provided under this Plan, provided the Top Heavy minimum
benefit is not otherwise provided under the other Defined Benefit Plans. If the
Top Heavy minimum contribution is provided under this Plan, the minimum required
contribution is increased from 3% to 5% of Total Compensation for the Plan Year.
(See Section 4.04(f)(2) of the Plan.)
To provide the Top Heavy minimum benefit under a Defined Benefit Plan, complete
this subsection (b).
 
 
 
¨ (1)
The Top Heavy minimum benefit will be provided in the following Defined Benefit
Plan maintained by the Employer:    
 
 
 
¨ (2)
Describe the Top Heavy minimum benefit that will be provided under the Defined
Benefit Plan:
   
 
 
 
¨ (3)
Describe Employees who will receive Top Heavy minimum benefit under the Defined
Benefit Plan:
   
 
11-6
FAIL-SAFE COVERAGE PROVISION.  If the Plan fails the minimum coverage test under
Code §410(b) due to the application of an allocation condition under AA §6-5 or
AA §6B-7, the Employer must amend the Plan in accordance with the provisions of
Section 14.02(a) of the Plan to correct the coverage violation.
Alternatively, the Employer may elect under this AA §11-6 to apply a Fail-Safe
Coverage Provision that will allow the Plan to automatically correct the minimum
coverage violation.
 
 
¨
The Fail-Safe Coverage Provision (as described under Section 14.02(b)(l) of the
Plan) applies.
 
 
[Note:  If the Fail-Safe Coverage Provision applies, the Plan may not perform
the average benefit test to demonstrate compliance with the coverage
requirements under Code §410(b), except as provided in Section 14.02 of the
Plan.]
 
11-7
QUALIFYING EMPLOYER SECURITIES AND QUALIFYING REAL PROPERTY.  See Section
10.06(c) for the limits that apply with respect to investments in Qualifying
Employer Securities and Qualifying Real Property.
The following special rules apply regarding the purchase of Qualifying Employer
Securities and Qualifying Real Property:
 
 
¨ (a)
Investment in Qualifying Employer Securities and/or Qualifying Employer Real
Property may only be made from the following Accounts:    


@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
42
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        

--------------------------------------------------------------------------------




 
 
¨ (b)
The following distribution restrictions apply to Qualifying Employer Securities
and/or Qualifying Employer Real Property held by a Participant under the Plan:
   
 
 
¨ (c)
The following special rules apply with respect to the investment in Qualifying
Employer Securities and/or Qualifying Employer Real Property:    
 
 
[Note:  Any provisions entered under this AA §11-7, must satisfy the
nondiscrimination requirements under Code §401(a)(4) and the regulations
thereunder.]
 
11 -8
ELECTION NOT TO PARTICIPATE (see Section 2.08 of the Plan). All Participants
share in any allocation under this Plan and no Employee may waive out of Plan
participation.
To allow Employees to make a one-time irrevocable waiver, check below.
 
 
¨   An Employee may make a one-time irrevocable election not to participate
under the Plan at any time prior to the time the Employee first becomes eligible
to participate under the Plan. [Note: Use of this provision could result in a
violation of the minimum coverage rules under Code §410(b).]
 
11 -9
ERISA SPENDING ACCOUNTS.  Section 11.05(d) of the Plan authorizes the Employer
to establish an ERISA Spending Account to hold certain miscellaneous amounts
that are remitted to the Plan.
 
 
□ If the Employer maintains an ERISA Spending Account, the following special
rules apply:    
 
11-10
HEART ACT PROVISIONS ‒ BENEFIT ACCRUALS.  The benefit accrual provisions under
Section 15.06 of the Plan do not apply. To apply the benefit accrual provisions
under Section 15.06, check the box below.
 
 
□    Eligibility for Plan benefits.  Check this box if the Plan will provide the
benefits described in Section 15.06 of the Plan. If this box is checked, an
individual who dies or becomes disabled in qualified military service will be
treated as reemployed for purposes of determining entitlement to benefits under
the Plan.
 
11-11
PROTECTED BENEFITS.  There are no protected benefits (as defined in Code
§411(d)(6)) other than those described I the Plan.
To designate protected benefits other than those described in the Plan, complete
this AA §11-11.
 
þ (a)
Additional protected benefits.  In addition to the protected benefits described
in this Plan, certain other protected benefits are protected from a prior plan
document. See the Addendum attached to this Adoption Agreement for a description
of such protected benefits.
 
 
 
¨ (b)
Money Purchase Plan assets.  This Plan contains assets that were held under a
Money Purchase Plan (e.g., Money Purchase Plan assets were transferred to this
Plan by merger, trust-to-trust transfer or conversion). See the Addendum
attached to this Adoption Agreement for a description of any special provisions
that apply with respect to the transferred assets. See Section 14.05(c) of the
Plan for rules regarding the treatment of transferred assets.
 
 
¨ (c)
Elimination of distribution options.  Effective ______, the distribution options
described in subsection (1) below are eliminated.
 
 
 
¨ (1)
Describe eliminated distribution options:    
 
 
 
¨ (2)
Application to existing Account Balances.  The elimination of the distribution
options described in subsection (1) applies to:
 
 
 
 
¨ (i)
All benefits under the Plan, including existing Account Balances.
 
 
 
 
¨ (ii)
Only benefits accrued after the effective date of the elimination (as described
in subsection (c) above).
 
 
 
[Note: The elimination of distribution options must not violate the
“anti-cutback” requirements of Code §411(d)(6) and the regulations thereunder.
See Section 14.01(d) of the Plan.]
 
11-12
SPECIAL RULES FOR MULTIPLE EMPLOYER PLANS.  If the Plan is a Multiple Employer
Plan (as designated under AA §2-6), the rules applicable to Multiple Employer
Plans under Section 16.07 of the Plan apply.
 
 
¨   The following special rules apply with respect to Multiple Employer Plans:
[Note:  Any special rules must satisfy the nondiscrimination requirements under
Code §401 (a)(4) and must satisfy the rules applicable to Multiple Employer
Plans under Code §413(c).]
 
11-13
CLAIMS PROCEDURES.  Section 11.07 of the Plan provides procedures for
Participants to file a claim for benefits. Unless designated otherwise under
this AA §11-13, the claims procedures under Section 11.07 of the Plan apply.
¨   The following special rules apply with respect to claims procedures under
Section 11.07 of the Plan:    
[Note:  Any special rules must satisfy the requirements under ERISA Reg.
§2560.503-1 and any other applicable guidance.]






@Copyright 2014 Massachusetts Mutual Life Insurance Company 9-8-2015
43
PPA Restatement - Volume Submitter DC-BPD #04
NAI-1500866506v2



--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Appendix A – Special Effective Dates

--------------------------------------------------------------------------------




APPENDIX A
SPECIAL EFFECTIVE DATES
¨ A-1
Eligible Employees.  The definition of Eligible Employee under AA §3 is
effective as follows:
   
¨ A-2
Minimum age and service conditions.  The minimum age and service conditions and
Entry Date provisions specified in AA §4 are effective as follows:
   
¨ A-3
Compensation definitions.  The compensation definitions under AA §5 are
effective as follows:
   
¨ A-4
Employer Contributions.  The Employer Contribution provisions under AA §6 are
effective as follows:
   
þ  A-5
Salary Deferrals.  The provisions regarding Salary Deferrals under AA §6A are
effective as follows:
Automatic Deferral Election provisions were in effect prior to the effective
date of this restatement and any Employee who was enrolled under prior plan
provisions will continue to be enrolled, unless the Employee has elected
otherwise.
¨ A-6
Matching Contributions.  The Matching Contribution provisions under AA §6B are
effective as follows:
   
¨ A-7
Safe Harbor 401(k) Plan provisions.  The Safe Harbor 401(k) Plan provisions
under AA §6C are effective as follows:
   
¨ A-8
Special Contributions.  The Special Contribution provisions under AA §6D are
effective as follows
   
¨ A-9
Retirement ages.  The retirement age provisions under AA §7 are effective as
follows:
   
¨ A-10
Vesting and forfeiture rules.  The rules regarding vesting and forfeitures under
AA §8 are effective as follows:
   
¨ A-11
Distribution provisions.  The distribution provisions under AA §9 are effective
as follows:
   
¨ A-12
In-service distributions and Required Minimum Distributions.  The provisions
regarding in-service distribution and Required Minimum Distributions under AA
§10 are effective as follows:
   
¨ A-13
Miscellaneous provisions.  The provisions under AA §11 are effective as follows:
   
¨ A-14
Special effective date provisions for merged plans.  If any qualified retirement
plans have been merged into this Plan, the provisions of Section 14.04 of the
Plan apply, as follows:
   
¨ A-15
Other special effective dates:
   




@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Appendix B – Loan Policy

--------------------------------------------------------------------------------






APPENDIX B
LOAN POLICY
Use this Appendix B to identify elections dealing with the administration of
Participant loans. These elections may be changed without amending this
Agreement by substituting an updated Appendix B with new elections. Any
modifications to this Appendix B or any modifications to a separate loan policy
describing the loan provisions selected under the Plan will not affect an
Employer’s reliance on the IRS Favorable Letter.
B-l
Are PARTICIPANT LOANS permitted? (See Section 13 of the Plan.)
 
þ (a)
Yes
 
¨ (b)
No
B-2
LOAN PROCEDURES.
 
þ (a)
Loans will be provided under the default loan procedures set forth in Section 13
of the Plan, unless modified under this Appendix B.
 
¨ (b)
Loans will be provided under a separate written loan policy. [If this subsection
is checked, do not complete the rest of this Appendix B.]
B-3
AVAILABILITY OF LOANS.  Participant loans are available to all Participants and
Beneficiaries who are parties in interest. Participant loans are not available
to a former Employee or Beneficiary (including an Alternate Payee under a QDRO)
except in those limited situations where the former Employee or Beneficiary is
also considered to be a “party in interest” as defined in ERISA §3(14). To
override this default provision, complete this AA §B-3.
 
¨ (a)
A former Employee or Beneficiary (including an Alternate Payee) who has a vested
Account Balance may request a loan from the Plan.
 
¨ (b)
A “limited participant” as defined in Section 3.07 of the Plan may not request a
loan from the Plan.
 
¨ (c)
An officer or director of the Employer, as defined for purposes of the
Sarbanes-Oxley Act, may not request a loan from the Plan.
B-4
LOAN LIMITS.  The default loan policy under Section 13.03 of the Plan allows
Participants to take a loan provided all outstanding loans do not exceed 50% of
the Participant’s vested Account Balance. To override the default loan policy to
allow loans up to $10,000, even if greater than 50% of the Participant’s vested
Account Balance, check this AA §B-4.
 
¨
A Participant may take a loan equal to the greater of $10,000 or 50% of the
Participant’s vested Account Balance. [If this AA §B-4 is checked, the
Participant may be required to provide adequate security as required under
Section 13.06 of the Plan.]
B-5
NUMBER OF LOANS.  The default loan policy under Section 13.04 of the Plan
restricts Participants to one loan outstanding at any time. To override the
default loan policy and permit Participants to have more than one loan
outstanding at any time, complete (a) or (b) below.
 
¨ (a)
A Participant may have ____ loans outstanding at any time.
 
¨ (b)
There are no restrictions on the number of loans a Participant may have
outstanding at any time.
B-6
LOAN AMOUNT.  The default loan policy under Section 13.04 of the Plan provides
that a Participant may not receive a loan of less than $1,000. To modify the
minimum loan amount or to add a maximum loan amount, complete this AA §B-6.
 
¨ (a)
There is no minimum loan amount.
 
¨ (b)
The minimum loan amount is $___________________.
 
¨ (c)
The maximum loan amount is $___________________.
B-7
INTEREST RATE.  The default loan policy under Section 13.05 of the Plan provides
for an interest rate commensurate with the interest rates charged by local
commercial banks for similar loans. To override the default loan policy and
provide a specific interest rate to be charged on Participant loans, complete
this AA §B-7.
 
þ (a)
The prime interest rate
 
 
þ   plus 1      percentage point(s).
 
¨ (b)
Describe:    
 
[Note: Any interest rate described in this AA §B-7 must be reasonable and must
apply uniformly to all Participants.]
B-8
PURPOSE OF LOAN:  The default loan policy under Section 13.02 of the Plan
provides that a Participant may receive a Participant loan for any purpose. To
modify the default loan policy to restrict the availability of Participant loans
to hardship events, check this AA §B-8.
 
¨ (a)
A Participant may only receive a Participant loan upon the demonstration of a
hardship event, as described in Section 8.10(e)(l)(i) of the Plan.
 
¨ (b)
A Participant may only receive a Participant loan under the following
circumstances:   


@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Appendix B – Loan Policy

--------------------------------------------------------------------------------




B-9
APPLICATION OF LOAN LIMITS.  If Participant loans are not available from all
contribution sources, the limitations under Code §72(p) and the adequate
security requirements of the Department of Labor regulations will be applied by
taking into account the Participant’s entire Account Balance. To override this
provision, complete this AA §B-9.
 
þ 
The loan limits and adequate security requirements will be applied by taking
into account only those contribution Accounts which are available for
Participant loans.
B-10
CURE PERIOD.  The Plan provides that a Participant incurs a loan default if a
Participant does not repay a missed payment by the end of the calendar quarter
following the calendar quarter in which the missed payment was due. To override
this default provision to apply a shorter cure period, complete this AA §B-10.
 
¨
The cure period for determining when a Participant loan is treated as in default
will be _____ days (cannot exceed 90) following the end of the month in which
the loan payment is missed.
B-11
PERIODIC REPAYMENT – PRINCIPAL RESIDENCE.  If a Participant loan is for the
purchase of a Participant’s primary residence, the loan repayment period for the
purchase of a principal residence may not exceed ten (10) years.
 
¨ (a)
The Plan does not permit loan payments to exceed five (5) years, even for the
purchase of a principal residence.
 
þ (b)
The loan repayment period for the purchase of a principal residence may not
exceed 15     years (may not exceed 30).
 
¨ (c)
Loans for the purchase of a Participant’s primary residence may be payable over
any reasonable period commensurate with the period permitted by commercial
lenders for similar loans.
B-12
TERMINATION OF EMPLOYMENT.  Section 13.11 of the Plan provides that a
Participant loan becomes due and payable in full upon the Participant’s
termination of employment. To override this default provision, complete this AA
§B-12.
 
¨
A Participant loan will not become due and payable in full upon the
Participant’s termination of employment.
B-13
DIRECT ROLLOVER OF A LOAN NOTE.  Section 13.11(b) of the Plan provides that upon
termination of employment a Participant may request the Direct Rollover of a
loan note. To override this default provision, complete this AA §B-13.
 
¨
A Participant may not request the Direct Rollover of the loan note upon
termination of employment.
B-14
LOAN RENEGOTIATION.  The default loan policy provides that a Participant may
renegotiate a loan, provided the renegotiated loan separately satisfies the
reasonable interest rate requirement, the adequate security requirement, the
periodic repayment requirement and the loan limitations under the Plan. The
Employer may restrict the availability of renegotiations to prescribed purposes
provided the ability to renegotiate a Participant loan is available on a
non-discriminatory basis. To override the default loan policy and restrict the
ability of a Participant to renegotiate a loan, complete this AA §B-14.
 
¨ (a)
A Participant may not renegotiate the terms of a loan.
 
¨ (b)
The following special provisions apply with respect to renegotiated loans:    
B-15
SOURCE OF LOAN.  Participant loans may be made from all available contribution
sources, to the extent vested, unless designated otherwise under this AA §B-15.
 
þ 
Participant loans will not be available from the following contribution sources:
Enhanced Retirement Contributions   
B-16
MODIFICATIONS TO DEFAULT LOAN PROVISIONS.
 
¨
The following special rules will apply with respect to Participant loans under
the Plan:    
 
[Note:  Any provision under this AA §B-16 must satisfy the requirements under
Code §72(p) and the regulations thereunder and will control over any
inconsistent provisions of the Plan dealing with the administration of
Participant loans.]




@Copyright 2014 Massachusetts Mutual Life Insurance Company
2


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Appendix C – Administrative Elections

--------------------------------------------------------------------------------




APPENDIX C
ADMINISTRATIVE ELECTIONS
Use this Appendix C to identify certain elections dealing with the
administration of the Plan. These elections may be changed without amending this
Agreement by substituting an updated Appendix C with new elections. The
provisions selected under this Appendix C do not create qualification issues and
any changes to the provisions under this Appendix C will not affect the
Employer’s reliance on the IRS Favorable Letter.
C-1
DIRECTION OF INVESTMENTS.  Are Participants permitted to direct investments?
(See Section 10.07 of the Plan.)
 
¨
No
 
þ
Yes
 
 
þ (a)
Specify Accounts: All Accounts   
 
 
þ (b)
Check this selection if the Plan is intended to comply with ERISA §404(c). (See
Section 10.07(e) of the Plan.)
 
 
þ (c)
Describe any special rules that apply for purposes of direction of investments:
No current Contributions may be
invested in the “RYAM Share Fund” as described in the Addendum - Protected
Benefits page.   
 
 
 
[Note: This subsection (c) may be used to describe special investment provisions
for specific types of investments, such as Qualifying Employer Securities or
Qualifying Real Property, or for specific Accounts, such as the Rollover
Contribution Account. Any provisions added under subsection (c) will be subject
to the nondiscrimination requirements under Code §401(a)(4).]
C-2
ROLLOVER CONTRIBUTIONS.  Does the Plan accept Rollover Contributions? (See
Section 3.07 of the Plan.)
 
¨
No
 
þ
Yes
 
 
¨ (a)
If this subsection (a) is checked, an Employee may not make a Rollover
Contribution to the Plan prior to becoming a Participant in the Plan. (See
Section 3.07 of the Plan.)
 
 
þ (b)
Check this subsection (b) if the Plan will not accept Rollover Contributions
from former Employees.
 
 
¨ (c)
Describe any special rules for accepting Rollover Contributions:    
 
[Note: The Employer may designate in subsection (c) or in separate written
procedures the extent to which it will accept rollovers from designated plan
types. For example, the Employer may decide not to accept rollovers from certain
designated plans (e.g., 403 (b) plans, §457 plans or IRAs). Any special rollover
procedures will apply uniformly to all Participants under the Plan.]
C-3
LIFE INSURANCE.  Are life insurance investments permitted? (See Section 10.08 of
the Plan.)
 
þ (a)
No
 
¨ (b)
Yes
C-4
QDRO PROCEDURES.  Do the default QDRO procedures under Section 11.06 of the Plan
apply?
 
þ (a)
No
 
¨ (b)
Yes
 
 
¨ 
The provisions of Section 11.06 are modified as follows:    




@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Employer Signature Page

--------------------------------------------------------------------------------




EMPLOYER SIGNATURE PAGE
PURPOSE OF EXECUTION. This Signature Page is being executed for Rayonier
Investment and Savings Plan for Salaried Employees to effect:
¨
(a)
The adoption of a new plan, effective, ____ [insert Effective Date of Plan].
[Note: Date can be no earlier than the first day of the Plan Year in which the
Plan is adopted.]
þ
(b)
The restatement of an existing plan, in order to comply with the requirements of
PPA, pursuant to Rev. Proc. 2011-49.
 
 
(1)
Effective date of restatement: 4-1-2015. [Note: Date can be no earlier than
January 1, 2007, Section 14.01(f)(2) of Plan provides for retroactive effective
dates for all PPA provisions. Thus, a current effective date may be used under
this subsection (1) without jeopardizing reliance.]
 
 
(2)
Name of plan(s) being restated: Rayonier Investment and Savings Plan for
Salaried Employees   
 
 
(3)
The original effective date of the plan(s) being restated: 3-1-1994   
¨
(c)
An amendment or restatement of the Plan (other than to comply with PPA). If this
Plan is being amended, a snap-on amendment may be used to designate the
modifications to the Plan or the updated pages of the Adoption Agreement may be
substituted for the original pages in the Adoption Agreement. All prior Employer
Signature Pages should be retained as part of this Adoption Agreement.
 
 
(1)
Effective Date(s) of amendment/restatement:    
 
 
(2)
Name of plan being amended/restated:   
 
 
(3)
The original effective date of the plan being amended/restated:   
 
 
(4)
If Plan is being amended, identify the Adoption Agreement section(s) being
amended:   
VOLUME SUBMITTER SPONSOR INFORMATION. The Volume Submitter Sponsor (or
authorized representative) will inform the Employer of any amendments made to
the Plan and will notify the Employer if it discontinues or abandons the Plan.
To be eligible to receive such notification, the Employer agrees to notify the
Volume Submitter Sponsor (or authorized representative) of any change In
address. The Employer may direct inquiries regarding the Plan or the effect of
the Favorable IRS Letter to the Volume Submitter Sponsor (or authorized
representative) at the following location:
 
Name of Volume Submitter Sponsor (or authorized representative): Massachusetts
Mutual Life Insurance Company   
 
Address: 1295 State Street Springfield, MA 01111-0001   
 
Telephone number: (800) 309-3539   
IMPORTANT INFORMATION ABOUT THIS VOLUME SUBMITTER PLAN.  A failure to properly
complete the elections in this Adoption Agreement or to operate the Plan in
accordance with applicable law may result in disqualification of the Plan. The
Employer may rely on the Favorable IRS Letter issued by the National Office of
the Internal Revenue Service to the Volume Submitter Sponsor as evidence that
the Plan is qualified under Code §401(a), to the extent provided in Rev. Proc.
2011-49. The Employer may not rely on the Favorable IRS Letter in certain
circumstances or with respect to certain qualification requirements, which are
specified in the Favorable IRS Letter issued with respect to the Plan and in
Rev. Proc. 2011-49. In order to obtain reliance in such circumstances or with
respect to such qualification requirements, the Employer must apply to the
office of Employee Plans Determinations of the Internal Revenue Service for a
determination letter. See Section 1.66 of the Plan.
By executing this Adoption Agreement, the Employer intends to adopt the
provisions as set forth in this Adoption Agreement and the related Plan
document. By signing this Adoption Agreement, the individual below represents
that he/she has the authority to execute this Plan document on behalf of the
Employer. This Adoption Agreement may only be used in conjunction with Basic
Plan Document #04. The Employer understands that the Volume Submitter Sponsor
has no responsibility or liability regarding the suitability of the Plan for the
Employer’s needs or the options elected under this Adoption Agreement. It is
recommended that the Employer consult with legal counsel before executing this
Adoption Agreement.
Rayonier Inc.
(Name of Employer)
Shelby Pyatt VP, HR
(Name of authorized representative) (Title)
/s/ Shelby Pyatt 3/4/15
(Signature) (Date)




@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Trustee Declaration

--------------------------------------------------------------------------------




TRUSTEE DECLARATION
This Trustee Declaration may be used to identify the Trustees under the Plan. A
separate Trustee Declaration may be used to identify different Trustees with
different Trustee investment powers.
Effective date of Trustee Declaration:  4-1-2015   
The Trustee’s investment powers are:
¨
(a)
Discretionary.  The Trustee has discretion to invest Plan assets, unless
specifically directed otherwise by the Plan Administrator, the Employer, an
Investment Manager or other Named Fiduciary or, to the extent authorized under
the Plan, a Plan Participant.
þ
(b)
Nondiscretionary.  The Trustee may only invest Plan assets as directed by the
Plan Administrator, the Employer, an Investment Manager or other Named Fiduciary
or, to the extent authorized under the Plan, a Plan Participant.
¨
(c)
Fully funded.  There is no Trustee under the Plan because the Plan is funded
exclusively with custodial accounts, annuity contracts and/or insurance
contracts. (See Section 12.16 of the Plan.)
¨
(d)
Determined under a separate trust agreement.  The Trustee’s investment powers
are determined under a separate trust document which replaces (or is adopted in
conjunction with) the trust provisions under the Plan.
 
 
   Name of Trustee:   
 
 
   Title of Trust Agreement:   
 
 
[Note:  To qualify as a Volume Submitter Plan, any separate trust document used
in conjunction with this Plan must be approved by the Internal Revenue Service.
Any such approved trust agreement is incorporated as part of this Plan and must
be attached hereto. The responsibilities, rights and powers of the Trustee are
those specified in the separate trust agreement.]



Reliance Trust Company
(Print name of Trustee)
/s/ Authorized Signatory for Reliance Trust Company
(Signature of Trustee or authorized representative) (Date)




@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Trustee Declaration

--------------------------------------------------------------------------------




Description of Trustee powers.  This section can be used to describe any special
trustee powers or any limitations on such powers. This section also may be used
to impose any specific rules regarding the decision-making authority of
individual trustees. In addition, this section can be used to limit the
application of a trustee’s responsibilities, e.g., by limiting trustee authority
to only specific assets or investments.
þ
Describe Trustee powers: Limitation on Investment in Securities of the Employer
Stock. Notwithstanding anything herein to the contrary, no Trust Assets shall be
invested in Employer Stock unless the Named Fiduciary determines that such
investment may be made without registration under the federal Securities Act of
1933, as amended, and under any applicable state law, or in the alternative,
that the securities have been so qualified or registered. The Named Fiduciary
shall specify any restrictive legend that is required to be set forth on the
certificates for the securities and the procedures the Trustee is to follow to
resell such securities. The Named Fiduciary shall only direct the investment of
Trust Assets in securities of the Employer or an affiliate if those securities
are traded in a public market or exchange permitting a readily ascertainable
fair market value. The Trustee has delegated to the Sub‑Custodian the
responsibilities to provide accounting, custodial, trade execution and
unitization services (“Sub-Custodian Functions”) for the Employer Stock. The
Trustee is authorized to rely upon the records of the Sub-Custodian and
Recordkeeper with respect to Trust Assets and the Sub-Custodian Functions the
Sub-Custodian may perform. The Trustee will neither prepare nor file any
regulatory filings on behalf of Plan or relating to the Employer Stock,
including SEC Form 8. The Trustee shall have no responsibility for delivering,
forwarding, monitoring or otherwise voting any proxies unless the Named
Fiduciary directs the Trustee to do so and the Trustee agrees. Employer shall
make proper arrangements to receive proxies and corporate action materials and
is responsible for voting proxies, except to the extent the Employer directs the
Trustee to vote proxies. Trustee shall rely on the Recordkeeper for initiating,
executing, monitoring or settling any securities trades with the Sub-Custodian.
With respect to Employer Stock (i) the Employer or its delegate is solely
responsible for compliance with all the federal securities laws and regulations,
(ii) the Employer or its delegate has established procedures for the delivery to
each Participant, on a confidential and timely basis, of all notices, proxies,
tender and exchange offers and other information as may be necessary to permit a
Participant to exercise the Participant’s authority to direct action with
respect to all shares of Employer Stock in the Participant’s Plan account,
(iii) the Trustee shall not tender or vote allocated or unallocated shares if
Trustee fails to receive timely instructions from the Employer, its appointed
proxy/tender agent or, if applicable under the terms of the Plan, the
Participant, (iv) the Employer or its delegate shall provide Employer Stock
reporting to Trustee, including activity and balance detail, and (v) Employer
shall ensure that the value of the Employer Stock (or the Employer Stock fund in
the case of unitized funds) as reported to Participants represents fair market
value. The Trustee shall not be responsible for (i) monitoring or reporting to
Employer any activity in Employer Stock, including unusual activity by key
employees or control persons of the Employer; (ii) determining whether the
Employer Stock is appropriate for investment in the Plan and/or appropriate for
unitization; (iii) determining the need for and implementing any Participant
trading restrictions on a unitized Employer Stock fund, and ensuring such
trading restrictions are implemented (such as the establishing liquidity ratios
in a unitized Employer Stock fund) to avoid or mitigate losses to the Employer
Stock fund due to the impact of trading by one Participant upon other
Participants invested in the unitized Employer Stock fund. The Employer agrees
to provide immediate written response to questions that the Trustee may pose in
its capacity as Trustee concerning Employer Stock, and if requested by Trustee,
also provide written direction to the Trustee with respect to Employer Stock.
The Employer agrees to respond accurately and timely, in writing, to any queries
Trustee may submit to Employer relative to the ongoing viability of Employer
Stock as a prudent investment for the Plan and its Participants. For purposes of
the above, the term “Recordkeeper” means Massachusetts Mutual Life Insurance
Company, the Plan’s duly appointed recordkeeper and any of their respective
agents or assigns, including processing agents and the term “Sub-Custodian”
means State Street Bank and Trust Company, the entity delegated by Trustee,
which serves as sub-custodian to Trustee.   
 
[The addition of special trustee powers under this section will not cause the
Plan to lose Volume Submitter status provided such language merely modifies the
administrative provisions applicable to the Trustee (such as provisions relating
to investments and the duties of the Trustee). Any language added under this
section may not conflict with any other provision of the Plan and may not result
in a failure to qualify under Code §401(a).]
Trustee Signature.  By executing this Adoption Agreement, the designated
Trustee(s) accept the responsibilities and obligations set forth under the Plan
and Adoption Agreement. By signing this Trustee Declaration Page, the
individual(s) below represent that they have the authority to sign on behalf of
the Trustee. If a separate trust agreement is being used, list the name of the
Trustee. No signature is required if a separate trust agreement is being used
under the Plan or if there is no named Trustee under the Plan.
 
Reliance Trust Company
(Print name of Trustee)
 
   3/11/15
(Signature of Trustee or authorized representative) (Date)




@Copyright 2014 Massachusetts Mutual Life Insurance Company
2


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Participating Employer Adoption Page

--------------------------------------------------------------------------------




PARTICIPATING EMPLOYER ADOPTION PAGE
þ
Check this selection and complete this page if a Participating Employer (other
than the Employer that signs the Signature Page above) will participate under
this Plan as a Participating Employer.  [Note: See Section 16 of the Plan for
rules relating to the adoption of the Plan by a Participating Employer. If there
is more than one Participating Employer, each one should execute a separate
Participating Employer Adoption Page. Any reference to the “Employer” in this
Adoption Agreement is also a reference to the Participating Employer, unless
otherwise noted.]
PARTICIPATING EMPLOYER INFORMATION
 
Name: TerraPointe Services Inc.   
 
Address: 225 Water Street, Suite 1400   
 
City, State, Zip Code: Jacksonville, FL 32202   
EMPLOYER IDENTIFICATION NUMBER (EIN):  06-1158895   
FORM OF BUSINESS:  C-Corporation   
EFFECTIVE DATE:  The Effective Date should be completed to document whether this
Plan is a new plan or restatement of a prior plan with respect to the
Participating Employer. (Additional special Effective Dates may apply under
Modifications to Adoption Agreement.)
¨
New plan.  The Participating Employer is adopting this Plan as a new Plan
effective __. [Note:  Date can be no earlier than the first day of the Plan Year
in which the Plan is adopted.]
þ
Restated plan.  The Participating Employer is adopting this Plan as a
restatement of a prior plan.
 
(a)
Name of plan(s) being restated: Rayonier Investment and Savings Plan for
Salaried Employees   
 
(b)
This restatement is effective 4-1-2015
                                                     [Note: Date can be no
earlier than January 1, 2007.]
 
(c)
The original effective date of the plan(s) being restated is: 3-1-1994   
¨
Cessation of participation.  The Participating Employer is ceasing its
participation in the Plan effective as of:    
ALLOCATION OF CONTRIBUTIONS.  Any contributions made under this Plan (and any
forfeitures relating to such contributions) will be allocated to all
Participants of the Employer (including the Participating Employer identified on
this Participating Employer Adoption Page).
To override this default provision, check below.
¨
Check this box if contributions made by the Participating Employer signing this
Participating Employer Adoption Page (and any forfeitures relating to such
contributions) will be allocated only to Participants actually employed by the
Participating Employer making the contribution. If this box is checked,
Employees of the Participating Employer signing this Participating Employer
Adoption Page will not share in an allocation of contributions (or forfeitures
relating to such contributions) made by the Employer or any other Participating
Employer. [Note:  Use of this section may require additional testing. See
Section 16.04 of the Plan.]
MODIFICATIONS TO ADOPTION AGREEMENT.  The selections in the Adoption Agreement
(including any special effective dates identified in Appendix A) will apply to
the Participating Employer executing this Participating Employer Adoption Page.
To modify the Adoption Agreement provisions applicable to a Participating
Employer, designate the modifications in (a) or (b) below.
¨
(a)
Special Effective Dates.  Check this (a) if different special effective dates
apply with respect to the Participating Employer signing this Participating
Employer Adoption Page. Attach a separate Addendum to the Adoption Agreement
entitled “Special Effective Dates for Participating Employer” and identify the
special effective dates as they apply to the Participating Employer.
¨
(b)
Modification of Adoption Agreement elections.  Section(s) _____ of the Agreement
are being modified for this Participating Employer. The modified provisions are
effective    .
[Note: Attach a description of the modifications to this Participating Employer
Adoption Page.]
SIGNATURE.  By signing this Participating Employer Adoption Page, the
Participating Employer agrees to adopt (or to continue its participation in) the
Plan identified on page 1 of this Agreement. The Participating Employer agrees
to be bound by all provisions of the Plan and Adoption Agreement as completed by
the signatory Employer, unless specifically provided otherwise on this
Participating Employer Adoption Page. The Participating Employer also agrees to
be bound by any future amendments (including any amendments to terminate the
Plan) as adopted by the signatory Employer. By signing this Participating
Employer Adoption Page, the individual below represents that he/she has the
authority to sign on behalf of the Participating Employer.
TerraPointe Services Inc.
(Name of Participating Employer)
 
Shelby Pyatt VP, HR
(Name of authorized representative) (Title)
 
/s/ Shelby Pyatt 3/4/15
(Signature) (Date)
 




@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------

Massachusetts Mutual Life Insurance Company PS/401(k) Volume Submitter Plan
Contract No. 051655-0001-0000        Addendum

--------------------------------------------------------------------------------




ADDENDUM – PROTECTED BENEFITS
In addition to the protected benefits described in this Plan, certain other
benefits are protected from a prior plan document. This Addendum describes any
additional benefits protected under this Plan.
Additional protected benefits:  Employees hired prior to July 1, 2012 reach
Early Retirement Age if employed after attainment of age 50, and upon reaching
age 50 the Employee’s vesting percentage increases to 100%. There is no Early
Retirement Age for Employees hired on or after July 1, 2012.
Effective as of June 27, 2014, (the “merger date”), the Rayonier Inc. Savings
Plan for Non-Bargaining Unit Hourly Employees at Certain Locations (the “merged
plan”) is merged with and into the Plan. A Participant’s vested interest in his
account balance attributable to amounts transferred to the Plan from the “merged
plan” shall be at all times 100%.
Effective June 27, 2014, the “RYAM Share Fund” means the Investment Fund
established under this Plan to hold all shares of Rayonier Advanced Materials
Inc. that are received by the Employer stock Investment Fund in connection with
the spin-off of Rayonier Advanced Materials Inc from the Employer. Participants
shall be prohibited from investing in the RYAM Share Fund. The RYAM Share Fund
shall be a frozen investment option, provided that Participants may elect to
transfer all or a portion of their interest in the RYAM Share Fund to any other
Investment Fund at any point in time. No Participant shall have any voting or
tender rights with respect to his interest in the RYAM Share Fund.








@Copyright 2014 Massachusetts Mutual Life Insurance Company
1


NAI-1500866506v2

--------------------------------------------------------------------------------





DEFINED CONTRIBUTION VOLUME SUBMITTER PLAN AND TRUST
BASIC PLAN DOCUMENT
[DC-BPD #04]



@Copyright 2014 Massachusetts Mutual Life Insurance Company
2


NAI-1500866506v2

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page



SECTION 1
PLAN DEFINITIONS
1.01
Account
1


1.02
Account Balance
1


1.03
ACP Test (Actual Contribution Percentage Test)
1


1.04
Actuarial Factor
1


1.05
Adoption Agreement (“Agreement”)
1


1.06
ADP Test (Actual Deferral Percentage Test)
1


1.07
After-Tax Employee Contributions
1


1.08
Alternate Payee
1


1.09
Anniversary Years
1


1.10
Annual Additions
2


1.11
Annuity Starting Date
2


1.12
Automatic Contribution Arrangement
2


1.13
Automatic Rollover
2


1.14
Average Contribution Percentage (ACP)
2


1.15
Average Deferral Percentage (ADP)
2


1.16
Beneficiary
2


1.17
Benefiting Participant
2


1.18
Break in Service
2


1.19
Cash-Out Distribution
2


1.20
Catch-Up Contributions
2


1.21
Catch-Up Contribution Limit
2


1.22
Code
2


1.23
Code §415 Limitation
2


1.24
Collectively Bargained Employee
3


1.25
Compensation Limit
3


1.26
Computation Period
3


(a)
Eligibility Computation Period
3


(b)
Vesting Computation Period
3


1.27
Current Year Testing Method
3


1.28
Custodian
3


1.29
Defined Benefit Plan
3


1.30
Defined Contribution Plan
3


1.31
Designated Beneficiary
3


1.32
Determination Date
4


1.33
Determination Year
4


1.34
Differential Pay
4


1.35
Directed Account
4


1.36
Directed Trustee
4


1.37
Direct Rollover
4


1.38
Disabled
4


1.39
Discretionary Trustee
4


1.40
Distribution Calendar Year
4


1.41
Early Retirement Age
4


1.42
Earned Income
4




--------------------------------------------------------------------------------

© Copyright 2014    i    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




1.43
Effective Date
4


1.44
Elapsed Time
4


1.45
Elective Deferral Dollar Limit
4


1.46
Elective Deferrals
4


1.47
Eligible Automatic Contribution Arrangement (EACA)
5


1.48
Eligible Employee
5


1.49
Eligible Retirement Plan
5


1.50
Eligible Rollover Distribution
5


1.51
Employee
5


1.52
Employer
5


1.53
Employer Contributions
5


1.54
Employment Commencement Date
5


1.55
Entry Date
5


1.56
Equivalency Method
5


1.57
ERISA
5


1.58
ERISA Spending Account
5


1.59
Excess Aggregate Contributions
5


1.60
Excess Amount
5


1.61
Excess Compensation
5


1.62
Excess Contributions
5


1.63
Excess Deferrals
5


1.64
Fail-Safe Coverage Provision
5


1.65
Family Members
6


1.66
Favorable IRS Letter
6


1.67
General Trust Account
6


1.68
Hardship
6


1.69
Highly Compensated
6


(a)
Five-Percent Owner
6


(b)
Compensation Limit
6


(c)
Determination Year
6


(d)
Lookback Year
6


(e)
Total Compensation
6


(f)
Top Paid Group
6


1.70
Highly Compensated Group
6


1.71
Hour of Service
6


(a)
Performance of duties
6


(b)
Nonperformance of duties
7


(c)
Back pay award
7


(d)
Related Employers/Leased Employees
7


(e)
Maternity/paternity leave
7


1.72
In-Plan Roth Conversion Account
7


1.73
Insurer
7


1.74
Integration Level
7


1.75
Key Employee
7


1.76
Leased Employee
7


1.77
Limitation Year
7




--------------------------------------------------------------------------------

© Copyright 2014    ii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




1.78
Lookback Year
8


1.79
Matching Contributions
8


1.80
Maximum Disparity Rate
8


1.81
Minimum Gateway Contribution
8


1.82
Multiple Employer Plan
8


1.83
Named Fiduciary
8


1.84
Net Profits
8


1.85
Nonhighly Compensated
8


1.86
Nonhighly Compensated Group
8


1.87
Nonvested Participant Break in Service
8


1.88
Non-Key Employee
8


1.89
Normal Retirement Age
8


1.90
Participant
9


1.91
Participating Employer
9


1.92
Participating Employer Adoption Page
9


1.93
Period of Severance
9


1.94
Permissive Aggregation Group
9


1.95
Plan
9


1.96
Plan Administrator
9


1.97
Plan Compensation
9


(a)
Application to safe harbor formulas
10


(b)
Determination period
10


(c)
Partial period of participation
10


1.98
Plan Year
11


1.99
Predecessor Employer
11


1.100
Predecessor Plan
11


1.101
Pre-Tax Deferrals
11


1.102
Prevailing Wage Formula
11


1.103
Prevailing Wage Service
11


1.104
Prior Year Testing Method
11


1.105
QACA Safe Harbor Contribution
11


1.106
QACA Safe Harbor Employer Contribution
11


1.107
QACA Safe Harbor Matching Contribution
11


1.108
Qualified Automatic Contribution Arrangement (QACA)
11


1.109
Qualified Domestic Relations Order (QDRO)
11


1.110
Qualified Election
11


1.111
Qualified Joint and Survivor Annuity (QJSA)
11


1.112
Qualified Matching Contribution (QMAC)
11


1.113
Qualified Nonelective Contribution (QNEC)
12


1.114
Qualified Optional Survivor Annuity (QOSA)
12


1.115
Qualified Preretirement Survivor Annuity (QPSA)
12


1.116
Qualified Transfer
12


1.117
Qualifying Employer Real Property
12


1.118
Qualifying Employer Securities
12


1.119
Reemployment Commencement Date
12


1.120
Related Employer
12




--------------------------------------------------------------------------------

© Copyright 2014    iii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




1.121
Required Aggregation Group
12


1.122
Required Beginning Date
12


1.123
Rollover Contribution
12


1.124
Roth Deferrals
12


1.125
Safe Harbor 401(k) Plan
12


1.126
Safe Harbor Contribution
12


1.127
Safe Harbor Employer Contributions
13


1.128
Safe Harbor Matching Contributions
13


1.129
Salary Deferral Election
13


1.130
Salary Deferrals
13


1.131
Self-Employed Individual
13


1.132
Short Plan Year
13


1.133
Spouse
13


1.134
Targeted QMACs
13


1.135
Targeted QNECs
13


1.136
Taxable Wage Base
13


1.137
Testing Compensation
13


1.138
Top Paid Group
14


1.139
Top Heavy
14


1.140
Top Heavy Ratio
14


1.141
Total Compensation
14


(a)
Total Compensation definitions
14


(b)
Post-severance compensation
15


(c)
Continuation payments for disabled Participants
15


(d)
Deemed §125 compensation
16


(e)
Differential Pay
16


1.142
Trust
16


1.143
Trustee
16


1.144
Valuation Date
16


1.145
Year of Service
16







--------------------------------------------------------------------------------

© Copyright 2014    iv    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 2
ELIGIBILITY AND PARTICIPATION
2.01
Eligibility
17


2.02
Eligible Employees
17


(a)
Only Employees may participate in the Plan
17


(b)
Excluded Employees
17


(c)
Employees of Related Employers
19


(d)
Employees of an Employer acquired as part of a Code §410(b)(6)(C) transaction
19


(e)
Ineligible Employee becomes Eligible Employee
19


(f)
Eligible Employee becomes ineligible Employee
19


(g)
Improper exclusion of eligible Participant
19


2.03
Minimum Age and Service Conditions
19


(a)
Application of age and service conditions
20


(b)
Entry Dates
23


2.04
Participation on Effective Date of Plan
23


2.05
Rehired Employees
24


2.06
Service with Predecessor Employers
24


2.07
Break in Service Rules
24


(a)
Break in Service
24


(b)
Nonvested Participant Break in Service rule
24


(c)
Special Break in Service rule for Plans using two Years of Service for
eligibility
25


(d)
One-Year Break in Service rule
25


2.08
Waiver of Participation
25







--------------------------------------------------------------------------------

© Copyright 2014    v    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 3
PLAN CONTRIBUTIONS
3.01
Types of Contributions
26


3.02
Employer Contribution Formulas
26


(a)
Employer Contribution formulas (Profit Sharing Plan and Profit Sharing/401(k)
Plan)
26


(b)
Employer Contribution formulas (Money Purchase Plan)
34


(c)
Period for determining Employer Contributions
37


(d)
Offset of Employer Contributions
37


3.03
Salary Deferrals
37


(a)
Salary Deferral Election
37


(b)
Change in deferral election
38


(c)
Automatic Contribution Arrangement
38


(d)
Catch-Up Contributions
42


(e)
Roth Deferrals
42


(f)
In-Plan Roth Conversions
43


3.04
Matching Contributions
45


(a)
Contributions eligible for Matching Contributions
45


(b)
Period for determining Matching Contributions
45


(c)
True-up contributions
46


(d)
Qualified Matching Contributions (QMACs)
46


3.05
Safe Harbor/QACA Safe Harbor Contributions
47


3.06
After-Tax Employee Contributions
47


3.07
Rollover Contributions
48


3.08
Deductible Employee Contributions
49


3.09
Allocation Conditions
49


(a)
Application to designated period
49


(b)
Special rule for year of termination
50


(c)
Service with Predecessor Employers
50


3.10
Contribution of Property
50







--------------------------------------------------------------------------------

© Copyright 2014    vi    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 4
TOP HEAVY PLAN REQUIREMENTS


4.01
Top Heavy Plan
51


4.02
Top Heavy Ratio
51


(a)
Defined Contribution Plan(s) only
51


(b)
Maintenance of Defined Benefit Plan
51


(c)
Determining value of Account Balance or accrued benefit
51


4.03
Other Definitions
52


(a)
Key Employee
52


(b)
Non-Key Employee
52


(c)
Determination Date
52


(d)
Permissive Aggregation Group
52


(e)
Required Aggregation Group
52


(f)
Present Value
53


(g)
Total Compensation
53


(h)
Valuation Date
53


4.04
Minimum Allocation
53


(a)
Determination of Key Employee contribution percentage
53


(b)
Determining of Non-Key Employee minimum allocation
53


(c)
Certain allocation conditions inapplicable
53


(d)
Participants not employed on the last day of the Plan Year
53


(e)
Collectively Bargained Employees
53


(f)
Participation in more than one Top Heavy Plan
54


(g)
No forfeiture for certain events
54


(h)
Top Heavy vesting rules
54







--------------------------------------------------------------------------------

© Copyright 2014    vii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 5
LIMITS ON CONTRIBUTIONS
5.01
Limits on Employer Contributions
55


(a)
Limitation on Salary Deferrals
55


(b)
Limitation on total Employer Contributions
55


5.02
Elective Deferral Dollar Limit
55


(a)
Excess Deferrals
55


(b)
Correction of Excess Deferrals
55


5.03
Code §415 Limitation
57


(a)
No other plan participation
57


(b)
Participation in another plan
57


(c)
Definitions
57


(d)
Restorative payments
60


(e)
Corrective provisions
60


(f)
Change of Limitation Year
60







--------------------------------------------------------------------------------

© Copyright 2014    viii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 6
SPECIAL RULES AFFECTING 401(k) PLANS
6.01
Nondiscrimination Testing of Salary Deferrals - ADP Test
61


(a)
ADP Test
61


(b)
Correction of Excess Contributions
63


(c)
Adjustment of deferral rate for Highly Compensated Employees
65


(d)
Special testing rules
65


6.02
Nondiscrimination Testing of Matching Contributions and After-Tax Employee
Contributions - ACP Test
65


(a)
ACP Test
65


(b)
Correction of Excess Aggregate Contributions
68


(c)
Adjustment of contribution rate for Highly Compensated Employees
69


(d)
Special testing rules
69


6.03
Disaggregation of Plans
70


(a)
Plans covering Collectively Bargained Employees and non-Collectively Bargained
Employees
70


(b)
Otherwise excludable Employees
70


(c)
Corrective action for disaggregated plans
71


6.04
Safe Harbor 401(k) Plan Provisions
71


(a)
Safe Harbor 401(k) Plan requirements
71


(b)
Qualified Automatic Contribution Arrangement (QACA) requirements
73


(c)
Eligibility for Safe Harbor/QACA Safe Harbor Contributions
75


(d)
Different eligibility conditions
75


(e)
Provision of Safe Harbor Contribution in separate plan
76


(f)
Mid-Year Changes to Safe Harbor 401(k) Plan
76


(g)
Reduction or suspension of Safe Harbor/QACA Safe Harbor Contributions
76


(h)
Deemed compliance with ADP Test
76


(i)
Deemed compliance with ACP Test
76


(j)
Rules for applying the ACP Test
77


(k)
Application of Top Heavy rules
77


(l)
Plan Year
77


6.05
SIMPLE 401(k) Plan contributions
78


(a)
Definitions
78


(b)
Contributions
79


(c)
Limit on Contributions
79


(d)
Election and notice requirements
79


(e)
Vesting requirements
79


(f)
Top Heavy rules
79


(g)
Nondiscrimination tests
80


(h)
SIMPLE Compensation
80







--------------------------------------------------------------------------------

© Copyright 2014    ix    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 7
PARTICIPANT VESTING AND FORFEITURES
7.01
Vesting of Contributions
81


7.02
Vesting Schedules
81


(a)
Full and immediate vesting schedule
81


(b)
6-year graded vesting schedule
81


(c)
3-year cliff vesting schedule
81


(d)
5-year graded vesting schedule
81


(e)
Modified vesting schedule
81


7.03
Prior Vesting Schedule
81


7.04
Special vesting rules
82


(a)
Normal Retirement Age
82


(b)
100% vesting upon death, disability, or Early Retirement Age
82


(c)
Safe Harbor 401(k) Plans
82


(d)
Vesting upon merger, consolidation or transfer
82


(e)
Vesting schedules applicable to prior contributions
82


7.05
Year of Service
82


(a)
Hours of Service
82


(b)
Elapsed Time method
83


(c)
Change in service crediting method
83


7.06
Vesting Computation Period
84


7.07
Excluded service
84


(a)
Service before the Effective Date of the Plan
84


(b)
Service before a specified age
85


7.08
Service with Predecessor Employers
85


7.09
Break in Service Rules
85


(a)
Break in Service
85


(b)
One-Year Break in Service rule
85


(c)
Nonvested Participant Break in Service rule
85


(d)
Five-Year Forfeiture Break in Service
85


7.10
Amendment of Vesting Schedule
86


7.11
Special Vesting Rule - In-Service Distribution When Account Balance is Less than
100% Vested
86


7.12
Forfeiture of Benefits
86


(a)
Cash-Out Distribution
86


(b)
Five-Year Forfeiture Break in Service
88


(c)
Missing Participant or Beneficiary
88


(d)
Excess Deferrals, Excess Contributions, and Excess Aggregate Contributions
89


7.13
Allocation of Forfeitures
89


(a)
Reallocation as additional contributions under Profit Sharing and Profit
Sharing/401(k) Plan Adoption Agreement
89


(b)
Reallocation as additional Employer Contributions under Money Purchase Plan
Adoption Agreement
90


(c)
Reduction of contributions
90


(d)
Payment of Plan expenses
90


(e)
Forfeiture rules for other contribution types
90




--------------------------------------------------------------------------------

© Copyright 2014    x    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------






Section 8
PLAN DISTRIBUTIONS
8.01
Deferred distributions
92


8.02
Available Forms of Distribution
92


(a)
Installment or annuity forms of distribution
92


(b)
In-kind distributions
92


8.03
Amount Eligible for Distribution
92


8.04
Participant Consent
93


(a)
Involuntary Cash-Out threshold
93


(b)
Rollovers disregarded in determining value of Account Balance for Involuntary
Cash-Outs
93


(c)
Participant notice
93


(d)
Special rules
93


8.05
Direct Rollovers
93


(a)
Definitions
94


(b)
Direct Rollover notice
95


(c)
Direct Rollover by non-Spouse beneficiary
95


(d)
Direct Rollover of non-taxable amounts
95


(e)
Rollovers to Roth IRA
95


8.06
Automatic Rollover
95


(a)
Automatic Rollover requirements
95


(b)
Involuntary Cash-Out Distribution
96


(c)
Treatment of Rollover Contributions
96


8.07
Distribution Upon Termination of Employment
96


(a)
Account Balance not exceeding $5,000
96


(b)
Account Balance exceeding $5,000
96


8.08
Distribution Upon Death
96


(a)
Death after commencement of benefits
96


(b)
Death before commencement of benefits
96


(c)
Determining a Participant’s Beneficiary
97


8.09
Distribution to Disabled Employees
98


8.10
In-Service Distributions
99


(a)
After-Tax Employee Contributions and Rollover Contributions
99


(b)
Employer Contributions and Matching Contributions
99


(c)
Salary Deferrals, QNECs, QMACs, and Safe Harbor/QACA Safe Harbor Contributions
99


(d)
Penalty-free withdrawals for individuals called to active duty
99


(e)
Hardship distribution
100


8.11
Sources of Distribution
102


(a)
Exception for Hardship withdrawals
102


(b)
Roth Deferrals
102


8.12
Required Minimum Distributions
103


(a)
Period of distribution
103


(b)
Death of Participant before required distributions begin
103




--------------------------------------------------------------------------------

© Copyright 2014    xi    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




(c)
Required Minimum Distributions during Participant’s lifetime
104


(d)
Required Minimum Distributions after Participant’s death
104


(e)
Definitions
105


(f)
Special Rules
106


(g)
Transitional Rule
109


8.13
Correction of Qualification Defects
109





Section 9
JOINT AND SURVIVOR ANNUITY REQUIREMENTS
9.01
Application of Joint and Survivor Annuity Rules
111


(a)
Money Purchase Plan
111


(b)
Profit Sharing or Profit Sharing/401(k) Plan
111


(c)
Exception to the Joint and Survivor Annuity Requirements
111


(d)
Administrative procedures
111


(e)
Accumulated deductible employee contributions
111


9.02
Pre-Death Distribution Requirements
111


(a)
Qualified Joint and Survivor Annuity (QJSA)
111


(b)
Qualified Optional Survivor Annuity (QOSA)
112


(c)
Notice requirements
112


(d)
Annuity Starting Date
112


9.03
Distributions After Death
112


(a)
Qualified Preretirement Survivor Annuity (QPSA)
112


(b)
Notice requirements
113


9.04
Qualified Election
113


(a)
QJSA
114


(b)
QPSA
114


(c)
Identification of surviving Spouse
114


9.05
Transitional Rules
114


(a)
Automatic joint and survivor annuity
114


(b)
Election of early survivor annuity
115


(c)
Qualified Early Retirement Age
115







--------------------------------------------------------------------------------

© Copyright 2014    xii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 10
PLAN ACCOUNTING AND INVESTMENTS
10.01
Participant Accounts
116


10.02
Valuation of Accounts
116


(a)
Periodic valuation
116


(b)
Daily valuation
116


(c)
Interim valuations
116


10.03
Adjustments to Participant Accounts
116


(a)
Distributions and forfeitures from a Participant’s Account
116


(b)
Life insurance premiums and dividends
116


(c)
Contributions and forfeitures allocated to a Participant’s Account
116


(d)
Net income or loss
117


10.04
Share or unit accounting
117


10.05
Suspense accounts
117


10.06
Investments under the Plan
117


(a)
Investment options
117


(b)
Common/collective trusts and collectibles
118


(c)
Limitations on the investment in Qualifying Employer Securities and Qualifying
Employer Real Property
118


(d)
Diversification requirements for Defined Contribution Plans invested in Employer
securities
119


10.07
Participant-directed investments
120


(a)
Limits on participant investment direction
120


(b)
Failure to direct investment
120


(c)
Trustee to follow Participant direction
121


(d)
Disclosure requirements
121


(e)
ERISA §404(c) protection
121


10.08
Investment in Life Insurance
122


(a)
Incidental Life Insurance Rules
122


(b)
Ownership of Life Insurance Policies
123


(c)
Evidence of Insurability
123


(d)
Distribution of Insurance Policies
123


(e)
Discontinuance of Insurance Policies
123


(f)
Protection of Insurer
123


(g)
No Responsibility for Act of Insurer
123





Section 11
PLAN ADMINISTRATION AND OPERATION
11.01
Plan Administrator
124


11.02
Designation of Alternative Plan Administrator
124


(a)
Acceptance of responsibility by designated Plan Administrator
124


(b)
Multiple alternative Plan Administrators
124


(c)
Resignation or removal of designated Plan Administrator
124


(d)
Employer responsibilities
124




--------------------------------------------------------------------------------

© Copyright 2014    xiii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




(e)
Indemnification of Plan Administrator
124


11.03
Named Fiduciary
124


11.04
Duties, Powers and Responsibilities of the Plan Administrator
124


(a)
Delegation of duties, powers and responsibilities
124


(b)
Specific Plan Administrator responsibilities
125


11.05
Plan Administration Expenses
125


(a)
Reasonable Plan administration expenses
125


(b)
Plan expense allocation
125


(c)
Expenses related to administration of former Employee or surviving Spouse
125


(d)
ERISA Spending Account
125


11.06
Qualified Domestic Relations Orders (QDROs)
126


(a)
In general
126


(b)
Definitions related to Qualified Domestic Relations Orders (QDROs)
126


(c)
Recognition as a QDRO
126


(d)
Contents of QDRO
126


(e)
Impermissible QDRO provisions
127


(f)
Immediate distribution to Alternate Payee
127


(g)
Fee for QDRO determination
127


(h)
Default QDRO procedure
127


11.07
Claims Procedure
129


(a)
Plan Administrator’s decision
129


(b)
Review procedure
129


(c)
Decision following review
129


(d)
Final review
130


11.08
Operational Rules for Short Plan Years
130


11.09
Special Distribution and Loan Rules for Participants Affected by Hurricanes
Katrina, Rita, And Wilma
130


(a)
In general
130


(b)
Tax-favored withdrawals of Qualified Hurricane Distributions
130


(c)
Recontributions of qualified hardship distributions
130


(d)
Special loan rules
130


11.10
Requirements Under Emergency Economic Stabilization Act of 2008 (EESA)
131


(a)
Tax-favored withdrawals of Qualified Disaster Recovery Assistance Distributions
132


(b)
Recontributions of Qualified Hardship Distributions
132


(c)
Special loan rules
132







--------------------------------------------------------------------------------

© Copyright 2014    xiv    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 12
TRUST PROVISIONS
12.01
Establishment of Trust
134


12.02
Types of Trustees
134


(a)
Directed Trustee
134


(b)
Discretionary Trustee
134


12.03
Responsibilities of the Trustee
134


(a)
Responsibilities regarding administration of Trust
135


(b)
Responsibilities regarding investment of Plan assets
135


12.04
Voting and Other Rights Related to Employer Stock
137


12.05
Responsibilities of the Employer
137


12.06
Effect of Plan Amendment
137


12.07
More than One Trustee
137


12.08
Annual Valuation
137


12.09
Reporting to Plan Administrator and Employer
138


12.10
Reasonable Compensation
138


12.11
Resignation and Removal of Trustee
138


12.12
Indemnification of Trustee
138


12.13
Liability of Trustee
139


12.14
Appointment of Custodian
139


12.15
Modification of Trust Provisions
139


12.16
Custodial Accounts, Annuity Contracts and Insurance Contracts
139




--------------------------------------------------------------------------------

© Copyright 2014    xv    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 13
PARTICIPANT LOANS
13.01
Availability of Participant Loans
141


13.02
Must be Available in Reasonably Equivalent Manner
141


13.03
Loan Limitations
141


13.04
Limit on Amount and Number of Loans
141


(a)
Loan renegotiation
141


(b)
Participant must be creditworthy
141


13.05
Reasonable Rate of interest
142


13.06
Adequate Security
142


13.07
Periodic Repayment
142


(a)
Leave of absence
142


(b)
Military leave
142


13.08
Spousal Consent
143


13.09
Designation of Accounts
143


13.10
Procedures for Loan Default
143


(a)
Offset of defaulted loan
143


(b)
Subsequent loan following defaulted loan
143


13.11
Termination of Employment
144


(a)
Offset of outstanding loan
144


(b)
Direct Rollover
144


13.12
Mergers, Transfers or Direct Rollovers from another Plan/Change in Loan Record
Keeper
144


13.13
Amendment of Plan to Eliminate Participant Loans
144







--------------------------------------------------------------------------------

© Copyright 2014    xvi    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 14
PLAN AMENDMENTS, TERMINATION, MERGERS AND TRANSFERS
14.01
Plan Amendments
144


(a)
Amendment by the Volume Submitter practitioner
144


(b)
Amendment by the Employer
144


(c)
Method of amendment
145


(d)
Reduction of accrued benefit
145


(e)
Amendment of vesting schedule
145


(f)
Effective date of Plan Amendments
146


14.02
Amendment to Correct Coverage or Nondiscrimination Violation
147


(a)
Amendment within correction period under Treas. Reg. §1.401(a)(4)-11(g)
147


(b)
Fail-Safe Coverage Provision
148


14.03
Plan Termination
149


(a)
Full and immediate vesting
149


(b)
Distribution upon Plan termination
149


(c)
Termination upon merger, liquidation or dissolution of the Employer
149


(d)
Partial Termination
149


14.04
Merger or Consolidation
150


14.05
Transfer of Assets
150


(a)
Protected benefits
150


(b)
Application of QJSA requirements
150


(c)
Transfers from a Defined Benefit Plan, Money Purchase Plan or 401(k) Plan
151


(d)
Qualified Transfer
151


(e)
Trustee’s right to refuse transfer
152


(f)
Transfer of Plan to unrelated Employer
152







--------------------------------------------------------------------------------

© Copyright 2014    xvii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------




Section 15
MISCELLANEOUS
15.01
Exclusive Benefit
154


15.02
Return of Employer Contributions
154


(a)
Mistake of fact
154


(b)
Disallowance of deduction
154


(c)
Failure to initially qualify
154


15.03
Alienation or Assignment
154


15.04
Offset of benefits
154


15.05
Participants’ Rights
155


15.06
Military Service
155


(a)
Death benefits under qualified military service
155


(b)
Benefit accruals
155


(c)
Plan distributions
155


(d)
Make-Up Contributions
156


15.07
Annuity Contract
156


15.08
Use of IRS Compliance Programs
156


15.09
Governing Law
156


15.10
Waiver of Notice
156


15.11
Use of Electronic Media
156


15.12
Severability of Provisions
157


15.13
Binding Effect
157





Section 16
PARTICIPATING EMPLOYERS
16.01
Participation by Participating Employers
158


16.02
Participating Employer Adoption Page
158


(a)
Application of Plan provisions
158


(b)
Plan amendments
158


(c)
Trustee designation
158


16.03
Compensation of Related Employers
158


16.04
Allocation of Contributions and Forfeitures
158


16.05
Discontinuance of Participation by a Participating Employer
158


16.06
Operational Rules for Related Employer Groups
159


16.07
Multiple Employer Plans
159


(a)
Application of qualification rules to Multiple Employer Plans
159


(b)
Definitions that apply to Multiple Employer Plans
160


(c)
Special rules for Multiple Employer Plans
160







--------------------------------------------------------------------------------

© Copyright 2014    xviii    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Table of Contents

--------------------------------------------------------------------------------






Appendix A
ACTUARIAL FACTORS
A-1.01
Actuarial Factor Table
162



Appendix B
IN-PLAN ROTH CONVERSIONS
B-1.01
In-Plan Roth Conversions
163


(a)
Amounts Eligible for In-Plan Roth Conversion
163


(b)
Effect of In-Plan Roth Conversion
164


(c)
Application of Early Distribution Penalty under Code §72(t)
164


(d)
Contribution Sources
164







--------------------------------------------------------------------------------

© Copyright 2014    xix    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




SECTION 1
PLAN DEFINITIONS
This Section contains definitions for common terms that are used throughout the
Plan. All capitalized terms under the Plan are defined in this Section or in the
relevant section of the Plan document where such term is used.
1.01
Account. The separate Account maintained for each Participant under the Plan.
Under the Profit Sharing/401(k) Plan, a Participant may have any (or all) of the
following separate Accounts:

•
Pre-Tax Salary Deferral Account

•
Roth Deferral Account

•
Employer Contribution Account

•
Matching Contribution Account

•
Qualified Nonelective Contribution (QNEC) Account

•
Qualified Matching Contribution (QMAC) Account

•
Safe Harbor Employer Contribution Account

•
Safe Harbor Matching Contribution Account

•
QACA Safe Harbor Employer Contribution Account

•
QACA Safe Harbor Matching Contribution Account

•
After-Tax Employee Contribution Account

•
Rollover Contribution Account

•
Roth Rollover Contribution Account

•
In-Plan Roth Conversion Account

•
Transfer Account

The Plan Administrator may establish other Accounts, as it deems necessary, for
the proper administration of the Plan.
1.02
Account Balance. Account Balance shall mean a Participant’s balances in all of
the Accounts maintained by the Plan on his or her behalf.

1.03
ACP Test (Actual Contribution Percentage Test). The special nondiscrimination
test that applies to Matching Contributions and/or After-Tax Employee
Contributions. See Section 6.02(a).

1.04
Actuarial Factor. A Participant’s Actuarial Factor is used for purposes of
determining the Participant’s allocation under the age-based allocation formula
under AA §6-3(f) of the Profit Sharing Plan or Profit Sharing/401(k) Plan
Adoption Agreement or under the age-based contribution formula under AA §6-2(d)
of the Money Purchase Plan Adoption Agreement. See Section 3.02(a)(l)(v)(B) or
3.02(b)(4)(ii).

1.05
Adoption Agreement (“Agreement”). The Adoption Agreement contains the elective
provisions that an Employer may complete to supplement or modify the provisions
under the Plan. Each adopting Employer must complete and execute the Adoption
Agreement. If the Plan covers Employees of an Employer other than the Employer
that executes the Employer Signature Page of the Adoption Agreement, such
additional Employer(s) must execute a Participating Employer Adoption Page under
the Adoption Agreement. (See Section 16 for rules applicable to adoption by
Participating Employers.) An Employer may adopt more than one Adoption Agreement
associated with this Plan document. Each executed Agreement is treated as a
separate Plan.

1.06
ADP Test (Actual Deferral Percentage Test). The special nondiscrimination test
that applies to Salary Deferrals under the Profit Sharing/401(k) Plan. See
Section 6.01(a).

1.07
After-Tax Employee Contributions. Employee Contributions that may be made to the
Plan by a Participant that are included in the Participant’s gross income in the
year such amounts are contributed to the Plan and are maintained under a
separate After-Tax Employee Contribution Account to which earnings and losses
are allocated. See Section 3.06. For this purpose, Roth Deferrals are not
considered as After-Tax Employee Contributions.

1.08
Alternate Payee. A person designated to receive all or a portion of the
Participant’s benefit pursuant to a QDRO. See Section 11.06.

1.09
Anniversary Years. An alternative period for measuring Eligibility Computation
Periods (under Section 2.03(a)(3)) and Vesting Computation Periods (under
Section 7.06). An Anniversary Year is any 12-month period which


--------------------------------------------------------------------------------

© Copyright 2014
1
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




commences with the Employee’s Employment Commencement Date or which commences
with the anniversary of the Employee’s Employment Commencement Date.
1.10
Annual Additions. The amounts taken into account under a Defined Contribution
Plan for purposes of applying the limitation on allocations under Code §415. See
Section 5.03(c)(1) for the definition of Annual Additions.

1.11
Annuity Starting Date. The date an Employee commences distribution from the
Plan. If a Participant commences distribution with respect to a portion of
his/her Account Balance, a separate Annuity Starting Date applies to any
subsequent distribution. If distribution is made in the form of an annuity, the
Annuity Starting Date is the first day of the first period for which annuity
payments are made. See Section 9.02(d).

1.12
Automatic Contribution Arrangement. An Automatic Contribution Arrangement is a
401(k) Plan that provides for automatic deferrals for eligible Participants who
do not make an affirmative election to defer (or not to defer) under the Plan.
The Employer may elect under AA §6A-8 of the Profit Sharing/401(k) Plan Adoption
Agreement to designate the Plan as an Automatic Contribution Arrangement. If the
Employer designates the Plan as an Automatic Contribution Arrangement, the
Employer will automatically withhold the amount designated under AA §6A-8 from a
Participant’s Plan Compensation, unless the Participant completes a Salary
Deferral Election electing a different deferral amount (including a zero
deferral amount).

1.13
Automatic Rollover. For Involuntary Cash-Out Distributions (as defined in
Section 8.06(6)) made on or after March 28, 2005, the Plan Administrator will
make a Direct Rollover to an individual retirement plan (IRA) designated by the
Plan Administrator. See Section 8.06.

1.14
Average Contribution Percentage (ACP). The average of the contribution
percentages for the Highly Compensated Employee Group and the Nonhighly
Compensated Employee Group, which are tested for nondiscrimination under the ACP
Test. See Section 6.02(a)(1).

1.15
Average Deferral Percentage (ADP). The average of the deferral percentages for
the Highly Compensated Employee Group and the Nonhighly Compensated Employee
Group, which are tested for nondiscrimination under the ADP Test. See Section
6.01(a)(1).

1.16
Beneficiary. A person designated by the Participant (or by the terms of the
Plan) to receive a benefit under the Plan upon the death of the Participant. See
Section 8.08(c) for the applicable rules for determining a Participant’s
Beneficiaries under the Plan.

1.17
Benefiting Participant. A Participant who receives an allocation of Employer
Contributions or forfeitures as described in Section 3.02(a)(1)(iv)(B)(II). See
Section 3.02(a)(1)(iv)(B)(III) for special rules that apply where a Benefiting
Participant does not receive the Minimum Gateway Contribution described in
Section 3.02(a)(1)(iv)(B)(III)(a) under the Employee group allocation formula.

1.18
Break in Service. The Computation Period (as defined in Section 2.03(a)(3) for
purposes of eligibility and Section 7.06 for purposes of vesting) during which
an Employee does not complete more than five hundred (500) Hours of Service with
the Employer. However, if the Employer elects under AA §4-3(a) or AA §8-5(a) to
require less than 1,000 Hours of Service to earn a Year of Service for
eligibility or vesting purposes, a Break in Service will occur for any
Computation Period during which the Employee does not complete more than
one-half (1/2) of the Hours of Service required to earn a Year of Service for
eligibility or vesting purposes, as applicable. However, if the Elapsed Time
method applies under AA §4-3(c) (for purposes of eligibility) or AA §8-5(c) (for
purposes of vesting), an Employee will incur a Break in Service if the Employee
incurs at least a one year Period of Severance. (See Section 2.07 for a
discussion of the eligibility Break in Service rules and Section 7.09 for a
discussion of the vesting Break in Service rules.)

1.19
Cash-Out Distribution. A total distribution made to a terminated Participant in
accordance with Section 7.12(a).

1.20
Catch-Up Contributions. Salary Deferrals made to the Plan that are in excess of
an otherwise applicable Plan limit and that are made by a Participant who is
aged 50 or over by the end of the taxable year. See Section 3.03(d).

1.21
Catch-Up Contribution Limit. The annual limit applicable to Catch-Up
Contributions as set forth in Section 3.03(d)(1).

1.22
Code. The Internal Revenue Code of 1986, as amended.

1.23
Code §415 Limitation. The limit on the amount of Annual Additions a Participant
may receive under the Plan during a Limitation Year. See Section 5.03.


--------------------------------------------------------------------------------

© Copyright 2014
2
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.24
Collectively Bargained Employee. An Employee who is included in a unit of
Employees covered by a collective bargaining agreement between the Employer and
Employee representatives and whose retirement benefits are subject to good faith
bargaining. Such Employees may be excluded from the Plan if designated under AA
§3-1(b). See Section 2.02(6)(1) for additional requirements related to the
exclusion of Collectively Bargained Employees.

1.25
Compensation Limit. The maximum amount of compensation that can be taken into
account for any Plan Year for purposes of determining a Participant’s Plan
Compensation. For Plan Years beginning on or after January 1, 1994, and before
January 1, 2002, the Compensation Limit taken into account for determining
benefits provided under the Plan for any Plan Year is $150,000, as adjusted for
increases in cost-of-living in accordance with Code §401(a)(17)(B). For any Plan
Years beginning on or after January 1, 2002, the Compensation Limit is $200,000,
as adjusted for cost-of-living increases in accordance with Code §401(a)(17)(B).
In determining the Compensation Limit for any applicable period (the
“determination period”), the cost-of-living adjustment in effect for a calendar
year applies to any determination period that begins with or within such
calendar year.

If a determination period consists of fewer than 12 months, the Compensation
Limit for such period is an amount equal to the otherwise applicable
Compensation Limit multiplied by a fraction, the numerator of which is the
number of months in the short determination period, and the denominator of which
is 12. A determination period will not be considered to be less than 12 months
merely because compensation is taken into account only for the period the
Employee is a Participant. If Salary Deferrals, Matching Contributions, or
After-Tax Employee Contributions are separately determined on the basis of
specified periods within the determination period (e.g., on the basis of payroll
periods), no proration of the Compensation Limit is required with respect to
such contributions.
If compensation for any prior determination period is taken into account in
determining a Participant’s allocations for the current Plan Year, the
compensation for such prior determination period is subject to the applicable
Compensation Limit in effect for that prior period. However, solely for purposes
of determining a Participant’s allocations for Plan Years beginning on or after
January 1, 2002, the Compensation Limit in effect for determination periods
beginning before that date is $200.000.
In determining the amount of a Participant’s Salary Deferrals under the Profit
Sharing/401(k) Plan, a Participant may defer with respect to Plan Compensation
that exceeds the Compensation Limit, provided the total deferrals made by the
Participant satisfy the Elective Deferral Dollar Limit and any other limitations
under the Plan.
1.26
Computation Period. The 12-consecutive month period used for measuring whether
an Employee completes a Year of Service for eligibility or vesting purposes.

(a)
Eligibility Computation Period. The 12-consecutive month period used for
measuring Years of Service for eligibility purposes. See Section 2.03(a)(3).

(b)
Vesting Computation Period. The 12-consecutive month period used for measuring
Years of Service for vesting purposes. Sec Section 7.06.

1.27
Current Year Testing Method. A method for applying the ADP Test and/or the ACP
Test under the Profit Sharing/401(k) Plan wherein the Salary Deferrals taken
into account under the ADP Test and the Matching Contributions and/or After-Tax
Employee Contributions taken into account under the ACP Test are based on
deferrals and contributions in the current Plan Year. See Section 6.01(a)(2)(ii)
for a discussion of the Current Year Testing Method under the ADP Test and
Section 6.02(a)(2)(ii) for a discussion of the Current Year Testing Method under
the ACP Test.

1.28
Custodian. An organization that has custody of all or any portion of the Plan
assets. See Section 12.14.

1.29
Defined Benefit Plan. A plan under which a Participant’s benefit is based solely
on the Plan’s benefit formula without the establishment of separate Accounts for
Participants.

1.30
Defined Contribution Plan. A plan that provides for individual Accounts for each
Participant to which all contributions, forfeitures, income, expenses, gains and
losses under the Plan are credited or deducted. A Participant’s benefit under a
Defined Contribution Plan is based solely on the fair market value of his/her
vested Account Balance.

1.31
Designated Beneficiary. A Beneficiary who is designated by the Participant (or
by the terms of the Plan) and whose life expectancy is taken into account in
determining minimum distributions under Code §401(a)(9) and Treas. Reg.
§1.401(a)(9)-4. See Section 8.12(e)(i).


--------------------------------------------------------------------------------

© Copyright 2014
3
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.32
Determination Date. The date as of which the Plan is tested for Top Heavy
purposes. See Section 4.03(c).

1.33
Determination Year. The Plan Year for which an Employee’s status as a Highly
Compensated Employee is being determined. See Section 1.69(c).

1.34
Differential Pay. Certain payments made by the Employer to an individual while
the individual is performing service in the Uniformed Services. See Section
1.141(e).

1.35
Directed Account. The Plan assets under a Trust which are held for the benefit
of a specific Participant. See Section 10.03(d)(2).

1.36
Directed Trustee. A Trustee is a Directed Trustee to the extent that the
Trustee’s investment powers are subject to the direction of another person. See
Section 12.02(a).

1.37
Direct Rollover. A rollover, at the Participant’s direction, of all or a portion
of the Participant’s vested Account Balance directly to an Eligible Retirement
Plan. See Section 8.05.

1.38
Disabled. Unless provided otherwise under AA §9-4(b), an individual is
considered Disabled for purposes of applying the provisions of this Plan if the
individual is unable to engage in any substantial gainful activity by reason of
a medically determinable physical or mental impairment that can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. The permanence and degree of such impairment
shall be supported by medical evidence. The Plan Administrator may establish
reasonable procedures for determining whether a Participant is Disabled.

1.39
Discretionary Trustee. A Trustee is a Discretionary Trustee to the extent the
Trustee has exclusive authority and discretion to invest, manage or control the
Plan assets without direction from any other person. See Section 12.02(b).

1.40
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. See Section 8.12(e)(2).

1.41
Early Retirement Age. The age and/or Years of Service set forth in AA §7-2.
Early Retirement Age may be used to determine distribution rights and/or vesting
rights. If a Participant separates from service before satisfying the age
requirement for early retirement, but has satisfied the service requirement, the
Participant will be entitled to elect an early retirement benefit upon
satisfaction of such age requirement. The Plan is not required to have an Early
Retirement Age.

1.42
Earned Income. Earned Income is the net earnings from self-employment in the
trade or business with respect to which the Plan is established, and for which
personal services of the individual are a material income-producing factor. Net
earnings will be determined without regard to items not included in gross income
and the deductions allocable to such items. Net earnings are reduced by
contributions by the Employer to a qualified plan to the extent deductible under
Code §404. Net earnings shall be determined after the deduction allowed to the
taxpayer by Code §164(f).

1.43
Effective Date. The date this Plan, including any restatement or amendment of
this Plan, is effective. The Effective Date of the Plan is designated on the
Employer Signature Page under the Adoption Agreement. See Section 14.01(f) for
special rules concerning the retroactive effective date of provisions under the
Plan designed to comply with the requirements of the Pension Protection Act of
2006 (PPA).

1.44
Elapsed Time. A special method for crediting service for eligibility or vesting.
See Section 2.03(a)(6) for more information on the Elapsed Time method of
crediting service for eligibility purposes and Section 7.05(b) for more
information on the Elapsed Time method of crediting service for vesting
purposes. Also see Section 3.09 for the ability to use the Elapsed Time method
for applying allocation conditions under the Plan.

1.45
Elective Deferral Dollar Limit. The maximum amount of Elective Deferrals a
Participant may make for any calendar year. See Section 5.02.

1.46
Elective Deferrals. A Participant’s Elective Deferrals is the sum of all Salary
Deferrals (as defined in Section 1.130) and other contributions made pursuant to
a Salary Deferral Election under a SARSEP described in Code §408(k)(6), a SIMPLE
IRA plan described in Code §408(p), a plan described under Code §501(c)(18), and
a custodial account or other arrangement described in Code §403(b). Elective
Deferrals shall not include any amounts properly distributed as an Excess Amount
under Code §415.


--------------------------------------------------------------------------------

© Copyright 2014
4
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.47
Eligible Automatic Contribution Arrangement (EACA). An Automatic Contribution
Arrangement that satisfies the requirements for an EACA under Section
3.03(c)(2).

1.48
Eligible Employee. An Employee who is not excluded from participation under
Section 2.02 of the Plan or AA §3-1.

1.49
Eligible Retirement Plan. A qualified retirement plan or IRA that may receive a
rollover contribution. See Section 8.05(a)(2).

1.50
Eligible Rollover Distribution. An amount distributed from the Plan that is
eligible for rollover to an Eligible Retirement Plan. Sec Section 8.05(a)(1).

1.51
Employee. An Employee is any individual employed by the Employer (including any
Related Employers). An independent contractor is not an Employee. An Employee is
not eligible to participate under the Plan if the individual is not an Eligible
Employee under Section 2.02. For purposes of applying the provisions under this
Plan, a Self-Employed Individual is treated as an Employee. A Leased Employee is
also treated as an Employee of the recipient organization, as provided in
Section 2.02(b)(4).

1.52
Employer. Except as otherwise provided, Employer means the Employer that adopts
this Plan and any Related Employer. The term Employer also includes an Employee
organization (as defined in ERISA §3(4)) and a Lead Employer of a Multiple
Employer Plan (as defined in Section 16.07(b)(1). (See Section 2.02(c) for rules
regarding coverage of Employees of Related Employers. Also see Section 16 for
rules that apply to Employers that execute a Participating Employer Adoption
Page.)

1.53
Employer Contributions. Contributions the Employer makes pursuant to AA §6.
Under the Profit Sharing/401(k) Plan, Employer Contributions also include any
QNECs the Employer makes pursuant to AA §6D-3 and any Safe Harbor/QACA Safe
Harbor Employer Contributions the Employer makes pursuant to AA §6C-2(b) of the
Profit Sharing/401(k) Plan Adoption Agreement. See Section 3.02.

1.54
Employment Commencement Date. The date the Employee first performs an Hour of
Service for the Employer.

1.55
Entry Date. The date on which an Employee becomes a Participant upon satisfying
the Plan’s minimum age and service conditions. See Section 2.03(b).

1.56
Equivalency Method. An alternative method for crediting Hours of Service for
purposes of eligibility and vesting. See Section 2.03(a)(5) for eligibility
provisions and Section 7.05(a)(2) for vesting provisions.

1.57
ERISA. The Employee Retirement Income Security Act of 1974, as amended.

1.58
ERISA Spending Account. An Account established to hold excess fees that are
remitted to the Plan. See Section 11.05(d).

1.59
Excess Aggregate Contributions. Amounts which are distributed to correct the ACP
Test. See Section 6.02(b)(1).

1.60
Excess Amount. Amounts which exceed the Code §415 Limitation. See Section
5.03(c)(4).

1.61
Excess Compensation. The amount of Plan Compensation that exceeds the
Integration Level for purposes of applying the permitted disparity allocation
formula. See Section 3.02(a)(1)(ii) (Profit Sharing/401(k) Plan) and Section
3.02(b)(2) (Money Purchase Plan).

1.62
Excess Contributions. Amounts which are distributed to correct the ADP Test. See
Section 6.01(b)(1).

1.63
Excess Deferrals. Elective Deferrals that exceed the Elective Deferral Dollar
Limit (as defined in Section 5.02). (See Section 5.02(b) for rules regarding the
correction of Excess Deferrals.)

1.64
Fail-Safe Coverage Provision. A correction provision that permits the Plan to
automatically correct a coverage violation resulting from the application of a
last day of employment or Hours of Service allocation condition. See Section
14.02.


--------------------------------------------------------------------------------

© Copyright 2014
5
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.65
Family Members. For purposes of applying the Employee group allocation formula
under AA §6-3(e) of the Profit Sharing or Profit Sharing/401(k) Plan Adoption
Agreement, Family Members include the Spouse, children, parents and grandparents
of a Five-Percent Owner, as defined in Section 1.69(a). See Section
3.02(a)(l)(iv)(B)(I).

1.66
Favorable IRS Letter. An advisory letter issued by the IRS to a Volume Submitter
Sponsor as to the qualified status of a Volume Submitter Plan.

1.67
General Trust Account. The Plan assets under a Trust which are held for the
benefit of all Plan Participants as a pooled investment. See Section
10.03(d)(1).

1.68
Hardship. A heavy and immediate financial need which meets the requirements of
Section 8.10(e).

1.69
Highly Compensated. An Employee or Participant is Highly Compensated for a Plan
Year if he/she is a Five-Percent Owner (as defined in subsection (a)) or has
Total Compensation above the compensation limit (as defined in subsection (b)).

(a)
Five-Percent Owner. An individual is Highly Compensated if at any time during
the Determination Year or Lookback Year, such individual owns (or is considered
as owning within the meaning of Code §318) more than 5 percent of the
outstanding stock of the Employer or stock possessing more than 5 percent of the
total combined voting power of all stock of the Employer. If the Employer is not
a corporation, an individual is treated as Highly Compensated if such individual
owns more than 5 percent of the capital or profits interest of the Employer.

(b)
Compensation Limit. An individual is Highly Compensated if at any time during
the Lookback Year, such individual has Total Compensation from the Employer in
excess of $80,000 (as adjusted) and, if elected under AA §11-2, is in the Top
Paid Group, as defined in subsection (f) below. The $80,000 amount is adjusted
at the same time and in the same manner as under Code §415(d), except that the
base period is the calendar quarter ending September 30, 1996.

In determining whether an Employee or Participant is Highly Compensated. the
following definitions apply:
(c)
Determination Year. The Determination Year is the Plan Year for which the Highly
Compensated determination is being made.

(d)
Lookback Year. The Lookback Year is the 12-month period immediately preceding
the Determination Year. If the Plan Year is not the calendar year, the Employer
may elect in AA §11-2(b) to use the calendar year that begins in the Lookback
Year. This election to use the calendar year as the Lookback Year only applies
for purposes of applying the compensation limit under subsection (b) above and
not for purposes of applying the Five-Percent Owner test in subsection (a)
above.

(e)
Total Compensation. Total Compensation as defined under Section 1.141.

(f)
Top Paid Group. The Top Paid Group is the top 20% of Employees ranked by Total
Compensation. In determining the Top Paid Group, any reasonable method of
rounding or tie-breaking may be used. In determining the number of Employees in
the Top Paid Group, Employees described in Code §414(q)(5) or applicable
regulations may be excluded.

1.70
Highly Compensated Group. The group of Highly Compensated Employees who are
included in the ADP Test and/or the ACP Test. See Sections 6.01(a) and 6.02(a).

1.71
Hour of Service. Each Employee of the Employer will receive credit for each Hour
of Service he/she works for purposes of applying the eligibility and vesting
rules under the Plan. An Employee will not receive credit for the same Hour of
Service under more than one category listed below.

(a)
Performance of duties. Hours of Service include each hour for which an Employee
is paid, or entitled to payment, for the performance of duties for the Employer.
These hours will be credited to the Employee for the computation period in which
the duties are performed. In the case of Hours of Service to be credited to an
Employee in connection with a period of no more than 31 days which extends
beyond one computation period, all such Hours of Service may be credited to the
first computation period or the second computation period. Hours of


--------------------------------------------------------------------------------

© Copyright 2014
6
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




Service under this subsection (a) must be credited consistently for all
Employees within the same job classifications.
(b)
Nonperformance of duties. Hours of Service include each hour for which an
Employee is paid, or entitled to payment, by the Employer on account of a period
of time during which no duties are performed (irrespective of whether the
employment relationship has terminated) due to vacation, holiday, illness,
incapacity (including disability), layoff, jury duty, military duty or leave of
absence. No more than 501 hours of service will be credited under this paragraph
for any single continuous period (whether or not such period occurs in a single
Computation Period). Hours under this paragraph will be calculated and credited
pursuant to §2530.200b-2 of the Department of Labor Regulations which is
incorporated herein by this reference.

(c)
Back pay award. Hours of Service include each hour for which back pay,
irrespective of mitigation of damages, is either awarded or agreed to by the
Employer. The same Hours of Service will not be credited both under subsection
(a) or subsection (b), as the case may be, and under this subsection (c). These
hours will be credited to the Employee for the Computation Period(s) to which
the award or agreement pertains rather than the Computation Period(s) in which
the award, agreement or payment is made.

(d)
Related Employers/Leased Employees. Hours of Service will be credited for
employment with any Related Employer. Hours of Service also include hours
credited as a Leased Employee or as an employee under Code §414(o).

(e)
Maternity/paternity leave. Solely for purposes of determining whether a Break in
Service has occurred in a Computation Period, an individual who is absent from
work for maternity or paternity reasons will receive credit for the Hours of
Service which would otherwise have been credited to such individual but for such
absence, or in any case in which such hours cannot be determined, 8 Hours of
Service per day of such absence. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence:

(1)
by reason of the pregnancy of the individual,

(2)
by reason of a birth of a child of the individual,

(3)
by reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or

(4)
for purposes of caring for such child for a period beginning immediately
following such birth or placement.

The Hours of Service credited under this paragraph will be credited in the
Computation Period in which the absence begins if the crediting is necessary to
prevent a Break in Service in that period, or in all other cases, in the
following Computation Period.
1.72
In-Plan Roth Conversion Account. An Account to hold amounts that are converted
to Roth Deferrals as part of an In-Plan Roth Conversion, as set forth in
3.03(f).

1.73
Insurer. An insurance company that issues a life insurance policy on behalf of a
Participant under the Plan in accordance with the requirements under Section
10.08.

1.74
Integration Level. The amount used for purposes of applying the permitted
disparity allocation formula. The Integration Level is the Taxable Wage Base,
unless the Employer designates a different amount under the Adoption Agreement.
See Section 3.02(a)(1)(ii) (Profit Sharing/401(k) Plan) and Section 3.02(6)(2)
(Money Purchase Plan).

1.75
Key Employee. Employees who are taken into account for purposes of determining
whether the Plan is a Top Heavy Plan. See Section 4.03(a).

1.76
Leased Employee. An individual who performs services for the Employer pursuant
to an agreement between the Employer and a leasing organization, and who
satisfies the definition of a Leased Employee under Code §414(n). See Section
2.02(b)(4) for rules regarding the treatment of a Leased Employee as an Employee
of the Employer.

1.77
Limitation Year. The measuring period for determining whether the Plan satisfies
the Code §415 Limitation under Section 5.03. See Section 5.03(c)(5).


--------------------------------------------------------------------------------

© Copyright 2014
7
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.78
Lookback Year. The 12-month period immediately preceding the current Plan Year
during which an Employee’s status as Highly Compensated Employee is determined.
Sec Section 1.69(d).

1.79
Matching Contributions. Matching Contributions are contributions made by the
Employer on behalf of a Participant on account of Salary Deferrals or After-Tax
Employee Contributions made by such Participant, as designated under AA §6B of
the Profit Sharing/401(k) Plan Adoption Agreement. Matching Contributions may
only be made under the Profit Sharing/401(k) Plan. Matching Contributions also
include any QMACs the Employer makes pursuant to AA §6D-4 of the Profit
Sharing/401(k) Plan Adoption Agreement and any Safe Harbor/QACA Safe Harbor
Matching Contributions the Employer makes pursuant to AA §6C of the Profit
Sharing/401(k) Plan Adoption Agreement. See Section 3.04.

1.80
Maximum Disparity Rate. The maximum amount that may be allocated with respect to
Excess Compensation under the permitted disparity allocation formula. See
Section 3.02(a)(1)(ii) (Profit Sharing/401(k) Plan) and Section 3.02(b)(2)
(Money Purchase Plan).

1.81
Minimum Gateway Contribution. The minimum allocation described in Section
3.02(a)(1)(iv)(B)(III)(a) that must be provided to each Benefiting Participant
(as defined in Section 1.17) in order to use cross-testing to demonstrate
compliance with the nondiscrimination requirements under Treas. Reg.
§1.401(a)(4)-8.

1.82
Multiple Employer Plan. A Plan that covers Employees of an Employer that does
not qualify as a Related Employer. To be a Multiple Employer Plan, an unrelated
Employer must execute a Participating Employer Adoption Page. See Section 16.07
for special rules and definitions that apply to Multiple Employer Plans.

1.83
Named Fiduciary. The Plan Administrator or other fiduciary designated under
Section 11.03.

1.84
Net Profits. The Employer may elect under AA §6-4(d) to limit any Employer
Contribution under the Plan to Net Profits. Unless modified under AA §6-4(d),
Net Profits means the Employer’s net income or profits determined in accordance
with generally accepted accounting principles, without any reduction for taxes
based upon income, or contributions made by the Employer under this Plan or any
other qualified plan.

1.85
Nonhighly Compensated. An Employee or Participant who is not a Highly
Compensated Employee. See Section 1.69 for the definition of Highly Compensated
Employee.

1.86
Nonhighly Compensated Group. The group of Nonhighly Compensated Employees
included in the ADP Test and/or the ACP Test. See Sections 6.01(a) and 6.02(a).

1.87
Nonvested Participant Break in Service. Break in Service rule that applies for
eligibility and vesting under Sections 2.07(b) and 7.09(c).

1.88
Non-Key Employee. Any Employee who is not a Key Employee. See Section 4.03(b).

1.89
Normal Retirement Age. The age selected under AA §7-1. For purposes of applying
the Normal Retirement Age provisions under AA §7-1, an Employee’s participation
commencement date is the first day of the first Plan Year in which the Employee
commenced participation in the Plan. If the Employer enforces a mandatory
retirement age, the Normal Retirement Age is the lesser of that mandatory age or
the age specified in AA §7-1.

If the Plan is a Money Purchase Plan or is a Profit Sharing Plan or Profit
Sharing/401(k) Plan that accepted a transfer of assets from a pension plan
(e.g., a money purchase plan or target benefit plan), then effective May 22,
2007 (for Plans initially adopted on or after May 22, 2007) and effective for
the first Plan Year beginning on or after July 1, 2008 (for Plans initially
adopted prior to May 22, 2007), or as of the effective date of the transfer of
assets, if later, the Normal Retirement Age applicable under AA §7-1 must be
reasonably representative of the typical retirement age for the industry in
which the Plan Participants work. For this purpose, a Normal Retirement Age of
age 62 or above will be deemed to be a reasonable Normal Retirement Age and a
Normal Retirement Age under age 55 will be presumed not to satisfy this
requirement. If the Normal Retirement Age under AA §7- 1 is not reasonably
representative of the typical retirement age for the industry in which the Plan
Participants work, then, effective as of the first day of the first Plan Year
beginning after June 30, 2008, the Normal Retirement Age shall automatically be
changed so that any age selected in AA §7-1 is no earlier than age 62 or an age
that is determined to be reasonably representative of the typical retirement age
for the industry in with the Plan Participants work.


--------------------------------------------------------------------------------

© Copyright 2014
8
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




If the Plan is amended to change the Normal Retirement Age to comply with the
requirements of this Section 1.89, such amendment may not result in a violation
of Code §§411(a)(9), 411(a)(10), 411(d)(6) or 4980F. Thus, for example, the
vested percentage of any Participant may not be reduced solely by a change in
the Normal Retirement Age. For this purpose, the amendment to a later Normal
Retirement Age will not violate the anti-cutback requirements of Code §411(d)(6)
merely because it eliminates the right to an in-service distribution prior to
the later Normal Retirement Age.
1.90
Participant. Except as provided under AA §3-1, a Participant is an Employee (or
former Employee) who has satisfied the conditions for participating under the
Plan, as described in Section 2.03 and AA §4-1. A Participant also includes any
Employee (or former Employee) who has an Account Balance under the Plan,
including an Account Balance derived from a rollover or transfer from another
qualified plan or IRA. A Participant is entitled to share in an allocation of
contributions or forfeitures under the Plan for a given year only if the
Participant is an Eligible Employee as defined in Section 2.02, and satisfies
the allocation conditions set forth in Section 3.09.

An Employee is treated as a Participant with respect to Salary Deferrals and
After-Tax Employee Contributions once the Employee has satisfied the eligibility
conditions under AA §4-1 for making such contributions, even if the Employee
chooses not to actually make such contributions to the Plan. An Employee is
treated as a Participant with respect to Matching Contributions under the Profit
Sharing/401(k) Adoption Agreement once the Employee has satisfied the
eligibility conditions under AA §4-1 for receiving such contributions, even if
the Employee does not receive a Matching Contribution because of the Employee’s
failure to make contributions eligible for the Matching Contribution.
1.91
Participating Employer. An Employer that adopts this Plan by executing the
Participating Employer Adoption Page under the Adoption Agreement. See Section
16 for the rules applicable to contributions and deductions for contributions
made by a Participating Employer. Also see Section 16.07 for rules regarding the
adoption of a Multiple Employer Plan.

1.92
Participating Employer Adoption Page. The signature page in the Adoption
Agreement for a Related Employer to adopt the Plan as a Participating Employer.

1.93
Period of Severance. A continuous period of time during which the Employee is
not employed by the Employer and which is used to determine an Employee’s
Participation under the Elapsed Time method. See Section 2.03(a)(6) for rules
regarding eligibility and Section 7.05(b) for rules regarding vesting.

1.94
Permissive Aggregation Group. Plans that are not required to be aggregated to
determine whether the Plan is a Top Heavy Plan. See Section 4.03(d).

1.95
Plan. The Plan is the retirement plan established or continued by the Employer
for the benefit of its Employees under this Plan document. The Plan consists of
the basic plan document and the elections made under the Adoption Agreement. The
basic plan document is the portion of the Plan that contains the non-elective
provisions. The Employer may supplement or modify the basic plan document
through its elections in the Adoption Agreement or by separate governing
documents that are expressly authorized by the Plan. If the Employer adopts more
than one Adoption Agreement under this Plan, then each executed Adoption
Agreement represents a separate Plan.

1.96
Plan Administrator. The Plan Administrator is the person designated to be
responsible for the administration and operation of the Plan. Unless otherwise
designated by the Employer, the Plan Administrator is the Employer. The Employer
may designate under AA §2 another person to take on the role of Plan
Administrator as set forth under ERISA §3(16). To the extent an individual named
as Plan Administrator does not take on all responsibilities of the Plan
Administrator as set forth in Section 11.04, the Employer will remain as Plan
Administrator with respect to such responsibilities. If another Employer has
executed a Participating Employer Adoption Page, the Employer referred to in
this Section is the Employer that executes the Employer Signature Page of the
Adoption Agreement. A Plan Administrator also includes a Qualified Termination
Administrator (QTA) that assumes the responsibilities of Plan Administrator
pursuant to Section 14.03(c).

1.97
Plan Compensation. Plan Compensation is Total Compensation, as modified under AA
§5-3, which is actually paid to an Employee during the determination period (as
defined in subsection (b) below). In determining Plan Compensation, the Employer
may elect under AA §5-3(b) to exclude all Elective Deferrals (as defined in
Section 1.46), pre-tax contributions to a cafeteria plan or a Code §457 plan,
and qualified transportation fringes under Code §132(f)(4). In addition, the
Employer may elect under AA §5-3 to exclude other designated elements of
compensation.


--------------------------------------------------------------------------------

© Copyright 2014
9
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




Plan Compensation generally includes amounts an Employee earns with a
Participating Employer and amounts earned with a Related Employer (even if the
Related Employer has not executed a Participating Employer Adoption Page under
the Adoption Agreement). However, the Employer may elect under AA §5-3(h) to
exclude all amounts earned with a Related Employer that has not executed a
Participating Employer Adoption Page.
Generally, the Plan may use any definition of Plan Compensation for allocation
purposes, even if such definition does not meet the requirements of Code
§414(s). However, if Plan Compensation is also used as Testing Compensation for
purposes of demonstrating compliance with the nondiscrimination requirements
under Code §401(a)(4) or the ADP and/or ACP Tests, or if the contribution
formulas under the Plan is designed to satisfy a nondiscrimination safe harbor,
and compensation elements are excluded from the definition of Plan Compensation
that do not meet the safe harbor exclusions set forth in Treas. Reg.
§1.414(s)-1, additional nondiscrimination testing may be required. (See the
discussion under Testing Compensation in Section 1.137 and the discussion
regarding safe harbor formulas under subsection (a) below.)
In no case may Plan Compensation for any Participant exceed the Compensation
Limit (as defined in Section 1.25).
(a)
Application to safe harbor formulas. If the Plan provides for Employer
Contributions using the permitted disparity allocation method or if the Plan is
a Safe Harbor 401(k) Plan, the compensation used for Plan Compensation must meet
a definition of compensation as set forth in Treas. Reg. §1.414(s)-1, as
described in Section 1.137. Failure to use a definition of Plan Compensation
that satisfies the nondiscrimination requirements under Treas. Reg. §1.414(s)-1
will cause the Plan to fail to qualify for any contribution safe harbors, such
as the permitted disparity allocation or Safe Harbor 401(k) Plan safe harbors.
To ensure the definition of Plan Compensation satisfies a nondiscriminatory
definition under Code §414(s), the Employer may elect to exclude only
compensation elements that meet the safe harbor exclusions set forth in Treas.
Reg. §1.414(s)-1, as described under Section 1.137. Alternatively, the Employer
may elect under AA §5-3(1) or under AA §6C-4 of the Profit Sharing/401(k) Plan
Adoption Agreement, as applicable, to restrict the application of any
compensation adjustments only to Highly Compensated Employees.

If the Employer elects to apply a definition of Plan Compensation under a Safe
Harbor 401(k) Plan that does not satisfy a nondiscriminatory definition under
Code §414(s) for a given Plan Year, the Employer will be deemed to have elected
to use Total Compensation for purposes of determining the Safe Harbor/QACA Safe
Harbor Contribution under the Plan for such Plan Year. In addition, any election
to exclude compensation above a specific dollar amount under AA §5-3(d) or under
AA §6C-4(a)(6) will not apply for purposes of determining Safe Harbor/QACA Safe
Harbor Contributions for Nonhighly Compensated Employees. The Employer may elect
to restrict any of the exclusions under AA §5-3 or AA §6C-4 solely to Highly
Compensated Employees by designating such restriction in AA §5-3(1) or AA
§6C-4(b).
The Employer may elect to exclude specific types of compensation for purposes of
determining the amount that may be made as Salary Deferrals under a Safe Harbor
401(k) Plan, provided that each eligible Nonhighly Compensated Employee is
permitted to make Salary Deferrals under a definition of Plan Compensation that
would be a reasonable definition of compensation within the meaning of Treas.
Reg. §1.414(s)-1(d)(2). Thus, the definition of Plan Compensation from which
Salary Deferrals may be made is not required to satisfy the nondiscrimination
requirement of §1.414(s)-1(d)(3). See Section 6.04(b)(6) for special rules that
apply with respect to Salary Deferrals under a QACA Safe Harbor 401(k) Plan.
(b)
Determination period. Unless designated otherwise under AA §5-4(a), Plan
Compensation is determined based on the Plan Year. Alternatively, the Employer
may elect under AA §5-4 to determine Plan Compensation on the basis of the
calendar year ending in the Plan Year or any other 12-month period ending in the
Plan Year. If the determination period is the calendar year or other 12-month
period ending in the Plan Year, for any Employee whose date of hire is less than
12 months before the end of the designated 12-month period, Plan Compensation
will be determined over the Plan Year.

(c)
Partial period of participation. If an Employee is a Participant for only part
of a Plan Year, Plan Compensation may be determined over the entire Plan Year or
over the period during which such Employee is a Participant. In determining
whether an Employee is a Participant for purposes of applying this subsection
(c), the Employee’s status will be determined solely with respect to the
contribution type for which the definition of Plan Compensation is being
determined. To the extent this subsection (c) applies to Salary Deferrals, any
limitations on the amount of Salary Deferrals permitted under AA §6A-2 of the
Profit Sharing/401(k) Plan Adoption Agreement will be determined using the
definition of Plan Compensation as determined under AA §5-4. However, this
subsection (c) does not affect the amount of Salary Deferrals elected under the
Salary Deferral Election which is


--------------------------------------------------------------------------------

© Copyright 2014
10
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




generally determined for each separate payroll period. Plan Compensation does
not include any amounts earned for any period while an individual is not an
Eligible Employee (as defined in Section 2.02).
1.98
Plan Year. The 12-consecutive month period designated under AA §2-4 on which the
records of the Plan are maintained. The Plan Year can be a 52-53 week period by
designating the appropriate ending date in AA §2-4(b). If the Plan Year is
amended to create a Short Plan Year or if a new Plan has an initial Short Plan
Year, the Employer may document such Short Plan Year under AA §2-4(c). (See
Section 11.08 for special rules that apply to Short Plan Years.)

1.99
Predecessor Employer. An employer that previously employed the Employees of the
Employer. See Sections 2.06 (eligibility), 3.09(c) (allocation conditions) and
7.08 (vesting) for the rules regarding the crediting of service with a
Predecessor Employer.

1.100
Predecessor Plan. A Predecessor Plan is a qualified plan maintained by the
Employer that is terminated within the 5-year period immediately preceding or
following the establishment of this Plan. A Participant’s service under a
Predecessor Plan must be counted for purposes of determining the Participant’s
vested percentage under the Plan. See Section 7.07(a).

1.101
Pre-Tax Deferrals. Pre-tax Deferrals are a Participant’s Salary Deferrals that
are not includible in the Participant’s gross income at the time deferred.

1.102
Prevailing Wage Formula. The Employer may elect under AA §6-2 to provide an
Employer Contribution for each Participant who performs Prevailing Wage Service.
(See Sections 3.02(a)(5) and 3.02(b)(6) for special rules regarding the
application of the Prevailing Wage Formula.)

1.103
Prevailing Wage Service. A Participant’s service used to apply the Prevailing
Wage Formula under Sections 3.02(a)(5) and 3.02(b)(6). Prevailing Wage Service
is any service performed by an Employee under a public contract subject to the
Davis-Bacon Act or to any other federal, state or municipal prevailing wage law.

1.104
Prior Year Testing Method. A method for applying the ADP Test and/or the ACP
Test under the Profit Sharing/401(k) Plan. See Section 6.01(a)(2)(i) for a
discussion of the Prior Year Testing Method under the ADP Test and Section
6.02(a)(2)(i) for a discussion of the Prior Year Testing Method under the ACP
Test.

1.105
QACA Safe Harbor Contribution. A contribution authorized under AA §6C-2 of the
Profit Sharing/401(k) Plan Adoption Agreement that allows the Plan to qualify as
a Qualified Automatic Contribution Arrangement. A QACA Safe Harbor Contribution
may be a QACA Safe Harbor Matching Contribution or a QACA Safe Harbor Employer
Contribution. See Section 6.04(6)(2).

1.106
QACA Safe Harbor Employer Contribution. An Employer Contribution that satisfies
the requirements under Section 6.04(b)(2)(i).

1.107
QACA Safe Harbor Matching Contribution. A Matching Contribution that satisfies
the requirements under Section 6.04(b)(2)(ii).

1.108
Qualified Automatic Contribution Arrangement (QACA). A 401(k) plan that
satisfies the conditions under Section 6.04(b).

1.109
Qualified Domestic Relations Order (QDRO). A domestic relations order that
provides for the payment of all or a portion of the Participant’s benefits to an
Alternate Payee and satisfies the requirements under Code §414(p). Sec Section
11.06.

1.110
Qualified Election. An election to waive the QJSA or QPSA under the Plan. See
Section 9.04.

1.111
Qualified Joint and Survivor Annuity (QJSA). A QJSA is an immediate annuity
payable over the life of the Participant with a survivor annuity payable over
the life of the Spouse. If the Participant is not married as of the Annuity
Starting Date, the QJSA is an immediate annuity payable over the life of the
Participant. See Section 9.02(a).

1.112
Qualified Matching Contribution (QMAC). A Matching Contribution made by the
Employer that satisfies the requirements under Section 3.04(d).


--------------------------------------------------------------------------------

© Copyright 2014
11
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.113
Qualified Nonelective Contribution (QNEC). An Employer Contribution made by the
Employer that satisfies the requirements under Section 3.02(a)(6).

1.114
Qualified Optional Survivor Annuity (QOSA). A QOSA is an annuity for the life of
the Participant with a survivor annuity for the life of the Participant’s Spouse
that is equal to the applicable percentage of the amount of the annuity that is
payable during the joint lives of the Participant and the Spouse, as determined
under Section 9.02(6).

1.115
Qualified Preretirement Survivor Annuity (QPSA). A QPSA is an annuity payable
over the life of the surviving Spouse that is purchased using 50% of the
Participant’s vested Account Balance as of the date of death. The Employer may
modify the 50% QPSA level under AA §9-2. See Section 9.03(a).

1.116
Qualified Transfer. A transfer of assets that satisfies the requirements under
Section 14.05(d).

1.117
Qualifying Employer Real Property. Parcels of real property that are leased from
the Plan to the Employer (or to an affiliate of the Employer). The parcels of
Employer real property must be geographically dispersed, and any improvements on
the real property must be suitable for more than one use. Investments in
Qualifying Employer Real Property are exempt from the diversification
requirements under ERISA §404. See Section 10.06(c) for limits on the amount of
Qualifying Employer Real Property that may be held by the Plan.

1.118
Qualifying Employer Securities. A stock or marketable obligation (i.e., a bond,
debenture, note, certificate or other evidence of indebtedness) of the Employer.
A marketable obligation must satisfy the requirements of ERISA §407(e)(1) and
DOL Reg. §2550.407d-5(b). See Section 10.06(c) for limits on the amount of
Qualifying Employer Securities that may be held by the Plan.

1.119
Reemployment Commencement Date. The first date upon which an Employee is
credited with an Hour of Service following a Break in Service (or Period of
Severance, if the Plan is using the Elapsed Time method of crediting service).

1.120
Related Employer. A Related Employer includes all members of a controlled group
of corporations (as defined in Code §414(b)), all commonly controlled trades or
businesses (as defined in Code §414(c)) or affiliated service groups (as defined
in Code §414(m)) of which the Employer is a part, and any other entity required
to be aggregated with the Employer pursuant to regulations under Code §414(o).
For purposes of applying the provisions under this Plan, the Employer and any
Related Employers are treated as a single Employer, unless specifically stated
otherwise. See Section 16.06 for operating rules that apply when the Employer is
a member of a Related Employer group. Also see Section 16 for rules regarding
participation of Employees of Related Employers.

1.121
Required Aggregation Group. Plans which must be aggregated for purposes of
determining whether the Plan is a Top Heavy Plan. See Section 4.03(e).

1.122
Required Beginning Date. The date by which minimum distributions must commence
under the Plan. See Section 8.12(e)(5).

1.123
Rollover Contribution. A contribution made by an Employee to the Plan
attributable to an Eligible Rollover Distribution (as defined in Section
8.05(a)(1) from another qualified plan or IRA. See Section 3.07 for rules
regarding the acceptance of Rollover Contributions under this Plan.

1.124
Roth Deferrals. Roth Deferrals are Salary Deferrals that are includible in the
Participant’s gross income at the time deferred and have been irrevocably
designated as Roth Deferrals in the Participant’s Salary Deferral Election. A
Participant’s Roth Deferrals will be maintained in a separate Account containing
only the Participant’s Roth Deferrals and gains and losses attributable to those
Roth Deferrals. See Section 3.03(e).

1.125
Safe Harbor 401(k) Plan. A 401(k) plan that satisfies the safe harbor conditions
under Section 6.04(a) or the QACA safe harbor conditions under Section 6.04(b).

1.126
Safe Harbor Contribution. A contribution authorized under AA §6C-2 of the Profit
Sharing/401(k) Plan Adoption Agreement that allows the Plan to qualify as a Safe
Harbor 401(k) Plan. A Safe Harbor Contribution may be a Safe Harbor Matching
Contribution or a Safe Harbor Employer Contribution. See Sections 6.04(a)(1)(i)
and 6.04(a)(1)(ii).


--------------------------------------------------------------------------------

© Copyright 2014
12
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




1.127
Safe Harbor Employer Contributions. An Employer Contribution that satisfies the
requirements under Section 6.04(a)(1)(i).

1.128
Safe Harbor Matching Contributions. A Matching Contribution that satisfies the
requirements under Section 6.04(a)(1)(ii).

1.129
Salary Deferral Election. An agreement between a Participant and the Employer,
whereby the Participant elects to have a specific percentage or dollar amount
withheld from his/her Plan Compensation and the Employer agrees to contribute
such amount into the Profit Sharing/401(k) Plan. See Section 3.03(a).

1.130
Salary Deferrals. Amounts contributed to the Profit Sharing/401(k) Plan at the
election of the Participant, in lieu of cash compensation, which are made
pursuant to a Salary Deferral Election or other deferral mechanism. Salary
Deferrals include Roth Deferrals and Pre-Tax Deferrals. Salary Deferrals shall
not include any amounts properly distributed as an Excess Amount under Code §415
pursuant to Section 5.03(e). An Employee’s Salary Deferrals are treated as
employer contributions for all purposes under this Plan, except as otherwise
provided under the Code or Treasury regulations. See Section 3.03.

1.131
Self-Employed Individual. An individual who has Earned Income (as defined in
Section 1.42) for the taxable year from the trade or business for which the Plan
is established, or an individual who would have had Earned Income but for the
fact that the trade or business had no net profits for the taxable year.

1.132
Short Plan Year. Any Plan Year that is less than 12 months long, either because
of the amendment of the Plan Year, or because the Effective Date of a new Plan
is less than 12 months prior to the end of the first Plan Year. See Section
11.08 for the operational rules that apply if the Plan has a Short Plan Year.

1.133
Spouse. Subject to any additional guidance by the IRS or other agency or court,
a Spouse is any individual who is lawfully married to the Participant under a
state or foreign jurisdiction, without regard to the location of the Employer or
the state where the Participant and Spouse are domiciled. However, a former
Spouse of the Participant will be treated as the Spouse or surviving Spouse and
any current Spouse will not be treated as the Spouse or surviving Spouse to the
extent provided under a valid QDRO.

1.134
Targeted QMACs. QMACs that are allocated under the Targeted QMAC allocation
method under Section 3.04(d)(2).

1.135
Targeted QNECs. QNECs that are allocated under the Targeted QNEC allocation
method under Section 3.02(a)(6)(ii)(B).

1.136
Taxable Wage Base. The maximum amount of wages taken into account for Social
Security purposes. The Taxable Wage Base is used to determine the Integration
Level for purposes of applying the permitted disparity allocation formula. See
Section 3.02(a)(1)(ii) (Profit Sharing/401(k) Plan) and Section 3.02(b)(2)
(Money Purchase Plan).

1.137
Testing Compensation. The compensation used for purposes of the
nondiscrimination tests under Code §401(a)(4) and the ADP and ACP Tests. In
determining the Testing Compensation used for purposes of applying the
nondiscrimination and ADP and ACP Tests, the Plan Administrator is not bound by
any elections made under AA §5 with respect to Total Compensation or Plan
Compensation under the Plan. Thus, the Plan Administrator may use Total
Compensation or any other nondiscriminatory definition of compensation under
Code §414(s) and the regulations thereunder. The Plan Administrator may
determine on an annual basis (and within its discretion) the components of
Testing Compensation, provided such definition is applied consistently to all
Participants.

In determining whether a definition of Plan Compensation or Testing Compensation
satisfies a nondiscriminatory definition of compensation under Code §414(s), the
Plan may use any allowable exclusion under Treas. Reg. §1.414(s)-1. For this
purpose, an exclusion of any of the following compensation items is deemed to
qualify as a safe harbor nondiscriminatory definition of compensation under Code
§414(s):
(a)
All Elective Deferrals (as defined in Section 1.46 of the Plan), pre-tax
contributions to a cafeteria plan or a Code §457 plan, and qualified
transportation fringes under Code §132(f)(4);

(b)
All fringe benefits (cash and noncash), reimbursements or other expense
allowances, moving expenses, deferred compensation, and welfare benefits;

(c)
Differential Pay as defined in Section 1.141(e);


--------------------------------------------------------------------------------

© Copyright 2014
13
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




(d)
Compensation above a specific dollar amount; and

(e)
Any other amounts to the extent such exclusions are limited to only Highly
Compensated Employees.

In addition, a definition of Plan Compensation or Testing Compensation will
satisfy a nondiscriminatory definition of compensation under Code §414(s) if the
definition of compensation qualifies as a reasonable definition of compensation
as set forth in Treas. Reg. §1.414(s)-1(d), including the additional
nondiscrimination testing required under Treas. Reg. §1.414(s)-1(d)(3).
Testing Compensation may be determined over the Plan Year for which the
applicable test is being performed or the calendar year ending within such Plan
Year. In determining Testing Compensation, the Plan Administrator may take into
consideration only the compensation received while the Employee is a Participant
under the component of the Plan being tested. In no event may Testing
Compensation for any Participant exceed the Compensation Limit defined in
Section 1.25.
1.138
Top Paid Group. The top 20% of Employees ranked by Total Compensation for
purposes of determining status as a Highly Compensated Employee. See Section
1.69(f).

1.139
Top Heavy. A Plan is Top Heavy if it satisfies the conditions under Section
4.01. A Top Heavy Plan must provide certain minimum benefits to Non-Key
Employees. See Section 4.04.

1.140
Top Heavy Ratio. The ratio used to determine whether the Plan is a Top Heavy
Plan. See Section 4.02.

1.141
Total Compensation. A Participant’s compensation for services with the Employer,
as defined in this Section 1.141. Total Compensation may be defined in AA §5-1
to be either W-2 Wages, Wages under Code §3401(a), or Code §415 Compensation.
Each definition of Total Compensation includes Elective Deferrals (as defined in
Section 1.46), elective contributions to a cafeteria plan under Code §125 or to
an eligible deferred compensation plan under Code §457, and elective
contributions that are not includible in the Employee’s gross income as a
qualified transportation fringe under Code §132(f)(4).

For a Self-Employed Individual, Total Compensation means Earned Income (as
defined in Section 1.42).
(a)
Total Compensation definitions. The Employer may elect under AA §5-1 to define
Total Compensation as any of the following definitions:

(1)
W-2 Wages. Wages within the meaning of Code §3401(a) and all other payments of
compensation to an Employee by the Employer (in the course of the Employer’s
trade or business) for which the Employer is required to furnish the Employee a
written statement under Code §6041(d), 6051(a)(3), and 6052, determined without
regard to any rules under Code §3401(a) that limit the remuneration included in
wages based on the nature or location of the employment or the services
performed.

(2)
Wages under Code §3401(a). Wages within the meaning of Code §3401(a) for the
purposes of income tax withholding at the source but determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed.

(3)
Code §415 Compensation. Wages, salaries, fees for professional services and
other amounts received for personal services actually rendered in the course of
employment with the Employer (without regard to whether or not such amounts are
paid in cash) to the extent that the amounts are includible in gross income,
including amounts that are includible in the gross income of an Employee under
the rules of Code §409A or §457(f)(1)(A) or because the amounts are
constructively received by the Employee. Such amounts include, but are not
limited to, commissions, compensation for services on the basis of a percentage
of profits, tips, bonuses, fringe benefits, and reimbursements or other expense
allowances under a nonaccountable plan (as described in Treas. Reg. §1.62-2(c)),
and excluding the following:

(i)
Employer contributions (other than elective contributions described in Code
§402(e)(3), §408(k)(6), §408(p)(2)(A)(i), or §457(b)) to a plan of deferred
compensation (including a SEP described in Code §408(k) or a SIMPLE IRA
described in Code §408(p), and whether or not qualified) to the extent such
contributions are not includible in the Employee’s gross income for the taxable
year in which contributed, and any distributions (whether or not includible in
gross income when distributed) from a plan of deferred compensation (whether or
not qualified);


--------------------------------------------------------------------------------

© Copyright 2014
14
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




(ii)
Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by the Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture.

(iii)
Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option.

(iv)
Other amounts which received special tax benefits, or contributions made by the
Employer (other than Elective Deferrals) towards the purchase of an annuity
contract described in Code §403(b) (whether or not the contributions are
actually excludable from the gross income of the Employee).

(b)
Post-severance compensation. Effective for the first Limitation Year beginning
on or after July 1, 2007, Total Compensation includes compensation that is paid
after an Employee severs employment with the Employer, provided the compensation
is paid by the later of 2½ months after severance from employment with the
Employer maintaining the Plan or the end of the Limitation Year that includes
such date of severance from employment. For this purpose, compensation paid
after severance of employment may only be included in Total Compensation to the
extent such amounts would have been included as compensation if they were paid
prior to the Employee’s severance from employment.

For purposes of applying this subsection (b), unless designated otherwise under
AA §5-2, the following amounts that are paid after a Participant’s severance of
employment are included in Total Compensation:
(1)
Regular pay. Compensation for services during the Employee’s regular working
hours, or compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
payments;

(2)
Unused leave payments. Payment for unused accrued bona fide sick, vacation, or
other leave, but only if the Employee would have been able to use the leave if
employment had continued; and

(3)
Deferred compensation. Payments received by an Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment and only to the extent that the payment is includible in the
Employee’s gross income.

Other post-severance payments (such as severance pay, parachute payments within
the meaning of Code §280G(b)(2), or post-severance payments under a nonqualified
unfunded deferred compensation plan that would not have been paid if the
Employee had continued in employment) are not included as Total Compensation,
even if such amounts are paid within the time period described in this
subsection (b).
In determining the amount of a Participant’s Employer Contributions, Matching
Contributions or Salary Deferrals, Plan Compensation may not include any amounts
that do not satisfy the requirements of this subsection (b) or subsection (c).
If Total Compensation is defined to include post-severance compensation, the
Employer may elect to exclude all such compensation paid after termination of
employment from the definition of Plan Compensation under AA §5-3(j) or may
elect to exclude any of the specific types of post-severance compensation
defined in subsections (1), (2) and/or (3) above, by designating such
compensation types under AA §5-3(1). The exclusion of post-severance
compensation from the definition of Plan Compensation that is otherwise
includible in Total Compensation may cause the Plan to fail the
nondiscriminatory compensation rules under Treas. Reg. §1.414(s)‑1.
(c)
Continuation payments for disabled Participants. Unless designated otherwise
under AA §5-2(b), Total Compensation does not include compensation paid to a
Participant who is permanently and totally disabled (as defined in Code
§22(e)(3)). If elected under AA §5-2(b), the Plan may take into account
compensation the Participant would have received for the year if the Participant
was paid at the rate of compensation paid immediately before becoming
permanently and totally disabled (if such compensation is greater than the
Participant’s compensation determined without regard to this subsection (c)),
provided contributions made with respect to amounts treated as compensation
under this subsection (c) are nonforfeitable when made.

If so elected under AA §5-2(b), payment to disabled Participants will be
included as Total Compensation, notwithstanding the rules under subsection (b).
The Employer may elect under AA §5-2(b) to apply this rule only to Nonhighly
Compensated Employees or to all Participants.


--------------------------------------------------------------------------------

© Copyright 2014
15
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 1 - Plan Definitions

--------------------------------------------------------------------------------




(d)
Deemed §125 compensation. A reference to elective contributions under a Code
§125 cafeteria plan includes any amounts that are not available to a participant
in cash in lieu of group health coverage because the Participant is unable to
certify that he or she has other health coverage. Such deemed §125 compensation
will be treated as an amount under Code §125 only if the Employer does not
request or collect information regarding the Participant’s other health coverage
as part of the enrollment process for the health plan. If the Employer elects
under AA §5-3(i) to exclude deemed §125 compensation from the definition of Plan
Compensation, such exclusion also will apply for purposes of determining Total
Compensation under this Section 1.141.

(e)
Differential Pay. Effective for years beginning on or after January 1, 2009, in
the case of an individual who receives Differential Pay from the Employer:

(1)
such individual will be treated as an Employee of the Employer making the
payment, and

(2)
the Differential Pay shall be treated as wages and will be included in
calculating an Employee’s Total Compensation under the Plan.

If all Employees performing service in the Uniformed Services are entitled to
receive Differential Pay on reasonably equivalent terms and are eligible to make
contributions based on the payments on reasonably equivalent terms, the Plan
shall not be treated as failing to meet the requirements of any provision
described in Code §414(u)(1)(C) by reason of any contribution or benefit based
on Differential Pay. However, for purposes of applying this subparagraph, the
provisions of Code §§410(b)(3), (4), and (5) shall apply. The Employer may elect
to exclude Differential Pay from the definition of Plan Compensation under AA
§5-3(k).
For purposes of this subsection (e), Differential Pay means any payment which is
made by an Employer to an individual while the individual is performing service
in the Uniformed Services while on active duty for a period of more than 30
days, and represents all or a portion of the wages the individual would have
received from the Employer if the individual were performing services for the
Employer. In applying the provisions of this subsection (e), Uniformed Services
are services as described in Code §3401(h)(2)(A).
1.142
Trust. The Trust is the separate funding vehicle under the Plan.

1.143
Trustee. The Trustee is the person or persons (or any successor to such person
or persons) identified in the Adoption Agreement or under a separate Trust
document. The Trustee may be a Discretionary Trustee or a Directed Trustee. See
Section 12 for the rights and duties of a Trustee under this Plan.

1.144
Valuation Date. The date or dates upon which Plan assets are valued. Plan assets
will be valued as of the last day of each Plan Year. In addition, the Employer
may elect under AA §11-1 to establish additional Valuation Dates.
Notwithstanding any election under AA §11-1, Plan assets may be valued on a more
frequent basis within the complete discretion of the Employer. See Section
10.02.

1.145
Year of Service. A Year of Service is a 12-consecutive month Computation Period
during which an Employee completes 1,000 Hours of Service. For purposes of
applying the eligibility rules under Section 2.03 of the Plan, an Employee will
earn a Year of Service if he/she completes 1,000 Hours of Service with the
Employer during an Eligibility Computation Period (as defined in Section
2.03(a)(3)). For purposes of applying the vesting rules under Section 7.05, an
Employee will earn a Year of Service if he/she completes 1,000 Hours of Service
with the Employer during a Vesting Computation Period (as defined in Section
7.06). The Employer may elect under AA §4-3(a) (for eligibility purposes) and AA
§8-5(a) (for vesting purposes) to require the completion of any lesser number of
Hours of Service to earn a Year of Service. Alternatively, the Employer may
elect to apply the Elapsed Time method (for eligibility and/or vesting purposes)
in calculating an Employee’s Years of Service under the Plan.





--------------------------------------------------------------------------------

© Copyright 2014
16
Defined Contribution Basic Plan Document - #04



    


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




SECTION 2
ELIGIBILITY AND PARTICIPATION
2.01
Eligibility. In order to participate in the Plan, an Employee must be an
Eligible Employee (as defined in Section 2.02) and must satisfy the Plan’s
minimum age and service conditions (as defined in Section 2.03). Once an
Employee satisfies the Plan’s minimum age and service conditions, such Employee
shall become a Participant on the appropriate Entry Date (as selected in AA
§4-2). An Employee who meets the minimum age and service requirements set forth
herein, but who is not an Eligible Employee, will be eligible to participate in
the Plan only upon becoming an Eligible Employee. For purposes of determining
eligibility to make Salary Deferrals, an Employee will be deemed to commence
participation on a timely basis if the Employee is permitted to commence making
Salary Deferrals as soon as administratively feasible after satisfying the
eligibility conditions under the Plan.

2.02
Eligible Employees. Unless specifically excluded under AA §3-1 or AA §6C-3 of
the Profit Sharing/401(k) Plan Adoption Agreement or under this Section 2.02,
all Employees of the Employer are Eligible Employees. AA §3-1 lists various
classes of Employees that may be excluded from Plan participation. If an
Employee is not an Eligible Employee (e.g., such Employee is a member of a class
of Employees excluded under AA §3-1), that individual may not participate under
the Plan, unless he/she subsequently becomes an Eligible Employee.

(a)
Only Employees may participate in the Plan. To participate in the Plan, an
individual must be an Employee. If an individual is not an Employee (e.g., the
individual performs services with the Employer as an independent contractor)
such individual may not participate under the Plan. If an individual who is
classified as a non-Employee is later determined by the Employer or by a court
or other government agency to be an Employee of the Employer, the
reclassification of such individual as an Employee will not create retroactive
rights to participate in the Plan. Thus, for example, if the IRS or DOL should
find that an independent contractor is really an Employee, such individual will
be eligible to participate in the Plan as of the date the IRS or DOL issues a
final determination declaring such individual to be an Employee (provided the
individual has satisfied all conditions for participating in the Plan (as
described in this Section 2)). For periods prior to the date of such final
determination, the reclassified Employee will not have any rights to accrued
benefits under the Plan, except as agreed to by the Employer or mandated by a
court or government agency, or as set forth in an amendment adopted by the
Employer.

(b)
Excluded Employees. The Employer may elect under AA §3-1 to exclude designated
classes of Employees. Under the Profit Sharing/401(k) Plan Adoption Agreement,
the Employer may elect to exclude different classes of Employees for Salary
Deferrals, Matching Contributions, and Employer Contributions. Unless provided
otherwise under AA §3-1(k) of the Profit Sharing/401(k) Plan Adoption Agreement,
for purposes of determining Excluded Employees, any selections under the
Deferral column apply to all Salary Deferrals (including Roth Deferrals and
In-Plan Roth Conversions) and After-Tax Employee Contributions. In addition,
selections under the Deferral column apply to any Safe Harbor/QACA Safe Harbor
Contributions, unless designated otherwise under AA §6C, and also apply to any
QNECs and/or QMACs made under the Plan, unless designated otherwise under AA
§6D. The selections under the Match column apply to Matching Contributions under
AA §6B and selections under the ER column apply to Employer Contributions under
AA §6.

(1)
Collectively Bargained Employees. The Employer may elect under AA §3-1(b) or
under AA §6C-3(b)(3)(i) of the Profit Sharing/401(k) Plan Adoption Agreement to
exclude Collectively Bargained Employees. For this purpose, a Collectively
Bargained Employee is an Employee who is included in a unit of Employees covered
by a collective bargaining agreement between the Employer and Employee
representatives and whose retirement benefits are subject to good faith
bargaining. Unless designated otherwise under AA §3-1(k) or AA §6C-3(b)(3)(iv),
any exclusion of Collectively Bargained Employees will not include any unit of
Employees to the extent the collective bargaining agreement specifically
provides for coverage of such Employees under the Plan. For this purpose, an
Employee will not be considered a Collectively Bargained Employee for a Plan
Year if more than two percent of the Employees who are covered pursuant to the
collective bargaining agreement are professionals as defined in Treas. Reg.
§1.410(b)-9. For this purpose, the term Employee representatives does not
include any organization more than half of whose members are Employees who are
owners, officers, or executives of the Employer. If Employees of only certain
bargaining agreements are excluded, the Employer may list those agreements in AA
§3-1(k) or AA §6C-3(b)(3)(iv), as applicable.

(2)
Nonresident aliens. The Employer may elect under AA §3-1(c) or under AA
§6C-3(b)(3)(ii) of the Profit Sharing/401(k) Plan Adoption Agreement to exclude
Employees who are nonresident aliens. For this purpose, a nonresident alien is
neither a citizen of the United States nor a resident of the United States for


--------------------------------------------------------------------------------

© Copyright 2014    17    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




U.S. tax purposes (as defined in Code §7701(b)), and who does not have any
earned income (as defined in Code §911) for the Employer that constitutes U.S.
source income (within the meaning of Code §861). If a nonresident alien Employee
has U.S. source income, he/she is treated as satisfying this definition if all
of his/her U.S. source income from the Employer is exempt from U.S. income tax
under an applicable income tax treaty. If a nonresident alien is not a
Participant in the Plan, such individual’s compensation may be excluded from
Total Compensation to the extent such compensation is not included in gross
income and is not effectively connected with the conduct of a trade or business
within the United States. Any such exclusion must be applied uniformly to all
similarly-situated Employees.
(3)
Puerto Rican Employees. Unless elected otherwise in AA §3-1(k), Employees who
are residents of Puerto Rico are not Eligible Employees and may not participate
in the Plan. Thus, unless elected otherwise under AA §3-1, no contributions will
be made to the Plan by, or on behalf of, residents of Puerto Rico. In addition,
unless elected otherwise under AA §5-3. Plan Compensation does not include any
amounts paid to a Puerto Rican Employee who is not covered under the Plan. If
Puerto Rican Employees are permitted to participate under AA §3-1(k), additional
requirements may apply to ensure the Plan is qualified under Puerto Rican law.
See ERISA §1022(i).

(4)
Leased Employees. The Employer may elect under AA §3-1(d) or under AA
§6C-3(b)(3)(iii) of the Profit Sharing/401(k) Plan Adoption Agreement to exclude
Leased Employees. Unless designated otherwise under AA §3-1(d) or AA
§6C-3(b)(3)(iii), a Leased Employee is treated as an Eligible Employee for
purposes of applying the eligibility rules under this Section 2. For this
purpose, a Leased Employee is any person (other than an Employee of the
Employer) who pursuant to an agreement between the recipient Employer and a
leasing organization performs services for the recipient Employer on a
substantially full time basis for a period of at least one year, and such
services are performed under the primary direction or control of the recipient
Employer. Contributions or benefits provided to a Leased Employee under a plan
of the leasing organization which are attributable to services performed for the
recipient Employer shall be treated as provided by the recipient Employer.

A Leased Employee shall not be considered an Employee of the recipient Employer
if:
(i)
Such Employee is covered by a money purchase pension plan providing:

(A)
a non-integrated Employer contribution of at least ten percent (10%) of
compensation, as defined in Code §415(c)(3), but including amounts contributed
pursuant to a Salary Deferral Election which are excludable from gross income
under Code §§125, 402(e)(3), 402(h)(1)(B), 132(f)(4), 403(b) or 457(b);

(B)
immediate participation; and

(C)
full and immediate vesting.

(ii)
Leased Employees do not constitute more than twenty percent (20%) of the
recipient’s Employer’s Nonhighly Compensated workforce.

(5)
Special restrictions that apply to “short-service” Employees. The Employer may
designate additional excluded classes of Employees under AA §3-1(k) or AA
§6C-3(b)(3)(iv). If the Employer elects under AA §3-1(k) or AA §6C-3(b)(3)(iv)
to exclude an additional class of Employees, such Employee class must be defined
in such a way that it precludes Employer discretion and may not be based on time
or service (e.g., part-time Employees). The Employer may not use AA §3-1(k) or
AA §6C-3(b)(3)(iv) to cover only Nonhighly Compensated Employees with the lowest
amount of compensation and/or the shortest periods of service in order to
satisfy the minimum coverage rules.

(6)
Disguised service conditions. An exclusion of employees by job category may not
indirectly impose an impermissible service condition (i.e., a service condition
that fails to satisfy the requirements of Code §410(a)). The exclusion of
part-time Employees, seasonal Employees, temporary Employees or other job
categories may be considered a disguised service condition where such categories
are based solely on the amount of service performed by those Employees. A
disguised service condition will not violate the minimum service conditions if
such Employees are eligible to participate upon completion of a Year of Service.
If the Employer excludes Employees under AA §3-1 or under AA §6C-3 of the Profit
Sharing/401(k) Plan Adoption Agreement using a disguised service condition, such
as part-time or seasonal Employee


--------------------------------------------------------------------------------

© Copyright 2014    18    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




status, and any such Employee completes a Year of Service, such Employee will no
longer be treated as an Excluded Employee.
(c)
Employees of Related Employers. If the Employer is a member of a Related
Employer group, Employees of each member of the Related Employer group may
participate under this Plan, provided the Related Employer executes a
Participating Employer Adoption Page under the Adoption Agreement. If a Related
Employer does not execute a Participating Employer Adoption Page, any Employees
of such Related Employer are not eligible to participate in the Plan. See
Section 16.06 for operating rules that apply when the Employer is a member of a
Related Employer group. Also see Section 16 for rules regarding participation of
Employees of Related Employers.

(d)
Employees of an Employer acquired as part of a Code §410(b)(6)(C) transaction.
The Employer may designate under AA §3-2 to include/exclude Employees acquired
as part of a Code §410(b)(6)(C) transaction. If no election is made under AA
§3-2, an individual who becomes an Employee of the Employer as part of a Code
§410(b)(6)(C) transaction will be an Eligible Employee as of the date of the
transaction (unless the Employee is otherwise excluded under AA §3-1). The
Employer may elect under AA §3-2(a) that an Employee acquired as part of a Code
§410(b)(6)(C) transaction will not become an Eligible Employee until after the
expiration of the transition period described in Code §410(b)(6)(C)(iii) (i.e.,
the period beginning on the date of the transaction and ending on the last day
of the first Plan Year beginning after the date of the transaction). For this
purpose, a Code §410(b)(6)(C) transaction includes an asset sale, stock sale or
other disposition or acquisition that results in the movement of Employees from
one Employer to another Employer or causes a change in status as a Related
Employer group. (See AA §4-5 for rules regarding the crediting of service with a
Predecessor Employer to determine if an Employee has satisfied the Plan’s
minimum age and service conditions).

Regardless of any selection under AA §3-2, an Employee of a Related Employer
will be eligible to participate under the Plan only if the Related Employer
executes a Participating Employer Adoption Agreement as set forth in subsection
(c) above.
(e)
Ineligible Employee becomes Eligible Employee. If an Employee changes status
from an ineligible Employee to an Eligible Employee, such Employee will become a
Participant immediately on the date he/she changes status to an Eligible
Employee, provided the Employee has satisfied the Plan’s minimum age and service
conditions and has passed the Entry Date (as defined in AA §4-2) that would
otherwise have applied had the Employee been an Eligible Employee. If the
Employee’s original Entry Date (determined as if the Employee was always an
Eligible Employee) has not passed as of the date the Employee becomes an
Eligible Employee, the Employee will not become a Participant until such Entry
Date. This requirement is deemed satisfied with respect to Salary Deferrals if
the Employee is permitted to commence making Salary Deferrals under the Plan as
soon as administratively feasible after the Employee becomes an Eligible
Employee. If an ineligible Employee has not satisfied the Plan’s minimum age and
service conditions at the time such Employee becomes an Eligible Employee, such
Employee will become a Participant on the appropriate Entry Date following
satisfaction of the Plan’s minimum age and service requirements.

(f)
Eligible Employee becomes ineligible Employee. If an Employee ceases to qualify
as an Eligible Employee (i.e., the Employee changes status from an eligible
class to an ineligible class of Employees), such Employee will immediately cease
to participate in the Plan. If such Employee should subsequently become an
Eligible Employee, he/she will be able to participate in the Plan in accordance
with subsection (e) above.

(g)
Improper exclusion of eligible Participant. If the Plan improperly excludes a
Participant who has satisfied the requirements under this Section 2 for
participating under the Plan, the Employer may take reasonable action to correct
such violation, provided such corrective action is consistent with the
requirements of the Employee Plans Compliance Resolution System (EPCRS) program.
For example, the violation may be corrected by making an additional contribution
to the Plan on behalf of the omitted Participant or by allocating any available
forfeitures under the Plan to such Participant to restore any missed
contributions under the Plan. (See Rev. Proc. 2013-12 or subsequent IRS guidance
for a description of the EPCRS program.)

2.03
Minimum Age and Service Conditions. AA §4-1 contains specific elections as to
the minimum age and service conditions which an Employee must satisfy prior to
becoming eligible to participate under the Plan.

Different age and service conditions may be selected under AA §4-1 of the Profit
Sharing/401(k) Plan Adoption Agreement for Salary Deferrals, Matching
Contributions, and Employer Contributions. For purposes of applying the
eligibility conditions under AA §4-1, unless designated otherwise, any selection
made under the Deferral column apply


--------------------------------------------------------------------------------

© Copyright 2014    19    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




to all Salary Deferrals (including Roth Deferrals and In-Plan Roth Conversions)
and After-Tax Employee Contributions. In addition, selections under the Deferral
column apply to any Safe Harbor/QACA Safe Harbor Contributions, unless
designated otherwise under AA §6C, and also apply to any QNECs and/or QMACs made
under the Plan, unless designated otherwise under AA §6D. The selections under
the Match column apply to Matching Contributions under AA §6B and selections
under the ER column apply to Employer Contributions under AA §6.
The Employer may elect to apply different minimum age and service requirements
for different groups of Employees or for different contribution formulas under
AA §4-1(c).
(a)
Application of age and service conditions. The Employer may elect under AA §4-1
to impose minimum age and service conditions that an Employee must satisfy in
order to participate under the Plan. The Plan may not require an Employee to
attain an age older than age 21 or to complete more than one Year of Service.
However, the Plan may require an Employee to complete two Years of Service prior
to participating in the Plan if the Employer elects full and immediate vesting
under AA §8. (The Employer may not require an Employee to complete more than one
Year of Service to be eligible to make Salary Deferrals under the Profit
Sharing/401(k) Plan Adoption Agreement.)

(7)
Year of Service. In applying the minimum service requirements under AA §4-1, an
Employee will earn a Year of Service if the Employee completes at least 1,000
Hours of Service with the Employer during an Eligibility Computation Period (as
defined in subsection (3) below). The Employer may modify the definition of Year
of Service under AA §4-3(a) to require a lesser number of Hours of Service to
earn a Year of Service. An Employee will receive credit for a Year of Service,
as of the end of the Eligibility Computation Period during which the Employee
completes the required Hours of Service needed to earn a Year of Service. An
Employee need not be employed for the entire Eligibility Computation Period to
receive credit for a Year of Service, provided the Employee completes the
required Hours of Service during such period.

(8)
Months of service. The Employer may elect under AA§4-1(a) to require a specific
number of Hours of Service during a designated number of months of employment.
If an Employee is required under AA §4-1(a) to complete a certain number of
Hours of Service during a designated period, an Employee generally will satisfy
the eligibility conditions as of the end of the designated period, regardless of
whether the Employee is employed during the entire period. Alternatively, the
Employer may elect under AA §4-1(a)(3)(ii) to require an Employee to be employed
continuously throughout the designated period, provided the Employee is eligible
to participate in the Plan upon completing a Year of Service as defined in
subsection (1) above.

If an Employee does not complete the required Hours of Service during the
designated period or does not work continuously during the designated period, if
required under AA §4-1(a)(3)(ii), the Employee will satisfy eligibility upon
completion of a Year of Service as defined in subsection (1) above. For purposes
of applying the Year of Service requirement, an Employee need not be employed
during the entire measuring period as long as the Employee completes the
required Hours of Service, as specified under subsection (1) above. For example,
an Employee who is not employed throughout the designated period, if required
under AA §4-1 (a)(3)(ii), would still satisfy the eligibility conditions as of
the end of the Eligibility Computation Period if the Employee completes a Year
of Service, regardless of whether the Employee is employed during the entire
period.
(9)
Eligibility Computation Periods. In determining whether an Employee has earned a
Year of Service for eligibility purposes, an Employee’s initial Eligibility
Computation Period is the 12-month period beginning on the Employee’s Employment
Commencement Date. Subsequent Eligibility Computation Periods will either be
based on Plan Years or Anniversary Years (as set forth in AA §4-3).

(i)
Plan Years. If the Employer elects under AA §4-3 to base subsequent Eligibility
Computation Periods on Plan Years, the Plan will begin measuring Years of
Service on the basis of Plan Years beginning with the first Plan Year commencing
after the Employee’s Employment Commencement Date. Thus, for the first Plan Year
following the Employee’s Employment Commencement Date, the initial Eligibility
Computation Period and the first Plan Year Eligibility Computation Period may
overlap. (See Section 11.08 for rules that apply if there is a Short Plan Year.)

(ii)
Anniversary Years. If the Employer elects under AA §4-3(b) to base subsequent
Eligibility Computation Periods on Anniversary Years, the Plan will measure
Years of Service after the initial Eligibility Computation Period on the basis
of 12-month periods commencing with the anniversaries of the Employee’s
Employment Commencement Date.


--------------------------------------------------------------------------------

© Copyright 2014    20    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




(iii)
Two Years of Service requirement. If a two Years of Service eligibility
condition applies under AA §4-1(a)(8), subsequent Eligibility Computation
Periods will be based on Anniversary Years as defined in subsection (ii) above.
However, if an Employee fails to earn a Year of Service during the first or
second Eligibility Computation Period, subsequent Eligibility Computation
Periods will be determined on the basis of the Plan Year commencing within the
first or second Eligibility Computation Period, as applicable, and subsequent
Plan Years. The Employer may elect under AA §4-3(b) to determine subsequent
Eligibility Computation Periods on the basis of Anniversary Years, rather than
Plan Years.

(iv)
Rehired Employee. If an Employee is rehired following a Break in Service, the
Employee’s initial Eligibility Computation Period following the Employee’s
return to employment will be measured from the Employee’s Reemployment
Commencement Date. Subsequent Eligibility Computation Periods will be measured
based on the Plan Year or anniversaries of the Reemployment Commencement Date,
as designated under subsection (i) or (ii) above. For this purpose, an
Employee’s Reemployment Commencement Date is the first day the Employee is
entitled to be credited with an Hour of Service after the first Eligibility
Computation Period in which the Employee incurs a Break in Service.

(10)
Hours of Service. In calculating an Employee’s Hours of Service for purposes of
applying the eligibility rules under this Section 2.03, the Employer will count
the actual Hours of Service an Employee works during the year. (See Section 1.71
for the definition of Hours of Service). The Employer may elect under AA §4-3(c)
or (d) to use the Equivalency Method or Elapsed Time method (instead of counting
the actual Hours of Service an Employee works). (Sec subsections (5) and (6)
below for a description of the Equivalency Method and Elapsed Time method of
crediting service.)

(11)
Equivalency Method. Instead of counting actual Hours of Service in applying the
minimum service conditions under this Section 2.03, the Employer may elect under
AA §4-3(d) to determine Hours of Service based on the Equivalency Method. Under
the Equivalency Method, an Employee receives credit for a specified number of
Hours of Service based on the period worked with the Employer.

(i)
Monthly. Under the monthly Equivalency Method, an Employee is credited with 190
Hours of Service for each calendar month during which the Employee completes at
least one Hour of Service with the Employer.

(ii)
Daily. Under the daily Equivalency Method, an Employee is credited with 10 Hours
of Service for each day during which the Employee completes at least one Hour of
Service with the Employer.

(iii)
Weekly. Under the weekly Equivalency Method, an Employee is credited with 45
Hours of Service for each week during which the Employee completes at least one
Hour of Service with the Employer.

(iv)
Semi-monthly. Under the semi-monthly Equivalency Method, an Employee is credited
with 95 Hours of Service for each semi-monthly period during which the Employee
completes at least one Hour of Service with the Employer.

(12)
Elapsed Time method. Instead of counting actual Hours of Service in applying the
minimum service requirements under this Section 2.03, the Employer may elect
under AA §4-3(c) to apply the Elapsed Time method for calculating an Employee’s
service with the Employer. Under the Elapsed Time method, an Employee receives
credit for the aggregate period of time worked for the Employer commencing with
the Employee’s first day of employment (or reemployment, if applicable) and
ending on the date the Employee begins a Period of Severance which lasts at
least 12 consecutive months. In calculating an Employee’s aggregate period of
service, an Employee receives credit for any Period of Severance that lasts less
than 12 consecutive months. If an Employee’s aggregate period of service
includes fractional years, such fractional years are expressed in terms of days.

(i)
Period of Severance. For purposes of applying the Elapsed Time method, a Period
of Severance is any continuous period of time during which the Employee is not
employed by the Employer. A Period of Severance begins on the date the Employee
retires, quits or is discharged, or if earlier, the 12-month anniversary of the
date on which the Employee is first absent from service for a reason other than
retirement, quit or discharge.


--------------------------------------------------------------------------------

© Copyright 2014    21    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




In the case of an Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a Period of Severance. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence:
(A)
by reason of the pregnancy of the Employee,

(B)
by reason of the birth of a child of the Employee,

(C)
by reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee, or

(D)
for purposes of caring for a child of the Employee for a period beginning
immediately following the birth or placement of such child.

(ii)
Related Employers/Leased Employees. For purposes of applying the Elapsed Time
method, service will be credited for employment with any Related Employer.
Service also will be credited for any service as a Leased Employee or as an
employee under Code §414(o).

(13)
Amendment of age and service requirements. If the Plan’s minimum age and service
conditions are amended, the amendment may consider an Employee who is a
Participant immediately prior to the effective date of the amendment as
satisfying the amended requirements or may require all Employees to satisfy the
amended minimum age and service conditions. If an Employee has not satisfied the
minimum age and service conditions as of the effective date of the amendment,
the Employee must satisfy the eligibility requirements as amended. This
provision may be modified under the special Effective Date provisions under
Appendix A of the Adoption Agreement or under a separate amendment implementing
the updated minimum age and service provisions.

(i)
Change to Elapsed Time method. If the service crediting method is changed from
an Hours of Service method to the Elapsed Time method, the amount of service
credited to an Employee will equal the sum of the service under subsections (A)
and (B) below. For this purpose, a change in service crediting method will occur
if the Plan is amended to change the service crediting method or if the service
crediting method is changed as a result of an Employee’s change in employment
status.

(A)
The number of Years of Service equal to the number of Years of Service credited
under the Hours of Service method before the Eligibility Computation Period
during which the change to the Elapsed Time method occurs.

(B)
For the Eligibility Computation Period in which the change occurs, the greater
of:

(I)
the period of service that would be credited under the Elapsed Time method from
the first day of that Eligibility Computation Period through the date of the
change, or

(II)
the service that would be taken into account under the Hours of Service method
for the Eligibility Computation Period which includes the date of the change.

If the period of service described in subsection (I) is the greater amount, then
subsequent periods of service are credited under the Elapsed Time method
beginning with the date of the change. If the period of service described in
subsection (II) applies, the Elapsed Time method will be used beginning with the
first day of the Eligibility Computation Period that would have followed the
Eligibility Computation Period in which the change to the Elapsed Time method
occurred.
If the change to the Elapsed Time method occurs as of the first day of an
Eligibility Computation Period, the use of the Elapsed Time method begins as of
the date of the change, and the calculation in subsection (B) above does not
apply. In such case, the Employee’s service is determined under subsection (A)
above plus the subsequent periods of service determined under the Elapsed Time
method, starting with the effective date of the change.
(ii)
Change to Hours of Service method. If the service crediting method is changed
from the Elapsed Time method to an Hours of Service method, the Employee’s
Elapsed Time service earned as of the date


--------------------------------------------------------------------------------

© Copyright 2014    22    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




of the change is converted into Years of Service under the Hours of Service
method, determined as the sum of subsections (A) and (B), below. For this
purpose, a change in service crediting method will occur if the Plan is amended
to change the service crediting method or if the service crediting method is
changed as a result of an Employee’s change in employment status.
(A)
A number of Years of Service is credited that equals the number of 1-year
periods of service credited under the Elapsed Time method as of the date of the
change.

(B)
For the Eligibility Computation Period which includes the date of the change,
the Employee is credited with an equivalent number of Hours of Service, using
one of the Equivalency Methods defined in subsection (5) above for any
fractional year that was credited under the Elapsed Time method as of the date
of the change.

For the portion of the Eligibility Computation Period following the date of the
change, actual Hours of Service are counted. The Hours of Service credited for
the portion of the Eligibility Computation Period in which the Elapsed Time
method was in effect are added to the actual Hours of Service credited for the
remaining portion of the Eligibility Computation Period to determine if the
Employee has a Year of Service for that Eligibility Computation Period.
(b)
Entry Dates. Once an Eligible Employee satisfies the minimum age and service
conditions (as set forth in AA §4-1), the Employee will be eligible to
participate under the Plan as of his/her Entry Date (as set forth in AA §4-2).
In applying the Entry Date provisions under this subsection (b), an Employee
will be deemed to satisfy the eligibility requirements of this Section 2 if the
Participant is permitted to begin making Salary Deferrals as soon as
administratively feasible following the Entry Date.

If the Employer adopts the Profit Sharing/401(k) Plan Adoption Agreement, the
Employer may elect different Entry Dates with respect to Salary Deferrals,
Matching Contributions, and Employer Contributions. Unless designated otherwise,
the Entry Date selected under the Deferral column apply to all Salary Deferrals
(including Roth Deferrals and In-Plan Roth Conversions) and After-Tax Employee
Contributions. In addition, selections under the Deferral column apply to any
Safe Harbor/QACA Safe Harbor Contributions, unless designated otherwise under AA
§6C, and also apply to any QNECs and/or QMACs made under the Plan, unless
designated otherwise under AA §6D. The selections under the Match column apply
to Matching Contributions under AA §6B and selections under the ER column apply
to Employer Contributions under AA §6.
(1)
Entry Date requirements. In no event may a Participant’s Entry Date be later
than the earlier of:

(i)
the first day of the Plan Year beginning after the date on which the Participant
satisfies the minimum age and service conditions described in subsection (a)
above, or

(ii)
six months after the date the Participant satisfies such age and service
conditions.

An Eligible Employee must be employed by the Employer on his/her Entry Date to
begin participating in the Plan on such date.
(2)
Single annual Entry Date. If the Employer elects a single annual Entry Date
under AA §4-2(f), the maximum permissible age and service conditions described
in subsection (a) above are reduced by one-half (1/2) year, unless:

(i)
the Employer elects under AA §4-2(i) to use the Entry Date nearest the date the
Employee satisfies the Plan’s minimum age and service conditions and the Entry
Date is the first day of the Plan Year or

(ii)
the Employer elects under AA §4-2(j) to use the Entry Date preceding the date
the Employee satisfies the Plan’s minimum age and service conditions.

2.04
Participation on Effective Date of Plan. Unless designated otherwise under AA
§4-4, an Eligible Employee who has satisfied the minimum age and service
conditions and reached his/her Entry Date as of the Effective Date of the Plan
will be eligible to participate in the Plan as of such Effective Date. If an
Employee has satisfied the minimum age and service conditions as of the
Effective Date of the Plan but has not yet reached his/her Entry Date, the
Employee will be eligible to participate on the appropriate Entry Date. The
Employer may modify this rule under AA §4-4 by electing to treat all Employees
employed on the Effective Date of the Plan as Participants (regardless of
whether they have


--------------------------------------------------------------------------------

© Copyright 2014    23    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




satisfied the Plan’s minimum age and service conditions) or by designating a
specific date as of which all Eligible Employees will be deemed to be a
Participant, (regardless of whether the Employee has otherwise satisfied the
minimum age and service conditions).
2.05
Rehired Employees. Subject to the Break in Service rules under Section 2.07, if
a terminated Employee is subsequently rehired, such Employee will be eligible to
participate in the Plan on his/her reemployment date, if the Employee is an
Eligible Employee and the Employee had satisfied the Plan’s minimum age and
service conditions and reached his/her Entry Date prior to termination of
employment. If the Employee had satisfied the Plan’s minimum age and service
conditions but terminated prior to reaching his/her Entry Date, the Employee
will be eligible to participate on his/her reemployment date or the original
Entry Date, if later. If a rehired Employee had not satisfied the Plan’s minimum
age and service conditions prior to termination of employment, such Employee is
eligible to participate in the Plan on the appropriate Entry Date following
satisfaction of the eligibility requirements under this Section 2. For purposes
of Salary Deferrals, the requirement to participate on the reemployment date is
deemed satisfied if a rehired Employee is permitted to commence making Salary
Deferrals within a reasonable period following reemployment. For this purpose,
it will be deemed to be a reasonable period if the rehired Employee is permitted
to commence Salary Deferrals by the beginning of the first payroll period
commencing after the Employee’s reemployment date.

2.06
Service with Predecessor Employers. If the Employer maintains the plan of a
Predecessor Employer, any service with such Predecessor Employer is treated as
service with the Employer for purposes of applying the provisions of this Plan.
If the Employer does not maintain the plan of a Predecessor Employer, service
with such Predecessor Employer does not count for eligibility purposes under
this Section 2, unless the Employer specifically designates under AA §4-5 to
credit service with such Predecessor Employer for eligibility. Unless designated
otherwise under AA §4-5, if the Employer takes into account service with a
Predecessor Employer, such service will count for purposes of eligibility under
this Section 2, vesting under Section 7 (see Section 7.08) and for purposes of
the minimum allocation conditions under Section 3.09 (see Section 3.09(c)).

The Employer may designate under AA §4-5(a)(1) to count service with all
Employers acquired as part of a Code §410(b)(6)(C) transaction, as defined under
Section 2.02(d) or may elect specific Employers for whom service will not be
credited. Alternatively, the Employer may designate under AA §4-5(a)(2) specific
Predecessor Employers for which service will be credited. The Employer may
designate to credit predecessor service only for purposes of eligibility,
vesting and/or any minimum allocation conditions under the Plan.
2.07
Break in Service Rules. Generally, an Employee will be credited with all service
earned for the Employer, including service earned prior to the effective date of
the Plan and service earned while the Employee is an ineligible Employee.
However, the Employer may elect under AA §4-3 to disregard an Employee’s service
with the Employer under the Break in Service rules set forth in this Section
2.07.

(a)
Break in Service. An Employee incurs a Break in Service for any Eligibility
Computation Period (as defined in Section 2.03(a)(3)) during which the Employee
does not complete more than five hundred (500) Hours of Service with the
Employer. However, if the Employer elects under AA §4-3(a) to require less than
1,000 Hours of Service to earn a Year of Service for eligibility purposes, a
Break in Service will occur for any Eligibility Computation Period during which
the Employee does not complete more than one-half (1/2) of the Hours of Service
required to earn an eligibility Year of Service.

(b)
Nonvested Participant Break in Service rule. Under the Nonvested Participant
Break in Service rule, if an Employee is totally nonvested (i.e., 0% vested) in
his/her Account Balance attributable to Employer and Matching Contributions, and
such Employee incurs five (5) or more consecutive one-year Breaks in Service
(or, if greater, a consecutive period of Breaks in Service at least equal to the
Employee’s aggregate number of Years of Service with the Employer), the Plan
will disregard all service earned prior to such consecutive Breaks in Service
for purposes of determining eligibility to participate in the Plan. If the
Employer elects the Elapsed Time method of crediting service (as authorized
under Section 2.03(a)(6)), an Employee will be treated as incurring five
consecutive Breaks in Service when he/she incurs a Period of Severance of at
least 60 months.

If the Employee continues in employment with the Employer after incurring the
requisite Break in Service, such Employee will be treated as a new Employee for
purposes of determining eligibility under the Plan. For this purpose, a
Participant who has made Salary Deferrals under the Plan will be treated as
having a vested interest in the Plan. Thus, the Nonvested Participant Break in
Service rule may not be used with respect to any contributions under the Plan
(even if such Participant is totally nonvested in his/her Account Balance
attributable to Employer and Matching Contributions) for a Participant who has
made Salary Deferrals under the Plan. The Employer must elect to apply the
Nonvested Participant Break in Service rule under AA §4-3(e). Unless elected
otherwise under


--------------------------------------------------------------------------------

© Copyright 2014    24    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 2 - Eligibility and Participation

--------------------------------------------------------------------------------




AA §4-3(e), the Nonvested Participant Break in Service rule applies only with
respect to an Employee who has terminated employment.
(c)
Special Break in Service rule for Plans using two Years of Service for
eligibility. If the Employer has elected under AA §4-1(a)(8) to require
Employees to complete two Years of Service to become eligible to participate in
the Plan, any Employee who incurs a one-year Break in Service before satisfying
the two Years of Service eligibility condition will not be credited with service
earned before such one-year Break in Service.

(d)
One-Year Break in Service rule. Under the One-Year Break in Service rule, if an
Employee incurs a one-year Break in Service, such Employee will not be credited
with any service earned prior to such one-year Break in Service for purposes of
determining eligibility to participate under the Plan until the Employee has
completed a Year of Service after the Break in Service. The Employer must elect
to apply the One-Year Break in Service rule under AA §4-3(f). Unless elected
otherwise under AA §4-3(f), the One-Year Break in Service rule applies only with
respect to an Employee who has terminated employment.

(1)
Temporary disregard of service. If a Participant has service disregarded under
the One-Year Break in Service rule, such Participant will have his/her service
reinstated as of the first day of the Eligibility Computation during which the
Participant completes a Year of Service following the Break in Service. For this
purpose, the Eligibility Computation Period is the 12-month period commencing on
the date the Employee first performs an Hour of Service following the Break in
Service. If a Participant does not complete a Year of Service during the first
Eligibility Computation Period following the Break in Service, subsequent
Eligibility Computation Periods will be determined based on Plan Years beginning
with the first Plan Year following the Break in Service (unless the Employer
selects Anniversary Years as the Eligibility Computation Period under AA
§4-3(b)).

(2)
Application to Profit Sharing/401(k) Plan. If the Employer elects under AA
§4-3(f) of the Profit Sharing/401(k) Plan Adoption Agreement to have the
One-Year Break in Service rule apply to Salary Deferrals, an Employee who is
precluded from making Salary Deferrals as a result of this Break in Service rule
is eligible to recommence Salary Deferrals under the Plan immediately upon
completing 1,000 Hours of Service with the Employer during a subsequent
measuring period (as determined under subsection (1) above). No additional
contribution need be made to an Employee due to the application of this
subsection (2) as a result of the failure to retroactively permit the Employee
to make Salary Deferrals under the Plan.

2.08
Waiver of Participation. An Employee may not waive participation under the Plan
unless specifically permitted under AA §11-8. For this purpose, the mere failure
to make Salary Deferrals or After-Tax Employee Contributions under the 401(k)
plan is not a waiver of participation. The Employer may elect under AA §11-8 to
permit Employees to make a one-time irrevocable election to not participate
under the Plan. Such election must be made upon inception of the Plan or at any
time prior to the time the Employee first becomes eligible to participate under
any plan maintained by the Employer. An Employee who makes a one-time
irrevocable election not to participate may not subsequently elect to
participate under the Plan.

If the Plan permits Employees to waive participation, any Employee who elects
not to participate will be treated as a non-benefiting Participant for purposes
of the minimum coverage requirements under Code §410(b). However, an Employee
who makes a one-time irrevocable election not to participate, as described in
the preceding paragraph, is not a Participant for purposes of applying the ADP
Test or ACP Test under the 401(k) Agreement. See Sections 6.01 and 6.02.






--------------------------------------------------------------------------------

© Copyright 2014    25    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




SECTION 3
PLAN CONTRIBUTIONS
This Section 3 describes the type of contributions that may be made to the Plan.
The type of contributions that may be made to the Plan and the method for
allocating such contributions may vary depending on the type of Plan involved.
(See Section 5 for a discussion of the limits that apply to any contributions
made under the Plan.)
3.01
Types of Contributions. An Employer may designate under AA §6 (including AA §§6A
– 6D of the Profit Sharing/401(k) Plan Adoption Agreement) the amount and type
of contributions that may be made under this Plan. If the Plan is a Money
Purchase Plan or is a Profit Sharing Plan only (i.e., the Adoption Agreement
provides for only Profit Sharing contributions (without a 401(k) feature)), the
Plan may provide for Employer Contributions (as authorized under AA §6) and, if
so elected under AA §6-6, After-Tax Employee Contributions. If the Employer
adopts the Profit Sharing/401(k) Plan Adoption Agreement, the Plan may permit
Salary Deferrals, Employer Contributions (including QNECs and Safe Harbor/QACA
Safe Harbor Employer Contributions), Matching Contributions (including QMACs and
Safe Harbor/QACA Safe Harbor Matching Contributions) and After-Tax Employee
Contributions. To share in a contribution under the Plan, an Employee must
satisfy all of the conditions for being a Participant (as described in Section
2) and must satisfy any allocation conditions (as described in Section 3.09)
applicable to the particular type of contribution.

The Employer may designate under AA §2-5 that the Plan is a frozen Plan. As a
frozen Plan, the Employer will not make any Employer Contributions or Matching
Contributions with respect to Plan Compensation earned after the date identified
in AA §2-5 and no Participant will be permitted to make Salary Deferrals or
Employee After-Tax Employee Contributions to the Plan for any period following
the effective date of the freeze as identified in AA §2-5.
3.02
Employer Contribution Formulas. If permitted under AA §6, the Employer may make
an Employer Contribution to the Plan, in accordance with the contribution
formula selected under AA §6-2. Subsection (a) below describes the Employer
Contributions that may be selected under the Profit Sharing Plan or Profit
Sharing/401(k) Plan Adoption Agreement and subsection (b) below describes the
Employer Contributions that may be made under the Money Purchase Plan Adoption
Agreement. Any Employer Contribution authorized under the Profit Sharing Plan or
Profit Sharing/401(k) Plan must be allocated in accordance with a definite
allocation formula as set forth in AA §6-3. To receive an allocation of Employer
Contributions, a Participant must satisfy any allocations conditions designated
under the Plan, as described in Section 3.09 below.

(a)
Employer Contribution formulas (Profit Sharing Plan and Profit Sharing/401(k)
Plan). The Employer may elect under AA §6-2 of the Profit Sharing Plan or Profit
Sharing/401(k) Plan Adoption Agreement to make any of the following Employer
Contributions. If the Employer elects more than one Employer Contribution
formula, each formula is applied separately. The Employer’s aggregate Employer
Contribution for a Plan Year will be the sum of the Employer Contributions under
all such formulas. Any reference to the Adoption Agreement under this subsection
(a) is a reference to the Profit Sharing Plan or Profit Sharing/401(k) Plan
Adoption Agreement, as applicable.

(1)
Discretionary Employer Contribution. If a discretionary contribution is selected
under AA §6-2(a), the Employer may decide on an annual basis how much (if any)
it wishes to contribute to the Plan as an Employer Contribution. If the Employer
elects to make a discretionary contribution, such amount may be allocated under
the pro rata, permitted disparity, Employee group, age-based or uniform points
allocation method (as selected in AA §6-3).

(iii)
Pro rata allocation formula. Under the pro rata allocation formula, a pro rata
share of the Employer Contribution is allocated to each Participant’s Employer
Contribution Account. A Participant’s pro rata share may be determined based on
the ratio such Participant’s Plan Compensation bears to the total Plan
Compensation of all Participants or as a uniform dollar amount, as designated in
AA §6-3(a). This allocation formula will satisfy a design-based safe harbor
under Treas. Reg. §1.401(a)(4)-2(b) provided if the allocation is based on Plan
Compensation, the Plan uses a definition of Plan Compensation that satisfies the
nondiscrimination requirements under Treas. Reg. §1.414(s)-1.

(iv)
Permitted disparity allocation formula. Under the permitted disparity allocation
formula, the Employer Contribution is allocated to Participants’ Employer
Contribution Accounts using a two-step or four-step method. Unless provided
otherwise under AA §6-3(c), the two-step method will apply for any Plan Year in
which the Plan is not Top Heavy. For any Plan Year in which the Plan is Top
Heavy, the


--------------------------------------------------------------------------------

© Copyright 2014    26    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




four-step method will apply, unless provided otherwise under AA §6-3(c). This
allocation formula is designed to satisfy a design-based safe harbor under
Treas. Reg. §1.401(a)(4)-2(b).
The Employer may not elect the permitted disparity allocation formula under the
Plan if the Employer maintains another qualified plan, covering any of the same
Employees, which uses permitted disparity in determining the allocation of
contributions or the accrual of benefits under such plan.
(A)
Two-step method. Under the two-step method, the discretionary Employer
Contribution is allocated under the following method:

(I)
Step one. The Employer Contribution is allocated to each Participant’s Employer
Contribution Account in the ratio that the sum of each Participant’s Plan
Compensation plus Excess Compensation (as defined in subsection (C) below) bears
to the sum of the total Plan Compensation plus Excess Compensation of all
Participants, but not in excess of the Maximum Disparity Rate (as defined in
subsection (E) below).

(II)
Step two. Any Employer Contribution remaining after the allocation in subsection
(I) above one will be allocated in the ratio that each Participant’s Plan
Compensation bears to the total Plan Compensation of all Participants.

(B)
Four-step method. Under the four-step method, the discretionary Employer
Contribution is allocated under the following method:

(I)
Step one. The Employer Contribution is allocated to each Participant’s Employer
Contribution Account in the ratio that each Participant’s Total or Plan
Compensation (as specified in AA §6-3(c)(2)) bears to the Total or Plan
Compensation of all Participants, but not in excess of 3% of each Participant’s
Total or Plan Compensation.

(II)
Step two. Any Employer Contribution remaining after the allocation in subsection
(I) above will be allocated to each Participant’s Employer Contribution Account
in the ratio that each Participant’s Excess Compensation (as defined in
subsection (C) below) bears to the Excess Compensation of all Participants, but
not in excess of 3% of each Participant’s Excess Compensation. For purposes of
this step two, Excess Compensation will be determined using Total or Plan
Compensation (as specified in AA §6-3(c)(2)) for the Plan Year.

(III)
Step three. Any Employer Contribution remaining after the allocation in
subsection (II) above will be allocated to each Participant’s Employer
Contribution Account in the ratio that the sum of each Participant’s Plan
Compensation plus Excess Compensation bears to the sum of the total Plan
Compensation plus Excess Compensation of all Participants, but not in excess of
the Maximum Disparity Rate (as defined in subsection (E) below).

(IV)
Step four. Any Employer Contribution remaining after the allocation in
subsection (III) above will be allocated to each Participant’s Employer
Contribution Account in the ratio that each Participant’s Plan Compensation
bears to the total Plan Compensation of all Participants.

(C)
Excess Compensation. The amount of Plan Compensation that exceeds the
Integration Level.

(D)
Integration Level. The Taxable Wage Base, unless specified otherwise under AA
§6-3(c)(1).

(E)
Maximum Disparity Rate. The Maximum Disparity Rate is the maximum amount that
may be allocated with respect to Excess Compensation. If the two-step allocation
method is used under subsection (A) above, under step one of the two-step
formula, the amount allocated as a percentage of Plan Compensation and Excess
Compensation may not exceed the following percentage:


--------------------------------------------------------------------------------

© Copyright 2014    27    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




Integration Level  
(as a percentage of the Taxable Wage Base)
Maximum  
Disparity Rate
100%
5.7%
More than 80% but less than 100%
5.4%
More than 20% and not more than 80%
4.3%
20% or less
5.7%



If the four-step allocation formula is used under subsection (B) above, under
step three of the four-step formula, the amount allocated as a percentage of
Plan Compensation and Excess Compensation may not exceed the following
percentage:
Integration Level  
(as a percentage of the Taxable Wage Base)
Maximum  
Disparity Rate
100%
2.7%
More than 80% but less than 100%
2.4%
More than 20% and not more than 80%
1.3%
20% or less
2.7%



(F)
Taxable Wage Base. The maximum amount of wages that are considered for Social
Security purposes as in effect at the beginning of the Plan Year.

(v)
Uniform points allocation. Under the uniform points allocation, the Employer
will allocate the discretionary Employer Contribution on the basis of each
Participant’s total points for the Plan Year, as determined under AA §6-3(d). A
Participant’s allocation of the Employer Contribution is determined by
multiplying the Employer Contribution by a fraction, the numerator of which is
the Participant’s total points for the Plan Year and the denominator of which is
the sum of the points for all Participants for the Plan Year.

A Participant will receive points for each year(s) of age and/or each Year(s) of
Service designated under AA §6-3(d). In addition, a Participant also may receive
points based on his/her Plan Compensation. Each Participant will receive the
same number of points for each designated year of age and/or service and the
same number of points for each designated level of Plan Compensation. If the
Employer provides points based on Plan Compensation, the Employer may not
designate a level of Plan Compensation that exceeds $200.
To satisfy the nondiscrimination safe harbor under Treas. Reg. §1.401(a)(4)-2,
the average of the allocation rates for Highly Compensated Employees in the Plan
must not exceed the average of the allocation rates for the Nonhighly
Compensated Employees in the Plan. For this purpose, the average allocation
rates are determined in accordance with Treas. Reg. §1.401(a)(4)-2(b)(3)(B).
(vi)
Employee group allocation. Under the Employee group allocation method, the
Employer may make a different discretionary contribution to each Participant’s
Employer Contribution Account based on the Employee allocation groups designated
under AA §6-3(e). The Employer Contribution made for an allocation group will be
allocated as a uniform percentage of Plan Compensation or as a uniform dollar
amount. If the Employer Contribution is allocated as a percentage of Plan
Compensation, the amount that will be allocated to each Participant within an
allocation group is determined by multiplying the Employer Contribution made for
that allocation group by the following fraction:

          Participant’s Plan Compensation          
Plan Compensation of all Participants in the allocation group


--------------------------------------------------------------------------------

© Copyright 2014    28    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------






Alternatively, the Employer may set forth in the description of the Employee
groups under AA §6-3(e)(2) a fixed contribution amount for a designated Employee
group. If a fixed contribution is provided for a specific Employee group, the
amount designated as the fixed contribution will be allocated to each
Participant within the designated Employee group.
The Plan must satisfy the general nondiscrimination rate group test under Treas.
Reg. §1.401(a)(4)-2(c) with respect to the separate allocation rates under the
Plan. The Plan may be tested on the basis of allocation rates or equivalent
benefit rates. If the Plan is tested on the basis of equivalent benefit rates,
the Plan will use standard interest rate and mortality table assumptions in
accordance with Treas. Reg. §1.401(a)(4)-12 when testing the allocation formula
for nondiscrimination. In the case of self-employed individuals (i.e., sole
proprietorships or partnerships), the requirements of 1.401(k)-1(a)(6) continue
to apply, and the allocation method should not be such that a cash or deferred
election is created for a self-employed individual as a result of the
application of the allocation method.
(A)
Must designate contribution in writing. The Employer must designate in writing
how much of the Employer Contribution is made for each of the Employee
allocation groups and whether such amounts are allocated on the basis of Plan
Compensation or as a uniform dollar amount. The portion of the Employer
Contribution designated for a specific allocation group will be allocated only
to Participants within that allocation group. If a Participant is in more than
one allocation group during the Plan Year, the Participant will receive an
Employer Contribution based on the Participant’s status on the last day of the
Plan Year. In the event a Participant is in two or more allocation groups on the
last day of the Plan Year, the Participant will receive an Employer Contribution
based on the first allocation group listed under AA §6-3(e) in which the
Participant is a part. The Employer can provide for a different treatment of
Employees in multiple groups under AA §6-3(e)(3)(iii).

(B)
Special rules.

(I)
Family Members. The Employer may designate in AA §6-3(e)(3)(i) to establish a
separate allocation group for each Family Member of a Five-Percent Owner of the
Employer. For this purpose, Family Members include the Spouse, children, parents
and grandparents of a Five-Percent Owner. If there is more than one Family
Member, each Family Member will be in his/her own separate allocation group.
(See Section 1.69(a) for the definition of a Five-Percent Owner.)

(II)
Benefiting Participants. The Employer may designate in AA §6-3(e)(3)(ii) to
establish a separate allocation group for any Nonhighly Compensated Benefiting
Participant who does not receive the Minimum Gateway Contribution described
under subsection (III)(a) below. For this purpose, a Participant is treated as a
Benefiting Participant if such Participant receives an allocation of Employer
Contributions (other than Salary Deferrals or Matching Contributions (including
Safe Harbor/QACA Safe Harbor Matching Contributions and QMACs)) or receives an
allocation of forfeitures for the Plan Year (other than forfeitures that are
subject to Code §401(m) because they are allocated as a Matching Contribution).

(III)
Special gateway contribution. If a separate allocation group is not established
for Benefiting Participants under AA §6-3(e)(3)(ii), the Employer may make an
additional discretionary Employer Contribution (“special gateway contribution”)
for all Nonhighly Compensated Benefiting Participants (as described in
subsection (II)) in an amount necessary to provide the Minimum Gateway
Contribution described in subsection (a) below. The special gateway contribution
will be allocated to all Nonhighly Compensated Benefiting Participants who have
not otherwise received the Minimum Gateway Contribution without regard to any
allocation conditions otherwise applicable to Employer Contributions under the
Plan. However, Participants who the Plan Administrator disaggregates pursuant to
Treas. Reg. §1.410(b)-7(e)(4) because they have not satisfied the greatest
minimum age and service conditions permissible under Code §410(a) shall not be
eligible to receive an allocation of any special gateway contribution made
pursuant to this subsection (III).


--------------------------------------------------------------------------------

© Copyright 2014    29    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(a)
Minimum Gateway Contribution. A Benefiting Participant is treated as receiving
the Minimum Gateway Contribution if the Participant has an allocation rate that
is equal to the lesser of:

(1)
one-third of the allocation rate of the Highly Compensated Employee with the
highest allocation rate for the Plan Year or

(2)
5% of Compensation (as defined in subsection (b) below).

In determining whether a Benefiting Participant has received an allocation that
satisfies the Minimum Gateway Contribution, all Employer Contributions allocated
to the Participant for the Plan Year are taken into account. For this purpose,
Employer Contributions do not include any Matching Contributions or Salary
Deferrals.
(b)
Compensation for 5% gateway allocation. For purposes of the 5% gateway
contribution under subsection (a)(2) above, Compensation means Total
Compensation for the Plan Year. However, for this purpose, Total Compensation
may exclude amounts paid while an Employee is not a Participant in the Plan.

(c)
Compensation under one-third gateway allocation. To determine whether a
Benefiting Participant has received an allocation that satisfies the one-third
gateway allocation requirement under subsection (a)(1) above, a Participant’s
allocation rate is determined by dividing the total Employer Contribution made
on behalf of such Participant by the Participant’s Plan Compensation (as defined
in AA §5-3) or by any other definition of compensation that satisfies the
requirements of Treas. Reg. §1.414(s). Any definition of compensation used under
this subsection (c) must be applied uniformly in determining the allocation
rates of Benefiting Participants.

(IV)
Special gateway contribution for DB/DC plans. If this Plan is aggregated with a
Defined Benefit Plan for purposes of nondiscrimination testing, the Employer may
make an additional discretionary Employer Contribution for Nonhighly Compensated
Benefiting Participants in an amount necessary to satisfy the minimum gateway
requirements applicable to DB/DC plans. However, Participants who the Plan
Administrator disaggregates pursuant to Treas. Reg. §1.410(b)-7(c)(4) because
they have not satisfied the greatest minimum age and service conditions
permissible under Code §410(a) shall not be eligible to receive an allocation of
any special gateway contribution made pursuant to this subsection (IV).

(a)
DB/DC gateway contribution. For this purpose, the minimum gateway requirement
for DB/DC plans is equal to the lesser of:

(1)
one-third (1/3) of the Aggregate Normal Allocation Rate of the Highly
Compensated Participant with the highest Aggregate Normal Allocation Rate, or

(2)
the lesser of:

(i)
5% of Code §414(s) Compensation (increased by one percentage point for each 5
percentage point increment (or portion thereof) by which the Aggregate Normal
Allocation Rate of the Highly Compensated Participant exceeds 25%) or

(ii)
7½% of Code §414(s) Compensation.

(b)
Aggregate Normal Allocation Rate: The Aggregate Normal Allocation Rate shall be
determined in accordance with Treas. Reg. §1.401(a)(4)-9(b)(2)(ii).

(c)
Benefiting Participants. A Participant is treated as a Benefiting Participant if
such Participant receives an allocation of Employer Contributions (other than
Salary Deferrals or Matching Contributions (including Safe Harbor/QACA Safe
Harbor Matching


--------------------------------------------------------------------------------

© Copyright 2014    30    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




Contributions and QMACs)) or receives an allocation of forfeitures for the Plan
Year (other than forfeitures that are subject to Code §401(m) because they are
allocated as a Matching Contribution) or accrues a benefit under the Defined
Benefit Plan which is aggregated with this Plan for nondiscrimination testing.
(d)
Code §414(s) Compensation. For purposes of this subsection (IV), Code §414(s)
Compensation is any definition of compensation that satisfies the requirements
under Treas. Reg. §1.414(s)-1. Thus, the Plan may use full-year compensation or
compensation earned while a Participant, provided such definition satisfies the
requirements of Treas. Reg. §1.414(s)-1.

(V)
Special restrictions that apply to “short-service” Employees. A designated
Employee allocation group which is limited to Nonhighly Compensated Employees
with the lowest amount of compensation and/or the shortest periods of service
may be deemed to violate the nondiscrimination requirements under Code
§401(a)(4).

(vii)
Age-based allocation formula. Under the age-based allocation formula, the
Employer will allocate the discretionary Employer Contribution on the basis of
each Participant’s adjusted Plan Compensation. Amounts allocated under an
age-based allocation must satisfy the general nondiscrimination rate group test
under Treas. Reg. §1.401(a)(4)-2(c).

(A)
Adjusted Plan Compensation. For this purpose, a Participant’s adjusted Plan
Compensation is determined by multiplying the Participant’s Plan Compensation by
an Actuarial Factor (as described in subsection (B) below).

(B)
Actuarial Factor. A Participant’s Actuarial Factor is determined based on
standard actuarial assumptions that satisfy Treas. Reg. §1.401(a)(4)-12 using a
testing age that is the later of Normal Retirement Age or the Employee’s current
age. Unless designated otherwise under AA §6-3(f), a Participant’s Actuarial
Factor is determined based on an 8.5% interest rate and the UP-1984 mortality
table. (See Appendix A of the Plan for the Actuarial Factors associated with an
8.5% interest rate and the UP-1984 mortality table and a testing age of 65. If
an interest rate other than 8.5% or a mortality table other than the UP-1984
mortality table is selected under AA §6-3(f), or if a testing age other than age
65 is used, the Plan must determine the appropriate Actuarial Factors based on
the designated interest rate, mortality table and testing age.)

(2)
Fixed Employer Contribution. The Employer may elect under AA §6-2(b) to make a
fixed contribution to the Plan. The Employer may elect under AA §6-2(b)(1) or
(2) to make a fixed contribution as a designated percentage of Plan Compensation
or as a uniform dollar amount. In addition, the contribution may be allocated in
accordance with a Collective Bargaining Agreement.

If a fixed contribution is selected under AA §6-2(b)(1) or (2), the Employer
Contribution will be allocated under the fixed contribution formula under AA
§6-3(b) in accordance with the selections made in AA §6-2(b). The allocation of
the fixed Employer Contribution will satisfy a design-based safe harbor under
Treas. Reg. §1.401(a)(4)-2(b) provided, if the allocation is based on Plan
Compensation, the Plan uses a definition of Plan Compensation that satisfies the
nondiscrimination requirements under Treas. Reg. §1.414(s)-1.
The Employer may elect under AA §6-2(b)(3) to make a fixed contribution based on
the provisions of a Collective Bargaining Agreement which provides for
retirement benefits. Any fixed contribution based on the provisions of a
Collective Bargaining Agreement will be allocated to Collectively Bargained
Employees in accordance with the provisions of the Collective Bargaining
Agreement(s).
(3)
Service-based Employer Contribution. If elected in AA §6-2(c), the Employer may
make a contribution based on an Employee’s service with the Employer during the
Plan Year (or other period designated under AA §6-4). The Employer may elect to
make the service-based contribution as a discretionary contribution or as a
fixed contribution. Any such contribution will be allocated on the basis of
Participants’ Hours of Service, weeks of employment or other measuring period
selected under AA §6-2(c). The Employer Contribution will be allocated under the
service-based allocation formula under AA §6-3(g). Amounts allocated on the
basis of service must satisfy the general nondiscrimination rate group test
under Treas. Reg. §1.401(a)(4)-2(c).


--------------------------------------------------------------------------------

© Copyright 2014    31    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(4)
Year of Service Employer Contribution. The Employer may elect under AA §6-2(d)
to provide an Employer Contribution based on an Employee’s Years of Service with
the Employer. Unless designated otherwise under AA §6-2(d), an Employee earns a
Year of Service for each Plan Year during which the Employee completes at least
1,000 Hours of Service. The Employer may designate an alternative definition of
Year of Service under AA §6-2(d). The Employer Contribution will be allocated
under the Year of Service allocation formula under AA §6-3(h). Amounts allocated
on the basis of Years of Service must satisfy the general nondiscrimination rate
group test under Treas. Reg. §1.401(a)(4)-2(c).

(5)
Prevailing Wage Contribution. If elected in AA §6-2(e), the Employer may make a
Prevailing Wage Contribution for Participants who perform Prevailing Wage
Service. For this purpose, Prevailing Wage Service is any service performed by
an Employee under a public contract subject to the Davis-Bacon Act or to any
other federal, state or municipal prevailing wage law. The Employer will make an
Employer Contribution based on the hourly contribution rate for the
Participant’s employment classification. The Prevailing Wage Contribution will
be allocated under the Prevailing Wage allocation formula under AA §6-3(i).
Special restrictions may apply in order for Prevailing Wage Contributions to be
taken into account for purposes of satisfying the applicable federal, state or
municipal prevailing wage laws. The Employer may attach an Addendum to the
Adoption Agreement setting forth the hourly contribution rate for the employment
classifications eligible for Prevailing Wage Contributions.

Unless provided otherwise in AA §6-2(e)(3), the following default rules apply
for purposes of determining the Prevailing Wage Contribution.
(i)
Only available to Nonhighly Compensated Employees. Highly Compensated Employees
are not eligible to share in the Prevailing Wage Contribution.

(ii)
No minimum age and service conditions. No minimum age or service conditions will
apply for purposes of determining an Employee’s eligibility for the Prevailing
Wage Contribution. An Employee who performs Prevailing Wage Service will be
eligible to receive the Prevailing Wage Contribution as of his/her Employment
Commencement Date.

(iii)
No allocation conditions. No allocation conditions (as described in Section
3.09) will apply to the Prevailing Wage Contribution.

(iv)
Full vesting. Prevailing Wage Contributions are always 100% vested.

If the Employer elects to provide eligibility requirements or vesting
requirements with respect to Prevailing Wage Contributions under AA §6-2(e), the
Employer may not be able to take full credit under applicable federal, state or
municipal prevailing wage laws for the Prevailing Wage Contributions made under
this Plan. See the applicable prevailing wage laws for more information
regarding the effect of eligibility and/or vesting requirements.
The Employer may elect under AA §6-2(e)(2) to offset other Employer
Contributions made under the Plan by the Prevailing Wage Contribution. If the
Prevailing Wage Contribution is used to offset a Safe Harbor Employer
Contribution or a Safe Harbor Matching Contribution, the Prevailing Wage
Contribution will be treated as satisfying the requirements for a Safe Harbor
Contribution as set forth in Section 6.04. Thus, any Prevailing Wage
Contributions that are used to offset Safe Harbor Contributions will always be
100% vested and will be subject to the distribution restrictions described in
Section 6.04(a)(3). The Plan will not fail to qualify as a Safe Harbor 401(k)
Plan solely because Prevailing Wage Contributions are used to offset the Safe
Harbor Employer or Safe Harbor Matching Contributions under the Plan.
To the extent the Prevailing Wage Contribution satisfies the requirements for a
QNEC, as described in subsection (6) below, the Prevailing Wage Contribution may
be treated as a QNEC under the Plan. If a Highly Compensated Employee receives a
Prevailing Wage Contribution and the Plan fails the nondiscrimination
requirements under Code §401(a)(4), the Employer may elect to pay the
discriminatory contribution to the Highly Compensated Employee outside of the
Plan consistent with the requirements of the applicable prevailing wage laws.
(6)
Qualified Nonelective Contributions (QNECs). Notwithstanding any contrary
selections in the Profit Sharing/401(k) Plan Adoption Agreement, for any Plan
Year, the Employer may make a discretionary QNEC on behalf of Nonhighly
Compensated Participants under the Plan. Such QNEC may be allocated as a


--------------------------------------------------------------------------------

© Copyright 2014    32    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




uniform percentage of Plan Compensation or a uniform dollar amount to all
Nonhighly Compensated Participants or as a Targeted QNEC (as defined in
subsection (ii)(B) below), without regard to any allocation conditions selected
in AA §6-5, unless designated otherwise under AA §6D-3 of the Profit
Sharing/401(k) Plan Adoption Agreement.
A QNEC must satisfy the requirements for a QNEC described in subsection (i)
below at the time the contribution is made to the Plan, regardless of any
inconsistent elections under the Profit Sharing/401(k) Plan Adoption Agreement.
If the Plan is disaggregated for otherwise excludable Employees pursuant to
Section 6.03(b), the Employer may allocate the QNEC only to Participants in a
particular disaggregated portion of the Plan. See Section 6.03(c). (See Sections
6.01(b)(3) and 6.02(b)(3) for a description of the amount of QNECs that may be
taken into account under the ADP Test and/or ACP Test.)
If the Employer makes both a discretionary Employer Contribution under AA
§6-2(a) and a discretionary QNEC, the Employer must designate the amount of the
Employer Contribution which is designated as a regular Employer Contribution and
the amount designated as a QNEC.
(i)
Requirements for a QNEC. In order to qualify as a QNEC, an Employer Contribution
must satisfy the following requirements:

(C)
100% vesting. A QNEC must be 100% vested when contributed to the Plan.

(D)
Distribution restrictions. A QNEC must be subject to the same distribution
restrictions applicable to Salary Deferrals under Section 8.10(c), except that
no portion of a Participant’s QNEC Account may be distributed on account of
Hardship. See Section 8.10(e).

(E)
Allocation conditions. A QNEC will not be subject to the allocation provisions
applicable to Employer Contributions, as designated under AA §6-5, unless
provided otherwise under AA §6D-3 of the Profit Sharing/401(k) Plan Adoption
Agreement.

(ii)
Allocation method for QNECs.

(C)
Participants. The Employer may allocate the QNEC as a uniform percentage of Plan
Compensation or as a uniform dollar amount to all Nonhighly Compensated
Participants. Alternatively, the Employer may elect under AA §6D-3(a) of the
Profit Sharing/401(k) Plan Adoption Agreement to allocate any QNEC under the
Plan to all Participants (rather than to just Nonhighly Compensated
Participants).

(D)
Targeted QNEC. The Employer may allocate the QNEC as a Targeted QNEC. If the
Employer makes a Targeted QNEC, the QNEC will be allocated to Nonhighly
Compensated Participants in the QNEC Allocation Group, starting with Nonhighly
Compensated Participants with the lowest Plan Compensation for the Plan Year.
For this purpose, the QNEC Allocation Group is made up of the Nonhighly
Compensated Participants (equal to one-half of total Nonhighly Compensated
Participants under the Plan), with the lowest level of Plan Compensation for the
Plan Year.

(I)
5% of Plan Compensation limit. The QNEC will be allocated to the Nonhighly
Compensated Employees in the QNEC Allocation Group up to a maximum of 5% of Plan
Compensation. The QNEC will be allocated first to the Nonhighly Compensated
Participant(s) with the lowest Plan Compensation (up to the 5% of Plan
Compensation maximum allocation) and continuing with Nonhighly Compensated
Employees in the QNEC Allocation Group with the next higher level of Plan
Compensation, until all of the QNEC has been allocated (or until all Nonhighly
Compensated Employees in the QNEC Allocation Group have received the maximum 5%
of Plan Compensation QNEC allocation).

(II)
Reallocation to lowest one-half of Nonhighly Compensated Participants. If a QNEC
remains unallocated after the allocation under subsection (I), the remaining
QNEC will continue to be allocated in accordance with subsection (I), in
increments equal to twice the level of QNEC allocated to the rest of the QNEC
Allocation Group. Thus, for example, if a QNEC remains unallocated after
allocating the full 5% of Plan Compensation to the QNEC Allocation Group, the
QNEC will continue to be allocated up to 10% of Plan Compensation (twice the
QNEC already allocated to the QNEC Allocation Group) beginning with the


--------------------------------------------------------------------------------

© Copyright 2014    33    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




Nonhighly Compensated Employee in the QNEC Allocation Group with the lowest Plan
Compensation.
(III)
Additional members in QNEC Allocation Group. If at any time, a Nonhighly
Compensated Participant is not able to receive a full QNEC allocation under
subsection (I) or (II) (e.g., due to the application of the Code §415
Limitation), the Nonhighly Compensated Participant with the next higher level of
Plan Compensation (that is not in the QNEC Allocation Group) will be added to
the QNEC Allocation Group.

(IV)
Increase in QNEC to correct ACP Test. If the QNEC is being used to correct both
the ADP and ACP Tests, the allocation in subsection (I) may be increased to 10%
of Plan Compensation (instead of 5% of Plan Compensation). In addition, the
allocation in subsection (II) would also be increased so that the maximum QNEC
allocation will be twice the 10% QNEC allocation.

(V)
Special rule for Prevailing Wage Contributions. To the extent QNECs are made in
connection with the Employer’s obligation to pay Prevailing Wages, this
subsection (B) may be applied by increasing the 5% of Plan Compensation limit to
10% of Plan Compensation.

(VI)
Special rule for Plan Years beginning before January 1, 2006. For Plan Years
beginning before January 1, 2006, a QNEC allocated under the Targeted QNEC
method may be allocated to Participants without regard to the 5% of Plan
Compensation limit. Thus, for such Plan Years, a Targeted QNEC may be allocated
to a Participant up to the Participant’s Code §415 Limitation, as described in
Section 5.03.

(7)
Frozen Plan. The Employer may designate under AA §2-5 that the Plan is a frozen
Plan. As a frozen Plan, the Employer will not make any Employer Contributions
with respect to Plan Compensation earned after the date identified in AA §2-5.
In addition, if the Plan is a 401(k) Plan, no Participant will be permitted to
make Elective Deferrals or After-Tax Employee Contributions to the Plan for any
period following the effective date of the freeze as identified in AA §2-5. If
the Plan holds any unallocated forfeitures at the time of the termination, such
forfeitures may be allocated to all eligible Participants in accordance with
Section 7.12 in the year of the termination, regardless of any contrary
selections under AA §8-6.

(b)
Employer Contribution formulas (Money Purchase Plan). The Employer may elect
under AA §6-2 of the Money Purchase Plan Adoption Agreement to make any of the
following Employer Contributions. Each Participant will receive an allocation of
Employer Contributions equal to the amount determined under the contribution
formula elected under AA §6-2. Any reference to the Adoption Agreement under
this subsection (b) is a reference to the Money Purchase Plan Adoption
Agreement. To receive an allocation of Employer Contributions, a Participant
must satisfy any allocations conditions designated under the Plan, as described
in Section 3.09 below.

If the Employer adopts the Money Purchase Plan Adoption Agreement and also
maintains another qualified retirement plan or plans, the contribution to be
made under the Money Purchase Plan will not exceed the maximum amount that is
deductible under Code §404(a)(7), taking into account all contributions that
have been made to the other plan or plans prior to the date a contribution is
made under the Money Purchase Plan.
(1)
Uniform Employer Contribution. If elected under AA §6-2(a), the Employer will
make a contribution to each Participant under the Plan as a uniform percentage
of Plan Compensation or as a uniform dollar amount. This contribution formula
will satisfy a design-based safe harbor under Treas. Reg. §1.401(a)(4)-2(b)
provided if the allocation is based on Plan Compensation, the Plan uses a
definition of Plan Compensation that satisfies the nondiscrimination
requirements under Treas. Reg. §1.414(s)-1.

(2)
Permitted disparity contribution formula. If elected under AA §6-2(b), the
Employer will make a permitted disparity contribution to each Participant using
either the individual or group method. The Employer may not elect the permitted
disparity contribution formula under the Plan if the Employer maintains another
qualified plan, covering any of the same Employees, which uses permitted
disparity in determining the allocation of contributions or the accrual of
benefits under such plan. This contribution formula is designed to satisfy a
design-based safe harbor under Treas. Reg. §1.401(a)(4)-2(b).


--------------------------------------------------------------------------------

© Copyright 2014    34    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(i)
Individual method. Under the individual method, each Participant will receive an
allocation of the Employer Contribution equal to the amount determined under the
contribution formula under AA §6-2(b)(1). A Participant may not receive an
allocation with respect to Excess Compensation that exceeds the Maximum
Disparity Rate.

(A)
Excess Compensation. The amount of Plan Compensation that exceeds the
Integration Level.

(B)
Integration Level. The Taxable Wage Base, unless specified otherwise under AA
§6-2(b)(3).

(C)
Maximum Disparity Rate. The Maximum Disparity Rate is the maximum amount that
may be allocated with respect to Excess Compensation under the permitted
disparity formula. The maximum amount that may be allocated as a percentage of
Plan Compensation and Excess Compensation is the following percentage:

Integration Level  
(as a percentage of the Taxable Wage Base)
Maximum  
Disparity Rate
100%
5.7%
More than 80% but less than 100%
5.4%
More than 20% and not more than 80%
4.3%
20% or less
5.7%



(D)
Taxable Wage Base. The maximum amount of wages that are considered for Social
Security purposes as in effect at the beginning of the Plan Year.

(ii)
Group method. Under the group method, the Employer contributes a fixed
percentage of total Plan Compensation of all Participants. The Employer
Contribution is then allocated under the two-step method (as described in
subsection (a)(1)(ii)(A) above) or, if the Plan Is Top-Heavy, under the
four-step method (as described in subsection (a)(1)(ii)(B) above). In
determining Excess Compensation, the Integration Level is the Taxable Wage Base,
unless designated otherwise under AA §6-2(b)(2).

(3)
Employee group contribution formula. Under the Employee group contribution
formula, the Employer may make a different contribution to each Participant’s
Employer Contribution Account based on the designated Employee groups identified
under AA §6-2(c).

The Employer Contribution made for a designated Employee group will be allocated
to each eligible Participant in such group as a uniform percentage of Plan
Compensation or as a uniform dollar amount, as designated in AA §6-2(c)(2). The
Employer also may elect to allocate an amount to each eligible Participant in a
designated Employee group the maximum amount permissible under Code §415. See
Section 5.03.
The Employee groups designated in AA §6-2(c) must be clearly defined in a manner
that will not violate the definite determinable requirement of Treas. Reg.
§1.401-1(b)(1)(ii). The portion of the Employer Contribution designated for a
specific Employee group will be allocated only to Participants within that
group. If a Participant is in more than one Employee group during the Plan Year,
the Participant will receive an Employer Contribution based on the Participant’s
status on the last day of the Plan Year. In the event a Participant is in two or
more Employee groups on the last day of the Plan Year, the Participant will
receive an Employer Contribution based on the first Employee group listed under
AA §6-2(c) in which the Participant is a part. The Employer can provide for a
different treatment of Employees in multiple groups under AA §6-2(c)(3)(i).
The Plan still must satisfy the general nondiscrimination rate group test under
Treas. Reg. §1.401(a)(4)-2(c) with respect to the separate contribution rates
under the Plan. The Plan may be tested on the basis of allocation rates or
equivalent benefit rates. If the Plan is tested on the basis of equivalent
benefit rates, the Plan will use standard interest rate and mortality table
assumptions in accordance with Treas. Reg. §1.401(a)(4)-12 when testing the
allocation formula for nondiscrimination.


--------------------------------------------------------------------------------

© Copyright 2014    35    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




In the case of self-employed individuals (i.e., sole proprietorships or
partnerships), the requirements of 1.401(k)-1(a)(6) continue to apply, and the
designation of Employee groups should not be such that a cash or deferred
election is created for a self-employed individual as a result of the
application of such designation. A designated Employee group which is limited to
Nonhighly Compensated Employees with the lowest amount of compensation and/or
the shortest periods of service may be deemed to violate the nondiscrimination
requirements under Code §401(a)(4).
(4)
Age-based contribution formula. Under the age-based contribution formula, the
Employer will contribute a specific percentage of each Participant’s adjusted
Plan Compensation. Amounts contributed under an age-based contribution formula
must satisfy the general nondiscrimination rate group test under Treas. Reg.
§1.401(a)(4)-2(c).

(v)
Adjusted Plan Compensation. For this purpose, a Participant’s adjusted Plan
Compensation is determined by multiplying the Participant’s Plan Compensation by
an Actuarial Factor (as described in subsection (ii) below).

(vi)
Actuarial Factor. A Participant’s Actuarial Factor must be determined based on
standard actuarial assumptions that satisfy Treas. Reg. §1.401(a)(4)-12 using a
testing age that is the later of Normal Retirement Age or the Employee’s current
age. Unless designated otherwise under AA §6-2(d), a Participant’s Actuarial
Factor is determined based on an 8.5% interest rate and the UP-1984 mortality
table. (See Appendix A of the Plan for the Actuarial Factors associated with an
8.5% interest rate and the UP-1984 mortality table and a testing age of 65. If
an interest rate other than 8.5% or a mortality table other than the UP-1984
mortality table is selected under AA §6-2(d), or if a testing age other than age
65 is used, the Plan must determine the appropriate Actuarial Factors based on
the designated interest rate, mortality table and testing age.)

(5)
Service-based Employer Contribution. If elected in AA §6-2(e), the Employer will
make a contribution based on an Employee’s service with the Employer during the
Plan Year (or other period designated under AA §6-4). The Employer Contribution
will be allocated on the basis of Participants’ Hours of Service, weeks of
employment or other measuring period selected under AA §6-2(e). Amounts
contributed on the basis of service must satisfy the general nondiscrimination
rate group test under Treas. Reg. §1.401(a)(4)-2(c).

(6)
Prevailing Wage Contribution. If elected in AA §6-2(f), the Employer will make a
Prevailing Wage Contribution for Participants who perform Prevailing Wage
service. For this purpose, Prevailing Wage service is any service performed by
an Employee under a public contract subject to the Davis-Bacon Act or to any
other federal, state or municipal prevailing wage law. The Employer will make an
Employer Contribution based on the hourly contribution rate for the
Participant’s employment classification. Special restrictions may apply in order
for Prevailing Wage Contributions to be taken into account for purposes of
satisfying the applicable federal, state or municipal prevailing wage laws. The
Employer may attach an Addendum to the Adoption Agreement setting forth the
hourly contribution rate for the employment classifications eligible for
Prevailing Wage Contributions.

Unless provided otherwise in AA §6-2(f)(2), the default rules described in
subsection (a)(5) above will apply for purposes of determining the Prevailing
Wage Contribution. If the Employer elects to provide eligibility requirements or
vesting requirements with respect to Prevailing Wage Contributions under AA
§6-2(f), the Employer may not be able to take full credit under applicable
federal, state or municipal prevailing wage laws for the Prevailing Wage
Contributions made under this Plan. See the applicable prevailing wage laws for
more information regarding the effect of eligibility and/or vesting
requirements.
The Employer may elect under AA §6-2(f)(1) to offset other Employer
Contributions made under the Plan by the Prevailing Wage Contribution. If a
Highly Compensated Employee receives a Prevailing Wage Contribution and the Plan
fails the nondiscrimination requirements under Code §401(a)(4), the Employer may
elect to pay the discriminatory contribution to the Highly Compensated Employee
outside of the Plan consistent with the requirements of the applicable
prevailing wage laws.
(7)
Frozen Plan. The Employer may designate under AA §2-5 that the Plan is a frozen
Plan. As a frozen Plan, the Employer will not make any Employer Contributions
with respect to Plan Compensation earned after the date identified in AA §2-5.
If the Plan holds any unallocated forfeitures at the time of the termination,
such forfeitures may be allocated to all eligible Participants in accordance
with Section 7.12 in the year of the termination, regardless of any contrary
selections under AA §8-6.


--------------------------------------------------------------------------------

© Copyright 2014    36    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(c)
Period for determining Employer Contributions. In determining the amount of
Employer Contributions to be allocated to Participants under the Plan, the Plan
will take into account Plan Compensation (as defined in Section 1.97) for the
Plan Year. The Employer may designate under AA §6-4 alternative periods for
determining the allocation of Employer Contributions. If alternative periods are
designated under AA §6-4, a Participant’s allocation of Employer Contributions
will be determined separately for each designated period based on Plan
Compensation earned during such period. If an alternative period is designated
under AA §6-4, the Employer need not actually make the Employer Contribution
during the designated period, provided the total Employer Contribution for the
Plan Year is allocated based on the proper Plan Compensation. (If the permitted
disparity allocation method applies under AA §6-2(b), the allocation will be
based on the Plan Year.)

(d)
Offset of Employer Contributions.

(1)
Offset of Employer Contributions by Safe Harbor/QACA Safe Harbor Employer
Contributions. If the Plan provides for Safe Harbor/QACA Safe Harbor Employer
Contributions under AA §6C-2 of the Profit Sharing/401(k) Plan Adoption
Agreement, the Employer may elect under AA §6C-5 to offset any additional
Employer Contributions a Participant would otherwise receive by the amount of
Safe Harbor/QACA Safe Harbor Employer Contributions the Participant receives
under the Plan. Thus, when allocating any additional Employer Contributions
under the Plan, if so elected under AA §6C-5, no amounts will be allocated to
Participants who receive a Safe Harbor/QACA Safe Harbor Employer Contribution
until the amount of additional Employer Contributions exceeds the amount of Safe
Harbor/QACA Safe Harbor Employer Contributions received under the Plan. For this
purpose, if the permitted disparity allocation method applies, this offset
applies only to the second step of the two-step permitted disparity formula or
the fourth step of the four-step permitted disparity formula.

(2)
Offset for contributions under another qualified plan maintained by the
Employer. If the Employer maintains any other qualified plan(s) which cover any
Participants under this Plan, the Employer may elect under AA §6-4(c) of the
Profit Sharing or Profit Sharing/401(k) Plan Adoption Agreement or AA §6-3(c) of
the Money Purchase Plan Adoption Agreement to reduce such Participants’
allocation under this Plan to take into account the benefits provided under the
Employer’s other qualified plan(s). For purposes of satisfying the coverage
requirements under Code §410(b) and the nondiscrimination requirements under
Code §401(a)(4), this Plan may need to be aggregated with such other qualified
plan(s) in accordance with Treas. Reg. §1.410(b)-7. The Employer may describe
any special rules that apply for purposes of determining the offset under AA
§6-4(c)(2) or AA §6-3(c)(2), as applicable.

3.03
Salary Deferrals. The Employer may elect under AA §6A of the Profit
Sharing/401(k) Plan Adoption Agreement to authorize Participants to make Salary
Deferrals under the Plan. A Participant’s total Salary Deferrals may not exceed
the lesser of any limitation designated under AA §6A-2, the Elective Deferral
Dollar Limit described under Section 5.02, or the amount permitted under the
Code §415 Limitation described under Section 5.03. The Employer may elect under
AA §6A-2(c) of the Profit Sharing/401(k) Plan Adoption Agreement to apply a
different limit on Salary Deferrals to the extent such Salary Deferrals are
withheld from a Participant’s bonus payments.

(a)
Salary Deferral Election. In order to make Salary Deferrals under the Plan, a
Participant must enter into a Salary Deferral Election which authorizes the
Employer to withhold a specific dollar amount or a specific percentage from the
Participant’s Plan Compensation. The Salary Reduction Agreement may permit a
Participant to specify a different percentage or dollar amount be withheld from
specified components of Plan Compensation, such as base pay, bonuses,
commissions, etc. The Employer may apply special limits on the amount of Salary
Deferrals that may be deferred from bonus payments under AA §6A-2(c) or may
apply special deferral limits applicable to bonus payments under the Salary
Deferral Election, without regard to any limitations selected under the Adoption
Agreement. In addition, the Salary Deferral Election may provide that the
Employee’s deferral election will increase by a designated amount unless the
Employee affirmatively elects otherwise. The Employer will deposit any amounts
withheld from a Participant’s Plan Compensation as Salary Deferrals into the
Participant’s Salary Deferral Account under the Plan. A Salary Deferral Election
may only relate to Plan Compensation that is not currently available at the time
the Salary Deferral Election is completed. In determining the amount to be
withheld from a Participant’s Plan Compensation, a Salary Deferral election may
be rounded to the next highest or lowest whole dollar amount.

The Employer may designate under AA §6A-9 of the Profit Sharing/401(k) Plan
Adoption Agreement to apply a special effective date as of which Participants
may begin making Salary Deferrals under the Plan. Regardless of any special
effective date designated under AA §6A-9, a Salary Deferral Election may not be
effective prior to the later of:


--------------------------------------------------------------------------------

© Copyright 2014    37    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(3)
the date the Employee becomes a Participant;

(4)
the date the Participant executes the Salary Deferral Election; or

(5)
the date the Profit Sharing/401(k) Plan is first adopted or effective.

For this purpose, Salary Deferrals may be taken into account for a Plan Year
only if the Salary Deferrals are allocated to the Employee’s Account as of a
date within that Plan Year. For this purpose, Salary Deferrals are considered
allocated as of a date within a Plan Year only if the allocation is not
contingent on the Employee’s participation in the Plan or performance of
services on any subsequent date and the Salary Deferrals are actually paid to
the Plan no later than the end of the 12-month period immediately following the
year to which the contribution relates. In addition, the Salary Deferrals must
relate to Plan Compensation that either would have been received by the Employee
in the Plan Year but for the Employee’s election to defer or are attributable to
services performed by the Employee in the Plan Year and, but for the Employees
election to defer, would have been received by the Employee within 2½ months
after the close of the Plan Year.
In addition, Salary Deferrals made pursuant to a Salary Deferral Election may
not be made earlier than the date the Participant performs the services to which
such Salary Deferrals relate or the date the compensation subject to such Salary
Deferral Election would be currently available to the Participant absent the
deferral election (if earlier). Regardless of when a Participant elects to
commence making Salary Deferrals, the commencement of Salary Deferrals may be
delayed for a reasonable period of time in order to implement the Salary
Deferral election.
A Salary Deferral Election is valid even though it is executed by an Employee
before he/she actually has qualified as a Participant, so long as the Salary
Deferral Election is not effective before the date the Employee is a
Participant.
(b)
Change in deferral election. An Employee must be permitted to enter into a new
Salary Deferral Election or to modify or terminate an existing Salary Deferral
Election at least once a year. Additional dates may be designated on the Salary
Deferral Election form (or other written procedures) as to when a Participant
may modify or terminate a Salary Deferral Election. Alternatively, the Employer
may designate under AA §6A-7 of the Profit Sharing/401(k) Plan Adoption
Agreement specific dates for a Participant to modify or terminate an existing
Salary Deferral Election. Any election to modify or terminate a Salary Deferral
Election will take effect within a reasonable period following such election and
will apply only on a prospective basis. Regardless of any specific dates
designated under AA §6A-7, an Employee may be allowed to increase his/her
deferral election up to the Elective Deferral Dollar Limit at any time during
the last two months of the Plan Year.

(c)
Automatic Contribution Arrangement. The Employer may elect under AA §6A-8 of the
Profit Sharing/401(k) Plan Adoption Agreement to provide for an automatic
deferral election under the Plan. If the Employer elects to apply an automatic
deferral election, the Employer will automatically withhold the amount
designated under AA §6A-8 from Participants’ Plan Compensation, unless the
Participant completes a Salary Deferral Election electing a different deferral
amount (including a zero deferral amount). Unless provided otherwise under AA
§6A-8, an Employee who is automatically enrolled under a prior plan document
will continue to be automatically enrolled under the current Plan document.

(8)
Eligible Automatic Contribution Arrangement (EACA). To the extent an Automatic
Contribution Arrangement satisfies the requirements of an EACA for a Plan Year,
as set forth below, such Automatic Contribution Arrangement will automatically
qualify as an EACA for purposes of applying the special rules applicable to
EACAs described in subsection (2) below. If an Automatic Contribution
Arrangement does not satisfy the requirement for an EACA for an entire Plan
Year, the Automatic Contribution Arrangement will not be eligible for the
special EACA provisions under subsection (3) for such Plan Year. However, the
Automatic Contribution Arrangement continues to apply for such Plan Year and the
failure to qualify as an EACA has no impact on the qualified status of the Plan
or on the Employer’s ability to rely on the Favorable IRS Letter issued with
respect to the Plan. Thus, the provisions under subsection (2) will continue to
apply as selected in AA 6A-8 for the Plan Year, even if the Automatic
Contributions Arrangement does not qualify as an EACA for the entire Plan Year.
For this purpose, an Automatic Contribution Arrangement that satisfies the
requirements for a QACA under Section 6.04(b) also may qualify as an EACA under
this subsection (c).

(9)
Definition of Eligible Automatic Contribution Arrangement (EACA). The Plan will
qualify as an EACA if the Plan provides for an automatic deferral election (as
described in subsection (i)) and provides an annual


--------------------------------------------------------------------------------

© Copyright 2014    38    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




written notice as described in subsection (iv) below. Any Salary Deferrals
withheld pursuant to an automatic deferral election will be deposited into the
Participant’s Salary Deferral Account.
(iii)
Automatic deferral election. To qualify as an EACA, each Employee eligible to
participate in the Plan must have a reasonable opportunity after receipt of the
notice described in subsection (iv) to make an affirmative election to defer (or
an election not to defer) under the Plan before any automatic deferral election
goes into effect. If an automatic deferral election applies under the Plan, such
election will not apply to Participants who have entered into a Salary Deferral
Election for an amount equal to or greater than the automatic deferral amount
designated under AA §6A-8. The Employer also may elect to apply the automatic
deferral election only to Participants who become eligible to participate after
a specified date. If the Plan otherwise qualifies as an EACA but the automatic
contribution arrangement does not apply to all eligible Employees (who have not
entered into an affirmative deferral election), the Plan will not qualify for
the extended 6-month correction period described in subsection (3)(ii) below.

An automatic deferral election ceases to apply with respect to any Employee who
makes an affirmative election (that remains in effect) to make Salary Deferrals
or to not have any Salary Deferrals made on his/her behalf. Salary Deferrals
made pursuant to an automatic deferral election will cease as soon as
administratively feasible after an Eligible Employee makes an affirmative
deferral election. In addition, automatic deferrals will be reduced or stopped
to meet the limitations under Code §§401(a)(17), 402(g), and 415 and to satisfy
any suspension period required after a distribution.
Unless elected otherwise under AA §6A-8(a)(6)(i), a Participant’s affirmative
election to defer (or to not defer) will cease upon termination of employment.
If a terminated Participant’s affirmative election to defer (or to not defer)
ceases upon termination of employment, the Participant will be subject to the
automatic deferral provisions of this subsection (i) upon rehire, including the
default election provisions and the notice requirements under subsection (iv)
below.
(iv)
Uniformity requirement. If an Eligible Employee does not make an affirmative
deferral election, such Employee will be treated as having elected to make
Salary Deferrals in an amount equal to a uniform percentage of Plan Compensation
as set forth in AA §6A-8. For this purpose, an automatic deferral election will
not fail to be a uniform percentage of Plan Compensation merely because:

(A)
The deferral percentage varies based on the number of years an eligible Employee
has participated in the Plan (e.g., due to the application of an automatic
increase provisions);

(B)
The automatic deferral election does not reduce a Salary Deferral election in
effect immediately prior to the effective date of the automatic deferral
election;

(C)
The rate of Salary Deferrals is limited so as not to exceed the limits of Code
§§401 (a)(17), 402(g) (determined with or without Catch-Up Contributions) and
415; or

(D)
The automatic deferral election is not applied during the period an employee is
not permitted to make Salary Deferrals pursuant to Section 8.10(e)(1)(ii)(C).

(v)
Automatic increase. The Plan may provide under AA §6A-8 that the automatic
deferral amount will automatically increase by a designated percentage each Plan
Year. Unless designated otherwise under AA §6A-8(a)(5), in applying any
automatic deferral increase under AA §6A-8, the initial deferral amount will
apply for the period that begins when the employee first participates in the
automatic contribution arrangement and ends on the last day of the following
Plan Year. The automatic increase will apply for each Plan Year beginning with
the Plan Year immediately following the initial deferral period and for each
subsequent Plan Year. For example, if an Employee makes his/her first automatic
deferral for the period beginning July 1, 2014, and no special election is made
under AA §6A-8(a)(5), the first automatic increase would take effect on January
1, 2016 (assuming the Plan is using a calendar Plan Year) which is the first day
of the Plan Year beginning after the first Plan Year following the period for
which the Employee makes his/her first automatic deferral under the Plan.

(vi)
Annual notice requirement. Each eligible Employee must receive a written notice
describing the Participant’s rights and obligations under the Plan which is
sufficiently accurate and comprehensive to apprise the Employee of such rights
and obligations, and is written in a manner calculated to be understood by the
average Plan Participant. The annual notice only needs to be provided to those


--------------------------------------------------------------------------------

© Copyright 2014    39    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




Employees who are covered under the Automatic Contribution Arrangement. If it is
impractical to provide the annual notice to a newly eligible Participant before
the date such individual becomes eligible to participate under the Plan, the
notice will be treated as timely if it is provided as soon as practicable after
such date and the Employee is permitted to defer from Plan Compensation earned
beginning on the date of participation.
(A)
Contents of annual notice. To qualify as an EACA, the annual notice must contain
the same information as applies for purposes of the safe harbor notice described
under Section 6.04(a)(4). However, to qualify as an EACA, the annual notice must
also include a description of:

(I)
the level of Salary Deferrals which will be made on the Employee’s behalf if the
Employee does not make an affirmative election;

(II)
the Employee’s right under the EACA to elect not to have Salary Deferrals made
on the Employee’s behalf (or to elect to have such Salary Deferrals made in a
different amount or percentage of Plan Compensation);

(III)
how contributions under the EACA will be invested and, if the Plan provides for
Participant direction of investment, how Salary Deferrals made pursuant to an
automatic deferral election will be invested in the absence of an investment
election by the Employee; and

(IV)
the Employee’s right to make a permissible withdrawal (as described under
subsection (3)(i) below), if applicable, and the procedures to elect such a
withdrawal.

(B)
Timing of annual notice. The annual notice described under this subsection (iv)
must be provided at the same time and in the same manner as the annual safe
harbor notice described in Section 6.04(a)(4). The annual notice must be
provided within a reasonable period before the beginning of each Plan Year (or,
in the year an Employee becomes an eligible Employee, within a reasonable period
before the Employee becomes an eligible Employee). In addition, a notice
satisfies the timing requirements only if it is provided sufficiently early so
that the Employee has a reasonable period of time after receipt of the notice
and before the first Salary Deferral made under the arrangement to make an
alternative deferral election.

The annual notice will be deemed timely if it is provided to each eligible
Employee at least 30 days (and no more than 90 days) before the beginning of
each Plan Year. In the case of an Employee who does not receive the notice
within such period because the Employee becomes an eligible Employee after the
90th day before the beginning of the Plan Year, the timing requirement is deemed
to be satisfied if the notice is provided no more than 90 days before the
Employee becomes an eligible Employee (and no later than the date the Employee
becomes an eligible Employee).
(vii)
Timing of automatic deferral. Generally, the automatic deferral will commence as
of the date the Employee is otherwise eligible to make Salary Deferrals under
the Plan, if the Employee had completed a Salary Deferral Election. However, the
automatic deferral under a QACA will be treated as timely if the automatic
deferral commences no later than the earlier of the pay date for the second
payroll period or the pay date that occurs at least 30 days following the later
of:

(A)
the date on which the Employee first becomes an Eligible Employee (or becomes an
Eligible Employee following a rehire); or

(B)
the date on which such Employee is provided notice of the automatic deferral,

but in no event later then the time period prescribed in Code §410(a) or any
other regulations thereunder.
(10)
Special Rules for Eligible Automatic Contribution Arrangement (EACA). Effective
for Plan Years beginning on or after January 1, 2008, if the Plan provides for
an automatic deferral election provision under AA §6A-8 and such automatic
deferral election qualifies as an EACA, the Employer may elect to offer special
permissible withdrawals (as set forth in subsection (i) below) and will qualify
for the special delayed testing date for purposes of making refunds of Excess
Contributions and/or Excess Aggregate Contributions (as described in subsection
(ii) below). To qualify as an EACA, the Plan must satisfy the provisions of


--------------------------------------------------------------------------------

© Copyright 2014    40    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




subsection (2) for the entire Plan Year. Generally, a Plan that satisfies the
QACA requirements under Section 6.04(b) will also satisfy the requirements for
an EACA.
(iii)
Permissible Withdrawals under EACA. If so elected under AA §6A-8(b) of the
Profit Sharing/401(k) Adoption Agreement, effective for Plan Years beginning on
or after January 1, 2008, any Employee who has Salary Deferrals contributed to
the Plan pursuant to an automatic deferral election under an EACA may elect to
withdraw such contributions (and earnings attributable thereto) in accordance
with the requirements of this subsection (i). A permissible withdrawal under
this subsection (i) may be made without regard to any elections under AA §10 and
will not cause the Plan to fail the prohibition on in-service distribution
applicable to Salary Deferrals under Section 8.10(c). In addition, such
withdrawal may be made without regard to any notice or consent otherwise
required under Code §401(a)(11) or §417. Any Salary Deferrals that are
distributed under this subsection (i) are not taken into account under the ADP
Test (as described in Section 6.01(a)) or under the ACP Test (as described in
Section 6.02(a)) for the Plan Year for which the Salary Deferrals were made or
for any other Plan Year.

(E)
Amount of distribution. A distribution satisfies the requirement of this
subsection (i) if the distribution is equal to the amount of Salary Deferrals
made pursuant to the automatic deferral election through the effective date of
the withdrawal election (as described in subsection (C)) adjusted for allocable
gains and losses as of the date of the distribution. For this purpose, allocable
gains and losses are determined in the same manner as for corrective
distributions of Excess Contributions (as described in Section 6.01(b)(2)(ii)).

The distribution amount determined under this subsection (A) may be reduced by
any generally applicable fees. However, the Plan may not charge a greater fee
for a permissible distribution under this subsection (i) than applies with
respect to other Plan distributions.
(F)
Timing of permissive withdrawal election. An election to withdraw Salary
Deferrals under this subsection (i) must be made no later than 90 days after the
date of the first default Salary Deferral under the EACA. The date of the first
default Salary Deferral is the date that the Plan Compensation from which such
Salary Deferrals are withheld would otherwise have been included in gross
income. The Employer may designate an alternative period for making permissive
withdrawals under AA §6A-8(b)(3).

(G)
Effective date of permissible withdrawal. The effective date of a permissible
withdrawal election cannot be later than the pay date for the second payroll
period that begins after the election is made or, if earlier, the first pay date
that occurs at least 30 days after the election is made. If an Employee does not
make automatic deferrals to the Plan for an entire Plan Year (e.g., due to
termination of employment), the Plan may allow such Employee to take a
permissive withdrawal, but only with respect to default contributions made after
the Employee’s return to employment.

(H)
Consequences of permissible withdrawal. Any amount distributed under this
subsection (i) is includible in the Employee’s gross income for the taxable year
in which the distribution is made. However, the portion of any distribution
consisting of Roth Deferrals is not included in an Employee’s gross income a
second time. In addition, a permissible withdrawal under this subsection (i) is
not subject to any penalty tax under Code §72(t). Unless the Employee
affirmatively elects otherwise, any withdrawal request will be treated as an
affirmative election to stop having Salary Deferrals made on the Employee’s
behalf as of the date specified in subsection (C) above.

(I)
Forfeiture of Matching Contributions. n the case of any withdrawal made under
this subsection (i), any Matching Contributions made with respect to such
withdrawn Salary Deferrals must be forfeited. Any forfeiture of Matching
Contributions under this subsection (E) will be made in accordance with the
requirements of Section 7.13.

(iv)
Expansion of corrective distribution period for EACAs. If the Plan qualifies as
an EACA (as defined in subsection (2) above), the corrective distribution
provisions applicable to Excess Contributions and Excess Aggregate Contributions
under Sections 6.01(6)(2) and 6.02(6)(2) are modified to allow a corrective
distribution no later than 6 months (instead of 2½ months) after the last day of
the Plan Year in which such excess amounts arose to avoid the 10% excise tax
with respect to such corrective


--------------------------------------------------------------------------------

© Copyright 2014    41    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




distributions. This subsection (ii) is effective for corrective distributions
made for Plan Years beginning on or after January 1, 2008.
(v)
Preemption of state law. In applying the provisions of this subsection (c), if
the Plan satisfies the requirements for an EACA under subsection (2), any law of
a State which would directly or indirectly prohibit or restrict the inclusion of
an automatic contribution arrangement shall be superseded.

(d)
Catch-Up Contributions. If permitted under AA §6A-4 of the Profit Sharing/401(k)
Plan Adoption Agreement, a Participant who is aged 50 or over by the end of
his/her taxable year beginning in the calendar year may make Catch-Up
Contributions under the Profit Sharing/401(k) Plan, provided such Catch-Up
Contributions are in excess of an otherwise applicable limit under the Plan. For
this purpose, an otherwise applicable Plan limit is a limit in the Plan that
applies to Salary Deferrals without regard to Catch-up Contributions, such as a
Plan-imposed Salary Deferral limit under AA §6A-2, the Code §415 Limitation
(described in Section 5.03), the Elective Deferral Dollar Limit (described in
Section 5.02), and the limit imposed by the ADP Test (described in Section
6.01). For this purpose, an ADP Test limit only applies to the extent a Highly
Compensated Employee is required to receive a corrective refund under Section
6.01(6)(2).

(1)
Catch-Up Contribution Limit. Catch-up Contributions for a Participant for a
taxable year may not exceed the Catch-Up Contribution Limit. The Catch-Up
Contribution Limit for taxable years beginning in 2010 through 2014 is $5,500.
For taxable years beginning after 2014, the Catch-Up Contribution Limit will be
adjusted for cost-of-living increases under Code §414(v)(2)(C). The Employer may
operationally limit Catch-Up Contributions so that a Participant’s total
Catch-Up Contributions, when added to other Salary Deferrals, may not exceed 75
percent of the Participant’s Plan Compensation for the taxable year. (A
Different Catch-Up Contribution Limit applies for SIMPLE 401(k) Plans. See
Section 6.05(b)(2).)

(2)
Special treatment of Catch-Up Contributions. Catch-up Contributions are not
subject to the Elective Deferral Dollar Limit or the Code §415 Limitation, are
not counted in the ADP Test, and are not counted in determining the minimum
allocation under Code §416 (as defined in Section 4.04). but Catch-Up
Contributions made in prior years are counted in determining whether the Plan is
Top Heavy.

(e)
Roth Deferrals. For Plan Years beginning on or after January 1, 2006, if
permitted under AA §6A-5 of the Profit Sharing/401(k) Plan Adoption Agreement, a
Participant may designate all or a portion of his/her Salary Deferrals as Roth
Deferrals. For this purpose, a Roth Deferral is a Salary Deferral that satisfies
the following conditions.

(3)
Irrevocable election. The Participant makes an irrevocable election (at the time
the Participant enters into his/her Salary Deferral Election) designating all or
a portion of his/her Salary Deferrals as Roth Deferrals. The irrevocable
election applies with respect to Salary Deferrals that are made pursuant to such
election. A Participant may modify or change a Salary Deferral Election to
increase or decrease the amount of Salary Deferrals designated as Roth
Deferrals, provided such change or modification applies only with respect to
Salary Deferrals made after such change or modification. (See subsection (b)
above for rules regarding the timing of permissible changes or modifications to
a Participant’s Salary Deferral Election.)

(4)
Subject to immediate taxation. To the extent a Participant designates all or a
portion of his/her Salary Deferrals as Roth Deferrals, such amounts will be
includible in the Participant’s income at the time the Participant would have
received the contribution amounts in cash if the Employee had not made the
Salary Deferral election.

(5)
Separate account. Any amounts designated as Roth Deferrals will be maintained by
the Plan in a separate Roth Deferral Account. The Plan will credit and debit all
contributions and withdrawals of Roth Deferrals to such separate Account. The
Plan will separately allocate gains, losses, and other credits and charges to
the Roth Deferral Account on a reasonable basis that is consistent with such
allocations for other Accounts under the Plan. However, in no event may the Plan
allocate forfeitures under the Plan to the Roth Deferral Account. The Plan will
separately track Participants’ accumulated Roth Deferrals and the earnings on
such amounts.

(6)
Satisfaction of Salary Deferral requirements. Roth Deferrals are subject to the
same requirements as apply to Salary Deferrals. Thus Roth Deferrals are subject
to the following requirements:

(v)
Roth Deferrals are always 100% vested, as provided in Section 7.01.


--------------------------------------------------------------------------------

© Copyright 2014    42    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(vi)
Roth Deferrals are subject to the Elective Deferral Dollar Limit, as described
in Section 5.02. For this purpose, all Salary Deferrals (both Pre-Tax Salary
Deferrals and Roth Deferrals) are aggregated in applying the Elective Deferral
Dollar Limit.

(vii)
Roth Deferrals are subject to the same distribution restrictions as apply to
Salary Deferrals under Section 8.10(c). See Section 8.11(b) for special
distribution provisions applicable to Roth Deferrals.

(viii)
Roth Deferrals are subject to ADP nondiscrimination testing, as set forth in
Section 6.01.

(ix)
Roth Deferrals are subject to the required minimum distribution requirements
under Code §401 (a)(9), as set forth in Section 8.12.

(x)
Roth Deferrals are treated as Employer Contributions for purposes of Code
§§401(a), 401(k), 402, 411, 412, 415, 416 and 417.

(7)
Rollover of Roth Deferrals.

(viii)
Rollovers from this Plan. For purposes of the rollover rules under Section 8.05,
a Direct Rollover of a distribution from a Participant’s Roth Deferral Account
will only be made to another Roth Deferral Account under a qualified plan
described in Code §401(a) or an annuity contract or custodial account described
in Code §403(b) or to a Roth IRA described in §408A, and only to the extent the
rollover is permitted under the rules of Code §402(c).

(ix)
Rollovers to this Plan. Subject to the provisions under Section 3.07, a
Participant may make a Rollover Contribution to his/her Roth Deferral Account
only if the rollover is a Direct Rollover from another Roth Deferral Account
under a qualified retirement plan (as described in Section 3.07) and only to the
extent the rollover is permitted under the rules of Code §402(c). A rollover of
Roth Deferrals may not be made to this Plan from a Roth IRA. Any rollover of
Roth Deferrals to this Plan will be held in a separate Roth Rollover Account.

(x)
Minimum rollover amount. The Plan will not provide for a Direct Rollover
(including an Automatic Rollover) for distributions from a Participant’s Roth
Deferral Account if it is reasonably expected (at the time of the distribution)
that the total amount the Participant will receive as a distribution during the
calendar year will total less than $200. In addition, any distribution from a
Participant’s Roth Deferral Account is not taken into account in determining
whether distributions from a Participant’s other Accounts are reasonably
expected to total less than $200 during a year. However, Eligible Rollover
Distributions from a Participant’s Roth Deferral Account are taken into account
in determining whether the total amount of the Participant’s Account Balances
under the Plan exceeds $1,000 for purposes of applying the Automatic Rollover
provisions under Section 8.06.

(xi)
Separate treatment of Roth Deferrals. The provisions under Section 8.05 that
allow a Participant to elect a Direct Rollover of only a portion of an Eligible
Rollover Distribution but only if the amount rolled over is at least $500 is
applied by treating any amount distributed from the Participant’s Roth Deferral
Account as a separate distribution from any amount distributed from the
Participant’s other Accounts in the Plan, even if the amounts are distributed at
the same time.

(f)
In-Plan Roth Conversions. Effective on or after September 27, 2010, the Employer
may elect under AA §6A-5(c) of the Profit Sharing/401(k) Plan Adoption Agreement
to permit In-Plan Roth Conversions under the Plan. For this purpose, an In-Plan
Roth Conversion is a distribution from a Participant’s Plan Account, other than
a Roth Deferral Account or Roth Rollover Account, that is rolled over to the
Participant’s In-Plan Roth Conversion Account under the Plan, pursuant to Code
§402A(c)(4). An In-Plan Roth Conversion may be accomplished by a direct
conversion or by a distribution and rollover back into the Participant’s In-Plan
Roth Conversion Account. Any election to make an In-Plan Roth Conversion during
a taxable year may not be changed after the In-Plan Roth Conversion is
completed.

An In-Plan Roth Conversion may be elected by a Participant, a spousal
beneficiary, or an alternate payee who is a spouse or former spouse. To the
extent the term “Participant” is used in this subsection (f) for purposes of
determining eligibility to make an In-Plan Roth Conversion, such term will also
include a spousal beneficiary and an alternate payee who is a spouse or former
spouse.


--------------------------------------------------------------------------------

© Copyright 2014    43    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




To permit In-Plan Roth Conversions, AA §6A-5(c) of the Profit Sharing/401(k)
Plan Adoption Agreement must be completed. If In-Plan Roth Conversions are not
specifically authorized under AA §6A-5(c), Participants may not make an In-Plan
Roth Conversion. AA §6A-5(c) need not be completed if In-Plan Roth Conversions
are not permitted under the Plan. In addition, if In-Plan Roth Conversions are
permitted under AA §6A-5(c), the Plan must allow for Roth Deferrals as of the
date the In-Plan Roth Conversion is permitted under the Plan.
[The provisions under this subsection (f) and AA §6A-5(c) do not consider the
rules under the American Taxpayer Relief Act of 2012. For rules applicable to
In-Plan Roth Conversions that occur on or after January 1, 2013, see Appendix B
and Interim Amendment #1 under the Profit Sharing/401(k) Plan Adoption
Agreement.]
(1)
Amounts eligible for In-Plan Roth Conversion. If permitted under AA §6A-5(c) of
the Profit Sharing/401(k) Plan Adoption Agreement, a Participant may convert any
portion of his/her vested Account Balance (other than amounts attributable to
Roth Deferrals or Roth Deferral rollovers) to an In-Plan Roth Conversion
Account. However, to make an In-Plan Roth Conversion, a Participant must be
eligible to receive a distribution that qualifies as an Eligible Rollover
Distribution, as defined in Code §402(c)(4). An in-service distribution may be
authorized under AA §10-1 or under AA §6A-5(c)(2).

While an In-Plan Roth Conversion is treated as a distribution for certain
purposes under the Plan, an In-Plan Roth Conversion will not be treated as a
distribution for the following purposes:
(vii)
Participant loans. A Participant loan directly transferred in an In-Plan Roth
Conversion without changing the repayment schedule is not treated as a new loan.
The Employer may elect in AA§6A-5(c)(4)(iii) to not permit Participant loans to
be distributed as part of an In-Plan Roth Conversion.

(viii)
Spousal consent. An In-Plan Roth Conversion is not treated as a distribution for
purposes of applying the spousal consent requirements under Code §401(a)(11).
Thus, a married Plan Participant is not required to obtain spousal consent in
connection with an election to make an In-Plan Roth Conversion, even if the Plan
is otherwise subject to the spousal consent requirements under Code §401(a)(11).

(ix)
Participant consent. An In-Plan Roth Conversion is not treated as a distribution
for purposes of applying the participant consent requirements under Code
§411(a)(11). Thus, amounts that are converted as part of an In-Plan Roth
Conversion continue to be taken into account in determining whether the
Participant’s vested Account Balance exceeds $5,000 for purposes of applying the
Involuntary Cash-Out provisions and will not trigger the requirement for a
notice of the Participant’s right to defer receipt of the distribution.

(x)
Protected benefits. An In-Plan Roth Conversion is not treated as a distribution
under Code §411(d)(6)(B)(ii). Thus, a Participant who had a distribution right
(such as a right to an immediate distribution) prior to the In-Plan Roth
Conversion cannot have that distribution right eliminated solely as a result of
the election to make an In-Plan Roth Conversion.

(xi)
Mandatory withholding. An In-Plan Roth Conversion is not subject to 20%
mandatory withholding under Code §3405(c).

(2)
Effect of In-Plan Roth Conversion. A Participant must include in gross income
the taxable amount of an In-Plan Roth Conversion. For this purpose, the taxable
amount of an In-Plan Roth Conversion is the fair market value of the
distribution reduced by any basis in the converted amounts. If the distribution
includes Employer securities, the fair market value includes any net unrealized
appreciation within the meaning of Code §402(e)(4). If an outstanding loan is
rolled over as part of an In-Plan Roth Conversion, the amount includible in
gross income includes the balance of the loan. Generally, the taxable amount of
an In-Plan Roth Conversion is includible in gross income in the taxable year in
which the conversion occurs. However, for In-Plan Roth Conversions made in 2010.
the taxable amount is includible in gross income half in 2011 and half in 2012
unless the Participant elects to include the taxable amount in gross income in
2010. However, see Notice 2010-84, Q&A 11, for rules that apply if a Participant
spreads income over 2011 and 2012 and subsequently takes a distribution of such
amounts before the entire amount of the conversion is taken into income.

(3)
Application of Early Distribution Penalty under Code §72(t). An In-Plan Roth
Conversion is not subject to the early distribution penalty under Code §72(t) at
the time of the conversion. However, if an amount allocable to the taxable
amount of an In-Plan Roth Conversion is subsequently distributed within the 5-


--------------------------------------------------------------------------------

© Copyright 2014    44    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




taxable-year period beginning with the first day of the Participant’s taxable
year in which the conversion was made, the amount distributed is treated as
includible in gross income for purposes of applying the Code §72(t) early
distribution penalty. For this purpose, the 5-taxable-year period ends on the
last day of the Participant’s fifth taxable year in the period. This subsection
(3) will not apply to the extent the distribution is rolled over to a Roth
account in another qualified plan or is rolled over to a Roth IRA. However, the
rule under this subsection (3) will apply to any subsequent distributions made
from such other Roth account or Roth IRA within the 5-taxable-year period.
(4)
Contribution Sources. Unless elected otherwise under AA §6A-5(c)(3), an In-Plan
Roth Conversion may be made from any contribution source under the Plan. The
Employer may elect in AA §6A-5(c)(3) to limit the contribution sources that are
eligible for In-Plan Roth Conversion. In addition, the Employer may elect in AA
§6A-5(c)(4)(i) to limit In-Plan Roth Conversions to contribution accounts that
are 100% vested.

3.04
Matching Contributions. The Employer may elect under AA §6B of the Profit
Sharing/401(k) Plan Adoption Agreement to authorize Matching Contributions under
the Plan. If the Employer elects more than one Matching Contribution formula
under AA §6B-2, each formula is applied separately. A Participant’s aggregate
Matching Contributions will be the sum of the Matching Contributions under all
such formulas. Any Matching Contribution made under the Plan will be allocated
to Participants’ Matching Contribution Account. To receive an allocation of
Matching Contributions, a Participant must satisfy any allocations conditions
designated under the Plan, as described in Section 3.09 below.

A contribution will not be considered a Matching Contribution if such
contribution is contributed before the underlying Salary Deferral or After-Tax
Employee Contribution election is made or before an Employee performs the
services with respect to which the underlying Salary Deferrals or After-Tax
Employee Contributions are made (or when the cash that is subject to such
election would be currently available, if earlier). A Matching Contribution will
not be treated as failing to satisfy the requirements of this paragraph merely
because contributions are occasionally made before the Employee performs the
services with respect to which the underlying Salary Deferral or After-Tax
Employee Contribution election is made ‘or when the cash that is subject to such
elections would be currently available, if earlier) in order to accommodate bona
fide administrative considerations (and such amounts are not paid early for the
principal purpose of accelerating deductions).
(a)
Contributions eligible for Matching Contributions. The Matching Contribution
formula(s) apply to Salary Deferrals and After-Tax Employee Contributions made
under the Plan, to the extent authorized under the Adoption Agreement. The
Employer may elect under AA §6D-2(b) of the Profit Sharing/401(k) Plan Adoption
Agreement to exclude After-Tax Employee Contributions from the Matching
Contribution formula(s). If the Matching Contribution formula(s) applies to both
Salary Deferrals and After-Tax Employee Contributions, such contributions are
aggregated to determine the Matching Contributions under the Plan. Any reference
to Salary Deferrals under the Matching Contribution formula(s) includes
After-Tax Employee Contributions to the extent such amounts are eligible for
Matching Contributions under the Plan.

In addition, the Employer may elect under AA §6B-3(b) to match Elective
Deferrals under another qualified plan, 403(b) plan or 457 plan maintained by
the Employer. If the Employer elects to make a Matching Contribution based on
the Employee’s Elective Deferrals or Roth Deferrals under another qualified
plan, 403(b) plan or 457 plan, the Employer shall make a Matching Contribution
on behalf of any eligible Participant who makes Elective Deferrals or Roth
Deferrals to the plan designated under AA §6B-3(b). Any such Matching
Contribution made to the Plan will be allocated in accordance with any special
provisions added under AA §6B-3(b). Any such Matching Contributions will be in
addition to any Matching Contributions made with respect to Salary Deferrals or
After-Tax Employee Contributions under this Plan.
(b)
Period for determining Matching Contributions. AA §6B-5 sets forth the period
for which the Matching Contribution formula(s) applies. For this purpose, the
period designated in AA §6B-5 applies for purposes of determining the amount of
Salary Deferrals (and After-Tax Employee Contributions, if applicable) taken
into account in applying the Matching Contribution formula(s) and in applying
any limits on the amount of Salary Deferrals that may be taken into account
under the Matching Contribution formula(s). (See subsection (c) for rules
applicable to true-up contributions where the Employer contributes Matching
Contributions to the Plan on a different period than selected under AA §6B-5.)

If the Employer elects a discretionary Matching Contribution under AA §6B-2, the
Employer may elect to make a different Matching Contribution for each period
designated in AA §6B-5. Thus, for example, if the discretionary Matching
Contribution is based on the Plan Year quarter under AA §6B-5, the Employer may
elect to make a


--------------------------------------------------------------------------------

© Copyright 2014    45    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




different level of Matching Contribution for each Plan Year quarter. The
Matching Contribution for the full Plan Year must be taken into account in
applying the ACP Test with respect to such Plan Year.
(c)
True-up contributions. If the Employer makes Matching Contributions more
frequently than annually, the Employer may have to make true-up contributions
for Participants. True-up contributions will be required if the Employer
actually contributes Matching Contributions to the Plan on a more frequent basis
than the period that is used to determine the amount of the Matching
Contributions under AA §6B-5 or AA §6C-2(a)(3) of the Profit Sharing/401(k) Plan
Adoption Agreement with respect to Safe Harbor Contributions. For example, if
Matching Contributions apply with respect to Salary Deferrals made for the Plan
Year, but the Employer contributes the Matching Contributions on a quarterly
basis, the Employer may have to make a true-up contribution to any Participant
based on Salary Deferrals for the Plan Year. If a true-up contribution is
required under this subsection (c), the Employer may make such additional
contribution as required to satisfy the contribution requirements under the
Plan. Similar true-up contribution requirements will apply with respect to Safe
Harbor/QACA Safe Harbor Matching Contributions under Section 6.04(a)(1)(ii). If
true-up contributions will not be made for any Participant under the Plan,
payroll period should be selected under AA §6B-5(a) or AA §6C-2(a)(3)(i), as
applicable.

If a period other than the Plan Year is selected under AA §6B-5, the Employer
may make an additional discretionary Matching Contribution equal to the true-up
contribution that would otherwise be required if Plan Year was selected under AA
§6B-5. If an additional discretionary Matching Contribution is made under this
subsection (c), such contribution must be provided to all eligible Participants
who would otherwise be entitled to a true-up contribution based on Plan
Compensation for the Plan Year.
(d)
Qualified Matching Contributions (QMACs). Notwithstanding any contrary
selections in the Profit Sharing/401(k) Plan Adoption Agreement, for any Plan
Year, the Employer may make a discretionary QMAC on behalf of Nonhighly
Compensated Participants under the Plan. Such QMAC will be allocated uniformly
to all Nonhighly Compensated Participants, without regard to any allocation
conditions selected in AA §6B-7, unless designated otherwise under AA §6D-4(c)
of the Profit Sharing/401(k) Plan Adoption Agreement. In addition, the Employer
may elect under AA §6D-4 to treat all or a portion) of the Matching
Contributions designated under AA §6B-2 as QMACs. (See Sections 6.01(b)(3) and
6.02(b)(3) for a description of the amount of QMACs that may be taken into
account under the ADP Test and/or ACP Test.)

(8)
Requirements for QMACs. Any QMAC contributed pursuant to this subsection (d)
must satisfy the following requirements at the time the contribution is made to
the Plan, regardless of any inconsistent elections under the Profit
Sharing/401(k) Plan Adoption Agreement:

(vi)
100% vesting. A QMAC must be 100% vested when contributed to the Plan.

(vii)
Distribution restrictions. A QMAC must be subject to the same distribution
restrictions applicable to Salary Deferrals under Section 8.10(c), except that
no portion of a Participant’s QMAC Account may be distributed on account of
Hardship. See Section 8.10(e).

(viii)
Allocation conditions. A QMAC will not be subject to the allocation provisions
applicable to Matching Contributions, as designated under AA §6B-7, unless
provided otherwise under AA §6D-4(c).

(ix)
Discretionary QMAC. If the Employer makes both a discretionary Matching
Contribution under AA §6B-2(a) and a discretionary QMAC, the Employer must
designate, in writing, the amount of the Matching Contribution that is
designated as a regular Matching Contribution and the amount designated as a
QMAC.

(9)
Targeted QMAC. If elected under AA §6D-4(b)(3) of the Profit Sharing/401(k) Plan
Adoption Agreement, the Employer may make a discretionary QMAC and allocate such
QMAC as a Targeted QMAC. If the Employer makes a Targeted QMAC, the QMAC will be
allocated to Nonhighly Compensated Participants in the QMAC Allocation Group,
starting with Nonhighly Compensated Participants with the lowest Plan
Compensation for the Plan Year. For this purpose, the QMAC Allocation Group is
made up of the Nonhighly Compensated Participants (equal to one-half of total
Nonhighly Compensated Participants under the Plan), with the lowest level of
Plan Compensation for the Plan Year who have made Salary Deferrals and/or
After-Tax Employee Contributions during the Plan Year that are eligible for
Matching Contributions. If the Plan is disaggregated for otherwise excludable
Employees pursuant to Section 6.03(b), the Employer may allocate the QMAC only
to Participants in a particular disaggregated portion of the Plan. See Section
6.03(c).


--------------------------------------------------------------------------------

© Copyright 2014    46    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(i)
Amount of Matching Contribution. The QMAC will be allocated to Nonhighly
Compensated Participants in the QMAC Allocation Group as follows:

(C)
The QMAC will be allocated first to the Nonhighly Compensated Participant(s)
with the lowest Plan Compensation up to the greater of 5% of Plan Compensation
or 100% of the Participant’s deferral rate and continuing with Nonhighly
Compensated Employees in the QMAC Allocation Group with the next higher level of
Plan Compensation, until all of the QMAC has been allocated (or until all
Nonhighly Compensated Employees in the QMAC Allocation Group have received the
maximum 5% of Plan Compensation or 100% Matching Contribution). If after this
allocation, QMAC contributions are still available, additional Matching
Contributions may be made to Nonhighly Compensated Employees in the QMAC
Allocation Group (beginning with Nonhighly Compensated Participant(s) with the
lowest Plan Compensation) up to a maximum of twice the lowest Matching
Contribution rate received by any Nonhighly Compensated Participant(s) in the
QMAC Allocation Group.

(D)
If additional QMACs remain to be allocated after the allocation under subsection
(A) (e.g., because the Plan still fails the ACP test), the additional QMACs will
be allocated to the Nonhighly Compensated Employees in the QMAC Allocation Group
(beginning with Nonhighly Compensated Participant(s) with the lowest Plan
Compensation) in an amount necessary to provide a Matching Contribution rate
equal to the highest Matching Contribution rate of any Nonhighly Compensated
Employee in the QMAC Allocation Group. If additional QMACs remain, the remaining
QMACs will be allocated beginning with the Nonhighly Compensated Employees in
the QMAC Allocation Group (beginning with Nonhighly Compensated Participant(s)
with the lowest Plan Compensation) up to twice the lowest Matching Contribution
rate for any Nonhighly Compensated Employee in the QMAC Allocation Group. This
allocation will continue until all QMACs have been allocated to the Nonhighly
Compensated Employees in the QMAC Allocation Group.

(ii)
Determining Matching Contribution rate. In determining the allocation of the
Targeted QMAC under this subsection (2), the Matching Contribution rate is the
total Matching Contributions allocated to the Nonhighly Compensated Employee
(determined as a percentage of Salary Deferrals and/or After-Tax Employee
Contributions, to the extent eligible for Matching Contributions). If the
Matching Contribution rate is not the same for all levels of Salary Deferrals
and or After-Tax Employee Contributions, the Nonhighly Compensated Employee’s
Matching Contribution rate is determined assuming the Employee’s total Salary
Deferrals and/or After Tax Contributions are equal to 6% of Plan Compensation,
regardless of how much the Employee actually contributes under the Plan.

(iii)
Special rule for Prevailing Wage Contributions. To the extent QMACs are made in
connection with the Employer’s obligation to pay Prevailing Wages, this
subsection (2) may be applied by increasing the 5% of Plan Compensation limit to
10% of Plan Compensation.

3.05
Safe Harbor/QACA Safe Harbor Contributions. The Employer may elect under AA §6C
of the Profit Sharing/401(k) Plan Adoption Agreement to treat the Plan as a Safe
Harbor 401(k) Plan. To qualify as a Safe Harbor 401(k) Plan, the Employer must
make a Safe Harbor/QACA Safe Harbor Employer Contribution or a Safe Harbor/QACA
Safe Harbor Matching Contribution. Such contributions are subject to special
vesting and distribution restrictions and will be allocated to a Participant’s
Safe Harbor/QACA Safe Harbor Employer Contribution Account or Safe Harbor/QACA
Safe Harbor Matching Contribution Account, as applicable. See Section 6.04(a)
for the requirements that must be met to qualify as a Safe Harbor 401(k) Plan.

3.06
After-Tax Employee Contributions. The Employer may elect under AA §6D-2 of the
Profit Sharing/401(k) Plan Adoption Agreement or under AA §6-6 of the Profit
Sharing or Money Purchase Plan Adoption Agreement to allow Participants to make
After-Tax Employee Contributions under the Plan. If permitted under AA §6D-2 or
AA §6-6, as applicable, a Participant’s compensation will be reduced by the
amount the Participant elects to contribute as an After-Tax Employee
Contribution. Any After-Tax Employee Contributions made under this Plan are
subject to the ACP Test outlined in Section 6.02(a). Any After-Tax Employee
Contributions made under the Plan will be held in Participants’ After-Tax
Employee Contribution Account, which is always 100% vested.

A Participant may increase, decrease, discontinue or resume his/her After-Tax
Employee Contributions as set forth in AA §6D-2(c) or 6-6(c), as applicable. An
Employee must be permitted to modify or terminate an existing After-Tax Employee
Contribution election at least once a year. Additional dates may be designated
on the After-Tax Employee Contribution election form (or other written
procedures) as to when a Participant may commence, modify or terminate


--------------------------------------------------------------------------------

© Copyright 2014    47    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




After-Tax Employee Contributions. Alternatively, the Employer may designate
under AA §6D-2(c) or AA §6-6(c), as applicable, specific dates as of which a
Participant may commence, modify or terminate After-Tax Employee Contributions.
Any election to modify or terminate an After-Tax Employee Contribution election
will take effect within a reasonable period following such election and will
apply only on a prospective basis.
A Participant may withdraw amounts from his/her After-Tax Employee Contribution
Account at any time, in accordance with the distribution rules under Section
8.10(a), except as otherwise provided under AA §10. No forfeitures will occur
solely as a result of an Employee’s withdrawal of After-Tax Employee
Contributions. The Employer may collect Participants’ After-Tax Employee
Contributions using payroll reduction or other collection procedures. The
Employer may designate in AA §6D-2(e) of the Profit Sharing/401(k) Plan Adoption
Agreement or under AA §6-6(e) of the Profit Sharing or Money Purchase Plan
Adoption Agreement or in separate administrative procedures any special rules
regarding the acceptance of After-Tax Employee Contributions. Any separate
procedures will apply uniformly to all Participants under the Plan.
3.07
Rollover Contributions. An Employee (or former Employee) may make a Rollover
Contribution to this Plan from a qualified retirement plan or from an IRA, if
the acceptance of rollovers is permitted under AA §C-2 or if the Plan
Administrator adopts administrative procedures regarding the acceptance of
Rollover Contributions. Subject to the provisions under Section 3.03(e)(5)(ii)
relating to rollovers of Roth Deferrals, any Rollover Contribution an Employee
(or former Employee) makes to this Plan will be held in the Employee’s Rollover
Contribution Account, which is always 100% vested. A Participant may withdraw
amounts from his/her Rollover Contribution Account at any time, in accordance
with the distribution rules under Section 8, except as prohibited under AA §10.
Any amounts received as a Rollover Contribution under this Section 3.07 will not
be treated as an Annual Addition for purposes of applying the Code §415
Limitation described in Section 5.03.

For purposes of this Section 3.07, a qualified retirement plan is a
tax-qualified retirement plan described in Code §401(a) or Code §403(a). an
annuity contract described in §403(b) of the Code, or an eligible plan under
§457(b) of the Code which is maintained by a state, political subdivision of a
state, or any agency or instrumentality of a state or political subdivision of a
state. To qualify as a Rollover Contribution under this Section, the Rollover
Contribution must be transferred directly from the qualified retirement plan or
IRA in a Direct Rollover or must be transferred to the Plan by the Employee
within sixty (60) days following receipt of the amounts from the qualified plan
or IRA.
If Rollover Contributions are permitted, an Employee (or former Employee) may
make a Rollover Contribution to the Plan even if the Employee is not a
Participant with respect to any or all other contributions under the Plan,
unless otherwise prohibited under AA §C-2 or separate administrative procedures
adopted by the Plan Administrator. An Employee who makes a Rollover Contribution
to this Plan prior to becoming a Participant shall be treated as a Participant
only with respect to such Rollover Contribution Account, but shall not be
treated as a Participant with respect to other contribution sources under the
Plan until he/she otherwise satisfies the eligibility conditions under the Plan.
To the extent Participant loans are authorized under the Plan, a “limited
Participant” under this paragraph may request a Participant loan from the
Rollover Contribution Account, unless provided otherwise under AA §B-3 or
separate administrative procedures adopted by the Plan Administrator.
The Plan Administrator may refuse to accept a Rollover Contribution if the Plan
Administrator reasonably believes the Rollover Contribution:
(a)
is not being made from a proper plan or IRA;

(b)
is not being made within sixty (60) days from receipt of the amounts from a
qualified retirement plan or IRA;

(c)
could jeopardize the tax-exempt status of the Plan; or

(d)
could create adverse tax consequences for the Plan or the Employer.

Prior to accepting a Rollover Contribution, the Plan Administrator may require
the Employee to provide satisfactory evidence establishing that the Rollover
Contribution meets the requirements of this Section.
Unless provided otherwise under AA §11-7 or AA §C-1(c) or under separate
administrative procedures, if a Participant is permitted under AA §C-1 to direct
the investment of his/her Rollover Account, such Participant may invest such
Account in Qualifying Employer Securities, as set forth in Section 10.06(c).
The Plan Administrator may apply different conditions for accepting Rollover
Contributions from qualified retirement plans and IRAs. For example, the Plan
Administrator may decide in its discretion whether to accept a Direct Rollover


--------------------------------------------------------------------------------

© Copyright 2014    48    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




of a loan note from another qualified plan. Any conditions on Rollover
Contributions must be applied uniformly to all Employees under the Plan.
3.08
Deductible Employee Contributions. The Plan Administrator will not accept
deductible employee contributions that are made for a taxable year beginning
after December 31, 1986. Contributions made prior to that date will be
maintained in a separate Account which will be nonforfeitable at all times. The
Account will share in the gains and losses under the Plan in the same manner as
described in Section 10.03(d). No part of the deductible voluntary contribution
Account will be used to purchase life insurance. Subject to the Joint and
Survivor Annuity requirements under Section 9 (if applicable), the Participant
may withdraw any part of the deductible voluntary contribution Account by making
a written application to the Plan Administrator.

3.09
Allocation Conditions. In order to receive an allocation of Employer
Contributions (other than Salary Deferrals and Safe Harbor/QACA Safe Harbor
Contributions) or an allocation of Matching Contributions, a Participant must
satisfy any allocation conditions designated under AA §6-5 or AA §6B-7, as
applicable. If the Employer elects under AA §6-5(d) or AA §6B-7(d) to apply a
minimum service requirement, the Employer may elect to base such minimum service
requirement on the basis of Hours of Service or on the basis of consecutive days
of employment under the Elapsed Time method. The imposition of an allocation
condition may cause the Plan to fail the minimum coverage requirements under
Code §410(b), unless the only allocation condition under the Plan is a safe
harbor allocation condition. Under the safe harbor allocation condition, a
Participant who completes the minimum service required under AA §6-5(b) or AA
§6B-7(b), as applicable, will satisfy the safe harbor allocation condition for
receiving an Employer Contribution or Matching Contribution, even if the
Participant’s employment terminates during the Plan Year.

(a)
Application to designated period. Instead of applying the allocation conditions
on the basis of the Plan Year, the Employer may elect in AA §6-5(e) or AA
§6B-7(e) to apply the allocation conditions on the basis of designated periods.
If the Employer elects to apply a last day of employment condition on the basis
of designated periods, a Participant will not be entitled to an allocation of
Employer Contributions or Matching Contributions for any period designated under
AA §6-5(e)(1) or AA §6B-7(e)(1), as applicable, unless the Participant is
employed by the Employer at the end of such designated period. If the Employer
elects to apply an Hours of Service allocation condition on the basis of
designated periods, a Participant will not be entitled to an allocation of
Employer Contributions or Matching Contributions for any period designated under
AA §6-5(e)(1) or AA §6B-7(e)(1), as applicable, unless the Participant satisfies
the required service condition before the end of such designated period.

If the Employer elects to apply the allocation conditions on the basis of
designated periods, the Employer may elect to apply any Hours of Service
condition using the cumulative method (as described in subsection (1) below) or
the period-by-period method (as described in subsection (2) below). The Employer
may elect operationally to use either method in applying the Hours of Service
condition, provided the Employer uses the same method for all affected Employees
during any given period. (If the Employer elects to apply a minimum service
requirement on the basis of days of employment under AA §6-5(d)(2) or AA
§6B-7(d)(2), as applicable, the Employer may not apply such minimum service
condition on the basis of designated periods. Likewise, the Employer may not
apply any Hours of Service requirement under a safe harbor allocation condition
on the basis of designated periods. In either case, however, the Employer may
apply a last day of employment condition, if applicable, on the basis of
designated periods.)
(3)
Cumulative method. Under the cumulative method, the Hours of Service condition
is applied with respect to each designated period on a cumulative basis for the
Plan Year. The required service condition for any period is determined by
multiplying the required Hours of Service (or days of employment, if applicable)
by a fraction, the numerator of which is the total number of periods completed
during the Plan Year (including the current period) and the denominator of which
is the total number of periods during the Plan Year. For example, if a
Participant must complete 1,000 Hours of Service to receive an Employer
Contribution or Matching Contribution under the Plan, and the Employer elects to
apply such condition on the basis of Plan Year quarters under AA §6-5(e)(1)(i)
or AA §6B-7(e)(1)(i), as applicable, a Participant would have to complete 250
Hours of Service by the end of the first Plan Year quarter [1/4 x 1,000], 500
Hours of Service by the end of the second Plan Year quarter [2/4 x 1,000], 750
Hours of Service by the end of the third Plan Year quarter [3/4 x 1,000] and
1,000 Hours of Service by the end of the Plan Year [4/4 x 1,000] to receive an
allocation of the Employer Contribution or Matching Contribution for such
period. If a Participant does not satisfy the required service condition for any
designated period during the Plan Year, no Employer Contribution or Matching
Contribution will be allocated to that Participant for such period.


--------------------------------------------------------------------------------

© Copyright 2014    49    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 3 - Plan Contributions

--------------------------------------------------------------------------------




(4)
Period-by-period method. Under the period-by-period method, the minimum service
allocation condition is applied separately for each designated period. The
required service condition for any period is determined by multiplying the
required Hours of Service (or days of employment, if applicable) by a fraction,
the numerator of which is one (1) and the denominator of which is the total
number of periods during the Plan Year. For example, if a Participant must
complete 1,000 Hours of Service to receive an Employer Contribution or Matching
Contribution under the Plan, and the Employer elects to apply such condition on
the basis of Plan Year quarters under AA §6-5(e)(1)(i) or AA §6B-7(e)(1)(i), as
applicable, a Participant would have to complete 250 Hours of Service in each
Plan Year quarter [1/4 x 1,000] to receive an allocation of the Employer
Contribution or Matching Contribution for such period. If a Participant does not
satisfy the required service condition for any designated period during the Plan
Year, no Employer Contribution or Matching Contribution will be allocated to
that Participant for such period.

(b)
Special rule for year of termination. A last day employment condition
automatically applies for any Plan Year in which the Plan is terminated,
regardless of whether the Employer has elected to apply a last day employment
condition under AA §6-5(c) or AA §6B-7(c), as applicable. Thus, the Employer
will not be obligated to make an Employer Contribution or Matching Contribution
for the Plan Year in which the Plan terminates, unless the Employer provides for
an Employer Contribution and/or Matching Contribution in its termination
amendment. If there are unallocated forfeitures at the time of Plan termination,
such forfeitures will be allocated to Participants under the Plan’s procedures
for allocating forfeitures.

(c)
Service with Predecessor Employers. If the Employer maintains the plan of a
Predecessor Employer, any service with such Predecessor Employer is treated as
service with the Employer for purposes of applying the allocation conditions
under this Section 3.09. If the Employer does not maintain the plan of a
Predecessor Employer, service with such Predecessor Employer does not count for
purposes of applying the allocation conditions under this Section 3.09, unless
the Employer specifically designates under AA §4-5 to credit service with such
Predecessor Employer. Unless designated otherwise under AA §4-5, if the Employer
takes into account service with a Predecessor Employer, such service will count
for purposes of eligibility under Section 2 (see Section 2.06), vesting under
Section 7 (see Section 7.08) and for purposes of the minimum allocation
conditions under this Section 3.09.

3.10
Contribution of Property. Subject to the consent of the Trustee, the Employer
may make its contribution to the Plan in the form of property, provided such
contribution does not constitute a prohibited transaction under the Code or
ERISA. The decision to make a contribution of property is subject to the general
fiduciary rules under ERISA. This Section 3.10 does not apply for purposes of
the Money Purchase Adoption Agreement.





--------------------------------------------------------------------------------

© Copyright 2014    50    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 4- Top Heavy Plan Requirements

--------------------------------------------------------------------------------




SECTION 4
TOP HEAVY PLAN REQUIREMENTS
For any Plan Year for which this Plan is Top Heavy, the provisions of this
Section apply and supersede any conflicting provisions in the Plan or Adoption
Agreement.
4.01
Top Heavy Plan. This Plan is Top Heavy if any of the following conditions exist:

(a)
If the Top Heavy Ratio for this Plan exceeds sixty percent (60%) and this Plan
is not part of any Required Aggregation Group or Permissive Aggregation Group;

(b)
If this Plan is a part of a Required Aggregation Group (but is not part of a
Permissive Aggregation Group) and the aggregate Top Heavy Ratio for the group of
plans exceeds 60%; or

(c)
If this Plan is a part of a Required Aggregation Group and part of a Permissive
Aggregation Group and the Top Heavy Ratio for the Permissive Aggregation Group
exceeds 60%.

If the Plan is a Safe Harbor 401(k) Plan and the Plan consists solely of Safe
Harbor/QACA Safe Harbor Contributions (as described in Section 6.04(a)(1)) and
Matching Contributions that satisfy the ACP Test Safe Harbor (as described in
Section 6.04(i)), the Plan is not subject to the Top Heavy requirements of this
Section 4.
4.02
Top Heavy Ratio.

(a)
Defined Contribution Plan(s) only. If the Employer maintains one or more Defined
Contribution Plans (including a SEP described under Code §408(k)) and the
Employer has not maintained any Defined Benefit Plan which during the 5-year
period ending on the Determination Date(s) has or has had accrued benefits, the
Top Heavy Ratio for this Plan alone (or for the Required Aggregation Group or
Permissive Aggregation Group, as appropriate) is a fraction, the numerator of
which is the sum of the Account Balances of all Key Employees as of the
Determination Date(s) and the denominator of which is the sum of all Account
Balances, both computed in accordance with Code §416 and the regulations
thereunder. For this purpose, the Account Balance used for purposes of applying
the Top Heavy rules includes any part of the Account Balance distributed in the
1-year period ending on the Determination Date(s) (or during the 5-year period
ending on the Determination Date in the case of a distribution made for a reason
other than severance from employment, death or disability). Both the numerator
and denominator of the Top Heavy Ratio are increased to reflect any contribution
not actually made as of the determination date, but which is required to be
taken into account on that date under §416 of the Code and the regulations
thereunder. n determining whether a Plan is Top Heavy for a Plan Year beginning
before January 1, 2002, the 1-year period described in this subsection (a) is
replaced with a 5-year period each place it appears.

(b)
Maintenance of Defined Benefit Plan. If the Employer maintains one or more
Defined Contribution Plans (including a SEP, as described under Code §408(k))
and the Employer maintains or has maintained one or more Defined Benefit Plans
which during the 5-year period ending on the Determination Date(s) has or has
had any accrued benefits, the Top Heavy Ratio for any Required Aggregation Group
or Permissive Aggregation Group (as appropriate), is a fraction, the numerator
of which is the sum of Account Balances under the Defined Contribution Plan(s)
for all Key Employees, determined in accordance with subsection (a) above, and
the present value of accrued benefits under the aggregated Defined Benefit
Plan(s) for all Key Employees as of the Determination Date(s), and the
denominator of which is the sum of the Account Balances under the aggregated
Defined Contribution Plan(s) for all Participants, determined in accordance with
subsection (a) above, and the present value of accrued benefits under the
Defined Benefit Plan(s) for all Participants as of the Determination Date(s),
all determined in accordance with Code §416 and the regulations thereunder. The
accrued benefits under a Defined Benefit Plan in both the numerator and
denominator of the Top Heavy Ratio are increased for any distributions of an
accrued benefit made during the I-year period ending on the Determination Date
(or during the 5-year period ending on the Determination Date in the case of a
distribution made for a reason other than severance from employment, death or
disability). In determining whether a Plan is Top Heavy for a Plan Year
beginning before January 1, 2002, the 1-year period described in this subsection
(b) is replaced with a 5-year period each place it appears.

(c)
Determining value of Account Balance or accrued benefit. For purposes of
subsections (a) and (b) above, the value of Account Balances and the present
value of accrued benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in Code §416 and the regulations
thereunder for the first and second Plan Years of a Defined Benefit


--------------------------------------------------------------------------------

© Copyright 2014    51    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 4- Top Heavy Plan Requirements

--------------------------------------------------------------------------------




Plan. When aggregating plans the value of Account Balances and accrued benefits
will be calculated with reference to the Determination Dates that fall within
the same calendar year.
(1)
The Account Balances and accrued benefits of a Participant (i) who is not a Key
Employee but who was a Key Employee in a prior year, or (ii) who has not been
credited with at least one Hour of Service with any Employer maintaining the
plan at any time during the 1-year period ending on the Determination Date will
be disregarded. n determining whether a plan is Top Heavy for a Plan Year
beginning before January 1, 2002, the 1-year period described in the prior
sentence is replaced with a 5-year period.

(2)
The calculation of the Top Heavy Ratio, and the extent to which distributions,
rollovers, and transfers are taken into account will be made in accordance with
Code §416 of the Code and the regulations thereunder. Deductible employee
contributions will not be taken into account for purposes of computing the Top
Heavy Ratio.

(3)
The accrued benefit of a Participant other than a Key Employee shall be
determined under the method, if any, that uniformly applies for accrual purposes
under all Defined Benefit Plans maintained by the Employer, or if there is no
such method, as if such benefit accrued not more rapidly than the slowest
accrual rate permitted under the fractional rule of Code §411(b)(1)(C).

4.03
Other Definitions.

(a)
Key Employee. Any Employee or former Employee (including any deceased Employee)
who at any time during the Plan Year that includes the Determination Date is:

(5)
an officer of the Employer with annual Total Compensation greater than $130,000
(as adjusted under Code §416(i)(1)),

(6)
a Five-Percent Owner (as defined in Section 1.69(a); or

(7)
a more than 1-percent owner of the Employer with an annual Total Compensation of
more than $150,000.

In determining whether a plan is Top Heavy for Plan Years beginning before
January 1, 2002, Key Employee means any Employee or former Employee (including
any deceased Employee) who at any time during the 5-year period ending on the
Determination Date, was an officer of the Employer having an annual Total
Compensation that exceeds 50% of the dollar limitation under Code §415(b)(1)(A),
an owner (or considered an owner under Code §318) of one of the ten largest
interests in the Employer if such individual’s Total Compensation exceeded 100%
of the dollar limitation under Code §415(c)(1)(A), a more than Five-Percent
Owner, or a more than 1-percent owner of the Employer who had annual Total
Compensation of more than $150,000.
The Key Employee determination will be made in accordance with Code §416(i) and
the regulations and other guidance of general applicability issued thereunder.
(b)
Non-Key Employee. An Employee or former Employee who does not satisfy the
definition of Key Employee under subsection (a) above.

(c)
Determination Date. For any Plan Year subsequent to the first Plan Year, the
Determination Date is the last day of the preceding Plan Year. For the first
Plan Year of the Plan, the Determination Date is the last day of that first Plan
Year.

(d)
Permissive Aggregation Group. The Required Aggregation Group of plans plus any
other plan or plans of the Employer which, when considered as a group with the
Required Aggregation Group, would continue to satisfy the requirements of Code
§§401(a)(4) and 410.

(e)
Required Aggregation Group.

(1)
Each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
Determination Date or any of the four preceding Plan Years (regardless of
whether the plan has terminated), and


--------------------------------------------------------------------------------

© Copyright 2014    52    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 4- Top Heavy Plan Requirements

--------------------------------------------------------------------------------




(2)
any other qualified plan of the Employer that enables a plan described in
subsection (1) to meet the coverage or nondiscrimination requirements of Code
§§401(a)(4) or 410(b).

(f)
Present Value. The present value based on the interest and mortality rates
specified in the relevant Defined Benefit Plan. In the event that more than one
Defined Benefit Plan is included in a Required Aggregation Group or Permissive
Aggregation Group, a uniform set of actuarial assumptions must be applied to
determine present value. The Employer may specify in AA §11-5(b) the actuarial
assumptions that will apply if the Defined Benefit Plans do not specify a
uniform set of actuarial assumptions to be used to determine if the plans are
Top Heavy.

(g)
Total Compensation. For purposes of determining the minimum Top Heavy
contribution under Section 4.04, Total Compensation is determined using the
definition under Section 1.141. For this purpose, Total Compensation is subject
to the Compensation Limit as defined in Section 1.25.

(h)
Valuation Date. The date as of which Account Balances or accrued benefits are
valued for purposes of calculating the Top Heavy Ratio. See AA §11-1.

4.04
Minimum Allocation. If a Plan is Top Heavy, each Participant who is not a Key
Employee must receive a minimum allocation as described in this Section 4.04.
Except as otherwise provided in subsections (d) - (f) below, the minimum
allocation under this Section 4.04 is the lesser of 3% of Total Compensation or
the largest percentage of Employer Contributions and forfeitures, as a
percentage of Total Compensation, allocated on behalf of any Key Employee for
that year. If any Non-Key Employee who is entitled to receive a Top Heavy
minimum contribution pursuant to this Section 4.04 fails to receive an
appropriate allocation, the Employer will make an additional contribution on
behalf of such Non-Key Employee to satisfy the requirements of this Section. The
Employer may elect under AA §11-4(a) to make the Top Heavy contribution to all
Participants. If the Employer elects to provide the Top Heavy minimum
contribution to all Participants, the Employer also will make an additional
contribution on behalf of any Key Employee who is a Participant and who did not
receive an allocation equal to the Top Heavy minimum contribution. (See
subsection (h) for a discussion of the vesting rules applicable to the Top Heavy
minimum allocation.)

(a)
Determination of Key Employee contribution percentage. In determining the
largest contribution percentage of any Key Employee, the Key Employee’s
contribution percentage includes Salary Deferrals made by the Key Employee for
the Plan Year (except as provided by regulation or statute).

(b)
Determining of Non-Key Employee minimum allocation. In determining whether a
Non-Key Employee’s allocation of Employer Contributions and forfeitures is at
least equal to the minimum allocation percentage (as described in Section 4.04
above), the Employee’s Salary Deferrals for the Plan Year are disregarded. To
the extent a Non-Key Participant receives an allocation of Matching
Contributions under the Plan (including Safe Harbor/QACA Safe Harbor Matching
Contributions or QMACs), such Matching Contributions can be taken into account
in determining whether the minimum allocation has been satisfied.

(c)
Certain allocation conditions inapplicable. The Top Heavy Plan minimum
allocation shall be made even though, under other Plan provisions, the Non-Key
Employee would not otherwise be entitled to receive an allocation, or would have
received a lesser allocation for the Plan Year because of:

(10)
the Participant’s failure to complete 1,000 Hours of Service (or any equivalent
provided in the Plan).

(11)
the Participant’s failure to make Salary Deferrals or After-Tax Employee
Contributions to the Plan, or

(12)
Total Compensation is less than a stated amount.

The minimum allocation also is determined without regard to any Social Security
contribution or whether a Participant fails to make Salary Deferrals for a Plan
Year in which the Plan includes a 401(k) feature.
(d)
Participants not employed on the last day of the Plan Year. The minimum
allocation requirement described in this Section 4.04 does not apply to a
Participant who is not employed by the Employer on the last day of the Plan
Year.

(e)
Collectively Bargained Employees. The top-heavy minimum allocation requirements
under this Section 4.04 do not apply to Collectively Bargained Employees (as
defined in Section 1.24).


--------------------------------------------------------------------------------

© Copyright 2014    53    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 4- Top Heavy Plan Requirements

--------------------------------------------------------------------------------




(f)
Participation in more than one Top Heavy Plan. The minimum allocation
requirement described in this Section 4.04 does not apply to a Participant who
is covered under another plan maintained by the Employer if, pursuant to AA
§11-5, the other Plan will satisfy the minimum allocation requirement.

(1)
More than one Defined Contribution Plans. If the Employer maintains one or more
Defined Contribution Plans in addition to this Plan, the Employer may designate
in AA §11-5(a) which plan(s) will provide the Top Heavy minimum allocation, if
such plans are Top Heavy. If the Employer maintains more than one Defined
Contribution Plan and does not designate the Plan to provide the Top Heavy
minimum allocation, the Employer will be deemed to have selected this Plan as
the Plan under which the Top Heavy minimum contribution will be provided. If an
Employee is entitled to a Top Heavy minimum contribution but has not satisfied
the minimum age and/or service requirements under the Plan designated to provide
the Top Heavy minimum contribution, the Employee may receive a Top Heavy minimum
contribution under the designated Plan.

(2)
Defined Contribution Plan and a Defined Benefit Plan. If the Employer maintains
a Defined Benefit Plan in addition to this Plan, the Employer may elect to
provide the Top Heavy minimum allocation:

(i)
in the Defined Benefit Plan;

(ii)
in this Plan (or any other Defined Contribution Plan) but increasing the minimum
allocation from 3% to 5%; or

(iii)
under any other acceptable method of compliance.

If a Non-Key Employee participates only under the Defined Benefit Plan, the Top
Heavy minimum benefit will be provided under the Defined Benefit Plan. If a
Non-Key Employee participates only under the Defined Contribution Plan, the Top
Heavy minimum benefit will be provided under the Defined Contribution Plan
(without regard to this subsection (2)). If the Employer maintains a Defined
Benefit Plan in addition to this Plan and does not designate how the minimum
allocation will be provided, the Employer will be deemed to have selected this
Plan as the Plan under which the Top Heavy minimum allocation will be provided.
(g)
No forfeiture for certain events. The minimum Top Heavy allocation (to the
extent required to be nonforfeitable under Code §416(b)) may not be forfeited
under the suspension of benefit rules of Code §41l(a)(3)(B) or the withdrawal of
mandatory contribution rules of Code §411(a)(3)(D).

(h)
Top Heavy vesting rules. If a Top Heavy minimum allocation is made for a Plan
Year, such allocation will be subject to the vesting schedule selected in AA §8
applicable to Employer Contributions. If the Plan does not provide for Employer
Contributions, for example because the Plan only provides for Salary Deferrals
and/or Matching Contributions, the Top Heavy minimum allocation will be subject
to a 6-year graded vesting schedule, as defined in Section 7.02(b). unless an
alternative vesting schedule is selected under AA §11-4(b).





--------------------------------------------------------------------------------

© Copyright 2014    54    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 5 - Limits on Contributions

--------------------------------------------------------------------------------




SECTION 5
LIMITS ON CONTRIBUTIONS
5.01
Limits on Employer Contributions. Any contributions the Employer makes under the
Plan are subject to the limitations set forth in this Section 5.

(a)
Limitation on Salary Deferrals. If the Employer adopts the Profit Sharing/401(k)
Plan Adoption Agreement, any Salary Deferrals made under the Plan are subject to
the Elective Deferral Dollar Limit, as described in Section 5.02 below.

(b)
Limitation on total Employer Contributions. All Employer Contributions the
Employer makes under the Plan are subject to the Code §415 Limitation, as
described in Section 5.03 below. For purposes of applying the Code §415
Limitation, Employer Contributions include any Employer Contributions, Salary
Deferrals, Matching Contributions, QNECs, QMACs, or Safe Harbor/QACA Safe Harbor
Contributions made under the Plan. See the definition of Annual Additions under
Section 5.03(c)(1) below.

5.02
Elective Deferral Dollar Limit. No Participant may contribute as Elective
Deferrals to this Plan (and any other plan, contract or arrangement maintained
by the Employer) during any calendar year, an amount that exceeds the Elective
Deferral Dollar Limit in effect for the Participant’s taxable year beginning in
such calendar year. Additional restrictions apply if a Participant participates
in a plan maintained by an unrelated employer. (See subsection (b)(7) below.)

The Elective Deferral Dollar Limit is $17,500 for taxable years beginning in
2013 and 2014. For taxable years beginning after 2014, the Elective Deferral
Dollar Limit will be adjusted for cost-of-living increases under Code
§402(g)(4). Any such adjustments will be in multiples of $500.
If a Participant is aged 50 or over by the end of the taxable year, the Elective
Deferral Dollar Limit is increased by the Catch-Up Contribution Limit (as
defined in Section 3.03(d)(1)). If the Plan does not provide for Catch-up
Contributions, the Elective Deferral Dollar Limit is not increased by the
Catch-Up Contribution Limit.
(a)
Excess Deferrals. Excess Deferrals are Elective Deferrals made during the
Participant’s taxable year that exceed the Elective Deferral Dollar Limit (as
described above) for such year; counting only Elective Deferrals made under this
Plan and any other plan, contract or arrangement maintained by the Employer.
(See subsection (b)(7) below for provisions that apply when a Participant makes
Elective Deferrals to a plan of an unrelated Employer.)

(b)
Correction of Excess Deferrals. If a Participant makes Excess Deferrals (i.e.,
Elective Deferrals in excess of the Elective Deferral Dollar Limit) under this
Plan and any other plan maintained by the Employer, such Excess Deferrals (plus
allocable income or loss) shall be distributed to the Participant. A
distribution of Excess Deferrals may be made at any time (subject to the
correction provisions under the IRS voluntary correction program as described in
Rev. Proc. 2013-12 or subsequent guidance). If the corrective distribution of
Excess Deferrals is made by April 15 of the calendar year following the year the
Excess Deferrals are made to the Plan, such amounts will be taxable in the year
of deferral but not in the year of distribution. If a corrective distribution of
Excess Deferrals is made after April 15 of the following calendar year, such
amounts will be taxable in both the year of deferral and the year of
distribution. See subsection (3) below.

(1)
Amount of corrective distribution. The amount to be distributed from this Plan
as a correction of Excess Deferrals equals the amount of Elective Deferrals the
Participant contributes during the taxable year to this Plan and any other plan
maintained by the Employer in excess of the Elective Deferral Dollar Limit,
reduced by any corrective distribution of Excess Deferrals the Participant
receives during the calendar year from this Plan or other plan(s) maintained by
the Employer. If a Participant has both a Pre Tax-Deferral Account and a Roth
Deferral Account, the Participant may designate the extent to which the
corrective distribution of Excess Deferrals is taken from the Pre-Tax Deferral
Account or from the Roth Deferral Account, unless designated otherwise under AA
§6A-5(b)(2). If a Participant does not designate the Account(s) from which the
distribution will be made, the corrective distribution will be made first from
the Participant’s Pre-Tax Deferral Account.

(2)
Allocable gain or loss. A corrective distribution of Excess Deferrals must
include any allocable gain or loss for the taxable year in which the Excess
Deferrals are contributed to the Plan. The gain or loss allocable to Excess
Deferrals may be determined in any reasonable manner, provided the manner used
to determine allocable gain or loss is applied consistently for all Participants
and in a manner that is reasonably reflective of the method used by the Plan for
allocating income to Participants’ Accounts. A corrective distribution of


--------------------------------------------------------------------------------

© Copyright 2014    55    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 5 - Limits on Contributions

--------------------------------------------------------------------------------




Excess Deferrals will not include any income or loss allocable to the period
between the end of the taxable year and the date of distribution.
(3)
Taxation of corrective distribution. If a corrective distribution of Excess
Deferrals is made by April 15 of the following calendar year, amounts
attributable to the Excess Deferrals will be includible in the Participant’s
gross income in the taxable year in which such amounts are deferred under the
Plan and amounts attributable to income or loss on the Excess Deferrals will be
includible in gross income in the year of distribution. However, a corrective
distribution of Excess Deferrals will not be included in gross income to the
extent such distribution is comprised of Roth Deferrals. A Roth Deferral is
treated as an Excess Deferral only to the extent that the total amount of Roth
Deferrals for an individual exceeds the applicable limit for the taxable year or
the Roth Deferrals are identified as Excess Deferrals and the individual
receives a distribution of the Excess Deferrals and allocable income under this
paragraph.

If a corrective distribution of Excess Deferrals is made after April 15, the
amount of the corrective distribution attributable to Excess Deferrals will be
includible in the Participant’s gross income in both the taxable year in which
such amounts are deferred under the Plan and the taxable year in which such
amounts are distributed. (See Section 8.11(b)(2) for a discussion of the
ordering rules for determining the Accounts from which the corrective
distribution is made where a Participant has both a Pre-Tax Deferral Account and
a Roth Deferral Account.)
If a corrective distribution of Excess Deferrals made after April 15 of the
following calendar year apply to Excess Deferrals that are Roth Deferrals, such
amounts are includible in gross income (without adjustment for any return of
investment in the contract under Code §72(e)(8)). In addition, such distribution
cannot be a qualified distribution as described in Code §402A(d)(2) and is not
an Eligible Rollover Distributions (within the meaning of Code §402(c)(4)). For
this purpose, if a Roth Deferral account includes any Excess Deferrals, any
distributions from the Roth Deferral account are treated as attributable to
those Excess Deferrals until the total amount distributed from the Roth Deferral
account equals the total of such Excess Deferrals and attributable income.
(4)
Coordination with other provisions. A corrective distribution of Excess
Deferrals made by April 15 of the following calendar year may be made without
consent of the Participant or the Participant’s Spouse, and without regard to
any distribution restrictions applicable under Section 8. A corrective
distribution of Excess Deferrals made by the appropriate April 15 also is not
treated as a distribution for purposes of applying the required minimum
distribution rules under Section 8.12.

(5)
Coordination with ADP failure. If a Participant receives a corrective
distribution of Excess Contributions to correct an ADP Test failure for a Plan
Year beginning with or within a calendar year for which the Participant makes
Excess Deferrals, any corrective distribution from the Plan is treated first as
a corrective distribution of Excess Deferrals to the extent necessary to
eliminate the Excess Deferral violation. The amount which must be distributed to
correct the ADP Test failure is reduced by the amount treated as a corrective
distribution of Excess Deferrals.

(6)
Suspension of Salary Deferrals. If a Participant’s Salary Deferrals under this
Plan, in combination with any Elective Deferrals the Participant makes during
the calendar year under any other plan maintained by the Employer, equal or
exceed the Elective Deferral Dollar Limit, the Employer may suspend the
Participant’s Salary Deferrals under this Plan for the remainder of the calendar
year without the Participant’s consent.

(7)
Correction of Excess Deferrals under plans not maintained by the Employer. The
correction provisions under this subsection (b) apply only if a Participant
makes Excess Deferrals under this Plan (or under this Plan and other plans
maintained by the Employer). However, if a Participant has Excess Deferrals for
a calendar year on account of making Elective Deferrals to a plan of an
unrelated employer, the Participant may assign to this Plan any portion of
his/her Elective Deferrals made under all plans during the calendar year to the
extent such Elective Deferrals exceed the Elective Deferral Dollar Limit. The
Participant must notify the Plan Administrator in writing on or before March 1
of the following calendar year of the amount of the Excess Deferrals to be
assigned to this Plan. If any Roth Deferrals were made to a plan, the
notification must also identify the extent to which, if any, the Excess
Deferrals are comprised of Roth Deferrals.

Upon receipt of a timely notification, the Excess Deferrals assigned to this
Plan will be distributed (along with any allocable income or loss) to the
Participant in accordance with the corrective distribution provisions under this
subsection (b). A Participant is deemed to notify the Plan Administrator of
Excess Deferrals


--------------------------------------------------------------------------------

© Copyright 2014    56    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 5 - Limits on Contributions

--------------------------------------------------------------------------------




(including any portion of Excess Deferrals that are comprised of Roth Deferrals)
to the extent such Excess Deferrals arise only under this Plan and any other
plan maintained by the Employer.
5.03
Code §415 Limitation.

(a)
No other plan participation. If the Participant does not participate in, and has
never participated in another qualified retirement plan, a welfare benefit fund
(as defined under Code §419(c)), an individual medical account (as defined under
Code §415(l)(2)), or a SEP (as defined under Code §408(k)) maintained by the
Employer, which provides an Annual Addition as defined in subsection (c)(1),
then the amount of Annual Additions which may be credited to the Participant’s
Account for any Limitation Year will not exceed the lesser of the Maximum
Permissible Amount or any other limitation contained in this Plan.

If an Employer Contribution that would otherwise be contributed or allocated to
a Participant’s Account will cause that Participant’s Annual Additions for the
Limitation Year to exceed the Maximum Permissible Amount, the amount to be
contributed or allocated to such Participant will be reduced so that the Annual
Additions allocated to such Participant’s Account for the Limitation Year will
equal the Maximum Permissible Amount. However, if a contribution or allocation
is made to a Participant’s Account in an amount that exceeds the Maximum
Permissible Amount, such excess Annual Additions may be corrected pursuant to
the correction procedures outlined under the IRS’ Employee Plans Compliance
Resolution System (EPCRS) as set forth in Rev. Proc. 2013-12.
(b)
Participation in another plan. This subsection (b) applies if, in addition to
this Plan, the Participant receives an Annual Addition during any Limitation
Year from another Defined Contribution Plan, a welfare benefit fund (as defined
under Code §419(e)), an individual medical account (as defined under Code
§415(1)(2)), or a SEP (as defined under Code §408(k)) maintained by the
Employer.

(1)
This Plan’s Code §415 Limitation. The Annual Additions that may be credited to a
Participant’s Account under this Plan for any Limitation Year will not exceed
the Maximum Permissible Amount (defined in subsection (c)(6) below) reduced by
the Annual Additions credited to a Participant’s Account under any other Defined
Contribution Plan, welfare benefit fund, individual medical account, or SEP
maintained by the Employer for the same Limitation Year.

(2)
Annual Additions reduction. If the Annual Additions with respect to the
Participant under any other Defined Contribution Plan, welfare benefit fund,
individual medical account, or SEP maintained by the Employer are less than the
Maximum Permissible Amount and the Annual Additions that would otherwise be
contributed or allocated to the Participant’s Account under this Plan would
exceed the Code §415 Limitation for the Limitation Year, the amount contributed
or allocated will be reduced so that the Annual Additions under all such Plans
and funds for the Limitation Year will equal the Maximum Permissible Amount.
However, if a contribution or allocation is made to a Participant’s Account in
an amount that exceeds the Maximum Permissible Amount, such excess Annual
Additions may be corrected pursuant to the correction procedures outlined under
the IRS’ Employee Plans Compliance Resolution System (EPCRS) as set forth in
Rev. Proc. 2013-12.

(3)
No Annual Additions permitted. If the Annual Additions with respect to the
Participant under such other Defined Contribution Plan(s), welfare benefit
fund(s), individual medical account(s), or SEP(s) in the aggregate are equal to
or greater than the Maximum Permissible Amount, no amount will be contributed or
allocated to the Participant’s Account under this Plan for the Limitation Year.
However, if a contribution or allocation is made to a Participant’s Account in
an amount that exceeds the Maximum Permissible Amount, such excess Annual
Additions may be corrected pursuant to the correction procedures outlined under
the IRS’ Employee Plans Compliance Resolution System (EPCRS) as set forth in
Rev. Proc. 2013-12.

(c)
Definitions.

(1)
Annual Additions. The amounts credited to a Participant’s Account for the
Limitation Year that are taken into account in applying the Code §415
Limitation.

(iv)
Amounts that are included as Annual Additions:

(C)
Employer Contributions, including Matching Contributions, Salary Deferrals,
QNECs, QMACs and Safe Harbor/QACA Safe Harbor Contributions;


--------------------------------------------------------------------------------

© Copyright 2014    57    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 5 - Limits on Contributions

--------------------------------------------------------------------------------




(D)
After-Tax Employee Contributions;

(E)
Forfeitures;

(F)
Amounts allocated to an individual medical account (as defined in Code
§415(1)(2)), which is part of a pension or annuity plan maintained by the
Employer;

(G)
Amounts derived from contributions paid or accrued which are attributable to
post-retirement medical benefits allocated to the separate account of a key
employee (as defined in Code §419A(d)(3)) under a welfare benefit fund (as
defined in Code §419(e)) maintained by the Employer; and

(H)
Allocations under a SEP (as defined in Code §408(k)) other than Employee
contributions excludible from gross income under Code §408(k)(6).

Contributions do not fail to be Annual Additions merely because they are Excess
Contributions (as described in Section 6.01(b)(1) or Excess Aggregate
Contributions (as described in Section 6.02(6)(1)), or merely because Excess
Contributions or Excess Aggregate Contributions are corrected through
distribution.
(v)
Amounts that are not included as Annual Additions:

(C)
Rollover Contributions (as defined in Code §§402(c), 403(a)(4), 403(b)(8),
408(d)(3), and 457(e)(16));

(D)
Catch-Up Contributions as defined under Section 3.03(d);

(E)
A repayment and/or restoration of a Cash-Out Distribution, as defined under
Sections 7.12(a)(2) and (3);

(F)
Repayments of Participant loans;

(G)
Excess Deferrals that are distributed in accordance with Section 5.02(b); and

(H)
A restorative payment that is made to restore losses resulting from actions by a
fiduciary for which there is reasonable risk of liability for breach of a
fiduciary duty under Title I of ERISA or under other applicable federal or state
law.

(vi)
Time when amounts are credited to a Participant’s Account. An Annual Addition is
credited to a Participant’s Account for a particular Limitation Year if such
amount is allocated to the Participant’s Account as of any date within that
Limitation Year. An Annual Addition will not be deemed credited to a
Participant’s Account for a particular Limitation Year unless such amount is
actually contributed to the Plan no later than 30 days after the time prescribed
by law for filing the Employer’s income tax return (including extensions) for
the taxable year with or within which the Limitation Year ends. In the case of
After-Tax Employee Contributions, such amount shall not be deemed credited to a
Participant’s Account for a particular Limitation Year unless the contributions
are actually contributed to the Plan no later than 30 days after the close of
that Limitation Year.

(2)
Defined Contribution Dollar Limitation. $40,000, as adjusted under Code §415(d).

(3)
Employer. For purposes of this Section 5.03, Employer shall mean the Employer
that adopts this Plan, and all members of a controlled group of corporations (as
defined in §414(b) of the Code as modified by §415(h)), all commonly controlled
trades or businesses (as defined in §414(c) of the Code as modified by §415(h))
or affiliated service groups (as defined in §414(m)) of which the adopting
Employer is a part, and any other entity required to be aggregated with the
Employer pursuant to regulations under §414(o) of the Code.

(4)
Excess Amount. The excess of the Participant’s Annual Additions for the
Limitation Year over the Maximum Permissible Amount.


--------------------------------------------------------------------------------

© Copyright 2014    58    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 5 - Limits on Contributions

--------------------------------------------------------------------------------




(5)
Limitation Year. The Plan Year, unless the Employer elects another
12-consecutive month period under AA §11-3(a). If the Limitation Year is amended
to a different 12-consecutive month period, the new Limitation Year must begin
on a date within the Limitation Year in which the amendment is made. If the Plan
has an initial Plan Year that is less than 12 months, the Limitation Year for
such first Plan Year is the 12-month period ending on the last day of that Plan
Year, unless otherwise specified in AA §11-3(a).

If an Employer has multiple Limitation Years (e.g., due to the maintenance of
multiple Defined Contribution Plans by a group of Related Employers), and a
Participant is credited with Annual Additions in only one Defined Contribution
Plan, the Code §415 Limitation is applied only with respect to that Plan. If a
Participant is credited with Annual Additions in more than one Defined
Contribution Plan, each such Plan satisfies the Code §415 Limitation based on
Annual Additions for the Limitation Year with respect to such plan, plus any
amounts credited to the Participant’s Account under all other plans required to
be aggregated pursuant to Code §415(f).
(6)
Maximum Permissible Amount. For Limitation Years beginning on or after January
1, 2002, the maximum Annual Additions that may be contributed or allocated to a
Participant’s Account under the Plan for any Limitation Year shall not exceed
the lesser of:

(i)
the Defined Contribution Dollar Limitation, or

(ii)
100 percent of the Participant’s Total Compensation for the Limitation Year.

The Total Compensation limitation referred to in (ii) shall not apply to any
contribution for medical benefits (within the meaning of Code §401(h) or
§419A(f)(2)) which is otherwise treated as an Annual Addition.
If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12-consecutive month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:
Number of months in the short Limitation Year
12



If a short Limitation Year is created because the Plan has an initial Plan Year
that is less than 12 months, no proration of the Defined Contribution Dollar
Limitation is required, unless provided otherwise under AA §11-3(a). (See
subsection (5) above for the rule allowing the use of a full 12-month Limitation
Year for the first year of the Plan, thereby avoiding the need to prorate the
Defined Contribution Dollar Limitation.)
(7)
Total Compensation. The amount of compensation as defined under Section 1.141,
subject to the Employer’s election under AA §5-2.

(i)
Self-Employed Individuals. For a Self-Employed Individual, Total Compensation is
such individual’s Earned Income.

(ii)
Total Compensation actually paid or made available. For purposes of applying the
limitations of this Section 5.03, Total Compensation for a Limitation Year is
the Total Compensation actually paid or made available to an Employee during
such Limitation Year. However, if elected in AA §5-4(c), the Employer may
include in Total Compensation for a Limitation Year amounts earned but not paid
in the Limitation Year because of the timing of pay periods and pay days, but
only if:

(A)
the amounts are paid during the first few weeks of the next Limitation Year,

(B)
such amounts are included on a uniform and consistent basis with respect to all
similarly-situated employees, and

(C)
no amounts are included in Total Compensation in more than one Limitation Year.

(iii)
Disabled Participants. Total Compensation does not include any imputed
compensation for the period a Participant is Disabled. However, the Employer may
elect under AA §11-3(b) to include under the


--------------------------------------------------------------------------------

© Copyright 2014    59    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 5 - Limits on Contributions

--------------------------------------------------------------------------------




definition of Total Compensation, the amount a terminated Participant who is
permanently and totally Disabled (as defined in Section 1.38) would have
received for the Limitation Year if the Participant had been paid at the rate of
Total Compensation paid immediately before becoming permanently and totally
Disabled. If the Employer elects under AA §11-3(b) to include imputed
compensation for a Disabled Participant, a Disabled Participant will receive an
allocation of any Employer Contribution the Employer makes to the Plan based on
the Employee’s imputed compensation for the Plan Year. Any Employer
Contributions made to a Disabled Participant under this subsection (iii) are
fully vested when made and will be made only to Non-Highly Compensated
Employees. Any modifications made to the definition of Disabled (under AA
§9-4(b)) will not apply to this section.
(d)
Restorative payments. Restorative payments are not considered Annual Additions
for any Limitation Year. For this purpose, restorative payments are payments
made to restore losses to the Plan resulting from actions (or a failure to act)
by a fiduciary for which there is a reasonable risk of liability under Title I
of ERISA or under other applicable federal or state law, where Participants who
are similarly situated are treated similarly with respect to the payments.
Examples of restorative payments include payments made pursuant to a Department
of Labor order, the Department of Labor’s Voluntary Fiduciary Correction
Program, or a court-approved settlement, to restore losses to the Plan on
account of the breach of fiduciary duty (other than a breach of fiduciary duty
arising from failure to remit contributions to the Plan).

Payments made to the Plan to make up for losses due merely to market
fluctuations and other payments that are not made on account of a reasonable
risk of liability for breach of a fiduciary duty under Title I of ERISA are not
restorative payments and generally constitute contributions that give rise to
Annual Additions.
(e)
Corrective provisions. The Plan is amended to eliminate any specific correction
methods for correcting excess annual additions. If the Plan is eligible for self
correction under Rev. Proc. 2013-12 (or successive guidance), the Employer may
use reasonable correction methods (including the correction methods described in
§1.415-6(b)(6) of the 1981 IRS regulations) to the extent permitted under the
IRS correction program.

(f)
Change of Limitation Year. Where there is a change of Limitation Year, a short
Limitation Year exists for the period beginning with the first day of the
Limitation Year and ending on the day before the change in Limitation Year is
effective. For this purpose, if the Plan is terminated effective as of a date
other than the last day of the Limitation Year, the Plan is treated as if it
were amended to change its Limitation Year.





--------------------------------------------------------------------------------

© Copyright 2014    60    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




SECTION 6
SPECIAL RULES AFFECTING 401(k) PLANS
6.01
Nondiscrimination Testing of Salary Deferrals – ADP Test. Except as provided
under Section 6.04 for Safe Harbor 401(k) Plans, if the Plan permits
Participants to make Salary Deferrals, the Plan must satisfy the Actual Deferral
Percentage Test (“ADP Test”) each Plan Year. The Plan Administrator shall
maintain records sufficient to demonstrate satisfaction of the ADP Test,
including the amount of any QNECs or QMACs included in such test, pursuant to
subsection (a)(4) below. If the Plan fails the ADP Test for any Plan Year, the
corrective provisions under subsection (b) below will apply.

(a)
ADP Test. The ADP Test compares the Average Deferral Percentage (ADP) of the
Highly Compensated Group with the ADP of the Nonhighly Compensated Group. The
Highly Compensated Group is the group of Participants who are Highly Compensated
for the current Plan Year. The Nonhighly Compensated Group is the group of
Participants who are Nonhighly Compensated for the applicable Plan Year. If the
Prior Year Testing Method is selected under AA §6A-6, the Nonhighly Compensated
Group is the group of Participants in the prior Plan Year who were Nonhighly
Compensated for that year. If the Current Year Testing Method is selected under
AA §6A-6, the Nonhighly Compensated Group is the group of Participants who are
Nonhighly Compensated for the current Plan Year.

(1)
Average Deferral Percentage – ADP. The ADP for a specified group is the average
of the deferral percentages calculated separately for each Participant in such
group. A Participant’s deferral percentage is the ratio of the Participant’s
deferral contributions expressed as a percentage of the Participant’s Testing
Compensation for the Plan Year. (See Section 1.137 for the definition of Testing
Compensation.) For this purpose, a Participant’s deferral contributions include
any Salary Deferrals (other than Catch-Up Contributions) made pursuant to the
Participant’s deferral election (including Excess Deferrals of Highly
Compensated Employees that arise solely from Elective Deferrals made under this
Plan or other plans maintained by the Employer) and other contributions provided
under subsection (4) below, if applicable, but excluding:

(i)
Excess Deferrals of Nonhighly Compensated Employees that arise solely from
Elective Deferrals made under this Plan or other plans maintained by the
Employer; and

(ii)
Salary Deferrals that are taken into account in the ACP Test (pursuant to
Section 6.02(a)(4)).

For purposes of computing Actual Deferral Percentages, a Participant who does
not make Salary Deferrals for the Plan Year shall be included in the ADP Test as
a Participant on whose behalf no Salary Deferrals are made.
(2)
ADP Test testing methods. In applying the ADP Test for any Plan Year, the Plan
may use the Prior Year Testing Method or the Current Year Testing Method, as
selected under AA §6A-6. If no testing method is selected under AA §6A-6, the
Plan will use the Current Year Testing Method.

(i)
Prior Year Testing Method. Under the Prior Year Testing Method, the Average
Deferral Percentage (“ADP”) of the Highly Compensated Group (as defined in
subsection (a) above) for the current Plan Year and the ADP of the Nonhighly
Compensated Group (as defined in subsection (a) above) for the prior Plan Year
must satisfy one of the following tests for each Plan Year:

(I)
The ADP of the Highly Compensated Group for the current Plan Year shall not
exceed 1.25 times the ADP of the Nonhighly Compensated Group for the prior Plan
Year.

(J)
The ADP of the Highly Compensated Group for the current Plan Year shall not
exceed the percentage (whichever is less) determined by

(I)
adding 2 percentage points to the ADP of the Nonhighly Compensated Group for the
prior Plan Year or

(II)
multiplying the ADP of the Nonhighly Compensated Group for the prior Plan Year
by 2.


--------------------------------------------------------------------------------

© Copyright 2014    61    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(ii)
Current Year Testing Method. Under the Current Year Testing Method, the Average
Deferral Percentage (“ADP”) of the Highly Compensated Group (as defined in
subsection (a) above) for the current Plan Year and the ADP of the Nonhighly
Compensated Group (as defined in subsection (a) above) for the current Plan Year
must satisfy one of the ADP tests, as described in subsections (i)(A) and (i)(B)
above, for each Plan Year.

(iii)
Change in testing method. In order to change the testing method used for a
particular Plan Year, the Plan must be amended before the end of the year for
which such amendment is effective. See Rev. Proc. 2007-44 for further guidance
regarding the timing of discretionary amendments under the Plan. If the Current
Year Testing Method is used for a Plan Year, the Plan may switch to the Prior
Year Testing Method for a Plan Year only if the Plan has used the Current Year
Testing Method for each of the preceding five Plan Years (or if lesser, the
number of Plan Years the Plan has been in existence) or if, as a result of a
merger or acquisition described in Code §410(b)(6)(C)(i), the Employer maintains
both a plan using Prior Year Testing and a plan using Current Year Testing and
the change is made within the transition period described in Code
§410(b)(6)(C)(ii).

(3)
Special rule for first Plan Year. For the first Plan Year that the Plan permits
Salary Deferrals, the testing method selected under AA §6A-6 applies, unless
designated otherwise under AA §6A-6(c). If the Prior Year Testing Method applies
for the first year of the Plan, the ADP Test applies by assuming the ADP for the
Nonhighly Compensated Group is 3%. If the Current Year Testing Method applies
for the first year of the Plan, the ADP Test applies using the actual data for
the Nonhighly Compensated Group in the first Plan Year. This first Plan Year
rule does not apply if this Plan is a successor to a plan that included a 401(k)
arrangement or the Plan is aggregated for purposes of applying the ADP Test with
another plan that included a 401(k) arrangement in the prior Plan Year. For
subsequent Plan Years, the testing method selected under AA §6A-6 will apply.

(4)
Use of QNECs and QMACs under the ADP Test. The Plan Administrator may take into
account all or any portion of QNECs and QMACs (see Sections 3.02(a)(6) and
3.04(d)) for purposes of applying the ADP Test. QNECs and QMACs may not be
included in the ADP Test to the extent such amounts are included in the ACP Test
for such Plan Year. QNECs and QMACs made to another qualified plan maintained by
the Employer may also be taken into account, so long as the other plan has the
same Plan Year as this Plan. To include QNECs under the ADP Test, all Employer
Nonelective Contributions, including the QNECs, must satisfy Code §401(a)(4). In
addition, the Employer Nonelective Contributions, excluding any QNECs used in
the ADP Test or ACP Test, must also satisfy Code §401(a)(4). If the Prior Year
Testing Method is being used (as described in subsection (2)(i) above), QMACs or
QNECs may not be used in the ADP Test.

Effective for Plan Years beginning on or after January 1, 2006, no QNEC may be
taken into account under the ADP Test for any individual Nonhighly Compensated
Employee to the extent such QNEC exceeds the greater of 5% of such Nonhighly
Compensated Employee’s Plan Compensation or two times the lowest applicable
contribution rate for any eligible Nonhighly Compensated Employee within a group
of Nonhighly Compensated Employees that consist of 50% of the total eligible
Nonhighly Compensated Employees under the Plan (or) if greater, the lowest
applicable contribution rate allocated to any Nonhighly Compensated Employee who
is in the group of Nonhighly Compensated Employees employed as of the last day
of the Plan Year). For this purpose, the applicable contribution rate is the sum
of QNECs and QMACs (to the extent taken into account under the ADP Test)
allocated to a Nonhighly Compensated Employee (determined as a percentage of
Plan Compensation). If QNECs are being made in connection with the Employer’s
obligation to pay prevailing wages under the Davis-Bacon Act (46 Stat. 1494),
Public Law 71-798. Service Contract Act of 1965 (79 Stat. 1965), Public Law
89-286, or similar legislation, QNECs can be taken into account for a Plan Year
for a Nonhighly Compensated Employee to the extent such contributions do not
exceed 10% of Plan Compensation. QMACs also may not be taken into account under
the ADP Test to the extent such QMACs may not be taken into account under the
ACP Test, as described in Section 6.02(a).
(iv)
Timing of contributions. In order to be used in the ADP Test for a given Plan
Year, QNECs and QMACs must be made before the end of the 12-month period
immediately following the Plan Year for which they are allocated. For this
purpose, if the Plan is using the Prior Year Testing Method, QMACs and QNECs
must be contributed no later than 12 months after the close of that prior Plan
Year in order to be taken into account under the ADP Test.

(v)
Testing flexibility. The Plan Administrator is expressly granted the full
flexibility permitted by applicable Treasury regulations to determine the amount
of QNECs and QMACs used in the ADP Test.


--------------------------------------------------------------------------------

© Copyright 2014    62    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




QNECs and QMACs taken into account under the ADP Test do not have to be
uniformly determined for each Participant, and may represent all or any portion
of the QNECs and QMACs allocated to each Participant, provided the conditions
described above are satisfied.
(5)
Double-counting limits. This subsection (5) applies if the Prior Year Testing
Method is used to run the ADP Test and, in the prior Plan Year, the Current Year
Testing Method was used to run the ADP Test. If this paragraph applies, all
QNECs or QMACs that were included in either the ADP Test or ACP Test for the
prior Plan Year are disregarded in calculating the ADP of the Nonhighly
Compensated Group for the prior Plan Year.

For purposes of applying the double-counting limits, if actual data of the
Nonhighly Compensated Group is used for a first Plan Year described in
subsection (3) above, the Plan is still considered to be using the Prior Year
Testing Method for that first Plan Year. Thus, the double-counting limits do not
apply if the Prior Year Testing Method is used for the next Plan Year.
(b)
Correction of Excess Contributions. If the Plan fails the ADP Test for a Plan
Year, the Plan Administrator may use any combination of the correction methods
under this section to correct the Excess Contributions under the Plan.

(1)
Excess Contributions. Excess Contributions are the amount of Salary Deferrals
(and other contributions) taken into account in computing the ADP of the Highly
Compensated Group that exceed the maximum amount permitted under the ADP Test
for the Plan Year. The amount of Excess Contributions for a Plan Year are the
amounts determined by hypothetically reducing the ADP contributions of the
Highly Compensated Employees, beginning with the Highly Compensated Employee(s)
with the highest ADP for the Plan Year, and reducing the ADP of such Highly
Compensated Employees until the reduced percentage reaches the ADP of the Highly
Compensated Employee(s) with the next higher ADP or until the adjusted ADP
percentage satisfies the ADP Test. The reduction continues for each level of
Highly Compensated Employees until the Plan satisfies the ADP Test. The total
dollar amount so determined is then divided among the Highly Compensated Group
in the manner described in subsection (2) to determine the actual corrective
distributions to be made.

(2)
Corrective distributions. If the Plan fails the ADP Test for a Plan Year, the
Plan Administrator may, in its discretion, distribute Excess Contributions
(including any allocable income or loss) no later than 12 months following the
end of the Plan Year to correct the ADP Test violation, except to the extent
such Excess Contributions are recharacterized as Catch-Up Contributions. If the
Excess Contributions are distributed more than 2½ months after the last day of
the Plan Year in which such excess amounts arose, a 10% excise tax will be
imposed on the Employer with respect to such amounts.

(iii)
Amount to be distributed. In determining the amount of Excess Contributions to
be distributed to a Highly Compensated Employee under this section, Excess
Contributions are first allocated equally to the Highly Compensated Employee(s)
with the largest dollar amount of ADP contributions for the Plan Year in which
the excess occurs until all of the Excess Contributions are allocated or the
dollar amount of ADP contributions for such Highly Compensated Employee(s) is
reduced to the next highest dollar amount of such contributions for any other
Highly Compensated Employee(s). Once all Excess Contributions have been
allocated, to the extent a Highly Compensated Employee has not reached his or
her Catch-up Contribution limit under the Plan, the Excess Contributions
allocated to such Highly Compensated Employee are recharacterized as Catch-up
Contributions and will not be treated as Excess Contributions.

(iv)
Allocable gain or loss. A corrective distribution of Excess Contributions must
include any allocable gain or loss for the Plan Year in which the excess occurs.
For this purpose, allocable gain or loss on Excess Contributions may be
determined in any reasonable manner, provided the manner used is applied
uniformly and in a manner that is reasonably reflective of the method used by
the Plan for allocating income to Participants’ Accounts.

For Plan Years beginning on or after January 1, 2008, only allocable gain or
loss through the end of the Plan Year must be taken into account in determining
allocable income or loss attributable to a corrective distribution of Excess
Contributions. Thus, effective for Plan Years beginning on or after January 1,
2008, gap period income need not be included in determining the amount of a
corrective distribution of Excess Contributions.


--------------------------------------------------------------------------------

© Copyright 2014    63    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(v)
Coordination with other provisions. A corrective distribution of Excess
Contributions made by the end of the Plan Year following the Plan Year in which
the excess occurs may be made without consent of the Participant or the
Participant’s Spouse, and without regard to any distribution restrictions
applicable under Section 8.10. Excess Contributions are treated as Annual
Additions for purposes of Code §415 even if distributed from the Plan. A
corrective distribution of Excess Contributions is not treated as a distribution
for purposes of applying the required minimum distribution rules under Section
8.12.

If a Participant has Excess Deferrals for the calendar year ending with or
within the Plan Year for which the Participant receives a corrective
distribution of Excess Contributions, the corrective distribution of Excess
Contributions is treated first as a corrective distribution of Excess Deferrals.
The amount of the corrective distribution of Excess Contributions that must be
distributed to correct an ADP Test failure for a Plan Year is reduced by any
amount distributed as a corrective distribution of Excess Deferrals for the
calendar year ending with or within such Plan Year.
(vi)
Accounting for Excess Contributions. Excess Contributions are distributed from
the following sources and in the following priority:

(A)
Salary Deferrals that are not matched;

(B)
proportionately from Salary Deferrals not distributed under subsection (A) and
related QMACs that are included in the ADP Test;

(C)
QMACs included in the ADP Test that are not distributed under subsection (B);
and

(D)
QNECs included in the ADP Test.

If a Participant has both a Pre Tax-Deferral Account and a Roth Deferral
Account, the Participant may designate the extent to which the corrective
distribution of Salary Deferrals is taken from the Pre-Tax Deferral Account or
from the Roth Deferral Account, unless designated otherwise under AA §6A-5(e) of
the Profit Sharing/401(k) Plan Adoption Agreement. If a Participant does not
designate the Account(s) from which the distribution will be made, the
corrective distribution will be made first from the Participant’s Pre-Tax
Deferral Account.
(3)
Making QNECs or QMACs. Regardless of any elections under AA §6D-3 or AA §6D-4 of
the Profit Sharing/401(k) Plan Adoption Agreement, the Employer may make
additional QNECs or QMACs to the Plan on behalf of the Nonhighly Compensated
Employees and such amounts may be used to correct an ADP Test violation. Any
QNECs contributed under this subsection (3) which are not specifically
authorized under AA §6D-1(c) will be allocated to all Participants who are
Nonhighly Compensated Employees in the ratio that each such Participant’s Plan
Compensation bears to the Plan Compensation of all Participants for the Plan
Year. Any QMACs contributed under this subsection (3) which are not specifically
authorized under AA §6D-1(d) will be allocated to all Participants who are
Nonhighly Compensated as a uniform percentage of Salary Deferrals made during
the Plan Year. See Sections 3.02(a)(6) and 3.04(d), as applicable. (See Section
(a)(4) for rules regarding the amount of QNECs and QMACs that may be taken into
account under the ADP Test.)

(4)
Recharacterization. If After-Tax Employee Contributions are permitted under AA
§6D, the Plan Administrator, in its sole discretion, may permit a Participant to
treat any Excess Contributions that are allocated to that Participant as if
he/she received the Excess Contributions as a distribution from the Plan and
then contributed such amounts to the Plan as After-Tax Employee Contributions.
Any amounts recharacterized under this subsection (4) will be 100% vested at all
times. Amounts may not be recharacterized by a Highly Compensated Employee to
the extent that such amount in combination with other After-Tax Employee
Contributions made by that Participant would exceed any limit on After-Tax
Employee Contributions under AA §6D-2.

Recharacterization must occur no later than 2½ months after the last day of the
Plan Year in which such Excess Contributions arise and is deemed to occur no
earlier than the date the last Highly Compensated Employee is informed in
writing of the amount recharacterized and the consequences thereof.
Recharacterized amounts will be taxable to the Participant for the Participant’s
taxable year in which the Participant would have received such amounts in cash
had he/she not deferred such amounts into the Plan.


--------------------------------------------------------------------------------

© Copyright 2014    64    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(c)
Adjustment of deferral rate for Highly Compensated Employees. The Employer or
Plan Administrator may suspend (or automatically reduce the rate of) Salary
Deferrals for the Highly Compensated Group, to the extent necessary to satisfy
the ADP Test or to reduce the margin of failure. A suspension or reduction shall
not affect Salary Deferrals already contributed by the Highly Compensated
Employees for the Plan Year. As of the first day of the subsequent Plan Year,
Salary Deferrals shall resume at the levels stated in the Salary Deferral
Elections of the Highly Compensated Employees.

(d)
Special testing rules.

(1)
Special rule for determining ADP of Highly Compensated Group. When calculating
the ADP of the Highly Compensated Group for any Plan Year, a Highly Compensated
Employee’s Salary Deferrals under all qualified plans maintained by the Employer
are taken into account as if such contributions were made to a single plan. For
this purpose, any QNECs or QMACs treated as Salary Deferrals for purposes of the
ADP also are treated as made under a single plan. In addition, if a Highly
Compensated Employee participates in two or more 401(k) plans of the Employer
that have different Plan Years, all Salary Deferrals made during the Plan Year
under all such plans shall be aggregated. For Plan Years beginning before 2006,
all Salary Deferrals made in Plan Years that end with or within the same
calendar year are treated as made under a single plan. This aggregation rule
does not apply to plans that are mandatorily disaggregated under regulations
under Code §401(k).

(2)
Aggregation of plans. When calculating the ADP Test, if this Plan satisfies the
requirements of Code §401(k), §401(a)(4), or §410(b) only if aggregated with one
or more other plans, or if one or more other plans satisfy the requirements of
such Code sections only if aggregated with this Plan, all such plans are treated
as a single plan.

If more than 10% of the Employer’s Nonhighly Compensated Employees are involved
in a plan coverage change as defined in Treas. Reg. §1.401(k)-2(c)(4), then any
adjustments to the ADP of the Nonhighly Compensated Group for the prior year
will be made in accordance with such regulations, unless the Employer has
elected under AA §6A-6 to use the Current Year Testing Method. Plans may be
aggregated in order to satisfy Code §401(k) only if they have the same Plan Year
and use the same ADP testing method.
(3)
Treatment of forfeited Matching Contributions. If Matching Contributions are
forfeited as a result of the distribution of Excess Contributions or Excess
Aggregate Contributions, as provided under Section 7.12(d), such Matching
Contributions may be forfeited before the ACP Test is performed. Thus, such
forfeited Matching Contributions need not be taken into account under the ACP
Test. Alternatively, the ACP Test may be run prior to the forfeiture of the
Matching Contributions. Any Matching Contributions that are forfeited as a
result of failing the ACP Test need not be forfeited under Section 7.12(d).

6.02
Nondiscrimination Testing of Matching Contributions and After-Tax Employee
Contributions – ACP Test. Except as provided under Section 6.04 for Safe Harbor
401(k) Plans, if the Plan provides for Matching Contributions and/or After-Tax
Employee Contributions, the Plan must satisfy the Actual Contribution Percentage
Test (“ACP Test”) each Plan Year. The Plan Administrator shall maintain records
sufficient to demonstrate satisfaction of the ACP Test, including the amount of
any Salary Deferrals or QNECs included in such test, pursuant to subsection
(a)(4) below. If the Plan fails the ACP Test for any Plan Year, the corrective
provisions under subsection (b) below will apply.

(a)
ACP Test. The ACP Test compares the Average Contribution Percentage (ACP) of the
Highly Compensated Group with the ACP of the Nonhighly Compensated Group. The
Highly Compensated Group is the group of Participants who are Highly Compensated
for the current Plan Year. The Nonhighly Compensated Group is the group of
Participants who are Nonhighly Compensated for the applicable Plan Year. If the
Prior Year Testing Method is selected under AA §6B-6, the Nonhighly Compensated
Group is the group of Participants in the prior Plan Year who were Nonhighly
Compensated for that year. If the Current Year Testing Method is selected under
AA §6B-6, the Nonhighly Compensated Group is the group of Participants who are
Nonhighly Compensated for the current Plan Year.

(5)
Average Contribution Percentage – ACP. The ACP for a specified group is the
average of the contribution percentages calculated separately for each
Participant in the group. A Participant’s contribution percentage is the ratio
of the contributions made on behalf of the Participant that are included under
the ACP Test, expressed as a percentage of the Participant’s Testing
Compensation for the Plan Year. (See Section 1.137 for the definition of Testing
Compensation.) For this purpose, the contributions included under the ACP Test
are the sum of the After-Tax Employee Contributions, Matching Contributions, and
QMACs (to the extent not


--------------------------------------------------------------------------------

© Copyright 2014    65    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




taken into account for purposes of the ADP Test) made under the Plan on behalf
of the Participant for the Plan Year. The ACP may also include other
contributions as provided in subsection (4) below, if applicable but excluding
Matching Contributions that are forfeited either to correct Excess Aggregate
Contributions or because the contributions to which they relate are Excess
Deferrals, Excess Contributions, Excess Aggregate Contributions or permissible
withdrawals as provided under Section 3.03(c)(3)(i)(E). See subsection (d)(3)
for rules regarding the treatment of forfeited Matching Contributions under the
ACP Test.
For purposes of computing Actual Contribution Percentages, a Participant who is
eligible for After-Tax Employee Contributions, Matching Contributions (including
forfeitures). QMACs or Salary Deferrals (to the extent Salary Deferrals are
included in the ACP Test pursuant to subsection (4) below) but does not make or
receive any such contributions shall be included in the ACP Test as a
Participant on whose behalf no such contributions are made. For Plan Years
beginning on or after January 1, 2006, no Matching Contributions (including
QMACs) may be taken into account under the ACP Test for any individual Nonhighly
Compensated Employee to the extent such Matching Contributions exceed the
greater of:
(i)
5% of such Nonhighly Compensated Employee’s Plan Compensation;

(ii)
100% of the Nonhighly Compensated Employee’s Salary Deferrals and/or After-Tax
Employee Contributions (to the extent such contributions are eligible for
Matching Contributions); or

(iii)
two times the lowest Matching Contribution rate for any eligible Nonhighly
Compensated Employee within a group of Nonhighly Compensated Employees that
consists of 50% of the total Nonhighly Compensated Employees who actually make
Salary Deferrals and/or After-Tax Employee Contributions that are eligible for
Matching Contributions for the Plan Year (or, if greater, the lowest Matching
Contribution rate for any Nonhighly Compensated Employee who is employed as of
the last day of the Plan Year and who actually makes Salary Deferrals and/or
After-Tax Employee Contributions that are eligible for Matching Contributions
for the Plan Year).

For this purpose, the Matching Contribution rate is the total Matching
Contributions allocated to the Nonhighly Compensated Employee (determined as a
percentage of Salary Deferrals and/or After-Tax Employee Contributions, to the
extent eligible for Matching Contributions). If the Matching Contribution rate
is not the same for all levels of Salary Deferrals and/or After-Tax Employee
Contributions, the Nonhighly Compensated Employee’s Matching Contribution rate
is determined assuming the Employee’s total Salary Deferrals and/or After Tax
Contributions are equal to 6% of Plan Compensation, regardless of how much the
Employee actually contributes under the Plan.
Matching Contributions that do not satisfy the requirements above must satisfy
the requirements of Code §401(a)(4) (without regard to the ACP test) for the
Plan Year for which they are allocated under the Plan as if they were Employer
Contributions and were the only Employer Contributions for that year.
(6)
ACP Test testing methods. In applying the ACP Test for any Plan Year, the Plan
may use the Prior Year Testing Method or the Current Year Testing Method, as
selected under AA §6B-6. If no testing method is selected under AA §6B-6, the
Plan will use the Current Year Testing Method.

(i)
Prior Year Testing Method. Under the Prior Year Testing Method, the Average
Contribution Percentage (“ACP”) of the Highly Compensated Group (as defined in
subsection (a) above) for the current Plan Year and the ACP of the Nonhighly
Compensated Group (as defined in subsection (a) above) for the prior Plan Year
must satisfy one of the following tests for each Plan Year:

(A)
The ACP of the Highly Compensated Group for the current Plan Year shall not
exceed 1.25 times the ACP of the Nonhighly Compensated Group for the prior Plan
Year.

(B)
The ACP of the Highly Compensated Group for the current Plan Year shall not
exceed the percentage (whichever is less) determined by (A) adding 2 percentage
points to the ACP of the Nonhighly Compensated Group for the prior Plan Year or
(B) multiplying the ACP of the Nonhighly Compensated Group for the prior Plan
Year by 2.

(ii)
Current Year Testing Method. Under the Current Year Testing Method, the Average
Contribution Percentage (“ACP”) of the Highly Compensated Group (as defined in
subsection (a) above) for the current Plan Year and the ACP of the Nonhighly
Compensated Group (as defined in subsection (a)


--------------------------------------------------------------------------------

© Copyright 2014    66    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




above) for the current Plan Year must satisfy one of the ACP tests, as described
in subsection (i) above, for each Plan Year.
(iii)
Change in testing method. In order to change the testing method used for a
particular Plan Year, the Plan must be amended before the end of the year for
which such amendment is effective. See Rev. Proc. 2007-44 for further guidance
regarding the timing of discretionary amendments under the Plan. If the Current
Year Testing Method is used for a Plan Year, the Plan may switch to the Prior
Year Testing Method for a Plan Year only if the Plan has used the Current Year
Testing Method for each of the preceding five Plan Years (or if lesser, the
number of Plan Years the Plan has been in existence) or if as a result of a
merger or acquisition described in Code §410(b)(6)(C)(i), the Employer maintains
both a plan using Prior Year Testing and a plan using Current Year Testing and
the change is made within the transition period described in Code
§410(b)(6)(C)(ii).

(7)
Special rule for first Plan Year. For the first Plan Year that the Plan provides
for either Matching Contributions or After-Tax Employee Contributions, the
testing method selected under AA §6B-6 applies, unless designated otherwise
under AA §6B-6(c). If the Prior Year Testing Method applies for the first year
of the Plan, the ACP Test applies by assuming the ACP for the Nonhighly
Compensated Group is 3%. If the Current Year Testing Method applies for the
first year of the Plan, the ACP Test applies using the actual data for the
Nonhighly Compensated Group in the first Plan Year. This first Plan Year rule
does not apply if this Plan is a successor to a plan that was subject to the ACP
Test or if the Plan is aggregated for purposes of applying the ACP Test with
another plan that was subject to the ACP test in the prior Plan Year. For
subsequent Plan Years, the testing method selected under AA §6B-6 will apply.

(8)
Use of Salary Deferrals and QNECs under the ACP Test. The Plan Administrator may
take into account all or any portion of Salary Deferrals and QNECs (see Section
3.02(a)(6)) for purposes of applying the ACP Test. QNECs may not be included in
the ACP Test to the extent such amounts are included in the ADP Test for such
Plan Year. Salary Deferrals and QNECs made to another qualified plan maintained
by the Employer may also be taken into account, so long as the other plan has
the same Plan Year as this Plan. To include Salary Deferrals under the ACP Test,
the Plan must satisfy the ADP Test taking into account all Salary Deferrals,
including those used under the ACP Test, and taking into account only those
Salary Deferrals not included in the ACP Test. To include QNECs under the ACP
Test, all Employer Nonelective Contributions, including the QNECs, must satisfy
Code §401(a)(4). In addition, the Employer Nonelective Contributions, excluding
any QNECs used in the ADP Test or ACP Test, must also satisfy Code §401(a)(4).
If the Prior Year Testing Method is being used (as described in subsection
(2)(i) above), QNECs may not be included in the ACP Test.

Effective for Plan Years beginning on or after January 1, 2006, no QNEC may be
taken into account under the ACP Test for any individual Nonhighly Compensated
Employee to the extent such QNEC exceeds the greater of 5% of such Nonhighly
Compensated Employee’s Plan Compensation or two times the lowest applicable
contribution rate for any eligible Nonhighly Compensated Employee within a group
of Nonhighly Compensated Employees that consist of 50% of the total eligible
Nonhighly Compensated Employees under the Plan (or, if greater, the lowest
applicable contribution rate allocated to any Nonhighly Compensated Employee who
is in the group of Nonhighly Compensated Employees employed as of the last day
of the Plan Year). For this purpose, the applicable contribution percentage is
the sum of QNECs and Matching Contributions allocated to a Nonhighly Compensated
Employee (determined as a percentage of Plan Compensation). If QNECs are being
made in connection with the Employer’s obligation to pay prevailing wages under
the Davis-Bacon Act (46 Stat. 1494), Public Law 71-798, Service Contract Act of
1965 (79 Stat. 1965), Public Law 89-286, or similar legislation, QNECs can be
taken into account for a Plan Year for a Nonhighly Compensated Employee to the
extent such contributions do not exceed 10% of Plan Compensation.
(i)
Timing of contributions. n order to be used in the ACP Test for a given Plan
Year, QNECs must be made before the end of the 12-month period immediately
following the Plan Year for which they are allocated. For this purpose, if the
Plan is using the Prior Year Testing Method, QMACs and QNECs must be contributed
no later than 12 months after the close of that prior Plan Year in order to be
taken into account under the ADP Test.

(ii)
Testing flexibility. The Plan Administrator is expressly granted the full
flexibility permitted by applicable Treasury regulations to determine the amount
of Salary Deferrals and QNECs used in the ACP Test. Salary Deferrals and QNECs
taken into account under the ACP Test do not have to be


--------------------------------------------------------------------------------

© Copyright 2014    67    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




uniformly determined for each Participant, and may represent all or any portion
of the Salary Deferrals and QNECs allocated to each Participant, provided the
conditions described above are satisfied.
(9)
Double-counting limits. This subsection (5) applies if the Prior Year Testing
Method is used to run the ACP Test and, in the prior Plan Year, the Current Year
Testing Method was used to run the ACP Test. If this paragraph applies, all
QNECs or QMACs that were included in either the ADP Test or ACP Test for the
prior Plan Year are disregarded in calculating the ACP of the Nonhighly
Compensated Group for the prior Plan Year.

For purposes of applying the double-counting limits, if actual data of the
Nonhighly Compensated Group is used for a first Plan Year described in
subsection (3) above, the Plan is still considered to be using the Prior Year
Testing Method for that first Plan Year. Thus, the double-counting limits do not
apply if the Prior Year Testing Method is used for the next Plan Year.
(b)
Correction of Excess Aggregate Contributions. If the Plan fails the ACP Test for
a Plan Year, the Plan Administrator may use any combination of the correction
methods under this section to correct the Excess Aggregate Contributions under
the Plan.

(1)
Excess Aggregate Contributions. Excess Aggregate Contributions are the amount of
Matching Contributions and/or After-Tax Employee Contributions taken into
account in computing the ACP of the Highly Compensated Group that exceed the
maximum amount permitted under the ACP Test for the Plan Year. The amount of
Excess Aggregate Contributions for a Plan Year are the amounts determined by
hypothetically reducing the ACP contributions of the Highly Compensated
Employees, beginning with the Highly Compensated Employee(s) with the highest
ACP for the Plan Year, and reducing the ACP of such Highly Compensated Employees
until the reduced percentage reaches the ACP of the Highly Compensated
Employee(s) with the next higher ACP or until the adjusted ACP percentage
satisfies the ACP Test. The reduction continues for each level of Highly
Compensated Employees until the Plan satisfies the ACP Test. The total dollar
amount so determined is then divided among the Highly Compensated Group in the
manner described in subsection (2) to determine the actual corrective
distributions to be made. For this purpose, any Excess Contributions that are
recharacterized as After-Tax Employee Contributions under Section 6.01(b)(4) are
taken into account as After-Tax Employee Contributions for the Plan Year that
includes the time at which the Excess Contribution is includible in the gross
income of the Employee under §1.401(k)-2(b)(3)(ii).

(2)
Corrective distribution of Excess Aggregate Contributions. If the Plan fails the
ACP Test for a Plan Year, the Plan Administrator may, in its discretion,
distribute Excess Aggregate Contributions (including any allocable income or
loss) no later than 12 months following the end of the Plan Year to correct the
ACP Test violation. Excess Aggregate Contributions will be distributed only to
the extent they are vested under Section 7.02, determined as of the last day of
the Plan Year for which the contributions are made to the Plan. To the extent
Excess Aggregate Contributions are not vested, the Excess Aggregate
Contributions, plus any income and minus any loss allocable thereto, shall be
forfeited in accordance with Section 7.12 in the Plan Year in which the
corrective distribution is made from the Plan. If the Excess Aggregate
Contributions are distributed more than 2½ months after the last day of the Plan
Year in which such excess amounts arose, a 10-percent excise tax will be imposed
on the Employer with respect to such amounts.

(vi)
Amount to be distributed. In determining the amount of Excess Aggregate
Contributions to be distributed to a Highly Compensated Employee under this
section, Excess Aggregate Contributions are first allocated equally to the
Highly Compensated Employee(s) with the largest dollar amount of ACP
contributions for the Plan Year in which the excess occurs until all of the
Excess Aggregate Contributions are allocated or until the dollar amount of ACP
contributions for such Highly Compensated Employee(s) is reduced to the next
highest dollar amount of such contributions for any other Highly Compensated
Employee(s).

(vii)
Allocable gain or loss. A corrective distribution of Excess Aggregate
Contributions must include any allocable gain or loss for the Plan Year in which
the excess occurs. For this purpose, allocable gain or loss on Excess Aggregate
Contributions may be determined in any reasonable manner, provided the manner
used is applied uniformly and in a manner that is reasonably reflective of the
method used by the Plan for allocating income to Participants’ Accounts.

For Plan Years beginning on or after January 1, 2008, only allocable gain or
loss through the end of the Plan Year must be taken into account in determining
allocable income or loss attributable to a corrective


--------------------------------------------------------------------------------

© Copyright 2014    68    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




distribution of Excess Aggregate Contributions. Thus, effective for Plan Years
beginning on or after January 1, 2008, gap period income need not be included in
determining the amount of a corrective distribution of Excess Aggregate
Contributions.
(viii)
Coordination with other provisions. A corrective distribution of Excess
Aggregate Contributions made by the end of the Plan Year following the Plan Year
in which the excess occurs may be made without consent of the Participant or the
Participant’s Spouse, and without regard to any distribution restrictions
applicable under Section 8.10. Excess Aggregate Contributions are treated as
Annual Additions for purposes of Code §415 even if distributed from the Plan. A
corrective distribution of Excess Aggregate Contributions is not treated as a
distribution for purposes of applying the required minimum distribution rules
under Section 8.12.

(ix)
Accounting for Excess Aggregate Contributions. Excess Aggregate Contributions
are distributed from the following sources and in the following priority:

(A)
After-Tax Employee Contributions that are not matched;

(B)
proportionately from After-Tax Employee Contributions not distributed under
subsection (A) and related Matching Contributions that are included in the ACP
Test;

(C)
Matching Contributions included in the ACP Test that are not distributed under
subsection (B);

(D)
Salary Deferrals included in the ACP Test that are not matched;

(E)
proportionately from Salary Deferrals included in the ACP Test that are not
distributed under subsection (D) and related Matching Contributions that are
included in the ACP Test and not distributed under subsection (B) or (C)); and

(F)
QNECs included in the ACP Test.

If a Participant has both a Pre Tax-Deferral Account and a Roth Deferral
Account, the Participant may designate the extent to which the corrective
distribution of Salary Deferrals is taken from the Pre-Tax Deferral Account or
from the Roth Deferral Account, unless designated otherwise under AA §6A-5(e).
If a Participant does not designate the Account(s) from which the distribution
will be made, the corrective distribution will be made first from the
Participant’s Pre-Tax Deferral Account.
(3)
Making QNECs or QMACs. Regardless of any elections under AA §6D-3 or AA §6D-4 of
the Profit Sharing/401(k) Plan Adoption Agreement, the Employer may make
additional QNECs or QMACs to the Plan on behalf of the Nonhighly Compensated
Employees and such amount may be used to correct an ACP Test violation to the
extent such amounts are not used in the ADP Test. Any QNECs contributed under
this subsection (3) which are not specifically authorized under AA §6D-3 will be
allocated to all Participants who are Nonhighly Compensated Employees in the
ratio that each such Participant’s Plan Compensation bears to the Plan
Compensation of all Participants for the Plan Year. Any QMACs contributed under
this subsection (3) which are not specifically authorized under AA §6D-4 will be
allocated to all Participants who are Nonhighly Compensated as a uniform
percentage of Salary Deferrals made during the Plan Year. See Sections
3.02(a)(6) and 3.04(d), as applicable. (See subsections (a)(1) and (a)(4) for
rules regarding the amount of QNECs and QMACs that may be taken into account
under the ACP Test.)

(c)
Adjustment of contribution rate for Highly Compensated Employees. The Employer
or Plan Administrator may suspend (or automatically reduce the rate of)
After-Tax Employee Contributions for the Highly Compensated Group, to the extent
necessary to satisfy the ACP Test or to reduce the margin of failure. A
suspension or reduction shall not affect After-Tax Employee Contributions
already contributed by the Highly Compensated Employees for the Plan Year. As of
the first day of the subsequent Plan Year, After-Tax Employee Contributions
shall resume at the levels elected by the Highly Compensated Employees.

(d)
Special testing rules.

(1)
Special rule for determining ACP of Highly Compensated Group. When calculating
the ACP of the Highly Compensated Group for any Plan Year, a Highly Compensated
Employee’s After-Tax Employee


--------------------------------------------------------------------------------

© Copyright 2014    69    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




Contributions and/or Matching Contributions under all qualified plans maintained
by the Employer are taken into account as if such contributions were made to a
single plan. For this purpose, any QNECs or QMACs taken into account under the
ACP Test also are treated as made under a single plan. In addition, if a Highly
Compensated Employee participates in two or more plans of the Employer that have
different Plan Years, all ACP contributions made during the Plan Year under all
such plans shall be aggregated. For Plan Years beginning before 2006, all ACP
contributions made in Plan Years that end with or within the same calendar year
are treated as made under a single plan. This aggregation rule does not apply to
plans that are mandatorily disaggregated under regulations under Code §410(m).
(2)
Aggregation of plans. When calculating the ACP Test, if this Plan satisfies the
requirements of Code §401(m), §401(a)(4), or §410(b) only if aggregated with one
or more other plans, or if one or more other plans satisfy the requirements of
such Code sections only if aggregated with this Plan, all such plans are treated
as a single plan. If more than 10% of the Employer’s Nonhighly Compensated
Employees are involved in a plan coverage change as defined in Treas. Reg.
§1.401(m)-2(c)(4), then any adjustments to the ACP of the Nonhighly Compensated
Group for the prior year will be made in accordance with such regulations,
unless the Employer has elected under AA §6B-6 to use the Current Year Testing
Method. Plans may be aggregated in order to satisfy Code §401(m) only if they
have the same Plan Year and use the same ACP testing method.

(3)
Treatment of forfeited Matching Contributions. If Matching Contributions are
forfeited as a result of the distribution of Excess Contributions or Excess
Aggregate Contributions, as provided under Section 7.12(d), such Matching
Contributions may be forfeited before the ACP Test is performed. Thus, such
forfeited Matching Contributions need not be taken into account under the ACP
Test. Alternatively, the ACP Test may be run prior to the forfeiture of the
Matching Contributions. Any Matching Contributions that are forfeited as a
result of failing the ACP Test need not be forfeited under Section 7.12(d).

6.03
Disaggregation of Plans. Subject to the provisions of this Section 6.03, certain
plans shall be treated as constituting separate plans to the extent required
under the mandatory disaggregation rules under Code §§401(k) and 401(m).

(a)
Plans covering Collectively Bargained Employees and non-Collectively Bargained
Employees. If the Plan covers Collectively Bargained Employees and
non-Collectively Bargained Employees, the Plan is mandatorily disaggregated for
purposes of applying the ADP Test and the ACP Test into two separate plans, one
covering the Collectively Bargained Employees and one covering the
non-Collectively Bargained Employees. A separate ADP Test must be applied for
each disaggregated portion of the Plan in accordance with applicable Treasury
regulations. A separate ACP Test must be applied to the disaggregated portion of
the Plan that covers the non-Collectively Bargained Employees. The disaggregated
portion of the Plan that includes the Collectively Bargained Employees is deemed
to pass the ACP Test.

(b)
Otherwise excludable Employees. If the minimum coverage test under Code §410(b)
is performed by disaggregating otherwise excludable Employees (i.e., Employees
who have not satisfied the statutory age 21 and one Year of Service eligibility
conditions permitted under Code §410(a)), then the Plan is treated as two
separate plans, one benefiting the otherwise excludable Employees and the other
benefiting Employees who have satisfied the statutory age and service
eligibility conditions. If such disaggregation applies, the following operating
rules apply to the ADP Test and the ACP Test.

(4)
Separate ADP and ACP Tests. For Plan Years beginning before January 1, 1999, the
ADP Test and the ACP Test are applied separately for each disaggregated plan. If
there are no Highly Compensated Employees benefiting under a disaggregated plan,
then no ADP Test or ACP Test is required for such plan.

(5)
Single ADP and ACP Test. For Plan Years beginning after December 31, 1998, only
the disaggregated plan that benefits the Employees who have satisfied the
statutory age and service eligibility conditions permitted under Code §410(a) is
subject to the ADP Test and the ACP Test. However, any Highly Compensated
Employee who is benefiting under the disaggregated plan that includes the
otherwise excludable Employees is taken into account in such tests. The Plan
Administrator may elect to apply the rule in subsection (1) instead.

(6)
Application of Entry Dates. In determining whether an Employee is an otherwise
excludible Employee for purposes of applying the testing rules in subsection (1)
and (2) above, the Plan will be deemed to provide the statutory Entry Dates
permitted under Code §410(a)(4) (i.e., the earlier of the date that is 6 months
after the date the Employee satisfies the statutory age and service conditions
or the first day of the Plan Year following satisfaction of such statutory age
and service conditions). Thus, an Employee is treated as an otherwise


--------------------------------------------------------------------------------

© Copyright 2014    70    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




excludible Employee for purposes of applying the special testing rules in
subsection (1) and (2) above if the Employee has not satisfied the statutory age
and service requirements permitted under Code §410(a), taking into account the
statutory Entry Date provisions under Code §410(a)(4). In applying the special
testing rules in subsection (1) and (2) above, the Employer may elect to use the
Plan’s Entry Dates or the statutory Entry Dates permitted under Code §410(a)(4).
(c)
Corrective action for disaggregated plans. Any corrective action authorized by
this Section 6 may be determined separately with respect to each disaggregated
portion of the Plan. A corrective action taken with respect to a disaggregated
portion of the Plan need not be consistent with the method of correction (if
any) used for another disaggregated portion of the Plan. To the extent the
Adoption Agreement authorizes the Employer to make discretionary QNECs or
discretionary QMACs, such QNECs or QMACs may be designated as allocable only to
Participants in a particular disaggregated portion of the Plan.

6.04
Safe Harbor 401(k) Plan Provisions. The Employer may elect in AA §6C to apply
the Safe Harbor 401(k) Plan provisions under this Section 6.04. For this
purpose, the Plan satisfies the requirements of this Section 6.04 if the Plan is
a Safe Harbor 401(k) Plan, as described in subsection (a) or a Qualified
Automatic Contribution Arrangement (QACA), as described in subsection (b). If
the Plan qualifies as a Safe Harbor 401(k) Plan, the ADP Test described in
Section 6.01(a) is deemed to be satisfied for any Plan Year in which the Plan
qualifies as a Safe Harbor 401(k) Plan. In addition, if Matching Contributions
are made for such Plan Year, the ACP Test is deemed satisfied with respect to
such contributions if the conditions of subsection (i) below are satisfied. To
qualify as a Safe Harbor 401(k) Plan, the requirements under this Section 6.04
must be satisfied for the entire Plan Year. In accordance with Treas. Reg.
§§1.401(k)-1(e)(7) and 1.401(m)-1(c)(2), it is impermissible to use the ADP and
ACP Test for a Plan Year in which the Plan is intended to be a Safe Harbor
401(k) Plan and the requirements of this Section 6.04 are not satisfied for the
entire Plan Year.

(a)
Safe Harbor 401(k) Plan requirements. To qualify as a Safe Harbor 401(k) Plan,
the Plan must provide a Safe Harbor Contribution, as described under subsection
(1), and must satisfy the requirements under subsections (2), (3) and (4) below.

(13)
Safe Harbor Contribution. To qualify as a Safe Harbor 401(k) Plan, the Employer
must provide a Safe Harbor Employer Contribution or a Safe Harbor Matching
Contribution to Nonhighly Compensated Participants under the Plan. (See
subsection (b) below for a discussion of the Participants eligible for a Safe
Harbor Contribution.) The Safe Harbor Contribution must be made to the Plan no
later than 12 months following the close of the Plan Year for which it is being
used to qualify the Plan as a Safe Harbor 401(k) Plan.

(iv)
Safe Harbor Employer Contribution. The Employer may elect under AA §6C-2(b) to
make a Safe Harbor Employer Contribution of at least 3% of Plan Compensation.
The Employer has the discretion to increase the amount of the Safe Harbor
Employer Contribution in excess of the percentage designated under AA §6C-2(b).
(See subsection (4)(iii) below for the ability to condition the Safe Harbor
Employer Contribution on the provision of a supplemental notice.)

(v)
Safe Harbor Matching Contribution. The Employer may elect under AA §6C-2(a)(1)
to satisfy the Safe Harbor Contribution requirement by making a Safe Harbor
Matching Contribution with respect to each Participant’s Salary Deferrals under
the Plan. If After-Tax Employee Contributions are authorized under AA §6D-1(b)
of the Profit Sharing/401(k) Plan Adoption Agreement, the Employer may elect in
AA §6D-2(b) to provide the Safe Harbor Matching Contribution with respect to
such After-Tax Employee Contributions. The Employer may elect under AA
§6C-2(a)(1) of the Profit Sharing/401(k) Plan Adoption Agreement to provide a
basic Safe Harbor Matching Contribution, an enhanced Safe Harbor Matching
Contribution, or a tiered Safe Harbor Matching Contribution.

(A)
Basic Safe Harbor Matching Contribution. Under the basic Safe Harbor Matching
Contribution formula, each eligible Participant (as defined in AA §6C-3) will
receive a Safe Harbor Matching Contribution equal to:

(I)
100% of the amount of a Participant’s Salary Deferrals that do not exceed 3% of
the Participant’s Plan Compensation, plus


--------------------------------------------------------------------------------

© Copyright 2014    71    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(II)
50% of the amount of a Participant’s Salary Deferrals that exceed 3% of the
Participant’s Plan Compensation but that do not exceed 5% of the Participant’s
Plan Compensation.

(B)
Enhanced Safe Harbor Matching Contribution. Under the enhanced Safe Harbor
Matching Contribution formula, the Safe Harbor Matching Contribution must not be
less, at each level of Salary Deferrals, than the amount required under the
basic Safe Harbor Matching Contribution formula under subsection (A) above.
Under the enhanced Safe Harbor Matching Contribution formula, the rate of
Matching Contributions may not increase as an Employee’s rate of Salary
Deferrals increase.

(C)
Contributions for Highly Compensated Employees. The Plan will not fail to be a
Safe Harbor 401(k) Plan merely because Highly Compensated Employees also receive
a Safe Harbor Matching Contribution under the Plan. However, a Safe Harbor
Matching Contribution will not satisfy this section if any Highly Compensated
Employee is eligible for a higher rate of Safe Harbor Matching Contribution than
is provided for any Nonhighly Compensated Employee who has the same rate of
Salary Deferrals.

(D)
Period for making Safe Harbor Matching Contribution. In determining a
Participant’s Safe Harbor Matching Contributions, the Employer may elect under
AA §6C-2(a)(3) of the Profit Sharing/401(k) Plan Adoption Agreement to determine
the Safe Harbor Matching Contribution on the basis of Salary Deferrals the
Participant makes during the Plan Year. Alternatively, the Employer may elect to
determine the Safe Harbor Matching Contribution on a payroll, monthly, or
quarterly basis. If the Employer elects to use a period other than the Plan
Year, the Safe Harbor Matching Contribution must be deposited into the Plan by
the last day of the Plan Year quarter following the Plan Year quarter for which
the Salary Deferrals are made. See Section 3.04(c) for rules applicable to
true-up contributions where the Employer contributes Safe Harbor Matching
Contributions to the Plan on a different period than selected under AA
§6C-2(a)(3).

(14)
Full and immediate vesting. The Safe Harbor Contribution under subsection (1)
above must be 100% vested, regardless of the Employee’s length of service, at
the time the contribution is made to the Plan. Any additional amounts
contributed under the Plan may be subject to a vesting schedule.

(15)
Distribution restrictions. Distributions of the Safe Harbor Contribution under
subsection (1) must be restricted in the same manner as Salary Deferrals under
Section 8.10(c), except that such contributions may not be distributed upon
Hardship. See Section 8.10(e).

(16)
Annual notice. Each eligible Participant (as defined in subsection (b) below)
must receive a written notice describing the Participant’s rights and
obligations under the Plan.

(i)
Contents of notice. The annual notice must include a description of:

(D)
the Safe Harbor Contribution formula being used under the Plan;

(E)
any other contributions under the Plan;

(F)
the plan to which the Safe Harbor Contributions will be made (if different from
this Plan);

(G)
the type and amount of Plan Compensation that may be deferred under the Plan;

(H)
the administrative requirements for making and changing Salary Deferral
elections; and

(I)
the withdrawal and vesting provisions under the Plan.

In addition to any other election periods provided under the Plan, each eligible
Participant may make or modify his/her Salary Deferral election during the
30-day period immediately following receipt of the annual notice.
(ii)
Timing of notice. Each Participant must receive the annual notice within a
reasonable period before the beginning of the Plan Year (or within a reasonable
period before an Employee becomes a Participant, if


--------------------------------------------------------------------------------

© Copyright 2014    72    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




later). For this purpose, an Employee will be deemed to have received the notice
in a timely manner if the Employee receives such notice at least 30 days, but
not more than 90 days, before the beginning of the Plan Year. For an Employee
who becomes a Participant after the 90th day before the beginning of the Plan
Year, the notice will be deemed timely if it is provided before the date the
Employee becomes eligible to participate under the Plan (but no more than 90
days before the Employee becomes eligible).
(iii)
Supplemental notice. If the Employer elects to provide the Safe Harbor Employer
Contribution described in subsection (1)(i) above, the Employer may elect under
AA §6C-2(b)(1) to make such contribution only as authorized under a supplemental
notice described in this subsection (iii). If the Employer elects to make the
Safe Harbor Employer Contribution pursuant to a supplemental notice, each
Participant will be notified in the annual notice described in this subsection
(4) that the Employer may provide the Safe Harbor Employer Contribution and that
a supplemental notice will be provided if the Employer decides to make the Safe
Harbor Employer Contribution. The supplemental notice indicating the Employer’s
intention to make the Safe Harbor Employer Contribution must be provided no
later than 30 days prior to the last day of the Plan Year for the Plan to
qualify as a Safe Harbor 401(k) Plan. If the supplemental notice is not provided
in accordance with this paragraph, the Employer is not obligated to make the
Safe Harbor Employer Contribution and the Plan does not qualify as a Safe Harbor
401(k) Plan. The Plan will qualify as a Safe Harbor 401(k) Plan for subsequent
Plan Years if the appropriate notices are provided for such years. No amendment
is required to make the Safe Harbor Employer Contribution in subsequent Plan
Years.

(b)
Qualified Automatic Contribution Arrangement (QACA) requirements. The Employer
may elect in AA §6A-8(a)(2) of the Profit Sharing/401(k) Plan Adoption Agreement
to apply the Qualified Automatic Contribution Arrangement (QACA) provisions
under this subsection (b). To qualify as a QACA, the Plan must satisfy the
requirements for an EACA as set forth in Section 3.03(c)(2), must provide for an
automatic deferral as described in subsection (1), and must provide for a QACA
Safe Harbor Contribution as described under subsection (2). The Plan also must
satisfy the requirements under subsections (3) - (6).

(8)
Automatic deferral. To qualify as a QACA, the Plan must provide for an automatic
deferral election (as defined in Section 3.03(c)(2)(i) above) equal to a
qualified percentage of Plan Compensation.

(vii)
Automatic deferral percentage. For this purpose, a qualified percentage is, with
respect to any Employee, a uniform percentage of Plan Compensation that does not
exceed 10%, and which is at least:

(A)
3% during the period that begins when the Employee first begins making automatic
deferrals under the QACA and ending on the last day of the following Plan Year,

(B)
4% during the first Plan Year following the initial period described in
subsection (A),

(C)
5% during the second Plan Year following the initial period described in
subsection (A), and

(D)
6% during any subsequent Plan Year.

The Employer may elect under AA §6A-8(a)(5) to apply the automatic increase
described under this subsection (i) as of a date other than the beginning of the
Plan Year. If a date other than the first day of the Plan Year is selected under
AA §6A-8(a)(5), the Plan still must satisfy the minimum deferral percentage
requirements under this subsection (i) as of the beginning of the periods
designated above. Thus, if an automatic increase becomes effective as of a date
within a Plan Year, the Plan must provide for an automatic deferral percentage
at least equal to the minimum percentage as of the designated date in the Plan
Year commencing before the Plan Years described under (B) ‒ (D) above. See Rev.
Rul. 2009-30.
(viii)
Eligible Employees. In applying the QACA provisions under this subsection (b),
the automatic deferral election described under subsection (1) must apply to all
eligible Employees without taking into account any Employee who:

(J)
was eligible to participate in the Plan (or a predecessor Plan) immediately
prior to the effective date of the QACA, and


--------------------------------------------------------------------------------

© Copyright 2014    73    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(K)
had an affirmative election in effect on such effective date (which remains in
effect) either to:

(I)
make Salary Deferrals in a specified amount or percentage of Plan Compensation,
or

(II)
not have any Salary Deferrals made on his/her behalf.

(ix)
Treatment of rehires. The minimum deferral percentages described in subsection
(1) are determined based on the date the Participant first begins making
automatic deferrals under the Plan, without regard to whether the Employee
continues to be eligible to make contributions after such date. Thus, the
minimum percentage is generally determined based on the number of years since an
Employee first has automatic deferrals made under the QACA.

However, if an Employee is precluded from making automatic deferrals to the Plan
for an entire Plan Year (e.g., due to termination of employment), the Plan may
treat such Employee as having a new initial period for determining the minimum
required default percentage under subsection (1) (if such Employee recommences
making default contributions under the QACA), regardless of what minimum
percentage would otherwise apply to that Employee. The provisions of this
subsection (iii) will automatically apply, unless designated otherwise under AA
§6A-8(a)(6)(ii).
Unless elected otherwise under AA §6A-8(a)(6)(i), a Participant’s affirmative
election to defer (or to not defer) will cease upon termination of employment.
If a terminated Participant’s affirmative election to defer (or to not defer)
ceases upon termination of employment, the Participant will be subject to the
automatic deferral provisions of this subsection (1) upon rehire, including the
default election provisions and the notice requirements under subsection (5)
below.
(9)
QACA Safe Harbor Contribution. To qualify as a QACA, the Employer must provide a
QACA Safe Harbor Employer Contribution or a QACA Safe Harbor Matching
Contribution to Nonhighly Compensated Employees under the Plan.

(i)
QACA Safe Harbor Employer Contribution. The Employer may elect under AA §6C-2(b)
of the Profit Sharing/401(k) Plan to make a QACA Safe Harbor Employer
Contribution of at least 3% of Plan Compensation.

(ii)
QACA Safe Harbor Matching Contribution. The Employer may elect under AA
§6C-2(a)(2) of the Profit Sharing/401(k) Plan to make a QACA Safe Harbor
Matching Contribution with respect to each Participant’s Salary Deferrals under
the Plan. The Employer may elect to provide a basic QACA Safe Harbor Matching
Contribution, an enhanced QACA Safe Harbor Matching Contribution, or a tiered
QACA Safe Harbor Matching Contribution.

(A)
Basic QACA Safe Harbor Matching Contribution. Under the basic QACA Safe Harbor
Matching Contribution formula, each eligible Participant (as defined in AA
§6C-3) will receive a QACA Safe Harbor Matching Contribution equal to:

(I)
100% of the Participant’s Salary Deferrals that do not exceed 1% of the
Participant’s Plan Compensation plus

(II)
50% of the Participant’s Salary Deferrals that exceed 1% of the Participant’s
Plan Compensation but that do not exceed 6% of the Participant’s Plan
Compensation.

(B)
Enhanced QACA Safe Harbor Matching Contribution. Under the enhanced QACA Safe
Harbor Matching Contribution formula, the QACA Safe Harbor Matching Contribution
must not be less, at each level of Salary Deferrals, than the amount required
under the basic QACA Safe Harbor Matching Contribution formula under subsection
(A) above. Under the enhanced QACA Safe Harbor Matching Contribution formula,
the rate of Matching Contributions may not increase as an Employee’s rate of
Salary Deferrals increase.

(C)
Contributions for Highly Compensated Employees. The Plan will not fail to be a
QACA merely because Highly Compensated Employees also receive a QACA Safe Harbor
Matching Contribution under the Plan. However, a QACA Safe Harbor Matching
Contribution will not satisfy this section


--------------------------------------------------------------------------------

© Copyright 2014    74    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




if any Highly Compensated Employee is eligible for a higher rate of QACA Safe
Harbor Matching Contribution than is provided for any Nonhighly Compensated
Employee who has the same rate of Salary Deferrals.
(D)
Period for making QACA Safe Harbor Matching Contribution. In determining a
Participant’s QACA Safe Harbor Matching Contributions, the Employer may elect
under AA §6C-2(a)(3) to determine the QACA Safe Harbor Matching Contribution on
the basis of Salary Deferrals the Participant makes during the Plan Year.
Alternatively, the Employer may elect to determine the QACA Safe Harbor Matching
Contribution on a payroll, monthly, or quarterly basis.

(10)
2-year cliff vesting. A Participant must be 100% vested in any QACA Safe Harbor
Contributions under subsection (2) above upon the completion of two (2) Years of
Service. Any additional amounts contributed under the Plan may be subject to any
vesting schedule described under Section 7.02. For this purpose, a QACA Safe
Harbor Contribution is treated as a separate contribution source for purposes of
applying the rules under Section 7.10 relating to the amendment of a vesting
schedule.

(11)
Distribution restrictions. Distributions of the QACA Safe Harbor Contribution
must be restricted in the same manner as Salary Deferrals under Section 8.10(c),
except that such contributions may not be distributed upon Hardship.

(12)
Annual notice. Each eligible Employee must receive a written notice as described
in subsection (a)(4) above.

(13)
Definition of Plan Compensation. For Plan Years beginning on or after January 1,
2010, the definition of Plan Compensation used for purposes of determining
default Salary Deferral contributions under the QACA must satisfy the safe
harbor requirements under Treas. Reg. §1.401(k)-3(b)(2). For this purpose, if
the Plan defines Plan Compensation in a manner that does not satisfy the safe
harbor requirements under Treas. Reg. §1.401(k)-3(b)(2), effective for the first
Plan Year beginning on or after January 1, 2010, the definition of Plan
Compensation used for determining default Salary Deferral contributions will
automatically he modified so that any exclusions that cause the definition of
Plan Compensation to fail the safe harbor requirements will apply only to Highly
Compensated Employees.

(c)
Eligibility for Safe Harbor/QACA Safe Harbor Contributions. The Employer may
elect under AA §6C-3(a) to provide the Safe Harbor/QACA Safe Harbor Contribution
to all Participants or only to Participants who are Nonhighly Compensated
Employees. Alternatively, the Employer may elect under the Profit Sharing/401(k)
Plan Adoption Agreement to provide the Safe Harbor/QACA Safe Harbor Contribution
to all Nonhighly Compensated Employees who are Participants and all Highly
Compensated Employees who are Participants but who are not Key Employees. This
permits a Plan providing the Safe Harbor/QACA Safe Harbor Employer Contribution
to use such amounts to satisfy the Top Heavy minimum contribution requirements
under Section 4. See subsection (d) for a description of the eligibility
conditions applicable to Safe Harbor/QACA Safe Harbor Contributions. Also see
Section 3.02(d)(1) for provisions for offsetting additional Employer
Contributions by the Safe Harbor Employer Contributions under the Plan.

The Employer also may elect under AA §6C-3(b) of the Profit Sharing/401(k) Plan
Adoption Agreement to exclude certain designated Employees from the Safe
Harbor/QACA Safe Harbor Contribution. If any Non-Highly Compensated Employee who
is eligible to make Salary Deferrals under the Plan is excluded from the Safe
Harbor/QACA Safe Harbor Contribution under AA §6C-3(b), the Plan must be
disaggregated into separate plans for minimum coverage purposes pursuant to Code
§410(b)(4). If each of the disaggregated plans can separately satisfy the
minimum coverage requirements under Code §401(a)(4), the separate component
plans may be tested separately for nondiscrimination under Code §401(a)(4),
including the safe harbor rules under this Section 6.04. If the Plan is
disaggregated into separate plans for nondiscrimination purposes, the portion of
the disaggregated plan that covers Employees who are not eligible for the Safe
Harbor/QACA Safe Harbor Contribution must satisfy the ADP Test (and ACP Test, if
applicable).
(d)
Different eligibility conditions. In determining who is a Participant for
purposes of the Safe Harbor/QACA Safe Harbor Contribution, the eligibility
conditions applicable to Salary Deferrals under AA §4-1 apply. However, the
Employer may elect under AA §6C-3(c) of the Profit Sharing/401(k) Plan Adoption
Agreement to apply different eligibility conditions for the Safe Harbor/QACA
Safe Harbor Contribution than apply to Salary Deferrals. If the Employer elects
under AA §6C-3(c)(1)(iv) to require a Year of Service for determining
eligibility for Safe Harbor/


--------------------------------------------------------------------------------

© Copyright 2014    75    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




QACA Safe Harbor Contributions, a Year of Service for this purpose is the
completion of 1,000 Hours of Service during an Eligibility Computation Period.
An Eligibility Computation Period is as defined under Section 2.03(a)(3) using
Plan Years for subsequent Eligibility Computation Periods. If different
eligibility conditions are selected for Safe Harbor/QACA Safe Harbor
Contributions that are more restrictive than the eligibility conditions
applicable for Salary Deferrals, the Plan must be disaggregated into separate
plans for coverage purposes pursuant to Code §410(b)(4). If the Plan uses
different eligibility conditions for Safe Harbor/QACA Safe Harbor Contributions,
the portion of the disaggregated plan that covers Employees who are not eligible
for the Safe Harbor/QACA Safe Harbor Contribution must satisfy the ADP Test (and
ACP Test, if applicable). See IRS Notice 2000-3, Q&A-10.
(e)
Provision of Safe Harbor Contribution in separate plan. The Employer may elect
under AA §6C-2(b)(2) to provide the Safe Harbor Contribution under another
Defined Contribution Plan maintained by the Employer. The Safe Harbor
Contribution under such other plan must satisfy the conditions under this
Section 6.04 for this Plan to qualify as a Safe Harbor 401(k) Plan. To make the
Safe Harbor Contribution under another Defined Contribution Plan, each Employee
eligible to participate under this Plan must also be eligible to participate
under the other Defined Contribution Plan and the other Defined Contribution
Plan must have the same Plan Year as this Plan.

(f)
Mid-Year Changes to Safe Harbor 401(k) Plan. A Plan will not fail to satisfy the
requirements of Code §401(k)(12) relating to Safe Harbor 401(k) plans because of
the adoption during the Plan Year of a provision to apply the hardship
distribution provisions of the Plan to primary beneficiaries or a provision to
provide for Roth Deferrals (as defined in Section 3.03(e)).

(g)
Reduction or suspension of Safe Harbor/QACA Safe Harbor Contributions. The
Employer may amend the Plan during the Plan Year to reduce or suspend the Safe
Harbor/QACA Safe Harbor Contributions (on a prospective basis) provided the
following conditions are satisfied:

(1)
The Employer must provide a supplemental notice to all Participants explaining
the consequences and effective date of the amendment.

(2)
Participants must be given a reasonable opportunity (including a reasonable
period after receipt of the supplemental notice) to change their Salary Deferral
and/or After-Tax Employee Contribution elections, as applicable.

(3)
The amendment reducing or eliminating the Safe Harbor/QACA Safe Harbor
Contribution must be effective no earlier than the later of:

(x)
30 days after Participants are given the supplemental notice or

(xi)
the date the amendment is adopted.

(4)
The Plan is subject to the ADP Test and ACP Test for the entire Plan Year in
which the reduction or suspension occurs using the Current Year Testing Method.

(5)
If the Plan is amended to reduce or eliminate a Safe Harbor/QACA Safe Harbor
Employer Contribution, the Employer must operate at an economic loss as
described in Code §412(c)(2)(A) for the Plan Year or the notice provided under
subsection (a)(4) must include a statement that the Plan may be amended during
the Plan Year to reduce or suspend the Safe Harbor/QACA Safe Harbor Employer
Contribution and that the reduction or suspension will not apply until at least
30 days after all Eligible Employees are provided notice of the reduction or
suspension.

(h)
Deemed compliance with ADP Test. If the Plan satisfies all the conditions under
subsection (a) above to qualify as a Safe Harbor 401(k) Plan, the Plan is deemed
to satisfy the ADP Test for the Plan Year.

(i)
Deemed compliance with ACP Test. If the Plan satisfies all the conditions under
subsection (a) above to qualify as a Safe Harbor 401(k) Plan, the Plan is deemed
to satisfy the ACP Test for the Plan Year with respect to Matching Contributions
(including Matching Contributions that are not used to qualify as a Safe Harbor
401(k) Plan), provided the following conditions are satisfied. If the Plan does
not satisfy the requirements under this


--------------------------------------------------------------------------------

© Copyright 2014    76    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




subsection (i) for a Plan Year, the Plan must satisfy the ACP Test for such Plan
Year in accordance with subsection (j) below.
(8)
Only Safe Harbor/QACA Safe Harbor Matching Contributions. If the only Matching
Contributions provided under the Plan are Safe Harbor/QACA Safe Harbor Matching
Contributions under AA §6C-2(a), the Plan is deemed to satisfy the ACP Test,
without regard to the conditions under subsections (2) - (5) below.

(9)
Additional Matching Contributions. If Matching Contributions are provided in
addition to Safe Harbor/QACA Safe Harbor Matching Contributions under AA
§6C-2(a), the total Matching Contributions provided under the Plan (including
any Safe Harbor/QACA Safe Harbor Matching Contributions) may not apply to any
Salary Deferrals or After-Tax Employee Contributions that exceed 6% of Plan
Compensation. If a Matching Contribution formula applies to both Salary
Deferrals and After-Tax Employee Contributions, then the Matching Contributions
may not apply to the sum of such contributions that exceed 6% of Plan
Compensation. If Matching Contributions under the Plan apply to Salary Deferrals
in excess of 6% of Plan Compensation, the Plan will be subject to ACP Testing to
the extent provided under subsection (j) below.

(10)
Discretionary Matching Contributions. If the Employer elects to provide
discretionary Matching Contributions under a Safe Harbor 401(k) Plan, such
discretionary Matching Contributions will not be subject to the ACP Test only if
the total amount of the discretionary Matching Contributions are limited to no
more than 4% of the Employee’s Plan Compensation.

(11)
Rate of Matching Contribution may not increase. The Matching Contribution
formula may not provide a higher rate of match at higher levels of Salary
Deferrals or After-Tax Employee Contributions.

(12)
Limit on Matching Contributions for Highly Compensated Employees. The Matching
Contributions made for any Highly Compensated Employee at any rate of Salary
Deferrals and/or After-Tax Employee Contributions cannot be greater than the
Matching Contributions provided for any Nonhighly Compensated Employee at the
same rate of Salary Deferrals and/or After-Tax Employee Contributions.

(13)
After-Tax Employee Contributions. If the Plan permits After-Tax Employee
Contributions, such contributions must satisfy the ACP Test, regardless of
whether the Matching Contributions under Plan are deemed to satisfy the ACP Test
under this subsection (i). The ACP Test must be performed in accordance with
subsection (j) below.

(14)
Additional Matching Contributions may be subject to vesting and distribution
restrictions. Additional Matching Contributions may satisfy the ACP Test Safe
Harbor described in this subsection (i) even if such Matching Contributions are
subject to the normal vesting schedule and distribution rules applicable to
Matching Contributions. However, if such Matching Contributions are subject to
allocation conditions under AA §6B-7, such Matching Contributions may fail to
satisfy the ACP Test Safe Harbor described in this subsection (i).

(j)
Rules for applying the ACP Test. If the ACP Test must be performed under a Safe
Harbor 401(k) Plan, either because there are After-Tax Employee Contributions,
or because the Matching Contributions do not satisfy the conditions described in
subsection (i) above, the Current Year Testing Method must be used to perform
such test, even if the Adoption Agreement specifies that the Prior Year Testing
Method applies. In addition, the testing rules provided in IRS Notice 98-52 (or
any successor guidance) are applicable in applying the ACP Test.

(k)
Application of Top Heavy rules. Effective for years beginning after December 31,
2001, if the only contributions under a Safe Harbor 401(k) Plan are Safe
Harbor/QACA Safe Harbor Contributions described under subsection (a) and
Matching Contributions eligible for the ACP Test Safe Harbor, as described in
subsection (i), the Plan is deemed to satisfy the Top Heavy requirements. as
described in Section 4. For this purpose, if a Plan has only safe harbor
contributions described under this subsection (k) and the Plan has forfeitures
for a Plan Year, such forfeitures may be used to reduce or may be allocated as
additional Matching Contributions that are designed to satisfy the ACP Test Safe
Harbor, as described under subsection (i). In such case, the Plan will continue
to satisfy the exemption from the Top Heavy rules as described in this
subsection (k). See Section 7.13(c)(1).

(l)
Plan Year. Except as provided in subsections (1) - (3) below, to qualify as a
Safe Harbor 401(k) Plan, the safe harbor requirements under this Section 6.04
must be satisfied for an entire 12-month Plan Year.


--------------------------------------------------------------------------------

© Copyright 2014    77    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(6)
First year of plan. A newly established plan (other than a successor plan within
the meaning of Treas. Reg. §1.401(m)-2(c)(2)(iii)) will not fail to satisfy the
requirements of this subsection (1) merely because the Plan Year is less than 12
months, provided that the Plan Year is at least 3 months long. If an Employer is
newly established and adopts the Plan as soon as administratively feasible after
the Employer comes into existence, the initial Plan Year may be shorter than 3
months.

If the Plan has an initial Plan Year that is less than 12 months, for purposes
of applying the Code §415 Limitation under Section 5.03, the Limitation Year
will be the 12-month period ending on the last day of the short Plan Year. Thus,
no proration of the Defined Contribution Dollar Limitation will be required. See
Section 5.03(c)(2). In addition, the Employer’s Plan Compensation will be
determined for the 12-month period ending on the last day of the short Plan
Year. Thus, no proration of the Compensation Limit will be required. See Section
1.25.
(7)
Change of Plan Year. If the Plan is amended to change its Plan Year, resulting
in a Short Plan Year (see Section 11.08), the Plan will not fail to satisfy the
requirements of subsection (1), provided:

(iv)
The Plan satisfies the safe harbor requirements under this Section 6.04 for the
immediately preceding Plan Year; and

(v)
The plan satisfies the safe harbor requirements under this Section 6.04
(determined without regard to subsection (g) above) for the immediately
following Plan Year or for the immediately following 12 months if the
immediately following Plan Year is less than 12 months.

(8)
Final plan year. If the Plan is terminated during a Plan Year, the Plan will not
fail to satisfy the requirements of subsection (1) merely because the final Plan
Year is less than 12 months, provided that the plan satisfies the safe harbor
requirements under this Section 6.04 through the date of termination and either:

(i)
The Plan would satisfy the requirements of subsection (g), treating the
termination of the Plan as a reduction or suspension of Safe Harbor Matching
Contributions (other than the requirement that Employees have a reasonable
opportunity to change their Salary Deferral or After-Tax Employee Contribution
elections); or

(ii)
The Plan termination is in connection with a transaction described in Code
§410(b)(6)(C) or the Employer incurs a substantial business hardship, comparable
to a substantial business hardship described in Code §412(d). If this subsection
(ii) applies, the Plan will continue to qualify as a Safe Harbor 401(k) Plan for
the year of termination.

6.05
SIMPLE 401(k) Plan contributions. The Employer may designate in AA §6A-10 of the
Profit Sharing/401(k) Plan Adoption Agreement to treat the Plan as a SIMPLE
401(k) Plan. To treat the Plan as a SIMPLE 401(k) Plan for a Plan Year, the
Employer must be an Eligible Employer (as defined in subsection (a)(1) below)
and no contributions may be made, or benefits accrued, for services during the
calendar year, on behalf of any Eligible Employee under any other plan,
contract, pension, or trust described in Code §219(g)(5)(A) or (B), maintained
by the Employer. If the Plan is designated as a SIMPLE 401(k) Plan, the
provisions of this Section 6.05 will apply even if inconsistent with any other
provisions under the Plan.

(a)
Definitions.

(14)
Eligible Employer. An Eligible Employer means, with respect to any calendar
year, an Employer that had no more than 100 employees who received at least
$5,000 of SIMPLE Compensation from the Employer for the preceding calendar year.
In applying the preceding sentence, all Employees of Related Employers and
Leased Employees are taken into account.

An Eligible Employer that elects to have the SIMPLE 401(k) provisions apply to
the Plan and that fails to be an Eligible Employer for any subsequent calendar
year is treated as an Eligible Employer for the 2 calendar years following the
last calendar year the Employer was an Eligible Employer. If the failure is due
to any acquisition, disposition, or similar transaction involving an Eligible
Employer, the preceding sentence applies only if the provisions of Code
§410(b)(6)(C)(i) are satisfied.
(15)
Eligible Employee. An Eligible Employee means, for purposes of the SIMPLE 401(k)
provisions, any Employee who is entitled to make Salary Deferrals under the
terms of the Plan.


--------------------------------------------------------------------------------

© Copyright 2014    78    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(b)
Contributions.

(5)
Salary Deferrals. Each Eligible Employee may make Salary Deferrals in an amount
not to exceed $6,000 for 2000, $6,500 for 2001, $7,000 for 2002, $8,000 for
2003, $9,000 for 2004, and $10,000 for 2005. After 2005, the $10,000 limit will
be adjusted for cost-of living increases under Code §408(p)(2)(E). Any such
adjustments will be in multiples of $500.

(6)
Catch-Up Contributions. Beginning in 2002, the amount of an Employee’s Salary
Deferrals permitted for a calendar year is increased for Employees aged 50 or
over by the end of the calendar year by the amount of allowable Catch-up
Contributions. The allowable Catch-up Contribution is $500 for 2002, $1,000 for
2003, $1,500 for 2004, $2,000 for 2005 and $2,500 for 2006. After 2006, the
$2,500 limit will be adjusted for cost-of-living increases under Code
§414(v)(2)(C). Any such adjustments will be in multiples of $500. Catch-up
Contributions are otherwise treated the same as other Salary Deferrals.

(7)
Matching Contributions. Each calendar year, the Employer will contribute a
Matching Contribution to the Plan on behalf of each Employee who makes Salary
Deferrals. The amount of the Matching Contribution will be equal to the
Employee’s Salary Deferrals up to a limit of 3 percent of the Employee’s SIMPLE
Compensation for the full calendar year.

(8)
Employer Contributions. For any calendar year, instead of a Matching
Contribution, the Employer may elect to contribute an Employer Contribution of 2
percent of Total Compensation for the full calendar year for each Eligible
Employee who received at least $5,000 of SIMPLE Compensation for the calendar
year.

(c)
Limit on Contributions. No Employer or Employee Contributions may be made to
this Plan for a calendar year other than Salary Deferrals described in
subsections (b)(1) and (b)(2), Matching Contributions described in subsection
(b)(3), Employer Contributions described in subsection (b)(4), and Rollover
Contributions described in Treas. Reg. §1.402(c)-2, Q&A-1(a). Such contributions
(other than Catch-Up Contributions under subsection (b)(2)) are subject to the
Code §415 Limitation.

(d)
Election and notice requirements.

(7)
Election period.

(i)
In addition to any other election periods provided under the Plan, each Eligible
Employee may make or modify Salary Deferral elections during the 60-day period
immediately preceding each January 1.

(ii)
For the calendar year an Employee becomes eligible to make Salary Deferrals
under the SIMPLE 401(k) provisions, the 60-day election period requirement under
subsection (i) is deemed satisfied if the Employee may make or modify a Salary
Deferral election during a 60-day period that includes either the date the
Employee becomes eligible or the day before.

(iii)
Each Employee may terminate a Salary Deferral election at any time during the
calendar year

(8)
Notice requirements.

(iii)
The Employer will notify each Eligible Employee prior to the 60-day election
period described in subsection (1) that he/she can make a Salary Deferral
election or modify a prior election during that period.

(iv)
The notification described in subsection (i) will indicate whether the Employer
will provide a 3-percent Matching Contribution described in subsection (b)(3) or
a 2-percent Employer Contribution described in subsection (b)(4).

(e)
Vesting requirements. All benefits attributable to contributions described in
subsections (b)(3) and (b)(4) are fully vested at all times, and all previous
contributions made under the Plan are fully vested as of the beginning of the
calendar year the SIMPLE 401(k) provisions apply.

(f)
Top Heavy rules. The Plan is not treated as a Top Heavy Plan under Code §416 for
any calendar year for which this Section 6.05 applies.


--------------------------------------------------------------------------------

© Copyright 2014    79    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 6 - Special Rules Affecting 401(k) Plans

--------------------------------------------------------------------------------




(g)
Nondiscrimination tests. The ADP and ACP Tests described in Sections 6.01(a) and
6.02(a) are treated as satisfied for any calendar year for which this Section
6.05 applies.

(h)
SIMPLE Compensation. SIMPLE Compensation for purposes of this Section 6.05 means
the sum of wages, tips, and other compensation from the Eligible Employer
subject to federal income tax withholding (as described in Code §6051(a)(3)) and
the Employee’s Salary Deferrals made under any other plan, and if applicable,
Elective Deferrals under a SIMPLE IRA (as defined under Code §408(p), a SARSEP
(as defined in Code §408(a)(6), or a plan or contract that satisfies the
requirements of Code §403(b), and compensation deferred under a Code §457 plan,
required to be reported by the employer on Form W-2 (as described in Code
§6051(a)(8)). For self-employed individuals, SIMPLE Compensation means net
earnings from self-employment determined under Code §1402(a) prior to
subtracting any contributions made under the SIMPLE 401(k) plan on behalf of the
individual. Compensation also includes amounts paid for domestic service (as
described in Code §3401(a)(3)). SIMPLE Compensation taken into account under the
Plan is subject to the Compensation Limit (as defined under Section 1.25).







--------------------------------------------------------------------------------

© Copyright 2014    80    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




SECTION 7
PARTICIPANT VESTING AND FORFEITURES
7.01
Vesting of Contributions. A Participant’s vested interest in his/her Employer
Contribution Account and Matching Contribution Account is determined based on
the vesting schedule elected in AA §8. A Participant is always fully vested in
his/her Salary Deferral Account, After-Tax Employee Contribution Account, QNEC
Account, QMAC Account, Safe Harbor/QACA Safe Harbor Employer Contribution
Account, Safe Harbor/QACA Safe Harbor Matching Contribution Account, and
Rollover Contribution Account.

7.02
Vesting Schedules. A Participant’s vested interest in his/her Employer
Contribution Account and/or Matching Contribution Account is determined by
multiplying the Participant’s vesting percentage (determined under the
applicable vesting schedule selected in AA §8) by the total amount under the
applicable Account. Effective for Plan Years beginning on or after January 1,
2007 (for Employer Contributions) and for Plan Years beginning on or after
January 1, 2002 (for Matching Contributions), the vesting schedule must satisfy
one of the vesting schedules set forth under this Section 7.02.

(a)
Full and immediate vesting schedule. Under the full and immediate vesting
schedule, the Participant is always 100% vested in his/her Account Balance.

(b)
6-year graded vesting schedule. Under the 6-year graded vesting schedule, an
Employee vests in his/her Employer Contribution Account and/or Matching
Contribution Account in the following manner:

After 2 Years of Service— 20% vesting
After 3 Years of Service — 40% vesting
After 4 Years of Service — 60% vesting
After 5 Years of Service — 80% vesting
After 6 Years of Service —100% vesting
(c)
3-year cliff vesting schedule. Under the 3-year cliff vesting schedule, an
Employee is 100% vested after 3 Years of Service. Prior to the third Year of
Service, the vesting percentage is zero.

(d)
5-year graded vesting schedule. Under the 5-year graded vesting schedule, an
Employee vests in his/her Employer Contribution Account and/or Matching
Contribution Account in the following manner:

After 1 Years of Service — 20% vesting
After 2 Years of Service — 40% vesting
After 3 Years of Service— 60% vesting
After 4 Years of Service — 80% vesting
After 5 Years of Service — 100% vesting
(e)
Modified vesting schedule. Under the modified vesting schedule, the Employer may
designate the vesting percentage that applies for each Year of Service. The
vesting percentage selected under the modified vesting schedule for any Year of
Service may not be less than the percentage that would be permitted under a
permitted vesting schedule under this Section 7.02. Thus, for example, the
modified vesting schedule for each Year of Service would have to satisfy the
6-year graded vesting schedule, unless 100% vesting occurs after no more than 3
Years of Service.

7.03
Prior Vesting Schedule. For Plan Years beginning before January 1, 2007 (for
Employer Contributions) and for Plan Years beginning before January 1. 2002 (for
Matching Contributions), the Plan may have used any of the following vesting
schedules:

(a)
Full and immediate vesting.

(b)
3-year cliff vesting schedule.

(c)
5-year cliff vesting schedule.

(d)
6-year graded vesting schedule.

(e)
7-year graded vesting schedule.

(f)
Modified vesting schedule that satisfies any of the vesting schedules described
in this Section 7.03.


--------------------------------------------------------------------------------

© Copyright 2014    81    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




To the extent a vesting schedule applied for Employer Contributions and/or
Matching Contributions for such years, the applicable vesting schedules are
those that are set forth under the Plan documents in effect for such years. The
Employer may describe such prior vesting schedules in AA §A-10 of the Profit
Sharing/401(k) Plan Adoption Agreement or AA §A-6 of the Profit Sharing or Money
Purchase Plan Adoption Agreement.
7.04
Special vesting rules.

(a)
Normal Retirement Age. Regardless of the Plan’s vesting schedule, an Employee’s
right to his/her Account Balance is fully vested upon the date he/she attains
Normal Retirement Age (as defined in AA §7-1), provided the Employee is still
employed at such time.

(b)
100% vesting upon death, disability, or Early Retirement Age. The Employer may
elect under AA §8-4 to allow a Participant’s vesting percentage to automatically
increase to 100% if the Participant dies, becomes Disabled, and/or attains Early
Retirement Age while employed by the Employer.

(c)
Safe Harbor 401(k) Plans. If the Plan is a Safe Harbor 401(k) Plan as defined in
Section 6.04, any Safe Harbor Contributions made under the Plan are always 100%
vested. If the Plan provides for QACA Safe Harbor Contributions under AA §6C-2,
such contributions will vest in accordance with the vesting schedule selected
under AA §8-2(b) of the Profit Sharing/401(k) Plan Adoption Agreement. If a Safe
Harbor 401(k) Plan provides for regular Employer Contributions or Matching
Contributions, such amounts will be vested in accordance with the vesting
schedule selected under AA §8. Section 7.10 will not apply merely because the
Plan is amended to add a vesting schedule for regular Employer Contributions or
Matching Contributions.

(d)
Vesting upon merger, consolidation or transfer. No accelerated vesting will be
required solely because a Defined Contribution Plan is merged with another
Defined Contribution Plan, or because assets are transferred from a Defined
Contribution Plan to another Defined Contribution Plan. (See Section 14.05(a)
for the benefits that must be protected as a result of a merger, consolidation
or transfer.)

(e)
Vesting schedules applicable to prior contributions. If the Plan holds Employer
Contributions and/or Matching Contributions that are subject to vesting, but the
Plan no longer provides for such contributions, the Plan will continue to apply
the vesting schedule applicable to those contributions as determined under the
prior Plan document. See Section 7.13(e) for the rules applicable to forfeitures
of such prior contributions. The Employer may document any prior vesting
schedule in AA §A-10 of the Profit Sharing/401(k) Plan Adoption Agreement or AA
§A-6 of the Profit Sharing or Money Purchase Plan Adoption Agreement.

7.05
Year of Service. An Employee’s position on the vesting schedule is dependent on
the Employee’s Years of Service with the Employer. Generally, an Employee will
earn a vesting Year of Service for each Vesting Computation Period (as defined
in Section 7.06) during which the Employee completes at least 1,000 Hours of
Service. Alternatively, the Employer may elect under AA §8-5(a) to modify the
definition of Year of Service to require completion of any lesser number of
Hours of Service or may elect to calculate Years of Service using the Elapsed
Time method (as defined in subsection (b) below).

(a)
Hours of Service. Unless the Employer elects to use the Elapsed Time method
under AA §8-5(c), vesting Years of Service will be determined based on an
Employee’s Hours of Service earned during the Vesting Computation Period.

(3)
Actual Hours of Service. In determining an Employee’s vesting Years of Service,
the Employer will credit an Employee with the actual Hours of Service earned
during the Vesting Computation Period, unless the Employer elects under AA
§8-5(d) to determine Hours of Service using the Equivalency Method.

(4)
Equivalency Method. Instead of counting actual Hours of Service in applying the
Plan’s vesting schedules, the Employer may elect under AA §8-5(d) to determine
Hours of Service based on the Equivalency Method. Under the Equivalency Method,
an Employee receives credit for a specified number of Hours of Service based on
the period worked with the Employer.

(xii)
Monthly. Under the monthly Equivalency Method, an Employee is credited with 190
Hours of Service for each calendar month during which the Employee completes at
least one Hour of Service with the Employer.


--------------------------------------------------------------------------------

© Copyright 2014    82    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




(xiii)
Daily. Under the daily Equivalency Method, an Employee is credited with 10 Hours
of Service for each day during which the Employee completes at least one Hour of
Service with the Employer.

(xiv)
Weekly. Under the weekly Equivalency Method, an Employee is credited with 45
Hours of Service for each week during which the Employee completes at least one
Hour of Service with the Employer.

(xv)
Semi-monthly. Under the semi-monthly Equivalency Method, an Employee is credited
with 95 Hours of Service for each semi-monthly period during which the Employee
completes at least one Hour of Service with the Employer.

(5)
Employee need not be employed for entire Vesting Computation Period. If an
Employee completes the required Hours of Service during a Vesting Computation
Period, the Employee will receive credit for a Year of Service as of the end of
such Vesting Computation Period, even if the Employee is not employed for the
entire Vesting Computation Period.

(b)
Elapsed Time method. Instead of using Hours of Service in applying the Plan’s
vesting schedules, the Employer may elect under AA §8-5(c) to apply the Elapsed
Time method for calculating an Employee’s vesting service with the Employer.
Under the Elapsed Time method, an Employee receives credit for the aggregate
period of time worked for the Employer commencing with the Employee’s first day
of employment (or reemployment, if applicable) and ending on the date the
Employee begins a Period of Severance which lasts at least 12 consecutive
months. In calculating an Employee’s aggregate period of service, an Employee
receives credit for any Period of Severance that lasts less than 12 consecutive
months. If an Employee’s aggregate period of service includes fractional years,
such fractional years are expressed in terms of days.

(6)
Period of Severance. For purposes of applying the Elapsed Time method, a Period
of Severance is any continuous period of time during which the Employee is not
employed by the Employer. A Period of Severance begins on the date the Employee
retires, quits or is discharged, or if earlier, the 12-month anniversary of the
date on which the Employee is first absent from service for a reason other than
retirement, quit or discharge.

In the case of an Employee who is absent from work for maternity or paternity
reasons, the 12-consecutive month period beginning on the first anniversary of
the first date of such absence shall not constitute a Period of Severance. For
purposes of this paragraph, an absence from work for maternity or paternity
reasons means an absence:
(v)
by reason of the pregnancy of the Employee,

(vi)
by reason of the birth of a child of the Employee,

(vii)
by reason of the placement of a child with the Employee in connection with the
adoption of such child by the Employee, or

(viii)
for purposes of caring for a child of the Employee for a period beginning
immediately following the birth or placement of such child.

(7)
Related Employers/Leased Employees. For purposes of applying the Elapsed Time
method, service will be credited for employment with any Related Employer.
Service also will be credited for any service as a Leased Employee or as an
employee under Code §414(o).

(c)
Change in service crediting method. If the service crediting method is changed
from an Hours of Service method to the Elapsed Time method or from the Elapsed
Time method to an Hours of Service method, the amount of service credited to an
Employee will be determined under subsection (1) or (2) below. For this purpose,
a change in service crediting method will occur if the Plan is amended to change
the service crediting method or if the service crediting method is changed as a
result of an Employee’s change in employment status.

(4)
Change to Elapsed Time method. If the service crediting method is changed from
an Hours of Service method to the Elapsed Time method, the amount of vesting
service credited to an Employee will equal the sum of the service under
subsections (i) and (ii) below:


--------------------------------------------------------------------------------

© Copyright 2014    83    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




(iv)
The number of Years of Service equal to the number of Years of Service credited
under the Hours of Service method before the Vesting Computation Period during
which the change to the Elapsed Time method occurs.

(v)
For the Vesting Computation Period in which the change occurs, the greater of:

(E)
the period of service that would be credited under the Elapsed Time method from
the first day of that Vesting Computation Period through the date of the change,
or

(F)
the service that would be taken into account under the Hours of Service method
for the Vesting Computation Period which includes the date of the change.

If the period of service described in subsection (i) is the greater amount, then
subsequent periods of service are credited under the Elapsed Time method
beginning with the date of the change. If the period of service described in
subsection (ii) applies, the Elapsed Time method will be used beginning with the
first day of the Vesting Computation Period that would have followed the Vesting
Computation Period in which the change to the Elapsed Time method occurred.
If the change to the Elapsed Time method occurs as of the first day of a Vesting
Computation Period, the use of the Elapsed Time method begins as of the date of
the change, and the calculation in subsection (B) above does not apply. In such
case, the Employee’s service is determined under subsection (A) above plus the
subsequent periods of service determined under the Elapsed Time method, starting
with the effective date of the change.
(5)
Change to Hours of Service method. If the service crediting method is changed
from the Elapsed Time method to an Hours of Service method, the Employee’s
Elapsed Time service earned as of the date of the change is converted into Years
of Service under the Hours of Service method, determined as the sum of
subsections (i) and (ii), below:

(ix)
A number of Years of Service is credited that equals the number of 1-year
periods of service credited under the Elapsed Time method as of the date of the
change.

(x)
For the Vesting Computation Period which includes the date of the change, the
Employee is credited with an equivalent number of Hours of Service, using one of
the Equivalency Methods defined in Section 2.03(a)(5) above for any fractional
year that was credited under the Elapsed Time method as of the date of the
change.

For the portion of the Vesting Computation Period following the date of the
change, actual Hours of Service are counted. The Hours of Service credited for
the portion of the Vesting Computation Period in which the Elapsed Time method
was in effect are added to the actual Hours of Service credited for the
remaining portion of the Vesting Computation Period to determine if the Employee
has a Year of Service for that Vesting Computation Period.
7.06
Vesting Computation Period. Generally, the Vesting Computation Period is the
Plan Year. Alternatively, the Employer may elect under AA §8-5(b) to use the
12-month period commencing on the Employee’s date of hire (or reemployment date,
if applicable) and each subsequent 12-month period commencing on the anniversary
of such date or the Employer may elect to use any other 12-consecutive month
period as the Vesting Computation Period.

7.07
Excluded service. Generally, except as provided under Section 7.09 with respect
to service excluded under the Break in Service rules, all service with the
Employer counts for purposes of applying the Plan’s vesting schedules. However,
the Employer may elect under AA §8-3 to exclude certain service with the
Employer in calculating an Employee’s vesting Years of Service.

(a)
Service before the Effective Date of the Plan. The Employer may elect under AA
§8-3(b) to exclude service earned during any period prior to the date the
Employer established the Plan or a Predecessor Plan. For this purpose, a
Predecessor Plan is a qualified plan maintained by the Employer that is
terminated within the 5-year period immediately preceding or following the
establishment of this Plan. A Participant’s service under a Predecessor Plan
must be counted for purposes of determining the Participant’s vested percentage
under this Plan.


--------------------------------------------------------------------------------

© Copyright 2014    84    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




(b)
Service before a specified age. The Employer may elect under AA §8-3(c) to
exclude service before an Employee attains a specified age (not to exceed age
18). An Employee will be credited with a Year of Service for the Vesting
Computation Period during which the Employee attains the required age, provided
the Employee satisfies all other conditions required for a Year of Service.

7.08
Service with Predecessor Employers. If the Employer maintains the plan of a
Predecessor Employer, any service with such Predecessor Employer is treated as
service with the Employer for purposes of applying the provisions of this Plan.
If the Employer does not maintain the plan of a Predecessor Employer, service
with such Predecessor Employer does not count for vesting purposes under this
Section 7, unless the Employer specifically designates under AA §4-5 to credit
service with such Predecessor Employer for vesting. Unless designated otherwise
under AA §4-5, if the Employer takes into account service with a Predecessor
Employer, such service will count for purposes of eligibility under Section 2
(see Section 2.06) vesting under this Section 7, and for purposes of the minimum
allocation conditions under Section 3.09 (see Section 3.09(c)).

7.09
Break in Service Rules. In addition to any service excluded under Section 7.07,
the Employer may elect under AA §8-5 to disregard an Employee’s vesting service
with the Employer under the Break in Service rules set forth in this Section
7.09.

(a)
Break in Service. An Employee incurs a Break in Service for any Vesting
Computation Period (as defined in Section 7.06) during which the Employee does
not complete more than five hundred (500) Hours of Service with the Employer.
However, if the Employer elects under AA §8-5(a) to require less than 1,000
Hours of Service to earn a vesting Year of Service, a Break in Service will
occur for any Vesting Computation Period during which the Employee does not
complete more than one-half (1/2) of the Hours of Service required to earn a
vesting Year of Service. In applying these Break in Service rules, Years of
Service and Breaks in Service are measured on the same Vesting Computation
Period.

(b)
One-Year Break in Service rule. Under the One-Year Break in Service rule, if an
Employee incurs a one-year Break in Service, such Employee will not be credited
with any service earned prior to such one-year Break in Service for purposes of
applying the Plan’s vesting schedules until the Employee has completed a Year of
Service after the Break in Service. The Employer must elect to apply the
One-Year Break in Service rule under AA §8-5(f). Unless elected otherwise under
AA §8-5(f), the One-Year Break in Service rule applies only with respect to an
Employee who has terminated employment.

If a Participant has service disregarded under the One-Year Break in Service
rule, such Participant will have his/her service reinstated as of the first day
of the Vesting Computation Period during which the Participant completes a Year
of Service following the Break in Service.
(c)
Nonvested Participant Break in Service rule. Under the Nonvested Participant
Break in Service rule, if an Employee is totally nonvested (i.e., 0% vested) in
his/her Account Balance attributable to Employer and Matching Contributions, and
such Employee incurs five (5) or more consecutive one-year Breaks in Service
(or, if greater, a consecutive period of Breaks in Service at least equal to the
Employee’s aggregate number of Years of Service with the Employer), the Plan
will disregard all service earned prior to such consecutive Breaks in Service
for purposes of applying the vesting schedules under the Plan. If the Employer
elects the Elapsed Time method of crediting service (as authorized under Section
7.05(b), an Employee will be treated as incurring five consecutive Breaks in
Service when he/she incurs a Period of Severance of at least 60 months.

If the Employee continues in employment with the Employer after incurring the
requisite Break in Service, such Employee will be treated as a new Employee for
purposes of determining vesting under the Plan. For this purpose, a Participant
who has made Salary Deferrals under the Plan will be treated as having a vested
interest in the Plan. Thus, the Nonvested Participant Break in Service rule may
not be used with respect to any contributions under the Plan (even if such
Participant is totally nonvested in his/her Account Balance attributable to
Employer and Matching Contributions) for a Participant who has made Salary
Deferrals under the Plan. The Employer must elect to apply the Nonvested
Participant Break in Service rule under AA §8-5. Unless elected otherwise under
AA §8-5, the Nonvested Participant Break in Service rule applies only with
respect to an Employee who has terminated employment. In determining an
Employee’s aggregate Years of Service for purposes of applying the Nonvested
Participant Break in Service rule, any Years of Service otherwise disregarded
under a previous application of this rule are not counted.
(d)
Five-Year Forfeiture Break in Service. A Participant’s vesting service also may
be disregarded if the Participant incurs a Five-Year Forfeiture Break in
Service, as described in Section 7.12(b) below.


--------------------------------------------------------------------------------

© Copyright 2014    85    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




7.10
Amendment of Vesting Schedule. If the Plan’s vesting schedule is amended (or is
deemed amended by an automatic change to or from a Top Heavy Plan vesting
schedule) or if the plan is amended in any way that directly or indirectly
affects the computation of the Participant’s vested percentage, each Participant
with at least three (3) Years of Service with the Employer, as of the end of the
election period described in the following paragraph, may elect to have his/her
vested interest computed under the Plan without regard to such amendment or
change. However, the new vesting schedule will apply automatically to an
Employee, and no election will be provided, if the new vesting schedule is at
least as favorable to such Employee, in all circumstances, as the prior vesting
schedule.

The period during which the election may be made shall commence with the date
the amendment is adopted or is deemed to be made and shall end on the latest of:
(a)
60 days after the amendment is adopted;

(b)
60 days after the amendment becomes effective; or

(b)
60 days after the Participant is issued written notice of the amendment by the
Employer or Plan Administrator

No amendment to the plan shall be effective to the extent that it has the effect
of decreasing a participant’s accrued benefit. Notwithstanding the preceding
sentence, a participant’s Account Balance may be reduced to the extent permitted
under Code §412(d)(2). For purposes of this paragraph, a plan amendment which
has the effect of decreasing a participant’s Account Balance, with respect to
benefits attributable to service before the amendment, shall be treated as
reducing an accrued benefit.
Furthermore, if the vesting schedule of the Plan is amended, in the case of an
Employee who is a Participant as of the later of the date such amendment is
adopted or effective, the vested percentage of such Employee’s Account Balance
derived from Employer Contributions (determined as of such date) will not be
less than the percentage computed under the Plan without regard to such
amendment.
7.11
Special Vesting Rule - In-Service Distribution When Account Balance is Less than
100% Vested. If amounts are distributed from a Participant’s Employer
Contribution Account or Matching Contribution Account at a time when the
Participant’s vested percentage in such amounts is less than 100% and the
Participant may increase the vested percentage in the Account Balance:

(a)
A separate Account will be established for the Participant’s interest in the
Plan as of the time of the distribution, and

(b)
At any relevant time the Participant’s vested portion of the separate Account
will be equal to an amount (“X”) determined by the formula:

X=P (AB + D) - D
Where:
P is the vested percentage at the relevant time;
AB is the Account Balance at the relevant time; and
D is the amount of the distribution.
7.12
Forfeiture of Benefits. A Participant will forfeit the nonvested portion of
his/her Employer Contribution and/or Matching Contribution Account upon the
occurrence of any of the events described below. The Plan Administrator has the
responsibility to determine the amount of a Participant’s forfeiture. Until an
amount is forfeited pursuant to this Section 7.12, a Participant’s entire
Account must remain in the Plan and continue to share in gains and losses of the
Trust. A Participant will not forfeit any of his/her nonvested Account until the
occurrence of one of the following events.

(a)
Cash-Out Distribution. Following termination of employment, a Participant may
receive a total distribution of his/her vested benefit under the Plan (a
Cash-Out Distribution) in accordance with the distribution and Participant
consent provisions under Section 8. If a Participant receives a Cash-Out
Distribution upon termination of employment, the Participant’s nonvested benefit
under the Plan will be forfeited in accordance with subsection (1) below. If at
the time of termination, a Participant is totally nonvested in his/her entire
Account Balance, the


--------------------------------------------------------------------------------

© Copyright 2014    86    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




Participant will be deemed to receive a total Cash-Out Distribution of his/her
entire vested Account Balance (i.e., a deemed Cash-Out Distribution of zero
dollars) as of the date of termination, subject to the forfeiture provisions
under subsection (1) below.
A Cash-Out Distribution does not occur until such time as the Participant
receives a distribution of his/her entire vested Account Balance, including
amounts attributable to Salary Deferrals. If a Participant receives a
distribution of less than the entire vested portion of his/her Account Balance
(including any additional amounts to be allocated under subsection (1)(ii)
below). the Participant will not be treated as receiving a Cash-Out Distribution
until such time as the Participant receives a distribution of the remainder of
the vested portion of his/her Account Balance.
(1)
Timing of forfeiture. Unless elected otherwise under AA §8-7(b), if a
Participant receives a Cash-Out Distribution of his/her vested Account Balance
(as defined in subsection (a) above), the Participant will immediately forfeit
the nonvested portion of such Account Balance, as of the date of the
distribution or deemed distribution (as determined under subsection (i) or (ii)
below, whichever applies). (See Section 7.13 below for a discussion of the
treatment of forfeitures under the Plan.)

(iii)
No further allocations. For purposes of applying the Cash-Out Distribution
rules, a terminated Participant who receives a total distribution of his/her
vested Account Balance will be treated as receiving the Cash-Out Distribution as
of the date the Participant receives such distribution (or in the case of a
deemed Cash-Out Distribution (as described in subsection (a) above) as of the
date the Participant terminates employment), provided the Participant is not
entitled to any further allocations under the Plan for the Plan Year in which
the Participant terminates employment. The Participant will forfeit his/her
nonvested benefit as of the date the Participant receives the Cash-Out
Distribution, in accordance with the provisions under Section 7.13.

(iv)
Additional allocations. For purposes of applying the Cash-Out Distribution
rules, if upon termination of employment, a Participant is entitled to an
additional allocation for the Plan Year in which the Participant terminates,
such Participant will not be deemed to receive a Cash-Out Distribution until
such time as the Participant receives a distribution of his/her entire vested
Account Balance, including any amounts that are still to be allocated under the
Plan. Thus, a terminated Participant who is entitled to an additional allocation
(e.g., an additional Employer Contribution) for the Plan Year of termination
will not be deemed to have a total Cash-Out Distribution until the Participant
receives a distribution of such additional amounts. In the case of a deemed
Cash-Out Distribution (as described in subsection (a) above), if the Participant
is entitled to an additional allocation under the Plan for the Plan Year in
which the Participant terminates employment, the deemed Cash-Out Distribution is
deemed to occur on the first day of the Plan Year following the Plan Year in
which the termination occurs, provided the Participant is still totally
nonvested in his/her Account Balance.

(v)
Modification of Cash-Out Distribution rules. The Employer may elect under AA
§8-7(a) to modify the Cash-Out Distribution provision under subsection (ii)
above to provide that the Cash-Out Distribution and related forfeiture occur
immediately upon distribution (or deemed distribution) of the terminated
Participant’s vested Account Balance, without regard to whether the Participant
is entitled to an additional allocation under the Plan.

(2)
Repayment of Cash-Out Distribution. If a Participant receives a Cash-Out
Distribution (as defined in subsection (a) above) that results in a forfeiture
under subsection (1) above, and the Participant resumes employment covered under
the Plan, such Participant may repay to the Plan the amount received as a
Cash-Out Distribution. For this purpose, to be entitled to a restoration of
benefits (as described in subsection (3) below), the Participant must repay the
entire amount of the Cash-Out Distribution, including any amounts attributable
to Salary Deferrals. A Participant will only be permitted to repay his/her
Cash-Out Distribution if such repayment is made before the earlier of:

(vi)
five (5) years after the first date on which the Participant is subsequently
re-employed by the Employer, or

(vii)
the date the Participant incurs a Five-Year Forfeiture Break in Service (as
defined in subsection (b) below).

If a Participant receives a deemed Cash-Out Distribution (as described in
subsection (a) above), and the Participant resumes employment covered under this
Plan before the date the Participant incurs a Five-Year


--------------------------------------------------------------------------------

© Copyright 2014    87    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




Forfeiture Break in Service, the Participant is deemed to repay the Cash-Out
Distribution immediately upon his/her reemployment.
(3)
Restoration of forfeited benefit. If a rehired Participant repays a Cash-Out
Distribution in accordance with subsection (2) above, any amounts that were
forfeited on account of such Cash-Out Distribution (unadjusted for any interest
that might have accrued on such amounts after the distribution date) will be
restored to the Plan no later than the end of the Plan Year following the Plan
Year in which the Participant repays the Cash-Out Distribution (or is deemed to
repay the Cash-Out Distribution under subsection (2) above). No amount will be
restored under the Plan, however, until such time as the Participant repays the
entire amount of the Cash-Out Distribution. (However, see subsection (d) below
for a discussion of special rules that apply if a Participant’s Cash-Out
Distribution includes a distribution of Salary Deferrals.) In no event will a
Participant be entitled to a restoration under this subsection (3) if the
Participant returns to employment after incurring a Five-Year Forfeiture Break
in Service (as defined in subsection (b) below).

(4)
Sources of restoration. If a Participant’s forfeited benefit is required to be
restored under subsection (3), the restoration of such forfeited benefits will
occur from the following sources. If the following sources are not sufficient to
completely restore the Participant’s benefit, the Employer must make an
additional contribution to the Plan.

(vi)
Any unallocated forfeitures for the Plan Year of the restoration.

(vii)
Any unallocated earnings for the Plan Year of the restoration.

(viii)
Any portion of a discretionary Employer Contribution to the extent such
contribution has not been allocated to Participants’ Accounts for the Plan Year
of the restoration.

(b)
Five-Year Forfeiture Break in Service. If a Participant has five (5) consecutive
one-year Breaks in Service (a Five-Year Forfeiture Break in Service), all Years
of Service after such Breaks in Service will be disregarded for the purpose of
vesting in the portion of the Participant’s Employer Contribution Account and/or
Matching Contribution Account that accrued before such Breaks in Service. A
Participant who incurs a Five-Year Forfeiture Break in Service will forfeit the
nonvested portion of his/her Employer Contribution and/or Matching Contribution
Account as of the end of the Vesting Computation Period in which the Participant
incurs the fifth consecutive Break in Service. Except as provided under Section
7.09, a Participant who is rehired after incurring a Five-Year Forfeiture Break
in Service will be credited with both pre-break and post-break service for
purposes of determining his/her vested percentage in amounts that accrue under
the Plan after the Five Year Forfeiture Break in Service.

(c)
Missing Participant or Beneficiary. If the Plan is able to make a distribution
to a Participant or Beneficiary without consent (as permitted under Section
8.04) and such Participant or Beneficiary cannot be located within a reasonable
period following a reasonable diligent search, the missing Participant’s or
Beneficiary’s Account may be forfeited, as provided in subsection (2) below. An
Employer will be deemed to have performed a reasonable diligent search if the
Employer or Plan Administrator performs the actions described in subsection (1)
below. In determining whether a reasonable period has elapsed following a
reasonable diligent search, the Employer or Plan Administrator may follow any
applicable guidance provided under statute, regulation, or other IRS or DOL
guidance of general applicability. However, the Employer or Plan Administrator
will be deemed to have waited a reasonable period following a reasonable
diligent search if the Employer or Plan Administrator waits at least 6 months
following the completion of the actions described in subsection (1) below. For
purposes of applying this subsection (c), a Participant or Beneficiary is
considered missing only if the Plan may make a distribution to such Participant
or Beneficiary without consent. (See Section 14.03(b)(4) for rules that apply
for missing Participants or Beneficiaries upon Plan termination. Also see
Section 8.06 for the availability of Automatic Rollover rules that permit the
Plan Administrator to automatically rollover a Participant’s involuntary
Cash-Out Distribution to an IRA upon the Participant’s failure to consent to a
distribution, without the need to locate the Participant.)

(9)
Reasonable diligent search. The Employer or Plan Administrator will be deemed to
have performed a reasonable diligent search if it performs the following
actions:

(iii)
Send a certified letter to the Participant’s or Beneficiary’s last known
address.


--------------------------------------------------------------------------------

© Copyright 2014    88    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




(iv)
Check related plan records of the Employer (e.g., health plan records) to
determine if a more current address exists for the Participant or Beneficiary.

(v)
If the Participant cannot be located, the Employer or Plan Administrator may
attempt to identify and contact any individual that the Participant has
designated as a Beneficiary under the Plan for updated information concerning
the location of the missing Participant.

(vi)
Utilize the Social Security Administration (SSA) letter-forwarding service for
locating lost participants. (Additional information regarding the SSA letter
forwarding program can be located at www.ssa.gov.)

(vii)
In addition to the search methods discussed above, the Employer or Plan
Administrator may use other search methods, including the use of Internet search
tools, commercial locator services, and credit reporting agencies to locate the
missing Participant.

(10)
Forfeiture of Account of missing Participant or Beneficiary. If a Participant or
Beneficiary is deemed to be missing (as described in this subsection (c)), the
Plan Administrator may forfeit the distributable amount attributable to such
missing Participant or Beneficiary, as permitted under applicable laws and
regulations. If, after an amount is forfeited under this subsection (2), the
missing Participant or Beneficiary is located, the Plan will restore the
forfeited amount (unadjusted for gains or losses) to such Participant or
Beneficiary within a reasonable time in accordance with the provisions of
subsection (a)(3) above. However, if a missing Participant or Beneficiary has
not been located by the time the Plan terminates, the forfeiture of such
Participant’s or Beneficiary’s distributable amount will be irrevocable.

Expenses attributable to search for missing Participant. Reasonable expenses
attendant to locating a missing Participant may be charged to such Participant’s
Account, provided that the amount of such expenses is reasonable. The Plan
Administrator may take into account the size of a Participant’s Account in
relation to the cost of the search when deciding how extensive a search is
required before declaring such Participant as missing under subsection (c).
(d)
Excess Deferrals, Excess Contributions, and Excess Aggregate Contributions. If a
Participant receives a distribution of Excess Deferrals, Excess Contributions,
or Excess Aggregate Contributions, the portion of his/her Matching Contribution
Account (whether vested or not) which is attributable to such distributed
amounts will be forfeited, adjusted for any gain or loss consistent with the
provisions under Sections 6.01(b)(2)(ii) and 6.02(b)(2)(ii). For this purpose,
Matching Contributions need not be forfeited to the extent such amounts have
been distributed as Excess Contributions or Excess Aggregate Contributions,
pursuant to Section 6.01(b)(2) or 6.02(b)(2). A forfeiture of Matching
Contributions under this subsection (d) occurs in the Plan Year in which the
Participant receives the distribution of Excess Deferrals, Excess Contributions,
and/or Excess Aggregate Contributions.

If the Plan is subject to both the ADP Test and the ACP Test for a given year,
and forfeitures occur under this subsection (d) due to the distribution of
Excess Contributions as a result of an ADP Test failure, the Plan Administrator
may determine the amount of the forfeitures before the ACP Test is performed, in
which case the forfeited Matching Contributions are not taken into account under
the ACP Test, or may determine the amount of the forfeitures after performing
(and correcting) both the ADP Test and ACP Test.
7.13
Allocation of Forfeitures. The Employer may elect in AA §8-6 how it wishes to
allocate forfeitures under the Plan. Forfeitures may be used in the Plan Year in
which the forfeitures occur or in the Plan Year following the Plan Year in which
the forfeitures occur. In applying the forfeiture provisions under the Plan, if
there are any unused forfeitures as of the end of the Plan Year designated in AA
§8-6(d) or (e), as applicable, any remaining forfeiture will be used (as
designated in AA §8-6) in the immediately following Plan Year. The Employer may
elect under AA §8-6 to allocate forfeitures in any manner permitted under this
Section 7.13.

(a)
Reallocation as additional contributions under Profit Sharing and Profit
Sharing/401(k) Plan Adoption Agreement. The Employer may elect in AA §8-6 to
reallocate forfeitures as additional contributions under the Plan. If the
Employer elects under the Profit Sharing/401(k) Plan Adoption Agreement to
reallocate forfeitures as additional contributions, the Employer may allocate
such amounts as additional Employer Contributions and/or additional Matching
Contributions. If the forfeitures allocated under this subsection (a) relate to
discretionary contributions, such amounts may be allocated in the same manner as
selected under AA §6-3 or AA §6B-2 with respect to the contribution type being
allocated. If the forfeitures relate to fixed contributions, such amounts may be
allocated in addition to such fixed contributions in the ratio that the Plan
Compensation of each Participant


--------------------------------------------------------------------------------

© Copyright 2014    89    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




bears to the Plan Compensation of all Participants. In allocating forfeitures
under this subsection (a), the Employer may take into account any limits under
AA §6B-4 of the Profit Sharing/401(k) Plan Adoption Agreement in determining the
amount of forfeitures to be allocated as additional Matching Contributions. In
applying the provisions of this subsection (a), no allocation of forfeitures
will be made to any Participant with respect to forfeitures that arise out of
his/her own Account. A Participant may share in any additional forfeitures to
the extent the Participant is eligible to receive an allocation of such
forfeitures under AA §8-6.
(b)
Reallocation as additional Employer Contributions under Money Purchase Plan
Adoption Agreement. The Employer may elect in AA §8-6 to reallocate forfeitures
as additional Employer Contributions under the Plan. If the Employer elects
under the Money Purchase Plan Adoption Agreement to reallocate forfeitures as
additional Employer Contributions, such amounts will be allocated in the ratio
that the Plan Compensation of each Participant bears to the Plan Compensation of
all Participants. In applying the provisions of this subsection (b), no
allocation of forfeitures will be made to any Participant with respect to
forfeitures that arise out of his/her own Account.

(c)
Reduction of contributions. The Employer may elect in AA §8-6 to use forfeitures
to reduce Employer Contributions and/or Matching Contributions under the Plan.
If the Employer elects under the Profit Sharing/401(k) Plan Adoption Agreement
to use forfeitures to reduce contributions, the Employer may, in its discretion,
use such forfeitures to reduce Employer Contributions, Matching Contributions,
or both. The Employer may adjust its contribution deposits in any manner,
provided the total Employer Contributions and/or Matching Contributions made for
the Plan Year properly take into account the forfeitures that are to be used to
reduce such contributions for that Plan Year.

If contributions are allocated over multiple allocation periods, the Employer
may reduce its contribution for any allocation periods within the Plan Year in
which the forfeitures are to be allocated so that the total amount allocated for
the Plan Year is proper. If the Plan provides for a discretionary Employer or
Matching Contribution and the Employer elects not to make an Employer or
Matching Contribution for the Plan Year, any forfeitures will be allocated to
eligible Participants as an additional Employer or Matching Contribution, as
provided under subsection (a) above.
(d)
Payment of Plan expenses. The Employer may elect under AA §8-6 to use
forfeitures to pay Plan expenses for the Plan Year in which the forfeitures
would otherwise be applied. If any forfeitures remain after the payment of Plan
expenses under this subsection, the remaining forfeitures will be allocated as
selected under AA §8-6. This subsection (d) only applies to the extent Plan
expenses are paid by the Plan. Nothing herein affects the ability of the
Employer to pay Plan expenses, as authorized under Section 11.05(a). In
determining the Plan expenses that may be offset by Plan forfeitures, the
Employer may use any reasonable method to determine the Plan expenses
attributable to a particular year. For example, the Employer may treat any
reasonable Plan expenses paid during a particular Plan Year as allocated to that
Plan Year for purposes of applying forfeitures to pay such Plan expenses. In
addition, the Employer may elect to use forfeitures first to reduce Employer
and/or Matching Contributions or as an additional allocation (as set forth in AA
§8-6) prior to using forfeitures to pay Plan expenses.

(e)
Forfeiture rules for other contribution types.

(4)
Forfeitures under a Safe Harbor 401(k) Plan. Effective with the adoption of this
Plan, if the Plan is a Safe Harbor 401(k) Plan, the Employer may not use
forfeitures to reduce the Safe Harbor Employer Contribution or Safe Harbor
Matching Contribution under the Plan (as defined under Section 6.04(a)(1)),
unless provided otherwise under IRS guidance. However, regardless of any
elections under AA §8-6 of the Profit Sharing/401(k) Plan Adoption Agreement,
forfeitures may be used to reduce Matching Contributions that satisfy the ACP
Test Safe Harbor (as defined in Section 6.04(i)) or may be allocated as
additional discretionary Matching Contributions. If forfeitures under a Safe
Harbor 401(k) Plan are allocated as additional discretionary Matching
Contributions, such discretionary Matching Contributions will be subject to the
requirements applicable to ACP Test Safe Harbor Matching Contributions under
Section 6.04(i), without regard to any elections under the Plan. The use of
forfeitures under this subsection to allocate as additional ACP Test Safe Harbor
Matching Contributions or to reduce ACP Test Safe Harbor Matching Contributions
will not cause the Plan to lose the exemption from Top-Heavy Testing as
described in Section 6.04(k).

(5)
Prior Employer and/or Matching Contributions. If the Plan maintains Employer
Contribution and/or Matching Contribution Accounts, but the Plan no longer
provides for such contributions, such amounts will continue to vest under the
vesting schedule applicable to such contributions under the prior Plan or under
any


--------------------------------------------------------------------------------

© Copyright 2014    90    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 7 - Participant Vesting and Forfeitures

--------------------------------------------------------------------------------




vesting schedule designated under Appendix A of the Adoption Agreement. If there
are any forfeitures related to such prior contributions, such amounts may be
reallocated as an additional Employer Contribution or as an additional Matching
Contribution in accordance with the provisions of subsection (a) or (b), to the
extent such contributions are authorized under the Plan, or may be used to
reduce any Employer Contribution or Matching Contribution, consistent with the
provisions of subsection (c) above. If the Plan does not provide for either
Employer Contributions or Matching Contributions, the Employer may reallocate
forfeitures of prior contributions as an Employer Contribution (using the pro
rata allocation formula) or as a discretionary Matching Contribution under AA
§6-3(a) or AA §6B-2(a) of the Profit Sharing or Profit Sharing/401(k) Plan
Adoption Agreement, as applicable, or as a fixed contribution under AA §6-2(a)
of the Money Purchase Plan Adoption Agreement. Alternatively, the Employer may
use such forfeitures to pay Plan expenses as authorized under subsection (d).
The Employer may elect to use such forfeitures in the Plan Year the forfeiture
occurs or in the following Plan Year.
(6)
Excess Deferrals, Excess Contributions, and Excess Aggregate Contributions. If a
Participant forfeits any portion of his/her Matching Contribution Account as a
result of a corrective distribution of Excess Contributions or Excess Aggregate
Contributions, as set forth under Section 7.12(d), such amounts will be treated
as a forfeiture in the Plan Year in which the Participant receives the
distribution of Excess Deferrals, Excess Contributions, and/or Excess Aggregate
Contributions. A forfeiture of Matching Contributions under this subsection (3)
will be treated in accordance with the selections applicable to Matching
Contributions under §8-6 of the Profit Sharing/401(k) Plan Adoption Agreement.
If no selections are made under AA §8-6 of the Profit Sharing/401(k) Plan
Adoption Agreement with respect to Matching Contributions (e.g., because the
Matching Contributions are 100% vested), the Employer may elect to reallocate
the forfeiture as an additional Matching Contribution or may use the forfeiture
to reduce Matching Contributions in the year the forfeiture occurs or in the
following Plan Year. Alternatively, the Employer may use such forfeitures to pay
Plan expenses as authorized under subsection (d).

(7)
Other contributions. If a Participant has any other amounts under the Plan which
are treated as forfeited (e.g. a forfeiture for a missing Participant under
Section 7.12(c)), such amounts may be forfeited in accordance with the
provisions under subsection (1) above.





--------------------------------------------------------------------------------

© Copyright 2014    91    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




SECTION 8
PLAN DISTRIBUTIONS
***Subject to the Qualified Joint and Survivor Annuity Requirements under
Section 9, a Participant may receive a distribution of his/her vested Account
Balance at the time and in the manner provided under this Section 8. Upon
reaching the Required Beginning Date (defined in Section 8.12(e)(5)), a
Participant must begin receiving distributions under the Plan (in accordance
with the provisions of Section 8.12.)
8.01
Deferred distributions. A Participant must be permitted to receive a
distribution from the Plan no later than the 60th day after the latest of the
close of the Plan Year in which:

(a)    the Participant attains age 65 (or Normal Retirement Age, if earlier);
(b)    occurs the 10th anniversary of the year in which the Participant
commenced participation in the Plan; or
(c)    the Participant terminates service with the Employer.
A failure by the Participant (and Spouse, if applicable) to consent to a
distribution while a benefit is immediately distributable shall be deemed to be
an election to defer commencement of payment of any benefit sufficient to
satisfy this section. For this purpose, an Account Balance is immediately
distributable if any part of the Account Balance could be distributed to the
Participant (or surviving Spouse) before the Participant attains or would have
attained if not deceased) the later of Normal Retirement Age or age 62.
8.02
Available Forms of Distribution. Subject to the Qualified Joint and Survivor
Annuity (QJSA) rules described in Section 9, the Employer may elect under AA
§9-1 the forms of distribution that are available to a Participant or
Beneficiary under the Plan. Different distribution options may apply depending
on whether a distribution is made upon termination of employment, death,
disability or as an in-service withdrawal. Available distribution options under
AA §9-1 may include a lump sum of all or a portion of the Participant’s vested
Account Balance, installments, annuity payments, or any other form designated in
AA §9-1. In addition, distribution options may be available as provided under a
guaranteed income product to the extent such distribution options are consistent
with the requirements of ERISA and other qualification requirements. Any
distribution options selected under the Plan must comply with the required
minimum distribution rules under Section 8.12.

(m)
Installment or annuity forms of distribution. If the Plan provides for
installment payments as an optional form of distribution, such payments may be
made in monthly, quarterly, semi-annual, or annual payments over a period not
exceeding the life expectancy of the Participant and his/her designated
Beneficiary. The Plan Administrator may permit a Participant or Beneficiary to
accelerate the payment of all, or any portion, of an installment distribution.
If the Plan provides for annuity payments, the Plan must purchase an annuity
that provides for payments over a period that does not extend beyond either the
life of the Participant (or the lives of the Participant and his/her designated
Beneficiary) or the life expectancy of the Participant (or the life expectancy
of the Participant and his/her designated Beneficiary). The availability of
installments and or annuity payments may be restricted under AA §9-1(c) .

Regardless of the distribution options selected under AA §9-1, if the Plan is
subject to the Joint and Survivor Annuity requirements (as described in Section
9), the Plan must make distribution in the form of a QJSA (as defined in Section
9.02(a)) unless the Participant (and Spouse, if the Participant is married)
elects an alternative distribution form in accordance with a Qualified Election
(as defined in Section 9.04).
(n)
In-kind distributions. Nothing in this Section 8 precludes the Plan
Administrator from making a distribution in the form of property, or other
in-kind distribution, in a nondiscriminatory manner. If the Plan invests in
Qualifying Employer Securities or Qualifying Employer Real Property, the Plan
Administrator may make a distribution in the form of Employer Securities or
other property, unless designated otherwise under AA §9-6(e). An in-kind
distribution is only available to the extent such investments are held in the
Participant’s Account at the time of the distribution. This subsection (b) does
not give any Participant the right to request an in-kind distribution if not
otherwise authorized by the Plan Administrator.

8.03
Amount Eligible for Distribution. For purposes of determining the amount a
Participant or Beneficiary may receive as a distribution from the Plan, a
Participant’s Account Balance is determined as of the Valuation Date (as
specified in AA §11-1) immediately preceding the date the Participant or
Beneficiary receives his/her distribution from the Plan. For this purpose, the
Account Balance must be increased for any contributions allocated to the
Participant’s Account


--------------------------------------------------------------------------------

© Copyright 2014    92    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




since the most recent Valuation Date and must be reduced for any distributions
made from the Participant’s Account since the most recent Valuation Date. A
Participant or Beneficiary does not share in any allocation of gains or losses
attributable to the period between the most recent Valuation Date and the date
of the distribution, unless provided otherwise under uniform funding and
valuation procedures established by the Plan Administrator. See Section 10.03.
If a Participant’s vested Account Balance upon termination does not exceed a
distribution processing fee that would otherwise be charged to the Participant
upon distribution, the Plan may use such amounts to pay the distribution
processing fee or may treat the distribution amount as a forfeiture in
accordance with the provisions under Section 7.13.
8.04
Participant Consent. If the value of a Participant’s entire vested Account
Balance exceeds the Involuntary Cash-Out threshold (as defined in subsection (a)
below), the Participant must consent to any distribution of such Account Balance
prior to his/her Required Beginning Date (as defined in Section 8.12(e)(5)) or,
if so provided in AA §9-6(d), as of the date the Participant attains (or would
have attained if not deceased) the later of Normal Retirement Age or age 62. If
a distribution is subject to Participant consent, the Participant must consent
in writing to the distribution within the 180-day period ending on the Annuity
Starting Date (as defined in Section 1.11). If the distribution is subject to
the Qualified Joint and Survivor Annuity requirements under Section 9, the
Participant’s Spouse (if the Participant is married at the time of the
distribution) also must consent to the distribution in accordance with Section
9.04.

(g)
Involuntary Cash-Out threshold. For purposes of determining whether a
distribution is subject to the Participant consent requirements as described in
Section 8.04, the Involuntary Cash-Out threshold is $5,000 unless a lesser
amount is designated under AA §9-6(a). (See Section 8.06 for a discussion of the
Automatic Rollover rules that apply if a Participant does not consent to a
distribution that does not exceed the Involuntary Cash-Out threshold.)

(h)
Rollovers disregarded in determining value of Account Balance for Involuntary
Cash-Outs. For purposes of determining whether a Participant’s vested Account
Balance exceeds the Involuntary Cash-Out threshold described in subsection (a),
the value of the Participant’s vested Account Balance shall be determined
without regard to that portion of the Account Balance that is attributable to
Rollover Contributions (and earnings allocable thereto) within the meaning of
Code §§402(c), 403(a)(4), 403(6)(8), 408(d)(3)(A)(ii), and 457(e)(16).
Alternatively, the Employer may elect in AA §9-6(c) to include Rollover
Contributions (and earnings allocable thereto) in determining whether the
Participant’s vested Account Balance exceeds the Involuntary Cash-Out threshold.

(i)
Participant notice. Prior to receiving a distribution from the Plan, a
Participant must be notified of his/her right to defer any distribution from the
Plan in accordance with the provisions under Section 8.01. The notification
shall include a general description of the material features and the relative
values of the optional forms of benefit available under the Plan (consistent
with the requirements under Code §417(a)(3)). Effective for Plan Years beginning
on or after January 1, 2007, the Participant notice must include a description
of the consequences of a Participant’s decision not to defer the receipt of a
distribution. The notice must be provided no less than 30 days and no more than
180 days prior to the Participant’s Annuity Starting Date. However, distribution
may commence less than 30 days after the notice is given, if the Participant is
clearly informed of his/her right to take 30 days after receiving the notice to
decide whether or not to elect a distribution (and, if applicable, a particular
distribution option), and the Participant, after receiving the notice,
affirmatively elects to receive the distribution prior to the expiration of the
30-day minimum period. (But see Section 9.02 for the rules regarding the timing
of distributions when the Qualified Joint and Survivor Annuity requirements
apply.) The notice requirements described in this paragraph may be satisfied by
providing a summary of the required information, so long as the conditions
described in applicable regulations for the provision of such a summary are
satisfied, and the full notice is also provided (without regard to the 180-day
period described in this subsection).

(j)
Special rules. The consent rules under this Section 8.04 apply to distributions
made after the Participant’s termination of employment and to distributions made
prior to the Participant’s termination of employment. However, the consent of
the Participant (and the Participant’s Spouse, if applicable) shall not be
required to the extent that a distribution is required to satisfy the required
minimum distribution rules under Section 8.12 or to satisfy the requirements of
Code §415, as described in Section 5.03. A Participant also will not be required
to consent to a corrective distribution of Excess Deferrals, Excess
Contributions or Excess Aggregate Contributions.

8.05
Direct Rollovers. Notwithstanding any provision in the Plan to the contrary, a
Participant may elect, at the time and the manner prescribed by the Plan
Administrator, to have all or any portion of an Eligible Rollover Distribution
paid directly to an Eligible Retirement Plan in a Direct Rollover. If an
Eligible Rollover Distribution is less than $500, the Participant may not elect
a Direct Rollover of only a portion of such distribution (i.e., a Participant
must elect a


--------------------------------------------------------------------------------

© Copyright 2014    93    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




complete Direct Rollover if the Eligible Rollover Distribution is less than
$500). For purposes of this Section 8.05, a Participant includes a Participant
or former Participant. In addition, this Section applies to any distribution
from the Plan made to a Participant’s surviving Spouse or to a Participant’s
Spouse or former Spouse who is the Alternate Payee under a QDRO, as defined in
Section 11.06(6)(3). For distributions made on or after January 1, 2007, this
Section 8.05 also applies to distributions made to a Participant’s non-Spouse
beneficiary, as set forth in subsection (c) below.
(a)
Definitions.

(3)
Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of a Participant’s Account Balance, except an
Eligible Rollover Distribution does not include:

(xi)
any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Participant or the joint lives (or joint life expectancies)
of the Participant and the Participant’s Beneficiary, or for a specified period
of ten years or more;

(xii)
any distribution to the extent such distribution is a required minimum
distribution under Code §401(a)(9), as described under Section 8.12;

(xiii)
any Hardship distribution, as described in Section 8.10(e);

(xiv)
the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to Employer securities);

(xv)
any distribution if it is reasonably expected (at the time of the distribution)
that the total amount the Participant will receive as a distribution during the
calendar year will total less than $200;

(xvi)
a distribution made to satisfy the requirements of Code §415 (as described in
Section 5.03) or a distribution to correct Excess Deferrals, Excess
Contributions or Excess Aggregate Contributions (as described in Sections
5.02(b), 6.01(b)(2), and 6.02(b)(2)).

(4)
Eligible Retirement Plan. For purposes of applying the Direct Rollover
provisions under this Section 8.05, an Eligible Retirement Plan is:

(xii)
a qualified plan described in Code §401(a);

(xiii)
an individual retirement account described in Code §408(a);

(xiv)
an individual retirement annuity described in Code §408(b);

(xv)
an annuity plan described in Code §403(a);

(xvi)
an annuity contract described in Code §403(b); or

(xvii)
an eligible plan under Code §457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and which agrees to separately account for amounts
transferred into such plan from this Plan.

The definition of Eligible Retirement Plan also applies in the case of a
distribution to a surviving Spouse, or to a Spouse or former Spouse who is the
Alternate Payee under a QDRO, as defined in Section 11.06(b)(3).
To the extent any portion of an Eligible Rollover Distribution is attributable
to Roth Deferrals (as defined in Section 3.03(e)), an Eligible Retirement Plan
with respect to such portion of the distribution shall include only another
designated Roth account of the Participant or a Roth IRA. To the extent any
portion of an Eligible Rollover Distribution is attributable to After-Tax
Employee Contributions, an Eligible Retirement Plan with respect to such portion
of the distribution shall include only an individual retirement account or
annuity described in Code §408(a) or (b) or a qualified Defined Contribution
Plan described in Code §401(a) or §403(a) that agrees to separately account for
amounts so transferred, including separately accounting for


--------------------------------------------------------------------------------

© Copyright 2014    94    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




the portion of such distribution which is includible in gross income and the
portion of such distribution which is not includible in gross income.
(5)
Direct Rollover. A Direct Rollover is a payment made directly from the Plan to
the Eligible Retirement Plan specified by the Participant. The Employer may
develop reasonable procedures for accommodating Direct Rollover requests.

(b)
Direct Rollover notice. A Participant entitled to an Eligible Rollover
Distribution must receive a written explanation of his/her right to a Direct
Rollover, the tax consequences of not making a Direct Rollover, and, if
applicable, any available special income tax elections. The notice must be
provided within 30 – 180 days prior to the Participant’s Annuity Starting Date,
in the same manner as described in Section 8.04(c). The Direct Rollover notice
must be provided to all Participants, unless the total amount the Participant
will receive as a distribution during the calendar year is expected to be less
than $200.

If a Participant terminates employment and is eligible for a distribution which
is not subject to Participant consent, and the Participant does not respond to
the Direct Rollover notice indicating whether a Direct Rollover is desired and
the name of the Eligible Retirement Plan to which the Direct Rollover is to be
made, the Plan Administrator may distribute the Participant’s entire vested
Account Balance in the form of an Automatic Rollover (pursuant to Section 8.06).
(However, see Section 8.06(b) for special rules that apply to involuntary
Cash-Out Distributions below $1,000.) If a distribution would qualify for
Automatic Rollover, the Direct Rollover notice must describe the procedures for
making an Automatic Rollover, including the name, address, and telephone number
of the IRA trustee and information regarding IRA maintenance and withdrawal fees
and how the IRA funds will be invested. The Direct Rollover notice also must
describe the timing of the Automatic Rollover and the Participant’s ability to
affirmatively opt out of the Automatic Rollover.
(c)
Direct Rollover by non-Spouse beneficiary. Effective for Plan Years beginning
after December 31, 2009, the Plan must permit a non-Spouse beneficiary (as
defined in Code §401(a)(9)(E)) to make a direct rollover of an eligible rollover
distribution to an individual retirement account under Code §408(a) or an
individual retirement annuity under Code §408(b) that is established on behalf
of the designated beneficiary and that will be treated as an inherited IRA
pursuant to the provisions of Code §402(c)(11). A non-Spouse rollover made after
December 31, 2009 will be subject to the direct rollover requirements under Code
§401(a)(31), the rollover notice requirements under Code §402(f) or the
mandatory withholding requirements under Code §3405(c).

(d)
Direct Rollover of non-taxable amounts. Notwithstanding any other provision of
the Plan, effective for taxable years beginning on or after January 1, 2007, an
Eligible Rollover Distribution may include the portion of any distribution that
is not includible in gross income. For this purpose, an Eligible Retirement Plan
includes a Defined Contribution or Defined Benefit Plan qualified under Code
§401(a) and a tax-sheltered annuity plan under Code §403(b), provided the
rollover is accomplished through a direct rollover and the recipient Eligible
Retirement Plan separately accounts for any amounts attributable to the rollover
of any nontaxable distribution and earnings thereon.

(e)
Rollovers to Roth IRA. For distributions occurring on or after January 1, 2008,
a Participant or beneficiary (including a non-spousal beneficiary to the extent
permitted under subsection (c) above), may rollover an Eligible Rollover
Distribution (as defined in subsection (a)(1)) to a Roth IRA, provided the
Participant (or beneficiary) satisfies the requirements for making a Roth
contribution under Code §408A(c)(3)(B). Any amounts rolled over to a Roth IRA
will be included in gross income to the extent such amounts would have been
included in gross income if not rolled over (as required under Code
§408A(d)(3)(A)). For purposes of this subsection (e), the Plan Administrator is
not responsible for assuring the Participant (or beneficiary) is eligible to
make a rollover to a Roth IRA.

8.06
Automatic Rollover. The Automatic Rollover rules in this Section 8.06 are
effective for all Involuntary Cash-Out Distributions (as defined in subsection
(b)) made on or after March 28, 2005. See Section 14.03(b)(4) for special rules
that apply upon termination of the Plan.

(c)
Automatic Rollover requirements. If a Participant is entitled to an involuntary
Cash-Out Distribution (as defined in subsection (b)), and the Participant does
not elect to receive a distribution of such amount (either as a Direct Rollover
to an Eligible Retirement Plan or as a direct distribution to the Participant),
then the Plan Administrator may pay the distribution in a Direct Rollover to an
individual retirement plan (IRA) designated by the Plan Administrator. (The
Automatic Rollover provisions under this subsection (a) apply to any involuntary
Cash-Out Distribution for which the Participant fails to consent to a
distribution, without regard to whether the


--------------------------------------------------------------------------------

© Copyright 2014    95    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




Participant can be located. See Section 7.12(c) for alternatives if the
Participant cannot be located after a reasonable diligent search.)
(d)
Involuntary Cash-Out Distribution. An Involuntary Cash-Out Distribution is any
distribution that is made from the Plan without the Participant’s consent.
Unless elected otherwise under AA §9-6(b), an Involuntary Cash-Out Distribution,
for purposes of applying the Automatic Rollover requirements under this Section
8.06, does not include any amounts below $1,000. To the extent elected under AA
§9-6(d), an involuntary Cash-Out Distribution also includes a distribution that
may be made without Participant consent upon attainment of age 62 or Normal
Retirement Age. (See Section 8.04 for the Participant consent requirements with
respect to distributions under the Plan.)

(e)
Treatment of Rollover Contributions. Unless elected otherwise under AA §9-6(c),
for purposes of determining whether a mandatory distribution is greater than
$1,000, the portion of the Participant’s distribution attributable to any
Rollover Contribution is excluded.

8.07
Distribution Upon Termination of Employment. Subject to the required minimum
distribution provisions under Section 8.12 , a Participant who terminates
employment for any reason (other than death) is entitled to receive a
distribution of his/her vested Account Balance in accordance with this Section
8.07. (See Section 8.08 for the applicable rules when a Participant dies before
distribution of his/her vested Account Balance is completed.)

(a)
Account Balance not exceeding $5,000. If a Participant’s vested Account Balance
does not exceed $5,000 at the time of distribution, the only distribution option
available under the Plan is a lump sum option. The Participant will be eligible
to receive a distribution of his/her vested Account Balance as of the date
selected in AA §9-3(b). (The Employer may elect in AA §9-6(a) to require a
Participant to consent to a distribution where his/her vested Account Balance
does not exceed an amount below $5,000. However this will not change the
distribution options described in this subsection (a), unless the Employer
specifically modifies such options under AA §9-3(b)(5). See Section 8.04 for a
further discussion of the consent requirements under the Plan.)

(b)
Account Balance exceeding $5,000. If a Participant’s vested Account Balance
exceeds $5,000 at the time of distribution, the Participant may elect to receive
a distribution of his/her vested Account Balance in any form permitted under AA
§9-1. The Participant will be eligible to receive a distribution of his/her
vested Account Balance as of the date selected in AA §9-3. (See Section 8.04 for
a discussion of the consent requirements under the Plan.) Distributions to
Employees may be accelerated upon special circumstances, such as termination
after attainment of Normal Retirement Age or other special circumstances,
provided such acceleration does not cause the Plan to violate the
nondiscrimination rules under Code §401 (a)(4) and the regulations thereunder.

8.08
Distribution Upon Death. Subject to the Required Minimum Distribution rules in
Section 8.12, a Participant’s vested Account Balance will be distributed to the
Participant’s Beneficiary(ies) in accordance with this Section 8.08. (See
subsection (c) for rules regarding the determination of Beneficiaries upon the
death of the Participant.) The form of benefit payable with respect to a
deceased Participant will depend on whether the Participant dies before or after
distribution of his/her Account Balance has commenced.

(e)
Death after commencement of benefits. If a Participant begins receiving a
distribution of his/her benefits under the Plan, and subsequently dies prior to
receiving the full value of his/her vested Account Balance, the remaining
benefit will continue to be paid to the Participant’s Beneficiary(ies) in
accordance with the form of payment that has already commenced. If a Participant
commences distribution prior to death only with respect to a portion of his/her
Account Balance, then the rules in subsection (b) apply to the rest of the
Account Balance.

(f)
Death before commencement of benefits. If a Participant dies before commencing
distribution of his/her benefits under the Plan, the form and timing of any
death benefits will depend on whether the value of the death benefit exceeds
$5,000. In determining whether the value of the death benefit exceeds $5,000, if
there is both a QPSA death benefit and a non-QPSA death benefit, each death
benefit is valued separately to determine whether it exceeds $5,000.

(11)
Death benefit not exceeding $5,000. If the value of the death benefit does not
exceed $5,000, such benefit will be paid to the Participant’s Beneficiary(ies)
in a single sum as soon as administratively feasible following the Participant’s
death.


--------------------------------------------------------------------------------

© Copyright 2014    96    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




(12)
Death benefit exceeding $5,000. If the value of the death benefit exceeds
$5,000, the payment of the death benefit will depend on whether the Qualified
Joint and Survivor Annuity requirements apply. See Section 9 to determine
whether the Qualified Joint and Survivor Annuity rules apply to a death
distribution from the Plan.

(i)
If the Qualified Joint and Survivor Annuity requirements do not apply, the
entire death benefit is payable in the form and at the time described in
subsection (ii)(B).

(ii)
If the Qualified Joint and Survivor Annuity requirements apply, the death
benefit may consist of a QPSA death benefit (as described in Section 9.03(a))
and, if applicable, a non-QPSA death benefit.

(A)
QPSA death benefit. Subject to the waiver procedures under Section 9.04(b), if
the Participant is married at the time of death, the surviving Spouse is
entitled to a QPSA death benefit payable in accordance with the provisions under
Section 9.03. (See Section 9.04(c) for rules regarding the determination of a
Participant’s marital status.)

(B)
Non-QPSA death benefits. If a Participant is not married at the time of death,
the QPSA death benefit was waived under a Qualified Election, or if the QPSA
death benefit is less than 100% of the Participant’s vested Account Balance,
then the non-QPSA death benefit is payable in the form and at the time described
in this subsection (B). Any death benefit payable under this subsection (B) will
be paid in a lump sum as soon as administratively feasible following the
Participant’s death. However, the death benefit may be payable in a different
form if prescribed by the Participant’s Beneficiary designation, or the
Beneficiary, before a lump sum payment of the benefit is made, elects to receive
the distribution in an alternative form of benefit permitted under Section 8.02.

In no event will any death benefit be paid in a manner that is inconsistent with
the Required Minimum Distribution rules under Section 8.12. The Beneficiary of
any pre-retirement death benefit described in this subsection (b) may postpone
the commencement of the death benefit to a date that is not later than the
latest commencement date permitted under Section 8.12.
(g)
Determining a Participant’s Beneficiary. The determination of a Participant’s
Beneficiary(ies) to receive any death benefits under the Plan will be based on
the Participant’s Beneficiary designation under the Plan. If a Participant does
not designate a Beneficiary to receive the death benefits under the Plan,
distribution will be made to the default Beneficiaries, as set forth in
subsection (3) below. However, any designation of a Beneficiary other than the
Participant’s Spouse, must satisfy the consent requirements under subsection (1)
and (2) below.

(10)
Post-retirement death benefit. If a Participant dies after commencing
distribution of benefits under the Plan (but prior to receiving a distribution
of his/her entire vested Account Balance under the Plan), the Beneficiary of any
post-retirement death benefit is determined in accordance with the Beneficiary
selected under the distribution option in effect prior to death.

(11)
Pre-retirement death benefit. If a Participant dies before commencing
distribution of his/her benefits under the Plan, the determination of the
Participant’s Beneficiary will be determined at the time of death under
subsection (i) or (ii), as applicable.

(iii)
If the Qualified Joint and Survivor Annuity requirements apply, the QPSA death
benefit will be payable in accordance with Section 9.02. If a QPSA death benefit
is payable under Section 9.02, such benefit will be paid to the Participant’s
surviving Spouse, unless;

(A)
there is no surviving Spouse,

(B)
the surviving Spouse has consented to the designation of an alternate
Beneficiary(ies) under a Qualified Election (as defined in Section 9.04), or

(C)
the surviving Spouse makes a valid disclaimer of the death benefit.

If the Qualified Joint and Survivor Annuity requirements apply, the Spouse is
determined as of the Annuity Starting Date for purposes of determining whether a
valid election has been made to waive the post-


--------------------------------------------------------------------------------

© Copyright 2014    97    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




retirement death benefit. If the Qualified Joint and Survivor Annuity
requirements do not apply, the Spouse is determined as of the Participant’s date
of death for purposes of determining whether a valid election has been made to
waive the post-retirement death benefit.
If the QPSA death benefit applies to less than 100% of the Participant’s vested
Account Balance, the remaining death benefit is payable to any Beneficiary(ies)
named in the Participant’s Beneficiary designation, without regard to whether
spousal consent is obtained for such designation. If a Spouse does not properly
consent to a Beneficiary designation, the QPSA waiver is invalid and the QPSA
death benefit is still payable to the Spouse, but the Beneficiary designation
remains valid with respect to any non-QPSA death benefit.
(iv)
If the Qualified Joint and Survivor Annuity requirements do not apply, the
surviving Spouse (determined at the time of the Participant’s death) will be
treated as the sole Beneficiary, regardless of any contrary Beneficiary
designation, unless there is no surviving Spouse, or the Spouse has consented to
the Beneficiary designation in a manner that is consistent with the requirements
for a Qualified Election under Section 9.04 or makes a valid disclaimer. (See
Section 9.04(c) for rules regarding the determination of a Participant’s marital
status.)

(12)
Default beneficiaries. To the extent a Beneficiary has not been named by the
Participant (subject to the spousal consent rules discussed above) and is not
designated under the terms of this Plan to receive all or any portion of the
deceased Participant’s death benefit, such amount shall be distributed to the
Participant’s surviving Spouse (if the Participant was married at the time of
death). If the Participant does not have a surviving Spouse at the time of
death, distribution will be made to the Participant’s surviving children, in
equal shares. If the Participant has no surviving children, distribution will be
made to the Participant’s estate. The Employer may modify the default
beneficiary rules described in this subparagraph under AA §9-5(a).

(13)
Identification of Beneficiaries. The Plan Administrator may request proof of the
Participant’s death and may require the Beneficiary to provide evidence of
his/her right to receive a distribution from the Plan in any form or manner the
Plan Administrator may deem appropriate. The Plan Administrator’s determination
of the Participant’s death and of the right of a Beneficiary to receive payment
under the Plan shall be conclusive. If a distribution is to be made to a minor
or incompetent Beneficiary, payments may be made to the person’s legal guardian,
conservator recognized under state law, or custodian in accordance with the
Uniform Gifts to Minors Act or similar law as permitted under the laws of the
state where the Beneficiary resides. The Plan Administrator or Trustee will not
be liable for any payments made in accordance with this subsection (4) and will
not be required to make any inquiries with respect to the competence of any
person entitled to benefits under the Plan.

(14)
Death of Beneficiary. Unless specified otherwise in the Participant’s
Beneficiary designation form or under AA §9-5(a), if a Beneficiary does not
predecease the Participant but dies before distribution of the death benefit is
made to the Beneficiary, the death benefit will be paid to the Beneficiary’s
estate. If the Participant and the Participant’s Beneficiary die simultaneously,
and the Participant’s Beneficiary designation form does not address simultaneous
death, the determination of the death beneficiary will be determined under any
state simultaneous death laws, to the extent applicable. If no applicable state
law applies, the death benefit will be paid to the any contingent beneficiaries
named under the Participant’s beneficiary designation. If there are no
contingent beneficiaries, the death benefit will be paid to the Participant’s
default beneficiaries, as described in subsection (3).

(15)
Divorce from Spouse. Unless designated otherwise under AA §9-5(c), if a
Participant designates his/her Spouse as Beneficiary and subsequent to such
Beneficiary designation, the Participant and Spouse are divorced, the
designation of the Spouse as Beneficiary under the Plan is automatically
rescinded unless specifically provided otherwise under a divorce decree or QDRO,
or unless the Participant enters into a new Beneficiary designation naming the
prior Spouse as Beneficiary. In addition, the provisions under this subsection
(6) will not apply if the Participant has entered into a Beneficiary designation
that specifically overrides the provisions of this subsection (6). For periods
prior to the date this Plan is executed by the Employer, this subsection (6)
also applies to situations where the Participant and Spouse are legally
separated.

8.09
Distribution to Disabled Employees. Unless elected otherwise under AA §9-4, no
special distribution rules apply to Disabled Employees. However, the Employer
may elect in AA §9-4 to permit a distribution at an earlier date for Disabled
Employees.


--------------------------------------------------------------------------------

© Copyright 2014    98    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




8.10
In-Service Distributions. The Employer may elect under AA §10 to permit
in-service distributions under the Plan. Except to the extent provided under
subsection (a) below, if an in-service distribution is not specifically
permitted under AA §10, a Participant may not receive a distribution from the
Plan until termination of employment, death or disability. If the Plan permits a
Participant to receive an in-service distribution, and such distribution is
subject to the Qualified Joint and Survivor Annuity requirements under Section
9, such distribution may be made only if the Participant’s Spouse (if the
Participant is married at the time of distribution) consents to such
distribution in accordance with the requirements under Section 9.04. If the Plan
holds contribution sources that are no longer permitted, the in-service
distribution options that applied with respect to such contribution sources
under the prior plan document continue to apply under this Plan. The Employer
may document any in-service distribution options for such prior contribution
sources under AA §A-12 of the Profit Sharing/401(k) Plan Adoption Agreement or
AA §A-8 of the Profit Sharing or Money Purchase Plan Adoption Agreement.

(a)
After-Tax Employee Contributions and Rollover Contributions. Unless designated
otherwise under AA §10-2, a Participant may withdraw at any time, upon written
request, all or any portion of his/her Account Balance attributable to After-Tax
Employee Contributions or Rollover Contributions. Any amounts transferred to the
Plan pursuant to a Qualified Transfer also may be withdrawn at any time pursuant
to a written request, as set forth under Section 14.05(d). No forfeiture will
occur solely as a result of an Employee’s withdrawal of After-Tax Employee
Contributions. (See Section 14.05 for a discussion of the distribution rules
applicable to transferred Plan assets.)

(b)
Employer Contributions and Matching Contributions. The Employer may elect under
AA §10 the extent to which in-service distributions will be permitted from
Employer Contributions and Matching Contributions under the Plan. (See
subsection (c) below for the in-service distribution rules applicable to Salary
Deferrals, QNECs, QMACs and Safe Harbor/QACA Safe Harbor Contributions under the
Profit Sharing/401(k) Plan.) If permitted under AA §10 of the Profit Sharing or
Profit Sharing/401(k) Plan Adoption Agreement, Employer Contributions may be
withdrawn upon the occurrence of a specified event (such as attainment of a
designated age or the occurrence of a Hardship, as defined in subsection (e)
below). In addition, a Participant may withdraw his/her Employer and/or Matching
Contributions upon the completion of a certain number of years, provided no
distribution solely on account of years may be made with respect to Employer
Contributions that have been accumulated in the Plan for less than 2 years,
unless the Participant has been a Participant in the Plan for at least 5 years.
(Sec Section 7.11 for special vesting rules that apply if a Participant takes an
in-service distribution prior to becoming 100% vested in such contributions.)

For Plan Years beginning after January 1, 2007, if the Plan is a pension plan
(e.g., a money purchase plan or if the Plan holds transferred assets from a
money purchase plan), a Participant may not receive an in-service distribution
of his/her vested Account Balance prior to the earlier of the attainment of
Normal Retirement Age or age 62 (to the extent permitted under AA §10-1).
(c)
Salary Deferrals, QNECs, QMACs, and Safe Harbor/QACA Safe Harbor Contributions.
If the Employer has adopted the Profit Sharing/401(k) Plan Adoption Agreement,
any Salary Deferrals, QNECs, QMACs, or Safe Harbor/QACA Safe Harbor
Contributions (including any earnings on such amounts) generally may not be
distributed prior to the Participant’s severance from employment, death, or
disability. However, the Employer may elect under AA §10 to permit an in-service
distribution of such amounts upon attainment of a specified age (no earlier than
age 59½) or upon a Hardship (as defined in subsection (e)). A Hardship
distribution is not available with respect to QNECs, QMACs, or Safe Harbor/QACA
Safe Harbor Contributions.

If Normal Retirement Age or Early Retirement Age is earlier than age 59½ and an
in-service distribution is permitted upon attainment of Normal Retirement Age or
Early Retirement Age from Salary Deferrals, QNECs, QMACs, or Safe Harbor/QACA
Safe Harbor Contributions, the Normal Retirement Age and/or Early Retirement Age
will be deemed to be age 59½ for purposes of determining eligibility to
distribute Salary Deferrals, QNECs, QMACs, or Safe Harbor/QACA Safe Harbor
Contributions.
(d)
Penalty-free withdrawals for individuals called to active duty. Effective
September 11, 2001, the distribution provisions applicable to Salary Deferrals
include a Qualified Reservist Distribution, as defined in subsection (1) below.
If a Participant takes a Qualified Reservist Distribution, such distributions
will not be subject to the 10% penalty tax under Code §72(t). A Qualified
Reservist Distribution is only available if permitted under AA §10-1.

(13)
Qualified Reservist Distribution. For purposes of this subsection (d), a
Qualified Reservist Distribution means any distribution to an individual if:


--------------------------------------------------------------------------------

© Copyright 2014    99    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




(i)
such distribution is from amounts attributable to elective deferrals described
in Code §402(g)(3)(A) or (C) or Code §501(c)(18)(D)(iii),

(ii)
such individual was (by reason of being a member of a reserve component (as
defined in §101 of Title 37 of the United States Code)) ordered or called to
active duty for a period in excess of 179 days or for an indefinite period, and

(iii)
such distribution is made during the period beginning on the date of such order
or call and ending at the close of the active duty period.

(14)
Active duty. A Qualified Reservist Distribution will only be available for
individuals who are ordered or called into active duty after September 11, 2001.

(e)
Hardship distribution. The Employer may elect under AA §10-I of the Profit
Sharing or Profit Sharing/401(k) Plan Adoption Agreement to authorize an
in-service distribution upon the occurrence of a Hardship event. The Employer
may elect to apply the safe harbor Hardship rules under subsection (1) or the
non-safe harbor Hardship provisions under subsection (2) below. A Hardship
distribution is not available for QNECs, QMACs or Safe Harbor/QACA Safe Harbor
Contributions.

(16)
Safe harbor Hardship distribution. To qualify for a safe harbor Hardship, a
Participant must demonstrate an immediate and heavy financial need, as described
in subsection (i), and the distribution must be necessary to satisfy such need,
as described in subsection (ii).

(i)
immediate and heavy financial need. To be considered an immediate and heavy
financial need, the Hardship distribution must be made to satisfy one of the
following financial needs:

(A)
to pay expenses incurred or necessary for medical care (as described in Code
§213(d)) of the Participant, the Participant’s Spouse or dependents (determined
without regard to whether the expenses exceed 7.5% of adjusted gross income);

(B)
for the purchase (excluding mortgage payments) of a principal residence for the
Participant;

(C)
for payment of tuition and related educational fees (including room and board)
for the next 12 months of post-secondary education for the Participant, the
Participant’s Spouse, children or dependents;

(D)
to prevent the eviction of the Participant from, or a foreclosure on the
mortgage of, the Participant’s principal residence;

(E)
to pay funeral or burial expenses for the Participant’s deceased parent, Spouse,
child or dependent;

(F)
to pay expenses to repair damage to the Participant’s principal residence that
would qualify for a casualty loss deduction under Code §165 (determined without
regard to whether the loss exceeds the 10% of adjusted gross income limit); or

(G)
for any other event that the IRS recognizes as a safe harbor Hardship
distribution event under ruling, notice or other guidance of general
applicability.

The payment of funeral or burial expenses under subsection (E) and the payment
of expenses to repair damage to a principal residence under subsection (F) only
apply to Plan Years beginning on or after January 1, 2006. For purposes of
determining eligibility of a Hardship distribution under this subsection (i), a
dependent is determined under Code §152. However, for taxable years beginning on
or after January 1, 2005, the determination of dependent for purposes of tuition
and education fees under subsection (C) above will be made without regard to
Code §152(b)(1), (b)(2), and (d)(1)(B) and the determination of dependent for
purposes of funeral or burial expenses under subsection (E) above will be made
without regard to Code §152(d)(1)(B).


--------------------------------------------------------------------------------

© Copyright 2014    100    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




A Participant must provide the Plan Administrator with a written request for a
Hardship distribution. The Plan Administrator may require written documentation,
as it deems necessary, to sufficiently document the existence of a proper
Hardship event.
(ii)
Distribution necessary to satisfy need. A distribution will be considered as
necessary to satisfy an immediate and heavy financial need of the Participant
if:

(A)
The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution);

(B)
The Participant has obtained all available distributions, other than Hardship
distributions, and all nontaxable loans under the Plan and all plans maintained
by the Employer; and

(C)
The Participant is suspended from making Salary Deferrals (and After-Tax
Employee Contributions) for at least 6 months after the receipt of the Hardship
distribution.

(17)
Non-safe harbor Hardship distribution. The Employer may elect in AA §10-1(e) of
the Profit Sharing or Profit Sharing/401(k) Plan Adoption Agreement to permit
Participants to take a Hardship distribution of Employer Contributions without
satisfying the requirements of subsection (1) above. A non-safe harbor Hardship
distribution is not available for QNECs, QMACs, or Safe Harbor/QACA Safe Harbor
Contributions.

(i)
Immediate and heavy financial need. For purposes of determining whether a
Hardship exists under this subsection (2), the same Hardship distribution events
described in subsection (1)(i) will qualify as a Hardship distribution event
under this subsection (2). The Employer may modify the permissible Hardship
distribution events under AA §10-3(1) of the Profit Sharing or Profit
Sharing/401(k) Plan Adoption Agreement.

(ii)
Distribution necessary to satisfy need. A Hardship distribution under this
subsection (2) need not satisfy the requirements under subsection (1)(ii) above.
Instead, all relevant facts and circumstances are considered to determine
whether the Employee has other resources reasonably available to relieve or
satisfy the need. For this purpose, resources include assets of the Employee’s
Spouse and minor children that are reasonably available to the Employee. In
addition, the amount withdrawn for hardship may include amounts necessary to pay
federal, state or local income taxes, or penalties reasonably anticipated to
result from the distribution.

The Employer or Plan Administrator may rely upon the Employee’s written
representation that the need cannot be reasonably relieved through the following
sources;
(A)
Reimbursement or compensation by insurance;

(B)
Liquidation of the Employee’s assets;

(C)
Cessation of Salary Deferrals or After-Tax Employee Contributions under the
Plan;

(D)
Other currently available distributions or nontaxable loans from the Plan or any
other plan maintained by the Employer (or any other employer);

(E)
Borrowing from commercial sources on reasonable commercial terms in an amount
sufficient to satisfy the need.

The Employer or Plan Administrator may not rely upon the written representation
under this subsection (ii) if it has actual knowledge to the contrary.
(18)
Amount available for Hardship distribution. A Participant may receive a Hardship
distribution of any portion of his/her vested Employer Contribution Account or
Matching Contribution Account (including earnings thereon), as permitted under
AA §10. A Participant may receive a Hardship distribution of Salary Deferrals
provided such distribution, when added to other Hardship distributions from
Salary Deferrals, does


--------------------------------------------------------------------------------

© Copyright 2014    101    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




not exceed the total Salary Deferrals the Participant has made to the Plan
(increased by income allocable to such Salary Deferrals as of the later of
December 31, 1988 or the end of the last Plan Year ending before July 1, 1989).
(19)
Availability to terminated Employees. If a Hardship distribution is permitted
under AA §10-1, a Participant may take such a Hardship distribution after
termination of employment to the extent no other distribution is available from
the Plan.

(20)
Application of Hardship distributions rules with respect to primary
beneficiaries. If elected under AA §10-3(e) of the Profit Sharing or Profit
Sharing 401(k) Plan Adoption Agreement, if the Plan otherwise permits Hardship
distributions based on the safe harbor hardship provisions under subsection (1),
the existence of an immediate and heavy financial need under subsection (1)(i)
may be determined with respect to a primary beneficiary under the Plan. For this
purpose, a primary beneficiary is an individual who is named as a beneficiary
under the Plan and has an unconditional right to all or a portion of a
Participant’s Account Balance upon the death of the Participant. Hardship
distributions with respect to primary beneficiaries under this subsection (5)
are limited to Hardship distributions on account of medical expenses,
educational expenses and funeral expenses (as described in subsections
(1)(i)(A), (1)(i)(C) and (1)(i)(E), above)). Ally Hardship distribution with
respect to a primary beneficiary must satisfy all the other requirements
applicable to Hardship distributions under subsection (e).

8.11
Sources of Distribution. Unless provided otherwise in separate administrative
provisions adopted by the Plan Administrator, in applying the distribution
provisions under this Section 8, distributions will be made on a pro rata basis
from all Accounts from which a distribution is permitted. Alternatively, the
Plan Administrator may permit Participants to direct the Plan Administrator as
to which Account the distribution is to be made. Regardless of a Participant’s
direction as to the source of any distribution, the tax effect of such a
distribution will be governed by Code §72 and the regulations thereunder.

(e)
Exception for Hardship withdrawals. If the Plan permits a Hardship withdrawal
from both Salary Deferrals (including Roth Deferrals) and Employer
Contributions, a Hardship distribution will first be treated as having been made
from a Participant’s Employer Contribution Account and then from the Employer’s
Matching Contribution Account, to the extent such Hardship distribution is
available with respect to such Accounts. Only when all available amounts have
been exhausted under the Participant’s Employer Contribution Account and/or
Matching Contribution Account will a Hardship distribution be made from a
Participant’s Pre-Tax Salary Deferral Account and/or Roth Deferral Account. (See
subsection (b) below for the ordering rules for distributions from the Pre-Tax
Salary Deferral and Roth Deferral Accounts.) The Plan Administrator may modify
the ordering rules under this subsection (a) under separate administrative
procedures.

(f)
Roth Deferrals. If a Participant has both a Pre-Tax Salary Deferral Account and
a Roth Deferral Account, withdrawals and loans from such Accounts will be made
in accordance with this subsection (b).

(8)
Distributions and withdrawals. Unless designated otherwise under AA §6A-5 of the
Profit Sharing/401(k) Plan Adoption Agreement or separate administrative
procedures, if a Participant has both a Pre-Tax Salary Deferral Account and a
Roth Deferral Account, the Participant may designate the extent to which a
distribution or withdrawal of Salary Deferrals will come from the Pre-Tax Salary
Deferral Account or the Roth Deferral Account. Alternatively, the Employer may
provide under AA §6A-5 (or under separate administrative procedures) that any
distribution or withdrawal of Salary Deferrals will be made on a pro rata basis
from the Pre-Tax Salary Deferral Account and the Roth Deferral Account.
Alternatively, the Employer may designate any other order of distribution and
withdrawals under AA §6A-5 or separate administrative procedures.

(9)
Distribution of Excess Deferrals, Excess Contributions or Excess Aggregate
Contributions. Unless designated otherwise under AA §6A-5 of the Profit
Sharing/401(k) Plan Adoption Agreement or separate administrative procedures, if
a Participant has both a Pre-Tax Salary Deferral Account and a Roth Deferral
Account, and the Plan is required to make a corrective distribution of Excess
Deferrals or Excess Contributions to such Participant (in accordance with
Section 5.02(b) or Section 6.01(b)(2)) or is required to make a distribution of
Salary Deferrals as a correction of Excess Aggregate Contributions (in
accordance with Section 6.02(b)(2)). the Participant may designate whether the
Plan will make such corrective distribution of Excess Deferrals or Excess
Contributions from the Pre-Tax Salary Deferral Account or the Roth Deferral
Account. Alternatively, the Employer may elect under AA §6A-5 of the Profit
Sharing/401(k) Plan Adoption Agreement (or under separate administrative
procedures) that corrective distributions of Salary


--------------------------------------------------------------------------------

© Copyright 2014    102    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




Deferrals to correct Excess Deferrals, Excess Contributions, or Excess Aggregate
Contributions will be made pro rata from the Pre-Tax Salary Deferral Account and
Roth Deferral Account or first from the Pre-Tax Salary Deferral Account or first
from the Roth Deferral Account.
Unless designated otherwise under separate administrative procedures, if a
Participant is permitted to designate the extent to which a corrective
distribution is made from the Pre-Tax Salary Deferral Account or the Roth
Deferral Account, and the Participant fails to designate the appropriate Account
by the date the corrective distribution is made from the Plan, such corrective
distribution may be withdrawn equally from both the Pre-Tax Salary Deferral
Account and the Roth Deferral Account or the Employer may withdraw such amounts
first from either the Pre-Tax Salary Deferral Account or the Roth Deferral
Account.
8.12
Required Minimum Distributions. Unless specified otherwise under Appendix A of
the Adoption Agreement, the provisions of this Section apply to calendar years
beginning on or after January 1, 2003. A Participant’s entire interest under the
Plan will be distributed, or begin to be distributed, to the Participant no
later than the Participant’s Required Beginning Date (as defined in subsection
(e)(5)). All distributions required under this Section 8.12 will be determined
and made in accordance with the regulations under Code §401(a)(9) and the
minimum distribution incidental benefit requirement of Code §401(a)(9)(G).

(f)
Period of distribution. For purposes of applying the required minimum
distribution rules under this Section 8.12, any distribution made in a form
other than a lump sum must be made over one of the following periods (or a
combination thereof):

(4)
the life of the Participant;

(5)
the life of the Participant and a Designated Beneficiary;

(6)
a period certain not extending beyond the life expectancy of the Participant; or

(7)
a period certain not extending beyond the joint and last survivor life
expectancy of the Participant and a Designated Beneficiary.

(g)
Death of Participant before required distributions begin. If the Participant
dies before required distributions begin, the Participant’s entire interest will
be distributed, or begin to be distributed, no later than as follows:

(1)
Surviving Spouse is sole Designated Beneficiary. Unless designated otherwise
under AA §10-4, if the Participant’s surviving Spouse is the Participant’s sole
Designated Beneficiary, the surviving Spouse may elect to take distributions
under the 5-year rule (as described in subsection (f)(1) below) or under the
life expectancy method. If the life expectancy method applies, distributions to
the surviving Spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70-1/2, if
later.

(2)
Surviving Spouse is not the sole Designated Beneficiary. Unless designated
otherwise under AA §10-4, if the Participant’s surviving Spouse is not the
Participant’s sole Designated Beneficiary, the Designated Beneficiary may elect
to take distributions under the 5-year rule (as described in subsection (f)(1)
below) or under the life expectancy method. If the life expectancy method
applies, then distributions to the Designated Beneficiary will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died. If the Designated Beneficiary does not elect to commence
distributions by December 31 of the calendar year immediately following the
calendar year in which the Participant dies, a complete distribution must be
made by December 31 of the calendar year containing the fifth anniversary of the
Participant’s death. See subsection (f)(1) below.

(3)
No Designated Beneficiary. If there is no Designated Beneficiary as of the date
of the Participant’s death who remains a Beneficiary as of September 30 of the
year immediately following the year of the Participant’s death, the
Participant’s entire interest will be distributed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

(4)
Death of surviving Spouse. If the Participant’s surviving Spouse is the
Participant’s sole Designated Beneficiary and the surviving Spouse dies after
the Participant but before distributions to the surviving


--------------------------------------------------------------------------------

© Copyright 2014    103    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




Spouse begin, this subsection (b) (other than subsection (1)) will apply as if
the surviving Spouse were the Participant.
For purposes of this subsection (b) and AA §10-4, unless subsection (4) applies,
distributions are considered to begin on the Participant’s Required Beginning
Date. If subsection (4) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving Spouse under
subsection (1) above. If distributions under an annuity purchased from an
insurance company irrevocably commence to the participant before the
Participant’s Required Beginning Date (or to the Participant’s surviving Spouse
before the date distributions are required to begin to the surviving Spouse
under subsection (1)), the date distributions are considered to begin is the
date distributions actually commence.
(h)
Required Minimum Distributions during Participant’s lifetime.

(1)
Amount of Required Minimum Distribution for each Distribution Calendar Year.
During the Participant’s lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(vi)
the quotient obtained by dividing the Participant’s Account Balance by the
distribution period set forth in the Uniform Lifetime Table found in Treas. Reg.
§1.401(a)(9)-9, Q&A-2, using the Participant’s age as of the Participant’s
birthday in the Distribution Calendar Year; or

(vii)
if the Participant’s sole Designated Beneficiary for the Distribution Calendar
Year is the Participant’s Spouse, the quotient obtained by dividing the
Participant’s Account Balance by the number in the Joint and Last Survivor Table
set forth in Treas. Reg. §1.401(a)(9)-9, Q&A-3, using the Participant’s and
Spouse’s attained ages as of the Participant’s and Spouse’s birthdays in the
Distribution Calendar Year.

(2)
Lifetime Required Minimum Distributions continue through year of Participant’s
death. Required Minimum Distributions will be determined under this subsection
(c) beginning with the first Distribution Calendar Year and continuing up to,
and including, the Distribution Calendar Year that includes the Participant’s
date of death.

(i)
Required Minimum Distributions after Participant’s death.

(1)
Death on or after date required distributions begin.

(iii)
Participant survived by Designated Beneficiary. If the Participant dies on or
after the date required distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Participant’s death is the quotient obtained
by dividing the Participant’s Account Balance by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of the
Participant’s Designated Beneficiary, determined as follows;

(A)
The Participant’s remaining life expectancy is calculated in accordance with the
Single Life Table found in Treas. Reg. §1.401(a)(9)-9, Q&A-1, using the age of
the Participant in the year of death, reduced by one for each subsequent year.

(B)
If the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary, the remaining life expectancy of the surviving Spouse is calculated
using the Single Life Table found in Treas. Reg. §1.401(a)(9)-9, Q&A-1, for each
Distribution Calendar Year after the year of the Participant’s death using the
surviving Spouse’s age as of the Spouse’s birthday in that year. For
Distribution Calendar Years after the year of the surviving Spouse’s death, the
remaining life expectancy of the surviving Spouse is calculated using the age of
the surviving Spouse as of the Spouse’s birthday in the calendar year of the
Spouse’s death, reduced by one for each subsequent calendar year.

(C)
If the Participant’s surviving Spouse is not the Participant’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining life expectancy is
calculated under the Single Life Table using the age of the Designated
Beneficiary in the year following the year of the Participant’s death, reduced
by one for each subsequent year.


--------------------------------------------------------------------------------

© Copyright 2014    104    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




(iv)
No Designated Beneficiary. If the participant dies on or after the date required
distributions begin and there is no Designated Beneficiary as of the
Participant’s date of death who remains a Designated Beneficiary as of September
30 of the year after the year of the Participant’s death, the minimum amount
that will be distributed for each Distribution Calendar Year after the year of
the Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the Participant’s remaining life expectancy under the Single
Life Table calculated using the age of the Participant in the year of death,
reduced by one for each subsequent year.

(2)
Death before date required distributions begin.

(viii)
Participant survived by Designated Beneficiary. Unless designated otherwise
under AA §10-4, if the Participant dies before the date required distributions
begin and there is a Designated Beneficiary, the minimum amount that will be
distributed for each Distribution Calendar Year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account Balance by the remaining life expectancy of the Participant’s Designated
Beneficiary, determined as provided in subsection (1).

(ix)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of the date of death of the
Participant who remains a Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest must be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(x)
Death of surviving Spouse before distributions to surviving Spouse are required
to begin. If the Participant dies before the date distributions begin, the
Participant’s surviving Spouse is the Participant’s sole Designated Beneficiary,
and the surviving Spouse dies before distributions are required to begin to the
surviving Spouse under Section (b)(1), this subsection (2) will apply as if the
surviving Spouse were the Participant.

(j)
Definitions.

(1)
Designated Beneficiary. A Beneficiary designated by the Participant (or the
Plan), whose life expectancy may be taken into account to calculate minimum
distributions, pursuant to Code §401(a)(9) and Treas. Reg. §1.401(a)(9)-4.

(2)
Distribution Calendar Year. A calendar year for which a minimum distribution is
required. For distributions beginning before the Participant’s death, the first
Distribution Calendar Year is the calendar year immediately preceding the
calendar year that contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
pursuant to subsection (b). The Required Minimum Distribution for the
Participant’s first Distribution Calendar Year will be made on or before the
Participant’s Required Beginning Date. The Required Minimum Distribution for
other Distribution Calendar Years, including the Required Minimum Distribution
for the Distribution Calendar Year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(3)
Life expectancy. For purposes of determining a Participant’s Required Minimum
Distribution amount, life expectancy is computed using one of the following
tables, as appropriate;

(i)
Single Life Table,

(ii)
Uniform Life Table, or

(iii)
Joint and Last Survivor Table found in Treas. Reg. §1.401(a)(9)-9.

(4)
Account Balance. For purposes of determining a Participant’s Required Minimum
Distribution, the Participant’s Account Balance is determined based on the
Account Balance as of the last Valuation Date in the calendar year immediately
preceding the Distribution Calendar Year (the “valuation calendar year”)
increased by the amount of any contributions or forfeitures allocated to the
Account Balance as of dates in the calendar year after the Valuation Date and
decreased by distributions made in the calendar year after the Valuation


--------------------------------------------------------------------------------

© Copyright 2014    105    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




Date. The Account Balance for the valuation calendar year includes any amounts
rolled over or transferred to the Plan either in the valuation calendar year or
in the Distribution Calendar Year if distributed or transferred in the valuation
calendar year.
(5)
Required Beginning Date. Unless designated otherwise under AA §10-4, a
Participant’s Required Beginning Date under the Plan is:

(iv)
For Five-Percent Owners. April 1 that follows the end of the calendar year in
which the Participant attains age 70½.

(v)
For Participants other than Five-Percent Owners. April 1 that follows the end of
the calendar year in which the later of the following two events occurs:

(H)
the Participant attains age 70½ or

(I)
the Participant terminates employment.

If a Participant is not a Five-Percent Owner for the Plan Year that ends with or
within the calendar year in which the Participant attains age 70½, and the
Participant has not retired by the end of such calendar year, his/her Required
Beginning Date is April 1 that follows the end of the first subsequent calendar
year in which the Participant becomes a Five-Percent Owner or retires.
A Participant may begin in-service distributions prior to his/her Required
Beginning Date only to the extent authorized under Section 8.10 and AA §10.
However, if this Plan were amended to add the Required Beginning Date rules
under this subsection (5), a Participant who attained age 70½ prior to January
1, 1999 (or, if later, January 1 following the date the Plan is first amended to
contain the Required Beginning Date rules under this subsection (5)) may receive
in-service minimum distributions in accordance with the terms of the Plan in
existence prior to such amendment.
(vi)
Alternative Required Beginning Date for Participants other than Five-Percent
Owners. The Employer may designate under AA §10-4 to determine the Required
Beginning Date for Participants other than Five-Percent Owners without regard to
the rule in subsection (ii) above. If so designated under AA §10-4, the Required
Beginning Date for all Participants under the Plan will be April 1 of the
calendar year following attainment of age 70½.

(vii)
Five-Percent Owner. A Participant is a Five-Percent Owner for purposes of this
Section if such Participant is a Five-Percent Owner (as defined in Section
1.69(a)) at any time during the Plan Year ending with or within the calendar
year in which the Participant attains age 70½. Once distributions have begun to
a Five-Percent Owner under this Section 8.12, they must continue to be
distributed, even if the Participant ceases to be a Five-Percent Owner in a
subsequent year.

(k)
Special Rules.

(1)
Election to apply 5-year rule to required distributions after death. If the
Participant dies before distributions begin and there is a Designated
Beneficiary, the Employer may elect under AA §10-4, instead of applying the
provisions of subsections (b) and (d), to require the Participant’s entire
interest to be distributed to the Designated Beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death. If
the Participant’s surviving Spouse is the Participant’s sole Designated
Beneficiary and the surviving Spouse dies after the Participant but before
distributions to either the Participant or the surviving Spouse begin, this
election will apply as if the surviving Spouse were the Participant.

(2)
Election to allow Participants or Beneficiaries to elect 5-year rule. If a
Participant or Designated Beneficiary is permitted under AA §10-4 to elect
whether to apply the life expectancy rule under subsection (b) above or the five
year rule under subsection (1), the election must be made no later than the
earlier of September 30 of the calendar year in which distribution would be
required to begin under subsection (b) or by September 30 of the calendar year
which contains the fifth anniversary of the Participant’s (or, if applicable,
surviving Spouse(s) death. If neither the Participant nor Beneficiary makes an
election under this paragraph, distributions will be made in accordance with the
5-year rule under subsection (1) above.


--------------------------------------------------------------------------------

© Copyright 2014    106    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




(3)
Forms of Distribution. Unless the Participant’s interest is distributed in the
form of an annuity purchased from an insurance company or in a lump sum on or
before the Required Beginning Date, as of the first Distribution Calendar Year,
distributions will be made in accordance with subsections (b) and (d). If the
Participant’s interest is distributed in the form of an annuity purchased from
an insurance company, distributions thereunder will be made in accordance with
the requirements of Code §401(a)(9) and the regulations.

(4)
Waiver of Required Minimum Distributions. For calendar year 2009, the Required
Minimum Distribution rules will not apply. In applying the provisions of this
Section 8.12 for the 2009 Distribution Calendar Year,

(viii)
the Required Beginning Date with respect to any individual shall be determined
without regard to this subsection for purposes of applying this paragraph for
Distribution Calendar Years after 2009, and

(ix)
required distributions to a beneficiary upon the death of the Participant shall
be determined without regard to calendar year 2009.

A Participant or beneficiary who would have been required to receive a Required
Minimum Distribution for the 2009 Distribution Calendar Year but for the
enactment of Code §401(a)(9)(H) (“2009 RMD”), may elect whether or not to
receive the 2009 RMD (or any portion of such distribution). A distribution of
the 2009 RMD or a series of substantially equal distributions (that include the
2009 RMDs) made at least annually and expected to last for the life (or life
expectancy) of the participant, the joint lives (or joint life expectancy) of
the participant and the participant’s designated beneficiary, or for a period of
at least 10 years, will be treated as an Eligible Rollover Distribution.
However, if all or any portion of a distribution during 2009 is treated as an
Eligible Rollover Distribution but would not be so treated if the Required
Minimum Distribution requirements under this Section 8.12 had applied during
2009, such distribution shall not be treated as an Eligible Rollover
Distribution for purposes of Code §§401(a)(31), 402(1) or 3405(c). (See Notice
2009-82 for transitional rules that apply for purposes of applying the rollover
rules to the distribution of 2009 RMDs.)
(5)
Treatment of trust beneficiaries as Designated Beneficiaries. If a trust is
properly named as a Beneficiary under the Plan, the beneficiaries of the trust
will be treated as the Designated Beneficiaries of the Participant solely for
purposes of determining the distribution period under this Section 8.12 with
respect to the trust’s interests in the Participant’s vested Account Balance.
The beneficiaries of a trust will be treated as Designated Beneficiaries for
this purpose only if, during any period during which required minimum
distributions are being determined by treating the beneficiaries of the trust as
Designated Beneficiaries, the following requirements are met:

(i)
the trust is a valid trust under state law, or would be but for the fact there
is no corpus;

(ii)
the trust is irrevocable or will, by its terms, become irrevocable upon the
death of the Participant;

(iii)
the beneficiaries of the trust who are beneficiaries with respect to the trust’s
interests in the Participant’s vested Account Balance are identifiable from the
trust instrument; and

(iv)
the Plan Administrator receives the documentation described in subsection (6)(i)
below.

If the foregoing requirements are satisfied and the Plan Administrator receives
such additional information as it may request, the Plan Administrator may treat
such beneficiaries of the trust as Designated Beneficiaries.
(6)
Special rules applicable to trust beneficiaries.

(i)
Information that must be supplied to Plan Administrator.

(A)
Required minimum distribution before death where Spouse is sole beneficiary. If
a Participant designates a trust as the beneficiary of his/her entire benefit
and the Participant’s Spouse is the sole beneficiary of the trust, the
Participant must provide the information under (I) or (II) below to satisfy the
information requirements under subsection (5)(iv) above.

(III)
The Participant must provide to the Plan Administrator a copy of the trust
instrument and agree that if the trust instrument is amended at any time in the
future, the Participant will,


--------------------------------------------------------------------------------

© Copyright 2014    107    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




within a reasonable time, provide to the Plan Administrator a copy of each such
amendment; or
(IV)
The Participant must:

(a)
provide to the Plan Administrator a list of all of the beneficiaries of the
trust (including contingent and remaindermen beneficiaries with a description of
the conditions on their entitlement sufficient to establish that the Spouse is
the sole beneficiary) for purposes of Code §401(a)(9);

(b)
certify that, to the best of the Participant’s knowledge, the list under
subsection (a) is correct and complete and that the requirements of subsection
(5) above are satisfied;

(c)
agree that, if the trust instrument is amended at any time in the future, the
Participant will, within a reasonable time, provide to the Plan Administrator
corrected certifications to the extent that the amendment changes any
information previously certified; and

(d)
agree to provide a copy of the trust instrument to the Plan Administrator upon
demand.

(B)
Required minimum distribution after death. In order to satisfy the documentation
requirement of subsection (5)(iv) above for required minimum distributions after
the death of the Participant (or Spouse in a case to which Treas. Reg.
§.401(a)(9)-3, Q&A-5 applies), the trustee of the trust must satisfy the
requirements of subsection (I) or (II) by October 31 of the calendar year
immediately following the calendar year in which the Participant died.

(I)
The trustee of the trust must:

(a)
provide the Plan Administrator with a final list of all beneficiaries of the
trust (including contingent and remaindermen beneficiaries with a description of
the conditions on their entitlement) as of September 30 of the calendar year
following the calendar year of the Participant’s death;

(b)
certify that, to the best of the trustee’s knowledge, the list in subsection (a)
is correct and complete and that the requirements of subsection (5) above are
satisfied; and

(c)
agree to provide a copy of the trust instrument to the Plan Administrator upon
demand.

(II)
The trustee of the trust must provide the Plan Administrator with a copy of the
actual trust document for the trust that is named as a beneficiary of the
Participant under the Plan as of the Participant’s date of death.

(ii)
Relief for discrepancy. If required minimum distributions are determined based
on the information provided to the Plan Administrator in certifications or trust
instruments described in subsection (i) above, the Plan will not fail to satisfy
Code §401(a)(9) merely because the actual terms of the trust instrument are
inconsistent with the information in those certifications or trust instruments
previously provided to the Plan Administrator, provided the Plan Administrator
reasonably relied on the information provided and the required minimum
distributions for calendar years after the calendar year in which the
discrepancy is discovered are determined based on the actual terms of the trust
instrument.

(7)
Trust beneficiary qualifying for marital deduction. If a Beneficiary is a trust
(other than an estate marital trust) that is intended to qualify for the federal
estate tax marital deduction under Code §2056 (“marital trust”), then:

(i)
in no event will the annual amount distributed from the Plan to the marital
trust be less than the greater of:

(A)
all fiduciary accounting income with respect to such Beneficiary’s interest in
the Plan, as determined by the trustee of the marital trust, or


--------------------------------------------------------------------------------

© Copyright 2014    108    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




(B)
the minimum distribution required under this Section 8.12;

(ii)
the trustee of the marital trust (or the trustee’s legal representative) shall
be responsible for calculating the amount to be distributed under subsection (i)
above and shall instruct the Plan Administrator in writing to distribute such
amount to the marital trust;

(iii)
the trustee of the marital trust may from time to time notify the Plan
Administrator in writing to accelerate payment of all or any part of the portion
of such beneficiary’s interest that remains to be distributed, and may also
notify the Plan Administrator to change the frequency of distributions (but not
less often than annually); and

(iv)
the trustee of the marital trust shall be responsible for characterizing the
amounts so distributed from the Plan as income or principle under applicable
state laws.

(l)
Transitional Rule. Notwithstanding the other requirements of this Section 8.12,
and subject to the Joint and Survivor Annuity Requirements under Section 9,
distribution on behalf of any Employee, including a Five-Percent Owner, may be
made in accordance with all of the following requirements (regardless of when
such distribution commences):

(1)
The distribution by the Plan is one that would not have disqualified the Plan
under Code §401(a)(9) as in effect prior to amendment by the Deficit Reduction
Act of 1984.

(2)
The distribution is in accordance with a method of distribution designated by
the Participant whose interest in the Plan is being distributed or, if the
Participant is deceased, by a Beneficiary of such Participant.

(3)
Such designation was in writing, was signed by the Participant or the
beneficiary, and was made before January 1, 1984.

(4)
The Participant had accrued a benefit under the Plan as of December 31, 1983.

(5)
The method of distribution designated by the Participant or the beneficiary
specifies the time at which distribution will commence, the period over which
distributions will be made, and in the case of any distribution upon the
Participant’s death, the beneficiaries of the Participant listed in order of
priority.

A distribution upon death will not be covered by this transitional rule unless
the information in the designation contains the required information described
above with respect to the distributions to be made upon the death of the
Participant.
For any distribution which commences before January 1, 1984, but continues after
December 31, 1983, the Participant, or the Beneficiary, to whom such
distribution is being made, will be presumed to have designated the method of
distribution under which the distribution is being made if the method of
distribution was specified in writing and the distribution satisfies the
requirements in subsections (1) - (5) above.
If a designation is revoked any subsequent distribution must satisfy the
requirements of Code §401(a)(9) and the proposed regulations thereunder. If a
designation is revoked subsequent to the date distributions are required to
begin, the Plan must distribute by the end of the calendar year following the
calendar year in which the revocation occurs the total amount not yet
distributed which would have been required to have been distributed to satisfy
Code §401(a)(9) and the proposed regulations thereunder, but for the TEFRA
§242(b)(2) election. For calendar years beginning after December 31, 1988, such
distributions must meet the minimum distribution incidental benefit
requirements. Any changes in the designation will be considered to be a
revocation of the designation. However, the mere substitution or addition of
another Beneficiary (one not named in the designation) under the designation
will not be considered to be a revocation of the designation, so long as such
substitution or addition does not alter the period over which distributions are
to be made under the designation, directly or indirectly (for example, by
altering the relevant measuring life). In the case in which an amount is
transferred or rolled over from one plan to another plan, the rules in Treas.
Reg. §1.401(a)(9)-8, Q&A-14 and Q&A-15 shall apply.
8.13
Correction of Qualification Defects. Nothing in this Section 8 precludes the
Plan Administrator from making a distribution to a Participant to correct a
qualification defect consistent with the correction procedures under the IRS’
voluntary compliance programs. Thus, for example, if an Employee is permitted to
enter the Plan prior to his/her proper Entry Date under Section 2.03(6) and the
Plan Administrator determines that a corrective distribution is a proper


--------------------------------------------------------------------------------

© Copyright 2014    109    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 8 - Plan Distributions

--------------------------------------------------------------------------------




means of correcting the operational violation, nothing in this Section 8 would
prevent the Plan from making such corrective distribution. Any such distribution
must be made in accordance with the correction procedures applicable under the
IRS’ voluntary correction programs as described in Rev. Proc. 2013-12 (or
successive guidance).






--------------------------------------------------------------------------------

© Copyright 2014    110    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 9 - Joint and Survivor Annuity Requirements

--------------------------------------------------------------------------------




SECTION 9
JOINT AND SURVIVOR ANNUITY REQUIREMENTS
9.01
Application of Joint and Survivor Annuity Rules. The Qualified Joint and
Survivor Annuity rules under this Section 9 will apply to any Participant who is
credited with an Hour of Service with the Employer on or after August 23, 1984.
(See Section 9.05 for special transitional rules that may apply.) The
application of the Joint and Survivor Annuity rules will differ based on the
type of Plan involved. Also see Rev. Rul. 2012-3 for rules for applying the
Qualified Joint and Survivor Annuity rules to any deferred annuity contracts
purchased under the Plan.

(o)
Money Purchase Plan. If the Employer adopts the Money Purchase Plan Adoption
Agreement, the Plan will be subject to the Joint and Survivor rules described
under this Section 9.

(p)
Profit Sharing or Profit Sharing/401(k) Plan. If the Employer adopts the Profit
Sharing or Profit Sharing/401(k) Plan Adoption Agreement, the Employer may elect
under AA §9-2(a) to apply the Joint and Survivor Annuity requirements under this
Section 9 to all Participants under the Plan. If the Employer does not elect
under AA §9-2(a) to apply the Joint and Survivor Annuity requirements to all
Participants, such requirements will only apply to a distribution from the Plan
if:

(8)
the Participant elects to receive a distribution in the form of a life annuity;
or

(9)
the distribution is made from benefits that were directly or indirectly
transferred from a plan that was subject to the Joint and Survivor Annuity
requirements at the time of the transfer; or

(10)
the distribution is made from benefits that are used to offset the benefits
under another plan of the Employer that is subject to the Joint and Survivor
Annuity requirements.

(q)
Exception to the Joint and Survivor Annuity Requirements. If, as of the Annuity
Starting Date, the Participant’s vested Account Balance (for pre-death
distributions) or the value of the QPSA death benefit (for post-death
distributions) does not exceed $5.000, the Participant or surviving Spouse, as
applicable, will receive a lump sum distribution pursuant to Section 8.07(a) or
Section 8.08(b)(1), in lieu of any QJSA or QPSA benefits.

(r)
Administrative procedures. The Plan Administrator may provide alternative
procedures for applying the spousal consent requirements under this Section 9
provided such procedures are consistent with the requirements under this Section
9. For example, the Plan Administrator may require under separate administrative
procedures to require spousal consent to Participant distributions or may in a
separate loan procedure require spousal consent prior to granting a Participant
loan, without subjecting the Plan to the Joint and Survivor Annuity
requirements.

(s)
Accumulated deductible employee contributions. A distribution from or under a
separate Account under a money purchase plan which is attributable solely to
accumulated deductible employee contributions, as defined in Code §72(o)(5)(B),
is subject to the rules under subsection (b) above.

9.02
Pre-Death Distribution Requirements. If a pre-death distribution is subject to
the Qualified Joint and Survivor Annuity requirements under this Section 9, the
distribution will be paid in the form of a Qualified Joint and Survivor Annuity
(QJSA), unless the Participant (and Spouse, if the Participant is married)
elects to receive the distribution in an alternative form. Effective for
distributions with an Annuity Starting Date in Plan Years beginning on or after
January 1, 2008, in addition to the QJSA form of benefit, a Participant (and
Spouse) may elect to receive distribution in the form of a Qualified Optional
Survivor Annuity (QOSA).

In applying the provisions under this Section 9.02, a Participant (and Spouse)
may only waive out of the QJSA pursuant to a Qualified Election (as defined in
Section 9.04). Under the Qualified Election provisions under Section 9.04, the
QOSA form of benefit is treated as a QJSA form of benefit for purposes of
determining whether spousal consent is required with respect to a waiver of the
QJSA in favor of the QOSA form of benefit. Thus, no spousal consent is required
to waive out of the QJSA form of benefit in favor of an actuarially equivalent
QOSA form of benefit.
(n)
Qualified Joint and Survivor Annuity (QJSA). A QJSA is an immediate annuity
payable over the life of the Participant with a survivor annuity payable over
the life of the Participant’s Spouse equal to 50% of the amount of the annuity
which is payable during the joint lives of the Participant and the Spouse. The
Employer may elect under AA §9-2(a) to increase the percentage of the Spouse’s
survivor annuity to 100%, 75% or 66-2/3% (instead


--------------------------------------------------------------------------------

© Copyright 2014    111    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 9 - Joint and Survivor Annuity Requirements

--------------------------------------------------------------------------------




of 50%). If the Participant is not married as of the Annuity Starting Date, the
QJSA is an immediate annuity payable over the life of the Participant.
(o)
Qualified Optional Survivor Annuity (QOSA). A QOSA is an immediate annuity
payable over the life of the Participant with a survivor annuity payable over
the life of the Participant’s Spouse that is equal to the applicable percentage
of the amount of the annuity that is payable during the joint lives of the
Participant and the Spouse and is the actuarial equivalent of a single life
annuity for the life of the Participant. If the survivor annuity provided by the
QJSA under the Plan is less than 75% of the annuity payable during the joint
lives of the Participant and Spouse, the applicable percentage is 75%. If the
survivor annuity provided by the QJSA under the Plan is greater than or equal to
75% of the annuity payable during the joint lives of the Participant and Spouse,
the applicable percentage is 50%.

(p)
Notice requirements.

(5)
Written explanation. The Plan Administrator shall provide each Participant with
a written explanation of:

(i)
the terms and conditions of the QJSA;

(ii)
the Participant’s right to make and the effect of an election to waive the QJSA
form of benefit;

(iii)
the rights of the Participant’s Spouse; and

(iv)
the right to make, and the effect of, a revocation of a previous election to
waive the QJSA.

The notice must be provided to each Participant under the Plan no less than 30
days and no more than 180 days prior to the Annuity Starting Date. The written
explanation shall comply with the requirements of Treas. Reg. §1.417(a)(3)-1.
(6)
Waiver of 30-day period. The Annuity Starting Date for a distribution in a form
other than a QJSA may be less than 30 days after receipt of the written
explanation described in the preceding paragraph provided;

(iv)
the Participant has been provided with information that clearly indicates that
the Participant has at least 30 days to consider whether to waive the QJSA and
elect (with spousal consent) a form of distribution other than a QJSA;

(v)
the Participant is permitted to revoke any affirmative distribution election at
least until the Annuity Starting Date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
QJSA is provided to the Participant; and

(vi)
the Annuity Starting Date is after the date the written explanation was provided
to the Participant.

For distributions on or after December 31, 1996, the Annuity Starting Date may
be a date prior to the date the written explanation is provided to the
Participant if the distribution does not commence until at least 30 days after
such written explanation is provided, subject to the waiver of the 30-day period
described above.
(q)
Annuity Starting Date. The Annuity Starting Date is the date an Employee
commences distributions from the Plan. If a Participant commences distribution
with respect to a portion of his/her Account Balance, a separate Annuity
Starting Date applies to any subsequent distribution. If distribution is made in
the form of an annuity, the Annuity Starting Date is the first day of the first
period for which annuity payments are made.

9.03
Distributions After Death. If the Joint and Survivor Annuity requirements apply
with respect to a distribution on behalf of a married Participant who dies
before the Annuity Starting Date (as defined in Section 9.02(d) above), the
surviving Spouse of that Participant is entitled to receive such distribution in
the form of a QPSA, unless the Participant and Spouse have waived the QPSA
pursuant to a Qualified Election. Any portion of a Participant’s vested Account
Balance that is not payable to the surviving Spouse as a QPSA will be payable
under the rules described in Section 8.08(b)(2)(ii)(B).

(k)
Qualified Preretirement Survivor Annuity (QPSA). A QPSA is an annuity payable
over the life of the surviving Spouse that is purchased using 50% of the
Participant’s vested Account Balance (that is subject to the


--------------------------------------------------------------------------------

© Copyright 2014    112    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 9 - Joint and Survivor Annuity Requirements

--------------------------------------------------------------------------------




Qualified Joint and Survivor Annuity requirements) as of the date of death. The
Employer may elect under AA §9-2(b) to increase the amount used to purchase the
QPSA to 100% (instead of 50%) of the Participant’s vested Account Balance. To
the extent that less than 100% of the Participant’s vested Account Balance is
paid to the surviving Spouse, any After-Tax Employee Contributions will be
allocated to the surviving Spouse in the same proportion as the After-Tax
Employee Contributions bear to the total vested Account Balance of the
Participant. If elected under AA §9-5(b), a surviving Spouse will not be
entitled to a QPSA if the Participant and surviving Spouse were not married
throughout the one year period ending on the date of the Participant’s death.
If a surviving Spouse is entitled to a QPSA distribution, the surviving Spouse
may elect to receive such distribution at any time following the Participant’s
death (subject to the required minimum distribution rules under Section 8.12)
and may elect to receive distribution in any form permitted under Section 8.02
of the Plan. A QPSA distribution will not commence to a surviving Spouse without
the consent of the surviving Spouse prior to the date the Participant would have
reached Normal Retirement Age (or age 62, if later). If the QPSA death benefit
has been waived, in accordance with the procedures in Section 9.04(b), then the
portion of the Participant’s vested Account Balance that would have been payable
as a QPSA death benefit in the absence of such a waiver is treated as a non-QPSA
death benefit payable under Section 8.08(b)(2)(ii)(B).
The QPSA death benefit may be payable to a non-Spouse Beneficiary only if the
Spouse consents to the Beneficiary designation, pursuant to the Qualified
Election requirements under Section 9.04, or makes a valid disclaimer. The
non-QPSA death benefit, if any, is payable to the person named in the
Beneficiary designation, without regard to whether spousal consent is obtained
for such designation. If a Spouse does not properly consent to a Beneficiary
designation. the QPSA waiver is invalid, and the QPSA death benefit is still
payable to the Spouse, but the Beneficiary designation remains valid with
respect to any non-QPSA death benefit.
(l)
Notice requirements. The Plan Administrator shall provide each Participant
within the applicable period for such Participant a written explanation of the
QPSA in such terms and in such manner as would be comparable to the explanation
provided for the QJSA in Section 9.02(c) above. The applicable period for a
Participant is whichever of the following periods ends last:

(4)
the period beginning with the first day of the Plan Year in which the
Participant attains age 32 and ending with the close of the Plan Year preceding
the Plan Year in which the Participant attains age 35;

(5)
a reasonable period ending after the individual becomes a Participant; or

(6)
a reasonable period ending after the joint and survivor annuity requirements
first apply to the Participant.

Notwithstanding the foregoing, notice must be provided within a reasonable
period ending after separation from service in the case of a Participant who
separates from service before attaining age 35.
For purposes of applying the preceding paragraph, a reasonable period ending
after the enumerated events described in (2) and (3) is the end of the two-year
period beginning one year prior to the date the applicable event occurs, and
ending one year after that date. In the case of a Participant who separates from
service before the Plan Year in which age 35 is attained, notice shall be
provided within the two-year period beginning one year prior to separation and
ending one year after separation. If such a Participant thereafter returns to
employment with the employer, the applicable period for such Participant shall
be redetermined.
9.04
Qualified Election. A Participant (and the Participant’s Spouse) may waive the
QJSA or QPSA pursuant to a Qualified Election. A Qualified Election is a written
election signed by both the Participant and the Participant’s Spouse (if
applicable) that specifically acknowledges the effect of the election. The
Spouse’s consent must be witnessed by a plan representative or notary public.
Any consent by a Spouse under a Qualified Election (or a determination that the
consent of a Spouse is not required) shall be effective only with respect to
such Spouse. If the Qualified Election permits the Participant to change a
payment form or Beneficiary designation without any further consent by the
Spouse, the Qualified Election must acknowledge that the Spouse has the right to
limit consent to a specific Beneficiary, and a specific form of benefit, as
applicable, and that the Spouse voluntarily elects to relinquish either or both
of such rights. A Participant or Spouse may revoke a prior waiver of the QPSA
benefit at any time before the commencement of benefits without limit on the
number of revocations. Spousal consent is not required for a Participant to
revoke a prior QPSA waiver. No consent obtained under this provision shall be
valid unless the Participant has received notice as provided in Section 9.02(c)
or Section 9.03(6), as applicable.


--------------------------------------------------------------------------------

© Copyright 2014    113    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 9 - Joint and Survivor Annuity Requirements

--------------------------------------------------------------------------------




(f)
QJSA. In the case of a waiver of the QJSA, the election must designate an
alternative form of benefit payment that may not be changed without spousal
consent (unless the Spouse enters into a general consent agreement expressly
permitting the Participant to change the form of payment without any further
spousal consent). Only the Participant needs consent to the commencement of a
distribution in the form of a QJSA.

(g)
QPSA. In the case of a waiver of the QPSA, the election must be made on a timely
basis and the election must designate a specific alternate Beneficiary,
including any class of Beneficiaries or any contingent Beneficiaries, which may
not be changed without spousal consent (unless the Spouse enters into a general
consent agreement expressly permitting the Participant to change the Beneficiary
designation without any further spousal consent). To be timely, a Participant
(and the Participant’s Spouse) may waive the QPSA at any time during the period
beginning on the first day of the Plan Year in which the Participant attains age
35 and ending on the date of the Participant’s death. If a Participant separates
from service prior to the first day of the Plan Year in which age 35 is
attained, with respect to the Account Balance as of the date of separation, the
election period begins on the date of separation. A Participant who has not yet
attained age 35 as of the end of a Plan Year may make a special Qualified
Election to waive, with spousal consent, the QPSA for the period beginning on
the date of such election and ending on the first day of the Plan Year in which
the Participant will attain age 35. Such election is not valid unless the
Participant receives the proper notice required under Section 9.03(6). QPSA
coverage is automatically reinstated as of the first day of the Plan Year in
which the Participant attains age 35. Any new waiver on or after such date must
satisfy all the requirements for a Qualified Election.

(h)
Identification of surviving Spouse. If it is established to the satisfaction of
the Plan Administrator that there is no Spouse or that the Spouse cannot be
located, any waiver signed by the Participant is deemed to be a Qualified
Election.

(8)
Definition of Spouse. For this purpose, a Participant will be deemed to not have
a Spouse if the Participant is legally separated or has been abandoned and the
Participant has a court order to such effect. However, a former Spouse of the
Participant will be treated as the Spouse or surviving Spouse and any current
Spouse will not be treated as the Spouse or surviving Spouse to the extent
provided under a QDRO. See Section 1.133 for the definition of Spouse under the
Plan.

(9)
One-year marriage rule. The Employer may elect under AA §9-5(b), for purposes of
applying the provisions of this Section 9, that an individual will not be
considered the surviving Spouse of the Participant if the Participant and the
surviving Spouse have not been married for the entire one-year period ending on
the date of the Participant’s death.

9.05
Transitional Rules. Any living Participant not receiving benefits on August 23,
1984, who would otherwise not receive the benefits prescribed under this Section
9 must be given the opportunity to elect to have the preceding provisions of
this Section 9 apply if such Participant is credited with at least one Hour of
Service under this Plan or a predecessor plan in a Plan Year beginning on or
after January 1, 1976, and such Participant had at least 10 years of vesting
service when he or she separated from service. The Participant must be given the
opportunity to elect to have this Section 9 apply during the period commencing
on August 23, 1984, and ending on the date benefits would otherwise commence to
such Participant. A Participant described in this paragraph who has not elected
to have this Section 9 apply is subject to the rules in this Section 9.05
instead. Also, a Participant who does not qualify to elect to have this Section
9 apply because such Participant does not have at least 10 Years of Service for
vesting purposes is subject to the rules of this Section 9.05.

Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one Hour of Service under this Plan or a predecessor plan
on or after September 2, 1974, and who is not otherwise credited with any
service in a Plan Year beginning on or after January 1, 1976, must be given the
opportunity to have his/her benefits paid in accordance with the following
paragraph. The Participant must be given the opportunity to elect to have this
Section 9.05 apply (other than the first paragraph of this Section) during the
period commencing on August 23, 1984, and ending on the date benefits would
otherwise commence to such Participant.
If, under either of the preceding two paragraphs, a Participant is subject to
this Section 9.05, the following rules apply.
(f)
Automatic joint and survivor annuity. If benefits in the form of a life annuity
become payable to a married Participant who;

(5)
begins to receive payments under the Plan on or after Normal Retirement Age;


--------------------------------------------------------------------------------

© Copyright 2014    114    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 9 - Joint and Survivor Annuity Requirements

--------------------------------------------------------------------------------




(6)
dies on or after Normal Retirement Age while still working for the Employer;

(7)
begins to receive payments on or after the Qualified Early Retirement Age; or

(8)
separates from service on or after attaining Normal Retirement Age (or the
Qualified Early Retirement Age) and after satisfying the eligibility
requirements for the payment of benefits under the plan and thereafter dies
before beginning to receive such benefits;

then such benefits will be received under this plan in the form of a QJSA,
unless the Participant has elected otherwise during the election period. For
this purpose, the election period must begin at least 6 months before the
participant attains Qualified Early Retirement Age and end not more than 90 days
before the commencement of benefits. Any election hereunder will be in writing
and may be changed by the Participant at any time.
(g)
Election of early survivor annuity. A Participant who is employed after
attaining the Qualified Early Retirement Age will be given the opportunity to
elect, during the election period, to have a survivor annuity payable on death.
If the Participant elects the survivor annuity, payments under such annuity must
not be less than the payments that would have been made to the Spouse under the
QJSA if the Participant had retired on the day before his or her death. Any
election under this provision will be in writing and may be changed by the
Participant at any time. For this purpose. the election period begins on the
later of:

(10)
the 90th day before the Participant attains the Qualified Early Retirement Age,
or

(11)
the date on which participation begins

and ends on the date the Participant terminates employment.
(h)
Qualified Early Retirement Age. The Qualified Early Retirement Age is the latest
of;

(15)
the earliest date, under the plan, on which the Participant may elect to receive
retirement benefits,

(16)
the first day of the 120th month beginning before the Participant reaches Normal
Retirement Age, or

(17)
the date the Participant begins participation under the Plan.





--------------------------------------------------------------------------------

© Copyright 2014    115    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




SECTION 10
PLAN ACCOUNTING AND INVESTMENTS
10.01
Participant Accounts. The Plan Administrator will maintain a separate Account
for each Participant to reflect the Participant’s entire interest under the
Plan. The Plan Administrator may maintain any (or all) of the following separate
sub-Accounts;

•
Pre-Tax Deferral Account

•
Roth Deferral Account

•
Employer Contribution Account

•
Matching Contribution Account

•
Qualified Nonelective Contribution (QNEC) Account

•
Qualified Matching Contribution (QMAC) Account

•
Safe Harbor Employer Contribution Account

•
Safe Harbor Matching Contribution Account

•
QACA Safe Harbor Employer Contribution Account

•
QACA Safe Harbor Matching Contribution Account

•
After-Tax Employee Contribution Account

•
Rollover Contribution Account

•
Roth Rollover Contribution Account

•
In-Plan Roth Conversion Account

•
Transfer Account.

The Plan Administrator may establish other Accounts, as it deems necessary, for
the proper administration of the Plan.
10.02
Valuation of Accounts. A Participant’s portion of the Trust assets is determined
as of each Valuation Date under the Plan. The value of a Participant’s Account
consists of the fair market value of the Participant’s share of the Trust
assets. The Trustee must value Plan assets at least annually. The Trustee’s
determination of the value of Trust assets shall be final and conclusive.

(m)
Periodic valuation. The Employer may elect under AA §11-1 or may elect
operationally to value assets on a periodic basis. The Trustee and the Plan
Administrator may adopt reasonable procedures for performing such valuations.

(n)
Daily valuation. The Employer may elect under AA §11-1 or may elect
operationally to value assets on a daily basis. The Plan Administrator may adopt
reasonable procedures for performing such valuations. Unless otherwise set forth
in the written procedures, a daily valued Plan will have its assets valued at
the end of each business day during which the New York Stock Exchange is open.
The Plan Administrator has authority to interpret the provisions of this Plan in
the context of a daily valuation procedure. This includes, but is not limited
to, the determination of the value of the Participant’s Account for purposes of
Participant loans, distribution and consent rights, and corrective
distributions.

(o)
Interim valuations. The Plan Administrator may request the Trustee to perform
interim valuations, provided such valuations do not result in discrimination in
favor of Highly Compensated Employees.

10.03
Adjustments to Participant Accounts. Unless the Plan Administrator adopts other
reasonable administrative procedures, as of each Valuation Date under the Plan,
each Participant’s Account is adjusted in the following manner.

(i)
Distributions and forfeitures from a Participant’s Account. A Participant’s
Account will be reduced by any distributions, forfeitures and other reductions
from the Account since the previous Valuation Date.

(j)
Life insurance premiums and dividends. A Participant’s Account will be reduced
by the amount of any life insurance premium payments under the Plan made for the
benefit of the Participant since the previous Valuation Date. The Account will
be credited with any dividends or credits paid on any life insurance policy held
by the Trust for the benefit of the Participant.

(k)
Contributions and forfeitures allocated to a Participant’s Account. A
Participant’s Account will be credited with any contribution, forfeiture or
other additions allocated to the Participant since the previous Valuation Date.


--------------------------------------------------------------------------------

© Copyright 2014    116    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




(l)
Net income or loss. A Participant’s Account will be adjusted for any net income
or loss in accordance with any reasonable procedures that the Plan Administrator
may establish. Such procedures may be reflected in a funding agreement governing
the applicable investments under the Plan. To the extent the Plan Administrator
does not establish separate written procedures, net income or loss will be
allocated to Participants’ Accounts in accordance with the following provisions.

(10)
Net income or loss attributable to General Trust Account. To the extent a
Participant’s Account is invested as part of a General Trust Account, such
Account is adjusted for its allocable share of net income or loss experienced by
the General Trust Account. The net income or loss of the General Trust Account
is allocated to the Participant Accounts in the ratio that each Participant’s
Account bears to all Accounts, based on the value of each Participant’s Account
as of the prior Valuation Date, as adjusted in subsections (a) - (c) above. In
determining Participant Account Balances as of the prior Valuation Date, the
Employer may apply a weighted average method that credits each Participant’s
Account with a portion of the contributions made since the prior Valuation Date.
The Plan’s investment procedures may designate the specific type(s) of
contributions eligible for a weighted allocation of net income or loss and may
designate alternative methods for determining the weighted allocation. If the
Employer elects to apply a weighted average method, such method will be applied
uniformly to all Participant Accounts under the General Trust Account.

(11)
Net income or loss attributable to a Directed Account. If the Participant or
Beneficiary is entitled to direct the investment of all or part of his/her
Account (see Section 10.07), the Account (or the portion of the Account which is
subject to such direction) will be maintained as a Directed Account, which
reflects the value of the directed investments as of any Valuation Date. The
assets held in a Directed Account may be (but are not required to be) segregated
from the other investments held in the Trust. Net income or loss attributable to
the investments made by a Directed Account is allocated to such Account in a
manner that reasonably reflects the investment experience of such Directed
Account. Where a Directed Account reflects segregated investments, the manner of
allocating net income or loss shall not result in a Participant (or Beneficiary)
being entitled to distribution from the Directed Account that exceeds the value
of such Account as of the date of distribution.

10.04
Share or unit accounting. The Plan’s investment procedures may provide for share
or unit accounting to reflect the value of Accounts, if such method is
appropriate for the investments allocable to such Accounts.

10.05
Suspense accounts. The Plan’s investment procedures also may provide for special
valuation procedures for suspense accounts that are properly established under
the Plan.

10.06
Investments under the Plan.

(h)
Investment options. The Trustee or other person(s) responsible for the
investment of Plan assets is authorized to invest Plan assets in any prudent
investment consistent with the funding policy of the Plan and the requirements
of ERISA. Investment options include, but are not limited to, the following:

•
common and preferred stock or other equity securities (including stock bought
and sold on margin);

•
Qualifying Employer Securities and Qualifying Employer Real Property (to the
extent permitted under subsection below);

•
corporate bonds;

•
open-end or closed-end mutual funds (including funds for which a Volume
Submitter Sponsor, Trustee, or affiliate serves as investment advisor or other
capacity);

•
money market accounts;

•
certificates of deposit;

•
debentures;

•
commercial paper;

•
put and call options;

•
limited partnerships;

•
mortgages;

•
U.S. Government obligations, including U.S. Treasury notes and bonds;

•
real and personal property having a ready market;

•
life insurance or annuity policies;

•
commodities;


--------------------------------------------------------------------------------

© Copyright 2014    117    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




•
savings accounts;

•
notes; and

•
securities issued by the Trustee and/or its affiliates, as permitted by law.

(i)
Common/collective trusts and collectibles. Plan assets may also be invested in a
common/collective trust fund, or in a group trust fund that satisfies the
requirements of IRS Revenue Ruling 81-100 (as modified by Rev. Rul. 2004-67 and
Rev. Rul. 2011-1). All of the terms and provisions of any such common/collective
trust fund or group trust into which Plan assets are invested are incorporated
by reference into the provisions of the Trust for this Plan. No portion of any
voluntary, tax deductible Employee contributions being held under the Plan (or
any eamings thereon) may be invested in life insurance contracts or, as with any
Participant-directed investment, in tangible personal property characterized by
the IRS as a collectible.

(j)
Limitations on the investment in Qualifying Employer Securities and Qualifying
Employer Real Property. The Trustee may invest in Qualifying Employer Securities
and Qualifying Employer Real Property within certain limits. Any such investment
shall only be made upon written direction of the Employer who shall be solely
responsible for the propriety of such investment. Additional directives
regarding the purchase, sale, retention or valuing of such securities may be
addressed in a funding policy, statement of investment policy, or other separate
procedures or documents governing the investment of Plan assets.

(11)
Profit Sharing Plan other than a 401(k) Plan. In the case of a Profit Sharing
Plan (without a 401(k) feature), no limit applies to the percentage of Plan
assets invested in Qualifying Employer Securities and Qualifying Employer Real
Property, except as provided in a funding policy, statement of investment
policy, or other separate procedures or documents governing the investment of
Plan assets.

(12)
401(k) Plan. With respect to the portion of the Plan consisting of amounts
attributable to Salary Deferrals (including Roth Deferrals), no more than 10% of
the fair market value of Plan assets attributable to Salary Deferrals and Roth
Deferrals may be invested in Qualifying Employer Securities and Qualifying
Employer Real Property if the Employer, the Trustee, or a person other than the
Participant requires any portion of the Salary Deferrals or Roth Deferrals and
attributable earnings to be invested in Qualifying Employer Securities or
Qualifying Employer Real Property.

(v)
Exceptions to Limitation. The limitation in this subsection (2) shall not apply
if any one of the conditions in subsections (A), (B) or (C) applies.

(A)
Investment of Salary Deferrals or Roth Deferrals in Qualifying Employer
Securities or Qualifying Real Property is solely at the discretion of the
Participant.

(B)
As of the last day of the preceding Plan Year, the fair market value of assets
of all profit sharing plans and 401(k) plans of the Employer was not more than
10% of the fair market value of all assets under plans maintained by the
Employer.

(C)
The portion of a Participant’s Salary Deferrals or Roth Deferrals required to be
invested in Qualifying Employer Securities and Qualifying Employer Real Property
for the Plan Year does not exceed 1% of such Participant’s Plan Compensation.

(vi)
No application to other contributions. The limitation in this subsection (2) has
no application to Matching Contributions or Employer Contributions. Instead, the
rules under subsection (1) above apply for such contributions.

(13)
Money purchase plan. In the case of a money purchase plan, no more than 10% of
the fair market value of Plan assets may be invested in Qualifying Employer
Securities and Qualifying Employer Real Property.

(14)
Special rules applicable to Qualifying Employer Securities and Qualifying
Employer Real Property. The Employer may elect under AA §11-7 to limit the
Accounts which can be used to invest in Qualifying Employer Securities or
Qualifying Employer Real Property. In addition, the Employer may elect to apply
different distribution options for Qualifying Employer Securities and/or
Qualifying Employer Real Property under AA §11-7.

To the extent permitted by the Employer under this Section 10.06(c), and unless
provided otherwise under AA §11-7, an Employee may direct the Employer to invest
amounts in his/her Rollover Contribution Account


--------------------------------------------------------------------------------

© Copyright 2014    118    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




in Qualifying Employer Securities. If an Employee is permitted to invest his/her
Rollover Contribution Account in Qualifying Employer Securities, any purchase or
sale of Qualifying Employer Securities must be for adequate consideration
(within the meaning of ERISA §3(18)). In addition, any investment in Qualifying
Employer Securities must satisfy the nondiscrimination requirements under Code
§401(a)(4) and the regulations thereunder and must not violate the prohibited
transaction rules under ERISA §408(e).
(k)
Diversification requirements for Defined Contribution Plans invested in Employer
securities. For Plan Years beginning on or after January 1, 2007, the following
rules apply with respect to Defined Contribution Plans that provide for the
investment of Plan assets in publicly-traded Employer securities.

(7)
Employer Contributions invested in Employer securities. If any portion of the
Account of a Participant attributable to Employer Contributions (other than
Salary Deferrals) is invested in Employer securities, if the Participant
(including a beneficiary of such Participant) has completed at least 3 Years of
Service for vesting purposes, such Participant may elect to direct the Plan to
divest any such securities and to reinvest an equivalent amount in other
investment options meeting the requirements of subsection (4).

(8)
Salary Deferrals and After-Tax Employee Contributions invested in Employer
securities. If any portion of the Account of a Participant attributable to
Salary Deferrals or Employee contributions (under the Profit Sharing/401(k)
Plan) is invested in Employer securities, such Participant may elect to direct
the Plan to divest any such securities and to reinvest an equivalent amount in
other investment options meeting the requirements of subsection (4).

(9)
Phase-in of diversification requirements. To the extent Employer securities are
acquired with Employer Contributions during a Plan Year beginning before January
1, 2007, the provisions under subsection (1) above shall only apply a percentage
of such securities (applied separately for each class of securities), as
determined below.

(v)
Phase-in percentage. For purposes of applying the phase-in rules under this
subsection (3), the phase-in rules apply to the following percentage of Employer
securities based on the Plan Year for which these requirements apply.

Plan Year
Applicable Percentage
 
 
2007
33
2008
66
2009 and later
100



(vi)
Exception for certain Participants over age 55. The phase-in rules under this
subsection (3) will not apply to Participants who have attained age 55 and
completed at least 3 Years of Service for vesting purposes before the first Plan
Year beginning on or after January 1, 2006.

(10)
Investment options. The requirements of this subsection (d) are met if the Plan
offers not less than three (3) investment options, in addition to Employer
securities, to which the Participant may direct the proceeds from the divestment
of employer securities pursuant to this paragraph, each of which is diversified
and has materially different risk and return characteristics. The Plan may
provide reasonable limits on the time for divestment and reinvestment
opportunities, provided such limits allow for at least quarterly divestment and
reinvestment opportunities. Except as provided in regulations, the Plan may not
impose restrictions or conditions on the investment of Employer securities which
are not imposed on the investment of other Plan assets, other than restrictions
or conditions imposed by reason of the application of securities laws or other
guidance.

(11)
Exceptions for certain plans. The diversification requirements under this
subsection (d) do not apply to;

(vii)
One-participant plans. A plan that on the first day of the Plan Year covered
only one individual (or the individual and the individual’s Spouse) and the
individual owned 100 percent of the Employer (whether or not incorporated), or
covered only one or more partners (or partners and their Spouses) and such plan;


--------------------------------------------------------------------------------

© Copyright 2014    119    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




(A)
meets the minimum coverage requirements of Code §410(b) without being combined
with any other plan of the Employer;

(B)
does not provide benefits to anyone except the individual (and the individual’s
Spouse) or the partners (and their Spouses);

(C)
does not cover any Related Employers (as defined in Section 1.120); and

(D)
does not cover an Employer that uses the services of Leased Employees (within
the meaning of Code §414(n)).

(viii)
Certain employee stock ownership plans. An employee stock ownership plan
(“ESOP”) if; (i) there are no contributions to such plan (or allocable earnings)
attributable to elective deferrals or matching contributions, and (ii) such plan
is not aggregated (pursuant to Code §414(1)) with any other defined contribution
plan or defined benefit plan maintained by the same Employer.

(12)
Certain plans treated as holding publicly-traded Employer securities. Except as
provided in regulations, a plan holding Employer securities which are not
publicly traded Employer securities shall be treated as holding publicly-traded
Employer securities if any Employer corporation, or any or any member of a
controlled group of corporations which includes such Employer corporation, has
issued a class of stock which is a publicly traded Employer security. This
subsection (6) will not apply if no Employer corporation, or parent corporation
of an Employer corporation (as defined in Code §424(e)), has issued any
publicly-traded Employer security, and no Employer corporation, or parent
corporation of an Employer corporation, has issued any special class of stock
which grants particular rights to, or bears particular risks for, the holder or
issuer with respect to any corporation described in this subsection (6) which
has issued any publicly-traded Employer security. For purposes of this
subsection (6), the term controlled group of corporations has the meaning given
such term by Code §1563(a), except that 50% shall be substituted for 80% each
place it appears.

10.07
Participant-directed investments. If the Plan (by election in AA §C-1 or under
separate investment procedures) permits Participant direction of investments,
each Participant shall have the exclusive right, in accordance with the
provisions of the Plan, to direct the investment by the Trustee of all or a
portion of the amounts allocated to the separate Accounts of the Participant
under the Plan. All investment directions by Participants shall be timely
furnished to the Trustee by the Plan Administrator, except to the extent such
directions are transmitted electronically or otherwise by Participants directly
to the Trustee or its delegate in accordance with rules and procedures
established and approved by the Plan Administrator and communicated to the
Trustee. In making any investment of Plan assets, the Trustee shall be fully
entitled to rely on such directions furnished to it by the Plan Administrator or
by Participants in accordance with the Plan Administrator’s approved rules and
procedures, and shall be under no duty to make any inquiry or investigation with
respect thereto. Except as otherwise provided in this Plan, neither the Trustee,
the Employer, nor any other fiduciary of the Plan will be liable to the
Participant for any loss resulting from action taken at the direction of the
Participant. (A reference to Participant under this Section 10.07 also applies
to any Beneficiary or Alternate Payee eligible to direct investments under the
Plan.)

(a)
Limits on participant investment direction. The Employer may elect under AA §C-
I or under separate investment procedures to limit Participant direction of
investment to specific types of contributions or with respect to specific
investment options. If Participant investment direction is limited to specific
investment options, it shall be the sole and exclusive responsibility of the
Employer to select the investment options, and the Trustee shall not be
responsible for selecting or monitoring such investment options, unless the
Trustee has otherwise agreed in writing. In no case may Participants direct that
investments be made in collectibles, other than U.S. Government or State issued
gold and silver coins. (See Section 10.03(d)(2) for rules regarding allocation
of net income or loss to a Directed Account.)

(b)
Failure to direct investment. If Participant direction of investments is
permitted, the Employer will designate how accounts will be invested in the
absence of proper affirmative direction from the Participant. The Employer may
designate a default fund under the Plan in which the Trustee shall deposit
contributions to the Trust on behalf of Participants who have been identified by
the Plan Administrator as having not specified investment choices under the
Plan. If the Trustee receives any contribution under the Plan that is not
accompanied by instructions directing its investment, the Trustee shall
immediately notify the Plan Administrator of that fact, and the Trustee


--------------------------------------------------------------------------------

© Copyright 2014    120    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




may, in its discretion, hold all or a portion of the contribution uninvested
without liability for loss of income or appreciation pending receipt of proper
investment directions.
(c)
Trustee to follow Participant direction. To the extent the Plan allows
Participant direction of investment, the Trustee is authorized to follow the
Participant’s written direction (or other form of direction deemed acceptable by
the Trustee). A Directed Account will be established for the portion of the
Participant’s Account that is subject to Participant direction of investment.
The Trustee may decline to follow a Participant’s investment direction to the
extent such direction would:

(9)
result in a prohibited transaction;

(10)
cause the assets of the Plan to be maintained outside the jurisdiction of the
U.S. courts;

(11)
jeopardize the Plan’s tax qualification;

(12)
be contrary to the Plan’s governing documents;

(13)
cause the assets to be invested in collectibles within the meaning of Code
§408(m);

(14)
generate unrelated business taxable income; or

(15)
result (or could result) in a loss exceeding the value of the Participant’s
Account.

The Trustee will not be responsible for any loss or expense resulting from a
failure to follow a Participant’s direction in accordance with the requirements
of this paragraph. Participant directions will be processed as soon as
administratively practicable following receipt of such directions by the
Trustee. The Trustee, Plan Administrator, or Employer will not be liable for a
delay in the processing of a Participant direction that is caused by a
legitimate business reason (including, but not limited to, a failure of computer
systems or programs, failure in the means of data transmission, the failure to
timely receive values or prices, or other unforeseen problems outside of the
control of the Trustee, Plan Administrator, or Employer).
(d)
Disclosure requirements. To the extent the Plan allows Participant direction of
investment, each Participant or beneficiary that has the right to direct the
investment of Plan assets must receive the disclosures required under DOL Reg.
§2550.404a-5 on a regular and periodic basis. The Plan Administrator will not be
liable for the completeness and accuracy of information used to satisfy these
disclosure requirements when the Plan Administrator reasonably and in good faith
relies on information received from or provided by a Plan service provider or
the issuer of a designated investment alternative. For purposes of this
subsection (d), a designated investment alternative is an investment alternative
designated by the Plan into which Participants and beneficiaries may direct the
investment of Plan assets held in their individual Accounts. The term designated
investment alternative shall not include brokerage windows, self-directed
brokerage accounts, or similar plan arrangements that enable Participants and
beneficiaries to select investments beyond those designated by the Plan.

(e)
ERISA §404(c) protection. If the Plan (by Employer election under AA §C-1 (b) or
pursuant to the Plan’s investment procedures) is intended to comply with ERISA
§404(c), the Participant investment direction program adopted by the Plan
Administrator should comply with applicable Department of Labor regulations.
Compliance with ERISA §404(c) is not required for plan qualification purposes.
The following information is provided solely as guidance to assist the Plan
Administrator in meeting the requirements of ERISA §404(c). Failure to meet any
of the following safe harbor requirements does not impose any liability on the
Plan Administrator (or any other fiduciary under the Plan) for investment
decisions made by Participants, nor does it mean that the Plan does not comply
with ERISA §404(c). Nothing in this Plan shall impose any greater duties upon
the Trustee with respect to the implementation of ERISA §404(c) than those
duties expressly provided for in procedures adopted by the Employer and agreed
to by the Trustee.

(18)
Disclosure requirements. The Plan Administrator (or other Plan fiduciary who has
agreed to perform this activity) shall provide, or shall cause a person
designated to act on his behalf to provide, the following information to
Participants;

(iii)
Mandatory disclosures. To satisfy the requirements of ERISA §404(c), the
Participants must receive certain mandatory disclosures, including:


--------------------------------------------------------------------------------

© Copyright 2014    121    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




(D)
an explanation that the Plan is intended to be an ERISA §404(e) plan and that
the fiduciaries of the Plan may be relieved of liability for any losses which
are the direct and necessary result of investment instructions given by the
Participant or beneficiary;

(E)
the information required pursuant to subsection (d) above; and

(F)
if Participants or beneficiaries are able to directly or indirectly acquire or
sell any Employer securities, a description of the procedures established to
provide for the confidentiality of information relating to the purchase, holding
and sale of such Employer securities, and the exercise of voting, tender and
similar rights, by Participants and beneficiaries, and the name, address and
phone number of the Plan fiduciary responsible for monitoring compliance with
such procedures.

(19)
Diversified investment options. The Plan must provide at least three diversified
investment options that offer a broad range of investment opportunity. Each of
the investment opportunities must have materially different risk and return
characteristics. The procedure may allow investment under a segregated brokerage
account.

(20)
Frequency of investment instructions. Participants must have the opportunity to
give investment instructions as frequently as is appropriate to the volatility
of the investment. For each investment option, the frequency can be no less than
quarterly.

10.08
Investment in Life Insurance. A group or individual life insurance policy
purchased by the Plan may be issued on the life of a Participant, a
Participant’s Spouse, a Participant’s child or children, a family member of the
Participant, or any other individual with an insurable interest. If this Plan is
a money purchase plan, a life insurance policy may only be issued on the life of
the Participant. A life insurance policy includes any type of policy, including
a second-to-die policy, provided that the holding of a particular type of policy
is not prohibited under rules applicable to qualified plans.

Any premiums on life insurance held for the benefit of a Participant will be
charged against such Participant’s vested Account Balance. Unless directed
otherwise, the Plan Administrator will reduce each of the Participant’s Accounts
under the Plan equally to pay premiums on life insurance held for such
Participant’s benefit. Any premiums paid for life insurance policies must
satisfy the incidental life insurance rules under subsection (a).
(f)
Incidental Life Insurance Rules. Any life insurance purchased under the Plan
must meet the following requirements:

(7)
Ordinary life insurance policies. The aggregate premiums paid for ordinary life
insurance policies (i.e., policies with both nondecreasing death benefits and
nonincreasing premiums) for the benefit of a Participant must be at any time
less than 50% of the aggregate amount of Employer Contributions (including
Salary Deferrals) and forfeitures that have been allocated to the Account of
such Participant.

(8)
Life insurance policies other than ordinary life. The aggregate premiums paid
for term, universal or other life insurance policies (other than ordinary life
insurance policies) for the benefit of a Participant shall not at any time
exceed 25% of the aggregate amount of Employer Contributions (including Salary
Deferrals) and forfeitures that have been allocated to the Account of such
Participant.

(9)
Combination of ordinary and other life insurance policies. The sum of one-half
(%) of the aggregate premiums paid for ordinary life insurance policies plus all
the aggregate premiums paid for any other life insurance policies for the
benefit of a Participant shall not at any time exceed 25% of the aggregate
amount of Employer Contributions (including Salary Deferrals) and forfeitures
which have been allocated to the Account of such Participant.

(10)
Exception for certain Profit Sharing and 401(k) Plans. If the Plan is a Profit
Sharing Plan or a Profit Sharing/401(k) Plan, the limitations in this Section do
not apply to the extent life insurance premiums are paid only with Employer
Contributions and forfeitures that have been accumulated in the Participant’s
Account for at least two years or are paid with respect to a Participant who has
been a Participant for at least five years. For purposes of applying this
special limitation, Employer Contributions do not include any Salary Deferrals,
QMACs, QNECs or Safe-Harbor Contributions under a 401(k) plan.


--------------------------------------------------------------------------------

© Copyright 2014    122    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 10 - Plan Accounting and Investments

--------------------------------------------------------------------------------




(11)
Exception for After-Tax Employee Contributions and Rollover Contributions. The
Plan Administrator also may invest, with the Participant’s consent, any portion
of the Participant’s After-Tax Employee Contribution Account or Rollover
Contribution Account in a group or individual life insurance policy for the
benefit of such Participant, without regard to the incidental life insurance
rules under this Section.

(g)
Ownership of Life Insurance Policies. The Trustee is the owner of any life
insurance policies purchased under the Plan. Any life insurance policy purchased
under the Plan must designate the Trustee as owner and beneficiary under the
policy. The Trustee will pay all proceeds of any life insurance policies to the
Beneficiary of the Participant for whom such policy is held in accordance with
the distribution provisions under Section 8 and the Joint and Survivor Annuity
requirements under Section 9. In no event shall the Trustee retain any part of
the proceeds from any life insurance policies for the benefit of the Plan.

(h)
Evidence of Insurability. Prior to purchasing a life insurance policy, the Plan
Administrator may require the individual whose life is being insured to provide
evidence of insurability, such as a physical examination, as may be required by
the Insurer.

(i)
Distribution of Insurance Policies. Life insurance policies under the Plan,
which are held on behalf of a Participant, must be distributed to the
Participant or converted to cash upon the later of the Participant’s Annuity
Starting Date (as defined in Section 1.11) or termination of employment. Any
life insurance policies that are held on behalf of a terminated Participant must
continue to satisfy the incidental life insurance rules under subsection (a). If
a life insurance policy is purchased on behalf of an individual other than the
Participant, and such individual dies, the Participant may withdraw any or all
life insurance proceeds from the Plan, to the extent such proceeds exceed the
cash value of the life insurance policy determined immediately before the death
of the insured individual.

(j)
Discontinuance of Insurance Policies. Investments in life insurance may be
discontinued at any time, either at the direction of the Trustee or other
fiduciary responsible for making investment decisions. If the Plan provides for
Participant direction of investments, life insurance as an investment option may
be eliminated at any time by the Plan Administrator. Where life insurance
investment options are being discontinued, the Plan Administrator, in its sole
discretion, may offer the sale of the insurance policies to the Participant, or
to another person, provided that the prohibited transaction exemption
requirements prescribed by the Department of Labor are satisfied.

(k)
Protection of Insurer. An Insurer (as defined in Section 1.73) that issues a
life insurance policy under the terms of this Section 10.08, shall not be
responsible for the validity of this Plan and shall be protected and held
harmless for any actions taken or not taken by the Trustee or any actions taken
in accordance with written directions from the Trustee or the Employer (or any
duly authorized representatives of the Trustee or Employer). An insurer shall
have no obligation to determine the propriety of any premium payments or to
guarantee the proper application of any payments made by the insurance company
to the Trustee. The insurer is not and shall not be considered a party to this
Plan and is not a fiduciary with respect to the Plan solely as a result of the
issuance of life insurance policies under this Section 10.08.

(l)
No Responsibility for Act of Insurer. Neither the Employer, the Plan
Administrator nor the Trustee shall be responsible for the validity of the
provisions under a life insurance policy issued under this Section 10.08 or for
the failure or refusal by the Insurer to provide benefits under such policy. The
Employer, the Plan Administrator and the Trustee are also not responsible for
any action or failure to act by the Insurer or any other person which results in
the delay of a payment under the life insurance policy or which renders the
policy invalid or unenforceable in whole or in part.







--------------------------------------------------------------------------------

© Copyright 2014    123    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




SECTION 11
PLAN ADMINISTRATION AND OPERATION
11.01
Plan Administrator. The Employer is the Plan Administrator, unless the Employer
designates in writing an alternative Plan Administrator. The Plan Administrator
has the responsibilities described in this Section 11.

11.02
Designation of Alternative Plan Administrator. The Employer may designate
another person or persons as the Plan Administrator by name, by reference to the
person or group of persons holding a particular position, by reference to a
procedure under which the Plan Administrator is designated, or by reference to a
person or group of persons charged with the specific responsibilities of Plan
Administrator.

(m)
Acceptance of responsibility by designated Plan Administrator. If the Employer
designates an alternative Plan Administrator, the designated Plan Administrator
must accept its responsibilities in writing. The Employer and the designated
Plan Administrator jointly will determine the time period for which the
alternative Plan Administrator will serve.

(n)
Multiple alternative Plan Administrators. If the Employer designated more than
one person as an alternative Plan Administrator, such Plan Administrators shall
act by majority vote, unless the group delegates particular Plan Administrator
duties to a specific person.

(o)
Resignation or removal of designated Plan Administrator. A designated Plan
Administrator may resign by delivering a written notice of resignation to the
Employer. The Employer may remove a designated Plan Administrator by delivering
a written notice of removal. If a designated Plan Administrator resigns or is
removed, and no new alternative Plan Administrator is designated, the Employer
is the Plan Administrator.

(p)
Employer responsibilities. If the Employer designates an alternative Plan
Administrator, the Employer will provide in a timely manner all appropriate
information necessary for the Plan Administrator to perform its duties. This
information includes, but is not limited to, Participant compensation data,
Employee employment, service and termination information, and other information
the Plan Administrator may require. The Plan Administrator may rely on the
accuracy of any information and data provided by the Employer.

(q)
Indemnification of Plan Administrator. The Employer will indemnify, defend and
hold harmless the Plan Administrator (including the individual members of any
administrative committee appointed by the Employer to handle administrative
functions of the Plan or any Employees who have administrative responsibility
for the Plan) with respect to any liability, loss, damage or expense resulting
from any act or omission (except willful misconduct or gross negligence) in
their official capacities in the administration of this Trust or Plan, including
attorney, accountant and advisory fees and all other expenses reasonably
incurred in their defense. The indemnification provisions of this Section do not
relieve any person from any liability under ERISA for breach of a fiduciary
duty. Furthermore, the Employer may execute a written agreement further
delineating the indemnification agreement of this Section, provided the
agreement is consistent with and does not violate ERISA.

11.03
Named Fiduciary. The Plan Administrator is the Named Fiduciary for the Plan,
unless the Plan Administrator specifically names another person or persons as
Named Fiduciary and the designated person accepts its responsibilities as Named
Fiduciary in writing. The Plan must always have at least one Named Fiduciary.

11.04
Duties, Powers and Responsibilities of the Plan Administrator. The Plan
Administrator will administer the Plan for the exclusive benefit of the Plan
Participants and Beneficiaries, and in accordance with the terms of the Plan. If
the terms of the Plan are unclear, the Plan Administrator may interpret the
Plan, provided such interpretation is consistent with the rules of ERISA and
Code §401 and is performed in a uniform and nondiscriminatory manner. This right
to interpret the Plan is an express grant of discretionary authority to resolve
ambiguities in the Plan document and to make discretionary decisions regarding
the interpretation of the Plan’s terms, including who is eligible to participate
under the Plan, and the benefit rights of a Participant or Beneficiary. Unless
an interpretation or decision is determined to be arbitrary and capricious, the
Plan Administrator will not be held liable for any interpretation of the Plan
terms or decision regarding the application of a Plan provision.

(c)
Delegation of duties, powers and responsibilities. The Plan Administrator may
delegate its duties, powers or responsibilities to one or more persons. Such
delegation must be in writing and accepted by the person or persons receiving
the delegation. The Employer must agree to such delegation by an alternative
Plan Administrator.


--------------------------------------------------------------------------------

© Copyright 2014    124    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(d)
Specific Plan Administrator responsibilities. The Plan Administrator has the
general responsibility to control and manage the operation of the Plan. This
responsibility includes, but is not limited to, the following:

(15)
To interpret and enforce the provisions of the Plan, including those related to
Plan eligibility, vesting and benefits;

(16)
To communicate with the Trustee and other responsible persons with respect to
the crediting of Plan contributions, the disbursement of Plan distributions and
other relevant matters;

(17)
To develop separate procedures (if necessary) consistent with the terms of the
Plan to assist in the administration of the Plan, including the adoption of a
separate or modified loan policy (see Section 13), procedures for direction of
investment by Participants (see Section 10.07), procedures for determining
whether domestic relations orders are QDROs (see Section 11.06), and procedures
for the determination of investment earnings to be allocated to Participants’
Accounts (see Section 10.03(d));

(18)
To maintain all records necessary for tax and other administration purposes;

(19)
To furnish and to file all appropriate notices, reports and other information to
Participants, Beneficiaries, the Employer, the Trustee and government agencies
(as necessary):

(20)
To provide information relating to Plan Participants and Beneficiaries;

(21)
To retain the services of other persons, including investment managers,
attorneys, consultants, advisers and others, to assist in the administration of
the Plan;

(22)
To review and decide on claims for benefits under the Plan;

(23)
To correct any defect or error in the operation of the Plan;

(24)
To establish a funding policy and method for the Plan for purposes of ensuring
the Plan is satisfying its financial objectives and is able to meet its
liquidity needs; and

(25)
To suspend contributions, including Salary Deferrals and/or After-Tax Employee
Contributions, on behalf of any or all Highly Compensated Employees, if the Plan
Administrator reasonably believes that such contributions will cause the Plan to
discriminate in favor of Highly Compensated Employees. See Sections 6.01(c) and
6.02(c).

11.05
Plan Administration Expenses.

(l)
Reasonable Plan administration expenses. All reasonable expenses related to plan
administration will be paid from Plan assets, except to the extent the expenses
are paid (or reimbursed) by the Employer. For this purpose, Plan expenses
include, but are not limited to, all reasonable costs, charges and expenses
incurred by the Trustee in connection with the administration of the Trust
(including such reasonable compensation to the Trustee as may be agreed upon
from time to time between the Employer or Plan Administrator and the Trustee and
any fees for legal services rendered to the Trustee). If liquid assets of the
Trust are insufficient to cover the fees of the Trustee or the Plan
Administrator, then Trust assets shall be liquidated to the extent necessary for
such fees. In the event any part of the Trust becomes subject to tax, all taxes
incurred will be paid from the Trust.

(m)
Plan expense allocation. The Plan Administrator will allocate plan expenses
among the accounts of Plan Participants. The Plan Administrator has authority to
allocate these expenses either proportionally based on the value of the Account
Balances or pro rata based on the number of Participants in the Plan. The Plan
Administrator will determine the proper method for allocating expenses in
accordance with such reasonable nondiscriminatory rules as the Plan
Administrator deems appropriate under the circumstances. Unless the Plan
Administrator decides otherwise, the following expenses will be allocated to the
Participant’s Account relative to which the expense is incurred; distribution
expenses, including those relating to lump sums, installments, QDROs, hardship,
in-service and required minimum distributions; loan expenses; participant
direction expenses, including brokerage fees; and benefit calculations.


--------------------------------------------------------------------------------

© Copyright 2014    125    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(n)
Expenses related to administration of former Employee or surviving Spouse. If
the Plan is making distributions to a former Employee or surviving Spouse, the
Plan may charge reasonable Plan administrative expenses to the Account of that
former Employee or surviving Spouse, but only if the administrative expenses are
on a pro rata basis. Under the pro rata basis, the expenses are based on the
amount in each account of a former Employee or surviving Spouse receiving
benefits from the Plan. The Plan Administrator may use another reasonable basis
for charging the expenses, provided it complies with the requirements of Title I
of ERISA. In any event, the allocation of plan expenses must meet the
nondiscrimination rules of Code §401(a)(4).)

(o)
ERISA Spending Account. The Employer may maintain an ERISA Spending Account to
hold certain miscellaneous amounts that are remitted to the Plan. Any amounts
allocated to the ERISA Spending Account will be applied to pay reasonable Plan
expenses no later than the end of the Plan Year following the Plan Year in which
such amounts were allocated to the ERISA Spending Account and, unless elected
otherwise under AA §11-9, any remaining amounts held in the ERISA Spending
Account will be allocated to Participants as an allocation of earnings for the
Plan Year. Such excess amounts held under the ERISA Spending Account may be
allocated in a reasonable manner. For example, such excess amounts may be
allocated to all Participants under the Plan as a uniform percentage of Plan
Compensation or pro rata on the basis of Account Balances.

11.06
Qualified Domestic Relations Orders (QDROs).

(f)
In general. The Plan Administrator must develop written procedures for
determining whether a domestic relations order is a QDRO and for administering
distributions under a QDRO. For this purpose, the Plan Administrator may use the
default QDRO procedures set forth in subsection (h) below or may develop
separate QDRO procedures.

(g)
Definitions related to Qualified Domestic Relations Orders (QDROs).

(12)
QDRO. A QDRO is a domestic relations order that creates or recognizes the
existence of an Alternate Payee’s right to receive, or assigns to an Alternate
Payee the right to receive, all or a portion of the benefits payable with
respect to a Participant under the Plan. (Sec Code §414(p).) The QDRO must
contain certain information and meet other requirements described in this
Section 11.06.

(13)
Domestic relations order. A domestic relations order is a judgment, decree, or
order (including the approval of a property settlement) that is made pursuant to
state domestic relations law (including community property law).

(14)
Alternate Payee. An Alternate Payee must be a Spouse, former Spouse, child, or
other dependent of a Participant.

(h)
Recognition as a QDRO. To be a QDRO, an order must be a domestic relations order
(as defined in subsection (b)(2) above) that relates to the provision of child
support, alimony payments, or marital property rights for the benefit of an
Alternate Payee. The Plan Administrator is not required to determine whether the
court or agency issuing the domestic relations order had jurisdiction to issue
an order, whether state law is correctly applied in the order, whether service
was properly made on the parties, or whether an individual identified in an
order as an Alternate Payee is a proper Alternate Payee under state law.

Effective April 6, 2007, a domestic relations order otherwise meeting the
requirements to be a QDRO shall not fail to be treated as a QDRO solely because;
(12)
the order is issued after, or revises, another domestic relations order or QDRO;
or

(13)
of the time at which the order is issued, including orders issued after the
death of the Participant.

Any QDRO described in this Section 11.06 shall be subject to the same
requirements and protections which apply to QDROs under Code §414(p)(7).
(i)
Contents of QDRO. A QDRO must contain the following information:

(15)
the name and last known mailing address of the Participant and each Alternate
Payee;


--------------------------------------------------------------------------------

© Copyright 2014    126    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(16)
the name of each plan to which the order applies;

(17)
the dollar amount or percentage (or the method of determining the amount or
percentage) of the benefit to be paid to the Alternate Payee; and

(18)
the number of payments or time period to which the order applies.

(j)
Impermissible QDRO provisions.

(13)
The order must not require the Plan to provide an Alternate Payee or Participant
with any type or form of benefit, or any option, not otherwise provided under
the Plan;

(14)
The order must not require the Plan to provide for increased benefits
(determined on the basis of actuarial value);

(15)
The order must not require the Plan to pay benefits to an Alternate Payee that
are required to be paid to another Alternate Payee under another order
previously determined to be a QDRO; and

(16)
The order must not require the Plan to pay benefits to an Alternate Payee in the
form of a Qualified Joint and Survivor Annuity for the lives of the Alternate
Payee and his or her subsequent Spouse.

(k)
Immediate distribution to Alternate Payee. Even if a Participant is not eligible
to receive an immediate distribution from the Plan, an Alternate Payee may
receive a QDRO benefit immediately in a lump sum, provided such distribution is
consistent with the QDRO provisions.

(l)
Fee for QDRO determination. The Plan Administrator may condition the making of a
QDRO determination on the payment of a fee by a Participant or an Alternate
Payee (either directly or as a charge against the Participant’s Account).

(m)
Default QDRO procedure. If the Plan Administrator chooses this default QDRO
procedure or if the Plan Administrator does not establish a separate QDRO
procedure, this subsection (h) will apply as the procedure the Plan
Administrator will use to determine whether a domestic relations order is a
QDRO. This default QDRO procedure incorporates the requirements set forth below.

(6)
Access to information. The Plan Administrator will provide access to Plan and
Participant benefit information sufficient for a prospective Alternate Payee to
prepare a QDRO. Such information might include the summary plan description,
other relevant plan documents, and a statement of the Participant’s benefit
entitlements. The disclosure of this information is conditioned on the
prospective Alternate Payee providing to the Plan Administrator information
sufficient to reasonably establish that the disclosure request is being made in
connection with a domestic relations order.

(7)
Notifications to Participant and Alternate Payee. The Plan Administrator will
promptly notify the affected Participant and each Alternate Payee named in the
domestic relations order of the receipt of the order. The Plan Administrator
will send the notification to the address included in the domestic relations
order. Along with the notification, the Plan Administrator will provide a copy
of the Plan’s procedures for determining whether a domestic relations order is a
QDRO.

(8)
Alternate Payee representative. The prospective Alternate Payee may designate a
representative to receive copies of notices and Plan information that are sent
to the Alternate Payee with respect to the domestic relations order.

(9)
Evaluation of domestic relations order. Within a reasonable period of time, the
Plan Administrator will evaluate the domestic relations order to determine
whether it is a QDRO. A reasonable period will depend on the specific
circumstances. The domestic relations order must contain the information
described in subsection (d). If the order is only deficient in a minor respect,
the Plan Administrator may supplement in formation in the order from information
within the Plan Administrator’s control or through communication with the
prospective Alternate Payee.


--------------------------------------------------------------------------------

© Copyright 2014    127    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(iii)
Separate accounting. Upon receipt of a domestic relations order, the Plan
Administrator will separately account for and preserve the amounts that would be
payable to an Alternate Payee until a determination is made with respect to the
status of the order. During the period in which the status of the order is being
determined, the Plan Administrator will take whatever steps are necessary to
ensure that amounts that would be payable to the Alternate Payee, if the order
were a QDRO, are not distributed to the Participant or any other person. The
separate accounting requirement may be satisfied, at the Plan Administrator’s
discretion, by a segregation of the assets that are subject to separate
accounting.

(iv)
Separate accounting until the end of 18 month period. The Plan Administrator
will continue to separately account for amounts that are payable under the QDRO
until the end of an 18-month period. The 18-month period will begin on the first
date following the Plan’s receipt of the order upon which a payment would be
required to be made to an Alternate Payee under the order. If, within the
18-month period, the Plan Administrator determines that the order is a QDRO. the
Plan Administrator must pay the Alternate Payee in accordance with the terms of
the QDRO. If, however, the Plan Administrator determines within the 18-month
period that the order is not a QDRO, or, if the status of the order is not
resolved by the end of the 18-month period, the Plan Administrator may pay out
the amounts otherwise payable under the order to the person or persons who would
have been entitled to such amounts if there had been no order. If the order is
later determined to be a QDRO, the order will apply only prospectively; that is,
the Alternate Payee will be entitled only to amounts payable under the order
after the subsequent determination.

(v)
Preliminary review. The Plan Administrator will perform a preliminary review of
the domestic relations order to determine if it is a QDRO. If this preliminary
review indicates the order is deficient in some manner, the Plan Administrator
will allow the parties to attempt to correct any deficiency before issuing a
final decision on the domestic relations order. The ability to correct is
limited to a reasonable period of time.

(vi)
Notification of determination. The Plan Administrator will notify in writing the
Participant and each Alternate Payee of the Plan Administrator’s decision as to
whether a domestic relations order is a QDRO. In the case of a determination
that an order is not a QDRO, the written notice will contain the following
information:

(E)
references to the Plan provisions on which the Plan Administrator based its
decision;

(F)
an explanation of any time limits that apply to rights available to the parties
under the Plan (such as the duration of any protective actions the Plan
Administrator will take); and

(G)
a description of any additional material, information, or modifications
necessary for the order to be a QDRO and an explanation of why such material,
information, or modifications are necessary.

(vii)
Treatment of Alternate Payee. If an order is accepted as a QDRO, the Plan
Administrator will act in accordance with the terms of the QDRO as if it were a
part of the Plan. Except as designated otherwise under this subsection (v), an
Alternate Payee will be considered a Beneficiary under the Plan and be afforded
the same rights as a Beneficiary. The Plan Administrator will provide any
appropriate disclosure information relating to the Plan to the Alternate Payee.
In determining the rights of an Alternate Payee, unless designated otherwise
under AA §C-4, the following rules apply:

(A)
Loans. An Alternate Payee is not permitted to take a loan from the Plan.

(B)
Death benefits. If an Alternate Payee dies prior to receiving the entire amount
designated under the QDRO, such benefits will be paid in accordance with Section
8.08, treating the Alternate Payee as the Beneficiary. If the Alternate Payee
dies without a designated Beneficiary, the benefits will be paid to the
Alternate Payee’s estate. Any death benefit will be paid in a single sum as soon
as administratively feasible after the Alternate Payee’s death.

(C)
Direction of investments. An Alternate Payee has the right to direct the
investment of the portion of the Participant’s benefit that is segregated for
the Alternate Payee’s benefit pursuant to a QDRO in the same manner as the
Participant.


--------------------------------------------------------------------------------

© Copyright 2014    128    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(D)
Voting rights. An Alternate Payee has the right to exercise any voting rights in
the same manner as the Participant under Section 12.04.

11.07
Claims Procedure. The Plan Administrator shall establish a procedure for benefit
claims consistent with the requirements of ERISA Reg. §2560.503-1. Unless
provided otherwise in a separate claims procedure, the provisions of this
Section 11.07 will apply for purposes of reviewing benefit claims. To the extent
any of the time periods specified in this Section I 1.07 are amended by law or
Department of Labor regulations, the time frames specified herein shall
automatically be changed in accordance with such law or regulation.

Upon receipt of a written claim for Plan benefits, the Plan Administrator is
authorized to conduct an examination of the relevant facts to determine the
merits of a Participant’s or Beneficiary’s claim. The Plan Administrator will
review the claim and provide written notification of its decision in accordance
with the guidelines under this Section 11.07.
(m)
Plan Administrator’s decision. The Plan Administrator must provide a claimant
with written notification of the Plan Administrator’s decision relating to a
claim within a reasonable period of time (not more than 90 days (45 days for
claims involving disability benefits) after the claim was filed. If special
circumstances require an extension to process the claim, the Plan Administrator
may have an additional period of up to 90 days (30 days for claims involving
disability benefits) provided the Plan Administrator provides the claimant with
written notice of the extension prior to the termination of the initial 90-day
period (45-day period for disability benefits). The notice of extension must
indicate the special circumstances requiring an extension of time and the date
by which the plan expects to render the benefit determination. (For claims
involving disability benefits, the 30-day extension period may be extended an
additional 30 days if the Plan Administrator determines that a decision cannot
be rendered within that extension period. The Plan Administrator must provide
the claimant with an additional extension notice prior to the expiration of the
first 30-day extension period.

If the claim is denied, the notification must set forth the reasons for the
denial, specific reference to pertinent Plan provisions on which the denial is
based, a description of any additional information necessary for the claimant to
perfect the claim, and the steps the claimant must take to submit the claim for
review.
(n)
Review procedure. A claimant will be provided a reasonable opportunity to have a
full and fair review of a denied claim. A claimant may submit a written request
for review of the claim for benefits within sixty (60) days after receiving the
written notification of the Plan Administrator’s decision with respect to the
claim. A claimant may submit written comments, documents, records, and other
information relating to the claim for benefits. In addition, a claimant may be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. The Plan Administrator will review the claimant’s request, taking
into account all comments, documents, records, and other information submitted
by the claimant relating to the claim.

(o)
Decision following review. The Plan Administrator will provide a written
decision upon review of a denied claim within a reasonable period of time after
the claimant requests a review of the claim. The Plan Administrator must respond
in writing within 60 days (45 days if the claim involves disability benefits) of
the date the claimant submitted the review application, unless special
circumstances exist (such as the need for a hearing). If special circumstances
require an extension of the notification period, the Plan Administrator may
extend the above period for an additional 60 days (45 days if the claim involves
disability benefits), provided the Plan Administrator notifies the claimant of
the extension with an explanation of the special circumstances requiring the
extension and the date by which the Plan Administrator expects to render a
decision.

If the claim for benefits is denied upon review, the Plan Administrator will
provide the claimant a written notice setting forth:
(1)
the specific reason(s) for denial of the claim;

(2)
the specific Plan provisions upon which the denial is based;

(3)
a statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits; and

(4)
a statement of the claimant’s right to bring a civil action under ERISA §502(a).


--------------------------------------------------------------------------------

© Copyright 2014    129    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(p)
Final review. If the Plan Administrator makes a final written determination
denying a Participant’s or Beneficiary’s benefit claim, the Participant or
Beneficiary may commence legal or equitable action with respect to the denied
claim upon completion of the claims procedures under this Section 11.07. Any
legal or equitable action must be commenced no later than the earlier of:

(1)
180 days following the date of the final determination or

(2)
three years following the proof of loss.

If a claimant fails to commence legal or equitable action with respect to the
denied claim within the above timeframe, the claimant will be deemed to have
accepted the Plan Administrator’s final decision with respect to the claim for
benefits.
11.08
Operational Rules for Short Plan Years. The following operational rules apply if
the Plan has a Short Plan Year. A Short Plan Year is any Plan Year that is less
than a 12-month period, either because of the amendment of the Plan Year, or
because the Effective Date of a new Plan is less than 12 months prior to the end
of the first Plan Year.

(a)
If the Plan is amended to create a Short Plan Year, and an Eligibility
Computation Period or Vesting Computation Period is based on the Plan Year, the
applicable computation period begins on the first day of the Short Plan Year,
but such period ends on the day which is 12 months from the first day of such
Short Plan Year. Thus, the computation period that begins on the first day of
the Short Plan Year overlaps with the computation period that starts on the
first day of the next Plan Year. This rule applies only to an Employee who has
at least one Hour of Service during the Short Plan Year.

If a Plan has an initial Short Plan Year, the rule in the above paragraph
applies only for purposes of determining an Employee’s Vesting Computation
Period and only if the Employer elects under AA §8-3(b) to exclude service
earned prior to the adoption of the Plan. For eligibility and vesting (where
service prior to the adoption of the Plan is not ignored), if the Eligibility
Computation Period or Vesting Computation Period is based on the Plan Year, the
applicable Computation Period will be determined on the basis of the Plan’s
normal Plan Year, without regard to the initial short Plan Year.
(b)
If Employer Contributions are allocated for a Short Plan Year, any allocation
condition under AA §6-5 or AA §6B-7 (under the Profit Sharing/401(k) Plan
Adoption Agreement) that requires a Participant to complete a specified number
of Hours of Service to receive an allocation of such Employer Contributions will
not be prorated as a result of such Short Plan Year unless otherwise specified
under the special rules in AA §6-5 or AA §6B-7, as applicable.

(c)
If the permitted disparity method is used to allocate any Employer Contributions
made for a Short Plan Year, the integration Level will be prorated to reflect
the number of months (or partial months) included in the Short Plan Year.

(d)
The Compensation Limit, as defined in Section 1.25, will be prorated to reflect
the number of months (or partial months) included in the Short Plan Year unless
the compensation used for such Short Plan Year is a period of 12 months. (See
Section 6.04(1)(1) for special rules that apply for the first year of a Safe
Harbor 401(k) Plan.)

In all other respects, the Plan shall be operated for the Short Plan Year in the
same manner as for a 12-month Plan Year, unless the context requires otherwise.
If the terms of the Plan are ambiguous with respect to the operation of the Plan
for a Short Plan Year, the Plan Administrator has the authority to make a final
determination on the proper interpretation of the Plan.
11.09
Special Distribution and Loan Rules for Participants Affected by Hurricanes
Katrina, Rita, And Wilma.

(m)
In general. This Section 11.09 sets forth the provisions of Section 1400Q of the
Gulf Opportunity Zone Act of 2005 relating to distributions and loans made to
Participants residing in areas affected by Hurricanes Katrina, Rita and Wilma.
The provisions of this Section 11.09 will apply only to the extent a
distribution or loan has been made to a qualified individual pursuant to the
provisions of this Section 11.09. If the Plan does not operationally apply the
rules under this Section 11.09, such provisions do not apply to the Plan. To the
extent this Section 11.09 applies to the Plan, the provisions of this Section
11.09 supersede any inconsistent provisions of the Plan or loan program.


--------------------------------------------------------------------------------

© Copyright 2014    130    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(n)
Tax-favored withdrawals of Qualified Hurricane Distributions.

(3)
Eligibility for Qualified Hurricane Distribution. A Qualified Individual may
take a Qualified Hurricane Distribution without regard to any distribution
restrictions otherwise applicable under the Plan. A Qualified Hurricane
Distribution is not subject to the early distribution penalty under Code §72(t).

(iii)
Definition of Qualified Hurricane Distribution. A Qualified Hurricane
Distribution is a distribution to a qualified individual as described in Code
§1400Q(a)(4)(A).

(iv)
Limit on amount of Qualified Hurricane Distributions. The aggregate amount of
Qualified Hurricane Distributions received by an individual for any taxable year
(from all plans maintained by the Employer and any member of a controlled group
which includes the Employer) may not exceed the excess (if any) of $100,000,
over the aggregate amounts treated as Qualified Hurricane Distributions received
by such individual for all prior taxable years.

(4)
Income inclusion spread over 3-year period. Unless a qualified individual elects
not to have this paragraph apply for any taxable year, a Qualified Hurricane
Distribution is not required to be included in gross income for the taxable year
of distribution but shall be included in gross income ratably over the 3-taxable
year period beginning with the taxable year of the distribution.

(5)
Repayment of Qualified Hurricane Distribution. A Participant who received a
Qualified Hurricane Distribution from the Plan or another eligible retirement
plan (as defined in Code §402(c)(8)(B)) may, at any time during the 3-year
period beginning on the day after the receipt of such distribution, make one or
more rollover contributions to the Plan in an aggregate amount that does not
exceed the amount of such Qualified Hurricane Distribution. This subsection (3)
only applies if the Plan permits rollover contributions.

(o)
Recontributions of qualified hardship distributions. A Participant who received
a qualified hardship distribution (as described in Code §1400Q(b)(2)), may make
one or more rollover contributions to the Plan during the applicable period (as
described in Code §1400Q(b)(3)), in an aggregate amount not to exceed the amount
of such qualified hardship distribution. This subsection (c) only applies if the
Plan permits rollover contributions.

(p)
Special loan rules.

(1)
Increased Participant loan limits. Notwithstanding the Participant loan
limitations under the Plan, for purposes of determining the maximum amount of a
Participant loan for a qualified individual (as defined in Code §1400Q(c)(3))
during the applicable period (described in Code §1400Q(c)(4)), the loan limits
under Section 13.03 of the Plan shall be applied by substituting “$100,000” for
“$50,000” under Section 13.03(a) and “the Participant’s vested Account Balance”
for “one-half (½) of the Participant’s vested Account Balance” under Section
13.03(b).

(2)
Delayed loan repayment date. If a qualified individual has an outstanding
Participant loan on or after the Qualified Beginning Date described below, and
the due date for repayment of such loan occurs during the period beginning on
the qualified beginning date (as defined in Code §1400Q(c)(4)) and ending on
December 31, 2006:

(ix)
the due date for repayment of the Participant loan shall be delayed for 1 year;

(x)
any subsequent repayments with respect to such loan shall be appropriately
adjusted to reflect the delay in the due date under subsection (i) and any
interest accruing during such delay; and

(xi)
in determining the 5-year period and the term of the loan under Section 13.07 of
the Plan, the 1-year delay period described in subsection (i) shall be
disregarded.

11.10
Requirements Under Emergency Economic Stabilization Act of 2008 (EESA). This
Section 11.10 sets forth the provisions under the Emergency Economic
Stabilization Act of 2008 (EESA) relating to Qualified Disaster Recovery
Assistance Distributions made to Participants residing in a federally declared
Midwestern disaster area between May 20, 2008 and August 1, 2008. The provisions
of this Section 11.10 will apply only to the extent a distribution or loan has
been made to a Qualified individual pursuant to the provisions of this Section
11.10. If the Plan does not operationally apply the rules under this Section
11.10, such provisions do not apply to the Plan. To the extent this


--------------------------------------------------------------------------------

© Copyright 2014    131    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




Section 11.10 applies to the Plan, the provisions of this Amendment supersede
any inconsistent provisions of the Plan or loan program.
(a)
Tax-favored withdrawals of Qualified Disaster Recovery Assistance Distributions.

(21)
Eligibility for Qualified Disaster Recovery Assistance Distributions. A
Qualified Individual may take a Qualified Disaster Recovery Assistance
Distribution without regard to any distribution restrictions otherwise
applicable under the Plan. A Qualified Disaster Recovery Assistance Distribution
is not subject to the early distribution penalty under Code §72(t).

(i)
Definition of Qualified Disaster Recovery Assistance Distributions. A Qualified
Disaster Recovery Assistance Distribution is a hardship distribution, in-service
distribution or a loan that is made to a Qualified Individual on or after a
presidentially-declared disaster date (the applicable disaster date), and before
January 1. 2010.

(ii)
Definition of Qualified Individual. A Qualified Individual is an individual
whose principal residence on the applicable disaster date was located in a
Midwestern Disaster Area and who suffered an economic loss due to severe storms,
flooding or tornadoes.

(iii)
Limit on amount of Qualified Disaster Recovery Assistance Distributions. The
aggregate amount of Qualified Disaster Recovery Assistance Distributions
received by an individual for any taxable year (from all plans maintained by the
Employer and any member of a controlled group which includes the Employer) may
not exceed the excess (if any) of $100,000, over the aggregate amounts treated
as Qualified Disaster Recovery Assistance Distributions received by such
individual for all prior taxable years.

(22)
Income inclusion spread over 3-year period. Unless a Qualified individual elects
not to have this paragraph apply for any taxable year, a Qualified Disaster
Recovery Assistance Distribution is not required to be included in gross income
for the taxable year of distribution but shall be included in gross income
ratably over the 3-taxable year period beginning with the taxable year of the
distribution.

(23)
Repayment of Qualified Disaster Recovery Assistance Distributions. A Participant
who received a Qualified Disaster Recovery Assistance Distribution from the Plan
or another eligible retirement plan (as defined in Code §402(c)(8)(B)) may, at
any time during the 3-year period beginning on the day after the receipt of such
distribution, make one or more rollover contributions to the Plan in an
aggregate amount that does not exceed the amount of such Qualified Disaster
Recovery Assistance Distribution. This subsection (3) only applies if the Plan
permits rollover contributions.

(b)
Recontributions of Qualified Hardship Distributions. A Participant who received
a qualified hardship distribution to purchase a home in the Midwest disaster
area within six months of the applicable disaster date and the home was not
purchased due to the disaster, may recontribute such distributions to the Plan
(or an IRA) no later than March 3, 2009. This subsection (b) only applies if the
Plan permits rollover contributions.

(c)
Special loan rules.

(15)
Increased Participant loan limits. Notwithstanding the Participant loan
limitations under the Plan, for purposes of determining the maximum amount of a
Participant loan for a Qualified individual (as defined in subsection (a)(1)(ii)
above) during the period from October 3, 2008 through December 31, 2009, the
loan limits under Section 13.03 of the Plan shall be applied by substituting
“$100,000” for “$50,000” under Section 13.03(a) and “the Participant’s vested
Account Balance” for “one-half (½) of the Participant’s vested Account Balance”
under Section 13.03(b).

(16)
Delayed loan repayment date. If a Qualified Individual has an outstanding
Participant loan on or after the applicable disaster date and before January 1,
2010:

(iv)
the due date for repayment of the Participant loan shall be delayed for 1 year;

(v)
any subsequent repayments with respect to such loan shall be appropriately
adjusted to reflect the delay in the due date under subsection (i) and any
interest accruing during such delay; and


--------------------------------------------------------------------------------

© Copyright 2014    132    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 11 - Plan Administration and Operation

--------------------------------------------------------------------------------




(vi)
in determining the 5-year period and the term of the loan under Section 13.07,
the 1-year delay period described in subsection (i) shall be disregarded.





--------------------------------------------------------------------------------

© Copyright 2014    133    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




Section 12
TRUST PROVISIONS
12.01
Establishment of Trust. in conjunction with the establishment of this Plan, the
Employer and the Trustee agree to establish and maintain a domestic Trust in the
United States consisting of such sums as shall from time to time be paid to the
Trustee under the Plan and such earnings, income and appreciation as may accrue
thereon. The Trustee shall carry out the duties and responsibilities herein
specified, but shall be under no duty to determine whether the amount of any
contribution by the Employer or any Participant is in accordance with the terms
of the Plan.

The Trust shall be held, invested, reinvested and administered by the Trustee in
accordance with the terms of the Plan and this Agreement solely in the interest
of Participants and their Beneficiaries and for the exclusive purpose of
providing benefits to Participants and their Beneficiaries and defraying
reasonable expenses of administering the Plan. Except as provided in Section
15.02, no assets of the Plan shall inure to the benefit of the Employer.
12.02
Types of Trustees. The Trustee identified in the Trustee Declaration page under
the Adoption Agreement shall act either as a Directed Trustee or as a
Discretionary Trustee, as designated on the Trustee Declaration page.

(i)
Directed Trustee. A Directed Trustee is subject to the direction of the Plan
Administrator, the Employer, a properly appointed investment manager, a Named
Fiduciary, or Plan Participant. A Directed Trustee does not have any
discretionary authority with respect to the investment of Plan assets. In
addition, a Directed Trustee is not responsible for the propriety of any
directed investment made pursuant to this Section and shall not be required to
consult or advise the Employer regarding the investment quality of any directed
investment held under the Plan.

(21)
Delegation of powers. The Directed Trustee shall be advised in writing regarding
the retention of investment powers by the Employer or the appointment of an
investment manager or other Named Fiduciary with power to direct the investment
of Plan assets. Any such delegation of investment powers will remain in force
until such delegation is revoked or amended in writing. The Employer is deemed
to have retained investment powers under this subsection to the extent the
Employer directs the investment of Participant Accounts for which affirmative
investment direction has not been received.

(22)
Direction of Trustee. The Employer is a Named Fiduciary for investment purposes
if the Employer directs investments pursuant to this subsection. Any investment
direction shall be made in writing by the Employer, investment manager, or Named
Fiduciary, as applicable. A Directed Trustee must act solely in accordance with
the direction of the Plan Administrator, the Employer, any employees or agents
of the Employer, a properly appointed investment manager or other fiduciary of
the Plan, a Named Fiduciary, or Plan Participants. (See Section 10.07 for a
discussion of the Trustee’s responsibilities with regard to Participant directed
investments.)

(23)
Restriction on Trustee. The Employer may direct the Directed Trustee to invest
in any media in which the Trustee may invest, as described in Section 12.03(b).
However, the Employer may not borrow from the Trust or pledge any of the assets
of the Trust as security for a loan to itself; buy property or assets from or
sell property or assets to the Trust; charge any fee for services rendered to
the Trust; or receive any services from the Trust on a preferential basis.

(j)
Discretionary Trustee. A Discretionary Trustee has exclusive authority and
discretion with respect to the investment, management or control of Plan assets.
Notwithstanding a Trustee’s designation as a Discretionary Trustee, a Trustee’s
discretion is limited, and the Trustee shall be considered a Directed Trustee,
to the extent the Trustee is subject to the direction of the Plan Administrator,
the Employer, a properly appointed investment manager, or a Named Fiduciary
under an agreement between the Plan Administrator and the Trustee. A Trustee
also is considered a Directed Trustee to the extent the Trustee is subject to
investment direction of Plan Participants. (See Section 10.07 for a discussion
of the Trustee’s responsibilities with regard to Participant-directed
investments.)

12.03
Responsibilities of the Trustee. In addition to the powers, rights and
responsibilities enumerated under this Section, the Trustee has all powers
necessary to carry out its duties in a prudent manner. The Trustee’s powers,
rights and responsibilities may be modified, supplemented or limited by a
separate trust agreement, investment policy, funding agreement, or other binding
document entered into between the Trustee and the Plan Administrator or
Employer. Such binding document must designate the Trustee’s responsibilities
with respect to the Plan. A separate trust agreement, investment policy, funding
agreement, or other binding document must be consistent with the terms of this
Plan and must comply with all qualification requirements under the Code and
regulations. To the extent the exercise of any


--------------------------------------------------------------------------------

© Copyright 2014    134    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




power, right or responsibility is subject to discretion, such exercise by a
Directed Trustee must be made at the direction of the Plan Administrator, the
Employer, an investment manager, a Named Fiduciary, or Plan Participant.
(e)
Responsibilities regarding administration of Trust.

(16)
The Trustee, the Employer and the Plan Administrator shall each discharge their
assigned duties and responsibilities under this Agreement and the Plan solely in
the interest of Participants and their Beneficiaries in the following manner;

(vii)
for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;

(viii)
with the care, skill, prudence, and diligence under the circumstances then
prevailing that a prudent person acting in a like capacity and familiar with
such matters would use in the conduct of an enterprise of a like character and
with like aims:

(ix)
by diversifying the available investments under the Plan so as to minimize the
risk of large losses, unless under the circumstances it is clearly prudent not
to do so; and

(x)
in accordance with the provisions of the Plan insofar as they are consistent
with the provisions of ERISA.

(17)
The Trustee will receive all contributions, earnings and other amounts made to
and under the terms of the Plan. The Trustee is not obligated in any manner to
ensure that such amounts are correct in amount or that such amounts comply with
the terms of the Plan, the Code or ERISA. The Trustee is not liable for the
manner in which such amounts are deposited or the allocation between
Participant’s Accounts, to the extent the Trustee follows the written direction
of the Plan Administrator or Employer.

(18)
The Trustee will make distributions from the Trust in accordance with the
written directions of the Plan Administrator or other authorized representative.
To the extent the Trustee follows such written direction, the Trustee is not
obligated in any manner to ensure a distribution complies with the terms of the
Plan, that a Participant or Beneficiary is entitled to such a distribution, or
that the amount distributed is proper under the terms of the Plan. If there is a
dispute as to a payment from the Trust, the Trustee may decline to make payment
of such amounts until the proper payment of such amounts is determined by a
court of competent jurisdiction, or the Trustee has been indemnified to its
satisfaction.

(19)
The Trustee may employ agents, attorneys, accountants and other third parties to
provide counsel on behalf of the Plan, where the Trustee deems advisable. The
Trustee may reimburse such persons from the Trust for reasonable expenses and
compensation incurred as a result of such employment. The Trustee shall not be
liable for the actions of such persons, provided the Trustee acted prudently in
the employment and retention of such persons. In addition, the Trustee will not
be liable for any actions taken as a result of good faith reliance on the advice
of such persons.

(20)
The Trustee shall keep full and accurate accounts of all receipts, investments,
disbursements and other transactions hereunder, including such specific records
as may be agreed upon in writing between the Employer and the Trustee. All such
accounts, books and records shall be open to inspection and audit at all
reasonable times by any authorized representative of the Trustee or the Plan
Administrator. A Participant may examine only those individual account records
pertaining directly to him.

(21)
Except as provided in Section 15.02, at no time prior to the satisfaction of all
liabilities with respect to Participants and their Beneficiaries under the Plan
shall any part of the corpus or income of the Fund be used for, or diverted to,
purposes other than for the exclusive benefit of Participants or their
Beneficiaries, or for defraying reasonable expenses of administering the Plan.

(f)
Responsibilities regarding investment of Plan assets.

(12)
The Trustee shall be responsible for holding the assets of the Trust in
accordance with the provisions of this Plan.


--------------------------------------------------------------------------------

© Copyright 2014    135    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




(13)
The Trustee may invest and reinvest, manage and control the Plan assets in a
manner that is consistent with the Plan’s funding policy and investment
objectives of the Plan. The Trustee may invest in any investment, as authorized
under this subsection (b), which the Trustee deems advisable and prudent,
subject to the proper written direction of the Plan Administrator, the Employer,
a properly appointed investment manager, a Named Fiduciary or a Plan
Participant. The Trustee is not liable for the investment of Plan assets to the
extent the Trustee is following the proper direction of the Plan Administrator,
the Employer, a Participant, an investment manager, or other person or persons
duly appointed by the Employer to provide investment direction. In addition, the
Trustee does not guarantee the Trust in any manner against investment loss or
depreciation in asset value, or guarantee the adequacy of the Trust to meet and
discharge any or all liabilities of the Plan.

(14)
The Trustee may hold any securities or other property in the name of the Trustee
or in the name of the Trustee’s nominee, and may hold any investments in bearer
form, provided the books and records of the Trustee at all times show such
investment to be part of the Trust. If securities are held on behalf of the Plan
in the name of the Trustee’s nominee, such securities must be held by;

(x)
A bank or trust company that is subject to supervision by the United States or a
State, or a nominee of such bank or trust company;

(xi)
A broker or dealer registered under the Securities Exchange Act of 1934, or a
nominee of such broker or dealer; or

(xii)
A clearing agency as defined in section 3(a)(23) of the Securities Exchange Act
of 1934, or its nominee.

(15)
The Trustee may retain such portion of the Plan assets in cash or cash balances
as the Trustee may, from time to time, deem to be in the best interests of the
Plan, without liability for interest thereon.

(16)
The Trustee may collect and receive any and all moneys and other property due
the Plan and to settle, compromise, or submit to arbitration any claims, debts,
or damages with respect to the Plan, and to commence or defend on behalf of the
Plan any lawsuit, or other legal or administrative proceedings.

(17)
The Trustee may pay expenses out of Plan assets as necessary to administer the
Trust and as authorized under the Plan.

(18)
The Trustee may borrow or raise money on behalf of the Plan in such amount, and
upon such terms and conditions, as the Trustee deems advisable. The Trustee may
issue a promissory note as Trustee to secure the repayment of such amounts and
may pledge all, or any part, of the Trust as security.

(19)
The Trustee is authorized to execute, acknowledge and deliver all documents of
transfer and conveyance, receipts. releases, and any other instruments that the
Trustee deems necessary or appropriate to carry out its powers, rights and
duties hereunder.

(20)
The Trustee, upon the written direction of the Plan Administrator, is authorized
to enter into a transfer agreement with the Trustee of another qualified
retirement plan and to accept a transfer of assets from such retirement plan on
behalf of any Employee of the Employer. The Trustee is also authorized, upon the
written direction of the Plan Administrator, to transfer some or all of a
Participant’s vested Account Balance to another qualified retirement plan on
behalf of such Participant. A transfer agreement entered into by the Trustee
does not affect the Plan’s status as a Volume Submitter Plan.

(21)
If the Employer maintains more than one Plan, the assets of such Plans may be
commingled for investment purposes. The Trustee must separately account for the
assets of each Plan. A commingling of assets does not cause the Trusts
maintained with respect to the Employer’s Plans to be treated as a single Trust,
except as provided in a separate document authorized in the first paragraph of
this Section 12.03.

(22)
If the Trustee is a bank or similar financial institution, the Trustee is
authorized to invest in any type of deposit of the Trustee (including its own
money market fund) at a reasonable rate of interest.

(23)
The Trustee is authorized to invest Plan assets in a common/collective trust
fund, or in a group trust fund that satisfies the requirements of IRS Revenue
Ruling 81-100, as clarified by Revenue Ruling 2004-67. All of the


--------------------------------------------------------------------------------

© Copyright 2014    136    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




terms and provisions of any such common/collective trust fund or group trust
into which Plan assets are invested are incorporated by reference into the
provisions of the Trust for this Plan. The assets in a group trust may be pooled
with the assets of a custodial account under Code §403(b)(7), a retirement
income account under Code §403(b)(9), and Code §401(a)(24) governmental plans
without affecting the tax status of the group trust, subject to the requirements
under Rev. Rul. 2011-1 (as modified by Notice 2012-6).
(24)
The Trustee must be bonded as required by applicable law. The bonding
requirements shall not apply to a bank, insurance company, or similar financial
institution that satisfies the requirements of §412(a)(2) of ERISA.

12.04
Voting and Other Rights Related to Employer Stock. Unless designated otherwise
in a separate investment directive agreed to by the Employer and Trustee, each
Participant or Beneficiary of a deceased Participant (referred to herein
collectively as Participant) shall have the right to direct the Trustee as to
the manner of voting and the exercise of all other rights which a shareholder of
record has with respect to shares (and fractional shares) of Employer Stock
which have been allocated to the Participant’s separate account including, but
not limited to, the right to sell or retain shares in a public or private tender
offer. All shares (and fractional shares) of Employer Stock for which the
Trustee has not received timely Participant directions shall be voted or
exercised by the Trustee in the same proportion as the shares (and fractional
shares) of Employer Stock for which the Trustee received timely Participant
directions, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA. All reasonable efforts shall be made to inform
each Participant that shares of Employer Stock for which the Trustee does not
receive Participant direction shall be voted pro rata in proportion to the
shares for which the Trustee has received Participant direction.

Notwithstanding anything to the contrary, in the event of a tender offer for
Employer Stock, the Trustee shall interpret a Participant’s silence as a
direction not to tender the shares of Employer Stock allocated to the
Participant’s separate account and, therefore, the Trustee shall not tender any
shares (or fractional shares) of Employer Stock for which it does not receive
timely directions to tender such shares (or fractional shares) from
Participants, except in the case where to do so would be inconsistent with the
provisions of Title I of ERISA. Furthermore, tender offer materials provided to
Participants shall specifically inform Participants that the Trustee shall
interpret a Participant’s silence as a direction not to tender the Participant’s
shares of Employer Stock.
Information relating to the purchase, holding and sale of securities and the
exercise of voting, tender and other similar rights with respect to Employer
Stock by Participants and Beneficiaries shall be maintained in accordance with
procedures that are designed to safeguard the confidentiality of such
information, except to the extent necessary to comply with Federal laws or State
laws not preempted by ERISA. The Trustee shall be the fiduciary who is
responsible for ensuring that such procedures are sufficient to safeguard the
confidentiality of the information described above, and that such procedures are
followed.
12.05
Responsibilities of the Employer. The Employer will provide to the Trustee
written notification of the appointment of any person or persons as Plan
Administrator, investment manager, or other Plan fiduciary, and the names,
titles and authorities of any individuals who are authorized to act on behalf of
such persons. The Trustee shall be entitled to rely upon such information until
it receives written notice of a change in such appointments or authorizations.

The Employer may authorize the Trustee to enter into a merger agreement with the
Trustee of another plan to effect such merger or consolidation. A merger
agreement entered into by the Trustee is not part of this Plan and does not
affect the assets transferred to this Plan from another plan.
12.06
Effect of Plan Amendment. Any amendment that affects the rights, duties or
responsibilities of the Trustee or Plan Administrator may only be made with the
Trustee’s or Plan Administrator’s written consent. Any amendment to the Plan
must be in writing and a copy of the resolution (or similar instrument) setting
forth such amendment (with the applicable effective date of such amendment) must
be delivered to the Trustee.

12.07
More than One Trustee. If the Plan has more than one person acting as Trustee,
the Trustees may allocate the Trustee responsibilities by mutual agreement. The
Trustees may agree to make decisions by a majority vote or may permit any one of
the Trustees to make any decision, undertake any action or execute any documents
affecting this Trust without the approval of the remaining Trustees. The
Trustees may agree to the allocation of responsibilities in a separate trust
agreement or other binding document.

12.08
Annual Valuation. The Plan assets will be valued at least on an annual basis.
The Employer may designate more frequent Valuation Dates under AA §11-1.
Notwithstanding any election under AA §11-1, the Trustee and Plan


--------------------------------------------------------------------------------

© Copyright 2014    137    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




Administrator may agree to value the Trust on a more frequent basis, and/or to
perform an interim valuation of the Trust.
12.09
Reporting to Plan Administrator and Employer. Within 120 days after the end of
each Plan Year or within 120 days after its removal or resignation, the Trustee
shall file with the Plan Administrator a written account of the administration
of the Trust showing all transactions effected by the Trustee from the last
preceding accounting to the end of such Plan Year or date of removal or
resignation. The accounting will include a statement of cash receipts,
disbursements and other transactions effected by the Trustee since the date of
its last accounting, and such further information as the Trustee and/or Employer
deems appropriate. Upon approval of such accounting by the Plan Administrator,
neither the Employer nor the Plan Administrator shall be entitled to any further
accounting by the Trustee. The Plan Administrator may approve such accounting by
written notice of approval delivered to the Trustee or by failure to express
objection to such accounting in writing delivered to the Trustee within 90 days
from the date on which the accounting is delivered to the Plan Administrator.
The Trustee shall have sixty (60) days following its receipt of a written
disapproval from the Employer to provide the Employer with a written explanation
of the terms in question. If the Employer again disapproves of the accounting,
the Trustee may file its accounting with a court of competent jurisdiction for
audit and adjudication.

12.10
Reasonable Compensation. The Trustee shall be paid reasonable compensation in an
amount agreed upon by the Plan Administrator and Trustee. The Trustee also will
be reimbursed for any reasonable expenses or fees incurred in its function as
Trustee. An individual Trustee who is already receiving full-time pay as an
Employee of the Employer may not receive any additional compensation for
services as Trustee. The Plan will pay the reasonable compensation and expenses
incurred by the Trustee, unless the Employer pays such compensation and
expenses. Any compensation or expense paid directly by the Employer to the
Trustee is not an Employer Contribution to the Plan.

12.11
Resignation and Removal of Trustee. The Trustee may resign at any time by
delivering to the Employer a written notice of resignation at least thirty (30)
days prior to the effective date of such resignation, unless the Employer
consents in writing to a shorter notice period. The Employer and Trustee may
agree to a longer notification period prior to the resignation of the Trustee.
The Employer may remove the Trustee at any time, with or without cause, by
delivering written notice to the Trustee at least 30 days prior to the effective
date of such removal. The Employer may remove the Trustee upon a shorter written
notice period if the Employer reasonably determines such shorter period is
necessary to protect Plan assets or to ensure the Plan is being operated for the
exclusive benefit of Participants and their Beneficiaries. Upon the resignation,
removal, death or incapacity of a Trustee, the Employer may appoint a successor
Trustee which, upon accepting such appointment, will have all the powers, rights
and duties conferred upon the preceding Trustee. In the event there is a period
of time following the effective date of a Trustee’s removal or resignation
before a successor Trustee is appointed, the Employer is deemed to be the
Trustee. During such period, the Trust continues to be in existence and legally
enforceable, and the assets of the Plan shall continue to be protected by the
provisions of the Trust. See Section 14.03(c) for rules regarding the
replacement of a Trustee upon merger, liquidation or dissolution of the
Employer.

12.12
Indemnification of Trustee. Except to the extent that it is judicially
determined that the Trustee has acted with gross negligence or willful
misconduct. the Employer shall indemnify the Trustee (whether or not the Trustee
has resigned or been removed) against any liabilities, losses, damages, and
expenses, including attorney, accountant, and other advisory fees, incurred as a
result of;

(a)
any action of the Trustee taken in good faith in accordance with any
information, instruction, direction, or opinion given to the Trustee by the
Employer, the Plan Administrator, investment manager, Named Fiduciary or legal
counsel of the Employer, or any person or entity appointed by any of them and
authorized to give any information, instruction, direction, or opinion to the
Trustee;

(b)
the failure of the Employer, the Plan Administrator, investment manager, Named
Fiduciary or any person or entity appointed by any of them to make timely
disclosure to the Trustee of information which any of them or any appointee
knows or should know if it acted in a reasonably prudent manner; or

(c)
any breach of fiduciary duty by the Employer, the Plan Administrator, investment
manager, Named Fiduciary or any person or entity appointed by any of them, other
than such a breach which is caused by any failure of the Trustee to perform its
duties under this Trust.

Pursuant to DOL Field Assistance Bulletin 2008-01, the Trustee may be held
responsible for the collection of Employer Contributions, Matching
Contributions, Salary Deferrals or other contributions that are required under
the terms of the Plan and are not contributed to the Plan on a timely basis.
Such responsibility will not apply to the extent the Trustee is


--------------------------------------------------------------------------------

© Copyright 2014    138    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




a Directed Trustee with respect to such contributions pursuant to ERISA
§403(a)(1) or to the extent the authority to collect contributions is delegated
to an investment manager pursuant to ERISA §403(a)(2). If no Trustee or
investment manager has the responsibility to collect delinquent contributions,
the Named Fiduciary with authority to hire the Trustee may be liable for plan
losses due to a failure to collect contributions. A Trustee (including a
Directed Trustee) may have an obligation under ERISA §§404 and 405(a) to take
appropriate steps to remedy a situation where the Trustee knows that no party
has assumed responsibility for the collection and monitoring of contributions
and that delinquent contributions are going uncollected. In determining how to
discharge this duty to collect contributions, the Trustee may weigh the value of
Plan assets involved, the likelihood of a successful recovery, and the expenses
expected to be incurred. Among other factors, the trustee may take into account
the Employer’s solvency in deciding whether to expend Plan assets to pursue a
claim. See FAB 2008-01 for a description of the actions that may be required to
remedy a breach of fiduciary duty resulting from the failure to collect
delinquent contributions.
12.13
Liability of Trustee. The duties and obligations of the Trustee shall be limited
to those expressly imposed upon it by this Plan document and Trust or as
subsequently agreed upon by the parties. Responsibility for administrative
duties required under the Plan or applicable law not expressly imposed upon or
agreed to by the Trustee shall rest solely with the Plan Administrator and the
Employer.

The Employer agrees that the Trustee shall have no liability with regard to the
investment or management of illiquid Plan assets transferred from a prior
Trustee, and shall have no responsibility for investments made before the
transfer of Plan assets to it, or for the viability or prudence of any
investment made by a prior Trustee, including those represented by assets now
transferred to the custody of the Trustee, or for any dealings whatsoever with
respect to Plan assets before the transfer of such assets to the Trustee. The
Employer shall indemnify and hold the Trustee harmless for any and all claims,
actions or causes of action for loss or damage, or any liability whatsoever
relating to the assets of the Plan transferred to the Trustee by any prior
Trustee of the Plan, including any liability arising out of or related to any
act or event, including prohibited transactions, occurring prior to the date the
Trustee accepts such assets, including all claims, actions, causes of action,
loss, damage, or any liability whatsoever arising out of or related to that act
or event, although that claim, action, cause of action, loss, damage, or
liability may not be asserted, may not have accrued, or may not have been made
known until after the date the Trustee accepts the Plan assets. Such
indemnification shall extend to all applicable periods, including periods for
which the Plan is retroactively restated to comply with any tax law or
regulation.
12.14
Appointment of Custodian. The Plan Administrator may appoint a Custodian to hold
all or any portion of the Plan assets. A Custodian has the powers, rights and
responsibilities similar to those of a Directed Trustee. The Custodian will be
protected from any liability with respect to actions taken pursuant to the
direction of the Trustee, Plan Administrator, the Employer, an investment
manager, a Named Fiduciary or other third party with authority to provide
direction to the Custodian. The Custodian may designate its acceptance of the
responsibilities and obligations described under this Plan document by executing
the Trustee Declaration Page. The Employer also may enter into a separate
agreement with the Custodian. Such separate agreement must be consistent with
the responsibilities and obligations set forth in this Plan document. If there
is no Custodian that will be executing the Trustee Declaration, the provisions
of the Trustee Declaration addressing the Custodian (i.e., the Custodian
signature provisions) may be removed from the Trustee Declaration Page.

12.15
Modification of Trust Provisions. The Employer may amend the administrative
trust or custodial provisions under this Plan (such as provisions relating to
investments and the duties of trustees), provided the amended provisions are not
in conflict with any other provision of the Plan and do not cause the plan to
fail to qualify under Code §401(a). The Employer may document any amendment
modifying the trust or custodial provisions under this Plan or other overriding
language in an Addendum to the Adoption Agreement.

12.16
Custodial Accounts, Annuity Contracts and Insurance Contracts. As provided under
Code §401(f), a custodial account, an annuity contract or a contract issued by
an Insurer is treated as a qualified trust under the Plan if (i) the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code §401(a) and (ii) in the case of a
custodial account the assets thereof are held by a bank (as defined in Code
§408(n)) or another person who demonstrates to the IRS that the manner in which
the assets are held are consistent with the requirements of Code §401(a).

No insurance contract will be purchased under the Plan unless such contract or a
separate definite written agreement between the Employer and the insurer
provides that: (1) no value under contracts providing benefits under the Plan or
credits determined by the insurer (on account of dividends, earnings, or other
experience rating credits, or surrender or cancellation credits) with respect to
such contracts may be paid or returned to the Employer or diverted to or used
for


--------------------------------------------------------------------------------

© Copyright 2014    139    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 12 - Trust Provisions

--------------------------------------------------------------------------------




other than the exclusive benefit of the Participants or their Beneficiaries.
However, any contribution made by the Employer because of a mistake of fact must
be returned to the Employer within one year of the contribution.
If this Plan is funded by individual contracts that provide a Participant’s
benefit under the plan, such individual contracts shall constitute the
Participant’s Account Balance. If this Plan is funded by group contracts, under
the group annuity or group insurance contract, premiums or other consideration
received by the insurance company must be allocated to Participants’ accounts
under the Plan.




--------------------------------------------------------------------------------

© Copyright 2014    140    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 13 – Participant Loans

--------------------------------------------------------------------------------




SECTION 13
PARTICIPANT LOANS
13.01
Availability of Participant Loans. The Employer may elect under Appendix B of
the Adoption Agreement to permit Participants to take loans from their vested
Account Balance under the Plan. Participant loans may be treated as a segregated
investment on behalf of each individual Participant for whom the loan is made or
may be treated as a general investment of the Plan. If the Employer elects to
permit loans under the Plan, the Employer may elect to use the default loan
policy under this Section 13, as modified under Appendix B of the Adoption
Agreement, or an outside loan policy for purposes of administering Participant
loans under the Plan. If a separate written loan policy is adopted, the terms of
such separate loan policy will control over the terms of this Plan with respect
to the administration of any Participant loans. Any separate written loan policy
must satisfy the requirements under Code §72(p) and the regulations thereunder.

Unless designated otherwise under AA §B-3, Participant loans under this Section
13 are available to Participants and Beneficiaries who are parties in interest
(as defined in ERISA §3(14)). Unless modified in a separate loan policy, any
reference to Participant under this Section is a reference to a Participant or
Beneficiary who is a party in interest.
To receive a Participant loan, a Participant must sign a promissory note along
with a pledge or assignment of the portion of the Account Balance used for
security on the loan. The loan will be evidenced by a legally enforceable
agreement which specifies the amount and term of the loan, and the repayment
schedule.
13.02
Must be Available in Reasonably Equivalent Manner. Participant loans must be
made available to Participants in a reasonably equivalent manner. Participant
loans will not be made available to Highly Compensated Employees in an amount
greater than the amount made available to other Employees. The Employer may
elect under AA §B-8 to limit the availability of Participant loans to specified
events. For example, the availability of Participant loans may be limited to the
occurrence of a hardship event as described in Section 8.10(e)(1)(i).

13.03
Loan Limitations. A Participant loan may not be made to the extent such loan
(when added to the outstanding balance of all other loans made to the
Participant) exceeds the lesser of;

(a)
$50,000 (reduced by the excess, if any, of the Participant’s highest outstanding
balance of loans from the Plan during the one-year period ending on the day
before the date on which such loan is made, over the Participant’s outstanding
balance of loans from the Plan as of the date such loan is made) or

(b)
one-half (½) of the Participant’s vested Account Balance, determined as of the
Valuation Date coinciding with or immediately preceding such loan, adjusted for
any contributions or distributions made since such Valuation Date.

If so elected under AA §B-4, a Participant may take a loan equal to the greater
of $10,000 or 50% of the Participant’s vested Account Balance. However, if a
Participant takes a loan in excess of 50% of the Participant’s vested Account
Balance, such loan is still subject to the adequate security requirements under
Section 13.06.
In applying the limitations under this Section 13.03, all plans maintained by
the Employer are aggregated and treated as a single plan. In addition, any
assignment or pledge of any portion of the Participant’s interest in the Plan
and any loan, pledge, or assignment with respect to any insurance contract
purchased under the Plan will be treated as loan under this Section.
13.04
Limit on Amount and Number of Loans. Unless elected otherwise under AA §B-5
and/or AA §B-6, or under a separate written loan policy, a Participant may not
receive a Participant loan of less than $1,000 nor may a Participant have more
than one Participant loan outstanding at any time.

(n)
Loan renegotiation. Unless designated otherwise under AA §B-14, a Participant
may be permitted to renegotiate a loan without violating the one outstanding
loan requirement to the extent such renegotiated loan is a new loan (i.e., the
renegotiated loan separately satisfies the reasonable interest rate requirement
under Section 13.05, the adequate security requirement under Section 13.06, and
the periodic repayment requirement under Section 13.07) and the renegotiated
loan does not exceed the limitations under Section 13.03 above, treating both
the replaced loan and the renegotiated loan as outstanding at the same time.
However, if the term of the renegotiated loan does not end later than the
original term of the replaced loan, the replaced loan may be ignored in applying
the limitations under Section 13.03 above. The availability of renegotiations
may be restricted provided the ability to renegotiate a Participant loan is
available on a non-discriminatory basis.


--------------------------------------------------------------------------------

© Copyright 2014    141    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 13 – Participant Loans

--------------------------------------------------------------------------------




(o)
Participant must be creditworthy. The Plan Administrator may refuse to make a
loan to any Participant who is determined to be not creditworthy. For this
purpose, a Participant is not creditworthy if, based on the facts and
circumstances, it is reasonable to believe that the Participant will not repay
the loan. A Participant who has defaulted on a previous loan from the Plan and
has not repaid such loan (with accrued interest) at the time of any subsequent
loan will be treated as not creditworthy until such time as the Participant
repays the defaulted loan (with accrued interest).

See Section 13.10(6) for rules that apply if a Participant receives a subsequent
loan while a prior defaulted loan is still outstanding.
13.05
Reasonable Rate of interest. All Participant loans will be charged a reasonable
rate of interest. For this purpose, the interest rate charged on a Participant
loan must be commensurate with the interest rates charged by persons in the
business of lending money for loans under similar circumstances. Alternative
methods for determining a reasonable rate of interest may be identified under AA
§B-7 or under a separate written loan policy. The interest rate assumptions must
be periodically reviewed to ensure the interest rate charged on Participant
loans is reasonable.

If a Participant is in military service while he/she has an outstanding
Participant loan, the applicable interest charged on such loan during the period
while the Participant is in military service will not exceed 6% per year
provided the Participant provides written notice and a copy of his/her call-up
or extension orders to the Plan Administrator within 180 days following the
Participant’s termination or release from military service. For this purpose,
military service is as defined in the Soldier’s and Sailor’s Civil Relief Act of
1940 as modified by the Servicemembers Civil Relief Act of 2003. The Participant
may voluntarily waive this 6% interest limitation and the Plan Administrator may
petition the court to retain the original interest rate if the ability to repay
is not affected by the Participant’s activation to military duty.
13.06
Adequate Security. All Participant loans must be adequately secured. The
Participant’s vested Account Balance shall be used as security for a Participant
loan provided the outstanding balance of all Participant loans made to such
Participant does not exceed 50% of the Participants vested Account Balance,
determined immediately after the origination of each loan, and if applicable,
the spousal consent requirements described in Section 13.08 have been satisfied.
The Plan Administrator (with the consent of the Trustee) may require a
Participant to provide additional collateral to receive a Participant loan if
the Plan Administrator determines such additional collateral is required to
protect the interests of Plan Participants. A separate loan policy or written
modifications to this loan policy may prescribe alternative rules for obtaining
adequate security. However, the 50% rule in this paragraph may not be replaced
with a greater percentage.

13.07
Periodic Repayment. A Participant loan must provide for level amortization with
payments to be made not less frequently than quarterly. A Participant loan must
be payable within a period not exceeding five (5) years from the date the
Participant receives the loan from the Plan, unless the loan is for the purchase
of the Participant’s principal residence, in which case the loan may be payable
within ten (10) years or such longer period that is commensurate with the
repayment period permitted by commercial lenders for similar loans. Loan
repayments must be made through payroll withholding, except to the extent the
Plan Administrator determines payroll withholding is not practical given the
level of a Participant’s wages, the frequency with which the Participant is
paid, or other circumstances.

(q)
Leave of absence. A Participant with an outstanding Participant loan may suspend
loan payments to the Plan for up to 12 months for any period during which the
Participant’s pay is insufficient to fully repay the required loan payments.
Upon the Participant’s return to employment (or after the end of the 12-month
period, if earlier), the Participant’s outstanding loan will be reamortized over
the remaining period of such loan to make up for the missed payments. The
reamortized loan may extend beyond the original loan term so long as the loan is
paid in full by whichever of the following dates comes first;

(1)
the date which is five (5) years from the original date of the loan (or the end
of the suspension, if sooner), or

(2)
the original loan repayment deadline (or the end of the suspension period, if
later) plus the length of the suspension period.

(r)
Military leave. A Participant with an outstanding Participant loan also may
suspend loan payments for any period such Participant is on military leave, in
accordance with Code §414(u)(4). Upon the Participant’s return from military
leave (or the expiration of five years from the date the Participant began
his/her military leave, if earlier), loan payments will recommence under the
amortization schedule in effect prior to the Participant’s military leave,
without regard to the five-year maximum loan repayment period. Alternatively,
the loan may be reamortized to


--------------------------------------------------------------------------------

© Copyright 2014    142    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 13 – Participant Loans

--------------------------------------------------------------------------------




require a different level of loan payment, as long as the amount and frequency
of such payments are not less than the amount and frequency under the
amortization schedule in effect prior to the Participant’s military leave.
13.08
Spousal Consent. If this Plan is subject to the Joint and Survivor Annuity
requirements under Section 9, a Participant may not use his/her Account Balance
as security for a Participant loan unless the Participant’s Spouse, if any,
consents to the use of such Account Balance as security for the loan. The
spousal consent must be made within the 180-day period ending on the date the
Participant’s Account Balance is to be used as security for the loan. Spousal
consent is not required, however, if the value of the Participant’s total
Account Balance does not exceed $5,000. If the Plan is not subject to the Joint
and Survivor Annuity requirements under Section 9, a Spouse’s consent is not
required to use a Participant’s Account Balance as security for a Participant
loan, regardless of the value of the Participant’s Account Balance.

Any spousal consent required under this Section must be in writing, must
acknowledge the effect of the loan, and must be witnessed by a plan
representative or notary public. Any such consent to use the Participant’s
Account Balance as security for a Participant loan is binding with respect to
the consenting Spouse and with respect to any subsequent Spouse as it applies to
such loan. A new spousal consent will be required if the Account Balance is
subsequently used as security for a renegotiation, extension, renewal, or other
revision of the loan. A new spousal consent also will be required only if any
portion of the Participant’s Account Balance will be used as security for a
subsequent Participant loan.
13.09
Designation of Accounts. A Participant loan will be treated as a segregated
investment on behalf of the individual Participant for whom the loan is made or
may be treated as a general investment of the Plan. Unless designated otherwise
under AA §B-15 of the Profit Sharing/401(k) Plan Adoption Agreement or under a
separate loan procedure, loan amounts may be taken from any available
contribution source under the Plan. The Plan Administrator may determine the
contribution sources from which a loan is taken or may follow directions of the
Participant. Each payment of principal and interest paid by a Participant on
his/her Participant loan shall be credited to the same Participant Accounts and
investment funds within such Accounts from which the loan was taken.

13.10
Procedures for Loan Default. A Participant will be considered to be in default
with respect to a loan if any scheduled repayment with respect to such loan is
not made by the end of the calendar quarter following the calendar quarter in
which the missed payment was due. The Employer may apply a shorter cure period
under AA §B-10.

(a)
Offset of defaulted loan. If a Participant defaults on a Participant loan, the
Plan may not offset the Participant’s Account Balance until the Participant is
otherwise entitled to an immediate distribution of the portion of the Account
Balance which will be offset and such amount being offset is available as
security on the loan, pursuant to Section 13.06. For this purpose, a loan
default is treated as an immediate distribution event to the extent the law does
not prohibit an actual distribution of the type of contributions which would be
offset as a result of the loan default (determined without regard to the consent
requirements under Sections 8.04 and 9.04, so long as spousal consent was
properly obtained at the time of the loan, if required under Section 13.08). The
Participant may repay the outstanding balance of a defaulted loan (including
accrued interest through the date of repayment) at any time.

Pending the offset of a Participant’s Account Balance following a defaulted
loan, the following rules apply to the amount in default.
(17)
Interest continues to accrue on the amount in default until the time of the loan
offset or, if earlier, the date the loan repayments are made current or the
amount is satisfied with other collateral.

(18)
A subsequent offset of the amount in default is not reported as a taxable
distribution, except to the extent the taxable portion of the default amount was
not previously reported by the Plan as a taxable distribution.

(19)
The post-default accrued interest included in the loan offset is not reported as
a taxable distribution at the time of the offset.

(b)
Subsequent loan following defaulted loan. If a loan is defaulted and has not
been repaid or distributed (e.g., by plan loan offset), any subsequent loan must
satisfy the following conditions:

(14)
There must be an arrangement between the Plan, Participant or beneficiary and
the Employer, enforceable under applicable law, under which repayments will be
made by payroll withholding. For this purpose, an arrangement will not fail to
be enforceable merely because a party has the right to revoke the arrangement
prospectively.


--------------------------------------------------------------------------------

© Copyright 2014    143    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 13 – Participant Loans

--------------------------------------------------------------------------------




(15)
The Plan receives adequate security from the Participant or beneficiary that is
in addition to the Participant’s or beneficiary’s accrued benefit under the
Plan.

If a subsequent loan is made to a Participant or beneficiary that satisfies the
conditions in this subsection (b) and before repayment of the subsequent loan,
the conditions in this subsection are no longer satisfied (e.g., the loan
recipient revokes consent to payroll withholding), the second loan will be
treated as a deemed distribution under Code §72(p).
A separate loan policy or written modifications to this loan policy may modify
the procedures for determining a loan default.
13.11
Termination of Employment.

(a)
Offset of outstanding loan. Unless elected otherwise under AA §B-12, a
Participant loan becomes due and payable in full immediately upon the
Participant’s termination of employment. Upon a Participant’s termination, the
Participant may repay the entire outstanding balance of the loan (including any
accrued interest) within a reasonable period following termination of
employment. If the Participant does not repay the entire outstanding loan
balance, the Participant’s vested Account Balance will be reduced by the
remaining outstanding balance of the loan (without regard to the consent
requirements under Sections 8.04 and 9.04, so long as spousal consent was
properly obtained at the time of the loan, if required under Section 13.08), to
the extent such Account Balance is available as security on the loan, pursuant
to Section 13.06, and the remaining vested Account Balance will be distributed
in accordance with the distribution provisions under Section 8. If the
outstanding loan balance of a deceased Participant is not repaid, the
outstanding loan balance shall be treated as a distribution to the Participant
and shall reduce the death benefit amount payable to the Beneficiary under
Section 8.08. This subsection (a) does not apply to the extent the terminated
Participant is a party in interest as defined in ERISA §3(14).

(b)
Direct Rollover. Unless elected otherwise under AA §B-13, upon termination of
employment, a Participant may request a Direct Rollover of the loan note
(provided the distribution is an Eligible Rollover Distribution as defined in
Section 8.05(a)(1)) to another qualified plan which agrees to accept a Direct
Rollover of the loan note. A Participant may not engage in a Direct Rollover of
a loan to the extent the Participant has already received a deemed distribution
with respect to such loan. (See the rules regarding deemed distributions upon a
loan default under Section 13.10.)

13.12
Mergers, Transfers or Direct Rollovers from another Plan/Change in Loan Record
Keeper. Any Participant loan transferred into the Plan as the result of a
merger, consolidation, or plan to plan transfer, or rolled over to the Plan from
another plan, shall be administered in accordance with the provisions of the
note reflecting such loan, and shall remain outstanding until repaid in
accordance with its terms, except that the Participant may be permitted to
renegotiate the terms of the loan to the extent necessary to ensure the
administration of such loan continues to satisfy the requirements of Code §72(p)
and the regulations thereunder. In addition, if there is a change in the person
or persons to whom the record keeping of Participant loans has been delegated, a
loan shall continue to be administered in accordance with the provisions of the
note reflecting such loan, and shall remain outstanding until repaid in
accordance with its terms, except that the Participant may be permitted to
renegotiate the terms of a loan to the extent necessary to ensure the
administration of the loan after the change in the loan record keeper continues
to satisfy the requirements of Code §72(p) and the regulations thereunder,
regardless of any contrary election under AA §B-14.

13.13
Amendment of Plan to Eliminate Participant Loans. The Plan may be amended at any
time to eliminate Participant loans on a prospective basis. However, the
elimination of a Participant loan feature may not result in the acceleration of
payment of any existing Participant loans, unless the terms of the Participant
loan permit such acceleration.





--------------------------------------------------------------------------------

© Copyright 2014    144    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




SECTION 14
PLAN AMENDMENTS, TERMINATION, MERGERS AND TRANSFERS
14.01
Plan Amendments.

(g)
Amendment by the Volume Submitter practitioner. The Volume Submitter
practitioner may amend the Plan on behalf of all adopting Employers, including
those Employers who adopt the Plan prior to or after the amendment, for changes
in the Code, regulations, revenue rulings, and other statements published by the
Internal Revenue Service, including model, sample or other required good faith
amendments (but only if their adoption will not cause such Plan to be
individually designed), and for corrections of prior approved plans. These
amendments will be applied to all Employers who have adopted the Plan.

However, for purposes of reliance on an advisory or determination letter, the
Volume Submitter practitioner will no longer have the authority to amend the
Plan on behalf of any adopting Employer as of either:
(24)
the date the Employer amends the Plan to incorporate a type of plan that is not
permitted under the Volume Submitter program, as described in section 6.03 of
Rev. Proc. 2011-49, or

(25)
the date the IRS notifies the Employer, in accordance with section 24.03 of Rev.
Proc. 2011-49, that the Plan is an individually designed plan due to the nature
and extent of Employer amendments to the Plan.

If the Employer is required to obtain a determination letter for any reason in
order to maintain reliance on the Favorable IRS Letter, the Volume Submitter
practitioner’s authority to amend the plan on behalf of the adopting Employer is
conditioned on the Plan receiving a favorable determination letter.
The Volume Submitter practitioner will maintain, or have maintained on its
behalf, a record of the Employers that have adopted the Plan, and the Volume
Submitter practitioner will make reasonable and diligent efforts to ensure that
adopting Employers have actually received and are aware of all Plan amendments
and that such Employers adopt new documents when necessary.
(h)
Amendment by the Employer. The Employer shall have the right at any time to
amend the Adoption Agreement in the following manner without affecting the
Plan’s status as a Volume Submitter Plan. (The ability to amend the Plan as
authorized under this subsection (b) applies only to the Employer that executes
the Employer Signature Page of the Adoption Agreement. Any amendment to the Plan
by the Employer under this subsection (b) also applies to any other Employer
that participates under the Plan as a Participating Employer.)

(24)
The Employer may change any optional selections under the Adoption Agreement.

(25)
The Employer may add overriding language to the Adoption Agreement when such
language is necessary to satisfy Code §415 or Code §416 because of the required
aggregation of multiple plans.

(26)
The Employer may change the administrative selections under Appendix C of the
Adoption Agreement by replacing the appropriate page(s) within the Adoption
Agreement. Such amendment does not require reexecution of the Employer Signature
Page of the Adoption Agreement.

(27)
The Employer may amend administrative provisions of the trust or custodial
document, including the name of the Plan, Employer, Trustee or Custodian, Plan
Administrator and other fiduciaries, the trust year, and the name of any pooled
trust in which the Plan’s trust will participate.

(28)
The Employer may add certain sample or model amendments published by the IRS
which specifically provide that their adoption will not cause the Plan to be
treated as an individually designed plan.

(29)
The Employer may add or change provisions permitted under the Plan and/or
specify or change the effective date of a provision as permitted under the Plan.

(30)
The Employer may adopt any amendments that it deems necessary to satisfy the
requirements for resolving qualification failures under the IRS’ compliance
resolution programs.

(31)
The Employer may adopt an amendment to cure a coverage or nondiscrimination
testing failure, as permitted under applicable Treasury regulations.


--------------------------------------------------------------------------------

© Copyright 2014    145    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




The Employer may amend the Plan at any time for any other reason, including a
waiver of the minimum funding requirement under Code §412(d). If such amendment
is not deemed to be significant, the Plan will not lose its status as a Volume
Submitter Plan. However, if the Employer modifies the language of the Plan or
Adoption Agreement (other than the completion of optional selections (e.g.,
Describe lines), the Employer will not be able to rely on the Favorable IRS
Letter issued with respect to the Plan and will need to submit the Plan to the
IRS for a favorable determination letter to retain reliance. If an amendment to
the Plan is deemed significant, such amendment could cause the Plan to lose its
status as a Volume Submitter Plan and become an individually designed plan.
(i)
Method of amendment. An amendment to the Plan may be adopted as a modification
to the Adoption Agreement and/or Basic Plan Document or as a separate snap-on
amendment. An amendment to the Plan may be adopted as part of a properly
executed board resolution. Any such resolution must be executed by the board of
directors or a duly authorized officer of the Employer (if the Employer is a
corporation or other similarly organized business entity), by a general partner
or member of the Employer (if the Employer is a partnership or limited liability
company), or by a sole proprietor (if the Employer is a sole proprietorship).

(j)
Reduction of accrued benefit. No amendment to the plan shall be effective to the
extent that it has the effect of reducing a Participant’s accrued benefit.
Notwithstanding the preceding sentence, a Participant’s Account Balance may be
reduced to the extent permitted under statute (e.g., Code §412(d)(2)),
regulations (e.g., Treas. Reg. §§1.411(d)-3 and 1.411(d)-4 ), or other IRS
guidance of general applicability. For purposes of this section, a plan
amendment includes any changes to the terms of a plan, including changes
resulting from a merger, consolidation, or transfer (as defined in Code §414(1))
or a Plan termination. Allocations of Employer Contributions and forfeitures
will not be discontinued or decreased because of the Participant’s attainment of
any age.

The rules of this subsection (d) apply to a Plan amendment that decreases a
Participant’s benefit, or otherwise places greater restrictions or conditions on
a Participant’s right to protected benefits, even if the amendment merely adds a
restriction or condition that is permitted under the vesting rules in Code §411.
However, such an amendment does not violate this subsection (d) to the extent it
applies with respect to benefits that accrue after the applicable amendment
date. An amendment that satisfies the applicable requirements under DOL Reg.
§2530.203-2(c) relating to Vesting Computation Periods does not fail to satisfy
the requirements of this subsection (d) merely because the amendment changes the
Plan’s Vesting Computation Period.
If the adoption of this Plan will result in the elimination of a protected
benefit, the Employer may preserve such protected benefit by identifying the
protected benefit under AA §11-11. Failure to identify protected benefits under
the Adoption Agreement will not override the requirement that such protected
benefits be preserved under this Plan. The availability of each optional form of
benefit under the Plan must not be subject to Employer discretion.
If the Plan is a Profit Sharing Plan or a Profit Sharing/401(k) Plan, the
Employer may eliminate or restrict the ability of a Participant to receive
payment of his/her Account Balance under a particular form of benefit for
distributions with annuity starting dates after the date the amendment is
adopted if, after the amendment is effective with respect to the Participant,
the Participant has the ability to elect to receive distribution in the form of
a lump sum that is otherwise identical to the optional form of benefit being
eliminated or restricted. For this purpose, a lump sum distribution form is
otherwise identical only if the lump sum distribution form is identical in all
respects to the eliminated or restricted optional form of benefit (or would be
identical except that it provides greater rights to the participant) except with
respect to the timing of payments after commencement.
To the extent the Plan permits Participants to receive an in-kind distribution
of marketable securities (other than Employer securities), the Plan
Administrator may require Employees to receive distributions in the form of
cash. In addition, the Plan may be amended to limit in-kind distributions to
investments held in the participant’s Account at the time of the amendment and
for which the plan, prior to the amendment, allowed in-kind distribution. Any
such amendment may limit the availability of in-kind distributions to
investments that are actually held in a Participant’s Account at the time of
distribution. Thus, the Plan would not have to continue to allow Participants to
request an in-kind distribution after the Participant’s Account no longer holds
such investment (either by election of the Participant or because the plan no
longer offers that investment option).
(k)
Amendment of vesting schedule. If the Plan’s vesting schedule is amended or the
Plan is amended in any way that directly or indirectly affects the computation
of a Participant’s nonforfeitable percentage, in the case of an Employee who is
a Participant as of the later of the date such amendment or change is adopted or
the date it becomes effective, the nonforfeitable percentage (determined as of
such date) of such Employee’s account balance


--------------------------------------------------------------------------------

© Copyright 2014    146    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




will not be less than the percentage computed under the Plan without regard to
such amendment or change. With respect to benefits accrued as of the later of
the adoption or effective date of the amendment, the vested percentage of each
Participant will be the greater of the vested percentage under the old vesting
schedule or the vested percentage under the new vesting schedule.
(l)
Effective date of Plan Amendments. If the Plan is restated or amended, such
restatement or amendment is generally effective as of the Effective Date of the
restatement or amendment (as designated on the Employer Signature Page with
respect to such amendment), except where the context indicates a reference to an
earlier Effective Date. The Employer may designate special effective dates for
individual provisions under the Plan where provided in the Adoption Agreement or
under Appendix A of the Adoption Agreement.

(17)
Retroactive Effective Date. If the Plan is amended retroactively (e.g., to add
language required to comply with IRS guidance or law), the provisions of this
Plan generally override the provisions of any prior Plan. However, if the
provisions of this Plan are different from the provisions of the Employer’s
prior plan and, after the retroactive Effective Date of this Plan, the Employer
operated in compliance with the provisions of the prior plan, the provisions of
such prior plan are incorporated into this Plan for purposes of determining
whether the Employer operated the Plan in compliance with its terms, provided
operation in compliance with the terms of the prior plan do not violate any
qualification requirements under the Code, regulations, or other IRS guidance.

(18)
Retroactive effect of PPA, HEART and WRERA provisions. This Plan is designed to
comply with the Code, regulations, and general guidance applicable to qualified
retirement plans, including the provisions of the Pension Protection Act of 2006
(PPA), the Heroes Earnings Assistance And Relief Tax Act Of 2008 (HEART Act),
and the Worker, Retiree, and Employer Recovery Act of 2008 (WRERA). If this Plan
is being restated or amended to comply with the provisions of PPA, HEART and/or
WRERA, the Plan contains special effective dates that apply with respect to such
provisions. If the Plan is being restated within the remedial amendment period
for retroactive compliance with the PPA, HEART and WRERA provisions, the special
effective dates for such provisions (as described below) will apply, even if
such special effective dates precede the Effective Date of the restatement
designated on the Employer Signature Page of the Adoption Agreement. Thus, if
the Plan is being restated or amended to comply with PPA, HEART and/or WRERA,
and the Effective Date of this restatement or amendment is later than the
special effective date applicable to any of the PPA, HEART or WRERA provisions
described below, such special effective dates will apply and any prior plan
being replaced by this Plan will be considered to have been timely amended for
the PPA, HEART and WRERA provisions.

The following provisions contain special effective dates for purposes of
complying with the requirements of PPA. HEART and WRERA;
(i)
Vesting schedules for Employer Contributions. The faster vesting schedules
applicable to Employer Contributions, as described in Section 7.02, are
effective for Plan Years beginning on or after January 1, 2007.

(ii)
Hardship distributions. Section 8.10(e)(5) of the Plan allows Hardship
distributions to be determined with respect to primary beneficiaries. The
Employer may elect to apply this provision under AA §10-3(e).

(iii)
Direct rollovers by non-Spouse beneficiaries. The provisions allowing for direct
rollovers by non-Spouse beneficiaries as described in Section 8.05(c), are
effective for distributions made on or after January 1, 2007.

(iv)
Direct rollover of non-taxable amounts. Effective for taxable years beginning on
or after January 1, 2007, Section 8.05(d) expands the definition of Eligible
Rollover Distribution to include the portion of a distribution that is not
includible in gross income.

(v)
Rollovers to Roth IRA. For distributions occurring on or after January 1, 2008,
Section 8.05(e) permits Participants or beneficiaries to rollover a qualified
Eligible Rollover Distribution to a Roth IRA.

(vi)
Distribution notice periods. Effective for Plan Years beginning on or after
January 1, 2007, the period for providing the Code §402(f) rollover notice under
Section 8.05(b), the period for providing


--------------------------------------------------------------------------------

© Copyright 2014    147    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




the consent notice under Section 9.02(c) and the period for providing the notice
regarding the right to defer receipt of a distribution under Section 8.04(c) is
increased to 180 days.
(vii)
Content of notice of a Participant’s right to defer receipt of a distribution.
Effective for Plan Years beginning on or after January 1, 2007, Section 8.04(c)
requires the notice relating to a Participant’s right to defer receipt of a
distribution must include a description of the consequences of a Participant’s
decision not to defer the receipt of a distribution.

(viii)
Qualified Domestic Relations Orders (QDROs). Section 11.06(c) of the Plan
expands the definition of a QDRO effective April 6, 2007 to include modified
orders and orders issued after the Participant’s death.

(ix)
Diversification requirements for Defined Contribution Plans invested in Employer
Securities. Section 10.06(d) contains diversification rules for Defined
Contribution Plans that provide for the investment of Plan assets in
publicly-traded Employer securities. These provisions are effective for Plan
Years beginning on or after January 1, 2007.

(x)
In-service distributions from pension plans. AA §10-1 permits a pension plan
(e.g., a money purchase plan or a plan that holds transferred assets from a
money purchase plan), to make an in-service distribution upon attainment of age
62. This provision is effective for Plan Years beginning on or after January 1,
2007.

(xi)
Penalty-free withdrawals for individuals called to active duty. Effective
September 11, 2001, Section 8.10(d) expands the distribution provisions
applicable to elective deferrals to include a Qualified Reservist Distribution.

(xii)
Qualified Optional Survivor Annuity (QOSA). For distributions made in Plan Years
beginning on or after January 1, 2008, Section 9.02 allows a Participant (and
Spouse) to elect to receive distribution in the form of a QOSA.

(xiii)
Benefit accruals for Participants on Qualified Military Service. Section 15.06
of the Plan sets forth the HEART Act provisions addressing Participants on
qualified military leave. These provisions are effective for Plan Years
beginning on or after January 1, 2007.

(xiv)
Differential Pay. Effective for years beginning on or after January 1, 2009,
Section 1.141(e) of the Plan permits the Employer to include Differential Pay as
Total Compensation under the Plan.

(xv)
Waiver of Required Minimum Distributions. Section 8.12(f)(4) allows for the
waiver of the Required Minimum Distribution rules for calendar year 2009 as
prescribed under WRERA.

(xvi)
Final 415 regulations. Sections 1.141 and 5.03 contain the provisions required
by the final 415 regulations, effective for Limitation Years beginning on or
after July 1, 2007.

(19)
Merged plans. Except for retroactive application of the provisions under this
subsection (f), if one or more qualified retirement plans have been merged into
this Plan, the provisions of the merging plan(s) will remain in full force and
effect until the Effective Date of the plan merger(s), unless provided otherwise
under Appendix A of the Adoption Agreement.

14.02
Amendment to Correct Coverage or Nondiscrimination Violation.

(p)
Amendment within correction period under Treas. Reg. §1.401(a)(4)-11(g). If the
Plan fails the minimum coverage test under Code §410(b) or the nondiscrimination
requirements under Code §401(a)(4) for any Plan Year, the Employer may amend the
Plan to correct the coverage or nondiscrimination violation within 9½ months
after the end of the Plan Year, as permitted under Treas. Reg.
§1.401(a)(4)-11(g). Any such amendment will not be subject to the general
amendment timing requirements under Rev. Proc. 2007-44. Any such amendment may
be adopted as a modification of the Adoption Agreement or as a snap-on amendment
as described under Section 14.01(c) and will not affect the Volume Submitter
status of the Plan, provided the amendment does not violate any of the
requirements applicable to Volume Submitter plans under Rev. Proc. 2011-49.


--------------------------------------------------------------------------------

© Copyright 2014    148    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




(q)
Fail-Safe Coverage Provision. If the Employer has elected to apply a last day of
the Plan Year allocation condition and/or an Hours of Service allocation
condition, the Employer may elect under AA §11-6 to apply the Fail-Safe Coverage
Provision described in this subsection (b). Under the Fail-Safe Coverage
Provision, if the Plan fails to satisfy the ratio percentage coverage
requirements under Code §410(b) for a Plan Year due to the application of a last
day of the Plan Year allocation condition and/or an Hours of Service allocation
condition, such allocation condition(s) will be automatically eliminated for the
Plan Year for certain Employees, under the process described in subsections
(2)(i) through (2)(ii) below, until enough Employees are benefiting under the
Plan so that the ratio percentage test of Treasury Regulation §1.410(b)-2(b)(2)
is satisfied.

(5)
Application of Fail-Safe Coverage Provision. If the Employer elects to have the
Fail-Safe Coverage Provision apply, such provision automatically applies for any
Plan Year for which the Plan does not satisfy the ratio percentage coverage test
under Code §410(b). (Except as provided in the following paragraph, the Plan may
not use the average benefits test to comply with the minimum coverage
requirements if the Fail-Safe Coverage Provision is elected.) The Plan satisfies
the ratio percentage test if the percentage of the Nonhighly Compensated
Employees under the Plan is at least 70% of the percentage of the Highly
Compensated Employees who benefit under the Plan. An Employee is benefiting for
this purpose only if he/she actually receives an allocation of Employer
Contributions or forfeitures or, if testing coverage of a 401(m) arrangement
(i.e., a Plan that provides for Matching Contributions and/or After-Tax Employee
Contributions), the Employee would receive an allocation of Matching
Contributions by making the necessary contributions or the Employee is eligible
to make After-Tax Employee Contributions. To determine the percentage of
Nonhighly Compensated Employees or Highly Compensated Employees who are
benefiting, the following Employees are excluded for purposes of applying the
ratio percentage test:

(xii)
Employees who have not satisfied the Plan’s minimum age and service conditions
under Section 2.03;

(xiii)
Nonresident Alien Employees;

(xiv)
Union Employees; and

(xv)
Employees who terminate employment during the Plan Year with less than 501 Hours
of Service and do not benefit under the Plan.

(6)
Fail-Safe Coverage test. Under the Fail-Safe Coverage Provision, certain
Employees who are not benefiting for the Plan Year as a result of a last day of
the Plan Year allocation condition or an Hours of Service allocation condition
will participate under the Plan based on whether such Employees are Category 1
Employees or Category 2 Employees. If after applying the Fail-Safe Coverage
Provision, the Plan does not satisfy the ratio percentage coverage test, the
Fail-Safe Coverage Provision does not apply, and the Plan may use any other
available method (including the average benefit test) to satisfy the minimum
coverage requirements under Code §410(b).

(viii)
Category 1 Employees –Nonhighly Compensated Employees who are still employed by
the Employer on the last day of the Plan Year but who failed to satisfy the
Plan’s Hours of Service condition. The Hours of Service allocation condition
will first be eliminated for Category 1 Employees (who did not receive an
allocation under the Plan due to the Hours of Service allocation condition)
beginning with the Category 1 Employee(s) credited with the most Hours of
Service for the Plan Year and continuing with the Category I Employee(s) with
the next most Hours of Service until the ratio percentage test is satisfied. If
two or more Category 1 Employees have the same number of Hours of Service, the
allocation condition will be eliminated for those Category 1 Employees starting
with the Category 1 Employee(s) with the lowest Plan Compensation. If the Plan
still fails to satisfy the ratio percentage test after all Category 1 Employees
receive an allocation, the Plan proceeds to Category 2 Employees.

(ix)
Category 2 Employees – Nonhighly Compensated Employees who terminated employment
during the Plan Year with more than 500 Hours of Service. The last day of the
Plan Year allocation condition will then be eliminated for Category 2 Employees
(who did not receive an allocation under the Plan due to the last day of the
Plan Year allocation condition) beginning with the Category 2 Employees) who
terminated employment closest to the last day of the Plan Year and continuing
with the Category 2 Employee(s) with a termination of employment date that is
next closest to the last day of the Plan Year until the ratio percentage test is
satisfied. If two or more Category 2 Employees terminate employment


--------------------------------------------------------------------------------

© Copyright 2014    149    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




on the same day, the allocation condition will be eliminated for those Category
2 Employees starting with the Category 2 Employee(s) with the lowest Plan
Compensation.
(7)
Special rule for Top Heavy Plans. In applying the Fail-Safe Coverage Provision
under this Section 14.02, if the Plan is a Top-Heavy Plan, the Employer may
first eliminate the Hours of Service allocation condition for all Non-Key
Employees who are Nonhighly Compensated Employees, prior to applying the
Fail-Safe Coverage Provisions described above.

14.03
Plan Termination. The Employer may terminate this Plan at any time by delivering
to the Trustee and Plan Administrator written notice of such termination.

(p)
Full and immediate vesting. Upon a full or partial termination of the Plan (or
in the case of a Profit Sharing Plan, the complete discontinuance of
contributions), all amounts credited to an affected Participant’s Account become
100% vested, regardless of the Participant’s vested percentage determined under
Section 7.02. The Plan Administrator has discretion to determine whether a
partial termination has occurred.

(q)
Distribution upon Plan termination. Upon the termination of the Plan, the Plan
Administrator shall direct the distribution of Plan assets to Participants in
accordance with the provisions under Section 8. For purposes of applying the
provisions of this subsection (b), distribution may be delayed until the
Employer receives a favorable determination letter from the IRS as to the
qualified status of the Plan upon termination, provided the determination letter
request is made within a reasonable period following the termination of the
Plan. Until all Plan assets have been distributed from the Plan, the Employer
must amend the Plan in order to comply with current laws and regulations and may
take any other actions necessary to retain the qualified status of the Plan.

(6)
General distribution procedures. Upon termination of the Plan, distribution
shall be made to Participants with vested Account Balances of $5,000 or less in
lump sum as soon as administratively feasible following the Plan termination,
regardless of any contrary election under AA §9. No consent is necessary for a
distribution of a vested Account Balance of $5,000 or less. Subject to the
provisions of this subsection (b), for Participants with vested Account Balances
in excess of $5,000, distribution will be made through the purchase of deferred
annuity contracts which protect all protected benefits under the Plan (as
defined in Code §411(d)(6)), unless a Participant elects to receive an immediate
distribution in any form of payment permitted under the Plan. If an immediate
distribution is elected in a form other than a lump sum, the distribution will
be satisfied through the purchase of an immediate annuity contract.
Distributions will be made as soon as administratively feasible following the
Plan termination, regardless of any contrary election under AA §9.

(7)
Special rule for certain Profit Sharing Plans. If this Plan is a Profit Sharing
Plan or Profit Sharing/401(k) Plan, distribution will be made to all
Participants in the form of a lump sum, without consent, as soon as
administratively feasible following the termination of the Plan, without regard
to the value of the Participants’ vested Account Balance. This special rule
applies only if the Plan does not provide for an annuity option under AA §9-1
and the Employer (or any Related Employer) does not maintain another Defined
Contribution Plan (other than an ESOP defined in Code §4975(e)(8)) at any time
between the termination of the Plan and the distribution. If the Employer (or
Related Employer) maintains another Defined Contribution Plan (other than an
ESOP), then the Participant’s Account Balance will be transferred, without the
Participant’s consent, to the other plan, if the Participant does not consent to
an immediate distribution (to the extent consent is required under this
subsection (b)).

(8)
Special rules for 401(k) Plans. If this Plan is a Profit Sharing/401(k) Plan, a
distribution of Salary Deferrals, QMACs, QNECs, and Safe Harbor/QACA Safe Harbor
Contributions may be distributed in a lump sum upon Plan termination only if the
Employer does not maintain another Defined Contribution Plan (other than an ESOP
(as defined in Code §4975(e)(7) or §409(a)), a SEP (as defined in Code §408(k)),
a SIMPLE IRA (as defined in Code §408(p)), a plan or contract described in Code
§403(b) or a plan described in Code §457(b) or (1)), at any time during the
period beginning on the date of termination and ending 12 months after the final
distribution of all Plan assets. This subsection (3) will not apply to restrict
distribution upon termination of the Plan if at all times during the 24-month
period beginning 12 months before the Plan termination, fewer than 2% of the
Participants under the Profit Sharing/401(k) Plan are eligible under the other
Defined Contribution Plan. This subsection (3) also will not apply to the extent
a Participant may take a distribution under another permissible distribution
event.

(9)
Missing Participants. Upon termination of the Plan, if any Participant cannot be
located after a reasonable diligent search (as defined in Section 7.12(c)(1)),
the Plan Administrator may make a direct rollover to an


--------------------------------------------------------------------------------

© Copyright 2014    150    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




IRA selected by the Plan Administrator. For this purpose, the Plan Administrator
will adopt procedures similar to the procedures required under Section 8.06 for
making Automatic Rollovers in applying the provisions under this subsection (4).
An Automatic Rollover under this subsection (4) may be made on behalf of any
missing Participant, regardless of the value of his/her vested Account Balance
under the Plan.
(r)
Termination upon merger, liquidation or dissolution of the Employer. The Plan
shall terminate upon the liquidation or dissolution of the Employer or the death
of the Employer (if the Employer is a sole proprietor) provided however, that in
any such event, arrangements may be made for the Plan to be continued by any
successor to the Employer. If the Plan Administrator or Trustee is still in
existence, the Trustee or Plan Administrator may engage in any actions necessary
to complete the termination of the Plan. If there is no person serving as
Trustee or Plan Administrator, another person or entity may be designated to
carry out the termination of the Plan. Such person or entity may be selected in
writing by a majority of Participants whose Accounts under the Plan have not
been fully distributed. In the case of a sole proprietor, the executor of the
estate of such sole proprietor may serve as Plan Administrator for purposes of
completing the termination of the Plan, unless an alternative person is
designated by a majority of the Participants under the Plan. If no person or
entity is designated to terminate the Plan, a qualified termination
administrator (QTA) (or other entity permitted by the IRS or DOL) may terminate
the Plan in accordance with rules promulgated by the IRS and DOL.

(s)
Partial Termination. In determining whether a Plan has experienced a partial
termination as described under Code §411(d)(3), the Plan Administrator will
apply the principals set forth under IRS Revenue Ruling 2007-43.

14.04
Merger or Consolidation. In the event the Plan is merged or consolidated with
another plan, each Participant must be entitled to a benefit immediately after
such merger or consolidation that is at least equal to the benefit the
Participant was entitled to immediately before such merger or consolidation (had
the Plan terminated).

If the Employer amends the Plan from one type of Defined Contribution Plan
(e.g., a Money Purchase Plan) into another type of Defined Contribution Plan
(e.g., a Profit Sharing Plan) will not result in a partial termination or any
other event that would require full vesting of some or all Plan Participants.
14.05
Transfer of Assets. The Plan may accept a transfer of assets from another
qualified retirement plan on behalf of any Employee, even if such Employee is
not eligible to receive other contributions under the Plan. If a transfer of
assets is made on behalf of an Employee prior to the Employee’s becoming a
Participant, the Employee shall be treated as a Participant for all purposes
with respect to such transferred amount. Any assets transferred to this Plan
from another plan must be accompanied by written instructions designating the
name of each Employee for whose benefit such amounts are being transferred, the
current value of such assets, and the sources from which such amounts are
derived. The Plan Administrator will deposit any transferred assets in the
appropriate Participant’s Transfer Account. The Transfer Account will contain
any sub-Accounts necessary to separately track the sources of the transferred
assets. Each sub-Account will be treated in the same manner as the corresponding
Plan Account.

The Plan Administrator may refuse to accept a transfer of assets if the Plan
Administrator reasonably believes the transfer (1) is not being made from a
proper qualified plan; (2) could jeopardize the tax-exempt status of the Plan;
or (3) could create adverse tax consequences for the Plan or the Employer. Prior
to accepting a transfer of assets, the Plan Administrator may require evidence
documenting that the transfer of assets meets the requirements of this Section.
The Trustee will have no responsibility to determine whether the transfer of
assets meets the requirements of this Section; to verify the correctness of the
amount and type of assets being transferred to the Plan; or to perform a due
diligence review with respect to such transfer.
(g)
Protected benefits. Except in the case of a Qualified Transfer (as defined in
subsection (d) below), a transfer of assets is initiated at the Plan level and
does not require Participant or spousal consent. If the Plan Administrator
directs the Trustee to accept a transfer of assets to this Plan, the Participant
on whose behalf the transfer is made retains all protected benefits (as defined
in Code §411(d)(6)) that applied to such transferred assets under the transferor
plan.

(h)
Application of QJSA requirements. Except in the case of a Qualified Transfer (as
defined in subsection (d)), if the Plan accepts a transfer of assets from
another plan which is subject to the Qualified Joint and Survivor Annuity
requirements (as described in Section 9), the amounts transferred to this Plan
continue to be subject to the QJSA requirements. If this Plan is not otherwise
subject to the QJSA requirements (as determined under AA §9-2), the QJSA
requirements apply only to the extent the transferred amounts were subject to
the Qualified Joint and Survivor Annuity requirements under the transferor plan.
The Employer must maintain such amounts in a separate Transfer Account under
this Plan in order to apply the QJSA rules to such transferred amounts. The
Employer


--------------------------------------------------------------------------------

© Copyright 2014    151    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




may override this default rule by checking AA §9-2(a) of the Profit Sharing Plan
or Profit Sharing/401(k) Plan Adoption Agreement thereby subjecting the entire
Plan to the QJSA requirements.
(i)
Transfers from a Defined Benefit Plan, Money Purchase Plan or 401(k) Plan.

(3)
Transfer from Defined Benefit Plan. The Plan will not accept a transfer of
assets from a Defined Benefit Plan unless such transfer qualifies as a Qualified
Transfer (as defined in subsection (d) below) or the assets transferred from the
Defined Benefit Plan are in the form of paid-up annuity contracts which protect
all of the Participant’s protected benefits (as defined under Code §411(d)(6))
under the Defined Benefit Plan.

However, the Plan may accept a transfer of assets from a Defined Benefit Plan
maintained by the Employer in order to comply with the qualified replacement
plan requirements under Code §4980(d) (relating to the excise tax on reversions
from a qualified plan). A transfer made pursuant to Code §4980(d) will be
allocated as Employer Contributions either in the Plan Year in which the
transfer occurs, or over a period of Plan Years (not exceeding the maximum
period permitted under Code §4980(d)), as provided in the applicable transfer
agreement. To the extent a transfer described in this paragraph is not totally
allocable in the Plan Year in which the transfer occurs, the portion which is
not allocable will be credited to a suspense account until allocated in
accordance with the transfer agreement.
(4)
Transfer from or conversion of Money Purchase Plan. If this Plan is a Profit
Sharing Plan or a 401(k) Plan and the Plan accepts a transfer or conversion of
assets from a money purchase plan (other than as a Qualified Transfer as defined
in subsection (d) below), the amounts transferred or converted (and any gains
attributable to such amounts) continue to be subject to the distribution
restrictions applicable to money purchase plan assets under the transferor plan.
Such amounts may not be distributed for reasons other than death, disability,
attainment of Normal Retirement Age, attainment of age 62, or termination of
employment, regardless of any distribution provisions under this Plan that would
otherwise permit a distribution prior to such events.

(5)
401(k) Plan. If the Plan accepts a transfer of Salary Deferrals, QMACs, QNECs,
or Safe Harbor/QACA Safe Harbor Contributions from a 401(k) plan, such amounts
retain their character under this Plan and such amounts (including any allocable
gains or losses) remain subject to the distribution restrictions applicable to
such amounts under the Code. If the Plan accepts a transfer of Roth Deferrals,
the Plan must continue to apply the Roth Deferral rules (as described in Section
3.03(e)) to such transferred Roth Deferrals.

(j)
Qualified Transfer. The Plan may eliminate certain protected benefits (as
provided under subsection (3) below) related to plan assets that are received in
a Qualified Transfer from another plan. A Qualified Transfer is a plan-to-plan
transfer of a Participant’s benefits that meets the requirements under
subsection (1) or (2) below.

(3)
Elective transfer. A plan-to-plan transfer of a Participant’s benefits from
another qualified plan is a Qualified Transfer if such transfer satisfies the
following requirements.

(v)
The Participant must have the right to receive an immediate distribution of
his/her benefits under the transferor plan at the time of the Qualified
Transfer. For transfers that occur on or after January 1, 2002, the Participant
must not be eligible at the time of the Qualified Transfer to take an immediate
distribution of his/her entire benefit in a form that would be entirely eligible
for a Direct Rollover.

(vi)
The Participant on whose behalf benefits are being transferred must make a
voluntary, fully informed election to transfer his/her benefits to this Plan.

(vii)
The Participant must be provided an opportunity to retain the protected benefits
under the transferor plan. This requirement is satisfied if the Participant is
given the option to receive an annuity that protects all protected benefits
under the transferor plan or the option of leaving his/her benefits in the
transferor plan.

(viii)
The Participant’s Spouse must consent to the Qualified Transfer if the
transferor plan is subject to the Joint and Survivor Annuity requirements under
Section 9. The Spouse’s consent must satisfy the requirements for a Qualified
Election under Section 9.04.


--------------------------------------------------------------------------------

© Copyright 2014    152    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 14 - Plan Amendments, Termination, Mergers and Transfers

--------------------------------------------------------------------------------




(ix)
The amount transferred (along with any contemporaneous Direct Rollover) must not
be less than the value of the Participant’s vested benefit under the transferor
plan.

(x)
The Participant must be fully vested in the transferred benefit.

(4)
Transfer upon specified events. A plan-to-plan transfer of a Participant’s
entire benefit (other than amounts the Plan accepts as a Direct Rollover) from
another Defined Contribution Plan that is made in connection with an asset or
stock acquisition, merger, or other similar transaction involving a change in
the Employer or is made in connection with a Participant’s change in employment
status that causes the Participant to become ineligible for additional
allocations under the transferor plan, is a Qualified Transfer if such transfer
satisfies the following requirements;

(vii)
The Participant need not be eligible for an immediate distribution of his/her
benefits under the transferor plan.

(viii)
The Participant on whose behalf benefits are being transferred must make a
voluntary, fully informed election to transfer his/her benefits to this Plan.

(ix)
The Participant must be provided an opportunity to retain the protected benefits
under the transferor plan. This requirement is satisfied if the Participant is
given the option to receive an annuity that protects all protected benefits
under the transferor plan or the option of leaving his/her benefits in the
transferor plan.

(x)
The benefits must be transferred between plans of the same type. To satisfy this
requirement, the transfer must satisfy the following requirements:

(G)
To accept a Qualified Transfer under this subsection (2) from a money purchase
plan, this Plan also must be a money purchase plan.

(H)
To accept a Qualified Transfer under this subsection (2) from a 401(k) plan,
this Plan also must be a 401(k) plan.

(I)
To accept a Qualified Transfer under this subsection (2) from a profit sharing
plan, this Plan may be any type of Defined Contribution Plan.

(5)
Treatment of Qualified Transfer.

(v)
Rollover Contribution Account. If the Plan Administrator directs the Trustee to
accept on behalf of a Participant a transfer of assets that qualifies as a
Qualified Transfer under subsection (1), the Plan Administrator will treat such
amounts as a Rollover Contribution and will deposit such amounts in the
Participant’s Rollover Contribution Account. A Qualified Transfer may include
benefits derived from After-Tax Employee Contributions.

(vi)
Elimination of protected benefits. If the Plan accepts a Qualified Transfer
under subsection (1), the Plan does not have to protect any protected benefits
(defined under Code §411(d)(6)) derived from the transferor plan. However, if
the Plan accepts a Qualified Transfer that meets the requirements for a transfer
under subsection (2) above, the Plan must continue to protect the QJSA benefit
if the transferor plan is subject to the QJSA requirements.

(k)
Trustee’s right to refuse transfer. If the assets to be transferred to the Plan
under this Section 14.05 are not susceptible to proper valuation and
identification or are of such a nature that their valuation is incompatible with
other Plan assets, the Trustee may refuse to accept the transfer of all or any
specific asset, or may condition acceptance of the assets on the sale or
disposition of any specific asset.

(l)
Transfer of Plan to unrelated Employer. The Employer may not transfer
sponsorship of the Plan to an unrelated employer if the transfer is not in
connection with a transfer of business assets or operations from the Employer to
the unrelated employer.





--------------------------------------------------------------------------------

© Copyright 2014    153    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 15 - Miscellaneous

--------------------------------------------------------------------------------




SECTION 15
MISCELLANEOUS
15.01
Exclusive Benefit. Plan assets will not be used for, or diverted to, a purpose
other than the exclusive benefit of Participants or their Beneficiaries.

No amendment may authorize or permit any portion of the assets held under the
Plan to be used for or diverted to a purpose other than the exclusive benefit of
Participants or their Beneficiaries, except to the extent such assets are used
to pay taxes or administrative expenses of the Plan. An amendment also may not
cause or permit any portion of the assets held under the Plan to revert to or
become property of the Employer.
15.02
Return of Employer Contributions. Upon written request by the Employer, the
Trustee must return any Employer Contributions provided that the circumstances
and the time frames described below are satisfied. The Trustee may request the
Employer to provide additional information to ensure the amounts may be properly
returned. Any amounts returned shall not include earnings, but must be reduced
by any losses.

(t)
Mistake of fact. Any Employer Contributions made because of a mistake of fact
must be returned to the Employer within one year of the contribution.

(u)
Disallowance of deduction. Employer Contributions to the Trust are made with the
understanding that they are deductible. In the event the deduction of an
Employer Contribution is disallowed by the IRS, such contribution (to the extent
disallowed) must be returned to the Employer within one year of the disallowance
of the deduction.

(v)
Failure to initially qualify. Employer Contributions to the Plan are made with
the understanding, in the case of a new Plan, that the Plan satisfies the
qualification requirements of Code §401(a) as of the Plan’s Effective Date. In
the event that the Internal Revenue Service determines that the Plan is not
initially qualified under the Code, any Employer Contributions (and allocable
earnings) made incident to that initial qualification must be returned to the
Employer within one year after the date the initial qualification is denied, but
only if the application for the qualification is made by the time prescribed by
law for filing the employer’s return for the taxable year in which the plan is
adopted, or such later date as the Secretary of the Treasury may prescribe.

15.03
Alienation or Assignment. Except as permitted under applicable statute or
regulation, a Participant or Beneficiary may not assign, alienate, transfer or
sell any right or claim to a benefit or distribution from the Plan, and any
attempt to assign, alienate, transfer or sell such a right or claim shall be
void, except as permitted by statute or regulation. Any such right or claim
under the Plan shall not be subject to attachment, execution, garnishment,
sequestration, or other legal or equitable process. This prohibition against
alienation or assignment also applies to the creation, assignment, or
recognition of a right to a benefit payable with respect to a Participant
pursuant to a domestic relations order, unless such order is determined to be a
QDRO pursuant to Section 11.06, or any domestic relations order entered before
January 1, 1985.

This Section 15.03 shall not preclude the following:
(a)
The enforcement of a Federal tax levy made pursuant to Code §6331.

(b)
The collection by the United States on a judgment resulting from an unpaid tax
assessment.

(c)
Any arrangement for the recovery by the plan of overpayments of benefits
previously made to a participant.

This Section 15.03 shall not apply to an offset of a Participant’s benefits as a
result of a judgment of conviction for a crime involving the Plan, under a civil
judgment brought in connection with a violation (or alleged violation) of ERISA,
or pursuant to a settlement agreement as defined in Code §401(a)(13)(C).
15.04
Offset of benefits. A Participant’s benefits under the Plan may be offset for an
amount the Participant is required to pay because of:

(a)
a judgment resulting from conviction for a crime involving such plan,

(b)
a civil judgment involving ERISA fiduciary rules, or

(c)
a settlement agreement with DOL or PBGC.


--------------------------------------------------------------------------------

© Copyright 2014    154    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 15 - Miscellaneous

--------------------------------------------------------------------------------




The judgment, order, decree or settlement must expressly provide for offset
against the Participant’s benefit. Where the QJSA rules apply to the
Participant’s benefit, the QJSA rules are satisfied even though the offset
occurs, but only if the Spouse consents in writing to the offset or an election
to waive the survivor rights are in effect, or the Spouse is ordered or required
by the judgment, order, decree, or settlement to pay an amount to the plan in
connection with an ERISA fiduciary violation, or the judgment, order, decree or
settlement retains the Spouse’s right to receive the survivor annuity. This
exception applies to judgments, orders, and decrees issued, and settlement
agreements entered into, on or after August 5, 1997.
15.05
Participants’ Rights. The adoption of this Plan by the Employer does not give
any Participant, Beneficiary, or Employee a right to continued employment with
the Employer and does not affect the Employer’s right to discharge an Employee
or Participant at any time. This Plan also does not create any legal or
equitable rights in favor of any Participant, Beneficiary, or Employee against
the Employer, Plan Administrator or Trustee. Unless the context indicates
otherwise, any amendment to this Plan is not applicable to determine the
benefits accrued (and the extent to which such benefits are vested) by a
Participant or former Employee whose employment terminated before the effective
date of such amendment, except where application of such amendment to the
terminated Participant or former Employee is required by statute, regulation or
other guidance of general applicability. Where the provisions of the Plan are
ambiguous as to the application of an amendment to a terminated Participant or
former Employee, the Plan Administrator has the authority to make a final
determination on the proper interpretation of the Plan.

15.06
Military Service. To the extent required under Code §414(u), an Employee who
returns to employment with the Employer following a period of qualified military
service will receive any contributions, benefits and service credit required
under Code §414(u), provided the Employee satisfies all applicable requirements
under the Code and regulations. In determining the amount of contributions under
Code §414(u), Plan Compensation will be deemed to be the compensation the
Employee would have received during the period while in military service based
on the rate of pay the Employee would have received from the Employer but for
the absence due to military leave. If the compensation the Employee would have
received during the leave is not reasonably certain, Plan Compensation will be
equal to the Employee’s average compensation from the Employer during the twelve
(12) month period immediately preceding the military leave or, if shorter, the
Employee’s actual period of employment with the Employer.

(d)
Death benefits under qualified military service. In the case of a Participant
who dies while performing qualified military service (as defined in Code
§414(u)), the survivors of the Participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as though the Participant resumed and
then terminated employment on account of death. This provision is effective with
respect to deaths occurring on or after January 1. 2007.

(e)
Benefit accruals. If elected under AA §11-10, for benefit accrual purposes, the
Plan will treat an individual who dies or becomes disabled (as defined under the
terms of the Plan) while performing qualified military service (as defined in
Code §414(u)) with respect to the Employer, as if the individual has resumed
employment in accordance with the individual’s reemployment rights under the
Uniformed Services Employment and Reemployment Rights Act (USERRA) on the day
preceding death or disability (as the case may be) and terminated employment on
the actual date of death or disability. This provision is effective with respect
to deaths and disabilities occurring on or after January 1, 2007.

(19)
This subsection (b) shall apply only if all individuals performing qualified
military service with respect to the Employer maintaining the plan who die or
became disabled as a result of performing qualified military service prior to
reemployment by the employer are credited with service and benefits on
reasonably equivalent terms.

(20)
The amount of employee contributions and the amount of elective deferrals of an
individual treated as reemployed under this subsection (b) shall be determined
on the basis of the individual’s average actual employee contributions or
elective deferrals for the lesser of:

(i)
the 12-month period of service with the Employer immediately prior to qualified
military service, or

(ii)
if service with the Employer is less than such 12-month period, the actual
length of continuous service with the Employer.

(f)
Plan distributions. Notwithstanding the provisions of Section 1.141(e) regarding
the treatment of Differential Pay, an individual shall be treated as having been
severed from employment during any period the individual is


--------------------------------------------------------------------------------

© Copyright 2014    155    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 15 - Miscellaneous

--------------------------------------------------------------------------------




performing service in the Uniformed Services for purposes of receiving a Plan
distribution under Code §401(k)(2)(B)(i)(I). If an individual elects to receive
a distribution while on military leave, the individual may not make Salary
Deferrals or Employee After-Tax Employee Contributions under the Plan during the
6-month period beginning on the date of the distribution.
(g)
Make-Up Contributions. A Participant who is reemployed following a qualified
military leave shall have the right to make up any Salary Deferrals or After-Tax
Employee Contributions to which he/she would have been entitled but for the fact
the Participant was on qualified military leave. The Employer will also make any
Employer Contributions and Matching Contributions the Participant would have
earned during the period of qualified military leave had the Participant
remained employed during such period. The Employer will only be required to make
Matching Contributions if the reemployed Participant makes up the underlying
contributions that were eligible for the Matching Contributions.

In determining the amount of Make-Up Contributions a Participant may make under
this subsection (d), a Participant will be treated as earning Plan Compensation
during the period the Participant was on qualified military leave equal to;
(6)
the rate of pay the Participant would have received from the Employer during
such period had the Participant not been on qualified military leave, or

(7)
if the Plan Compensation the Participant would have received during such period
was not reasonably certain, the Participant’s average Plan Compensation during
the 12-month period immediately preceding the qualified military leave (or the
entire period of employment, if shorter).

If the Employer is required under this subsection (d) to make Employer
Contributions for a reemployed Participant, the Employer must make such Employer
Contributions not later than 90 days after the date of reemployment or the date
the Employer Contributions are otherwise due for the year in which the military
service was performed. For Salary Deferrals and After-Tax Employee
Contributions, a Participant who is reemployed following a qualified military
leave may make up such contributions during the period beginning on the date of
reemployment and ending on the earlier of the date that is three times the
length of the military service period or 5 years from the date of reemployment.
Any required Matching Contributions must be made in the same manner as other
Matching Contribution under the Plan following the Participant’s contribution of
the amounts eligible for the Matching Contributions.
Any make up contributions under this subsection (d) are subject to the Code §415
Limitation under Section 5.03 and the Elective Deferral Dollar Limitation under
Section 5.02 for the year for which the make-up contribution would have been
made had the Participant not been on qualified military leave.
15.07
Annuity Contract. Any annuity contract distributed under the Plan must be
nontransferable. In addition, the terms of any annuity contract purchased and
distributed to a Participant or to a Participant’s Spouse must comply with all
requirements under this Plan.

15.08
Use of IRS Compliance Programs. Nothing in this Plan document should be
construed to limit the availability of the IRS’ voluntary compliance programs.
An Employer may take whatever corrective actions are permitted under the IRS
voluntary compliance programs, as is deemed appropriate by the Plan
Administrator or Employer. For example, the Employer may make a corrective
contribution, including a QNEC or QMAC, or may make corrective distributions
from the Plan, to the extent authorized under the IRS’ voluntary compliance
programs. If the Employer’s Plan fails to attain or retain qualification, such
Plan will no longer participate in this Volume Submitter Plan and will be
considered an individually designed plan.

15.09
Governing Law. The provisions of this Plan shall be construed, administered, and
enforced in accordance with the provisions of applicable Federal Law and, to the
extent applicable, the laws of the state in which the Trustee has its principal
place of business. The foregoing provisions of this Section shall not preclude
the Employer and the Trustee from agreeing to a different state law with respect
to the construction, administration and enforcement of the Plan.

15.10
Waiver of Notice. Any person entitled to a notice under the Plan may waive the
right to receive such notice, to the extent such a waiver is not prohibited by
law, regulation or other pronouncement.

15.11
Use of Electronic Media. The Employer, Plan Administrator, Trustee and any other
designated individual responsible for providing applicable notices or
disclosures under the Plan, and any Participant or beneficiary making an
election


--------------------------------------------------------------------------------

© Copyright 2014    156    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 15 - Miscellaneous

--------------------------------------------------------------------------------




under the Plan may use telephonic or electronic media to satisfy any notice
requirements required by this Plan. Any use of electronic medium under the Plan
must comply with the requirements outlined in Treas. Reg. §1.401(a)-21 or other
general guidance concerning the use of telephonic or electronic media. The Plan
Administrator also may use telephonic or electronic media to conduct plan
transactions such as enrolling participants, making (and changing) salary
reduction elections, electing (and changing) investment allocations, applying
for Plan loans, and other transactions, to the extent permissible under
regulations (or other generally applicable guidance).
15.12
Severability of Provisions. In the event that any provision of this Plan shall
be held to be illegal, invalid or unenforceable for any reason, the remaining
provisions under the Plan shall be construed as if the illegal, invalid or
unenforceable provisions had never been included in the Plan.

15.13
Binding Effect. The Plan, and all actions and decisions made thereunder, shall
be binding upon all applicable parties, and their heirs, executors,
administrators, successors and assigns.







--------------------------------------------------------------------------------

© Copyright 2014    157    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 16 - Participating Employers

--------------------------------------------------------------------------------




SECTION 16    
PARTICIPATING EMPLOYERS
16.01
Participation by Participating Employers. An Employer (other than the Employer
that executes the Employer Signature Page of the Adoption Agreement) may elect
to participate under this Plan by executing a Participating Employer Adoption
Page under the Adoption Agreement. A Participating Employer (including a Related
Employer defined in Section 1.120) may not contribute to this Plan unless it
executes the Participating Employer Adoption Page. If an unrelated Employer
executes a Participating Employer Adoption Page, the Plan will be a Multiple
Employer Plan (see Section 16.07 for special rules applicable to Multiple
Employer Plans).

16.02
Participating Employer Adoption Page.

(q)
Application of Plan provisions. By executing a Participating Employer Adoption
Page, a Participating Employer adopts all the provisions of the Plan, including
the elective choices made by the signatory Employer under the Adoption
Agreement. The Participating Employer may elect under the Participating Employer
Adoption Page to modify the elective provisions under the Adoption Agreement as
they apply to the Participating Employer.

(r)
Plan amendments. In addition, unless provided otherwise under the Participating
Employer Adoption Page, a Participating Employer is bound by any amendments made
to the Plan in accordanSce with Section 14.01.

(s)
Trustee designation. The Participating Employer agrees to use the same Trustee
as is designated on the Trustee Declaration under the Agreement, except as
provided in a separate trust agreement.

16.03
Compensation of Related Employers. In applying the provisions of this Plan,
Total Compensation (as defined in Section 1.141) includes amounts earned with a
Related Employer, regardless of whether such Related Employer executes a
Participating Employer Adoption Page. The Employer may elect under AA §5-3(h) to
exclude amounts earned with a Related Employer that does not execute a
Participating Employer Adoption Page for purposes of determining an Employee’s
Plan Compensation.

16.04
Allocation of Contributions and Forfeitures. Unless selected otherwise under the
Participating Employer Adoption Page, any contributions made by a Participating
Employer (and any forfeitures relating to such contributions) will be allocated
to all Participants employed by the Employer and Participating Employers in
accordance with the provisions under this Plan. A Participating Employer may
elect under the Participating Employer Adoption Page to allocate its
contributions (and forfeitures relating to such contributions) only to the
Participants employed by the Participating Employer making such contributions.
If so elected, Employees of the Participating Employer will not share in an
allocation of contributions (or forfeitures relating to such contributions) made
by any other Participating Employer (except in such individual’s capacity as an
Employee of that other Participating Employer). Thus, for example, a
Participating Employer may make a different discretionary contribution and
allocate such contribution only to its Employees. Where contributions are
allocated only to the Employees of a contributing Participating Employer, a
separate accounting must be maintained of Employees’ Account Balances
attributable to the contributions of a particular Participating Employer. This
separate accounting is necessary only for contributions that are not 100%
vested, so that the allocation of forfeitures attributable to such contributions
can be allocated for the benefit of the appropriate Employees. An election to
allocate contributions and forfeitures only to the Participants employed by the
Participating Employer making such contributions will preclude the Plan from
satisfying the nondiscrimination safe harbor rules under Treas. Reg.
§1.401(a)(4)-2 and may require additional nondiscrimination testing. (See
Section 16.07 for special coverage and nondiscrimination testing requirements
applicable to Multiple Employer Plans.)

16.05
Discontinuance of Participation by a Participating Employer. A Participating
Employer may discontinue its participation under the Plan at any time. To
document a Participating Employer’s cessation of participation, the following
procedures should be followed:

(a)
the Participating Employer should adopt a resolution that formally terminates
active participation in the Plan as of a specified date,

(b)
the Employer that has executed the Employer Signature Page of the Adoption
Agreement should reexecute such page, indicating an amendment by page
substitution through the deletion of the Participating Employer Adoption Page
executed by the withdrawing Participating Employer, and

(c)
the withdrawing Participating Employer should provide any notices to its
Employees that are required by law.


--------------------------------------------------------------------------------

© Copyright 2014    158    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 16 - Participating Employers

--------------------------------------------------------------------------------




Discontinuance of participation means that no further benefits accrue after the
effective date of such discontinuance with respect to employment with the
withdrawing Participating Employer. The portion of the Plan attributable to the
withdrawing Participating Employer may continue as a separate plan. under which
benefits may continue to accrue, through the adoption by the Participating
Employer of a successor plan (which may be created through the execution of a
separate Adoption Agreement by the Participating Employer) or by spin-off of the
portion of the Plan attributable to such Participating Employer followed by a
merger or transfer into another existing plan, as specified in a merger or
transfer agreement.
16.06
Operational Rules for Related Employer Groups. If an Employer has one or more
Related Employers, the Employer and such Related Employer(s) constitute a
Related Employer group. In such case, the following rules apply to the operation
of the Plan.

(a)
If the term Employer is used in the context of administrative functions
necessary to the operation, establishment, maintenance, or termination of the
Plan, only the Employer executing the Employer Signature Page under the Adoption
Agreement, and any Related Employer executing a Participating Employer Adoption
Page, is treated as the Employer.

(b)
Hours of Service are determined by treating all members of the Related Employer
group as the Employer.

(c)
The term Excluded Employee is determined by treating all members of the Related
Employer group as the Employer, except as specifically provided in the Plan.

(d)
Compensation is determined by treating all members of the Related Employer group
as the Employer, except as specifically provided in the Plan.

(e)
An Employee is not treated as terminated from employment if the Employee is
employed by any member of the Related Employer group.

(f)
The Code §415 Limitation described in Section 5.03 and the Top Heavy Plan rules
described in Section 4 are applied by treating all members of the Related
Employer group as the Employer.

In all other contexts, the term Employer generally means a reference to all
members of the Related Employer group, unless the context requires otherwise. If
the terms of the Plan are ambiguous with respect to the treatment of the Related
Employer group as the Employer, the Plan Administrator has the authority to make
a final determination on the proper interpretation of the Plan.
16.07
Multiple Employer Plans. If an Employer (other than a Related Employer) executes
a Participating Employer Adoption Page under the Adoption Agreement, the Plan is
treated as a Multiple Employer Plan. Treatment of the Plan as a Multiple
Employer Plan will not affect reliance on the Favorable IRS Letter issued to the
Volume Submitter Sponsor or any determination letter issued on the Plan.

(c)
Application of qualification rules to Multiple Employer Plans. If the Plan is a
Multiple Employer Plan, the following qualification rules apply.

(21)
Eligibility requirements. If the Plan is a Multiple Employer Plan, the
eligibility rules under Section 2 are applied as if the Employees of all
Employers participating in the Multiple Employer Plan are employed by a single
Employer.

(22)
Vesting rules. If the Plan is a Multiple Employer Plan, the vesting rules under
Section 7 are applied as if the Employees of all Employers participating in the
Multiple Employer Plan are employed by a single Employer.

(23)
Code §415 Limit. If the Employer is a Multiple Employer Plan, the Code §415
Limit under Section 5.03 is applied as if the Employees of all Employers
participating in the Multiple Employer Plan are employed by a single Employer.
Thus, if a Participant receives contributions from more than one Employer within
the Multiple Employer Plan, such contributions must be aggregated for purposes
of applying the Code §415 Limit. For this purpose, Total Compensation from all
participating Employers may be considered in applying the Code §415 Limit.

(24)
Top Heavy rules. If the Plan is a Multiple Employer Plan, the determination of
whether the Plan is Top Heavy under Section 4 is made separately with respect to
each Employer (that is not a Related Employer) that


--------------------------------------------------------------------------------

© Copyright 2014    159    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 16 - Participating Employers

--------------------------------------------------------------------------------




participates in the Plan, taking into account only the Account Balances of
Employees of that Employer. If the Plan is a Top Heavy Plan with respect to a
Participating Employer, the minimum benefit required under Section 4.04 is
determined based solely on the Employees of the Top Heavy Employer. The failure
of any Participating Employer to satisfy the Top Heavy requirements for a
particular Plan Year may affect the qualified status of the entire Plan.
(25)
Minimum coverage and nondiscrimination testing. Each Participating Employer
(that is not a Related Employer) that participates in a Multiple Employer Plan
must separately satisfy the minimum coverage requirements under Code §410(b) and
the nondiscrimination requirements under Code §401 (a)(4) (including the ADP and
ACP Tests if the Plan is a 401(k) Plan) taking into account only Employees of
that Employer. The failure of any participating Employer to satisfy the minimum
coverage or nondiscrimination rules for a particular Plan Year may affect the
qualified status of the entire Plan.

(26)
Other rules applicable to Multiple Employer Plans. To the extent not addressed
in this Section 16.07, the rules under Code §413(c) and applicable regulations
will apply to a Multiple Employer Plan.

(d)
Definitions that apply to Multiple Employer Plans.

(20)
Lead Employer. The signatory Employer under the Adoption Agreement. See
subsection (c)(2) for rules regarding the ability of the Lead Employer to amend
the Plan on behalf of Participating Employers.

(21)
Participating Employer. An Employer which, with the consent of the Lead
Employer, executes a Participating Employer Adoption Page. To the extent
permitted by the Lead Employer, a Participating Employer may modify the
selections made by the Lead Employer under the Adoption Agreement. Any
modifications made by a Participating Employer may be described as an attachment
to the Participating Employer Signature Page for that Participating Employer.

(22)
Professional Employer Organization (PEO). An organization described in Rev.
Proc. 2002-21 and any successor legislation or regulation. If the Lead Employer
is a PEO, each Participating Employer is a Client Organization as defined in
Rev. Proc. 2002-21. Any Employee on the PEO’s payroll who receives amounts from
the PEO for providing services pursuant to a service agreement between the PEO
and the Client Organization shall be deemed to be the Employee of the Client
Organization for whom the Employee performs services, and not of the PEO. Any
amounts paid by a PEO to an Employee of a Client Organization shall be treated
as paid by the Client Organization for all purposes under the Plan.

(e)
Special rules for Multiple Employer Plans. The Lead Employer is the Named
Fiduciary and Plan Administrator under the Plan, unless specifically designated
otherwise under AA §11-12 or under separate written procedures assigning such
responsibilities to another party. The underlying Participating Employers are
co-sponsors of the Multiple Employer Plan.

(8)
Allocation of contributions. Any contributions (and forfeitures relating to such
contributions) made by a Participating Employer will be allocated only to the
Participants employed by the Participating Employer making such contributions.
By adopting the Plan, a Participating Employers agrees to make any contributions
required under the Plan to maintain the qualified status of the Plan.

If a Participating Employer elects to separately apply the Safe Harbor 401(k)
Plan provisions, such provisions will be applied solely with respect to the
Participating Employer electing Safe Harbor 401(k) status. Thus, Safe
Harbor/QACA Safe Harbor Contributions only need to be made for Employees of the
Participating Employer and the Plan of the Participating Employer will qualify
as a Safe Harbor 401(k) Plan if it separately satisfies the requirements for a
Safe Harbor 401(k) Plan as described under Section 6.04.
(9)
Amendment of Plan document. The Lead Employer reserves the right to amend the
Plan on behalf of all Participating Employers. Each Employer signing a
Participating Employer Signature Page shall be bound by the provisions in this
Plan document and any selections made under the Adoption Agreement, except to
the extent the Participating Employer makes a contrary election under the
Adoption Agreement, as set forth under subsection (b)(2) above.

(v)
Plan amendments. The Lead Employer shall be responsible for ensuring the Plan is
updated for any required amendments. Unless provided otherwise under the
Participating Employer Signature Page, a Participating Employer is bound by any
amendments made to the Plan by the Lead Employer.


--------------------------------------------------------------------------------

© Copyright 2014    160    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Section 16 - Participating Employers

--------------------------------------------------------------------------------




(vi)
Trustee designation. The Participating Employer agrees to use the same Trustee
as is designated on the Trustee Declaration under the Lead Employer Adoption
Agreement, except as provided in a separate trust agreement.

(vii)
Plan termination. The Lead Employer may terminate this Plan at any time by
delivering to the Trustee and each Participating Employer a written notice of
such termination.

(10)
Ability of Lead Employer to Remove Participating Employers. The Lead Employer
may remove any Participating Employer from the Plan if the Participating
Employer refuses to correct a qualification defect under the Plan maintained by
such Participating Employer. Upon removal from the Plan, the Participating
Employer may continue to maintain its portion of the Plan as a single-Employer
Plan. Upon removal of a Participating Employer, Employees of such terminated
Participating Employer will cease to be eligible to accrue additional benefits
under this Plan with respect to Plan Compensation earned on or after the date of
termination.

The Lead Employer may develop reasonable administrative procedures outlining the
procedures for removing a Participating Employer from the Plan. Such procedures
must be provided to each Participating Employer prior to signing onto the Plan.
By adopting this Plan, each Participating Employer authorizes the Lead Employer
to exercise the option to remove a Participating Employer from the Plan in
accordance with such administrative procedures. Any change in the procedures for
removing a Participating Employer must be communicated to each Participating
Employer under the Plan.
Upon removal of a Participating Employer, the terminated Participating Employer
may elect to have the assets associated with Accounts of its Employees to be
transferred to a separate Defined Contribution Plan maintained by the terminated
Participating Employer consistent with the requirements under Code §414(1). If
the Participating Employer does not establish a Defined Contribution Plan to
accept the transfer of assets from this Plan, the Lead Employer may establish a
new Defined Contribution Plan on behalf of the Participating Employer to which
the assets attributable to the Employees of the terminating Participating
Employer may be transferred consistent with the requirements under Code §414(1).
Any new plan established by the Lead Employer will contain provisions consistent
with the selections applicable to the Participating Employer under this Plan.
The terminated Participating Employer will be responsible for designating the
Trustee of the new Plan. If no such designation is made, the Trustee will be the
highest ranking officer or representative of the Employer or such other
financial institution designated by the Lead Employer to protect the interests
of Plan Participants. Reasonable expenses associated with the establishment of
the new plan may be charged to the Accounts of Participants of the terminated
Participating Employer.
Withdrawal from Plan. Upon thirty (30) days written notice to the other party,
either the Lead Employer or Participating Employer may voluntarily withdraw from
the Plan. If a Participating Employer withdraws from the Plan, the Participating
Employer may continue to maintain the Plan as a single-Employer Plan. Plan
assets attributable to the Employees of the Participating Employer will be
transferred to the Participating Employer’s Plan, consistent with the
requirements of Code §414(1). No distributions will be permitted from the Plan
solely on account of a Participating Employer’s withdrawal from the Plan. The
withdrawing Employer will bear all reasonable costs associated with the
withdrawal and transfer of assets to a new plan. Employees of a withdrawing
Employer will cease to be eligible to accrue additional benefits under this Plan
with respect to Plan Compensation earned on or after the date of withdrawal.
(11)
Indemnification of Lead Employer. Each Participating Employer will indemnify and
hold harmless the Plan Administrator, the Lead Employer and its subsidiaries;
officers, directors, shareholders, employees, and agents of the Lead Employer;
the Plan; the Trustees, Fiduciaries, Participants and Beneficiaries of the Plan,
as well as their respective successors and assigns, against any cause of action,
loss, liability, damage, cost, or expense of any nature whatsoever (including,
but not limited to, attorney’s fees and costs, whether or not suit is brought,
as well as IRS plan disqualifications, other sanctions or compliance fees or DOL
fiduciary breach sanctions and penalties) arising out of or relating to the
Participating Employer’s noncompliance with any of the Plan’s terms or
requirements; any intentional or negligent act or omission the Participating
Employer commits with regard to the Plan; and any omission or provision of
incorrect information with regard to the Plan which causes the Plan to fail to
satisfy the requirements of a tax-qualified plan.





--------------------------------------------------------------------------------

© Copyright 2014    161    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Appendix A: Actuarial Factors

--------------------------------------------------------------------------------




APPENDIX A
ACTUARIAL FACTORS
(For use with age-based contribution formula)
A-1.01
Actuarial Factor Table. The following table sets forth Actuarial Factors based
on a testing age of 65, an interest rate of 8.5% and a UP-1984 mortality table.
The Actuarial Factors in this table must be modified if the Employer uses a
testing age other than age 65 or selects a different interest rate or mortality
table under the age-based contribution formula. To determine a Participant’s
Actuarial Factor, use the factor corresponding to the number of years to the
Participant’s testing age. The number of years to the testing age is determined
by counting the number of years from the last day of the current plan year to
the last day of the plan year in which the Participant reaches the testing age.
If the Participant has reached the testing age as of the last day of the current
Plan Year, the number of years is 0 for that year and all subsequent years.

Years to Testing
Age
Actuarial
Factor
 
Years to Testing
Age
Actuarial
Factor
0
0.07949
 
25
0.01034
1
0.07326
 
26
0.00953
2
0.06752
 
27
0.00878
3
0.06223
 
28
0.00810
4
0.05736
 
29
0.00746
5
0.05286
 
30
0.00688
6
0.04872
 
31
0.00634
7
0.04490
 
32
0.00584
8
0.04139
 
33
0.00538
9
0.03814
 
34
0.00496
10
0.03516
 
35
0.00457
11
0.03240
 
36
0.00422
12
0.02986
 
37
0.00389
13
0.02752
 
38
0.00358
14
0.02537
 
39
0.00330
15
0.02338
 
40
0.00304
16
0.02155
 
41
0.00280
17
0.01986
 
42
0.00258
18
0.01831
 
43
0.00238
19
0.01687
 
44
0.00219
20
0.01555
 
45
0.00202
21
0.01433
 
46
0.00186
22
0.01321
 
47
0.00172
23
0.01217
 
48
0.00158
24
0.01122
 
49
0.00146









--------------------------------------------------------------------------------

© Copyright 2014    162    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Appendix B: In-Plan Roth Conversions

--------------------------------------------------------------------------------


APPENDIX B
IN-PLAN ROTH CONVERSIONS
B-1.01
In-Plan Roth Conversions. Effective on or after January 1, 2013, the Employer
may elect under AA §IA1-1 of the Profit Sharing/401(k) Plan Adoption Agreement
to permit In-Plan Roth Conversions under the Plan. For this purpose, an In-Plan
Roth Conversion is a conversion of amounts held in a Participant’s Plan Account,
other than a Roth Deferral Account or Roth Rollover Account, into the
Participant’s In-Plan Roth Conversion Account under the Plan, pursuant to Code
§402A(c)(4). Any election to make an In-Plan Roth Conversion during a taxable
year may not be changed after the In-Plan Roth Conversion is completed. (For
In-Plan Roth Conversions completed prior to January 1, 2013, a Participant had
to be eligible to receive a distribution of the converted amounts at the time of
the In-Plan Roth Conversion. The provisions of this Section B-1.01 do not affect
an In-Plan Roth Conversion completed prior to January 1, 2013.)

An In-Plan Roth Conversion may be elected by a Participant, a Spousal
beneficiary, or an Alternate Payee who is a Spouse or former Spouse. To the
extent the term “Participant” is used for purposes of determining eligibility to
make an In-Plan Roth Conversion, such term will also include a Spousal
beneficiary and an Alternate Payee who is a Spouse or former Spouse.
To permit In-Plan Roth Conversions on or after January 1. 2013, AA §IA 1-1(a) of
the Profit Sharing/401(k) Plan Adoption Agreement must be completed. In
addition, the Plan must provide for Roth Deferrals under AA §6A-5(a) as of the
date the In-Plan Roth Conversion is permitted under the Plan. If In-Plan Roth
Conversions are not specifically authorized under AA §6A-5(a) of the Profit
Sharing 401(k) Plan Adoption Agreement, Participants may not make an In-Plan
Roth Conversion.
(a)
Amounts Eligible for In-Plan Roth Conversion. If permitted under AA §IA1 -1 of
the Profit Sharing/401 (k) Adoption Agreement, a Participant may convert any
portion of his/her vested Account Balance (other than amounts attributable to
Roth Deferrals or Roth Deferral rollovers) to an In-Plan Roth Conversion
Account. Unless elected otherwise under AA §IA1-1(b), a Participant need not be
eligible to receive a distribution from the Plan at the time of the In-Plan Roth
Conversion.

In addition, an In-Plan Roth Conversion will not be treated as a distribution
for the following purposes:
(1)
Participant loans. A Participant loan directly transferred in an In-Plan Roth
Conversion without changing the repayment schedule is not treated as a new loan.
The Employer may elect in AA §IAI-1(d)(3) to not permit Participant loans to be
distributed as part of an In-Plan Roth Conversion.

(2)
Spousal consent. An In-Plan Roth Conversion is not treated as a distribution for
purposes of applying the spousal consent requirements under Code §401(a)(11).
Thus, a married Plan Participant is not required to obtain spousal consent in
connection with an election to make an In-Plan Roth Conversion, even if the Plan
is otherwise subject to the spousal consent requirements under Code §401(a)(1
1).

(3)
Participant consent. An In-Plan Roth Conversion is not treated as a distribution
for purposes of applying the participant consent requirements under Code
§411(a)(11). Thus, amounts that are converted as part of an In-Plan Roth
Conversion continue to be taken into account in determining whether the
Participant’s vested Account Balance exceeds $5,000 for purposes of applying the
Involuntary Cash-Out provisions and will not trigger the requirement for a
notice of the Participant’s right to defer receipt of the distribution.

(4)
Protected benefits. An In-Plan Roth Conversion is not treated as a distribution
under Code §411(d)(6)(B)(ii). Thus, a Participant who had a distribution right
(such as a right to an immediate distribution) prior to the In-Plan Roth
Conversion cannot have that distribution right eliminated solely as a result of
the election to make an In-Plan Roth Conversion. The Employer may have to
maintain separate accounts with respect to different contribution sources within
the In-Plan Roth Conversion Account in order to protect distribution options
related to such different contribution sources.

(5)
Mandatory withholding. An In-Plan Roth Conversion is not subject to 20%
mandatory withholding under Code §3405(c).

(6)
Distribution restrictions. Generally, a distribution will be permitted from the
In-Plan Roth Conversion Account to the extent permitted for regular Roth
Deferrals under AA §10-1. However, as described in


--------------------------------------------------------------------------------

© Copyright 2014    163    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2

--------------------------------------------------------------------------------

Volume Submitter Defined Contribution Plan
Appendix B: In-Plan Roth Conversions

--------------------------------------------------------------------------------


subsection (4) above, additional distribution options may need to be protected
with respect to specific contribution sources. The distribution restrictions
normally applicable to Roth Deferrals, as described in Section 8.10(c) of the
Plan, do not apply to the extent the conversion is from a contribution source
that is not otherwise subject to the distribution restrictions applicable to
Roth Deferrals. In addition, distribution restrictions that otherwise apply with
respect to a specific contribution source will continue to apply if such
contribution source is converted to Roth Deferrals. For example, if Safe Harbor
Contributions are converted to Roth Deferrals, such amounts may not be
distributed on account of hardship or other event not otherwise permitted under
Section 8.10(c) of the Plan, unless permitted otherwise under IRS guidance.
(b)
Effect of In-Plan Roth Conversion. A Participant must include in gross income
the taxable amount of an In-Plan Roth Conversion. For this purpose, the taxable
amount of an In-Plan Roth Conversion is the fair market value of the
distribution reduced by any basis in the converted amounts. If the distribution
includes Employer securities, the fair market value includes any net unrealized
appreciation within the meaning of Code §402(e)(4). If an outstanding loan is
rolled over as part of an In-Plan Roth Conversion, the amount includible in
gross income includes the balance of the loan.

Generally, the taxable amount of an In-Plan Roth Conversion is includible in
gross income in the taxable year in which the conversion occurs.
(c)
Application of Early Distribution Penalty under Code §72(t). An In-Plan Roth
Conversion is not subject to the early distribution penalty under Code §72(t) at
the time of the conversion. However, if an amount allocable to the taxable
amount of an In-Plan Roth Conversion is subsequently distributed within the
5-taxable-year period beginning with the first day of the Participant’s taxable
year in which the conversion was made, the amount distributed is treated as
includible in gross income for purposes of applying the Code §72(t) early
distribution penalty. For this purpose, the 5-taxable-year period ends on the
last day of the Participant’s fifth taxable year in the period. This subsection
(c) will not apply to the extent the distribution is rolled over to a Roth
account in another qualified plan or is rolled over to a Roth IRA. However, the
rule under this subsection (c) will apply to any subsequent distributions made
from such other Roth account or Roth IRA within the 5-taxable-year period.

(d)
Contribution Sources. Unless elected otherwise under AA §IA1-1(c), an In-Plan
Roth Conversion may be made from any contribution source under the Plan, other
than a Roth Deferral Account or Roth Rollover Account. The Employer may elect in
AA §IA 1-1(c) to limit the contribution sources that are eligible for In-Plan
Roth Conversion. In addition, the Employer may elect in AA §IA1-1(d)(1) to limit
In-Plan Roth Conversions to contribution accounts that are 100% vested.





--------------------------------------------------------------------------------

© Copyright 2014    164    Defined Contribution Basic Plan Document - #04


NAI-1500866506v2